 


 HR 3979 ENR: Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3979 
 
AN ACT 
To authorize appropriations for fiscal year 2015 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015. 
(b)FindingsCongress makes the following findings: 
(1) 
(A)Senator Carl Levin of Michigan was elected a member of the United States Senate on November 7, 1978, for a full term beginning January 3, 1979. He has served continuously in the Senate since that date, and was appointed as a member of the Committee on Armed Services in January 1979. He has served on the Committee on Armed Services since that date, a period of nearly 36 years. 
(B)A graduate of Detroit Central High School, Senator Levin went on to Swarthmore College, and graduated from Harvard Law School in 1959, gaining admittance to the Michigan bar. He served his State as assistant attorney general and general counsel of the Michigan Civil Rights Commission from 1964–1967, and later served his hometown of Detroit as a member of the Detroit City Council from 1969–1973, and as the council’s president from 1974–1977. 
(C)Senator Levin first served as chairman of the Committee on Armed Services of the United States Senate for a period of the 107th Congress, and has remained chairman since the 110th Congress began in 2007. He has exercised extraordinary leadership as either the chairman or ranking minority member of the committee since the start of the 105th Congress in 1997. 
(D)Each year, for the past 52 years, the Committee on Armed Services has reliably passed an annual defense authorization act, and this will be the 36th that Senator Levin has had a role in. In his capacity as member, ranking member, and chairman, he has been an advocate for a strong national defense, and has made lasting contributions to the security of our Nation. 
(E)It is altogether fitting and proper that this Act, the last annual authorization act for the national defense that Senator Levin manages in and for the United States Senate as chairman of the Committee on Armed Services, be named in his honor, as provided in subsection (a). 
(2) 
(A)Representative Howard P. “Buck” McKeon was elected to the House of Representatives in 1992 to represent California’s 25th Congressional District. 
(B)Chairman McKeon was born in Los Angeles and grew up in Tujunga CA. He served a two and a half year mission for the Church of Jesus Christ of Latter-Day Saints and attended Brigham Young University. Prior to his election to Congress, he was a small business owner, and served both on the William S. Hart Union High School District Board of Trustees and as the first mayor of the City of Santa Clarita. 
(C)In the 111th Congress, Chairman McKeon was selected by his peers as the Ranking Member of the House Armed Services Committee and has served as Chairman since in the 112th and 113th Congresses. Previously Chairman McKeon had served as the Chairman of the House Committee on Education and the Workforce. 
(D)Chairman McKeon is a champion of a strong national defense, the men and women of America's Armed Forces and their families, and returning fiscal discipline to the Department of Defense. His priority has been to ensure our troops deployed around the world have the equipment, resources, authorities, training and time they need to successfully complete their missions and return home. 
(E)For 52 consecutive years, the House Armed Services Committee, in a bipartisan, bicameral tradition, has passed and enacted an annual defense authorization act. Chairman McKeon had said it has been the privilege of his life to shepherd that tradition under his tenure. 
(F)It is therefore fitting this Act, the last national defense authorization act of his tenure, be named in Chairman McKeon’s honor, as provided in subsection (a). 
(c)ReferencesAny reference in this or any other Act to the National Defense Authorization Act for Fiscal Year 2015 shall be deemed to refer to the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015. 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into four divisions as follows: 
(1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D—Funding Tables. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Sec. 4. Budgetary effects of this Act. 
Sec. 5. Explanatory statement. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of Appropriations. 
Subtitle B—Army Programs 
Sec. 111. Plan on modernization of UH–60A aircraft of Army National Guard. 
Subtitle C—Navy Programs 
Sec. 121. Construction of San Antonio class amphibious ship. 
Sec. 122. Limitation on availability of funds for mission modules for Littoral Combat Ship. 
Sec. 123. Extension of limitation on availability of funds for Littoral Combat Ship. 
Sec. 124. Report on test evaluation master plan for Littoral Combat Ship seaframes and mission modules. 
Sec. 125. Airborne electronic attack capabilities. 
Subtitle D—Air Force Programs 
Sec. 131. Prohibition on availability of funds for retirement of MQ–1 Predator aircraft. 
Sec. 132. Prohibition on availability of funds for retirement of U–2 aircraft. 
Sec. 133. Prohibition on availability of funds for retirement of A–10 aircraft. 
Sec. 134. Prohibition on cancellation or modification of avionics modernization program for C–130 aircraft. 
Sec. 135. Limitation on availability of funds for retirement of Air Force aircraft. 
Sec. 136. Limitation on availability of funds for retirement of E–3 airborne warning and control system aircraft. 
Sec. 137. Limitation on availability of funds for divestment or transfer of KC–10 aircraft. 
Sec. 138. Limitation on availability of funds for transfer of Air Force C–130H and C–130J aircraft. 
Sec. 139. Limitation on availability of funds for transfer of Air Force KC–135 tankers. 
Sec. 140. Report on C–130 aircraft. 
Sec. 141. Report on status of F–16 aircraft. 
Sec. 142. Report on options to modernize or replace T–1A aircraft. 
Sec. 143. Report on status of air-launched cruise missile capabilities. 
Subtitle E—Defense-Wide, Joint, and Multiservice Matters 
Sec. 151. Additional oversight requirements for the undersea mobility acquisition program of the United States Special Operations Command. 
Sec. 152. Plan for modernization or replacement of digital avionic equipment. 
Sec. 153. Comptroller General report on F–35 aircraft acquisition program. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of Appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Modification of authority for prizes for advanced technology achievements. 
Sec. 212. Modification of Manufacturing Technology Program. 
Sec. 213. Revision of requirement for acquisition programs to maintain defense research facility records. 
Sec. 214. Treatment by Department of Defense Test Resource Management Center of significant modifications to test and evaluation facilities and resources. 
Sec. 215. Revision to the service requirement under the Science, Mathematics, and Research for Transformation Defense Education Program. 
Sec. 216. Limitation on availability of funds for armored multi-purpose vehicle program. 
Sec. 217. Limitation on availability of funds for unmanned carrier-launched airborne surveillance and strike system. 
Sec. 218. Limitation on availability of funds for airborne reconnaissance systems. 
Sec. 219. Limitation on availability of funds for retirement of Joint Surveillance and Target Attack Radar Systems aircraft. 
Subtitle C—Reports 
Sec. 221. Reduction in frequency of reporting by Deputy Assistant Secretary of Defense for Systems Engineering. 
Sec. 222. Independent assessment of interagency biodefense research and development. 
Sec. 223. Briefing on modeling and simulation technological and industrial base in support of requirements of Department of Defense. 
Subtitle D—Other Matters 
Sec. 231. Modification to requirement for contractor cost sharing in pilot program to include technology protection features during research and development of certain defense systems. 
Sec. 232. Pilot program on assignment to Defense Advanced Research Projects Agency of private sector personnel with critical research and development expertise. 
Sec. 233. Pilot program on enhancement of preparation of dependents of members of Armed Forces for careers in science, technology, engineering, and mathematics. 
Sec. 234. Sense of Congress on helicopter health and usage monitoring system of the Army. 
Title III—Operation and Maintenance 
Subtitle A—Authorization of Appropriations 
Sec. 301. Authorization of appropriations. 
Subtitle B—Energy and Environment 
Sec. 311. Elimination of fiscal year limitation on prohibition of payment of fines and penalties from the Environmental Restoration Account, Defense. 
Sec. 312. Method of funding for cooperative agreements under the Sikes Act. 
Sec. 313. Report on prohibition of disposal of waste in open-air burn pits. 
Sec. 314. Business case analysis of any plan to design, refurbish, or construct a biofuel refinery. 
Sec. 315. Environmental restoration at former Naval Air Station Chincoteague, Virginia. 
Sec. 316. Limitation on availability of funds for procurement of drop-in fuels. 
Sec. 317. Decontamination of a portion of former bombardment area on island of Culebra, Puerto Rico. 
Sec. 318. Alternative fuel automobiles. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Modification of quarterly readiness reporting requirement. 
Sec. 322. Additional requirement for strategic policy on prepositioning of materiel and equipment. 
Sec. 323. Elimination of authority of Secretary of the Army to abolish arsenals. 
Sec. 324. Modification of annual reporting requirement related to prepositioning of materiel and equipment. 
Subtitle D—Reports 
Sec. 331. Repeal of annual report on Department of Defense operation and financial support for military museums. 
Sec. 332. Army assessment of regionally aligned forces. 
Subtitle E—Limitations and Extensions of Authority 
Sec. 341. Limitation on authority to enter into a contract for the sustainment, maintenance, repair, or overhaul of the F117 engine. 
Sec. 342. Limitation on establishment of regional Special Operations Forces Coordination Centers. 
Sec. 343. Limitation on transfer of MC–12 aircraft to United States Special Operations Command. 
Subtitle F—Other Matters 
Sec. 351. Clarification of authority relating to provision of installation-support services through intergovernmental support agreements. 
Sec. 352. Management of conventional ammunition inventory. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revisions in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2015 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy 
Sec. 501. Authority to limit consideration for early retirement by selective retirement boards to particular warrant officer year groups and specialties. 
Sec. 502. Authority for three-month deferral of retirement for officers selected for selective early retirement. 
Sec. 503. Repeal of limits on percentage of officers who may be recommended for discharge during a fiscal year under enhanced selective discharge authority. 
Sec. 504. Reports on number and assignment of enlisted aides for officers of the Army, Navy, Air Force, and Marine Corps. 
Sec. 505. Repeal of requirement for submission to Congress of annual reports on joint officer management and promotion policy objectives for joint officers. 
Sec. 506. Options for Phase II of joint professional military education. 
Sec. 507. Elimination of requirement that a qualified aviator or naval flight officer be in command of an inactivated nuclear-powered aircraft carrier before decommissioning. 
Sec. 508. Required consideration of certain elements of command climate in performance appraisals of commanding officers. 
Subtitle B—Reserve Component Management 
Sec. 511. Retention on the reserve active-status list following nonselection for promotion of certain health professions officers and first lieutenants and lieutenants (junior grade) pursuing baccalaureate degrees. 
Sec. 512. Consultation with Chief of the National Guard Bureau in selection of Directors and Deputy Directors, Army National Guard and Air National Guard. 
Sec. 513. Centralized database of information on military technician positions. 
Sec. 514. Report on management of personnel records of members of the National Guard. 
Subtitle C—General Service Authorities 
Sec. 521. Enhancement of participation of mental health professionals in boards for correction of military records and boards for review of discharge or dismissal of members of the Armed Forces. 
Sec. 522. Extension of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces. 
Sec. 523. Provision of information to members of the Armed Forces on privacy rights relating to receipt of mental health services. 
Sec. 524. Removal of artificial barriers to the service of women in the Armed Forces. 
Subtitle D—Military Justice, Including Sexual Assault and Domestic Violence Prevention and Response 
Sec. 531. Technical revisions and clarifications of certain provisions in the National Defense Authorization Act for Fiscal Year 2014 relating to the military justice system. 
Sec. 532. Ordering of depositions under the Uniform Code of Military Justice. 
Sec. 533. Access to Special Victims’ Counsel. 
Sec. 534. Enhancement of victims' rights in connection with prosecution of certain sex-related offenses. 
Sec. 535. Enforcement of crime victims’ rights related to protections afforded by certain Military Rules of Evidence. 
Sec. 536. Modification of Military Rules of Evidence relating to admissibility of general military character toward probability of innocence. 
Sec. 537. Modification of Rule 513 of the Military Rules of Evidence, relating to the privilege against disclosure of communications between psychotherapists and patients. 
Sec. 538. Modification of Department of Defense policy on retention of evidence in a sexual assault case to permit return of personal property upon completion of related proceedings. 
Sec. 539. Requirements relating to Sexual Assault Forensic Examiners for the Armed Forces. 
Sec. 540. Modification of term of judges of the United States Court of Appeals for the Armed Forces. 
Sec. 541. Review of decisions not to refer charges of certain sex-related offenses for trial by court-martial if requested by chief prosecutor. 
Sec. 542. Analysis and assessment of disposition of most serious offenses identified in unrestricted reports on sexual assaults in annual reports on sexual assaults in the Armed Forces. 
Sec. 543. Plan for limited use of certain information on sexual assaults in restricted reports by military criminal investigative organizations. 
Sec. 544. Improved Department of Defense information reporting and collection of domestic violence incidents involving members of the Armed Forces. 
Sec. 545. Additional duties for judicial proceedings panel. 
Sec. 546. Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces. 
Sec. 547. Confidential review of characterization of terms of discharge of members of the Armed Forces who are victims of sexual offenses. 
Subtitle E—Member Education, Training, and Transition 
Sec. 551. Enhancement of authority to assist members of the Armed Forces to obtain professional credentials. 
Sec. 552. Applicability of sexual assault prevention and response and related military justice enhancements to military service academies. 
Sec. 553. Authorized duration of foreign and cultural exchange activities at military service academies. 
Sec. 554. Enhancement of authority to accept support for Air Force Academy athletic programs. 
Sec. 555. Pilot program to assist members of the Armed Forces in obtaining post-service employment. 
Sec. 556. Plan for education of members of Armed Forces on cyber matters. 
Sec. 557. Enhancement of information provided to members of the Armed Forces and veterans regarding use of Post-9/11 Educational Assistance and Federal financial aid through Transition Assistance Program. 
Sec. 558. Procedures for provision of certain information to State veterans agencies to facilitate the transition of members of the Armed Forces from military service to civilian life. 
Subtitle F—Defense Dependents' Education and Military Family Readiness Matters 
Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 562. Impact aid for children with severe disabilities. 
Sec. 563. Amendments to the Impact Aid Improvement Act of 2012. 
Sec. 564. Authority to employ non-United States citizens as teachers in Department of Defense overseas dependents’ school system. 
Sec. 565. Inclusion of domestic dependent elementary and secondary schools among functions of Advisory Council on Dependents' Education. 
Sec. 566. Protection of child custody arrangements for parents who are members of the Armed Forces. 
Sec. 567. Improved consistency in data collection and reporting in Armed Forces suicide prevention efforts. 
Sec. 568. Improved data collection related to efforts to reduce underemployment of spouses of members of the Armed Forces and close the wage gap between military spouses and their civilian counterparts. 
Subtitle G—Decorations and Awards 
Sec. 571. Medals for members of the Armed Forces and civilian employees of the Department of Defense who were killed or wounded in an attack by a foreign terrorist organization. 
Sec. 572. Authorization for award of the Medal of Honor to members of the Armed Forces for acts of valor during World War I. 
Subtitle H—Miscellaneous Reporting Requirements 
Sec. 581. Review and report on military programs and controls regarding professionalism. 
Sec. 582. Review and report on prevention of suicide among members of United States Special Operations Forces. 
Sec. 583. Review and report on provision of job placement assistance and related employment services directly to members of the reserve components. 
Sec. 584. Report on foreign language, regional expertise, and culture considerations in overseas military operations. 
Sec. 585. Deadline for submission of report containing results of review of Office of Diversity Management and Equal Opportunity role in sexual harassment cases. 
Sec. 586. Independent assessment of risk and resiliency of United States Special Operations Forces and effectiveness of the Preservation of the Force and Families and Human Performance Programs. 
Sec. 587. Comptroller General report on hazing in the Armed Forces. 
Sec. 588. Comptroller General report on impact of certain mental and physical trauma on discharges from military service for misconduct. 
Subtitle I—Other Matters 
Sec. 591. Inspection of outpatient residential facilities occupied by recovering service members. 
Sec. 592. Designation of voter assistance offices. 
Sec. 593. Repeal of electronic voting demonstration project. 
Sec. 594. Authority for removal from national cemeteries of remains of certain deceased members of the Armed Forces who have no known next of kin. 
Sec. 595. Sense of Congress regarding leaving no member of the Armed Forces unaccounted for during the drawdown of United States forces in Afghanistan. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. No fiscal year 2015 increase in basic pay for general and flag officers. 
Sec. 602. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. 
Sec. 603. Inclusion of Chief of the National Guard Bureau and Senior Enlisted Advisor to the Chief of the National Guard Bureau among senior members of the Armed Forces for purposes of pay and allowances. 
Sec. 604. Modification of computation of basic allowance for housing inside the United States. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Subtitle C—Disability Pay, Retired Pay, and Survivor Benefits 
Sec. 621. Earlier determination of dependent status with respect to transitional compensation for dependents of certain members separated for dependent abuse. 
Sec. 622. Modification of determination of retired pay base for officers retired in general and flag officer grades. 
Sec. 623. Inapplicability of reduced annual adjustment of retired pay for members of the Armed Forces under the age of 62 under the Bipartisan Budget Act of 2013 who first become members prior to January 1, 2016. 
Sec. 624. Survivor Benefit Plan annuities for special needs trusts established for the benefit of dependent children incapable of self-support. 
Sec. 625. Modification of per-fiscal year calculation of days of certain active duty or active service to reduce eligibility age for retirement for non-regular service. 
Subtitle D—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 631. Procurement of brand-name and other commercial items for resale by commissary stores. 
Sec. 632. Authority of nonappropriated fund instrumentalities to enter into contracts with other Federal agencies and instrumentalities to provide and obtain certain goods and services. 
Sec. 633. Competitive pricing of legal consumer tobacco products sold in Department of Defense retail stores. 
Sec. 634. Review of management, food, and pricing options for defense commissary system. 
Title VII—Health Care Provisions 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Mental health assessments for members of the Armed Forces. 
Sec. 702. Modifications of cost-sharing and other requirements for the TRICARE Pharmacy Benefits Program. 
Sec. 703. Elimination of inpatient day limits and other limits in provision of mental health services. 
Sec. 704. Authority for provisional TRICARE coverage for emerging health care services and supplies. 
Sec. 705. Clarification of provision of food to former members and dependents not receiving inpatient care in military medical treatment facilities. 
Sec. 706. Availability of breastfeeding support, supplies, and counseling under the TRICARE program. 
Subtitle B—Health Care Administration 
Sec. 711. Provision of notice of change to TRICARE benefits. 
Sec. 712. Surveys on continued viability of TRICARE Standard and TRICARE Extra. 
Sec. 713. Review of military health system modernization study. 
Subtitle C—Reports and Other Matters 
Sec. 721. Designation and responsibilities of senior medical advisor for Armed Forces Retirement Home. 
Sec. 722. Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. 
Sec. 723. Report on status of reductions in TRICARE Prime service areas. 
Sec. 724. Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnesses. 
Sec. 725. Acquisition strategy for health care professional staffing services. 
Sec. 726. Pilot program on medication therapy management under TRICARE program. 
Sec. 727. Antimicrobial stewardship program at medical facilities of the Department of Defense. 
Sec. 728. Report on improvements in the identification and treatment of mental health conditions and traumatic brain injury among members of the Armed Forces. 
Sec. 729. Report on efforts to treat infertility of military families. 
Sec. 730. Report on implementation of recommendations of Institute of Medicine on improvements to certain resilience and prevention programs of the Department of Defense. 
Sec. 731. Comptroller General report on transition of care for post-traumatic stress disorder or traumatic brain injury. 
Sec. 732. Comptroller General report on mental health stigma reduction efforts in the Department of Defense. 
Sec. 733. Comptroller General report on women's health care services for members of the Armed Forces and other covered beneficiaries. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Modular open systems approaches in acquisition programs. 
Sec. 802. Recharacterization of changes to Major Automated Information System programs. 
Sec. 803. Amendments relating to defense business systems. 
Sec. 804. Report on implementation of acquisition process for information technology systems. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 811. Extension and modification of contract authority for advanced component development and prototype units. 
Sec. 812. Amendments relating to authority of the Defense Advanced Research Projects Agency to carry out certain prototype projects. 
Sec. 813. Extension of limitation on aggregate annual amount available for contract services. 
Sec. 814. Improvement in defense design-build construction process. 
Sec. 815. Permanent authority for use of simplified acquisition procedures for certain commercial items. 
Sec. 816. Restatement and revision of requirements applicable to multiyear defense acquisitions to be specifically authorized by law. 
Sec. 817. Sourcing requirements related to avoiding counterfeit electronic parts. 
Sec. 818. Amendments to Proof of Concept Commercialization Pilot Program. 
Subtitle C—Industrial Base Matters 
Sec. 821. Temporary extension of and amendments to test program for negotiation of comprehensive small business subcontracting plans. 
Sec. 822. Plan for improving data on bundled or consolidated contracts. 
Sec. 823. Authority to provide education to small businesses on certain requirements of Arms Export Control Act. 
Sec. 824. Matters relating to reverse auctions. 
Sec. 825. Sole source contracts for small business concerns owned and controlled by women. 
Subtitle D—Federal Information Technology Acquisition Reform 
Sec. 831. Chief Information Officer authority enhancements. 
Sec. 832. Enhanced transparency and improved risk management in information technology investments. 
Sec. 833. Portfolio review. 
Sec. 834. Federal data center consolidation initiative. 
Sec. 835. Expansion of training and use of information technology cadres. 
Sec. 836. Maximizing the benefit of the Federal strategic sourcing initiative. 
Sec. 837. Governmentwide software purchasing program. 
Subtitle E—Never Contract with the Enemy 
Sec. 841. Prohibition on providing funds to the enemy. 
Sec. 842. Additional access to records. 
Sec. 843. Definitions. 
Subtitle F—Other Matters 
Sec. 851. Rapid acquisition and deployment procedures for United States Special Operations Command. 
Sec. 852. Consideration of corrosion control in preliminary design review. 
Sec. 853. Program manager development report. 
Sec. 854. Operational metrics for Joint Information Environment and supporting activities. 
Sec. 855. Compliance with requirements for senior Department of Defense officials seeking employment with defense contractors. 
Sec. 856. Enhancement of whistleblower protection for employees of grantees. 
Sec. 857. Prohibition on reimbursement of contractors for congressional investigations and inquiries. 
Sec. 858. Requirement to provide photovoltaic devices from United States sources. 
Sec. 859. Reimbursement of Department of Defense for assistance provided to nongovernmental entertainment-oriented media producers. 
Sec. 860. Three-year extension of authority for Joint Urgent Operational Needs Fund. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Reorganization of the Office of the Secretary of Defense and Related Matters. 
Sec. 902. Assistant Secretary of Defense for Manpower and Reserve Affairs. 
Sec. 903. Requirement for assessment of options to modify the number of combatant commands. 
Sec. 904. Office of Net Assessment. 
Sec. 905. Periodic review of Department of Defense management headquarters. 
Subtitle B—Other Matters 
Sec. 911. Modifications of biennial strategic workforce plan relating to senior management, functional, and technical workforces of the Department of Defense. 
Sec. 912. Repeal of extension of Comptroller General report on inventory. 
Sec. 913. Extension of authority to waive reimbursement of costs of activities for nongovernmental personnel at Department of Defense regional centers for security studies. 
Sec. 914. Pilot program to establish Government lodging program. 
Sec. 915. Single standard mileage reimbursement rate for privately owned automobiles of Government employees and members of the uniformed services. 
Sec. 916. Modifications to requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing. 
Title X—General Provisions 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization and naval reactors. 
Sec. 1003. Reporting of balances carried forward by the Department of Defense at the end of each fiscal year. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia. 
Sec. 1012. Extension and modification of authority of Department of Defense to provide support for counterdrug activities of other governmental agencies. 
Sec. 1013. Availability of funds for additional support for counterdrug activities of certain foreign governments. 
Sec. 1014. Extension and modification of authority for joint task forces supporting law enforcement agencies conducting activities to counter transnational organized crime to support law enforcement agencies conducting counter-terrorism activities. 
Sec. 1015. Sense of Congress regarding security in the Western Hemisphere. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Definition of combatant and support vessel for purposes of the annual plan and certification relating to budgeting for construction of naval vessels. 
Sec. 1022. National Sea-Based Deterrence Fund. 
Sec. 1023. Limitation on use of funds for inactivation of U.S.S. George Washington. 
Sec. 1024. Sense of Congress recognizing the anniversary of the sinking of U.S.S. Thresher. 
Sec. 1025. Pilot program for sustainment of Littoral Combat Ships on extended deployments. 
Sec. 1026. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships. 
Subtitle D—Counterterrorism 
Sec. 1031. Extension of authority to make rewards for combating terrorism. 
Sec. 1032. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1033. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Subtitle E—Miscellaneous Authorities and Limitations 
Sec. 1041. Modification of Department of Defense authority for humanitarian demining assistance and stockpiled conventional munitions assistance programs. 
Sec. 1042. Airlift service. 
Sec. 1043. Authority to accept certain voluntary legal support services. 
Sec. 1044. Expansion of authority for Secretary of Defense to use the Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entities. 
Sec. 1045. Repeal of authority relating to use of military installations by Civil Reserve Air Fleet contractors. 
Sec. 1046. Inclusion of Chief of the National Guard Bureau among leadership of the Department of Defense provided physical protection and personal security. 
Sec. 1047. Inclusion of regional organizations in authority for assignment of civilian employees of the Department of Defense as advisors to foreign ministries of defense. 
Sec. 1048. Report and limitation on availability of funds for aviation foreign internal defense program. 
Sec. 1049. Modifications to OH–58D Kiowa Warrior aircraft. 
Subtitle F—Studies and Reports 
Sec. 1051. Protection of top-tier defense-critical infrastructure from electromagnetic pulse. 
Sec. 1052. Response of the Department of Defense to compromises of classified information. 
Sec. 1053. Study on joint analytic capability of the Department of Defense. 
Sec. 1054. Business case analysis of the creation of an active duty association for the 168th Air Refueling Wing. 
Sec. 1055. Reports on recommendations of the National Commission on the Structure of the Air Force. 
Sec. 1056. Report on protection of military installations. 
Sec. 1057. Comptroller General briefing and report on Army and Army National Guard force structure changes. 
Sec. 1058. Improving analytic support to systems acquisition and allocation of acquisition, intelligence, surveillance and reconnaissance assets. 
Sec. 1059. Review of United States military strategy and the force posture of allies and partners in the United States Pacific Command area of responsibility. 
Sec. 1060. Repeal of certain reporting requirements relating to the Department of Defense. 
Sec. 1061. Repeal of requirement for Comptroller General of the United States annual reviews and report on pilot program on commercial fee-for-service air refueling support for the Air Force. 
Sec. 1062. Report on additional matters in connection with report on the force structure of the United States Army. 
Sec. 1063. Certification for realignment of forces at Lajes Air Force Base, Azores. 
Subtitle G—Other Matters 
Sec. 1071. Technical and clerical amendments. 
Sec. 1072. Reform of quadrennial defense review. 
Sec. 1073. Biennial surveys of Department of Defense civilian employees on workplace and gender relations matters. 
Sec. 1074. Revision to statute of limitations for aviation insurance claims. 
Sec. 1075. Pilot program for the Human Terrain System. 
Sec. 1076. Clarification of policies on management of special use airspace of Department of Defense. 
Sec. 1077. Department of Defense policies on community involvement in Department community outreach events. 
Sec. 1078. Notification of foreign threats to information technology systems impacting national security. 
Sec. 1079. Pilot program to rehabilitate and modify homes of disabled and low-income veterans. 
Title XI—Civilian Personnel Matters 
Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zone. 
Sec. 1103. Revision to list of science and technology reinvention laboratories. 
Sec. 1104. Extension and modification of experimental program for scientific and technical personnel. 
Sec. 1105. Temporary authorities for certain positions at Department of Defense research and engineering facilities. 
Sec. 1106. Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier forward deployed in Japan. 
Sec. 1107. Extension of part-time reemployment authority. 
Sec. 1108. Personnel authorities for civilian personnel for the United States Cyber Command and the cyber component headquarters of the military departments. 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. Modification and extension of Global Security Contingency Fund. 
Sec. 1202. Notice to Congress on certain assistance under authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. 
Sec. 1203. Enhanced authority for provision of support to foreign military liaison officers of foreign countries while assigned to the Department of Defense. 
Sec. 1204. Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights. 
Sec. 1205. Codification and enhancement of authority to build the capacity of foreign security forces. 
Sec. 1206. Training of security forces and associated security ministries of foreign countries to promote respect for the rule of law and human rights. 
Sec. 1207. Cross servicing agreements for loan of personnel protection and personnel survivability equipment in coalition operations. 
Sec. 1208. Extension and modification of authority for support of special operations to combat terrorism. 
Sec. 1209. Authority to provide assistance to the vetted Syrian opposition. 
Sec. 1210. Provision of logistic support for the conveyance of certain defense articles to foreign forces training with the United States Armed Forces. 
Sec. 1211. Biennial report on programs carried out by the Department of Defense to provide training, equipment, or other assistance or reimbursement to foreign security forces. 
Subtitle B—Matters relating to Afghanistan, Pakistan, and Iraq 
Sec. 1221. Commanders’ Emergency Response Program in Afghanistan. 
Sec. 1222. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1223. One-year extension of logistical support for coalition forces supporting certain United States military operations. 
Sec. 1224. United States plan for sustaining the Afghanistan National Security Forces through the end of fiscal year 2017. 
Sec. 1225. Semiannual report on enhancing security and stability in Afghanistan. 
Sec. 1226. Sense of Congress on stability and sovereignty of Afghanistan. 
Sec. 1227. Extension of Afghan Special Immigrant Program. 
Sec. 1228. Independent assessment of United States efforts against al-Qaeda. 
Sec. 1229. Sense of Congress on security of Afghan women. 
Sec. 1230. Review process for use of United States funds for construction projects in Afghanistan that cannot be physically accessed by United States Government personnel. 
Sec. 1231. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1232. One-year extension of authority to use funds for reintegration activities in Afghanistan. 
Sec. 1233. Clearance of unexploded ordnance on former United States training ranges in Afghanistan. 
Sec. 1234. Report on impact of end of major combat operations in Afghanistan on authority to use military force. 
Sec. 1235. Report on bilateral security cooperation with Pakistan. 
Sec. 1236. Authority to provide assistance to counter the Islamic State in Iraq and the Levant. 
Sec. 1237. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Subtitle C—Matters relating to the Russian Federation 
Sec. 1241. Limitation on military cooperation between the United States and the Russian Federation. 
Sec. 1242. Notification and assessment of proposal to modify or introduce new aircraft or sensors for flight by the Russian Federation under Open Skies Treaty. 
Sec. 1243. Limitations on providing certain missile defense information to the Russian Federation. 
Sec. 1244. Report on non-compliance by the Russian Federation with its obligations under the INF Treaty. 
Sec. 1245. Annual report on military and security developments involving the Russian Federation. 
Sec. 1246. Prohibition on use of funds to enter into contracts or other agreements with Rosoboronexport. 
Sec. 1247. Report on the New START Treaty. 
Subtitle D—Matters relating to the Asia-Pacific region 
Sec. 1251. Strategy to prioritize United States defense interests in the Asia-Pacific region. 
Sec. 1252. Modifications to annual report on military and security developments involving the People’s Republic of China. 
Sec. 1253. Military-to-military engagement with the Government of Burma. 
Sec. 1254. Report on Department of Defense munitions strategy of the United States Pacific Command. 
Sec. 1255. Missile defense cooperation in Northeast Asia. 
Sec. 1256. Sense of Congress and report on Taiwan and its contribution to regional peace and stability. 
Sec. 1257. Independent assessment of the ability of the Department of Defense to counter anti-access and area-denial strategies, capabilities, and other key technologies of potential adversaries. 
Sec. 1258. Sense of Congress reaffirming security cooperation with Japan and the Republic of Korea. 
Sec. 1259. Report on maritime security strategy in the Asia-Pacific region. 
Sec. 1259A. Sense of Congress on Taiwan maritime capabilities and exercise participation. 
Sec. 1259B. Modification of matters for discussion in annual reports of United States-China Economic and Security Review Commission. 
Subtitle E—Other matters 
Sec. 1261. One-year extension of authorization for non-conventional assisted recovery capabilities. 
Sec. 1262. Modification of national security planning guidance to deny safe havens to al-Qaeda and its violent extremist affiliates. 
Sec. 1263. Enhanced authority to acquire goods and services of Djibouti in support of Department of Defense activities in United States Africa Command area of responsibility. 
Sec. 1264. Treatment of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan under the Immigration and Nationality Act. 
Sec. 1265. Prohibition on integration of missile defense systems of China into missile defense systems of United States and sense of Congress concerning integration of missile defense systems of Russia into missile defense systems of NATO. 
Sec. 1266. Limitation on availability of funds to implement the Arms Trade Treaty. 
Sec. 1267. Notification and review of potentially significant arms control noncompliance. 
Sec. 1268. Inter-European Air Forces Academy. 
Sec. 1269. Department of Defense support to security of United States diplomatic facilities. 
Sec. 1270. Information on sanctioned persons and businesses through the Federal Awardee Performance and Integrity Information System. 
Sec. 1271. Reports on nuclear program of Iran. 
Sec. 1272. Sense of Congress on defense modernization by NATO countries. 
Sec. 1273. Report on protection of cultural property in event of armed conflict. 
Sec. 1274. United States strategy and plans for enhancing security and stability in Europe. 
Sec. 1275. Report on military assistance to Ukraine. 
Sec. 1276. Sense of Congress on efforts to remove Joseph Kony from the battlefield and end the atrocities of the Lord's Resistance Army. 
Sec. 1277. Extension of annual reports on the military power of Iran. 
Sec. 1278. Report and strategy regarding North Africa, West Africa, and the Sahel. 
Sec. 1279. Rule of construction. 
Sec. 1280. Approval of the Amendment to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes. 
Title XIII—Cooperative Threat Reduction 
Subtitle A—Funds 
Sec. 1301. Specification of Cooperative Threat Reduction funds. 
Sec. 1302. Funding allocations. 
Subtitle B—Consolidation and modernization of statutes relating to the Department of Defense Cooperative Threat Reduction Program 
Sec. 1311. Short title. 
Sec. 1312. Definitions. 
Part I—Program authorities 
Sec. 1321. Authority to carry out Department of Defense Cooperative Threat Reduction Program. 
Sec. 1322. Use of funds for certain emergent threats or opportunities. 
Sec. 1323. Authority for urgent threat reduction activities under Department of Defense Cooperative Threat Reduction Program. 
Sec. 1324. Use of funds for unspecified purposes or for increased amounts. 
Sec. 1325. Use of contributions to Department of Defense Cooperative Threat Reduction Program. 
Part II—Restrictions and limitations 
Sec. 1331. Prohibition on use of funds for specified purposes. 
Sec. 1332. Requirement for on-Site managers. 
Sec. 1333. Limitation on use of funds until certain permits obtained. 
Sec. 1334. Limitation on availability of funds for Cooperative Threat Reduction activities with Russian Federation. 
Part III—Recurring certifications and reports 
Sec. 1341. Annual certifications on use of facilities being constructed for Department of Defense Cooperative Threat Reduction projects or activities. 
Sec. 1342. Requirement to submit summary of amounts requested by project category. 
Sec. 1343. Reports on activities and assistance under Department of Defense Cooperative Threat Reduction Program. 
Sec. 1344. Metrics for Department of Defense Cooperative Threat Reduction Program. 
Part IV—Repeals and transition provisions 
Sec. 1351. Repeals. 
Sec. 1352. Transition provisions. 
Title XIV—Other Authorizations 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1404. Defense Inspector General. 
Sec. 1405. Defense Health Program. 
Subtitle B—Other Matters 
Sec. 1411. Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Federal Health Care Center, Illinois. 
Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1413. Comptroller General of the United States report on Captain James A. Lovell Federal Health Care Center, North Chicago, Illinois. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Subtitle A—Authorization of Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1508. Defense Inspector General. 
Sec. 1509. Defense Health program. 
Sec. 1510. Counterterrorism Partnerships Fund. 
Sec. 1511. European Reassurance Initiative. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations, Reports, and Other Matters 
Sec. 1531. Afghanistan Infrastructure Fund. 
Sec. 1532. Afghanistan Security Forces Fund. 
Sec. 1533. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1534. Counterterrorism Partnerships Fund. 
Sec. 1535. European Reassurance Initiative. 
Sec. 1536. Plan for transition of funding of United States Special Operations Command from supplemental funding for overseas contingency operations to recurring funding for future-years defense programs. 
Title XVI—Strategic Programs, Cyber, and Intelligence Matters 
Subtitle A—Space Activities 
Sec. 1601. Department of Defense Space Security and Defense Program. 
Sec. 1602. Evolved expendable launch vehicle notification. 
Sec. 1603. Satellite communications responsibilities of Executive Agent for Space. 
Sec. 1604. Rocket propulsion system development program. 
Sec. 1605. Pilot program for acquisition of commercial satellite communication services. 
Sec. 1606. Update of National Security Space Strategy to include space control and space superiority strategy. 
Sec. 1607. Allocation of funds for the Space Security and Defense Program; report on space control. 
Sec. 1608. Prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle program. 
Sec. 1609. Assessment of evolved expendable launch vehicle program. 
Sec. 1610. Competitive procedures required to launch payload for mission number five of the Operationally Responsive Space Program. 
Sec. 1611. Availability of additional rocket cores pursuant to competitive procedures. 
Sec. 1612. Limitations on availability of funds for weather satellite follow-on system and Defense Meteorological Satellite program. 
Sec. 1613. Limitation on availability of funds for space-based infrared systems space data exploitation. 
Sec. 1614. Limitations on availability of funds for hosted payload and wide field of view testbed of the space-based infrared systems. 
Sec. 1615. Limitations on availability of funds for protected tactical demonstration and protected military satellite communications testbed of the advanced extremely high frequency program. 
Sec. 1616. Study of space situational awareness architecture. 
Sec. 1617. Briefing on range support for launches in support of national security. 
Subtitle B—Defense Intelligence and Intelligence-Related Activities 
Sec. 1621. Tactical Exploitation of National Capabilities Executive Agent. 
Sec. 1622. One-year extension of report on imagery intelligence and geospatial information support provided to regional organizations and security alliances. 
Sec. 1623. Extension of Secretary of Defense authority to engage in commercial activities as security for intelligence collection activities. 
Sec. 1624. Extension of authority relating to jurisdiction over Department of Defense facilities for intelligence collection or special operations activities abroad. 
Sec. 1625. Assessment and limitation on availability of funds for intelligence activities and programs of United States Special Operations Command and special operations forces. 
Sec. 1626. Annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commands. 
Sec. 1627. Prohibition on National Intelligence Program consolidation. 
Sec. 1628. Personnel security and insider threat. 
Sec. 1629. Migration of Distributed Common Ground System of Department of the Army to an open system architecture. 
Subtitle C—Cyberspace-Related Matters 
Sec. 1631. Budgeting and accounting for cyber mission forces. 
Sec. 1632. Reporting on cyber incidents with respect to networks and information systems of operationally critical contractors. 
Sec. 1633. Executive agents for cyber test and training ranges. 
Sec. 1634. Cyberspace mapping. 
Sec. 1635. Review of cross domain solution policy and requirement for cross domain solution strategy. 
Sec. 1636. Requirement for strategy to develop and deploy decryption service for the Joint Information Environment. 
Sec. 1637. Actions to address economic or industrial espionage in cyberspace. 
Sec. 1638. Sense of Congress regarding role of reserve components in defense of United States against cyber attacks. 
Sec. 1639. Sense of Congress on the future of the Internet and the .MIL top-level domain. 
Subtitle D—Nuclear Forces 
Sec. 1641. Preparation of annual budget request regarding nuclear weapons. 
Sec. 1642. Improvement to biennial assessment on delivery platforms for nuclear weapons and the nuclear command and control system. 
Sec. 1643. Congressional Budget Office review of cost estimates for nuclear weapons. 
Sec. 1644. Retention of missile silos. 
Sec. 1645. Procurement authority for certain parts of intercontinental ballistic missile fuzes. 
Sec. 1646. Assessment of nuclear weapon secondary requirement. 
Sec. 1647. Certification on nuclear force structure. 
Sec. 1648. Advance notice and reports on B61 life extension program. 
Sec. 1649. Notification and report concerning removal or consolidation of dual-capable aircraft from Europe. 
Sec. 1650. Reports on installation of nuclear command, control, and communications systems at headquarters of United States Strategic Command. 
Sec. 1651. Report on plans for response of Department of Defense to INF Treaty violation. 
Sec. 1652. Statement of policy on the nuclear triad. 
Sec. 1653. Sense of Congress on deterrence and defense posture of the North Atlantic Treaty Organization. 
Subtitle E—Missile Defense Programs 
Sec. 1661. Availability of funds for Iron Dome short-range rocket defense system. 
Sec. 1662. Testing and assessment of missile defense systems prior to production and deployment. 
Sec. 1663. Acquisition plan for re-designed exo-atmospheric kill vehicle. 
Sec. 1664. Study on testing program of ground-based midcourse missile defense system. 
Sec. 1665. Sense of Congress and report on homeland ballistic missile defense. 
Sec. 1666. Sense of Congress and report on regional ballistic missile defense. 
Title XVII—National Commission on the Future of the Army 
Subtitle A—Establishment and Duties of Commission 
Sec. 1701. Short title. 
Sec. 1702. National Commission on the Future of the Army. 
Sec. 1703. Duties of the Commission. 
Sec. 1704. Powers of the Commission. 
Sec. 1705. Commission personnel matters. 
Sec. 1706. Termination of the Commission. 
Sec. 1707. Funding. 
Subtitle B—Related Limitations 
Sec. 1711. Prohibition on use of fiscal year 2015 funds to reduce strengths of Army personnel. 
Sec. 1712. Limitations on the transfer, including preparations for the transfer, of AH–64 Apache helicopters assigned to the Army National Guard. 
Division B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Modification of authority to carry out certain fiscal year 2004 project. 
Sec. 2105. Modification of authority to carry out certain fiscal year 2013 projects. 
Sec. 2106. Extension of authorization of certain fiscal year 2011 project. 
Sec. 2107. Extension of authorizations of certain fiscal year 2012 projects. 
Sec. 2108. Limitation on construction of cadet barracks at United States Military Academy, New York. 
Sec. 2109. Limitation on funding for family housing construction at Camp Walker, Republic of Korea. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2012 projects. 
Sec. 2206. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2207. Extension of authorizations of certain fiscal year 2011 projects. 
Sec. 2208. Extension of authorizations of certain fiscal year 2012 projects. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Authorization of appropriations, Air Force. 
Sec. 2303. Modification of authority to carry out certain fiscal year 2008 project. 
Sec. 2304. Extension of authorization of certain fiscal year 2011 project. 
Sec. 2305. Extension of authorization of certain fiscal year 2012 project. 
Title XXIV—Defense Agencies Military Construction 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Extension of authorizations of certain fiscal year 2011 projects. 
Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects. 
Sec. 2406. Limitation on project authorization to carry out certain fiscal year 2015 projects pending submission of report. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project. 
Title XXV—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—Guard and Reserve Forces Facilities 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other Matters 
Sec. 2611. Modification and extension of authority to carry out certain fiscal year 2012 projects. 
Sec. 2612. Modification of authority to carry out certain fiscal year 2013 projects. 
Sec. 2613. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2614. Extension of authorization of certain fiscal year 2011 projects. 
Title XXVII—Base Realignment and Closure Activities 
Subtitle A—Authorization of Appropriations 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account. 
Subtitle B—Prohibition on Additional BRAC Round 
Sec. 2711. Prohibition on conducting additional Base Realignment and Closure (BRAC) round. 
Subtitle C—Other Matters 
Sec. 2721. Modification of property disposal procedures under base realignment and closure process. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Congressional notification of construction projects, land acquisitions, and defense access road projects conducted under authorities other than a Military Construction Authorization Act. 
Sec. 2802. Modification of authority to carry out unspecified minor military construction. 
Sec. 2803. Clarification of authorized use of payments-In-Kind and in-Kind contributions. 
Sec. 2804. Use of one-step turn-key contractor selection procedures for additional facility projects. 
Sec. 2805. Limitations on military construction in European Command area of responsibility and European Reassurance Initiative. 
Sec. 2806. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2807. Application of residential building construction standards. 
Sec. 2808. Limitation on construction of new facilities at Guantanamo Bay, Cuba. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Renewals, extensions, and succeeding leases for financial institutions operating on military installations. 
Sec. 2812. Deposit of reimbursed funds to cover administrative expenses relating to certain real property transactions. 
Subtitle C—Provisions Related to Asia-Pacific Military Realignment 
Sec. 2821. Realignment of Marines Corps forces in Asia-Pacific region. 
Sec. 2822. Establishment of surface danger zone, Ritidian Unit, Guam National Wildlife Refuge. 
Subtitle D—Land Conveyances 
Sec. 2831. Land conveyance, Gordo Army Reserve Center, Gordo, Alabama. 
Sec. 2832. Land conveyance, West Nome Tank Farm, Nome, Alaska. 
Sec. 2833. Land conveyance, former Air Force Norwalk Defense Fuel Supply Point, Norwalk, California. 
Sec. 2834. Transfer of administrative jurisdiction and alternative land conveyance authority, former Walter Reed Army Hospital, District of Columbia. 
Sec. 2835. Land conveyance, former Lynn Haven fuel depot, Lynn Haven, Florida. 
Sec. 2836. Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier, Georgia. 
Sec. 2837. Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii. 
Sec. 2838. Modification of conditions on land conveyance, Joliet Army Ammunition Plant, Illinois. 
Sec. 2839. Transfer of administrative jurisdiction, Camp Gruber, Oklahoma. 
Sec. 2840. Conveyance, Joint Base Charleston, South Carolina. 
Sec. 2841. Land exchanges, Arlington County, Virginia. 
Subtitle E—Military Memorials, Monuments, and Museums 
Sec. 2851. Acceptance of in-kind gifts on behalf of Heritage Center for the National Museum of the United States Army. 
Sec. 2852. Mt. Soledad Veterans Memorial, San Diego, California. 
Sec. 2853. Establishment of memorial to the victims of the shooting at the Washington Navy Yard on September 16, 2013. 
Subtitle F—Designations 
Sec. 2861. Redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies. 
Subtitle G—Other Matters 
Sec. 2871. Report on physical security at Department of Defense facilities. 
Title XXIX—Overseas Contingency Operations Military Construction  
Sec. 2901. Authorized Army construction and land acquisition project. 
Sec. 2902. Authorized Air Force construction and land acquisition projects. 
Sec. 2903. Authorized Defense Agency construction and land acquisition project. 
Sec. 2904. Authorization of appropriations. 
Title XXX—Natural Resources Related General Provisions 
Subtitle A—Land Conveyances and Related Matters 
Sec. 3001. Land conveyance, Wainwright, Alaska. 
Sec. 3002. Sealaska land entitlement finalization. 
Sec. 3003. Southeast Arizona land exchange and conservation. 
Sec. 3004. Land exchange, Cibola National Wildlife Refuge, Arizona, and Bureau of Land Management land in Riverside County, California. 
Sec. 3005. Special rules for Inyo National Forest, California, land exchange. 
Sec. 3006. Land exchange, Trinity Public Utilities District, Trinity County, California, the Bureau of Land Management, and the Forest Service. 
Sec. 3007. Idaho County, Idaho, shooting range land conveyance. 
Sec. 3008. School District 318, Minnesota, land exchange. 
Sec. 3009. Northern Nevada land conveyances. 
Sec. 3010. San Juan County, New Mexico, Federal land conveyance. 
Sec. 3011. Land conveyance, Uinta-Wasatch-Cache National Forest, Utah. 
Sec. 3012. Conveyance of certain land to the city of Fruit Heights, Utah. 
Sec. 3013. Land conveyance, Hanford Site, Washington. 
Sec. 3014. Ranch A Wyoming consolidation and management improvement. 
Subtitle B—Public Lands and National Forest System Management 
Sec. 3021. Bureau of Land Management permit processing. 
Sec. 3022. Internet-based onshore oil and gas lease sales. 
Sec. 3023. Grazing permits and leases. 
Sec. 3024. Cabin user and transfer fees. 
Subtitle C—National Park System Units 
Sec. 3030. Addition of Ashland Harbor Breakwater Light to the Apostle Islands National Seashore. 
Sec. 3031. Blackstone River Valley National Historical Park. 
Sec. 3032. Coltsville National Historical Park. 
Sec. 3033. First State National Historical Park. 
Sec. 3034. Gettysburg National Military Park. 
Sec. 3035. Harriet Tubman Underground Railroad National Historical Park, Maryland. 
Sec. 3036. Harriet Tubman National Historical Park, Auburn, New York. 
Sec. 3037. Hinchliffe Stadium addition to Paterson Great Falls National Historical Park. 
Sec. 3038. Lower East Side Tenement National Historic Site. 
Sec. 3039. Manhattan Project National Historical Park. 
Sec. 3040. North Cascades National Park and Stephen Mather Wilderness. 
Sec. 3041. Oregon Caves National Monument and Preserve. 
Sec. 3042. San Antonio Missions National Historical Park. 
Sec. 3043. Valles Caldera National Preserve, New Mexico. 
Sec. 3044. Vicksburg National Military Park. 
Subtitle D—National Park System Studies, Management, and Related Matters 
Sec. 3050. Revolutionary War and War of 1812 American battlefield protection program. 
Sec. 3051. Special resource studies. 
Sec. 3052. National heritage areas and corridors. 
Sec. 3053. National historic site support facility improvements. 
Sec. 3054. National Park System donor acknowledgment. 
Sec. 3055. Coin to commemorate 100th anniversary of the National Park Service. 
Sec. 3056. Commission to study the potential creation of a National Women's History Museum. 
Sec. 3057. Cape Hatteras National Seashore Recreational Area. 
Subtitle E—Wilderness and Withdrawals 
Sec. 3060. Alpine Lakes Wilderness additions and Pratt and Middle Fork Snoqualmie Rivers protection. 
Sec. 3061. Columbine-Hondo Wilderness. 
Sec. 3062. Hermosa Creek watershed protection. 
Sec. 3063. North Fork Federal lands withdrawal area. 
Sec. 3064. Pine Forest Range Wilderness. 
Sec. 3065. Rocky Mountain Front Conservation Management Area and wilderness additions. 
Sec. 3066. Wovoka Wilderness. 
Sec. 3067. Withdrawal area related to Wovoka Wilderness. 
Sec. 3068. Withdrawal and reservation of additional public land for Naval Air Weapons Station, China Lake, California. 
Subtitle F—Wild and Scenic Rivers 
Sec. 3071. Illabot Creek, Washington, wild and scenic river. 
Sec. 3072. Missisquoi and Trout wild and scenic rivers, Vermont. 
Sec. 3073. White Clay Creek wild and scenic river expansion. 
Sec. 3074. Studies of wild and scenic rivers. 
Subtitle G—Trust Lands 
Sec. 3077. Land taken into trust for benefit of the Northern Cheyenne Tribe. 
Sec. 3078. Transfer of administrative jurisdiction, Badger Army Ammunition Plant, Baraboo, Wisconsin. 
Subtitle H—Miscellaneous Access and Property Issues 
Sec. 3081. Ensuring public access to the summit of Rattlesnake Mountain in the Hanford Reach National Monument. 
Sec. 3082. Anchorage, Alaska, conveyance of reversionary interests. 
Sec. 3083. Release of property interests in Bureau of Land Management land conveyed to the State of Oregon for establishment of Hermiston Agricultural Research and Extension Center. 
Subtitle I—Water Infrastructure 
Sec. 3087. Bureau of Reclamation hydropower development. 
Sec. 3088. Toledo Bend Hydroelectric Project. 
Sec. 3089. East Bench Irrigation District contract extension. 
Subtitle J—Other Matters 
Sec. 3091. Commemoration of centennial of World War I. 
Sec. 3092. Miscellaneous issues related to Las Vegas valley public land and Tule Springs Fossil Beds National Monument. 
Sec. 3093. National Desert Storm and Desert Shield Memorial. 
Sec. 3094. Extension of legislative authority for establishment of commemorative work in honor of former President John Adams. 
Sec. 3095. Refinancing of Pacific Coast groundfish fishing capacity reduction loan. 
Sec. 3096. Payments in lieu of taxes. 
Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Design and use of prototypes of nuclear weapons for intelligence purposes. 
Sec. 3112. Plutonium pit production capacity. 
Sec. 3113. Life-cycle cost estimates of certain atomic energy defense capital assets. 
Sec. 3114. Expansion of requirement for independent cost estimates on life extension programs and new nuclear facilities. 
Sec. 3115. Definition of baseline and threshold for stockpile life extension project. 
Sec. 3116. Authorized personnel levels of National Nuclear Security Administration. 
Sec. 3117. Cost estimation and program evaluation by National Nuclear Security Administration. 
Sec. 3118. Cost containment for Uranium Capabilities Replacement Project. 
Sec. 3119. Production of nuclear warhead for long-range standoff weapon. 
Sec. 3120. Disposition of weapons-usable plutonium. 
Sec. 3121. Limitation on availability of funds for Office of the Administrator for Nuclear Security. 
Sec. 3122. Limitation on availability of funds for certain nonproliferation activities between the United States and the Russian Federation. 
Sec. 3123. Identification of amounts required for uranium technology sustainment in budget materials for fiscal year 2016. 
Subtitle C—Plans and reports 
Sec. 3131. Analysis and report on W88 Alt 370 program high explosives options. 
Sec. 3132. Analysis of existing facilities and sense of Congress with respect to plutonium strategy. 
Sec. 3133. Plan for verification and monitoring of proliferation of nuclear weapons and fissile material. 
Sec. 3134. Comments of Administrator for Nuclear Security and Chairman of Nuclear Weapons Council on final report of Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise. 
Subtitle D—Other matters 
Sec. 3141. Establishment of Advisory Board on Toxic Substances and Worker Health; extension of authority of Office of Ombudsman for Energy Employees Occupational Illness Compensation Program. 
Sec. 3142. Technical corrections to Atomic Energy Defense Act. 
Sec. 3143. Technical corrections to National Nuclear Security Administration Act. 
Sec. 3144. Technology Commercialization Fund. 
Title XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD 
Sec. 3201. Authorization. 
Sec. 3202. Inspector General of Defense Nuclear Facilities Safety Board. 
Sec. 3203. Number of employees of Defense Nuclear Facilities Safety Board. 
Title XXXIV—NAVAL PETROLEUM RESERVES 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of appropriations for national security aspects of the Merchant Marine for fiscal year 2015. 
Sec. 3502. Floating dry docks. 
Sec. 3503. Sense of Congress on the role of domestic maritime industry in national security. 
Sec. 3504. United States Merchant Marine Academy Board of Visitors. 
Division D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—Procurement 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
Title XLII—Research, Development, Test, and Evaluation 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
Title XLIII—Operation and Maintenance 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
Title XLIV—Military Personnel 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
Title XLV—Other Authorizations 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
Title XLVI—Military Construction 
Sec. 4601. Military construction. 
Sec. 4602. Military construction for overseas contingency operations. 
Title XLVII—Department of Energy National Security Programs 
Sec. 4701. Department of Energy national security programs.   
3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. 
5.Explanatory statementThe explanatory statement regarding this Act, printed in the House section of the Congressional Record on or about December 3, 2014, by the Chairman of the Committee on Armed Services of the House of Representatives and the Chairman of the Committee on Armed Services of the Senate, shall have the same effect with respect to the implementation of this Act as if it were a joint explanatory statement of a committee of conference. 
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IProcurement 
 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of Appropriations. 
Subtitle B—Army Programs 
Sec. 111. Plan on modernization of UH–60A aircraft of Army National Guard. 
Subtitle C—Navy Programs 
Sec. 121. Construction of San Antonio class amphibious ship. 
Sec. 122. Limitation on availability of funds for mission modules for Littoral Combat Ship. 
Sec. 123. Extension of limitation on availability of funds for Littoral Combat Ship. 
Sec. 124. Report on test evaluation master plan for Littoral Combat Ship seaframes and mission modules. 
Sec. 125. Airborne electronic attack capabilities. 
Subtitle D—Air Force Programs 
Sec. 131. Prohibition on availability of funds for retirement of MQ–1 Predator aircraft. 
Sec. 132. Prohibition on availability of funds for retirement of U–2 aircraft. 
Sec. 133. Prohibition on availability of funds for retirement of A–10 aircraft. 
Sec. 134. Prohibition on cancellation or modification of avionics modernization program for C–130 aircraft. 
Sec. 135. Limitation on availability of funds for retirement of Air Force aircraft. 
Sec. 136. Limitation on availability of funds for retirement of E–3 airborne warning and control system aircraft. 
Sec. 137. Limitation on availability of funds for divestment or transfer of KC–10 aircraft. 
Sec. 138. Limitation on availability of funds for transfer of Air Force C–130H and C–130J aircraft. 
Sec. 139. Limitation on availability of funds for transfer of Air Force KC–135 tankers. 
Sec. 140. Report on C–130 aircraft. 
Sec. 141. Report on status of F–16 aircraft. 
Sec. 142. Report on options to modernize or replace T–1A aircraft. 
Sec. 143. Report on status of air-launched cruise missile capabilities. 
Subtitle E—Defense-Wide, Joint, and Multiservice Matters 
Sec. 151. Additional oversight requirements for the undersea mobility acquisition program of the United States Special Operations Command. 
Sec. 152. Plan for modernization or replacement of digital avionic equipment. 
Sec. 153. Comptroller General report on F–35 aircraft acquisition program. 
AAuthorization of Appropriations 
101.Authorization of AppropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. 
BArmy Programs 
111.Plan on modernization of UH–60A aircraft of Army National Guard 
(a)PlanNot later than March 15, 2015, the Secretary of the Army shall submit to the congressional defense committees a prioritized plan for modernizing the entire fleet of UH–60A aircraft of the Army National Guard. 
(b)Additional elementsThe plan under subsection (a) shall set forth the following: 
(1)A detailed timeline for the modernization of the entire fleet of UH–60A aircraft of the Army National Guard. 
(2)The number of UH–60L, UH–60L Digital, and UH–60M aircraft that the Army National Guard will possess upon completion of such modernization plan. 
(3)The cost, by year, associated with such modernization plan. 
CNavy Programs 
121.Construction of San Antonio class amphibious ship 
(a)In generalThe Secretary of the Navy may enter into a contract beginning with the fiscal year 2015 program year for the procurement of one San Antonio class amphibious ship. The Secretary may employ incremental funding for such procurement. 
(b)Condition on out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2015 is subject to the availability of appropriations for that purpose for such fiscal year. 
122.Limitation on availability of funds for mission modules for Littoral Combat ShipNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the procurement of additional mission modules for the Littoral Combat Ship program may be obligated or expended until the Secretary of the Navy submits to the congressional defense committees each of the following: 
(1)The Milestone B program goals for cost, schedule, and performance for each module. 
(2)Certification by the Director of Operational Test and Evaluation with respect to the total number for each module type that is required to perform all necessary operational testing. 
123.Extension of limitation on availability of funds for Littoral Combat ShipSection 124(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 693) is amended by striking this Act or otherwise made available for fiscal year 2014 and inserting this Act, the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015, or otherwise made available for fiscal years 2014 or 2015. 
124.Report on test evaluation master plan for Littoral Combat Ship seaframes and mission modules 
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Director of Operational Test and Evaluation shall submit to the congressional defense committees a report on the test evaluation master plan for the seaframes and mission modules for the Littoral Combat Ship program. 
(b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A description of the progress of the Navy with respect to the test evaluation master plan. 
(2)An assessment of whether or not completion of the test evaluation master plan will demonstrate operational effectiveness and operational suitability for both seaframes and each mission module. 
125.Airborne electronic attack capabilities 
(a)In generalThe Secretary of the Navy shall ensure that the Navy retains the option of procuring more EA–18G aircraft in the event that the Secretary determines that further analysis of airborne electronic attack force structure indicates that the Navy should make such a procurement. 
(b)BriefingNot later than March 2, 2015, the Secretary shall provide to the congressional defense committees a briefing on— 
(1)the options available to the Navy for ensuring that the Navy will not be precluded from procuring more EA–18G aircraft based on a determination made under subsection (a); and 
(2)an update on the progress of the Navy in conducting an analysis of emerging requirements for airborne electronic attack. 
DAir Force Programs 
131.Prohibition on availability of funds for retirement of MQ–1 Predator aircraft 
(a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be used during fiscal year 2015 to retire any MQ–1 Predator aircraft. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to a damaged MQ–1 Predator aircraft if the Secretary determines that repairing such aircraft is not economically viable. 
132.Prohibition on availability of funds for retirement of U–2 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense may be obligated or expended to make significant changes to retire, prepare to retire, or place in storage U–2 aircraft. 
133.Prohibition on availability of funds for retirement of A–10 aircraft 
(a)Prohibition on retirementNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage any A–10 aircraft, except for such aircraft the Secretary of the Air Force, as of April 9, 2013, planned to retire. 
(b)Limitation on manning levels 
(1)In generalExcept as provided under paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be obligated or expended to make significant changes to manning levels with respect to any A–10 aircraft squadrons. 
(2)Exception 
(A)Back up flying statusThe Secretary of Defense may authorize the Secretary of the Air Force to move up to 36 A–10 aircraft in the active component to backup flying status, and make conforming personnel adjustments, for the duration of fiscal year 2015 if— 
(i)on or before the date that is 45 days after the date of the enactment of this Act, the Secretary of Defense submits to the congressional defense committees the certification described in subparagraph (B); and 
(ii)a period of 30 days has elapsed following the date of such submittal. 
(B)CertificationA certification described in this subparagraph is a certification that the Secretary of Defense has— 
(i)received the results of the independent assessment under subsection (c) by the Director of Cost Assessment and Program Evaluation regarding alternative ways to provide manpower during fiscal year 2015 to maintain the fighter fleet of the Air Force and to field F–35 aircraft; and 
(ii)determined, after giving consideration to such assessment, that an action to move A–10 aircraft under subparagraph (A) is required to avoid— 
(I)significantly degrading the readiness of the fighter fleet of the Air Force; or 
(II)significantly delaying the planned fielding of F–35 aircraft. 
(c)Independent assessmentNot later than 30 days after the date of the enactment of this Act, the Director of Cost Assessment and Program Evaluation shall conduct an independent assessment of alternative ways to provide manpower during fiscal year 2015 to maintain the fighter fleet of the Air Force and to field F–35 aircraft. In conducting such assessment, the Director shall give consideration to the implementation approaches proposed by the Air Force and to other alternatives, including the retirement of other aircraft and the use of civilian or contractor maintainers on an interim basis for A–10 aircraft, F–35 aircraft, or other aircraft. 
(d)Comptroller General study 
(1)StudyThe Comptroller General of the United States shall conduct an independent study of the platforms used to conduct the close air support mission in light of the recommendation of the Air Force to retire the A–10 fleet. 
(2)ReportNot later than March 30, 2015, the Comptroller General shall brief the congressional defense committees on the preliminary findings of the study under paragraph (1), with a report to follow as soon as practicable, that includes an assessment of— 
(A)the alternatives considered by the Air Force that led to the recommendation to retire the A–10 fleet, including the relative costs, benefits, and assumptions associated with the alternatives to such retirement; 
(B)any capability gaps in close air support that would be created by such retirement and to what extent the Department of Defense has plans to address such capability gaps; and 
(C)any capability gaps in air superiority or global strike that could be created by the added cost to the Air Force of retaining the A–10 fleet. 
134.Prohibition on cancellation or modification of avionics modernization program for C–130 aircraft 
(a)Prohibition 
(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be used to— 
(A)take any action to cancel or modify the avionics modernization program of record for C–130 aircraft; or 
(B)except as provided by paragraph (2), initiate an alternative communication, navigation, surveillance, and air traffic management program for C–130 aircraft that is designed or intended to replace the avionics modernization program described in subparagraph (A). 
(2)ExceptionThe Secretary of Defense may waive the prohibition in paragraph (1)(B) if the Secretary certifies to the congressional defense committees that the program described in such subparagraph is required to operate C–130 aircraft in airspace controlled by the Federal Aviation Administration or airspace controlled by the government of a foreign country. 
(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for operation and maintenance for the Office of the Secretary of the Air Force, not more than 85 percent may be obligated or expended until a period of 15 days has elapsed following the date on which the Secretary of the Air Force certifies to the congressional defense committees that the Secretary has obligated the funds authorized to be appropriated or otherwise made available for fiscal years prior to fiscal year 2015 for the avionics modernization program of record for C–130 aircraft. 
135.Limitation on availability of funds for retirement of Air Force aircraft 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage any aircraft of the Air Force, except for such aircraft the Secretary of the Air Force planned to retire as of April 9, 2013, until a period of 60 days has elapsed following the date on which the Secretary submits the report under subsection (b)(1). 
(b)Report 
(1)In generalThe Secretary shall submit to the congressional defense committees a report on the appropriate contributions of the regular Air Force, the Air National Guard, and the Air Force Reserve to the total force structure of the Air Force. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A separate presentation of mix of forces for each mission and aircraft platform of the Air Force. 
(B)An analysis and recommendations for not less than 80 percent of the missions and aircraft platforms described in subparagraph (A). 
136.Limitation on availability of funds for retirement of E–3 airborne warning and control system aircraft 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense may be obligated or expended to make significant changes to manning levels with respect to any E–3 airborne warning and control systems aircraft, or to retire, prepare to retire, or place in storage any such aircraft. 
(b)Rule of constructionNothing in this section shall be construed to limit or otherwise affect the requirement to maintain the operational capability of the E–3 airborne warning and control system aircraft. 
137.Limitation on availability of funds for divestment or transfer of KC–10 aircraft 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be obligated or expended to transfer, divest, or prepare to divest any KC–10 aircraft until a period of 60 days has elapsed following the date on which the Secretary of Defense submits to the congressional defense committees an assessment of the costs and benefits of the proposed divestment or transfer. 
(b)ElementsThe assessment referred to in subsection (a) shall include, at a minimum, the following elements: 
(1)A five-year plan for the force structure laydown of all tanker aircraft. 
(2)Current and future air refueling and cargo transportation requirements, broken down by aircraft, needed to meet the global reach and global power objectives of the Department of Defense, including how such objectives relate to supporting the 2012 Defense Strategic Guidance. 
(3)An operational risk assessment and mitigation strategy that evaluates the ability of the military to meet the requirements and objectives stipulated in the Guidance for Employment of the Force of the Department of Defense, the Joint Strategic Capabilities Plan, and all steady-state rotational and warfighting surge contingency operational planning documents of the commanders of the geographical combatant commands. 
138.Limitation on availability of funds for transfer of Air Force C–130H and C–130J aircraft 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be obligated or expended to transfer from one facility of the Department of Defense to another any C–130H or C–130J aircraft until a period of 60 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees an assessment of the costs and benefits of the proposed transfer. 
(b)ElementsThe assessment referred to in subsection (a) shall include, at a minimum, the following elements: 
(1)A five-year plan for the force structure laydown of C–130H2, C–130H3, and C–130J aircraft. 
(2)An identification of how such plan deviates from the total force structure proposal of the Secretary described in section 1059(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1939). 
(3)An explanation of why such plan deviates, if in any detail, from such proposal. 
(4)An assessment of the national security benefits and any other expected benefits of the proposed transfers under subsection (a), including benefits for the facilities expected to receive the transferred aircraft. 
(5)An assessment of the costs of the proposed transfers, including the impact of the proposed transfers on the facilities from which the aircraft will be transferred. 
(6)An analysis of the recommended basing alignment that demonstrates that the recommendation is the most effective and efficient alternative for such basing alignment. 
(7)For units equipped with special capabilities, including the modular airborne firefighting system capability, a certification that missions using such capabilities will not be negatively affected by the proposed transfers. 
(c)Comptroller General reportNot later than 60 days after the date on which the Secretary submits the report required under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees a sufficiency review of such report, including any findings and recommendations relating to such review. 
139.Limitation on availability of funds for transfer of Air Force KC–135 tankers 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be obligated or expended to transfer from Joint Base Pearl Harbor-Hickam to another facility of the Department of Defense any KC–135 aircraft until a period of 60 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees an assessment of the costs and benefits of the proposed transfer. 
(b)ElementsThe assessment referred to in subsection (a) shall include, at a minimum, the following elements: 
(1)A recommended basing alignment of Joint Base Pearl Harbor-Hickam KC–135 aircraft. 
(2)An identification of how, and an explanation of why, such recommended basing alignment deviates, if in any detail, from the current basing plan. 
(3)An assessment of the national security benefits and any other expected benefits of the proposed transfer under subsection (a), including benefits for the facilities expected to receive the transferred aircraft. 
(4)An assessment of the costs of the proposed transfer, including the impact of the proposed transfer on the facilities from which the aircraft will be transferred. 
(5)An analysis of the recommended basing alignment that demonstrates that the recommendation is the most effective and efficient alternative for such basing alignment. 
140.Report on C–130 aircraft 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report including a complete analysis and fielding plan for C–130 aircraft. 
(b)ContentThe fielding plan submitted under subsection (a) shall include specific details of the plan of the Secretary to maintain intra-theater airlift capacity and capability within both the active and reserve components, including the modernization and recapitalization plan for C–130H and C–130J aircraft. 
141.Report on status of F–16 aircraftNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the status and location, and any plans to change during the period of the future-years defense program the status or locations, of all F–16 aircraft in the inventory of the Air Force. 
142.Report on options to modernize or replace T–1A aircraft 
(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on options for the modernization or replacement of the T–1A aircraft capability. 
(b)ElementsThe report under subsection (a) shall include the following: 
(1)A description of options for— 
(A)new procurement; 
(B)conducting a service life extension program on existing aircraft; 
(C)replacing organic aircraft with leased aircraft or services for the longer term; and 
(D)replacing organic aircraft with leased aircraft or services while the Secretary executes a new procurement or service life extension program. 
(2)An evaluation of the ability of each alternative to meet future training requirements. 
(3)Estimates of life cycle costs. 
(4)A description of potential cost savings from merging a T–1A capability replacement program with other programs of the Air Force, such as the Companion Trainer Program. 
143.Report on status of air-launched cruise missile capabilities 
(a)FindingsCongress finds the following: 
(1)The capability provided by the nuclear-capable, air-launched cruise missile is critical to maintaining a credible and effective air-delivery leg of the nuclear triad, preserving the ability to respond to geopolitical and technical surprise, and reassuring allies of the United States through credible extended deterrence. 
(2)In the fiscal year 2015 budget request of the Air Force, the Secretary of the Air Force delayed development of the long-range standoff weapon, the follow-on for the air-launched cruise missile, by three years. 
(3)The Secretary plans to sustain the current air-launched cruise missile, known as the AGM–86, until approximately 2030, with multiple service life-extension programs required to preserve but not enhance the existing capabilities of the air-launched cruise missile. 
(4)The AGM–86 was initially developed in the 1970s and deployed in the 1980s. 
(5)The average age of the inventory of air-launched cruise missiles is more than 30 years old. 
(6)The operating environment, particularly the sophistication of integrated air defenses, has evolved substantially since the inception of the air-launched cruise missile. 
(7)The AGM–86 is no longer in production and the inventory of spare bodies for required annual testing continues to diminish, posing serious challenges for long-term sustainment. 
(b)Report 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force, in coordination with the Commander of the United States Strategic Command, shall submit to the congressional defense committees a report on the status of the current air-launched cruise missile and the development of the follow-on system, the long-range standoff weapon, in accordance with section 217 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 706). 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)An assessment of the effectiveness and survivability of the air-launched cruise missile through 2030, including the impact of any degradation on the ability of the United States Strategic Command to meet deterrence requirements, including the number of targets held at risk by the air-launched cruise missile or the burdens placed on other legs of the nuclear triad. 
(B)A description of age-related failure trends, an assessment of potential age-related fleet-wide reliability and supportability problems, and the estimated costs for sustaining the air-launched cruise missile. 
(C)A detailed plan, including initial cost estimates, for the development and deployment of the follow-on system that will achieve initial operational capability before 2030. 
(D)An assessment of the feasibility and advisability of alternative development strategies, including initial cost estimates, that would achieve full operational capability before 2030. 
(E)An assessment of current testing requirements and the availability of test bodies to sustain the air-launched cruise missile over the long term. 
(F)A description of the extent to which the airframe and other related components can be completed independent of the payload, as determined by the Nuclear Weapons Council established by section 179 of title 10, United States Code. 
(G)A statement of the risks assumed by not fielding an operational replacement for the existing air-launched cruise missile by 2030. 
(3)FormThe report required under paragraph (1) shall be submitted in classified form, but may include an unclassified summary. 
EDefense-Wide, Joint, and Multiservice Matters 
151.Additional oversight requirements for the undersea mobility acquisition program of the United States Special Operations CommandSection 144 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1325) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by inserting or the Joint Capabilities Integration and Development system before the semicolon; and 
(B)in paragraph (2), by inserting , or other comparable and qualified entity selected by the Director before the semicolon; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection (c): 
 
(c)Technology roadmap 
(1)In generalThe Commander shall develop a plan consisting of a technology roadmap for undersea mobility capabilities that includes the following: 
(A)A description of the current capabilities provided by covered elements as of the date of the plan. 
(B)An identification and description of the requirements of the Commander for future undersea mobility platforms. 
(C)An identification of resources necessary to fulfill the requirements identified in subparagraph (B). 
(D)A description of the technology readiness levels of any covered element currently under development as of the date of the plan. 
(E)An identification of any potential gaps or projected shortfall in capability, along with steps to mitigate any such gap or shortfall. 
(F)Any other matters the Commander determines appropriate. 
(2)SubmissionThe Commander shall submit to the congressional defense committees the plan under paragraph (1) at the same time as the Under Secretary submits the first report under subsection (a)(2) following the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015.. 
152.Plan for modernization or replacement of digital avionic equipment 
(a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for the potential modernization or replacement of digital avionics equipment, including use of commercial-off-the-shelf digital avionics equipment, to meet the equipment requirements under the Next Generation Air Transportation System of the Federal Aviation Administration. 
(b)ElementsThe plan required under subsection (a) shall include the following: 
(1)A description of the requirements imposed on aircraft of the Department of Defense by the Federal Aviation Administration transition to the equipment requirements described in subsection (a), including— 
(A)an identification of the type and number of aircraft that the Secretary will need to upgrade; 
(B)a definition of the upgrades needed for such aircraft; and 
(C)the schedule required for the Secretary to make such upgrades in time to meet such requirements. 
(2)A description of options for— 
(A)acquiring new equipment, including— 
(i)new procurement; and 
(ii)leasing equipment and installation and other services, including the use of public-private partnerships; and 
(B)modernizing existing equipment. 
(3)An evaluation of the ability of each option to meet future operational requirements and to meet the equipment requirements described in subsection (a). 
(4)An estimated timeline to modernize or replace the digital avionics equipment in each military department or other element of the Department. 
(5)The estimated costs of options to modernize or replace the avionics equipment in each military department or other element of the Department in order to meet such requirements. 
153.Comptroller General report on F–35 aircraft acquisition program 
(a)Annual reportNot later than April 15, 2015, and each year thereafter until the F–35 aircraft acquisition program enters into full-rate production, the Comptroller General of the United States shall submit to the congressional defense committees a report reviewing such program. 
(b)Matters includedEach report under subsection (a) shall include the following: 
(1)The extent to which the F–35 aircraft acquisition program is meeting cost, schedule, and performance goals. 
(2)The progress and results of developmental and operational testing. 
(3)The progress of the procurement and manufacturing of F–35 aircraft. 
(4)An assessment of any plans or efforts of the Secretary of Defense to improve the efficiency of the procurement and manufacturing of F–35 aircraft. 
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of Appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Modification of authority for prizes for advanced technology achievements. 
Sec. 212. Modification of Manufacturing Technology Program. 
Sec. 213. Revision of requirement for acquisition programs to maintain defense research facility records. 
Sec. 214. Treatment by Department of Defense Test Resource Management Center of significant modifications to test and evaluation facilities and resources. 
Sec. 215. Revision to the service requirement under the Science, Mathematics, and Research for Transformation Defense Education Program. 
Sec. 216. Limitation on availability of funds for armored multi-purpose vehicle program. 
Sec. 217. Limitation on availability of funds for unmanned carrier-launched airborne surveillance and strike system. 
Sec. 218. Limitation on availability of funds for airborne reconnaissance systems. 
Sec. 219. Limitation on availability of funds for retirement of Joint Surveillance and Target Attack Radar Systems aircraft. 
Subtitle C—Reports 
Sec. 221. Reduction in frequency of reporting by Deputy Assistant Secretary of Defense for Systems Engineering. 
Sec. 222. Independent assessment of interagency biodefense research and development. 
Sec. 223. Briefing on modeling and simulation technological and industrial base in support of requirements of Department of Defense. 
Subtitle D—Other Matters 
Sec. 231. Modification to requirement for contractor cost sharing in pilot program to include technology protection features during research and development of certain defense systems. 
Sec. 232. Pilot program on assignment to Defense Advanced Research Projects Agency of private sector personnel with critical research and development expertise. 
Sec. 233. Pilot program on enhancement of preparation of dependents of members of Armed Forces for careers in science, technology, engineering, and mathematics. 
Sec. 234. Sense of Congress on helicopter health and usage monitoring system of the Army. 
AAuthorization of Appropriations 
201.Authorization of AppropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Department of Defense for research, development, test, and evaluation as specified in the funding table in section 4201. 
BProgram Requirements, Restrictions, and Limitations 
211.Modification of authority for prizes for advanced technology achievements 
(a)Modification of limit on amount of awardsSubsection (c)(1) of section 2374a of title 10, United States Code, is amended by striking The total amount and all that follows through the period at the end and inserting the following: No prize competition may result in the award of a cash prize of more than $10,000,000.. 
(b)Acceptance of fundsSuch section is further amended— 
(1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Acceptance of fundsIn addition to such sums as may be appropriated or otherwise made available to the Secretary to award prizes under this section, the Secretary may accept funds from other departments and agencies of the Federal Government, and from State and local governments, to award prizes under this section.. 
(c)Frequency of reportingSubsection (f) of such section, as redesignated by subsection (b)(1) of this section, is amended— 
(1)in paragraph (1)— 
(A)by striking each year and inserting every other year; and 
(B)by striking fiscal year and inserting two fiscal years; 
(2)in paragraph (2), in the matter preceding subparagraph (A), by striking a fiscal year and inserting a period of two fiscal years; and 
(3)in the subsection heading, by striking annual and inserting biennial. 
212.Modification of Manufacturing Technology Program 
(a)Modification of Joint Defense Manufacturing Technology Panel reporting requirementSubsection (e)(5) of section 2521 of title 10, United States Code, is amended by striking the Assistant Secretary of Defense for Research and Engineering and inserting one or more individuals designated by the Under Secretary of Defense for Acquisition, Technology, and Logistics for purposes of this paragraph. 
(b)Decreased frequency of update of five-Year strategic planSubsection (f)(3) of such section is amended by striking on a biennial basis and inserting not less frequently than once every four years. 
213.Revision of requirement for acquisition programs to maintain defense research facility recordsSection 2364 of title 10, United States Code, is amended— 
(1)in subsection (b)— 
(A)in paragraph (4)— 
(i)by inserting and issue after technology position; and 
(ii)by striking combatant commands and inserting components of the Department of Defense; and 
(B)in paragraph (5), by striking any position paper and all that follows through the period and inserting the following: any technological assessment made by a Defense research facility shall be provided to the Defense Technical Information Center repository to support acquisition decisions.; and  
(2)in subsection (c)— 
(A)by striking this section: and all that follows through (1) The term and inserting this section, the term; 
(B)by striking paragraph (2); and 
(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving such paragraphs, as so redesignated, 2 ems to the left. 
214.Treatment by Department of Defense Test Resource Management Center of significant modifications to test and evaluation facilities and resources 
(a)Review of proposed changesSubsection (c)(1)(B) of section 196 of title 10, United States Code, is amended by inserting after Base the following: , including with respect to the expansion, divestment, consolidation, or curtailment of activities,. 
(b)Elements of strategic plansSubsection (d)(2) of such section is amended— 
(1)by redesignating subparagraph (E) and (F) as subparagraph (F) and (G), respectively; and 
(2)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)An assessment of plans and business case analyses supporting any significant modification of the test and evaluation facilities and resources of the Department projected, proposed, or recommended by the Secretary of a military department or the head of a Defense Agency for such period, including with respect to the expansion, divestment, consolidation, or curtailment of activities.. 
(c)Certification of budgetsSubsection (e)(1) of such section is amended by inserting and for the period covered by the future-years defense program submitted to Congress under section 221 of this title for that fiscal year after activities for a fiscal year. 
(d)Assessment of plans for facilitiesSuch section is further amended— 
(1)by redesignating subsections (f), (g), and (h) as subsections (g), (h), and (i), respectively; and 
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Approval of certain modifications 
(1)The Secretary of a military department or the head of a Defense Agency with test and evaluation responsibilities may not implement a projected, proposed, or recommended significant modification of the test and evaluation facilities and resources of the Department, including with respect to the expansion, divestment, consolidation, or curtailment of activities, until— 
(A)the Secretary or the head, as the case may be, submits to the Director a business case analysis for such modification; and 
(B)the Director reviews such analysis and approves such modification. 
(2)The Director shall submit to the Secretary of Defense an annual report containing the comments of the Director with respect to each business case analysis reviewed under paragraph (1)(B) during the year covered by the report.. 
215.Revision to the service requirement under the Science, Mathematics, and Research for Transformation Defense Education ProgramSubparagraph (B) of section 2192a(c)(1) of title 10, United States Code, is amended to read as follows: 
 
(B)in the case of a person not an employee of the Department of Defense, the person shall enter into a written agreement to accept and continue employment for the period of obligated service determined under paragraph (2)— 
(i)with the Department; or 
(ii)with a public or private entity or organization outside of the Department if the Secretary— 
(I)is unable to find an appropriate position for the person within the Department; and 
(II)determines that employment of the person with such entity or organization for the purpose of such obligated service would provide a benefit to the Department.. 
216.Limitation on availability of funds for armored multi-purpose vehicle program 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for research, development, test, and evaluation, Army, for the armored multi-purpose vehicle program, not more than 80 percent may be obligated or expended until the date on which the Secretary of the Army submits to the congressional defense committees the report under subsection (b)(1). 
(b)Report 
(1)In generalNot later than March 1, 2015, the Secretary of the Army shall submit to the congressional defense committees a report on the armored multi-purpose vehicle program. 
(2)Matters includedThe report under paragraph (1) shall include the following: 
(A)An identification of the existing capability gaps of the M–113 family of vehicles assigned, as of the date of the report, to units outside of combat brigades. 
(B)An identification of the mission roles that are in common between— 
(i)such vehicles assigned to units outside of combat brigades; and 
(ii)the vehicles examined in the armor brigade combat team during the armored multi-purpose vehicle analysis of alternatives. 
(C)The estimated timeline and the rough order of magnitude of funding requirements associated with complete M–113 family of vehicles divestiture within the units outside of combat brigades and the risk associated with delaying the replacement of such vehicles. 
(D)A description of the requirements for force protection, mobility, and size, weight, power, and cooling capacity for the mission roles of M–113 family of vehicles assigned to units outside of combat brigades. 
(E)A discussion of the mission roles of the M–113 family of vehicles assigned to units outside of combat brigades that are comparable to the mission roles of the M–113 family of vehicles assigned to armor brigade combat teams. 
(F)A discussion of whether a one-for-one replacement of the M–113 family of vehicles assigned to units outside of combat brigades is likely. 
(G)With respect to mission roles, a discussion of any substantive distinctions that exist in the capabilities of the M–113 family of vehicles that are needed based on the level of the unit to which the vehicle is assigned (not including combat brigades). 
(H)A discussion of the relative priority of fielding among the mission roles. 
(I)An assessment for the feasibility of incorporating medical wheeled variants within the armor brigade combat teams. 
217.Limitation on availability of funds for unmanned carrier-launched airborne surveillance and strike system 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for research, development, test, and evaluation, Navy, for the unmanned carrier-launched airborne surveillance and strike system may be obligated or expended to award a contract for air vehicle segment development until a period of 15 days has elapsed following the date on which the Secretary of Defense submits to the congressional defense committees a report that— 
(1)certifies that a review of the requirements for air vehicle segments of the unmanned carrier-launched surveillance and strike system is complete; and 
(2)includes the results of such review. 
(b)Additional reportAt the same time that the President submits to Congress the budget for fiscal year 2017 under section 1105(a) of title 31, United States Code, the Secretary of the Navy shall submit to the congressional defense committees a report that— 
(1)identifies the cost and performance trade-offs that the Navy made in arriving at the set of requirements for the air vehicle segments of the unmanned carrier-launched surveillance and strike system, including with respect to strike capability in an anti-access or area denial environment; 
(2)addresses the derivation of requirements for the overall composition of the future carrier air wing, including any contribution made to the intelligence, surveillance, and reconnaissance capabilities of carrier strike groups from non-carrier air wing forces, such as the MQ–4C Triton; 
(3)specifies how the Navy derived the plan for achieving the best mix of capabilities for the carrier strike group air wing to conduct representative joint intelligence, surveillance, and reconnaissance strike campaigns in the 2030 timeframe, including how the unmanned carrier-launched surveillance and strike system, F–35C aircraft, EA–18G aircraft, and the aircraft that is proposed to replace the F/A–18E/F (FA–XX) would contribute to the overall capability, including in an anti-access or area denial threat environment; 
(4) defines the acquisition strategy for the unmanned carrier-launched surveillance and strike system program and justifies any changes in such strategy from an acquisition strategy for a traditional program that is consistent with Department of Defense Instruction 5000.02; and  
(5)establishes a formal acquisition program cost and schedule baseline to allow the Navy to track unit costs and provide regular reports to Congress on cost, schedule, and performance progress. 
218.Limitation on availability of funds for airborne reconnaissance systems 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for research, development, test, and evaluation, Air Force, for imaging and targeting support of airborne reconnaissance systems, not more than 25 percent may be obligated or expended until the date on which the Secretary of the Air Force submits to the appropriate congressional committees— 
(1)a plan regarding using such funds for such purpose during fiscal year 2015; and 
(2)a strategic plan for the funding of advanced airborne reconnaissance technologies supporting manned and unmanned systems. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and 
(2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
219.Limitation on availability of funds for retirement of Joint Surveillance and Target Attack Radar Systems aircraft 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Air Force may be used to make any significant changes to manning levels with respect to any operational Joint Surveillance and Target Attack Radar Systems aircraft or take any action to retire or to prepare to retire such aircraft until the date that is 30 days after the date on which the Secretary of the Air Force submits to the congressional defense committees the report required by subsection (b). 
(b)ReportThe Secretary shall submit to the congressional defense committees a report that includes the following: 
(1)An update of the results of the analysis of alternatives for recapitalizing the current Joint Surveillance and Target Attack Radar Systems capability.  
(2)An assessment of the cost and schedule of developing and fielding a new aircraft and radar system to replace the current Joint Surveillance and Target Attack Radar Systems aircraft that would deliver two replacement aircraft to the Joint Surveillance and Target Attack Radar Systems aircraft operating base by fiscal year 2019. 
CReports 
221.Reduction in frequency of reporting by Deputy Assistant Secretary of Defense for Systems Engineering 
(a)In generalSection 139b(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (3) and (4), respectively; 
(2)in paragraph (3), as so redesignated, by striking In general.— and all that follows through Each report and inserting Contents.— Each report submitted under paragraph (1) or (2);  
(3)by inserting before paragraph (3), as so redesignated, the following new paragraphs (1) and (2): 
 
(1)Annual report by Deputy Assistant Secretary of Defense for Developmental Test and EvaluationNot later than March 31 of each year, the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation shall submit to the congressional defense committees a report on the activities undertaken pursuant to subsection (a) during the preceding year. 
(2)Biennial report by Deputy Assistant Secretary of Defense for Systems EngineeringNot later than March 31 of every other year, the Deputy Assistant Secretary of Defense for Systems Engineering shall submit to the congressional defense committees a report on the activities undertaken pursuant to subsection (b) during the preceding two-year period.; and 
(4)in the subsection heading, by striking annual report and inserting annual and biennial reports. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and the first report submitted under paragraph (2) of section 139b(d) of such title, as added by subsection (a)(3), shall be submitted not later than March 31, 2015. 
222.Independent assessment of interagency biodefense research and development 
(a)Independent assessment requiredThe Secretary of Defense shall enter into a contract with an entity that is not part of the Department of Defense to conduct an assessment of biodefense research and development activities at the National Interagency Biodefense Campus. 
(b)ElementsThe assessment conducted under subsection (a) shall include the following: 
(1)Identification and assessment of such legal, regulatory, management, and practice barriers as may reduce the effectiveness and efficiency of organizations on the Campus to perform designated missions, including such barriers as may exist with respect to the following: 
(A)Sharing of funds for intramural and extramural research and other activities— 
(i)within and between the Defense Agencies and the military departments; 
(ii)between the Department of Defense and other Federal agencies; and 
(iii)between the Department of Defense and the private sector. 
(B)Sharing in efforts related to the construction, modernization, and maintenance of research facilities— 
(i)within and between the Defense Agencies and the military departments; 
(ii)between the Department of Defense and other Federal agencies; and 
(iii)between the Department of Defense and the private sector. 
(C)Exchange and mobility of personnel— 
(i)within and between the Defense Agencies and the military departments; 
(ii)between the Department of Defense and other Federal agencies; and 
(iii)between the Department of Defense and the private sector. 
(D)Technology transfer and transition— 
(i)within and between the Defense Agencies and the military departments; 
(ii)between the Department of Defense and other Federal agencies; and 
(iii)between the Department of Defense and the private sector. 
(2)Formulation of recommendations for such legal, regulatory, management, and practices as may support attempts to overcome the barriers identified under paragraph (1). 
(c)CoordinationThe assessment conducted under subsection (a) shall be conducted in coordination with the following: 
(1)The Secretary of Homeland Security. 
(2)The Secretary of Health and Human Services. 
(3)Such other private and public sector organizations as the Secretary considers appropriate. 
(d)ReportNot later than 540 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the findings of the entity that conducted the assessment under subsection (a) with respect to such assessment. 
(e)Defense Agency definedIn this section, the term Defense Agency has the meaning given such term in section 101 of title 10, United States Code. 
223.Briefing on modeling and simulation technological and industrial base in support of requirements of Department of DefenseNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing that provides— 
(1)an update to the assessment, findings, and recommendations in the report submitted under section 1059 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2465); and 
(2)the status of implementing any such recommendations. 
DOther Matters 
231.Modification to requirement for contractor cost sharing in pilot program to include technology protection features during research and development of certain defense systemsSection 243(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2358 note) is amended in the matter following paragraph (2)— 
(1)by striking at least one-half and inserting half; and 
(2)by inserting , or such other portion of such cost as the Secretary considers appropriate upon showing of good cause after such activities. 
232.Pilot program on assignment to Defense Advanced Research Projects Agency of private sector personnel with critical research and development expertise 
(a)Pilot program authorizedIn accordance with the provisions of this section, the Director of the Defense Advanced Research Projects Agency may carry out a pilot program to assess the feasibility and advisability of temporarily assigning covered individuals with significant technical expertise in research and development areas of critical importance to defense missions to the Defense Advanced Research Projects Agency to lead research or development projects of the Agency. 
(b)Assignment of covered individuals 
(1)Number of individuals assignedUnder the pilot program, the Director may assign covered individuals to the Agency as described in subsection (a), but may not have more than five covered individuals so assigned at any given time. 
(2)Period of assignment 
(A) Except as provided in subparagraph (B), the Director may, under the pilot program, assign a covered individual described in subsection (a) to lead research and development projects of the Agency for a period of not more than two years. 
(B)The Director may extend the assignment of a covered individual for one additional period of not more than two years as the Director considers appropriate. 
(3)Application of certain provisions of law 
(A)Except as otherwise provided in this section, the Director shall carry out the pilot program in accordance with the provisions of subchapter VI of chapter 33 of title 5, United States Code, except that, for purposes of the pilot program, the term other organization, as used in such subchapter, shall be deemed to include a covered entity. 
(B)A covered individual employed by a covered entity who is assigned to the Agency under the pilot program is deemed to be an employee of the Department of Defense for purposes of the following provisions of law: 
(i)Chapter 73 of title 5, United States Code. 
(ii)Sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code. 
(iii) Sections 1343, 1344, and 1349(b) of title 31, United States Code. 
(iv)Chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), and any other Federal tort liability statute. 
(v)The Ethics in Government Act of 1978 (5 U.S.C. App.). 
(vi)Section 1043 of the Internal Revenue Code of 1986. 
(vii)Chapter 21 of title 41, United States Code. 
(4)Pay and supervisionA covered individual employed by a covered entity who is assigned to the Agency under the pilot program— 
(A)may continue to receive pay and benefits from such covered entity with or without reimbursement by the Agency; 
(B)is not entitled to pay from the Agency; and 
(C)shall be subject to supervision by the Director in all duties performed for the Agency under the pilot program. 
(c)Conflicts of interest 
(1)Practices and procedures requiredThe Director shall develop practices and procedures to manage conflicts of interest and the appearance of conflicts of interest that could arise through assignments under the pilot program. 
(2)ElementsThe practices and procedures required by paragraph (1) shall include, at a minimum, the requirement that each covered individual assigned to the Agency under the pilot program shall sign an agreement that provides for the following: 
(A)The nondisclosure of any trade secrets or other nonpublic or proprietary information which is of commercial value to the covered entity from which such covered individual is assigned. 
(B)The assignment of rights to intellectual property developed in the course of any research or development project under the pilot program— 
(i)to the Agency and its contracting partners in accordance with applicable provisions of law regarding intellectual property rights; and 
(ii)not to the covered individual or the covered entity from which such covered individual is assigned. 
(C)Such additional measures as the Director considers necessary to carry out the program in accordance with Federal law. 
(d)Prohibition on charges by covered entitiesA covered entity may not charge the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the covered entity to a covered individual assigned to the Agency under the pilot program. 
(e)Annual reportNot later than the first October 31 after the first fiscal year in which the Director carries out the pilot program and each October 31 thereafter that immediately follows a fiscal year in which the Director carries out the pilot program, the Director shall submit to the congressional defense committees a report on the activities carried out under the pilot program during the most recently completed fiscal year. 
(f)Termination of authorityThe authority provided in this section shall expire on September 30, 2025, except that any covered individual assigned to the Agency under the pilot program shall continue in such assignment until the terms of such assignment have been satisfied. 
(g)DefinitionsIn this section: 
(1)The term covered individual means any individual who is employed by a covered entity. 
(2)The term covered entity means any non-Federal, nongovernmental entity that, as of the date on which a covered individual employed by the entity is assigned to the Agency under the pilot program, is a nontraditional defense contractor (as defined in section 2302 of title 10, United States Code). 
233.Pilot program on enhancement of preparation of dependents of members of Armed Forces for careers in science, technology, engineering, and mathematics 
(a)Pilot programThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of— 
(1)enhancing the preparation of covered students for careers in science, technology, engineering, and mathematics; and 
(2)providing assistance to teachers at covered schools to enhance preparation described in paragraph (1). 
(b)CoordinationIn carrying out the pilot program, the Secretary shall coordinate with the following: 
(1)The Secretaries of the military departments. 
(2)The Secretary of Education. 
(3)The National Science Foundation. 
(4)The heads of such other Federal, State, and local government and private sector organizations as the Secretary of Defense considers appropriate. 
(c)ActivitiesActivities under the pilot program may include the following: 
(1)Establishment of targeted internships and cooperative research opportunities at defense laboratories and other technical centers for covered students and teachers at covered schools. 
(2)Establishment of scholarships and fellowships for covered students. 
(3)Efforts and activities that improve the quality of science, technology, engineering, and mathematics educational and training opportunities for covered students and teachers at covered schools, including with respect to improving the development of curricula at covered schools. 
(4)Development of travel opportunities, demonstrations, mentoring programs, and informal science education for covered students and teachers at covered schools. 
(d)MetricsThe Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of activities conducted under the pilot program with respect to the needs of the Department of Defense. 
(e)AuthoritiesIn carrying out the pilot program, the Secretary shall, to the maximum extent practicable, make use of the authorities under chapter 111 and sections 2601, 2605, and 2374a of title 10, United States Code, section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2358 note), and such other authorities as the Secretary considers appropriate. 
(f)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on activities carried out under the pilot program. 
(g)TerminationThe pilot program shall terminate on September 30, 2020. 
(h)DefinitionsIn this section: 
(1)The term covered schools means elementary or secondary schools at which the Secretary determines a significant number of dependents of members of the Armed Forces are enrolled.  
(2)The term covered students means dependents of members of the Armed Forces who are enrolled at a covered school. 
234.Sense of Congress on helicopter health and usage monitoring system of the ArmyIt is the sense of Congress that— 
(1)a health and usage monitoring system for current and future helicopter platforms of the Army that provides early warning for failing systems may reduce costly emergency maintenance, improve maintenance schedules, and increase fleet readiness; and 
(2)the Secretary of the Army should— 
(A)consider establishing health and usage monitoring requirements; and 
(B)after any decision to proceed with a program of record for such system, use full and open competition in accordance with the Federal Acquisition Regulation. 
IIIOperation and Maintenance 
 
Subtitle A—Authorization of Appropriations 
Sec. 301. Authorization of appropriations. 
Subtitle B—Energy and Environment 
Sec. 311. Elimination of fiscal year limitation on prohibition of payment of fines and penalties from the Environmental Restoration Account, Defense. 
Sec. 312. Method of funding for cooperative agreements under the Sikes Act. 
Sec. 313. Report on prohibition of disposal of waste in open-air burn pits. 
Sec. 314. Business case analysis of any plan to design, refurbish, or construct a biofuel refinery. 
Sec. 315. Environmental restoration at former Naval Air Station Chincoteague, Virginia. 
Sec. 316. Limitation on availability of funds for procurement of drop-in fuels. 
Sec. 317. Decontamination of a portion of former bombardment area on island of Culebra, Puerto Rico. 
Sec. 318. Alternative fuel automobiles. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Modification of quarterly readiness reporting requirement. 
Sec. 322. Additional requirement for strategic policy on prepositioning of materiel and equipment. 
Sec. 323. Elimination of authority of Secretary of the Army to abolish arsenals. 
Sec. 324. Modification of annual reporting requirement related to prepositioning of materiel and equipment. 
Subtitle D—Reports 
Sec. 331. Repeal of annual report on Department of Defense operation and financial support for military museums. 
Sec. 332. Army assessment of regionally aligned forces. 
Subtitle E—Limitations and Extensions of Authority 
Sec. 341. Limitation on authority to enter into a contract for the sustainment, maintenance, repair, or overhaul of the F117 engine. 
Sec. 342. Limitation on establishment of regional Special Operations Forces Coordination Centers. 
Sec. 343. Limitation on transfer of MC–12 aircraft to United States Special Operations Command. 
Subtitle F—Other Matters 
Sec. 351. Clarification of authority relating to provision of installation-support services through intergovernmental support agreements. 
Sec. 352. Management of conventional ammunition inventory. 
AAuthorization of Appropriations 
301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
BEnergy and Environment 
311.Elimination of fiscal year limitation on prohibition of payment of fines and penalties from the Environmental Restoration Account, DefenseSection 2703(f) of title 10, United States Code, is amended— 
(1)by striking for fiscal years 1995 through 2010,; and 
(2)by striking for fiscal years 1997 through 2010. 
312.Method of funding for cooperative agreements under the Sikes Act 
(a)Method of payments under cooperative agreementsSubsection (b) of section 103A of the Sikes Act (16 U.S.C. 670c–1) is amended— 
(1)by inserting (1) before Funds; and 
(2)by adding at the end the following new paragraphs: 
 
(2)In the case of a cooperative agreement under subsection (a)(2), such funds— 
(A)may be paid in a lump sum and include an amount intended to cover the future costs of the natural resource maintenance and improvement activities provided for under the agreement; and 
(B)may be placed by the recipient in an interest-bearing or other investment account, and any interest or income shall be applied for the same purposes as the principal. 
(3)If any funds are placed by a recipient in an interest-bearing or other investment account under paragraph (2)(B), the Secretary of Defense shall report biennially to the congressional defense committees on the disposition of such funds.. 
(b)Availability of funds; agreement under other lawsSubsection (c) of such section is amended to read as follows: 
 
(c)Availability of funds; agreement under other laws 
(1)Cooperative agreements and interagency agreements entered into under this section shall be subject to the availability of funds. 
(2)Notwithstanding chapter 63 of title 31, United States Code, a cooperative agreement under this section may be used to acquire property or services for the direct benefit or use of the United States Government.. 
313.Report on prohibition of disposal of waste in open-air burn pits 
(a)Review and report requiredThe Secretary of Defense shall conduct a review of the compliance of the military departments and combatant commands with Department of Defense Instruction 4715.19 and with section 317 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2249; 10 U.S.C. 2701 note) regarding the disposal of covered waste in burn pits. Not later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing the results of such review. Such report shall address each of the following: 
(1)The reporting of covered waste through environmental surveys and assessments, including environmental condition reports, of base camps supporting a contingency operation. 
(2)How covered waste and non-covered waste is defined and identified in environmental surveys and assessments covered by paragraph (1), in policies, instructions, and guidance issued by the Department of Defense, the military departments, and the combatant commands, and in the oversight of contracts for, and the operation of, waste disposal facilities at base camps supporting contingency operations. 
(3)Whether the two categories of waste are appropriately and clearly distinguished in such surveys and assessments. 
(4)The current decision authority responsible for determinations regarding whether a base camp supporting a contingency operation is in compliance with the Department of Defense Instruction and section 317 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2249; 10 U.S.C. 2701 note) and the chain of command by which such determinations are made and reported. 
(5)The process through which a waiver of the prohibition on disposal of covered waste in a burn pit is requested and approved, and the process by which Congress is notified of such waiver, pursuant to the applicable provision of law, and how such processes could be improved. 
(6)Updates to policies, guidelines, and instructions that have been undertaken pursuant to the review to address gaps and deficiencies regarding covered waste disposal to ensure compliance. 
(7)Other matters or recommendations the Secretary of Defense determines are appropriate. 
(b)Comptroller General reviewNot later than 120 days after the date on which the Secretary of Defense submits the report required under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees a report containing the assessment of the Comptroller General of the methodology used by the Secretary of Defense in conducting the review under subsection (a), the adequacy of the report, compliance with Department of Defense Instruction and applicable law regarding the disposal of covered waste in burn pits by the military departments and combatant commands, and any additional findings or recommendations the Comptroller General determines are appropriate. 
(c)DefinitionsIn this section: 
(1)The term covered waste has the meaning given that term in section 317(d)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2249; 10 U.S.C. 2701 note). 
(2)The term base camp supporting a contingency operation means any base, location, site, cooperative security location, forward operating base, forward operating site, main operating base, patrol base, or other location as determined by the Secretary from which support is provided to a contingency operation that— 
(A)has at least 100 attached or assigned United States personnel; and 
(B)is in place for a period of time of 90 days or longer. 
(3)The term burn pit means an area that— 
(A)does not contain a commercially manufactured incinerator or other equipment specifically designed and manufactured for burning of solid waste; and 
(B)is designated for the purpose of disposing of solid waste by burning in the outdoor air; 
(C)is in a location where at least 100 United States personnel are attached or assigned; and 
(D)is in place longer than 90 days. 
(4)The term contingency operation has the meaning given such term in section 101(a)(13) of title 10, United States Code.  
314.Business case analysis of any plan to design, refurbish, or construct a biofuel refineryNot later than 30 days before entering into a contract for the planning, design, refurbishing, or construction of a biofuel refinery, or of any other facility or infrastructure used to refine biofuels, the Secretary of Defense or the Secretary of the military department concerned shall submit to the congressional defense committees a business case analysis for such planning, design, refurbishing, or construction. 
315.Environmental restoration at former Naval Air Station Chincoteague, Virginia 
(a)Environmental restoration projectNotwithstanding the administrative jurisdiction of the Administrator of the National Aeronautics and Space Administration over the Wallops Flight Facility, Virginia, the Secretary of Defense may undertake an environmental restoration project in a manner consistent with chapter 160 of title 10, United States Code, at the property constituting that facility in order to provide necessary response actions for contamination from a release of a hazardous substance or a pollutant or contaminant that is attributable to the activities of the Department of Defense at the time the property was under the administrative jurisdiction of the Secretary of the Navy or used by the Navy pursuant to a permit or license issued by the National Aeronautics and Space Administration in the area formerly known as the Naval Air Station, Chincoteague, Virginia. Any such project may be undertaken jointly or in conjunction with an environmental restoration project of the Administrator. 
(b)Interagency agreementThe Secretary and the Administrator may enter into an agreement or agreements to provide for the effective and efficient performance of environmental restoration projects for purposes of subsection (a). Notwithstanding section 2215 of title 10, United States Code, any such agreement may provide for environmental restoration projects conducted jointly or by one agency on behalf of the other or both agencies and for reimbursement of the agency conducting the project by the other agency for that portion of the project for which the reimbursing agency has authority to respond. 
(c)Source of Department of Defense fundsPursuant to section 2703(c) of title 10, United States Code, the Secretary may use funds available in the Environmental Restoration, Formerly Used Defense Sites, account of the Department of Defense for environmental restoration projects conducted for or by the Secretary under subsection (a) and for reimbursable agreements entered into under subsection (b). 
(d)No effect on compliance with environmental lawsNothing in this section affects or limits the application of or obligation to comply with any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
316.Limitation on availability of funds for procurement of drop-in fuels 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense may be obligated or expended to make a bulk purchase of a drop-in fuel for operational purposes unless the fully burdened cost of that drop-in fuel is cost-competitive with the fully burdened cost of a traditional fuel available for the same purpose. 
(b)Waiver 
(1)In generalSubject to the requirements of paragraph (2), the Secretary of Defense may waive the limitation under subsection (a) with respect to a purchase. 
(2)Notice requiredNot later than 30 days after issuing a waiver under this subsection, the Secretary shall submit to the congressional defense committees notice of the waiver. Any such notice shall include each of the following: 
(A)The rationale of the Secretary for issuing the waiver. 
(B)A certification that the waiver is in the national security interest of the United States. 
(C)The expected fully burdened cost of the purchase for which the waiver is issued. 
(c)Notice of purchase requiredIf the Secretary of Defense intends to purchase a drop-in fuel intended for operational use with a fully burdened cost in excess of 10 percent more than the fully burdened cost of a traditional fuel available for the same purpose, the Secretary shall provide notice of such intended purchase to the congressional defense committees by not later than 30 days before the date on which such purchase is intended to be made. 
(d)DefinitionsIn this section: 
(1)The term drop-in fuel means a neat or blended liquid hydrocarbon fuel designed as a direct replacement for a traditional fuel with comparable performance characteristics and compatible with existing infrastructure and equipment. 
(2)The term traditional fuel means a liquid hydrocarbon fuel derived or refined from petroleum. 
(3)The term operational purposes means for the purposes of conducting military operations, including training, exercises, large scale demonstrations, and moving and sustaining military forces and military platforms. The term does not include research, development, testing, evaluation, fuel certification, or other demonstrations. 
(4)The term fully burdened cost means the commodity price of the fuel plus the total cost of all personnel and assets required to move and, when necessary, protect the fuel from the point at which the fuel is received from the commercial supplier to the point of use. 
317.Decontamination of a portion of former bombardment area on island of Culebra, Puerto Rico 
(a)Sense of CongressIt is the sense of Congress that certain limited portions of the former bombardment area on the Island of Culebra should be available for safe public recreational use while the remainder of the area is most advantageously reserved as habitat for endangered and threatened species. 
(b)Modification of restriction on decontamination limitationThe first sentence of section 204(c) of the Military Construction Authorization Act, 1974 (Public Law 93–166; 87 Stat. 668) shall not apply to the beaches, the campgrounds, and the Carlos Rosario Trail. 
(c)Modification of deed restrictionsNotwithstanding paragraph 9 of the quitclaim deed, the Secretary of the Army may expend funds available in the Environmental Restoration Account, Formerly Used Defense Sites, established pursuant to section 2703(a)(5) of title 10, United States Code, to decontaminate the beaches, the campgrounds, and the Carlos Rosario Trail of unexploded ordnance. 
(d)Precise boundariesThe Secretary of the Army shall determine the exact boundaries of the beaches, the campgrounds, and the Carlos Rosario Trail for purposes of this section. 
(e)DefinitionsIn this section: 
(1)The term beaches means the portions of Carlos Rosario Beach, Flamenco Beach, and Tamarindo Beach identified in green in Figure 4 as Beach and located inside of the former bombardment area. 
(2)The term campgrounds means the areas identified in blue in Figure 4 as Campgrounds in the former bombardment area. 
(3)The term Carlos Rosario Trail means the trail identified in yellow in Figure 4 as the Carlos Rosario Trail and traversing the southern portion of the former bombardment area from the campground to the Carlos Rosario Beach. 
(4)The term Figure 4 means Figure 4, located on page 8 of the study. 
(5)The term former bombardment area means that area on the Island of Culebra, Commonwealth of Puerto Rico, consisting of approximately 408 acres, conveyed to the Commonwealth by the quitclaim deed, and subject to the first sentence of section 204(c) of the Military Construction Authorization Act, 1974 (Public Law 93–166; 87 Stat. 668). 
(6)The term quitclaim deed means the quitclaim deed from the United States of America to the Commonwealth of Puerto Rico conveying the former bombardment area, signed by the Governor of Puerto Rico on December 20, 1982. 
(7)The term study means the Study Relating to the Presence of Unexploded Ordnance in a Portion of the Former Naval Bombardment Area of Culebra Island, Commonwealth of Puerto Rico, dated April 20, 2012, prepared by the United States Army for the Department of Defense pursuant to section 2815 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4464). 
(8)The term unexploded ordnance has the meaning given the term in section 101(e)(5) of title 10, United States Code. 
318.Alternative fuel automobiles 
(a)Maximum fuel economy increase for alternative fuel automobilesSection 32906(a) of title 49, United States Code, is amended by striking (except an electric automobile) and inserting (except an electric automobile or, beginning with model year 2016, an alternative fueled automobile that uses a fuel described in subparagraph (E) of section 32901(a)(1)). 
(b)Minimum driving ranges for dual fueled passenger automobilesSection 32901(c)(2) of title 49, United States Code, is amended— 
(1)in subparagraph (B), by inserting , except that beginning with model year 2016, alternative fueled automobiles that use a fuel described in subparagraph (E) of subsection (a)(1) shall have a minimum driving range of 150 miles after at least 200 miles; and 
(2)in subparagraph (C), by adding at the end the following: Beginning with model year 2016, if the Secretary prescribes a minimum driving range of 150 miles for alternative fueled automobiles that use a fuel described in subparagraph (E) of subsection (a)(1), subparagraph (A) shall not apply to dual fueled automobiles (except electric automobiles).. 
(c)Electric dual fueled automobilesSection 32905 of title 49, United States Code, is amended— 
(1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(2)by inserting after subsection (d) the following: 
 
(e)Electric dual fueled automobiles 
(1)In generalAt the request of the manufacturer, the Administrator may measure the fuel economy for any model of dual fueled automobile manufactured after model year 2015 that is capable of operating on electricity in addition to gasoline or diesel fuel, obtains its electricity from a source external to the vehicle, and meets the minimum driving range requirements established by the Secretary for dual fueled electric automobiles, by dividing 1.0 by the sum of— 
(A)the percentage utilization of the model on gasoline or diesel fuel, as determined by a formula based on the model’s alternative fuel range, divided by the fuel economy measured under section 32904(c); and 
(B)the percentage utilization of the model on electricity, as determined by a formula based on the model’s alternative fuel range, divided by the fuel economy measured under section 32904(a)(2). 
(2)Alternative calculationIf the manufacturer does not request that the Administrator calculate the manufacturing incentive for its electric dual fueled automobiles in accordance with paragraph (1), the Administrator shall calculate such incentive for such automobiles manufactured by such manufacturer after model year 2015 in accordance with subsection (b).. 
(d)Conforming amendmentSection 32906(b) of title 49, United States Code, is amended by striking section 32905(e) and inserting section 32905(f). 
CLogistics and Sustainment 
321.Modification of quarterly readiness reporting requirementSection 482 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting the before military readiness;  
(B)by inserting of the active and reserve components after military readiness; and 
(C)by striking subsections (b), (d), (f), (g), (h), (i), (j), and (k) and all that follows through the period at the end and inserting subsections (b), (d), (e), (f), (g), (h), and (i).; 
(2)by striking subsections (d), (e), (f), and (k); 
(3)by inserting after subsection (c) the following new subsection (d): 
 
(d)Prepositioned stocksEach report shall also include a military department-level or agency-level assessment of the readiness of prepositioned stocks, including— 
(1)an assessment of the fill and materiel readiness of stocks by geographic location; 
(2)an overall assessment by military department or Defense Agency of the ability of the respective stocks to meet operation and contingency plans; and 
(3)a mitigation plan for any shortfalls or gaps identified under paragraph (1) or (2) and a timeline associated with corrective action.; 
(4)by redesignating subsections (g), (h), (i), (j), and (l) as subsections (e), (f), (g), (h), and (j) respectively; 
(5)in subsection (e)(1), as redesignated by paragraph (4), by striking National Response Plan and inserting National Response Framework; 
(6)in subsection (f), as so redesignated, by adding at the end the following new paragraph: 
 
(3)The assessment included in the report under paragraph (1) by the Commander of the United States Strategic Command shall include a separate assessment prepared by the Commander of United States Cyber Command relating to the readiness of United States Cyber Command and the readiness of the cyber force of each of the military departments.; 
(7)in subsection (h), as so redesignated— 
(A)in the subsection heading, by inserting and related after support; 
(B)in paragraph (1), by striking combat support agencies and inserting combat support and related agencies; and 
(C)in paragraph (2), in the matter preceding subparagraph (A), by striking combat support agency and inserting combat support and related agencies; and 
(8)by inserting after subsection (h) the following new subsection (i): 
 
(i)Major exercise assessments 
(1)Each report under this section shall also include information on each major exercise conducted by a geographic or functional combatant command or military department, including— 
(A)a list of exercises by name for the period covered by the report; 
(B)the cost and location of each such exercise; and 
(C)a list of participants by country or military department. 
(2)In this subsection, the term major exercise means a named major training event, an integrated or joint exercise, or a unilateral major exercise.. 
322.Additional requirement for strategic policy on prepositioning of materiel and equipmentSection 2229(a)(1) of title 10, United States Code, is amended by inserting support for crisis response elements, after service requirements,. 
323.Elimination of authority of Secretary of the Army to abolish arsenals 
(a)In generalSection 4532 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking (a) The Secretary and inserting The Secretary; 
(2)by striking subsection (b); and 
(3)in the section heading, by striking ; abolition of. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 433 of such title is amended by striking the item relating to section 4532 and inserting the following new item: 
 
 
4532. Factories and arsenals: manufacture at.. 
324.Modification of annual reporting requirement related to prepositioning of materiel and equipmentSection 321(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 732; 10 U.S.C. 2229 note) is amended— 
(1)by striking Not later than and inserting the following: 
 
(1)Initial reportNot later than;  
(2)by striking , and annually thereafter; and 
(3)by adding at the end the following new paragraph: 
 
(2)Progress reportsNot later than one year after submitting the report required under paragraph (1), and annually thereafter for two years, the Comptroller General shall submit to the congressional defense committees a report assessing the progress of the Department of Defense in implementing its strategic policy and plan for its prepositioned stocks and including any additional information related to the Department's management of its prepositioned stocks that the Comptroller General determines appropriate.. 
DReports 
331.Repeal of annual report on Department of Defense operation and financial support for military museums 
(a)In generalSection 489 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 489. 
332.Army assessment of regionally aligned forcesAt the same time as the President transmits to Congress the budget for fiscal year 2016 under section 1105 of title 31, United States Code, the Secretary of the Army shall submit to the congressional defense committees an assessment of how the Army has— 
(1)captured and incorporated lessons learned through the initial employment of the regionally aligned forces; 
(2)identified, where appropriate, institutionalized and improved region-specific initial, sustaining, and predeployment training; 
(3)improved the coordination of activities among special operations forces, Army regionally aligned forces, Department of State country teams, contractors of the Department of State and the Department of Defense, the geographic combatant commands, the Joint Staff, and international partners; 
(4)identified and evaluated the various Department of Defense appropriations accounts at the subactivity group, project, program, and activity level and other sources of Federal resources used to fund activities of regionally aligned forces, including the amount of funds obligated or expended from each such account; 
(5)identified and assessed the effects associated with activities of regionally aligned forces conducted to meet Department of Defense and geographic combatant command security cooperation requirements; 
(6)identified and assessed the effect on the core mission readiness of regionally aligned forces while supporting geographic combatant commander requirements through regionally aligned force activities, and, in the case of any such effect that is assessed as degrading the core mission readiness of such forces, identified plans to mitigate such degradation; 
(7)identified and assessed opportunities, costs, benefits, and risks associated with the potential expansion of the regionally aligned forces model; and 
(8)identified and assessed opportunities, costs, benefits, and risks associated with retaining or ensuring the availability of regional expertise within forces as aligned to a specific region. 
ELimitations and Extensions of Authority 
341.Limitation on authority to enter into a contract for the sustainment, maintenance, repair, or overhaul of the F117 engineThe Secretary of the Air Force may not enter into a contract for the sustainment, maintenance, repair, or overhaul of the F117 engine until the Under Secretary of Defense for Acquisition, Technology, and Logistics certifies to the congressional defense committees that the Secretary of the Air Force has obtained sufficient data to determine that the Secretary of the Air Force is paying a fair and reasonable price for F117 sustainment, maintenance, repair, or overhaul as compared to the PW2000 commercial-derivative engine sustainment price for sustainment, maintenance, repair, or overhaul in the private sector. The Secretary may waive the limitation in the preceding sentence to enter into a contract if the Secretary determines that such a waiver is in the interest of national security. 
342.Limitation on establishment of regional Special Operations Forces Coordination CentersNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense may be obligated or expended to establish Regional Special Operations Forces Coordination Centers. 
343.Limitation on transfer of MC–12 aircraft to United States Special Operations Command 
(a)LimitationExcept as provided under subsection (c), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense for operation and maintenance, Defense-wide, may be obligated or expended for the transfer of MC–12 aircraft from the Air Force to the United States Special Operations Command before the date that is 60 days after the date of the delivery of the report required under subsection (b). 
(b)Report required 
(1)In generalNot later than March 1, 2015, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict, in coordination with the Commander of the United States Special Operations Command, shall submit to the congressional defense committees a report containing an analysis and justification for the transfer of MC–12 aircraft from the Air Force to the United States Special Operations Command. 
(2)ElementsThe report required under paragraph (1) shall include— 
(A)a description of the current platform requirements for manned intelligence, surveillance, and reconnaissance aircraft to support United States Special Operations Forces; 
(B)an analysis of alternatives comparing various manned intelligence, surveillance, and reconnaissance aircraft, including U–28 aircraft, in meeting the platform requirements for manned intelligence, surveillance, and reconnaissance aircraft to support United States Special Operations Forces; 
(C)an analysis of the remaining service life of the U–28 aircraft to be divested by the United States Special Operations Command and the MC–12 aircraft to be transferred from the Air Force; 
(D)a description of the future manned intelligence, surveillance, and reconnaissance platform requirements of the United States Special Operations Command for areas outside of Afghanistan, including range, payload, endurance, and other requirements, as defined by the Command's Intelligence, Surveillance, and Reconnaissance Road Map; 
(E)an analysis of the cost to convert MC–12 aircraft to provide intelligence, surveillance, and reconnaissance capabilities equal to or better than those provided by the U–28 aircraft; 
(F)a description of the engineering and integration needed to convert MC–12 aircraft to provide intelligence, surveillance, and reconnaissance capabilities equal to or better than those provided by the U–28 aircraft; and 
(G)the expected annual cost to operate 16 U–28 aircraft as a Government-owned, contractor operated program. 
(c)ExceptionSubsection (a) does not apply to up to 13 aircraft designated by the Secretary of the Air Force to be transferred from the Air Force to the United States Special Operations Command and flown by the Air National Guard in support of special operations aviation foreign internal defense and intelligence, surveillance, and reconnaissance requirements. 
FOther Matters 
351.Clarification of authority relating to provision of installation-support services through intergovernmental support agreements 
(a)Transfer of section 2336 to chapter 159 
(1)Transfer and redesignationSection 2336 of title 10, United States Code, is transferred to chapter 159 of such title, inserted after section 2678, and redesignated as section 2679. 
(2)Revised section headingThe heading of such section, as so transferred and redesignated, is amended to read as follows: 
 
2679.Installation-support services: intergovernmental support agreements. 
(b)Clarifying amendmentsSuch section, as so transferred and redesignated, is further amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking The Secretary concerned and inserting Notwithstanding any other provision of law governing the award of Federal government contracts for goods and services, the Secretary concerned; and 
(ii)by striking a State or local and inserting , on a sole source basis, with a State or local; 
(B)in paragraph (2)— 
(i)by striking Notwithstanding any other provision of law, an and inserting An; 
(ii)by striking subparagraph (A); and 
(iii)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B) respectively; and 
(C)by adding at the end the following new paragraph: 
 
(4)Any contract for the provision of installation-support services awarded by the Federal Government or a State or local government pursuant to an intergovernmental support agreement provided in subsection (a) shall be awarded on a competitive basis.. 
(2)by adding at the end of subsection (e) the following new paragraph: 
 
(4)The term intergovernmental support agreement means a legal instrument reflecting a relationship between the Secretary concerned and a State or local government that contains such terms and conditions as the Secretary concerned considers appropriate for the purposes of this section and necessary to protect the interests of the United States.. 
(c)Clerical amendments 
(1)The table of sections at the beginning of chapter 137 of such title is amended by striking the item relating to section 2336. 
(2)The table of sections at the beginning of chapter 159 of such title is amended by inserting after the item relating to section 2678 the following new item: 
 
 
2679. Installation-support services: intergovernmental support agreements.. 
352.Management of conventional ammunition inventory 
(a)Consolidation of dataNot later than 240 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall issue Department-wide guidance designating an authoritative source of data for conventional ammunition. Not later than 10 days after issuing the guidance required by this subsection, the Under Secretary shall notify the congressional defense committees on what source of data has been designated under this subsection.  
(b)Annual reportThe Secretary of the Army shall include in the appropriate annual ammunition inventory reports, as determined by the Secretary, information on all available ammunition for use during the redistribution process, including any ammunition that was unclaimed and categorized for disposal by another military service during a year before the year during which the report is submitted.  
(c)Briefing and report 
(1)In generalThe Comptroller General of the United States shall provide to the congressional defense committees a briefing and a report on the management of the conventional ammunition demilitarization stockpile of the Department of Defense. 
(2)ElementsThe briefing and report required by paragraph (1) shall include each of the following:  
(A)An assessment of the adequacy of Department of Defense policies and procedures governing the demilitarization of excess, obsolete, and unserviceable conventional ammunition.  
(B)An assessment of the adequacy of the maintenance by the Department of information on the quantity, value, condition, and location of excess, obsolete, and unserviceable conventional ammunition for each of the Armed Forces.  
(C)An assessment of whether the Department has conducted an analysis comparing the costs of storing and maintaining items in the conventional ammunition demilitarization stockpile with the costs of the disposal of items in the stockpile.  
(D)An assessment of whether the Department has—  
(i)identified challenges in managing the current and anticipated conventional ammunition demilitarization stockpile; and  
(ii)if so, developed mitigation plans to address such challenges.  
(E)Such other matters relating to the management of the conventional ammunition demilitarization stockpile as the Comptroller General considers appropriate.  
(3)DeadlinesThe briefing required by paragraph (1) shall be provided by not later than April 30, 2015. The report required by that paragraph shall be submitted not later than June 1, 2015.  
IVMilitary Personnel Authorizations 
 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revisions in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2015 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2015, as follows: 
(1)The Army, 490,000. 
(2)The Navy, 323,600. 
(3)The Marine Corps, 184,100. 
(4)The Air Force, 312,980. 
402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)For the Army, 490,000. 
(2)For the Navy, 323,600. 
(3)For the Marine Corps, 184,100. 
(4)For the Air Force, 310,900.. 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2015, as follows: 
(1)The Army National Guard of the United States, 350,200. 
(2)The Army Reserve, 202,000. 
(3)The Navy Reserve, 57,300. 
(4)The Marine Corps Reserve, 39,200. 
(5)The Air National Guard of the United States, 105,000. 
(6)The Air Force Reserve, 67,100. 
(7)The Coast Guard Reserve, 7,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2015, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 31,385. 
(2)The Army Reserve, 16,261. 
(3)The Navy Reserve, 9,973. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 14,704. 
(6)The Air Force Reserve, 2,830. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2015 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army National Guard of the United States, 27,210. 
(2)For the Army Reserve, 7,895. 
(3)For the Air National Guard of the United States, 21,792. 
(4)For the Air Force Reserve, 9,789. 
414.Fiscal year 2015 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2015, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600. 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2015, may not exceed 595. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2015, may not exceed 90. 
(b)Non-Dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2015, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2015. 
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy 
Sec. 501. Authority to limit consideration for early retirement by selective retirement boards to particular warrant officer year groups and specialties. 
Sec. 502. Authority for three-month deferral of retirement for officers selected for selective early retirement. 
Sec. 503. Repeal of limits on percentage of officers who may be recommended for discharge during a fiscal year under enhanced selective discharge authority. 
Sec. 504. Reports on number and assignment of enlisted aides for officers of the Army, Navy, Air Force, and Marine Corps. 
Sec. 505. Repeal of requirement for submission to Congress of annual reports on joint officer management and promotion policy objectives for joint officers. 
Sec. 506. Options for Phase II of joint professional military education. 
Sec. 507. Elimination of requirement that a qualified aviator or naval flight officer be in command of an inactivated nuclear-powered aircraft carrier before decommissioning. 
Sec. 508. Required consideration of certain elements of command climate in performance appraisals of commanding officers. 
Subtitle B—Reserve Component Management 
Sec. 511. Retention on the reserve active-status list following nonselection for promotion of certain health professions officers and first lieutenants and lieutenants (junior grade) pursuing baccalaureate degrees. 
Sec. 512. Consultation with Chief of the National Guard Bureau in selection of Directors and Deputy Directors, Army National Guard and Air National Guard. 
Sec. 513. Centralized database of information on military technician positions. 
Sec. 514. Report on management of personnel records of members of the National Guard. 
Subtitle C—General Service Authorities 
Sec. 521. Enhancement of participation of mental health professionals in boards for correction of military records and boards for review of discharge or dismissal of members of the Armed Forces. 
Sec. 522. Extension of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces. 
Sec. 523. Provision of information to members of the Armed Forces on privacy rights relating to receipt of mental health services. 
Sec. 524. Removal of artificial barriers to the service of women in the Armed Forces. 
Subtitle D—Military Justice, Including Sexual Assault and Domestic Violence Prevention and Response 
Sec. 531. Technical revisions and clarifications of certain provisions in the National Defense Authorization Act for Fiscal Year 2014 relating to the military justice system. 
Sec. 532. Ordering of depositions under the Uniform Code of Military Justice. 
Sec. 533. Access to Special Victims’ Counsel. 
Sec. 534. Enhancement of victims' rights in connection with prosecution of certain sex-related offenses. 
Sec. 535. Enforcement of crime victims’ rights related to protections afforded by certain Military Rules of Evidence. 
Sec. 536. Modification of Military Rules of Evidence relating to admissibility of general military character toward probability of innocence. 
Sec. 537. Modification of Rule 513 of the Military Rules of Evidence, relating to the privilege against disclosure of communications between psychotherapists and patients. 
Sec. 538. Modification of Department of Defense policy on retention of evidence in a sexual assault case to permit return of personal property upon completion of related proceedings. 
Sec. 539. Requirements relating to Sexual Assault Forensic Examiners for the Armed Forces. 
Sec. 540. Modification of term of judges of the United States Court of Appeals for the Armed Forces. 
Sec. 541. Review of decisions not to refer charges of certain sex-related offenses for trial by court-martial if requested by chief prosecutor. 
Sec. 542. Analysis and assessment of disposition of most serious offenses identified in unrestricted reports on sexual assaults in annual reports on sexual assaults in the Armed Forces. 
Sec. 543. Plan for limited use of certain information on sexual assaults in restricted reports by military criminal investigative organizations. 
Sec. 544. Improved Department of Defense information reporting and collection of domestic violence incidents involving members of the Armed Forces. 
Sec. 545. Additional duties for judicial proceedings panel. 
Sec. 546. Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces. 
Sec. 547. Confidential review of characterization of terms of discharge of members of the Armed Forces who are victims of sexual offenses. 
Subtitle E—Member Education, Training, and Transition 
Sec. 551. Enhancement of authority to assist members of the Armed Forces to obtain professional credentials. 
Sec. 552. Applicability of sexual assault prevention and response and related military justice enhancements to military service academies. 
Sec. 553. Authorized duration of foreign and cultural exchange activities at military service academies. 
Sec. 554. Enhancement of authority to accept support for Air Force Academy athletic programs. 
Sec. 555. Pilot program to assist members of the Armed Forces in obtaining post-service employment. 
Sec. 556. Plan for education of members of Armed Forces on cyber matters. 
Sec. 557. Enhancement of information provided to members of the Armed Forces and veterans regarding use of Post-9/11 Educational Assistance and Federal financial aid through Transition Assistance Program. 
Sec. 558. Procedures for provision of certain information to State veterans agencies to facilitate the transition of members of the Armed Forces from military service to civilian life. 
Subtitle F—Defense Dependents' Education and Military Family Readiness Matters 
Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 562. Impact aid for children with severe disabilities. 
Sec. 563. Amendments to the Impact Aid Improvement Act of 2012. 
Sec. 564. Authority to employ non-United States citizens as teachers in Department of Defense overseas dependents’ school system. 
Sec. 565. Inclusion of domestic dependent elementary and secondary schools among functions of Advisory Council on Dependents' Education. 
Sec. 566. Protection of child custody arrangements for parents who are members of the Armed Forces. 
Sec. 567. Improved consistency in data collection and reporting in Armed Forces suicide prevention efforts. 
Sec. 568. Improved data collection related to efforts to reduce underemployment of spouses of members of the Armed Forces and close the wage gap between military spouses and their civilian counterparts. 
Subtitle G—Decorations and Awards 
Sec. 571. Medals for members of the Armed Forces and civilian employees of the Department of Defense who were killed or wounded in an attack by a foreign terrorist organization. 
Sec. 572. Authorization for award of the Medal of Honor to members of the Armed Forces for acts of valor during World War I. 
Subtitle H—Miscellaneous Reporting Requirements 
Sec. 581. Review and report on military programs and controls regarding professionalism. 
Sec. 582. Review and report on prevention of suicide among members of United States Special Operations Forces. 
Sec. 583. Review and report on provision of job placement assistance and related employment services directly to members of the reserve components. 
Sec. 584. Report on foreign language, regional expertise, and culture considerations in overseas military operations. 
Sec. 585. Deadline for submission of report containing results of review of Office of Diversity Management and Equal Opportunity role in sexual harassment cases. 
Sec. 586. Independent assessment of risk and resiliency of United States Special Operations Forces and effectiveness of the Preservation of the Force and Families and Human Performance Programs. 
Sec. 587. Comptroller General report on hazing in the Armed Forces. 
Sec. 588. Comptroller General report on impact of certain mental and physical trauma on discharges from military service for misconduct. 
Subtitle I—Other Matters 
Sec. 591. Inspection of outpatient residential facilities occupied by recovering service members. 
Sec. 592. Designation of voter assistance offices. 
Sec. 593. Repeal of electronic voting demonstration project. 
Sec. 594. Authority for removal from national cemeteries of remains of certain deceased members of the Armed Forces who have no known next of kin. 
Sec. 595. Sense of Congress regarding leaving no member of the Armed Forces unaccounted for during the drawdown of United States forces in Afghanistan. 
AOfficer Personnel Policy 
501.Authority to limit consideration for early retirement by selective retirement boards to particular warrant officer year groups and specialtiesSection 581(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (3); 
(2)by designating the second sentence of paragraph (1) as paragraph (2); and 
(3)in paragraph (2), as so designated— 
(A)by striking the list shall include each and inserting “the list shall include— 
 
(A)the name of each; 
(B)by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following new subparagraph: 
 
(B)with respect to a group of warrant officers designated under subparagraph (A) who are in a particular grade and competitive category, only those warrant officers in that grade and competitive category who are also in a particular year group or specialty, or any combination thereof determined by the Secretary concerned.. 
502.Authority for three-month deferral of retirement for officers selected for selective early retirement 
(a)Warrant officersSection 581(e) of title 10, United States Code, is amended— 
(1)by inserting (1) before The Secretary concerned;  
(2)by striking 90 days and inserting three months; and 
(3)by adding at the end the following new paragraph: 
 
(2)An officer recommended for early retirement under this section, if approved for deferral under paragraph (1), shall be retired on the date requested by the officer, and approved by the Secretary concerned, which date shall be not later than the first day of the tenth calendar month beginning after the month in which the Secretary concerned approves the report of the board which recommended the officer for early retirement.. 
(b)Officers on the active-duty listSection 638(b) of such title is amended— 
(1)by striking paragraph (1) and inserting the following new paragraph: 
 
(1) 
(A)An officer in a grade below brigadier general or rear admiral (lower half) who is recommended for early retirement under this section or section 638a of this title and whose early retirement is approved by the Secretary concerned shall be retired, under any provision of law under which he is eligible to retire, on the date requested by him and approved by the Secretary concerned, which date shall be not later than the first day of the seventh calendar month beginning after the month in which the Secretary concerned approves the report of the board which recommended the officer for early retirement. 
(B)If an officer described in subparagraph (A) is not eligible for retirement under any provision of law, the officer shall be retained on active duty until the officer is qualified for retirement under section 3911, 6323, or 8911 of this title, and then be retired under that section, unless the officer is sooner retired or discharged under some other provision of law, with such retirement under that section occurring not later than the later of the following: 
(i)The first day of the month beginning after the month in which the officer becomes qualified for retirement under that section. 
(ii)The first day of the seventh calendar month beginning after the month in which the Secretary concerned approves the report of the board which recommended the officer for early retirement.; and 
(2)in paragraph (3)— 
(A)by inserting (A) before The Secretary concerned;  
(B)by striking 90 days and inserting three months; and 
(C)by adding at the end the following new subparagraphs: 
 
(B)An officer recommended for early retirement under paragraph (1)(A) or section 638a of this title, if approved for deferral under subparagraph (A), shall be retired on the date requested by the officer, and approved by the Secretary concerned, which date shall be not later than the first day of the tenth calendar month beginning after the month in which the Secretary concerned approves the report of the board which recommended the officer for early retirement. 
(C)The Secretary concerned may defer the retirement of an officer otherwise approved for early retirement under paragraph (1)(B), but in no case later than the first day of the tenth calendar month beginning after the month in which the Secretary concerned approves the report of the board which recommended the officer for early retirement. 
(D)An officer recommended for early retirement under paragraph (2), if approved for deferral under subparagraph (A), shall be retired on the date requested by the officer, and approved by the Secretary concerned, which date shall be not later than the first day of the thirteenth calendar month beginning after the month in which the Secretary concerned approves the report of the board which recommended the officer for early retirement.. 
503.Repeal of limits on percentage of officers who may be recommended for discharge during a fiscal year under enhanced selective discharge authoritySection 638a(d) of title 10, United States Code, is amended— 
(1)by striking paragraph (3); and 
(2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
504.Reports on number and assignment of enlisted aides for officers of the Army, Navy, Air Force, and Marine Corps 
(a)Annual report on number of enlisted aidesSection 981 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Not later than March 1 of each year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report— 
(1)specifying the number of enlisted aides authorized and allocated for general officers and flag officers of the Army, Navy, Air Force, Marine Corps, and joint pool as of September 30 of the previous year; and 
(2)justifying, on a billet-by-billet basis, the authorization and assignment of each enlisted aide to each general officer and flag officer position.. 
(b)Report on reduction in number of enlisted aides and authorization and assignment procedures and dutiesNot later than June 30, 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the following: 
(1)A list of the official military and official representational duties that each Secretary of a military department— 
(A)authorizes enlisted aides to perform on the personal staffs of officers of an Armed Force under the jurisdiction of the Secretary concerned; and 
(B)considers necessary to be performed by enlisted aides to relieve the officers from minor duties, which, if performed by the officers, would be done at the expense of the officers’ primary military or official duties. 
(2)Subject to the limitations in section 981 of title 10, United States Code, the procedures used for allocating authorized enlisted aides— 
(A)between the Army, Navy, Air Force, and Marine Corps and the joint pool;  
(B)within each Armed Force, including the regulations prescribed by the Secretaries of the military departments regarding the allocation of enlisted aides; and 
(C)within the joint pool. 
(3)The justification, on a billet-by-billet basis, for the authorization and assignment of each enlisted aide to each general officer and flag officer position as of September 30, 2014. 
(4)Such recommendations as the Secretary of Defense considers appropriate for changes to the statutory method of calculating the authorized number of enlisted aides. 
(c)Report objectiveIn developing the report required by subsection (b), the Secretary of Defense shall have the objective of reducing the maximum number of enlisted aides authorized and allocated for general officers and flag offers by 40, subject to the validation of duties under subsection (b)(1) and the billet-by-billet justification of positions under subsection (b)(3). 
(d)Comptroller General Review 
(1)Review requiredThe Comptroller General of the United States shall review the report submitted by the Secretary of Defense under subsection (b). 
(2)Elements of reviewThe review under paragraph (1) shall include the following: 
(A)An assessment of the methodology used by the Secretary of Defense in satisfying the requirements imposed by paragraphs (1), (2), and (3) of subsection (b). 
(B)An assessment of the adequacy of the data used by the Secretary to support the conclusions contained in the report. 
(3)Report on results of reviewNot later than 180 days after the date on which the Secretary of Defense submits the report under subsection (b), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review conducted under paragraph (1). 
505.Repeal of requirement for submission to Congress of annual reports on joint officer management and promotion policy objectives for joint officers 
(a)Repeal of annual reports 
(1)Joint officer managementSection 667 of title 10, United States Code, is repealed. 
(2)Promotion policy objectives for joint officersSection 662 of such title is amended— 
(A)by striking (a) Qualifications.—; and 
(B)by striking subsection (b). 
(b)Clerical amendmentThe table of sections at the beginning of chapter 38 of such title is amended by striking the item relating to section 667. 
506.Options for Phase II of joint professional military educationSection 2154(a)(2) of title 10, United States Code, is amended by striking consisting of a joint professional military education curriculum and all that follows through the period at the end and inserting the following: 
consisting of— 
(A) a joint professional military education curriculum taught in residence at the Joint Forces Staff College or a senior level service school that has been designated and certified by the Secretary of Defense as a joint professional military education institution; or 
(B)a senior level service course of at least ten months that has been designated and certified by the Secretary of Defense as a joint professional military education course.. 
507.Elimination of requirement that a qualified aviator or naval flight officer be in command of an inactivated nuclear-powered aircraft carrier before decommissioningSection 5942(a) of title 10, United States Code, is amended— 
(1)by inserting (1) after (a); and 
(2)by adding at the end the following new paragraph: 
 
(2)Paragraph (1) does not apply to command of a nuclear-powered aircraft carrier that has been inactivated for the purpose of permanent decommissioning and disposal.. 
508.Required consideration of certain elements of command climate in performance appraisals of commanding officersThe Secretary of a military department shall ensure that the performance appraisal of a commanding officer in an Armed Force under the jurisdiction of that Secretary indicates the extent to which the commanding officer has or has not established a command climate in which— 
(1)allegations of sexual assault are properly managed and fairly evaluated; and 
(2)a victim of criminal activity, including sexual assault, can report the criminal activity without fear of retaliation, including ostracism and group pressure from other members of the command. 
BReserve Component Management 
511.Retention on the reserve active-status list following nonselection for promotion of certain health professions officers and first lieutenants and lieutenants (junior grade) pursuing baccalaureate degrees 
(a)Retention of certain first lieutenants and lieutenants (Junior grade) following nonselection for promotionSubsection (a)(1) of section 14701 of title 10, United States Code, is amended— 
(1)by striking A reserve officer of and inserting (A) A reserve officer of the Army, Navy, Air Force, or Marine Corps described in subparagraph (B) who is required to be removed from the reserve active-status list under section 14504 of this title, or a reserve officer of; 
(2)by striking of this title may, subject to the needs of the service and to section 14509 of this title, and inserting of this title, may; and 
(3)by adding at the end the following new subparagraphs: 
 
(B)A reserve officer covered by this subparagraph is a reserve officer of the Army, Air Force, or Marine Corps who holds the grade of first lieutenant, or a reserve officer of the Navy who holds the grade of lieutenant (junior grade), and who— 
(i)is a health professions officer; or 
(ii)is actively pursuing an undergraduate program of education leading to a baccalaureate degree. 
(C)The consideration of a reserve officer for continuation on the reserve active-status list pursuant to this paragraph is subject to the needs of the service and to section 14509 of this title.. 
(b)Retention of health professions officersSuch section is further amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Continuation of health professions officers 
(1)Notwithstanding subsection (a)(6), a health professions officer obligated to a period of service incurred under section 16201 of this title who is required to be removed from the reserve active-status list under section 14504, 14505, 14506, or 14507 of this title and who has not completed a service obligation incurred under section 16201 of this title shall be retained on the reserve active-status list until the completion of such service obligation and then discharged, unless sooner retired or discharged under another provision of law. 
(2)The Secretary concerned may waive the applicability of paragraph (1) to any officer if the Secretary determines that completion of the service obligation of that officer is not in the best interest of the service. 
(3)A health professions officer who is continued on the reserve active-status list under this subsection who is subsequently promoted or whose name is on a list of officers recommended for promotion to the next higher grade is not required to be discharged or retired upon completion of the officer’s service obligation. Such officer may continue on the reserve active-status list as other officers of the same grade unless separated under another provision of law.. 
512.Consultation with Chief of the National Guard Bureau in selection of Directors and Deputy Directors, Army National Guard and Air National Guard 
(a)Role of Chief of the National Guard BureauParagraph (1) of section 10506(a) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by inserting (after consultation with the Chief of the National Guard Bureau) after selected by the Secretary of the Army; and 
(2)in subparagraph (B), by inserting (after consultation with the Chief of the National Guard Bureau) after selected by the Secretary of the Air Force. 
(b)Clarifying amendmentParagraph (2) of such section is amended by striking The officers so selected and inserting The Director and Deputy Director, Army National Guard, and the Director and Deputy Director, Air National Guard,. 
(c)Repeal of obsolete provisionParagraph (3) of such section is amended— 
(1)by striking subparagraph (D); and 
(2)by redesignating subparagraph (E) as subparagraph (D). 
(d)Application of amendmentsThe amendments made by subsection (a) shall apply with respect to assignments to the National Guard Bureau under section 10506 of title 10, United States Code, that occur after the date of the enactment of this Act.  
513.Centralized database of information on military technician positions 
(a)Centralized database requiredThe Secretary of Defense shall establish and maintain a centralized database of information on military technician positions that will contain and set forth current information on all military technician positions of the Armed Forces. 
(b)Elements 
(1)Identification of positionsThe database required by subsection (a) shall identify each military technician position, whether dual-status or non-dual status. 
(2)Additional detailsFor each military technician position identified pursuant to paragraph (1), the database required by subsection (a) shall include the following: 
(A)A description of the functions of the position. 
(B)A statement of the military necessity for the position. 
(C)A statement of whether the position is— 
(i)a general administration, clerical, or office service occupation; or 
(ii)directly related to the maintenance of military readiness. 
(c)ConsultationThe Secretary of Defense shall establish the database required by subsection (a) in consultation with the Secretaries of the military departments. 
(d)Implementation reportNot later than September 1, 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the progress made in establishing the database required by subsection (a).  
514.Report on management of personnel records of members of the National Guard 
(a)Report requiredNot later than December 1, 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the management of personnel records of members of the Army National Guard of the United States and the Air Guard of the United States. 
(b)Elements of reportIn preparing the report under subsection (a), the Secretary of Defense shall assess the following: 
(1)The roles and responsibilities of States and Federal agencies in the management of the records of members of the Army National Guard of the United States and the Air Guard of the United States. 
(2)The extent to which States have digitized the records of National Guard members. 
(3)The extent to which States and Federal agencies have the capability to share digitized records of National Guard members. 
(4)The measures required to correct deficiencies, if any, noted by the Secretary of Defense in the capability of Federal agencies to effectively manage the records of National Guard members. 
(5)The authorities, responsibilities, processes, and procedures for the maintenance and disposition of the records of National Guard members who— 
(A)are discharged or separated from the National Guard; 
(B)are transferred to the Retired Reserve; or 
(C)but for age, would be eligible for retired or retainer pay. 
CGeneral Service Authorities 
521.Enhancement of participation of mental health professionals in boards for correction of military records and boards for review of discharge or dismissal of members of the Armed Forces 
(a)Boards for correction of military recordsSection 1552 of title 10, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection (g): 
 
(g)Any medical advisory opinion issued to a board established under subsection (a)(1) with respect to a member or former member of the armed forces who was diagnosed while serving in the armed forces as experiencing a mental health disorder shall include the opinion of a clinical psychologist or psychiatrist if the request for correction of records concerned relates to a mental health disorder.. 
(b)Boards for review of discharge or dismissal 
(1)Review for certain former members with PTSD or TBISubsection (d)(1) of section 1553 of such title is amended by striking physician, clinical psychologist, or psychiatrist the second place it appears and inserting clinical psychologist or psychiatrist, or a physician with training on mental health issues connected with post traumatic stress disorder or traumatic brain injury (as applicable). 
(2)Review for certain former members with mental health diagnosesSuch section is further amended by adding at the end the following new subsection: 
 
(e)In the case of a former member of the armed forces (other than a former member covered by subsection (d)) who was diagnosed while serving in the armed forces as experiencing a mental health disorder, a board established under this section to review the former member's discharge or dismissal shall include a member who is a clinical psychologist or psychiatrist, or a physician with special training on mental health disorders.. 
522.Extension of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces 
(a)Extension of program authoritySubsection (m) of section 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. prec. 701 note) is amended— 
(1)by inserting (1) before No member; 
(2)by striking December 31, 2015 and inserting December 31, 2019; and 
(3)by adding at the end the following new paragraph: 
 
(2)A member may not be reactivated to active duty in the Armed Forces under a pilot program conducted under this section after December 31, 2022.. 
(b)Reporting requirementsSubsection (k) of such section is amended— 
(1)in paragraph (1), by striking and 2017 and inserting 2017, and 2019; 
(2)in paragraph (2), by striking March 1, 2019 and inserting March 1, 2023; and 
(3)by adding at the end the following new paragraph: 
 
(4)Additional elements for final reportIn addition to the elements required by paragraph (3), the final report under this subsection shall include the following: 
(A)A description of the costs to each military department of each pilot program conducted under this section. 
(B)A description of the reasons why members choose to participate in the pilot programs. 
(C)A description of the members who did not return to active duty at the conclusion of their inactivation from active duty under the pilot programs, and a statement of the reasons why the members did not return to active duty. 
(D)A statement whether members were required to perform inactive duty training as part of their participation in the pilot programs, and if so, a description of the members who were required to perform such inactive duty training, a statement of the reasons why the members were required to perform such inactive duty training, and a description of how often the members were required to perform such inactive duty training.. 
523.Provision of information to members of the Armed Forces on privacy rights relating to receipt of mental health services 
(a)Provision of information requiredThe Secretaries of the military departments shall ensure that the information described in subsection (b) is provided— 
(1)to each officer candidate during initial training; 
(2)to each recruit during basic training; and 
(3)to other members of the Armed Forces at such times as the Secretary of Defense considers appropriate. 
(b)Required informationThe information required to be provided under subsection (a) shall include information on the applicability of the Department of Defense Instruction on Privacy of Individually Identifiable Health Information in DoD Health Care Programs and other regulations regarding privacy prescribed pursuant to the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191) to records regarding a member of the Armed Forces seeking and receiving mental health services. 
524.Removal of artificial barriers to the service of women in the Armed Forces 
(a)Role of Secretary of defense in development of gender-neutral occupational standardsThe Secretary of Defense shall ensure that the gender-neutral occupational standards being developed by the Secretaries of the military departments pursuant to section 543 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 113 note), as amended by section 523 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 756)— 
(1)accurately predict performance of actual, regular, and recurring duties of a military occupation; and 
(2)are applied equitably to measure individual capabilities. 
(b)Female personal protection gearThe Secretary of Defense shall direct each Secretary of a military department to take immediate steps to ensure that combat equipment distributed to female members of the Armed Forces— 
(1)is properly designed and fitted; and 
(2)meets required standards for wear and survivability. 
(c)Review of outreach and recruitment efforts focused on officers 
(1)Review requiredThe Comptroller General of the United States shall conduct a review of Services’ Outreach and Recruitment Efforts gauged toward women representation in the officer corps. 
(2)Elements of ReviewIn conducting the review under this subsection, the Comptroller General shall— 
(A)identify and evaluate current initiatives the Armed Forces are using to increase accession of women into the officer corps; 
(B)identify new recruiting efforts to increase accessions of women into the officer corps specifically at the military service academies, Officer Candidate Schools, Officer Training Schools, the Academy of Military Science, and Reserve Officer Training Corps; and 
(C)identify efforts, resources, and funding required to increase military service academy accessions by women. 
(3)Submission of resultsNot later than October 1, 2015, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review under this subsection. 
DMilitary Justice, Including Sexual Assault and Domestic Violence Prevention and Response 
531.Technical revisions and clarifications of certain provisions in the National Defense Authorization Act for Fiscal Year 2014 relating to the military justice system 
(a)Revisions of article 32 and article 60, Uniform Code of Military Justice 
(1)Explicit authority for convening authority to take action on findings of a court-martial with respect to a qualifying offenseParagraph (3) of subsection (c) of section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), as amended by section 1702(b) of the National Defense Authorization Act of 2014 (Public Law 113–66; 127 Stat. 955), is amended— 
(A)in subparagraph (A), by inserting and may be taken only with respect to a qualifying offense after is not required;  
(B)in subparagraph (B)(i)— 
(i)by striking , other than a charge or specification for a qualifying offense,; and 
(ii)by inserting , but may take such action with respect to a qualifying offense after thereto; and 
(C)in subparagraph (B)(ii)— 
(i)by striking , other than a charge or specification for a qualifying offense,; and 
(ii)by inserting , but may take such action with respect to a qualifying offense before the period. 
(2)Clarification of applicability of requirement for explanation in writing for modification to findings of a court-martialParagraph (3)(C) of subsection (c) of section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), as amended by section 1702(b) of the National Defense Authorization Act of 2014 (Public Law 113–66; 127 Stat. 955), is amended by striking (other than a qualifying offense). 
(3)Victim submission of matters for consideration by convening authority during clemency phase of courts-martial processSubsection (d) of section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), as added by section 1706(a) of the National Defense Authorization Act of Fiscal Year 2014 (Public Law 113–66; 127 Stat. 960), is amended— 
(A)in paragraph (2)(A)— 
(i)in clause (i), by inserting , if applicable after (article 54(e)); and 
(ii)in clause (ii), by striking if applicable,; and 
(B)in paragraph (5), by striking loss and inserting harm. 
(4)Restoration of waiver of article 32 hearings by the accused 
(A)In generalSection 832(a)(1) of title 10, United States Code (article 32(a)(1) of the Uniform Code of Military Justice), as amended by section 1702(a)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 954), is amended by inserting , unless such hearing is waived by the accused after preliminary hearing. 
(B)Conforming amendmentSection 834(a)(2) of such title (article 34(a)(2) of the Uniform Code of Military Justice), as amended by section 1702(c)(3)(B) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 957), is amended by inserting (if there is such a report) after a preliminary hearing under section 832 of this title (article 32). 
(5)Non-applicability of prohibition on pre-trial agreements for certain offenses with mandatory minimum sentencesSection 860(c)(4)(C)(ii) of title 10, United States Code (article 60(c)(4)(C)(ii) of the Uniform Code of Military Justice), as amended by section 1702(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 955), is amended by inserting pursuant to section 856(b) of this title (article 56(b)) after applies. 
(b)Defense counsel interview of victim of an alleged sex-Related offense 
(1)Requests to interview victim through counselSubsection (b)(1) of section 846 of title 10, United States Code (article 46(b) of the Uniform Code of Military Justice), as amended by section 1704 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 958), is amended by striking through trial counsel and inserting through the Special Victims’ Counsel or other counsel for the victim, if applicable. 
(2)Correction of references to trial counselSuch section is further amended by striking trial counsel each place it appears and inserting counsel for the Government. 
(3)Correction of references to defense counselSuch section is further amended— 
(A)in the heading, by striking Defense counsel and inserting Counsel for accused; and 
(B)by striking defense counsel each place it appears and inserting counsel for the accused. 
(c)Special Victims’ Counsel for victims of sex-Related offensesSection 1044e of title 10, United States Code, as added by section 1716(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 113–66; 127 Stat. 966), is amended— 
(1)in subsection (b)(4), by striking the Department of Defense and inserting the United States; 
(2)in subsection (d)(2), by inserting , and within the Marine Corps, by the Staff Judge Advocate to the Commandant of the Marine Corps after employed; and 
(3)in subsection (e)(1), by inserting concerned after jurisdiction of the Secretary. 
(d)Repeal of offense of consensual sodomy under the Uniform Code of Military Justice 
(1)Clarification of definition of forcible sodomySection 925(a) of title 10, United States Code (article 125(a) of the Uniform Code of Military Justice), as amended by section 1707 of the National Defense Authorization Act of Fiscal Year 2014 (Public Law 113–66; 127 Stat. 961), is amended by striking force and inserting unlawful force. 
(2)Conforming amendments 
(A)Article 43Section 843(b)(2)(B) of such title (article 43(b)(2)(B) of the Uniform Code of Military Justice) is amended— 
(i)in clause (iii), by striking Sodomy and inserting Forcible sodomy; and 
(ii)in clause (v), by striking sodomy and inserting forcible sodomy. 
(B)Article 118Section 918(4) of such title (article 118(4) of the Uniform Code of Military Justice) is amended by striking sodomy and inserting forcible sodomy. 
(e)Clarification of scope of prospective members of the Armed Forces for purposes of inappropriate and prohibited relationshipsSection 1741(e)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 977; 10 U.S.C. prec. 501 note) is amended by inserting who is pursuing or has recently pursued becoming a member of the Armed Forces and after a person. 
(f)Extension of crime victims’ rights to victims of offenses under the Uniform Code of Military Justice 
(1)Clarification of limitation on definition of victim to natural personsSubsection (b) of section 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), as added by section 1701 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 952), is amended by striking a person and inserting an individual. 
(2)Clarification of authority to appoint individuals to assume rights of certain victimsSubsection (c) of such section is amended— 
(A)in the heading, by striking legal guardian and inserting appointment of individuals to assume rights; 
(B)by inserting (but who is not a member of the armed forces) after under 18 years of age; 
(C)by striking designate a legal guardian from among the representatives and inserting designate a representative; 
(D)by striking other suitable person and inserting another suitable individual; and 
(E)by striking the person and inserting the individual. 
(g)Revision to effective dates to facilitate transition to revised rules for preliminary hearing requirements and convening authority action post-Conviction 
(1)Effective date for amendments related to Article 32Effective as of December 26, 2013, and as if included therein as enacted, section 1702(d)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 958; 10 U.S.C. 802 note, 832 note) is amended by striking one year after and all that follows through the end of the sentence and inserting on the later of December 26, 2014, or the date of the enactment of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 and shall apply with respect to preliminary hearings conducted on or after that effective date.. 
(2)Transition rule for amendments related to Article 60 
(A)Transition ruleSection 1702(d)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 958; 10 U.S.C. 860 note) is amended— 
(i)by striking The amendments and inserting (A) Except as provided in subparagraph (B), the amendments; and 
(ii)by adding at the end the following new subparagraph: 
 
(B)With respect to the findings and sentence of a court-martial that includes both a conviction for an offense committed before the effective date specified in subparagraph (A) and a conviction for an offense committed on or after that effective date, the convening authority shall have the same authority to take action on such findings and sentence as was in effect on the day before such effective date, except with respect to a mandatory minimum sentence under section 856(b) of title 10, United States Code (article 56(b) of the Uniform Code of Military Justice).. 
(B)Application of amendmentsThe amendments made by subparagraph (A) shall not apply to the findings and sentence of a court-martial with respect to which the convening authority has taken action before the date that is 30 days after the date of the enactment of this Act. 
532.Ordering of depositions under the Uniform Code of Military JusticeSubsection (a) of section 849 of title 10, United States Code (article 49 of the Uniform Code of Military Justice), is amended to read as follows: 
 
(a) 
(1)At any time after charges have been signed as provided in section 830 of this title (article 30), oral or written depositions may be ordered as follows: 
(A)Before referral of such charges for trial, by the convening authority who has such charges for disposition. 
(B)After referral of such charges for trial, by the convening authority or the military judge hearing the case. 
(2)An authority authorized to order a deposition under paragraph (1) may order the deposition at the request of any party, but only if the party demonstrates that, due to exceptional circumstances, it is in the interest of justice that the testimony of the prospective witness be taken and preserved for use at a preliminary hearing under section 832 of this title (article 32) or a court-martial. 
(3)If a deposition is to be taken before charges are referred for trial, the authority under paragraph (1)(A) may designate commissioned officers as counsel for the Government and counsel for the accused, and may authorize those officers to take the deposition of any witness.. 
533.Access to Special Victims’ Counsel 
(a)In generalSubsection (a) of section 1044e of title 10, United States Code, is amended to read as follows: 
 
(a)Designation; purposes 
(1)The Secretary concerned shall designate legal counsel (to be known as Special Victims’ Counsel) for the purpose of providing legal assistance to an individual described in paragraph (2) who is the victim of an alleged sex-related offense, regardless of whether the report of that offense is restricted or unrestricted. 
(2)An individual described in this paragraph is any of the following: 
(A)An individual eligible for military legal assistance under section 1044 of this title. 
(B)An individual who is— 
(i)not covered under subparagraph (A); 
(ii)a member of a reserve component of the armed forces; and 
(iii)a victim of an alleged sex-related offense as described in paragraph (1)— 
(I)during a period in which the individual served on active duty, full-time National Guard duty, or inactive-duty training; or 
(II)during any period, regardless of the duty status of the individual, if the circumstances of the alleged sex-related offense have a nexus to the military service of the victim, as determined under regulations prescribed by the Secretary of Defense.. 
(b)Conforming amendmentsSubsection (f) of such section is amended by striking eligible for military legal assistance under section 1044 of this title each place it appears and inserting described in subsection (a)(2).  
534.Enhancement of victims' rights in connection with prosecution of certain sex-related offenses 
(a)Representation by Special Victims' CounselSection 1044e(b)(6) of title 10, United States Code, is amended by striking Accompanying the victim and inserting Representing the victim. 
(b)Consultation regarding victim’s preference in prosecution venue 
(1)Consultation process requiredThe Secretary of Defense shall establish a process to ensure consultation with the victim of an alleged sex-related offense that occurs in the United States to solicit the victim's preference regarding whether the offense should be prosecuted by court-martial or in a civilian court with jurisdiction over the offense. 
(2)Convening authority consideration of preferenceThe preference expressed by the victim of an alleged sex-related offense under paragraph (1) regarding the prosecution of the offense, while not binding, should be considered by the convening authority in making the determination regarding whether to refer the charge or specification for the offense to a court-martial for trial. 
(3)Notice to appropriate jurisdiction of victim’s preference for civilian prosecutionIf the victim of an alleged sex-related offense expresses a preference under paragraph (1) for prosecution of the offense in a civilian court, the convening authority described in paragraph (2) shall ensure that the civilian authority with jurisdiction over the offense is notified of the victim’s preference for civilian prosecution. 
(4)Notice to victim of status of civilian prosecution when victim expresses preference for civilian prosecutionFollowing notification of the civilian authority with jurisdiction over an alleged sex-related offense of the preference of the victim of the offense for prosecution of the offense in a civilian court, the convening authority shall be responsible for notifying the victim if the convening authority learns of any decision by the civilian authority to prosecute or not prosecute the offence in a civilian court. 
(c)Modification of Manual for Courts-MartialNot later than 180 days after the date of the enactment of this Act, Part III of the Manual for Courts-Martial shall be modified to provide that when a victim of an alleged sex-related offense has a right to be heard in connection with the prosecution of the alleged sex-related such offense, the victim may exercise that right through counsel, including through a Special Victims' Counsel under section 1044e of title 10, United States Code (as amended by subsection (a)). 
(d)Notice to counsel on scheduling of proceedingsThe Secretary concerned shall establish policies and procedures designed to ensure that any counsel of the victim of an alleged sex-related offense, including a Special Victims' Counsel under section 1044e of title 10, United States Code (as amended by subsection (a)), is provided prompt and adequate notice of the scheduling of any hearing, trial, or other proceeding in connection with the prosecution of such offense in order to permit such counsel the opportunity to prepare for such proceeding. 
(e)DefinitionsIn this section: 
(1)The term alleged sex-related offense has the meaning given that term in section 1044e(g) of title 10, United States Code. 
(2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of such title. 
535.Enforcement of crime victims’ rights related to protections afforded by certain Military Rules of EvidenceSection 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection: 
 
(e)Enforcement by Court of Criminal Appeals 
(1)If the victim of an offense under this chapter believes that a court-martial ruling violates the victim’s rights afforded by a Military Rule of Evidence specified in paragraph (2), the victim may petition the Court of Criminal Appeals for a writ of mandamus to require the court-martial to comply with the Military Rule of Evidence. 
(2)Paragraph (1) applies with respect to the protections afforded by the following: 
(A)Military Rule of Evidence 513, relating to the psychotherapist-patient privilege. 
(B)Military Rule of Evidence 412, relating to the admission of evidence regarding a victim's sexual background.. 
536.Modification of Military Rules of Evidence relating to admissibility of general military character toward probability of innocence 
(a)Modification requiredNot later than 180 days after the date of the enactment of this Act, Rule 404(a) of the Military Rules of Evidence shall be amended to provide that the general military character of an accused is not admissible for the purpose of showing the probability of innocence of the accused for an offense specified in subsection (b). 
(b)Covered OffensesSubsection (a) applies to the following offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice): 
(1)An offense under sections 920 through 923a of such title (articles 120 through 123a). 
(2)An offense under sections 925 through 927 of such title (articles 125 through 127). 
(3)An offense under sections 929 through 932 of such title (articles 129 through 132). 
(4)Any other offense under such chapter (the Uniform Code of Military Justice) in which evidence of the general military character of the accused is not relevant to an element of an offense for which the accused has been charged. 
(5)An attempt to commit an offense or a conspiracy to commit an offense specified in a preceding paragraph as punishable under section 880 or 881 of such title (article 80 or 81). 
537.Modification of Rule 513 of the Military Rules of Evidence, relating to the privilege against disclosure of communications between psychotherapists and patientsNot later than 180 days after the date of the enactment of this Act, Rule 513 of the Military Rules of Evidence shall be modified as follows: 
(1)To include communications with other licensed mental health professionals within the communications covered by the privilege. 
(2)To strike the current exception to the privilege contained in subparagraph (d)(8) of Rule 513. 
(3)To require a party seeking production or admission of records or communications protected by the privilege— 
(A)to show a specific factual basis demonstrating a reasonable likelihood that the records or communications would yield evidence admissible under an exception to the privilege; 
(B)to demonstrate by a preponderance of the evidence that the requested information meets one of the enumerated exceptions to the privilege; 
(C)to show that the information sought is not merely cumulative of other information available; and 
(D)to show that the party made reasonable efforts to obtain the same or substantially similar information through non-privileged sources. 
(4)To authorize the military judge to conduct a review in camera of records or communications only when— 
(A)the moving party has met its burden as established pursuant to paragraph (3); and 
(B)an examination of the information is necessary to rule on the production or admissibility of protected records or communications. 
(5)To require that any production or disclosure permitted by the military judge be narrowly tailored to only the specific records or communications, or portions of such records or communications, that meet the requirements for one of the enumerated exceptions to the privilege and are included in the stated purpose for which the such records or communications are sought. 
538.Modification of Department of Defense policy on retention of evidence in a sexual assault case to permit return of personal property upon completion of related proceedingsSection 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1434; 10 U.S.C. 1561 note) is amended by adding at the end the following new subsection: 
 
(f)Return of personal property upon completion of related proceedingsNotwithstanding subsection (c)(4)(A), personal property retained as evidence in connection with an incident of sexual assault involving a member of the Armed Forces may be returned to the rightful owner of such property after the conclusion of all legal, adverse action, and administrative proceedings related to such incident.. 
539.Requirements relating to Sexual Assault Forensic Examiners for the Armed Forces 
(a)Personnel eligible for assignment 
(1)Specified personnelExcept as provided in paragraph (2), an individual who may be assigned to duty as a Sexual Assault Forensic Examiner (SAFE) for the Armed Forces is limited to members of the Armed Forces and civilian employees of the Department of Defense who are also one of the following: 
(A)A physician. 
(B)A nurse practitioner. 
(C)A nurse midwife. 
(D)A physician assistant. 
(E)A registered nurse. 
(2)Independent duty corpsmenAn independent duty corpsman or equivalent may be assigned to duty as a Sexual Assault Forensic Examiner for the Armed Forces if the assignment of an individual specified in paragraph (1) is impracticable. 
(b)Training and certification 
(1)In generalThe Secretary of Defense shall establish and maintain, and update when appropriate, a training and certification program for Sexual Assault Forensic Examiners. The training and certification programs shall apply uniformly to all Sexual Assault Forensic Examiners under the jurisdiction of the Secretaries of the military departments. 
(2)ElementsEach training and certification program under this subsection shall include training in sexual assault forensic examinations by qualified personnel who possess— 
(A)a Sexual Assault Nurse Examiner—Adult/Adolescent (SANE–A) certification or equivalent certification; or 
(B)training and clinical or forensic experience in sexual assault forensic examinations similar to that required for a certification described in subparagraph (A). 
(3)Nature of trainingThe training provided under each training and certification program under this subsection shall incorporate and reflect current best practices and standards on sexual assault forensic examinations. 
(4)Applicability of training requirementsEffective beginning one year after the date of the enactment of this Act, an individual may not be assigned to duty as a Sexual Assault Forensic Examiner for the Armed Forces unless the individual has completed, by the date of such assignment, all training required under the training and certification program under this subsection. 
(c)Report on Training and Qualifications of Sexual Assault Forensic Examiners 
(1)Report requiredThe Secretary of Defense shall prepare a report on the adequacy of the training and qualifications of each member of the Armed Forces and civilian employee of the Department of Defense who is assigned responsibilities of a Sexual Assault Forensic Examiner. 
(2)Report elementsThe report shall include the following: 
(A)An assessment of the adequacy of the training and certifications required for the members and employees described in paragraph (1). 
(B)Such improvements as the Secretary of Defense considers appropriate in the process used to select and assign members and employees to positions that include responsibility for sexual assault forensic examinations. 
(C)Such improvements as the Secretary considers appropriate for training and certifying member and employees that perform sexual assault forensic examinations. 
(3)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit the report to the Committees on Armed Services of the House of Representatives and the Senate. 
(d)Conforming and Clerical amendments 
(1)Conforming amendmentsSubsection (b) of section 1725 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 971) is amended— 
(A)in the subsection heading, by striking Nurse Examiners and inserting Forensic Examiners; 
(B)in paragraphs (1) and (2), by striking sexual assault nurse examiner each place it appears and inserting Sexual Assault Forensic Examiner; 
(C)in paragraph (1), by striking sexual assault nurse examiners and inserting Sexual Assault Forensic Examiners; and 
(D)by striking paragraph (3). 
(2)Clerical amendmentThe heading of such section is amended by striking Nurse Examiners and inserting Forensic Examiners.  
540.Modification of term of judges of the United States Court of Appeals for the Armed Forces 
(a)Modification of termsSection 942(b)(2) of title 10, United States Code (article 142(b)(2) of the Uniform Code of Military Justice), is amended— 
(1)in subparagraph (A)— 
(A)by striking March 31 and inserting January 31; 
(B)by striking October 1 and inserting July 31; and 
(C)by striking September 30 and inserting July 31; and 
(2)in subparagraph (B)— 
(A)by striking September 30 each place it appears and inserting July 31; and 
(B)by striking April 1 and inserting February 1. 
(b)Saving provisionNo person who is serving as a judge of the court on the date of the enactment of this Act, and no survivor of any such person, shall be deprived of any annuity provided by section 945 of title 10, United States Code, by the operation of the amendments made by subsection (a). 
541.Review of decisions not to refer charges of certain sex-related offenses for trial by court-martial if requested by chief prosecutorSection 1744(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 981; 10 U.S.C. 834 note) is amended— 
(1)by striking (c) and all that follows through In any case where and inserting the following: 
 
(c)Review of certain cases not referred to court-martial 
(1)Cases not referred following staff judge advocate recommendation for referral for trialIn any case where; and 
(2)by adding at the end the following new paragraph: 
 
(2)Cases not referred by convening authority upon request for review by chief prosecutor 
(A)In generalIn any case where a convening authority decides not to refer a charge of a sex-related offense to trial by court-martial, the Secretary of the military department concerned shall review the decision as a superior authority authorized to exercise general court-martial convening authority if the chief prosecutor of the Armed Force concerned, in response to a request by the detailed counsel for the Government, requests review of the decision by the Secretary. 
(B)Chief prosecutor definedIn this paragraph, the term chief prosecutor means the chief prosecutor or equivalent position of an Armed Force, or, if an Armed Force does not have a chief prosecutor or equivalent position, such other trial counsel as shall be designated by the Judge Advocate General of that Armed Force, or in the case of the Marine Corps, the Staff Judge Advocate to the Commandant of the Marine Corps.. 
542.Analysis and assessment of disposition of most serious offenses identified in unrestricted reports on sexual assaults in annual reports on sexual assaults in the Armed Forces 
(a)Submittal to Secretary of Defense of information on each Armed ForceSubsection (b) of section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended by adding at the end the following new paragraph: 
 
(11)An analysis of the disposition of the most serious offenses occurring during sexual assaults committed by members of the Armed Force during the year covered by the report, as identified in unrestricted reports of sexual assault by any members of the Armed Forces, including the numbers of reports identifying offenses that were disposed of by each of the following: 
(A)Conviction by court-martial, including a separate statement of the most serious charge preferred and the most serious charge for which convicted. 
(B)Acquittal of all charges at court-martial. 
(C)Non-judicial punishment under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice). 
(D)Administrative action, including by each type of administrative action imposed. 
(E)Dismissal of all charges, including by reason for dismissal and by stage of proceedings in which dismissal occurred.. 
(b)Secretary of Defense assessment of information in reports to CongressSubsection (d) of such section is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)by redesignating paragraph (2) as paragraph (3); 
(3)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)an assessment of the information submitted to the Secretary pursuant to subsection (b)(11); and; and 
(4)in paragraph (3), as redesignated by paragraph (2) of this subsection, by inserting other before assessments. 
(c)Application of amendmentsThe amendments made by this section shall take effect on the date of the enactment of this Act and apply beginning with the report regarding sexual assaults involving members of the Armed Forces required to be submitted by March 1, 2015, under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011. 
543.Plan for limited use of certain information on sexual assaults in restricted reports by military criminal investigative organizations 
(a)Plan requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan that will allow an individual who files a restricted report on an incident of sexual assault to elect to permit a military criminal investigative organization, on a confidential basis and without affecting the restricted nature of the report, to access certain information in the report, including identifying information of the alleged perpetrator if available, for the purpose of identifying individuals who are suspected of perpetrating multiple sexual assaults. 
(b)Plan elementsThe plan required by subsection (a) shall include the following: 
(1)An explanation of how the military criminal investigative organization would use, maintain, and protect information in the restricted report. 
(2)An explanation of how the identity of an individual who elects to provide access to such information will be protected. 
(3)A timeline for implementation of the plan during the one-year period beginning on the date of the submission of the plan to the Committees on Armed Services of the Senate and the House of Representatives. 
544.Improved Department of Defense information reporting and collection of domestic violence incidents involving members of the Armed Forces 
(a)Data reporting and collection improvementsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop a comprehensive management plan to address deficiencies in the reporting of information on incidents of domestic violence involving members of the Armed Forces for inclusion in the Department of Defense database on domestic violence incidents required by section 1562 of title 10, United States Code, to ensure that the database provides an accurate count of domestic violence incidents and any consequent disciplinary action. 
(b)Conforming amendmentSection 543(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1562 note) is amended— 
(1)by striking paragraph (1); and 
(2)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively. 
545.Additional duties for judicial proceedings panel 
(a)Additional duties imposedThe independent panel established by the Secretary of Defense under section 576(a)(2) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1758), known as the judicial proceedings panel, shall perform the following additional duties: 
(1)Conduct a review and assessment regarding the impact of the use of any mental health records of the victim of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), by the accused during the preliminary hearing conducted under section 832 of such title (article 32 of the Uniform Code of Military Justice), and during court-martial proceedings, as compared to the use of similar records in civilian criminal legal proceedings. 
(2)Conduct a review and assessment regarding the establishment of a privilege under the Military Rules of Evidence against the disclosure of communications between— 
(A)users of and personnel staffing the Department of Defense Safe Helpline; and 
(B)users of and personnel staffing of the Department of Defense Safe HelpRoom. 
(b)Submission of resultsThe judicial proceedings panel shall include the results of the reviews and assessments conducted under subsection (a) in one of the reports required by section 576(c)(2)(B) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1760). 
546.Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces 
(a)Establishment required 
(1)In generalThe Secretary of Defense shall establish and maintain within the Department of Defense an advisory committee to be known as the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces (in this section referred to as the Advisory Committee). 
(2)Deadline for establishmentThe Secretary shall establish the Advisory Committee not later than 30 days before the termination date of the independent panel established by the Secretary under section 576(a)(2) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1758), known as the judicial proceedings panel. 
(b)MembershipThe Advisory Committee shall consist of not more than 20 members, to be appointed by the Secretary of Defense, who have experience with the investigation, prosecution, and defense of allegations of sexual assault offenses. Members of the Advisory Committee may include Federal and State prosecutors, judges, law professors, and private attorneys. Members of the Armed Forces serving on active duty may not serve as a member of the Advisory Committee. 
(c)Duties 
(1)In generalThe Advisory Committee shall advise the Secretary of Defense on the investigation, prosecution, and defense of allegations of rape, forcible sodomy, sexual assault, and other sexual misconduct involving members of the Armed Forces. 
(2)Basis for provision of adviceFor purposes of providing advice to the Secretary pursuant to this subsection, the Advisory Committee shall review, on an ongoing basis, cases involving allegations of sexual misconduct described in paragraph (1). 
(d)Annual reportsNot later than March 30 each year, the Advisory Committee shall submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives a report describing the results of the activities of the Advisory Committee pursuant to this section during the preceding year. 
(e)Termination 
(1)In generalExcept as provided in paragraph (2), the Advisory Committee shall terminate on the date that is five years after the date of the establishment of the Advisory Committee pursuant to subsection (a). 
(2)ContinuationThe Secretary of Defense may continue the Advisory Committee after the termination date applicable under paragraph (1) if the Secretary determines that continuation of the Advisory Committee after that date is advisable and appropriate. If the Secretary determines to continue the Advisory Committee after that date, the Secretary shall submit to the President and the congressional committees specified in subsection (d) a report describing the reasons for that determination and specifying the new termination date for the Advisory Committee. 
(f)Due date for annual report of judicial proceedings panelSection 576(c)(2)(B) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1760) is amended by inserting annually thereafter after reports.  
547.Confidential review of characterization of terms of discharge of members of the Armed Forces who are victims of sexual offenses 
(a)Confidential review process through boards for correction of military recordsThe Secretaries of the military departments shall each establish a confidential process, utilizing boards for the correction of military records of the military department concerned, by which an individual who was the victim of a sex-related offense during service in the Armed Forces may challenge the terms or characterization of the discharge or separation of the individual from the Armed Forces on the grounds that the terms or characterization were adversely affected by the individual being the victim of such an offense. 
(b)Consideration of individual experiences in connection with offensesIn deciding whether to modify the terms or characterization of the discharge or separation from the Armed Forces of an individual described in subsection (a), the Secretary of the military department concerned shall instruct boards for the correction of military records— 
(1)to give due consideration to the psychological and physical aspects of the individual’s experience in connection with the sex-related offense; and 
(2)to determine what bearing such experience may have had on the circumstances surrounding the individual's discharge or separation from the Armed Forces. 
(c)Preservation of confidentialityDocuments considered and decisions rendered pursuant to the process required by subsection (a) shall not be made available to the public, except with the consent of the individual concerned. 
(d)Sex-related offense definedIn this section, the term sex-related offense means any of the following: 
(1)Rape or sexual assault under subsection (a) or (b) of section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice). 
(2)Forcible sodomy under section 925 of such title (article 125 of the Uniform Code of Military Justice). 
(3)An attempt to commit an offense specified in paragraph (1) or (2) as punishable under section 880 of such title (article 80 of the Uniform Code of Military Justice). 
EMember Education, Training, and Transition 
551.Enhancement of authority to assist members of the Armed Forces to obtain professional credentials 
(a)In generalSection 2015 of title 10, United States Code, is amended to read as follows: 
 
2015.Program to assist members in obtaining professional credentials 
(a)Program requiredThe Secretary of Defense and the Secretary of Homeland Security, with respect to the Coast Guard when it is not operating as a service in the Navy, shall carry out a program to enable members of the armed forces to obtain, while serving in the armed forces, professional credentials related to military training and skills that— 
(1)are acquired during service in the armed forces incident to the performance of their military duties; and 
(2)translate into civilian occupations. 
(b)Payment of expenses 
(1)Under the program required by this section, the Secretary of Defense and the Secretary of Homeland Security, with respect to the Coast Guard when it is not operating as a service in the Navy, shall provide for the payment of expenses of members for professional accreditation, Federal occupational licenses, State-imposed and professional licenses, professional certification, and related expenses. 
(2)The authority under paragraph (1) may not be used to pay the expenses of a member to obtain professional credentials that are a prerequisite for appointment in the armed forces. 
(c)Regulations 
(1)The Secretary of Defense and the Secretary of Homeland Security shall prescribe regulations to carry out this section. 
(2)The regulations shall apply uniformly to the armed forces to the extent practicable. 
(3)The regulations shall include the following: 
(A)Requirements for eligibility for participation in the program under this section. 
(B)A description of the professional credentials and occupations covered by the program. 
(C)Mechanisms for oversight of the payment of expenses and the provision of other benefits under the program. 
(D)Such other matters in connection with the payment of expenses and the provision of other benefits under the program as the Secretaries consider appropriate. 
(d)Expenses definedIn this section, the term expenses means expenses for class room instruction, hands-on training (and associated materials), manuals, study guides and materials, text books, processing fees, and test fees and related fees.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by striking the item relating to section 2015 and inserting the following new item: 
 
 
2015. Program to assist members in obtaining professional credentials.. 
552.Applicability of sexual assault prevention and response and related military justice enhancements to military service academies 
(a)Military service academiesThe Secretary of the military department concerned shall ensure that the provisions of title XVII of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 950), including amendments made by that title, and the provisions of subtitle D, including amendments made by such subtitle, apply to the United States Military Academy, the Naval Academy, and the Air Force Academy, as applicable. 
(b)Coast Guard AcademyThe Secretary of the Department in which the Coast Guard is operating shall ensure that the provisions of title XVII of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 950), including amendments made by that title, and the provisions of subtitle D, including amendments made by such subtitle, apply to the Coast Guard Academy. 
553.Authorized duration of foreign and cultural exchange activities at military service academies 
(a)United States Military academySection 4345a(a) of title 10, United States Code, is amended by striking two weeks and inserting four weeks. 
(b)Naval academySection 6957b(a) of such title is amended by striking two weeks and inserting four weeks. 
(c)Air force academySection 9345a(a) of such title is amended by striking two weeks and inserting four weeks. 
554.Enhancement of authority to accept support for Air Force Academy athletic programsSection 9362 of title 10, United States Code, is amended by striking subsections (e), (f), and (g) and inserting the following new subsections: 
 
(e)Acceptance of support 
(1)Support received from the corporationNotwithstanding section 1342 of title 31, the Secretary of the Air Force may accept from the corporation funds, supplies, equipment, and services for the support of the athletic programs of the Academy. 
(2)Funds received from other sourcesThe Secretary may charge fees for the support of the athletic programs of the Academy. The Secretary may accept and retain fees for services and other benefits provided incident to the operation of its athletic programs, including fees from the National Collegiate Athletic Association, fees from athletic conferences, game guarantees from other educational institutions, fees for ticketing or licensing, and other consideration provided incidental to the execution of the athletic programs of the Academy. 
(3)LimitationsThe Secretary shall ensure that contributions accepted under this subsection do not— 
(A)reflect unfavorably on the ability of the Department of the Air Force, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner; or 
(B)compromise the integrity or appearance of integrity of any program of the Department of the Air Force, or any individual involved in such a program. 
(f)Leases and licenses 
(1)In generalThe Secretary of the Air Force may, in accordance with section 2667 of this title, enter into leases or licenses with the corporation for the purpose of supporting the athletic programs of the Academy. Consideration provided under such a lease or license may be provided in the form of funds, supplies, equipment, and services for the support of the athletic programs of the Academy. 
(2)Support servicesThe Secretary may provide support services to the corporation without charge while the corporation conducts its support activities at the Academy. In this paragraph, the term support services includes utilities, office furnishings and equipment, communications services, records staging and archiving, audio and video support, and security systems in conjunction with the leasing or licensing of property. Any such support services may only be provided without any liability of the United States to the corporation. 
(g)Contracts and cooperative agreementsThe Secretary of the Air Force may enter into contracts and cooperative agreements with the corporation for the purpose of supporting the athletic programs of the Academy. Notwithstanding section 2304(k) of this title, the Secretary may enter such contracts or cooperative agreements on a sole source basis pursuant to section 2304(c)(5) of this title. Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property, services, or travel for the direct benefit or use of the athletic programs of the Academy. 
(h)Trademarks and service marks 
(1)Licensing, marketing, and sponsorship agreementsAn agreement under subsection (g) may, consistent with section 2260 of this title (other than subsection (d) of such section), authorize the corporation to enter into licensing, marketing, and sponsorship agreements relating to trademarks and service marks identifying the Academy, subject to the approval of the Secretary of the Air Force. 
(2)LimitationsNo licensing, marketing, or sponsorship agreement may be entered into under paragraph (1) if— 
(A)such agreement would reflect unfavorably on the ability of the Department of the Air Force, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner; or 
(B)the Secretary determines that the use of the trademark or service mark would compromise the integrity or appearance of integrity of any program of the Department of the Air Force, or any individual involved in such a program. 
(i)Retention and use of fundsAny funds received under this section may be retained for use in support of the athletic programs of the Academy and shall remain available until expended.. 
555.Pilot program to assist members of the Armed Forces in obtaining post-service employment 
(a)Program authorizedThe Secretary of Defense may conduct the program described in subsection (c) to enhance the efforts of the Department of Defense to provide job placement assistance and related employment services to eligible members of the Armed Forces described in subsection (b) for the purposes of— 
(1)assisting such members in obtaining post-service employment; and 
(2)reducing the amount of Unemployment Compensation for Ex-Servicemembers that the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating pays into the Unemployment Trust Fund. 
(b)Eligible membersEmployment services provided under the program are limited to members of the Armed Forces, including members of the reserve components, who are being separated from the Armed Forces or released from active duty. 
(c)Evaluation of use of civilian employment staffing agencies 
(1)Program describedThe Secretary of Defense may execute a program to evaluate the feasibility and cost-effectiveness of utilizing the services of civilian employment staffing agencies to assist eligible members of the Armed Forces in obtaining post-service employment. 
(2)Program managementTo manage the program authorized by this subsection, the Secretary of Defense may select a civilian organization (in this section referred to as the program manager) whose principal members have experience— 
(A)administering pay-for-performance programs; and 
(B)within the employment staffing industry. 
(3)ExclusionThe program manager may not be a staffing agency. 
(d)Eligible civilian employment staffing agenciesIn consultation with the program manager if utilized under subsection (c)(2), the Secretary of Defense shall establish the eligibility requirements to be used for the selection of civilian employment staffing agencies to participate in the program. In establishing the eligibility requirements for the selection of the civilian employment staffing agencies, the Secretary of Defense shall also take into account civilian employment staffing agencies that are willing to work and consult with State and county Veterans Affairs offices and State National Guard offices, when appropriate. 
(e)Payment of staffing agency feesTo encourage employers to employ an eligible member of the Armed Forces under the program if executed under this section, the Secretary of Defense shall pay a participating civilian employment staffing agency a portion of its agency fee (not to exceed 50 percent above the member's hourly wage). Payment of the agency fee will only be made after the member has been employed and paid by the private sector and the hours worked have been verified by the Secretary. The staffing agency shall be paid on a weekly basis only for hours the member worked, but not to exceed a total of 800 hours. 
(f)Oversight requirementsIn conducting the program, the Secretary of Defense shall establish— 
(1)program monitoring standards; and 
(2)reporting requirements, including the hourly wage for each eligible member of the Armed Forces obtaining employment under the program, the numbers of hours worked during the month, and the number of members who remained employed with the same employer after completing the first 800 hours of employment. 
(g)Source and limitation on program obligationsOf the amounts authorized to be appropriated to the Secretary of Defense for operation and maintenance for each fiscal year during which the program under this section is authorized, not more than $35,000,000 may be used to carry out the program. 
(h)Reporting requirements 
(1)Report RequiredIf the Secretary of Defense executes the program under this section, the Secretary shall submit to the appropriate congressional committees a report describing the results of the program, particularly whether the program achieved the purposes specified in subsection (a). The report shall be submitted not later than January 15, 2019. 
(2)Comparison with other programsThe report shall include a comparison of the results of the program conducted under this section and the results of other employment assistant programs utilized by the Department of Defense. The comparison shall include the number of members of the Armed Forces obtaining employment through each program and the cost to the Department per member. 
(3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the congressional defense committees, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate. 
(i)Duration of authorityThe authority of the Secretary of Defense to carry out programs under this section expires on September 30, 2018. 
556.Plan for education of members of Armed Forces on cyber matters 
(a)Plan requiredNot later than 360 days after the date of the enactment of this Act, the Secretary of Defense, in cooperation with the Secretaries of the military departments, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan for the education of officers and enlisted members of the Armed Forces relating to cyber security and cyber activities of the Department of Defense. 
(b)ElementsThe plan submitted under subsection (a) shall include the following: 
(1)A framework for provision of basic cyber education for all members of the Armed Forces. 
(2)A framework for undergraduate and postgraduate education, joint professional military education, and strategic war gaming for cyber strategic and operational leadership. 
(3)Definitions of required positions, including military occupational specialties and rating specialties for each military department, along with the corresponding level of cyber training, education, qualifications, or certifications required for each specialty.  
557.Enhancement of information provided to members of the Armed Forces and veterans regarding use of Post-9/11 Educational Assistance and Federal financial aid through Transition Assistance Program 
(a)Additional information required 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall enhance the higher education component of the Transition Assistance Program (TAP) of the Department of Defense by providing additional information that is more complete and accurate than the information provided as of the day before the date of the enactment of this Act to individuals who apply for educational assistance under chapter 30 or 33 of title 38, United States Code, to pursue a program of education at an institution of higher learning. 
(2)ElementsThe additional information required by paragraph (1) shall include the following: 
(A)Information provided by the Secretary of Education that is publically available and addresses— 
(i)to the extent practicable, differences between types of institutions of higher learning in such matters as tuition and fees, admission requirements, accreditation, transferability of credits, credit for qualifying military training, time required to complete a degree, and retention and job placement rates; and 
(ii)how Federal educational assistance provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) may be used in conjunction with educational assistance provided under chapters 30 and 33 of title 38, United States Code. 
(B)Information about the Postsecondary Education Complaint System of the Department of Defense, the Department of Veterans Affairs, the Department of Education, and the Consumer Financial Protection Bureau. 
(C)Information about the GI Bill Comparison Tool of the Department of Veterans Affairs. 
(D)Information about each of the Principles of Excellence established by the Secretary of Defense, the Secretary of Veterans Affairs, and the Secretary of Education pursuant to Executive Order 13607 of April 27, 2012 (77 Fed. Reg. 25861), including how to recognize whether an institution of higher learning may be violating any of such principles. 
(E)Information to enable individuals described in paragraph (1) to develop a post-secondary education plan appropriate and compatible with their educational goals. 
(F)Such other information as the Secretary of Education considers appropriate. 
(3)ConsultationIn carrying out this subsection, the Secretary of Defense shall consult with the Secretary of Veterans Affairs, the Secretary of Education, and the Director of the Consumer Financial Protection Bureau. 
(b)Availability of higher education component onlineNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall ensure that the higher education component of the Transition Assistance Program is available to members of the Armed Forces on an Internet website of the Department of Defense so that members have an option to complete such component electronically and remotely. 
(c)DefinitionsIn this section: 
(1)The term institution of higher learning has the meaning given such term in section 3452 of title 38, United States Code. 
(2)The term types of institutions of higher learning means the following: 
(A)An educational institution described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(B)An educational institution described in subsection (b) or (c) of section 102 of such Act (20 U.S.C. 1002). 
558.Procedures for provision of certain information to State veterans agencies to facilitate the transition of members of the Armed Forces from military service to civilian life 
(a)Procedures requiredThe Secretary of Defense shall develop procedures to share the information described in subsection (b) regarding members of the Armed Forces who are being separated from the Armed Forces with State veterans agencies in electronic data format as a means of facilitating the transition of such members from military service to civilian life. 
(b)Covered informationThe information to be shared with State veterans agencies regarding a member shall include the following: 
(1)Military service and separation data. 
(2)A personal email address. 
(3)A personal telephone number. 
(4)A mailing address. 
(c)ConsentThe procedures developed pursuant to subsection (a) shall require the consent of a member of the Armed Forces before any information described in subsection (b) regarding the member is shared with a State veterans agency. 
(d)Use of informationThe Secretary of Defense shall ensure that the information shared with State veterans agencies in accordance with the procedures developed pursuant to subsection (a) is only shared by such agencies with county government veterans service offices for such purposes as the Secretary shall specify for the administration and delivery of benefits. 
(e)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services and Veterans’ Affairs of the Senate and the House of Representatives a report on the progress made by the Secretary— 
(A)in developing the procedures required by subsection (a); and 
(B)in sharing information with State veterans agencies as described in such subsection. 
(2)ContentsThe report required by paragraph (1) shall include the following: 
(A)A description of the procedures developed to share information with State veterans agencies. 
(B)A description of the sharing activities carried out by the Secretary in accordance with such procedures. 
(C)The number of members of the Armed Force who gave their consent for the sharing of information with State veterans agencies. 
(D)Such recommendations as the Secretary may have for legislative or administrative action to improve the sharing of information as described in subsection (a).  
FDefense Dependents' Education and Military Family Readiness Matters 
561.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2015 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $25,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). 
(b)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
562.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2015 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). 
563.Amendments to the Impact Aid Improvement Act of 2012Section 563(c) of National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1748; 20 U.S.C. 6301 note) is amended— 
(1)in paragraph (1)— 
(A)by inserting (other than the amendment made by paragraph (3)(A) of such subsection) after subsection (b); and  
(B)by striking 2-year and inserting 5-year; and 
(2)in paragraph (4)— 
(A)by inserting (other than the amendment made by paragraph (3)(A) of such subsection) after subsection (b);  
(B)by striking 2-year and inserting 5-year; and 
(C)by inserting (other than the amendment made by paragraph (3)(A) of such subsection) after made by such subsection. 
564.Authority to employ non-United States citizens as teachers in Department of Defense overseas dependents’ school systemSection 2(2)(A) of the Defense Department Overseas Teachers Pay and Personnel Practices Act (20 U.S.C. 901(2)(A)) is amended by inserting before the comma at the end the following: or, in the case of a teaching position that involves instruction in the host-nation language, a local national when a citizen of the United States is not reasonably available to provide such instruction. 
565.Inclusion of domestic dependent elementary and secondary schools among functions of Advisory Council on Dependents' Education 
(a)Expansion of functionsSubsection (c) of section 1411 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 929) is amended— 
(1)in paragraph (1), by inserting , and of the domestic dependent elementary and secondary school system established under section 2164 of title 10, United States Code, after of the defense dependents’ education system; and 
(2)in paragraph (2), by inserting and in the domestic dependent elementary and secondary school system before the comma at the end. 
(b)Membership of councilSubsection (a)(1)(B) of such section is amended— 
(1)by inserting and the domestic dependent elementary and secondary schools established under section 2164 of title 10, United States Code after the defense dependents’ education system; and 
(2)by inserting either before such system. 
566.Protection of child custody arrangements for parents who are members of the Armed Forces 
(a)Child custody protectionTitle II of the Servicemembers Civil Relief Act (50 U.S.C. App. 521 et seq.) is amended by adding at the end the following new section: 
 
208.Child custody protection 
(a)Duration of temporary custody order based on certain deploymentsIf a court renders a temporary order for custodial responsibility for a child based solely on a deployment or anticipated deployment of a parent who is a servicemember, the court shall require that the temporary order shall expire not later than the period justified by the deployment of the servicemember. 
(b)Limitation on consideration of member's deployment in determination of child's best interestIf a motion or a petition is filed seeking a permanent order to modify the custody of the child of a servicemember, no court may consider the absence of the servicemember by reason of deployment, or the possibility of deployment, as the sole factor in determining the best interest of the child. 
(c)No Federal jurisdiction or right of action or removalNothing in this section shall create a Federal right of action or otherwise give rise to Federal jurisdiction or create a right of removal. 
(d)PreemptionIn any case where State law applicable to a child custody proceeding involving a temporary order as contemplated in this section provides a higher standard of protection to the rights of the parent who is a deploying servicemember than the rights provided under this section with respect to such temporary order, the appropriate court shall apply the higher State standard. 
(e)Deployment definedIn this section, the term deployment means the movement or mobilization of a servicemember to a location for a period of longer than 60 days and not longer than 540 days pursuant to temporary or permanent official orders— 
(1)that are designated as unaccompanied; 
(2)for which dependent travel is not authorized; or 
(3)that otherwise do not permit the movement of family members to that location.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to title II the following new item: 
 
 
Sec. 208. Child custody protection.. 
567.Improved consistency in data collection and reporting in Armed Forces suicide prevention efforts 
(a)Policy for standard suicide data collection, reporting, and assessment 
(1)Policy requiredThe Secretary of Defense shall prescribe a policy for the development of a standard method for collecting, reporting, and assessing information regarding— 
(A)any suicide or attempted suicide involving a member of the Armed Forces, including reserve components thereof; and 
(B)any death that is reported as a suicide involving a dependent of a member of the Armed Forces. 
(2)Purpose of policyThe purpose of the policy required by this subsection is to improve the consistency and comprehensiveness of— 
(A)the suicide prevention policy developed pursuant to section 582 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 1071 note); and 
(B)the suicide prevention and resilience program for the National Guard and Reserves established pursuant to section 10219 of title 10, United States Code. 
(3)ConsultationThe Secretary of Defense shall develop the policy required by this subsection in consultation with the Secretaries of the military departments and the Chief of the National Guard Bureau. 
(b)Submission and implementation of policy 
(1)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit the policy developed under subsection (a) to the Committees on Armed Services of the Senate and the House of Representatives. 
(2)ImplementationThe Secretaries of the military departments shall implement the policy developed under subsection (a) not later than 180 days after the date of the submittal of the policy under paragraph (1). 
(c)Dependent definedIn this section, the term dependent, with respect to a member of the Armed Forces, means a person described in section 1072(2) of title 10, United States Code, except that, in the case of a parent or parent-in-law of the member, the income requirements of subparagraph (E) of such section do not apply. 
568.Improved data collection related to efforts to reduce underemployment of spouses of members of the Armed Forces and close the wage gap between military spouses and their civilian counterparts 
(a)Data collection effortsIn addition to monitoring the number of spouses of members of the Armed Forces who obtain employment through military spouse employment programs, the Secretary of Defense shall collect data to evaluate the effectiveness of military spouse employment programs— 
(1)in addressing the underemployment of military spouses; 
(2)in matching military spouses’ education and experience to available employment positions; and 
(3)in closing the wage gap between military spouses and their civilian counterparts. 
(b)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report evaluating the progress of military spouse employment programs— 
(1)in reducing military spouse unemployment and underemployment; and 
(2)in reducing the wage gap between military spouses and their civilian counterparts. 
(c)Military spouse employment programs definedIn this section, the term military spouse employment programs means the Military Spouse Employment Partnership (MSEP). 
GDecorations and Awards 
571.Medals for members of the Armed Forces and civilian employees of the Department of Defense who were killed or wounded in an attack by a foreign terrorist organization 
(a)Purple Heart 
(1)Award 
(A)In generalChapter 57 of title 10, United States Code, is amended by inserting after section 1129 the following new section: 
 
1129a.Purple Heart: members killed or wounded in attacks by foreign terrorist organizations 
(a)In generalFor purposes of the award of the Purple Heart, the Secretary concerned shall treat a member of the armed forces described in subsection (b) in the same manner as a member who is killed or wounded as a result of an international terrorist attack against the United States. 
(b)Covered members 
(1)A member described in this subsection is a member on active duty who was killed or wounded in an attack by a foreign terrorist organization in circumstances where the death or wound is the result of an attack targeted on the member due to such member's status as a member of the armed forces, unless the death or wound is the result of willful misconduct of the member. 
(2)For purposes of this section, an attack by an individual or entity shall be considered to be an attack by a foreign terrorist organization if— 
(A)the individual or entity was in communication with the foreign terrorist organization before the attack; and 
(B)the attack was inspired or motivated by the foreign terrorist organization. 
(c)Foreign terrorist organization definedIn this section, the term foreign terrorist organization means an entity designated as a foreign terrorist organization by the Secretary of State pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).. 
(B)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by inserting after the item relating to section 1129 the following new item: 
 
 
1129a. Purple Heart: members killed or wounded in attacks by foreign terrorist organizations.. 
(2)Retroactive effective date and application 
(A)Effective dateThe amendments made by paragraph (1) shall take effect as of September 11, 2001. 
(B)Review of certain previous incidentsThe Secretary concerned shall undertake a review of each death or wounding of a member of the Armed Forces that occurred between September 11, 2001, and the date of the enactment of this Act under circumstances that could qualify as being the result of an attack described in section 1129a of title 10, United States Code (as added by paragraph (1)), to determine whether the death or wounding qualifies as a death or wounding resulting from an attack by a foreign terrorist organization for purposes of the award of the Purple Heart pursuant to such section (as so added). 
(C)Actions following reviewIf the death or wounding of a member of the Armed Forces reviewed under subparagraph (B) is determined to qualify as a death or wounding resulting from an attack by a foreign terrorist organization as described in section 1129a of title 10, United States Code (as so added), the Secretary concerned shall take appropriate action under such section to award the Purple Heart to the member. 
(D)Secretary concerned definedIn this paragraph, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
(b)Secretary of Defense Medal for the Defense of Freedom 
(1)Review of the November 5, 2009, attack at Fort Hood, TexasIf the Secretary concerned determines, after a review under subsection (a)(2)(B) regarding the attack that occurred at Fort Hood, Texas, on November 5, 2009, that the death or wounding of any member of the Armed Forces in that attack qualified as a death or wounding resulting from an attack by a foreign terrorist organization as described in section 1129a of title 10, United States Code (as added by subsection (a)), the Secretary of Defense shall make a determination as to whether the death or wounding of any civilian employee of the Department of Defense or civilian contractor in the same attack meets the eligibility criteria for the award of the Secretary of Defense Medal for the Defense of Freedom. 
(2)AwardIf the Secretary of Defense determines under paragraph (1) that the death or wounding of any civilian employee of the Department of Defense or civilian contractor in the attack that occurred at Fort Hood, Texas, on November 5, 2009, meets the eligibility criteria for the award of the Secretary of Defense Medal for the Defense of Freedom, the Secretary shall take appropriate action to award the Secretary of Defense Medal for the Defense of Freedom to the employee or contractor. 
572.Authorization for award of the Medal of Honor to members of the Armed Forces for acts of valor during World War I 
(a)William Shemin 
(1)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to William Shemin for the acts of valor during World War I described in paragraph (1). 
(2)Acts of valor describedThe acts of valor referred to in paragraph (1) are the actions of William Shemin while serving as a Rifleman with G Company, 2d Battalion, 47th Infantry Regiment, 4th Division, American Expeditionary Forces, in connection with combat operations against an armed enemy on the Vesle River, near Bazoches, France, from August 7 to August 9, 1918, during World War I for which he was originally awarded the Distinguished Service Cross. 
(b)Henry Johnson 
(1)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Henry Johnson for the acts of valor during World War I described in paragraph (2). 
(2)Acts of valor describedThe acts of valor referred to in paragraph (2) are the actions of Henry Johnson while serving as a member of Company C, 369th Infantry Regiment, 93rd Division, American Expeditionary Forces, during combat operations against the enemy on the front lines of the Western Front in France on May 15, 1918, during World War I for which he was previously awarded the Distinguished Service Cross. 
HMiscellaneous Reporting Requirements 
581.Review and report on military programs and controls regarding professionalism 
(a)Review requiredThe Secretary of Defense shall conduct a preliminary review of the effectiveness of current programs and controls of the Department of Defense and the military departments regarding the professionalism of members of the Armed Forces. 
(b)Submission of reportNot later than September 1, 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing recommendations to strengthen professionalism programs in the Department of Defense. 
582.Review and report on prevention of suicide among members of United States Special Operations Forces 
(a)Review RequiredThe Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness and the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, shall conduct a review of Department of Defense efforts regarding the prevention of suicide among members of United States Special Operations Forces and their dependents. 
(b)ConsultationIn conducting the review under subsection (a), the Secretary of Defense shall consult with, and consider the recommendations of, the Office of Suicide Prevention, the Secretaries of the military departments, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, and the United States Special Operations Command regarding the feasibility of implementing, for members of United States Special Operations Forces and their dependents, particular elements of the Department of Defense suicide prevention policy developed pursuant to section 533 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1071 note) and section 582 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239. 10 U.S.C. 1071 note). 
(c)Elements of reviewThe review conducted under subsection (a) shall specifically include an assessment of each of the following: 
(1)Current Armed Forces and United States Special Operations Command policy guidelines on the prevention of suicide among members of United States Special Operations Forces and their dependents. 
(2)Current and directed Armed Forces and United States Special Operations Command suicide prevention programs and activities for members of United States Special Operations Forces and their dependents, including programs provided by the Defense Health Program and the Office of Suicide Prevention and programs supporting family members. 
(3)Current Armed Forces and United States Special Operations Command strategies to reduce suicides among members of United States Special Operations Forces and their dependents, including the cost of such strategies across the future-years defense program. 
(4)Current Armed Forces and United States Special Operations Command standards of care for suicide prevention among members of United States Special Operations Forces and their dependents, including training standards for behavioral health care providers to ensure that such providers receive training on clinical best practices and evidence-based treatments as information on such practices and treatments becomes available. 
(5)The integration of mental health screenings and suicide risk and prevention efforts for members of United States Special Operations Forces and their dependents into the delivery of primary care for such members and dependents. 
(6)The standards for responding to attempted or completed suicides among members of United States Special Operations Forces and their dependents, including guidance and training to assist commanders in addressing incidents of attempted or completed suicide within their units. 
(7)The standards regarding data collection for individual members of United States Special Operations Forces and their dependents, including related factors such as domestic violence and child abuse. 
(8)The means to ensure the protection of privacy of members of United States Special Operations Forces and their dependents who seek or receive treatment related to suicide prevention. 
(9)The potential need to differentiate members of United States Special Operations Forces and their dependents from members of conventional forces and their dependents in the development and delivery of the Department of Defense suicide prevention program. 
(10)Such other matters as the Secretary of Defense considers appropriate in connection with the prevention of suicide among members of United States Special Operations Forces and their dependents. 
(d)Submission of reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review conducted under subsection (a). 
583.Review and report on provision of job placement assistance and related employment services directly to members of the reserve components 
(a)Review requiredThe Secretary of Defense shall conduct a review of the feasibility of improving the efforts of the Department of Defense to provide job placement assistance and related employment services directly to members in the National Guard and Reserves. In evaluating potential job placement programs, the Secretary shall consider— 
(1)the likely cost of the program; 
(2)the impact of the program on increasing employment opportunities and results for members of the reserve components; and 
(3)how a Department program would compare to other unemployment or underemployment programs of the Federal Government already available to members of the reserve components. 
(b)Submission of reportNot later than April 1, 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review. 
584.Report on foreign language, regional expertise, and culture considerations in overseas military operations 
(a)Report requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report concerning— 
(1)foreign language, regional expertise, and culture considerations, including gender-based considerations in the context of foreign cultural norms; and 
(2)how such considerations factor into the planning and execution of overseas operations and missions of the Armed Forces. 
(b)ConsultationIn preparing the report under subsection (a), the Secretary of Defense shall consult with, and consider the recommendations of, the Chairman of the Joint Chiefs of Staff. 
(c)Elements of reportThe report required by subsection (a) shall include the following elements: 
(1)An assessment of how foreign language, regional expertise, and culture considerations, including gender-based considerations in the context of foreign cultural norms, affect overseas operations and missions of the Armed Forces, including lessons learned as a result of members of the Armed Forces engaging with female civilian populations in Iraq and Afghanistan and during other overseas operations and missions. 
(2)An identification of how the Department of Defense addresses such considerations in its planning and execution of overseas operations and missions, including how it educates military commanders on foreign language, regional expertise, and culture considerations, including gender-based considerations in the context of foreign cultural norms. 
(3)An evaluation of the adequacy of current programs and the need for additional or modified programs to train members of the Armed Forces regarding such considerations, including proposed changes in the length of training and curriculum. 
(4)An evaluation of the need for advisors within the military commands and Armed Forces, including billet descriptions for such advisors, where to assign them within the military command and Armed Forces, and the desirability and feasibility of assigning such advisors in combatant command and joint task force staffs. 
(5)Any other matters the Secretary of Defense may determine to be appropriate. 
(d)Form of reportThe report prepared under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
585.Deadline for submission of report containing results of review of Office of Diversity Management and Equal Opportunity role in sexual harassment casesNot later than April 1, 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review conducted pursuant to section 1735 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 976). 
586.Independent assessment of risk and resiliency of United States Special Operations Forces and effectiveness of the Preservation of the Force and Families and Human Performance Programs 
(a)Assessment RequiredThe Secretary of Defense shall provide for an independent assessment of— 
(1)the mental, behavioral, and psychological health challenges facing members of the Armed Forces assigned to special operations forces; and 
(2)the effectiveness of the Preservation of the Force and Families Program and the Human Performance Program of the United States Special Operations Command in addressing such challenges. 
(b)Entity conducting assessmentTo conduct the assessment required by subsection (a), the Secretary of Defense shall select a federally funded research and development center or another appropriate independent entity.  
(c)Assessment elementsThe assessment required by subsection (a) shall specifically include the following: 
(1)The factors contributing to the mental, behavioral, and psychological health challenges facing members of the Armed Forces assigned to special operations forces. 
(2)The effectiveness of the Preservation of the Force and Families Program in addressing the mental, behavioral, and psychological health of members of the special operations forces, including the extent to which measurements of effectiveness are being utilized to assess progress— 
(A)in reducing suicide and other mental, behavioral, and psychological risks; and 
(B)in increasing the resiliency of such members. 
(3)The effectiveness of the Human Performance Program in improving the mental, behavioral, and psychological health of members of the special operations forces, including the extent to which measurements of effectiveness are being utilized to assess progress— 
(A)in reducing suicide and other mental, behavioral and psychological risks; and 
(B)in increasing the resiliency of such members. 
(4)Such other matters as the Secretary of Defense considers appropriate. 
(d)Submission of ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the results of the assessment conducted under subsection (a). 
587.Comptroller General report on hazing in the Armed Forces 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the designated congressional committees a report on the policies to prevent hazing, and systems initiated to track incidents of hazing, in each of the Armed Forces. 
(b)Elements of reportThe report required by subsection (a) shall include the following: 
(1)An evaluation of the definition of hazing by the Armed Forces. 
(2)A description of the criteria used, and the methods implemented, in the systems to track incidents of hazing in the Armed Forces. 
(3)The number of alleged and substantiated incidents of hazing, as reflected in the tracking systems, over the last two years for each Armed Force, the nature of these incidents, and actions taken to address such incidents through non-judicial and judicial action.  
(4)An assessment of the following: 
(A)The prevalence of hazing in each Armed Force. 
(B)The policies in place and the training on hazing provided to members throughout the course of their careers for each Armed Force. 
(C)The available outlets through which victims or witnesses of hazing can report hazing both within and outside their chain of command, and whether or not anonymous reporting is permitted. 
(D)The actions taken to mitigate hazing incidents in each Armed Force. 
(E)The effectiveness of the training and policies in place regarding hazing. 
(5)An evaluation of the additional actions, if any, the Secretary of Defense and the Secretary of Homeland Security propose to take to further address hazing in the Armed Forces. 
(6)Such recommendations as the Comptroller General considers appropriate for improving hazing prevention programs, policies, and other actions taken to address hazing within the Armed Forces. 
(c)Designated congressional committees definedIn this section, the term designated congressional committees means— 
(1)the Committee on Armed Services and the Committee on Commerce, Science and Transportation of the Senate; and 
(2)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives. 
588.Comptroller General report on impact of certain mental and physical trauma on discharges from military service for misconduct 
(a)Report requiredThe Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the impact of mental and physical trauma relating to Post Traumatic Stress Disorder (PTSD), Traumatic Brain Injury (TBI), behavioral health matters not related to Post Traumatic Stress Disorder, and other neurological combat traumas (in this section referred to as covered traumas) on the discharge of members of the Armed Forces from the Armed Forces for misconduct. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An assessment of the extent to which the Armed Forces have in place processes for the consideration of the impact of mental and physical trauma relating to covered traumas on members of the Armed Forces who are being considered for discharge from the Armed Forces for misconduct, including the compliance of the Armed Forces with such processes and mechanisms in the Department of Defense for ensuring the compliance of the Armed Forces with such processes. 
(2)An assessment of the extent to which the Armed Forces provide members of the Armed Forces, including commanding officers, junior officers, and noncommissioned officers, training on the symptoms of covered traumas and the identification of the presence of such conditions in members of the Armed Forces. 
(3)An assessment of the extent to which members of the Armed Forces who receive treatment for a covered trauma before discharge from the Armed Forces are later discharged from the Armed Forces for misconduct. 
(4)An identification of the number of members of the Armed Forces discharged as described in paragraph (3) who are ineligible for benefits from the Department of Veterans Affairs based on characterization of discharge. 
(5)An assessment of the extent to which members of the Armed Forces who accept a discharge from the Armed Forces for misconduct in lieu of trial by court-martial are counseled on the potential for ineligibility for benefits from the Department of Veterans Affairs as a result of such discharge before acceptance of such discharge. 
IOther Matters 
591.Inspection of outpatient residential facilities occupied by recovering service membersSection 1662(a) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking inspected on a semiannual basis for the first two years after the enactment of this Act and annually thereafter and inserting inspected at least once every two years. 
592.Designation of voter assistance offices 
(a)Designation authoritySubsection (a) of section 1566a of title 10, United States Code, is amended— 
(1)by striking Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 and under and inserting Under; and 
(2)by inserting after their jurisdiction the following: , or at such installations as the Secretary of the military department concerned shall determine are best located to provide access to voter assistance services for all covered individuals in a particular location,. 
(b)Report on closure of voter assistance officeSubsection (f) of such section is amended— 
(1)by inserting (1) before The Secretary of Defense; and 
(2)by adding at the end the following new paragraph: 
 
(2)The Secretary of a military department shall provide the Committees on Armed Services of the Senate and the House of Representatives with notice of any decision by the Secretary to close a voter assistance office that was designated on an installation before the date of the enactment of this paragraph. The notice shall include the rational for the closure, the timing of the closure, the number of covered individuals supported by the office, and the plan for providing the assistance available under subsection (a) to covered individuals after the closure of the office.. 
593.Repeal of electronic voting demonstration projectSection 1604 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 52 U.S.C. 20301 note) is repealed. 
594.Authority for removal from national cemeteries of remains of certain deceased members of the Armed Forces who have no known next of kin 
(a)Removal authoritySection 1488 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Removal of remains of certain members with no known next of kin 
(1)The Secretary of the Army may authorize the removal of the remains of a covered member of the armed forces who is buried in an Army National Military Cemetery from the Army National Military Cemetery for transfer to any other cemetery. 
(2)The Secretary of the Army, with the concurrence of the Secretary of Veterans Affairs, may authorize the removal of the remains of a covered member of the armed forces who is buried in a cemetery of the National Cemetery System from that cemetery for transfer to any Army National Military Cemetery. 
(3)A removal of remains may not be authorized under this subsection unless the individual seeking the removal of the remains— 
(A)demonstrates to the satisfaction of the Secretary of the Army that the member of the armed forces concerned has no known next of kin or other person who is interested in maintaining the place of burial; and 
(B)undertakes full responsibility for all expenses of the removal of the remains and the reburial of the remains at another cemetery as authorized by this subsection. 
(4)In this subsection: 
(A)The term Army National Military Cemetery means a cemetery specified in section 4721(b) of this title. 
(B)The term covered member of the armed forces means a member of the armed forces who— 
(i)has been awarded the Medal of Honor; and 
(ii)has no known next of kin.. 
(b)Conforming amendmentsSuch section is further amended— 
(1)by inserting before If a cemetery the following: 
 
(a)Removal upon discontinuance of installation cemetery;  
(2)by striking his jurisdiction and inserting the jurisdiction of the Secretary concerned; and 
(3)by inserting before With respect to the following: 
 
(b)Removal from temporary interment or abandoned grave or cemetery. 
595.Sense of Congress regarding leaving no member of the Armed Forces unaccounted for during the drawdown of United States forces in AfghanistanIt is the sense of Congress that the United States— 
(1)should undertake every reasonable effort— 
(A)to search for and repatriate members of the Armed Forces who are missing; and 
(B)to repatriate members of the Armed Forces who are captured; 
(2)has a responsibility to keep the promises made to members of the Armed Forces who risk their lives on a daily basis on behalf of the people of the United States; and 
(3)while continuing to transition leadership roles in combat operations in Afghanistan to the people of Afghanistan, must continue to fulfill the promise of the United States Soldier’s Creed and the Warrior Ethos, which states that I will never leave a fallen comrade, with respect to any member of the Armed Forces who is in a missing status or captured as a result of service in Afghanistan now or in the future. 
VICompensation and Other Personnel Benefits 
 
Subtitle A—Pay and Allowances 
Sec. 601. No fiscal year 2015 increase in basic pay for general and flag officers. 
Sec. 602. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. 
Sec. 603. Inclusion of Chief of the National Guard Bureau and Senior Enlisted Advisor to the Chief of the National Guard Bureau among senior members of the Armed Forces for purposes of pay and allowances. 
Sec. 604. Modification of computation of basic allowance for housing inside the United States. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Subtitle C—Disability Pay, Retired Pay, and Survivor Benefits 
Sec. 621. Earlier determination of dependent status with respect to transitional compensation for dependents of certain members separated for dependent abuse. 
Sec. 622. Modification of determination of retired pay base for officers retired in general and flag officer grades. 
Sec. 623. Inapplicability of reduced annual adjustment of retired pay for members of the Armed Forces under the age of 62 under the Bipartisan Budget Act of 2013 who first become members prior to January 1, 2016. 
Sec. 624. Survivor Benefit Plan annuities for special needs trusts established for the benefit of dependent children incapable of self-support. 
Sec. 625. Modification of per-fiscal year calculation of days of certain active duty or active service to reduce eligibility age for retirement for non-regular service. 
Subtitle D—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 631. Procurement of brand-name and other commercial items for resale by commissary stores. 
Sec. 632. Authority of nonappropriated fund instrumentalities to enter into contracts with other Federal agencies and instrumentalities to provide and obtain certain goods and services. 
Sec. 633. Competitive pricing of legal consumer tobacco products sold in Department of Defense retail stores. 
Sec. 634. Review of management, food, and pricing options for defense commissary system. 
APay and Allowances 
601.No fiscal year 2015 increase in basic pay for general and flag officersIn the case of commissioned officers in the uniformed services in pay grades O–7 through O–10— 
(1)section 203(a)(2) of title 37, United States Code, shall be applied for rates of basic pay payable for such officers during calendar year 2015 by using the rate of pay for level II of the Executive Schedule in effect during 2014; and 
(2)the rates of monthly basic pay payable for such officers shall not increase during calendar year 2015. 
602.Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2014 and inserting December 31, 2015. 
603.Inclusion of Chief of the National Guard Bureau and Senior Enlisted Advisor to the Chief of the National Guard Bureau among senior members of the Armed Forces for purposes of pay and allowances 
(a)Basic pay rate equal treatment of Chief of the National Guard Bureau and Senior Enlisted Advisor to the Chief of the National Guard Bureau 
(1)Chief of the National Guard BureauThe rate of basic pay for an officer while serving as the Chief of the National Guard Bureau shall be the same as the rate of basic pay for the officers specified in Footnote 2 of the table entitled commissioned officers in section 601(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 37 U.S.C. 1009 note), regardless of cumulative years of service computed under section 205 of title 37, United States Code. 
(2)Senior Enlisted Advisor to the Chief of the National Guard Bureau 
(A)In generalSubsection (a)(1) of section 685 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 37 U.S.C. 205 note) is amended by inserting or as Senior Enlisted Advisor to the Chief of the National Guard Bureau after Chairman of the Joint Chiefs of Staff. 
(B)Clerical amendmentThe heading of such section is amended by inserting and for the Chief of the National Guard Bureau after Chairman of the Joint Chiefs of Staff. 
(b)Pay during terminal leave and while hospitalizedSection 210 of title 37, United States Code, is amended— 
(1)in subsection (a), by inserting or the senior enlisted advisor to the Chairman of the Joint Chiefs of Staff or the Chief of the National Guard Bureau after that armed force the first place it appears; and 
(2)in subsection (c), by striking paragraph (6). 
(c)Personal money allowanceSection 414 of title 37, United States Code, is amended— 
(1)in subsection (a)(5), by striking or Commandant of the Coast Guard and inserting Commandant of the Coast Guard, or Chief of the National Guard Bureau; and 
(2)in subsection (c), by striking or the Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff and inserting the Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff, or the Senior Enlisted Advisor to the Chief of the National Guard Bureau. 
(d)Retired base paySection 1406(i) of title 10, United States Code, is amended— 
(1)in the subsection heading, by inserting Chief of the National Guard Bureau, after Chiefs of Service,; 
(2)in paragraph (1)— 
(A)by inserting as Chief of the National Guard Bureau, after Chief of Service,; and 
(B)by inserting or the senior enlisted advisor to the Chairman of the Joint Chiefs of Staff or the Chief of the National Guard Bureau after of an armed force; and 
(3)in paragraph (3)(B), by striking clause (vi). 
(e)Effective dateThis section and the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to months of service that begin on or after that date. 
604.Modification of computation of basic allowance for housing inside the United States 
(a)In generalParagraph (3) of section 403(b) of title 37, United States Code, is amended to read as follows: 
 
(3) 
(A)The monthly amount of the basic allowance for housing for an area of the United States for a member of a uniformed service shall be the amount equal to the difference between— 
(i)the amount of the monthly cost of adequate housing in that area, as determined by the Secretary of Defense, for members of the uniformed services serving in the same pay grade and with the same dependency status as the member; and 
(ii)the amount equal to a specified percentage (determined under subparagraph (B)) of the national average monthly cost of adequate housing in the United States, as determined by the Secretary, for members of the uniformed services serving in the same pay grade and with the same dependency status as the member. 
(B)The percentage to be used for purposes of subparagraph (A)(ii) shall be determined by the Secretary of Defense and may not exceed one percent.. 
(b)Special ruleAny reduction authorized by paragraph (3) of subsection (b) of section 403 of title 37, United States Code, as amended by subsection (a), shall not apply with respect to benefits paid by the Secretary of Veterans Affairs under the laws administered by the Secretary, including pursuant to sections 3108 and 3313 of title 38, United States Code. Such benefits that are determined in accordance with such section 403 shall be subject to paragraph (3) of such section as such paragraph was in effect on the day before the date of the enactment of this Act. 
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. 
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. 
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. 
(7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance. 
(8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 
612.One-year extension of certain bonus and special pay authorities for health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015: 
(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. 
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. 
(5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. 
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 
613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. 
(2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 
614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015: 
(1)Section 331(h), relating to general bonus authority for enlisted members. 
(2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. 
(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. 
(7)Section 351(h), relating to hazardous duty pay. 
(8)Section 352(g), relating to assignment pay or special duty pay. 
(9)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(10)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015: 
(1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. 
(3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. 
(5)Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing foreign language proficiency. 
(6)Section 324(g), relating to accession bonus for new officers in critical skills. 
(7)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(8)Section 327(h), relating to incentive bonus for transfer between branches of the Armed Forces. 
(9)Section 330(f), relating to accession bonus for officer candidates. 
CDisability Pay, Retired Pay, and Survivor Benefits 
621.Earlier determination of dependent status with respect to transitional compensation for dependents of certain members separated for dependent abuseSection 1059(d)(4) of title 10, United States Code, is amended by striking as of the date on which the individual described in subsection (b) is separated from active duty and inserting as of the date on which the separation action is initiated by a commander of the individual described in subsection (b). 
622.Modification of determination of retired pay base for officers retired in general and flag officer grades 
(a)Reinstatement of earlier method of determinationSection 1407a of title 10, United States Code, is amended to read as follows: 
 
1407a.Retired pay base: officers retired in general or flag officer grades 
(a)Rates of Basic Pay to Be Used in DeterminationExcept as otherwise provided in this section, in a case in which the determination under section 1406 or 1407 of this title of the retired pay base applicable to the computation of the retired pay of a covered general or flag officer involves a rate of basic pay payable to that officer for any period between October 1, 2006, and December 31, 2014, that was subject to a reduction under section 203(a)(2) of title 37 for such period, such retired-pay-base determination shall be made using the rate of basic pay for such period provided by law, without regard to the reduction under section 203(a)(2) of title 37. 
(b)Partial preservation of computation of retired pay base using uncapped rates of basic pay for covered officers who first became members before September 8, 1980, and whose retired pay commences after December 31, 2014 
(1)Officers retiring after December 31, 2014In the case of a covered general or flag officer who first became a member of a uniformed service before September 8, 1980, and who is retired after December 31, 2014, under any provision of law other than chapter 1223 of this title or is transferred to the Retired Reserve after December 31, 2014, the retired pay base applicable to the computation of the retired pay of that officer shall be determined as provided in paragraph (2) if determination of such retired pay base as provided in that paragraph results in a higher retired pay base than determination of such retired pay base as otherwise provided by law (including the application of section 203(a)(2) of title 37). 
(2)Alternative determination of retired pay base using uncapped rates of basic pay as of December 31, 2014For a determination in accordance with this paragraph, the amount of an officer’s retired pay base shall be determined by using the rate of basic pay provided as of December 31, 2014, for that officer’s grade as of that date for purposes of basic pay, with that officer’s years of service creditable as of that date for purposes of basic pay, and without regard to any reduction under section 203(a)(2) of title 37. 
(3)Exception for officer retired in a lower gradeIn a case in which the retired grade of the officer is lower than the grade in which the officer was serving on December 31, 2014, paragraph (2) shall be applied as if the officer was serving on that date in the officer’s retired grade. 
(c)Preservation of computation of retired pay base using uncapped rates of basic pay for officers transferring to retired reserve during specified periodIn the case of a covered general or flag officer who is transferred to the Retired Reserve between October 1, 2006, and December 31, 2014, and who becomes entitled to receive retired pay under section 12731 of this title after December 31, 2014, the retired pay base applicable to the computation of the retired pay of that officer shall be determined using the rates of basic pay provided by law without regard to any reduction in rates of basic pay under section 203(a)(2) of title 37. 
(d)Covered General or Flag Officer definedIn this section, the term covered general or flag officer means a member or former member of a uniformed service who after September 30, 2006— 
(1)is retired in a general officer grade or flag officer grade (or an equivalent grade, in the case of an officer of the commissioned corps of the Public Health Service or the National Oceanic and Atmospheric Administration); or 
(2)is transferred to the Retired Reserve in a general officer grade or flag officer grade.. 
(b)ApplicabilitySection 1407a of title 10, United States Code, as amended by subsection (a), shall be effective for retired pay that commences after December 31, 2014. 
623.Inapplicability of reduced annual adjustment of retired pay for members of the Armed Forces under the age of 62 under the Bipartisan Budget Act of 2013 who first become members prior to January 1, 2016Subparagraph (G) of section 1401a(b)(4) of title 10, United States Code, which shall take effect December 1, 2015, pursuant to section 403(a) of the Bipartisan Budget Act of 2013 (Public Law 113–67; 127 Stat. 1186)), as amended by section 10001 of the Department of Defense Appropriations Act, 2014 (division C of Public Law 113–76; 128 Stat. 151) and section 2 of Public Law 113–82 (128 Stat. 1009), is amended by striking January 1, 2014 and inserting January 1, 2016. 
624.Survivor Benefit Plan annuities for special needs trusts established for the benefit of dependent children incapable of self-support 
(a)Special needs trust as eligible beneficiary 
(1)In generalSubsection (a) of section 1450 of title 10, United States Code, is amended— 
(A)by redesignating paragraph (4) as paragraph (5); and 
(B)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)Special needs trusts for sole benefit of certain dependent childrenNotwithstanding subsection (i), a supplemental or special needs trust established under subparagraph (A) or (C) of section 1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)) for the sole benefit of a dependent child considered disabled under section 1614(a)(3) of that Act (42 U.S.C. 1382c(a)(3)) who is incapable of self-support because of mental or physical incapacity..  
(2)Conforming amendments 
(A)Annuities exemptionSubsection (i) of such section is amended by inserting (a)(4) or after subsection. 
(B)Plan requirementsSection 1448 of such title is amended— 
(i)in subsection (b), by adding at the end the following new paragraph: 
 
(6)Special needs trusts for sole benefit of certain dependent childrenA person who has established a supplemental or special needs trust under subparagraph (A) or (C) of section 1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)) for the sole benefit of a dependent child considered disabled under section 1614(a)(3) of that Act (42 U.S.C. 1382c(a)(3)) who is incapable of self-support because of mental or physical incapacity may elect to provide an annuity to that supplemental or special needs trust.; 
(ii)in subsection (d)(2)— 
(I)in subparagraph (A), by striking section 1450(a)(2) and inserting subsection (a)(2) or (a)(4) of section 1450; and 
(II)in subparagraph (B), by striking section 1450(a)(3) and inserting subsection (a)(3) or (a)(4) of section 1450; and 
(iii)in subsection (f)(2), by inserting , or to a special needs trust pursuant to section 1450(a)(4) of this title, after dependent child. 
(b)RegulationsSection 1455(d) of such title is amended— 
(1)in the subsection heading, by striking and fiduciaries and inserting , fiduciaries, and special needs trusts; 
(2)in paragraph (1)— 
(A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(C)a dependent child incapable of self-support because of mental or physical incapacity for whom a supplemental or special needs trust has been established under subparagraph (A) or (C) of section 1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)).; 
(3)in paragraph (2)— 
(A)by redesignating subparagraphs (C) through (H) as subparagraphs (D) through (I), respectively; 
(B)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)In the case of an annuitant referred to in paragraph (1)(C), payment of the annuity to the supplemental or special needs trust established for the annuitant.; 
(C)in subparagraph (D), as redesignated by subparagraph (A) of this paragraph, by striking subparagraphs (D) and (E) and inserting subparagraphs (E) and (F); and 
(D)in subparagraph (H), as so redesignated— 
(i)by inserting or (1)(C) after paragraph (1)(B) in the matter preceding clause (i); 
(ii)in clause (i), by striking and at the end; 
(iii)in clause (ii), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following new clause: 
 
(iii)procedures for determining when annuity payments to a supplemental or special needs trust shall end based on the death or marriage of the dependent child for which the trust was established.; and  
(4)in paragraph (3), by striking or fiduciary in the paragraph heading and inserting , fiduciary, or trust. 
625.Modification of per-fiscal year calculation of days of certain active duty or active service to reduce eligibility age for retirement for non-regular serviceSection 12731(f)(2)(A) of title 10, United States Code, is amended— 
(1)by inserting , subject to subparagraph (C), after shall be reduced; and  
(2)by striking so performs in any fiscal year after such date, subject to subparagraph (C) and inserting serves on such active duty or performs such active service in any fiscal year after January 28, 2008, or in any two consecutive fiscal years after September 30, 2014. 
DCommissary and Nonappropriated Fund Instrumentality Benefits and Operations 
631.Procurement of brand-name and other commercial items for resale by commissary storesSubsection (f) of section 2484 of title 10, United States Code, is amended to read as follows: 
 
(f)Procurement of commercial items using procedures other than competitive proceduresThe Secretary of Defense may use the exception provided in section 2304(c)(5) of this title for the procurement of any commercial item (including brand-name and generic items) for resale in, at, or by commissary stores.. 
632.Authority of nonappropriated fund instrumentalities to enter into contracts with other Federal agencies and instrumentalities to provide and obtain certain goods and servicesSection 2492 of title 10, United States Code, is amended by striking Federal department, agency, or instrumentality and all that follows through the period at the end of the section and inserting the following: 
Federal department, agency, or instrumentality— 
(1)to provide or obtain goods and services beneficial to the efficient management and operation of the exchange system or that morale, welfare, and recreation system; or 
(2)to provide or obtain food services beneficial to the efficient management and operation of the dining facilities on military installations offering food services to members of the armed forces.. 
633.Competitive pricing of legal consumer tobacco products sold in Department of Defense retail stores 
(a)Prohibition on banning sale of legal consumer tobacco productsThe Secretary of Defense and the Secretaries of the military departments may not take any action to implement any new policy that would ban the sale of any legal consumer tobacco product category sold as of January 1, 2014, within the defense retail systems or on any Department of Defense vessel at sea. 
(b)Use of Prices comparable to local pricesThe Secretary of Defense shall issue regulations regarding the pricing of tobacco and tobacco-related products sold in an outlet of the defense retail systems inside the United States, including territories and possessions of the United States, to prohibit the sale of a product at a price below the most competitive price for that product in the local community. 
(c)Application to overseas defense retail systemsThe regulations required by subsection (b) shall direct that the price of a tobacco or tobacco-related product sold in an outlet of the defense retail systems outside of the United States shall be within the range of prices established for that product in outlets of the defense retail systems inside the United States. 
(d)Defense retail systems definedIn this section, the term defense retail systems has the meaning given that term in section 2487(b)(2) of title 10, United States Code. 
634.Review of management, food, and pricing options for defense commissary system 
(a)Review requiredThe Secretary of Defense shall conduct a review, utilizing the services of an independent organization experienced in grocery retail analysis, of the defense commissary system to determine the qualitative and quantitative effects of— 
(1)using variable pricing in commissary stores to reduce the expenditure of appropriated funds to operate the defense commissary system; 
(2)implementing a program to make available more private label products in commissary stores; 
(3)converting the defense commissary system to a nonappropriated fund instrumentality; and 
(4)eliminating or at least reducing second-destination funding. 
(b)Additional elements of reviewThe review required by this section also shall consider the following: 
(1)The impact of changes to the operation of the defense commissary system on commissary patrons, in particular junior enlisted members and junior officers and their dependents, that would result from— 
(A)displacing current value and name-brand products with private-label products; and 
(B)reducing or eliminating financial subsidies to the commissary system. 
(2)The sensitivity of commissary patrons, in particular junior enlisted members and junior officers and their dependents, to pricing changes that may result in reduced overall cost savings for patrons. 
(3)The feasibility of generating net revenue from pricing and stock assortment changes. 
(4)The relationship of higher prices and reduced patron savings to patron usage and accompanying sales, both on a national and regional basis. 
(5)The impact of changes to the operation of the defense commissary system on industry support; such as vendor stocking, promotions, discounts, and merchandising activities and programs. 
(6)The ability of the current commissary management and information technology systems to accommodate changes to the existing pricing and management structure. 
(7)The product category management systems and expertise of the Defense Commissary Agency. 
(8)The impact of changes to the operation of the defense commissary system on military exchanges and other morale, welfare, and recreation programs for members of the Armed Forces. 
(9)The identification of management and legislative changes that would be required in connection with changes to the defense commissary system. 
(10)An estimate of the time required to implement recommended changes to the current pricing and management model of the defense commissary system. 
(c)SubmissionNot later than September 1, 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review required by this section. 
VIIHealth Care Provisions 
 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Mental health assessments for members of the Armed Forces. 
Sec. 702. Modifications of cost-sharing and other requirements for the TRICARE Pharmacy Benefits Program. 
Sec. 703. Elimination of inpatient day limits and other limits in provision of mental health services. 
Sec. 704. Authority for provisional TRICARE coverage for emerging health care services and supplies. 
Sec. 705. Clarification of provision of food to former members and dependents not receiving inpatient care in military medical treatment facilities. 
Sec. 706. Availability of breastfeeding support, supplies, and counseling under the TRICARE program. 
Subtitle B—Health Care Administration 
Sec. 711. Provision of notice of change to TRICARE benefits. 
Sec. 712. Surveys on continued viability of TRICARE Standard and TRICARE Extra. 
Sec. 713. Review of military health system modernization study. 
Subtitle C—Reports and Other Matters 
Sec. 721. Designation and responsibilities of senior medical advisor for Armed Forces Retirement Home. 
Sec. 722. Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. 
Sec. 723. Report on status of reductions in TRICARE Prime service areas. 
Sec. 724. Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnesses. 
Sec. 725. Acquisition strategy for health care professional staffing services. 
Sec. 726. Pilot program on medication therapy management under TRICARE program. 
Sec. 727. Antimicrobial stewardship program at medical facilities of the Department of Defense. 
Sec. 728. Report on improvements in the identification and treatment of mental health conditions and traumatic brain injury among members of the Armed Forces. 
Sec. 729. Report on efforts to treat infertility of military families. 
Sec. 730. Report on implementation of recommendations of Institute of Medicine on improvements to certain resilience and prevention programs of the Department of Defense. 
Sec. 731. Comptroller General report on transition of care for post-traumatic stress disorder or traumatic brain injury. 
Sec. 732. Comptroller General report on mental health stigma reduction efforts in the Department of Defense. 
Sec. 733. Comptroller General report on women's health care services for members of the Armed Forces and other covered beneficiaries. 
ATRICARE and Other Health Care Benefits 
701.Mental health assessments for members of the Armed Forces 
(a)Annual mental health assessments 
(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074m the following new section: 
 
1074n.Annual mental health assessments for members of the armed forces 
(a)Mental health assessmentsSubject to subsection (c), not less frequently than once each calendar year, the Secretary of Defense shall provide a person-to-person mental health assessment for— 
(1)each member of a regular component of the armed forces; and 
(2)each member of the Selected Reserve of an armed force. 
(b)ElementsThe mental health assessments provided pursuant to this section shall— 
(1)be conducted in accordance with the requirements of subsection (c)(1) of section 1074m of this title with respect to a mental health assessment provided pursuant to such section; and 
(2)include a review of the health records of the member that are related to each previous health assessment or other relevant activities of the member while serving in the armed forces, as determined by the Secretary. 
(c)Sufficiency of other mental health assessments 
(1)The Secretary is not required to provide a mental health assessment pursuant to this section to an individual in a calendar year in which the individual has received a mental health assessment pursuant to section 1074m of this title. 
(2)The Secretary may treat periodic health assessments and other person-to-person assessments that are provided to members of the armed forces, including examinations under section 1074f of this title, as meeting the requirements for mental health assessments required under this section if the Secretary determines that such assessments and person-to-person assessments meet the requirements for mental health assessments established by this section. 
(d)Privacy mattersAny medical or other personal information obtained under this section shall be protected from disclosure or misuse in accordance with the laws on privacy applicable to such information. 
(e)RegulationsThe Secretary of Defense shall, in consultation with the other administering Secretaries, prescribe regulations for the administration of this section.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1074m the following new item: 
 
 
1074n. Annual mental health assessments for members of the armed forces.. 
(3)ImplementationNot later than 180 days after the date of the issuance of the regulations prescribed under section 1074n(e) of title 10, United States Code, as added by paragraph (1), the Secretary of Defense shall implement such regulations. 
(4)Report 
(A)In generalNot later than one year after the date on which the Secretary of Defense implements the regulations described in paragraph (3), the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the annual mental health assessments of members of the Armed Forces conducted pursuant to section 1074n of title 10, United States Code, as added by paragraph (1). 
(B)Matters includedThe report under subparagraph (A) shall include the following: 
(i)A description of the tools and processes used to provide the annual mental health assessments of members of the Armed Forces conducted pursuant to such section 1074n, including— 
(I)whether such tools and processes are evidenced-based; and 
(II)the process by which such tools and processes have been approved for use in providing mental health assessments. 
(ii)Such recommendations for improving the tools and processes used to conduct such assessments, including tools that may address the underreporting of mental health conditions, as the Secretary considers appropriate. 
(iii)Such recommendations as the Secretary considers appropriate for improving the monitoring and reporting of the number of members of the Armed Forces— 
(I)who receive such assessments; 
(II)who are referred for care based on such assessments; and 
(III)who receive care based on such referrals. 
(C)Treatment of certain informationNo personally identifiable information of a member of the Armed Forces may be included in any report under subparagraph (A). 
(5)Conforming amendmentSection 1074m(e)(1) of such title is amended by inserting and section 1074n of this title after pursuant to this section. 
(b)Frequency of mental health assessments for deployed members 
(1)In generalSection 1074m of such title is further amended— 
(A)in subsection (a)(1)— 
(i)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and 
(ii)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Until January 1, 2019, once during each 180-day period during which a member is deployed.; and 
(B)in subsection (c)(1)(A)— 
(i)in clause (i), by striking ; and and inserting a semicolon; 
(ii)by redesignating clause (ii) as clause (iii); and 
(iii)by inserting after clause (i) the following new clause: 
 
(ii)by personnel in deployed units whose responsibilities include providing unit health care services if such personnel are available and the use of such personnel for the assessments would not impair the capacity of such personnel to perform higher priority tasks; and. 
(2)Conforming amendmentSubsection (a)(2) of such section 1074m is amended by striking subparagraph (B) and (C) and inserting subparagraphs (C) and (D). 
702.Modifications of cost-sharing and other requirements for the TRICARE Pharmacy Benefits Program 
(a)Availability of pharmaceutical agents through national mail-Order pharmacy programParagraph (5) of section 1074g(a) of title 10, United States Code, is amended— 
(1)by striking at least one of the means described in paragraph (2)(E) and inserting the national mail-order pharmacy program; and 
(2)by striking may include and all that follows through the period at the end and inserting shall include cost-sharing by the eligible covered beneficiary as specified in paragraph (6).. 
(b)Modification of cost-Sharing amountsParagraph (6)(A) of such section 1074g(a) is amended— 
(1)in clause (i)— 
(A)in subclause (I), by striking $5 and inserting $8;  
(B)in subclause (II), by striking $17; and and inserting $20.; and 
(C)by striking subclause (III); and 
(2)in clause (ii)— 
(A)in subclause (II), by striking $13 and inserting $16; and 
(B)in subclause (III), by striking $43 and inserting $46. 
(c)Refills of prescription maintenance medications through military treatment facility pharmacies or national mail order pharmacy program 
(1)In generalSuch section is further amended by adding at the end the following new paragraph: 
 
(9) 
(A)Beginning on October 1, 2015, the pharmacy benefits program shall require eligible covered beneficiaries generally to refill non-generic prescription maintenance medications through military treatment facility pharmacies or the national mail-order pharmacy program. 
(B)The Secretary shall determine the maintenance medications subject to the requirement under subparagraph (A). The Secretary shall ensure that— 
(i)such medications are generally available to eligible covered beneficiaries through retail pharmacies only for an initial filling of a 30-day or less supply; and 
(ii)any refills of such medications are obtained through a military treatment facility pharmacy or the national mail-order pharmacy program. 
(C)The Secretary may exempt the following prescription maintenance medications from the requirement of subparagraph (A): 
(i)Medications that are for acute care needs. 
(ii)Such other medications as the Secretary determines appropriate.. 
(2)Termination of pilot programSection 716(f) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 1074g note) is amended by striking December 31, 2017 and inserting September 30, 2015. 
(d)GAO report on pilot programNot later than July 1, 2015, the Comptroller General of the United States shall submit to the congressional defense committees a report on the satisfaction of beneficiaries participating in the pilot program under section 716 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 1074g note). Such report shall address the following: 
(1)The satisfaction of beneficiaries participating in the pilot program. 
(2)The timeliness of refilling prescriptions under the pilot program. 
(3)The accuracy of prescription refills under the pilot program. 
(4)The availability of medications refilled under the pilot program. 
(5)The cost savings to the Department of Defense realized by the pilot program. 
(6)The number of beneficiaries who did not participate in the pilot program by reason of subsection (c) of such section 716. 
(7)Any other matters the Comptroller General considers appropriate. 
703.Elimination of inpatient day limits and other limits in provision of mental health services 
(a)Inpatient day limitsSection 1079 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking paragraph (6); and 
(B)by redesignating paragraphs (7) through (17) as paragraphs (6) through (16), respectively; 
(2)by striking subsection (i); and 
(3)by redesignating subsections (j) through (q) as subsections (i) through (p), respectively. 
(b)Waiver of nonavailability statement or preauthorizationSection 721(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (10 U.S.C. 1073 note) is amended by striking (other than mental health services).  
(c)Conforming amendmentsChapter 55 of title 10, United States Code, is amended— 
(1)in section 1079(e)(7), by striking subsection (a)(13) and inserting subsection (a)(12); 
(2)in section 1086— 
(A)in subsection (d)(4)(A)(ii), by striking section 1079(j)(1) and inserting section 1079(i)(1); and 
(B)in subsection (g), by striking Section 1079(j) and inserting Section 1079(i); and 
(3)in section 1105(c), by striking section 1079(a)(7) and inserting section 1079(a)(6). 
704.Authority for provisional TRICARE coverage for emerging health care services and supplies 
(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1079b the following new section:  
 
1079c.Provisional coverage for emerging services and supplies 
(a)Provisional coverageIn carrying out the TRICARE program, including pursuant to section 1079(a)(12) of this title, the Secretary of Defense, acting through the Assistant Secretary of Defense for Health Affairs, may provide provisional coverage for the provision of a service or supply if the Secretary determines that such service or supply is widely recognized in the United States as being safe and effective. 
(b)Consideration of evidenceIn making a determination under subsection (a), the Secretary may consider— 
(1)clinical trials published in refereed medical literature; 
(2)formal technology assessments; 
(3)the positions of national medical policy organizations; 
(4)national professional associations; 
(5)national expert opinion organizations; and 
(6)such other validated evidence as the Secretary considers appropriate. 
(c)Independent evaluationIn making a determination under subsection (a), the Secretary may arrange for an evaluation from the Institute of Medicine of the National Academies or such other independent entity as the Secretary selects. 
(d)Duration and terms of coverage 
(1)Provisional coverage under subsection (a) for a service or supply may be in effect for not longer than a total of five years. 
(2)Prior to the expiration of provisional coverage of a service or supply, the Secretary shall determine the coverage, if any, that will follow such provisional coverage and take appropriate action to implement such determination. If the Secretary determines that the implementation of such determination regarding coverage requires legislative action, the Secretary shall make a timely recommendation to Congress regarding such legislative action. 
(3)The Secretary, at any time, may— 
(A)terminate the provisional coverage under subsection (a) of a service or supply, regardless of whether such termination is before the end of the period described in paragraph (1); 
(B)establish or disestablish terms and conditions for such coverage; or 
(C)take any other action with respect to such coverage. 
(e)Public noticeThe Secretary shall promptly publish on a publicly accessible Internet website of the TRICARE program a notice for each service or supply that receives provisional coverage under subsection (a), including any terms and conditions for such coverage. 
(f)Finality of determinationsAny determination to approve or disapprove a service or supply under subsection (a) and any action made under subsection (d)(3) shall be final.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1079b the following new item: 
 
 
1079c. Provisional coverage for emerging services and supplies.. 
705.Clarification of provision of food to former members and dependents not receiving inpatient care in military medical treatment facilitiesSection 1078b of title 10, United States Code, is amended— 
(1)by striking A member each place it appears and inserting A member or former member; and 
(2)in subsection (a)(2)(C), by striking member or dependent and inserting member, former member, or dependent. 
706.Availability of breastfeeding support, supplies, and counseling under the TRICARE programSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(17)Breastfeeding support, supplies (including breast pumps and associated equipment), and counseling shall be provided as appropriate during pregnancy and the postpartum period.. 
BHealth Care Administration 
711.Provision of notice of change to TRICARE benefits 
(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1097c the following new section: 
 
1097d.TRICARE program: notice of change to benefits 
(a)Provision of notice 
(1)If the Secretary makes a significant change to any benefits provided by the TRICARE program to covered beneficiaries, the Secretary shall provide individuals described in paragraph (2) with notice explaining such changes. 
(2)The individuals described by this paragraph are covered beneficiaries participating in the TRICARE program who may be affected by a significant change covered by a notification under paragraph (1). 
(3)The Secretary shall provide notice under paragraph (1) through electronic means. 
(b)Timing of noticeThe Secretary shall provide notice under paragraph (1) of subsection (a) by the earlier of the following dates: 
(1)The date that the Secretary determines would afford individuals described in paragraph (2) of such subsection adequate time to understand the change covered by the notification. 
(2)The date that is 90 days before the date on which the change covered by the notification becomes effective. 
(3)The effective date of a significant change that is required by law. 
(c)Significant change definedIn this section, the term significant change means a systemwide change— 
(1)in the structure of the TRICARE program or the benefits provided under the TRICARE program (not including the addition of new services or benefits); or 
(2)in beneficiary cost-share rates of more than 20 percent.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1097c the following new item: 
 
 
1097d. TRICARE program: notice of change to benefits.. 
712.Surveys on continued viability of TRICARE Standard and TRICARE ExtraSection 711(b)(2) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 1073 note) is amended in the matter preceding subparagraph (A)— 
(1)by striking on a biennial basis; and 
(2)by striking paragraph (1) and inserting the following: paragraph (1) during 2017 and 2020. 
713.Review of military health system modernization study 
(a)Limitation 
(1)In GeneralThe Secretary of Defense may not restructure or realign a military medical treatment facility based on the modernization study until a 90-day period has elapsed following the date on which the Comptroller General of the United States is required to submit to the congressional defense committees the report under subsection (b)(3). 
(2)ReportThe Secretary shall submit to the congressional defense committees a report that includes the following: 
(A)During the period from 2006 to 2012, for each military medical treatment facility considered under the modernization study— 
(i)the average daily inpatient census; 
(ii)the average inpatient capacity; 
(iii)the top five inpatient admission diagnoses; 
(iv)each medical specialty available; 
(v)the average daily percent of staffing available for each medical specialty; 
(vi)the beneficiary population within the catchment area; 
(vii)the budgeted funding level; 
(viii)whether the facility has a helipad capable of receiving medical evacuation airlift patients arriving on the primary evacuation aircraft platform for the military installation served; 
(ix)a determination of whether the civilian hospital system in which the facility resides is a Federally-designated underserved medical community and the effect on such community from any reduction in staff or functions or downgrade of the facility; 
(x)if the facility serves a training center— 
(I)a determination of the risk with respect to high-tempo, live-fire military operations, treating battlefield-like injuries, and the potential for a mass casualty event if the facility is downgraded to a clinic or reduced in personnel or capabilities; and 
(II)a description of the extent to which the Secretary, in making such determination, consulted with the appropriate training directorate, training and doctrine command, and forces command of each military department; 
(xi)a site assessment by TRICARE to assess the network capabilities of TRICARE providers in the local area; 
(xii)the inpatient mental health availability; and 
(xiii)the average annual inpatient care directed to civilian medical facilities. 
(B)For each military medical treatment facility considered under the modernization study— 
(i)the civilian capacity by medical specialty in each catchment area; 
(ii)the distance in miles to the nearest civilian emergency care department; 
(iii)the distance in miles to the closest civilian inpatient hospital, listed by level of care and whether the facility is designated a sole community hospital; 
(iv)the availability of ambulance service on the military installation and the distance in miles to the nearest civilian ambulance service, including the average response time to the military installation; 
(v)an estimate of the cost to restructure or realign the military medical treatment facility, including with respect to bed closures and civilian personnel reductions; and 
(vi)if the military medical treatment facility is restructured or realigned, an estimate of— 
(I)the number of civilian personnel reductions, listed by series; 
(II)the number of local support contracts terminated; and 
(III)the increased cost of purchased care. 
(C)The results of the modernization study with respect to the recommendations of the Secretary to restructure or realign military medical treatment facilities. 
(D)An assessment of the analysis made by the Secretary to inform decisions regarding the modernization of the military health care system in the modernization study. 
(E)An assessment of the extent to which the Secretary evaluated in the modernization study the impact on the access of eligible beneficiaries to quality health care, and satisfaction with such care, caused by the following changes proposed in the study: 
(i)Changes in military medical treatment facility infrastructure. 
(ii)Changes in staffing levels of professionals. 
(iii)Changes in inpatient, ambulatory surgery, and specialty care capacity and capabilities. 
(F)An assessment of the extent to which the Secretary evaluated in the modernization study how any reduced inpatient, ambulatory surgery, or specialty care capacity and capabilities at military medical treatment facilities covered by the study would impact timely access to care for eligible beneficiaries at local civilian community hospitals within reasonable driving distances of the catchment areas of such facilities. 
(G)An assessment of the extent to which the Secretary consulted in conducting the modernization study with community hospitals in locations covered by the study to determine their capacities for additional inpatient and ambulatory surgery patients and their capabilities to meet additional demands for specialty care services. 
(H)An assessment of the extent to which the Secretary considered in the modernization study the impact that the change in the structure or alignment of military medical treatment facilities covered by the study would have on timely access by local civilian populations to inpatient, ambulatory surgery, or specialty care services if additional eligible beneficiaries also sought access to such services from the same providers. 
(I)An assessment of the impact of the elimination of health care services at military medical treatment facilities covered by the modernization study on civilians employed at such facilities. 
(b)Comptroller General Review 
(1)ReviewThe Comptroller General of the United States shall review the report under subsection (a)(2). 
(2)ElementsThe review under paragraph (1) shall include the following: 
(A)An assessment of the methodology used by the Secretary of Defense in conducting the study. 
(B)An assessment of the adequacy of the data used by the Secretary with respect to such study. 
(3)ReportNot later than 180 days after the date on which the Secretary submits the report under subsection (a)(2), the Comptroller General shall submit to the congressional defense committees a report on the review under paragraph (1). 
(c)Modernization study definedIn this section, the term modernization study means the Military Health System Modernization Study of the Department of Defense directed by the Resource Management Decision of the Department of Defense numbered MP–D–01. 
CReports and Other Matters 
721.Designation and responsibilities of senior medical advisor for Armed Forces Retirement Home 
(a)Designation of senior medical advisorSubsection (a) of section 1513A of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a) is amended— 
(1)in paragraph (1), by striking Deputy Director of the TRICARE Management Activity and inserting Deputy Director of the Defense Health Agency; and 
(2)in paragraph (2), by striking Deputy Director of the TRICARE Management Activity both places it appears and inserting Deputy Director of the Defense Health Agency. 
(b)Clarification of responsibilities and duties of senior medical advisorSubsection (c)(2) of such section is amended by striking health care standards of the Department of Veterans Affairs and inserting nationally recognized health care standards and requirements. 
722.Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573) is amended by striking September 30, 2015 and inserting September 30, 2016. 
723.Report on status of reductions in TRICARE Prime service areas 
(a)Report requiredSection 732 of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1097a note) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Additional report 
(1)Report requiredNot later than 180 days after the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of reducing the availability of TRICARE Prime in regions described in subsection (d)(1)(B). 
(2)Matters includedThe report under paragraph (1) shall include the following: 
(A)A description of the implementation of the transition for affected eligible beneficiaries under the TRICARE program who no longer have access to TRICARE Prime under TRICARE managed care contracts as of the date of the report, including— 
(i)the number of eligible beneficiaries who have transitioned from TRICARE Prime to the TRICARE Standard option of the TRICARE program since October 1, 2013; 
(ii)the number of eligible beneficiaries who transferred their TRICARE Prime enrollment to a more distant available Prime service area to remain in TRICARE Prime, by State; 
(iii)the number of eligible beneficiaries who were eligible to transfer to a more distant available Prime service area, but chose to use TRICARE Standard; 
(iv)the number of eligible beneficiaries who elected to return to TRICARE Prime pursuant to subsection (c)(1); and 
(v)the number of affected eligible beneficiaries who, as of the date of the report, changed residences to remain eligible for TRICARE Prime in a new region. 
(B)An estimate of the increased annual costs per affected eligible beneficiary incurred by such beneficiary for health care under the TRICARE program. 
(C)A description of the efforts of the Department to assess the impact on access to health care and beneficiary satisfaction for affected eligible beneficiaries. 
(D)A description of the estimated cost savings realized by reducing the availability of TRICARE Prime in regions described in subsection (d)(1)(B).. 
(b)Conforming amendmentSubsection (b)(3)(A) of such section is amended by striking subsection (c)(1)(B) and inserting subsection (d)(1)(B). 
724.Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnessesSection 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking December 31, 2014 and inserting December 31, 2015. 
725.Acquisition strategy for health care professional staffing services 
(a)Acquisition strategy 
(1)In generalThe Secretary of Defense shall develop and carry out an acquisition strategy with respect to entering into contracts for the services of health care professional staff at military medical treatment facilities. 
(2)ElementsThe acquisition strategy under paragraph (1) shall include the following: 
(A)Identification of the responsibilities of the military departments and elements of the Department of Defense in carrying out such strategy. 
(B)Methods to analyze, using reliable and detailed data covering the entire Department, the amount of funds expended on contracts for the services of health care professional staff. 
(C)Methods to identify opportunities to consolidate requirements for such services and reduce cost. 
(D)Methods to measure cost savings that are realized by using such contracts instead of purchased care. 
(E)Metrics to determine the effectiveness of such strategy. 
(F)Metrics to evaluate the success of the strategy in achieving its objectives, including metrics to assess the effects of the strategy on the timeliness of beneficiary access to professional health care services in military medical treatment facilities. 
(G)Such other matters as the Secretary considers appropriate. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the status of implementing the acquisition strategy under paragraph (1) of subsection (a), including how each element under subparagraphs (A) through (G) of paragraph (2) of such subsection is being carried out. 
726.Pilot program on medication therapy management under TRICARE program 
(a)EstablishmentIn accordance with section 1092 of title 10, United States Code, the Secretary of Defense shall carry out a pilot program to evaluate the feasibility and desirability of including medication therapy management as part of the TRICARE program. 
(b)Elements of pilot programIn carrying out the pilot program under subsection (a), the Secretary shall ensure the following: 
(1)Patients who participate in the pilot program are patients who— 
(A)have more than one chronic condition; and 
(B)are prescribed more than one medication. 
(2)Medication therapy management services provided under the pilot program are focused on improving patient use and outcomes of prescription medications. 
(3)The design of the pilot program considers best commercial practices in providing medication therapy management services, including practices under the prescription drug program under part D of title XVIII of the Social Security Act (42 U.S.C. 1395w–101 et seq.). 
(4)The pilot program includes methods to measure the effect of medication therapy management services on— 
(A)patient use and outcomes of prescription medications; and 
(B)the costs of health care. 
(c)Locations 
(1)SelectionThe Secretary shall carry out the pilot program under subsection (a) in not less than three locations. 
(2)First location criteriaNot less than one location selected under paragraph (1) shall meet the following criteria: 
(A)The location is a pharmacy at a military medical treatment facility. 
(B)The patients participating in the pilot program at such location generally receive primary care services from health care providers at such facility. 
(3)Second location criteriaNot less than one location selected under paragraph (1) shall meet the following criteria: 
(A)The location is a pharmacy at a military medical treatment facility. 
(B)The patients participating in the pilot program at such location generally do not receive primary care services from health care providers at such facility. 
(4)Third location criterionNot less than one location selected under paragraph (1) shall be a pharmacy located at a location other than a military medical treatment facility. 
(d)DurationThe Secretary shall carry out the pilot program under subsection (a) for a period determined appropriate by the Secretary that is not less than two years. 
(e)ReportNot later than 30 months after the date on which the Secretary commences the pilot program under subsection (a), the Secretary shall submit to the congressional defense committees a report on the pilot program that includes— 
(1)information on the effect of medication therapy management services on— 
(A)patient use and outcomes of prescription medications; and 
(B)the costs of health care; 
(2)the recommendations of the Secretary with respect to incorporating medication therapy management into the TRICARE program; and 
(3)such other information as the Secretary determines appropriate. 
(f)DefinitionsIn this section: 
(1)The term medication therapy management means professional services provided by qualified pharmacists to patients to improve the effective use and outcomes of prescription medications provided to the patients. 
(2)The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. 
727.Antimicrobial stewardship program at medical facilities of the Department of Defense 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall carry out an antimicrobial stewardship program at medical facilities of the Department of Defense. 
(b)Collection and analysis of dataIn carrying out the antimicrobial stewardship program required by subsection (a), the Secretary shall develop a consistent manner in which to collect and analyze data on antibiotic usage, health issues related to antibiotic usage, and antimicrobial resistance trends at medical facilities of the Department. 
(c)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a plan for carrying out the antimicrobial stewardship program required by subsection (a). 
728.Report on improvements in the identification and treatment of mental health conditions and traumatic brain injury among members of the Armed Forces 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an evaluation of specific tools, processes, and best practices to improve the identification of and treatment by the Armed Forces of mental health conditions and traumatic brain injury among members of the Armed Forces. 
(b)ElementsThe report under subsection (a) shall include the following: 
(1)An evaluation of existing peer-to-peer identification and intervention programs in each of the Armed Forces. 
(2)An evaluation of programs that provide training and certification to health care providers that treat mental health conditions and traumatic brain injury in members of the Armed Forces. 
(3)An evaluation of programs and services provided by the Armed Forces that provide training and certification to providers of cognitive rehabilitation and other rehabilitation for traumatic brain injury to members of the Armed Forces. 
(4)An evaluation of programs and services provided by the Armed Forces that assist members of the Armed Forces and family members affected by suicides among members of the Armed Forces. 
(5)An evaluation of tools and processes used by the Armed Forces to identify traumatic brain injury in members of the Armed Forces and to distinguish mental health conditions likely caused by traumatic brain injury from mental health conditions caused by other factors. 
(6)An evaluation of the unified effort of the Armed Forces to promote mental health and prevent suicide through the integration of clinical and nonclinical programs of the Armed Forces. 
(7)Recommendations with respect to improving, consolidating, expanding, and standardizing the programs, services, tools, processes, and efforts described in paragraphs (1) through (6). 
(8)A description of existing efforts to reduce the time from development and testing of new mental health and traumatic brain injury tools and treatments for members of the Armed Forces to widespread dissemination of such tools and treatments among the Armed Forces. 
(9)Recommendations as to the feasibility and advisability of conducting mental health assessments before the enlistment or commissioning of a member of the Armed Forces and again during the 90-day period preceding the date of discharge or release of the member from the Armed Forces, including the utility of using tools and processes in such mental health assessments that conform to those used in other mental health assessments provided to members of the Armed Forces. 
(10)Recommendations on how to track changes in the mental health assessment of a member of the Armed Forces relating to traumatic brain injury, post-traumatic stress disorder, depression, anxiety, and other conditions. 
(c)Privacy matters 
(1)In generalAny medical or other personal information obtained pursuant to any provision of this section shall be protected from disclosure or misuse in accordance with the laws on privacy applicable to such information. 
(2)Exclusion of personally identifiable information from reportsNo personally identifiable information may be included in the report required by subsection (a). 
729.Report on efforts to treat infertility of military families 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report assessing the access of members of the Armed Forces and the dependents of such members to reproductive counseling and treatments for infertility. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A description, by location, of the infertility treatment services available at military medical treatment facilities throughout the military health care system. 
(2)An identification of factors that might disrupt treatment, including lack of timely access to treatment, change in duty station, or overseas deployments. 
(3)The number of members of the Armed Forces who have received specific infertility treatment services during the five-year period preceding the date of the report. 
(4)The number of dependents of members who have received specific infertility treatment services during the five-year period preceding the date of the report. 
(5)The number of births resulting from infertility treatment services described in paragraphs (3) and (4). 
(6)A comparison of infertility treatment services covered by health plans sponsored by the Federal Government and infertility treatment services provided by the military health care system. 
(7)The current cost to the Department of Defense for providing infertility treatment services to members and dependents.  
(8)The current cost to members and dependents for infertility treatment services provided by the military health care system. 
(9)Any other matters the Secretary determines appropriate. 
730.Report on implementation of recommendations of Institute of Medicine on improvements to certain resilience and prevention programs of the Department of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment of the feasibility and advisability of implementing the recommendations of the Institute of Medicine regarding improvements to programs of the Department of Defense intended to strengthen mental, emotional, and behavioral abilities associated with managing adversity, adapting to change, recovering, and learning in connection with service in the Armed Forces. 
731.Comptroller General report on transition of care for post-traumatic stress disorder or traumatic brain injury 
(a)ReportNot later than September 1, 2015, the Comptroller General of the United States shall submit to the congressional defense committees and the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report that assesses the transition of care for post-traumatic stress disorder and traumatic brain injury. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)The programs, policies, and regulations that affect the transition of care, particularly with respect to individuals who are taking or have been prescribed antidepressants, stimulants, antipsychotics, mood stabilizers, anxiolytics, depressants, or hallucinogens. 
(2)Upon transitioning to care furnished by the Secretary of Veterans Affairs, the extent to which the pharmaceutical treatment plan of an individual changes, and the factors determining such changes. 
(3)The extent to which the Secretary of Defense and the Secretary of Veterans Affairs have worked together to identify and apply best pharmaceutical treatment practices. 
(4)A description of the off-formulary waiver process of the Secretary of Veterans Affairs, and the extent to which the process is applied efficiently at the treatment level. 
(5)The benefits and challenges of harmonizing the formularies across the Department of Defense and the Department of Veterans Affairs. 
(6)Any other issues that the Comptroller General determines appropriate. 
(c)Transition of care definedIn this section, the term transition of care means the transition of an individual from receiving treatment furnished by the Secretary of Defense to treatment furnished by the Secretary of Veterans Affairs. 
732.Comptroller General report on mental health stigma reduction efforts in the Department of Defense 
(a)In generalThe Comptroller General of the United States shall carry out a review of the policies, procedures, and programs of the Department of Defense to reduce the stigma associated with mental health treatment for members of the Armed Forces and deployed civilian employees of the Department of Defense. 
(b)ElementsThe review under subsection (a) shall address, at a minimum, the following: 
(1)An assessment of the availability and access to mental health treatment services for members of the Armed Forces and deployed civilian employees of the Department of Defense. 
(2)An assessment of the perception of the impact of the stigma of mental health treatment on the career advancement and retention of members of the Armed Forces and such employees. 
(3)An assessment of the policies, procedures, and programs, including training and education, of each of the Armed Forces to reduce the stigma of mental health treatment for members of the Armed Forces and such employees at each unit level of the organized forces. 
(c)ReportNot later than March 1, 2016, the Comptroller General shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the review under subsection (a). 
733.Comptroller General report on women's health care services for members of the Armed Forces and other covered beneficiaries 
(a)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on women's health care services for members of the Armed Forces serving on active duty and other covered beneficiaries under chapter 55 of title 10, United States Code. 
(b)ElementsThe report under subsection (a) shall include the following: 
(1)A description and assessment of women's health care services for members of the Armed Forces and other covered beneficiaries, including with respect to access to care, scope of available care, and availability of speciality care, and with a particular emphasis on maternity care. 
(2)An assessment of whether the quality measures used by the military health care system with respect to women's health care services for members of the Armed Forces and other covered beneficiaries facilitate expected outcomes, and an assessment of whether another, or additional, evidence-based quality measures would improve outcomes in the military health care system. 
(3)A description and assessment of nationally recognized recommendations to improve access to health services and better health outcomes for women members of the Armed Forces and other covered beneficiaries. 
(4)Such recommendations for legislative or administrative action as the Comptroller General considers appropriate to improve women's health care services for members of the Armed Forces and other covered beneficiaries. 
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Modular open systems approaches in acquisition programs. 
Sec. 802. Recharacterization of changes to Major Automated Information System programs. 
Sec. 803. Amendments relating to defense business systems. 
Sec. 804. Report on implementation of acquisition process for information technology systems. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 811. Extension and modification of contract authority for advanced component development and prototype units. 
Sec. 812. Amendments relating to authority of the Defense Advanced Research Projects Agency to carry out certain prototype projects. 
Sec. 813. Extension of limitation on aggregate annual amount available for contract services. 
Sec. 814. Improvement in defense design-build construction process. 
Sec. 815. Permanent authority for use of simplified acquisition procedures for certain commercial items. 
Sec. 816. Restatement and revision of requirements applicable to multiyear defense acquisitions to be specifically authorized by law. 
Sec. 817. Sourcing requirements related to avoiding counterfeit electronic parts. 
Sec. 818. Amendments to Proof of Concept Commercialization Pilot Program. 
Subtitle C—Industrial Base Matters 
Sec. 821. Temporary extension of and amendments to test program for negotiation of comprehensive small business subcontracting plans. 
Sec. 822. Plan for improving data on bundled or consolidated contracts. 
Sec. 823. Authority to provide education to small businesses on certain requirements of Arms Export Control Act. 
Sec. 824. Matters relating to reverse auctions. 
Sec. 825. Sole source contracts for small business concerns owned and controlled by women. 
Subtitle D—Federal Information Technology Acquisition Reform 
Sec. 831. Chief Information Officer authority enhancements. 
Sec. 832. Enhanced transparency and improved risk management in information technology investments. 
Sec. 833. Portfolio review. 
Sec. 834. Federal data center consolidation initiative. 
Sec. 835. Expansion of training and use of information technology cadres. 
Sec. 836. Maximizing the benefit of the Federal strategic sourcing initiative. 
Sec. 837. Governmentwide software purchasing program. 
Subtitle E—Never Contract with the Enemy 
Sec. 841. Prohibition on providing funds to the enemy. 
Sec. 842. Additional access to records. 
Sec. 843. Definitions. 
Subtitle F—Other Matters 
Sec. 851. Rapid acquisition and deployment procedures for United States Special Operations Command. 
Sec. 852. Consideration of corrosion control in preliminary design review. 
Sec. 853. Program manager development report. 
Sec. 854. Operational metrics for Joint Information Environment and supporting activities. 
Sec. 855. Compliance with requirements for senior Department of Defense officials seeking employment with defense contractors. 
Sec. 856. Enhancement of whistleblower protection for employees of grantees. 
Sec. 857. Prohibition on reimbursement of contractors for congressional investigations and inquiries. 
Sec. 858. Requirement to provide photovoltaic devices from United States sources. 
Sec. 859. Reimbursement of Department of Defense for assistance provided to nongovernmental entertainment-oriented media producers. 
Sec. 860. Three-year extension of authority for Joint Urgent Operational Needs Fund. 
AAcquisition Policy and Management 
801.Modular open systems approaches in acquisition programs 
(a)Plan for modular open systems approach through development and adoption of standards and architecturesNot later than January 1, 2016, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit a report to the Committees on Armed Services of the Senate and the House of Representatives detailing a plan to develop standards and define architectures necessary to enable open systems approaches in the key mission areas of the Department of Defense with respect to which the Under Secretary determines that such standards and architectures would be feasible and cost effective. 
(b)Consideration of modular open systems approaches 
(1)Review of acquisition guidanceThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall review current acquisition guidance, and modify such guidance as necessary, to— 
(A)ensure that acquisition programs include open systems approaches in the product design and acquisition of information technology systems to the maximum extent practicable; and 
(B)for any information technology system not using an open systems approach, ensure that written justification is provided in the contract file for the system detailing why an open systems approach was not used. 
(2)ElementsThe review required in paragraph (1) shall— 
(A)consider whether the guidance includes appropriate exceptions for the acquisition of— 
(i)commercial items; and 
(ii)solutions addressing urgent operational needs; 
(B)determine the extent to which open systems approaches should be addressed in analysis of alternatives, acquisition strategies, system engineering plans, and life cycle sustainment plans; and 
(C)ensure that increments of acquisition programs consider the extent to which the increment will implement open systems approaches as a whole. 
(3)Deadline for reviewThe review required in this subsection shall be completed no later than 180 days after the date of the enactment of this Act. 
(c)Treatment of ongoing and legacy programs 
(1)Report requirementNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report covering the matters specified in paragraph (2). 
(2)Matters coveredSubject to paragraph (3), the report required in this subsection shall— 
(A)identify all information technology systems that are in development, production, or deployed status as of the date of the enactment of this Act, that are or were major defense acquisition programs or major automated information systems, and that are not using an open systems approach; 
(B)identify gaps in standards and architectures necessary to enable open systems approaches in the key mission areas of the Department of Defense, as determined pursuant to the plan submitted under subsection (a); and 
(C)outline a process for potential conversion to an open systems approach for each information technology system identified under subparagraph (A).  
(3)LimitationsThe report required in this subsection shall not include information technology systems— 
(A)having a planned increment before fiscal year 2021 that will result in conversion to an open systems approach; and 
(B)that will be in operation for fewer than 15 years after the date of the enactment of this Act. 
(d)DefinitionsIn this section: 
(1)Information technologyThe term information technology has the meaning given the term in section 11101(6) of title 40, United States Code. 
(2)Open systems approachThe term open systems approach means, with respect to an information technology system, an integrated business and technical strategy that— 
(A)employs a modular design and uses widely supported and consensus-based standards for key interfaces; 
(B)is subjected to successful validation and verification tests to ensure key interfaces comply with widely supported and consensus-based standards; and 
(C)uses a system architecture that allows components to be added, modified, replaced, removed, or supported by different vendors throughout the lifecycle of the system to afford opportunities for enhanced competition and innovation while yielding— 
(i)significant cost and schedule savings; and 
(ii)increased interoperability. 
802.Recharacterization of changes to Major Automated Information System programs 
(a)Addition to covered determination of a significant changeSubsection (c)(2) of section 2445c of title 10, United States Code, is amended— 
(1)in subparagraph (B), by striking ; or and inserting a semicolon; 
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(D)the automated information system or information technology investment failed to achieve a full deployment decision within five years after the Milestone A decision for the program or, if there was no Milestone A decision, the date when the preferred alternative is selected for the program (excluding any time during which program activity is delayed as a result of a bid protest).. 
(b)Removal of covered determination of a critical changeSubsection (d)(3) of such section is amended— 
(1)by striking subparagraph (A); and 
(2)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively. 
(c)Technical amendment for claritySubsection (d)(2) of such section is amended by striking (A) is primarily due to an extension of a program, and (B) involves and inserting are primarily due to an extension of a program and involve. 
803.Amendments relating to defense business systems 
(a)Exclusion of certain information systems from definition of defense business systemSubsection (j)(1) of section 2222 of title 10, United States Code, is amended— 
(1)by inserting (A) after (1); 
(2)by striking , other than a national security system,; and 
(3)by adding at the end the following new subparagraph: 
 
(B)The term does not include— 
(i)a national security system; or 
(ii)an information system used exclusively by and within the defense commissary system or the exchange system or other instrumentality of the Department of Defense conducted for the morale, welfare, and recreation of members of the armed forces using nonappropriated funds.. 
(b)Business process mapping requirementSection 2222 of such title is further amended— 
(1)in subsection (a)(1)(A), by inserting , including business process mapping, after re-engineering efforts; and 
(2)in subsection (j), by adding at the end the following new paragraph: 
 
(6)The term business process mapping means a procedure in which the steps in a business process are clarified and documented in both written form and in a flow chart. . 
804.Report on implementation of acquisition process for information technology systems 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology and Logistics shall submit to the congressional defense committees a report on the implementation of the acquisition process for information technology systems required by section 804 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2402; 10 U.S.C. 2225 note). 
(b)ElementsThe report required under subsection (a) shall, at a minimum, include the following elements: 
(1)The applicable regulations, instructions, or policies implementing the acquisition process. 
(2)With respect to the criteria established for such process in section 804(a) of such Act— 
(A)an explanation for any criteria not yet implemented; 
(B)a schedule for the implementation of any criteria not yet implemented; and 
(C)an explanation for any proposed deviation from the criteria. 
(3)Identification of any categories of information technology acquisitions to which the acquisition process will not apply. 
(4)Recommendations for any legislation that may be required to implement the remaining criteria of the acquisition process. 
BAmendments to General Contracting Authorities, Procedures, and Limitations 
811.Extension and modification of contract authority for advanced component development and prototype unitsSection 819 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2409; 10 U.S.C. 2302 note) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking advanced component development or prototype of technology and inserting advanced component development, prototype, or initial production of technology; and 
(B)in paragraph (2), by striking prototype items and inserting items; and 
(2)in subsection (b)— 
(A)by redesignating paragraph (4) as paragraph (5); 
(B)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)ApplicabilityThe authority provided in subsection (a) applies only to the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, and the Secretary of the Air Force.; and 
(C)in paragraph (5), as so redesignated, by striking September 30, 2014 and inserting September 30, 2019. 
812.Amendments relating to authority of the Defense Advanced Research Projects Agency to carry out certain prototype projects 
(a)Amendment relating to authoritySection 845(a)(1) of Public Law 103–160 (10 U.S.C. 2371 note) is amended by striking weapons or weapon systems proposed to be acquired or developed by the Department of Defense, or to improvement of weapons or weapon systems in use by the Armed Forces and inserting the following: enhancing the mission effectiveness of military personnel and the supporting platforms, systems, components, or materials proposed to be acquired or developed by the Department of Defense, or to improvement of platforms, systems, components, or materials in use by the Armed Forces. 
(b)Amendments relating to small businessSection 845 of Public Law 103–160 (10 U.S.C. 2371 note) is amended— 
(1)in subsection (d)(1)(B), by inserting or small business after defense contractor; and 
(2)in subsection (f)— 
(A)by striking Nontraditional Defense Contractor Defined.—In this section, the and inserting the following: “Definitions.—In this section: 
 
(1)The; and 
(B)by adding at the end the following new paragraph: 
 
(2)The term small business means a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632). . 
813.Extension of limitation on aggregate annual amount available for contract servicesSection 808 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1489), as amended by section 802 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 804) is further amended— 
(1)in subsections (a) and (b), by striking or 2014 and inserting 2014, or 2015; 
(2)in subsection (c)(3), by striking and 2014 and inserting 2014, and 2015; 
(3)in subsection (d)(4), by striking or 2014 and inserting 2014, or 2015; 
(4)in subsection (e), by striking 2014 and inserting 2015; and 
(5)by adding at the end the following new subsection: 
 
(f)Use of other dataFor purposes of compliance with subparagraphs (A) and (B) of subsection (c)(2), the Secretaries of the military departments and the heads of the Defense Agencies may use other available sources of data, such as advisory and assistance services information collected for purposes of the annual budget submission of the Department of Defense, to corroborate data from the annual inventory of contractor services required in section 2330a of title 10, United States Code. Any discrepancy identified between the inventory data and the data from other available sources shall be resolved and reported to the congressional defense committees.. 
814.Improvement in defense design-build construction processSection 2305a of title 10, United States Code, is amended by striking the second sentence of subsection (d) and inserting the following: If the contract value exceeds $4,000,000, the maximum number specified in the solicitation shall not exceed 5 unless the head of the contracting activity, delegable to a level no lower than the senior contracting official within the contracting activity, approves the contracting officer’s justification with respect to an individual solicitation that a number greater than 5 is in the Federal Government’s interest. The contracting officer shall provide written documentation of how a maximum number exceeding 5 is consistent with the purposes and objectives of the two-phase selection procedures.. 
815.Permanent authority for use of simplified acquisition procedures for certain commercial itemsSection 4202 of the Clinger-Cohen Act of 1996 (division D of Public Law 104–106; 10 U.S.C. 2304 note) is amended by striking subsection (e). 
816.Restatement and revision of requirements applicable to multiyear defense acquisitions to be specifically authorized by law 
(a)In generalSubsection (i) of section 2306b of title 10, United States Code, is amended to read as follows: 
 
(i)Defense acquisitions specifically authorized by law 
(1)In the case of the Department of Defense, a multiyear contract in an amount equal to or greater than $500,000,000 may not be entered into under this section unless the contract is specifically authorized by law in an Act other than an appropriations Act. 
(2)In submitting a request for a specific authorization by law to carry out a defense acquisition program using multiyear contract authority under this section, the Secretary of Defense shall include in the request the following: 
(A)A report containing preliminary findings of the agency head required in paragraphs (1) through (6) of subsection (a), together with the basis for such findings. 
(B)Confirmation that the preliminary findings of the agency head under subparagraph (A) were made after the completion of a cost analysis performed by the Director of Cost Assessment and Program Evaluation for the purpose of section 2334(e)(1) of this title, and that the analysis supports those preliminary findings. 
(3)A multiyear contract may not be entered into under this section for a defense acquisition program that has been specifically authorized by law to be carried out using multiyear contract authority unless the Secretary of Defense certifies in writing, not later than 30 days before entry into the contract, that each of the following conditions is satisfied: 
(A)The Secretary has determined that each of the requirements in paragraphs (1) through (6) of subsection (a) will be met by such contract and has provided the basis for such determination to the congressional defense committees. 
(B)The Secretary’s determination under subparagraph (A) was made after completion of a cost analysis conducted on the basis of section 2334(e)(2) of this title, and the analysis supports the determination. 
(C)The system being acquired pursuant to such contract has not been determined to have experienced cost growth in excess of the critical cost growth threshold pursuant to section 2433(d) of this title within 5 years prior to the date the Secretary anticipates such contract (or a contract for advance procurement entered into consistent with the authorization for such contract) will be awarded. 
(D)A sufficient number of end items of the system being acquired under such contract have been delivered at or within the most current estimates of the program acquisition unit cost or procurement unit cost for such system to determine that current estimates of such unit costs are realistic. 
(E)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program for such fiscal year will include the funding required to execute the program without cancellation. 
(F)The contract is a fixed price type contract. 
(G)The proposed multiyear contract provides for production at not less than minimum economic rates given the existing tooling and facilities. 
(4)If for any fiscal year a multiyear contract to be entered into under this section is authorized by law for a particular procurement program and that authorization is subject to certain conditions established by law (including a condition as to cost savings to be achieved under the multiyear contract in comparison to specified other contracts) and if it appears (after negotiations with contractors) that such savings cannot be achieved, but that substantial savings could nevertheless be achieved through the use of a multiyear contract rather than specified other contracts, the President may submit to Congress a request for relief from the specified cost savings that must be achieved through multiyear contracting for that program. Any such request by the President shall include details about the request for a multiyear contract, including details about the negotiated contract terms and conditions. 
(5) 
(A)The Secretary may obligate funds for procurement of an end item under a multiyear contract for the purchase of property only for procurement of a complete and usable end item. 
(B)The Secretary may obligate funds appropriated for any fiscal year for advance procurement under a contract for the purchase of property only for the procurement of those long-lead items necessary in order to meet a planned delivery schedule for complete major end items that are programmed under the contract to be acquired with funds appropriated for a subsequent fiscal year (including an economic order quantity of such long-lead items when authorized by law). 
(6)The Secretary may make the certification under paragraph (3) notwithstanding the fact that one or more of the conditions of such certification are not met, if the Secretary determines that, due to exceptional circumstances, proceeding with a multiyear contract under this section is in the best interest of the Department of Defense and the Secretary provides the basis for such determination with the certification. 
(7)The Secretary may not delegate the authority to make the certification under paragraph (3) or the determination under paragraph (6) to an official below the level of Under Secretary of Defense for Acquisition, Technology, and Logistics.. 
(b)Conforming amendmentSubsection (a)(7) of such section is amended by striking subparagraphs (C) through (F) of paragraph (1) of subsection (i) and inserting subparagraphs (C) through (F) of subsection (i)(3). 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to requests for specific authorization by law to carry out defense acquisition programs using multiyear contract authority that are made on or after that date. 
817.Sourcing requirements related to avoiding counterfeit electronic partsSection 818(c)(3) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1495; 10 U.S.C. 2302 note) is amended— 
(1)in subparagraph (A)— 
(A)by striking , whenever possible,; 
(B)in clause (i)— 
(i)by striking trusted suppliers and inserting suppliers identified as trusted suppliers in accordance with regulations issued pursuant to subparagraph (C) or (D); and 
(ii)by striking ; and and inserting a semicolon;  
(C)in clause (ii), by striking trusted suppliers; and inserting suppliers identified as trusted suppliers in accordance with regulations issued pursuant to subparagraph (C) or (D); and; and 
(D)by adding at the end the following new clause: 
 
(iii)obtain electronic parts from alternate suppliers if such parts are not available from original manufacturers, their authorized dealers, or suppliers identified as trusted suppliers in accordance with regulations prescribed pursuant to subparagraph (C) or (D);; 
(2)in subparagraph (B)— 
(A)by inserting for before inspection; and 
(B)by striking subparagraph (A) and inserting clause (i) or (ii) of subparagraph (A), if obtaining the electronic parts in accordance with such clauses is not possible; and 
(3)in subparagraph (C), by striking identify trusted suppliers that have appropriate policies and inserting identify as trusted suppliers those that have appropriate policies. 
818.Amendments to Proof of Concept Commercialization Pilot Program 
(a)Authority for secretaries of military departments to carry out pilotSection 1603(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 944; 10 U.S.C. 2359 note) is amended by inserting after Engineering the following: and the Secretary of each military department. 
(b)Review board revisions 
(1)Section 1603(c)(3)(B)(i) of such Act is amended to read as follows: 
 
(i)rigorous review of commercialization potential or military utility of technologies, including through use of outside expertise;. 
(2)Section 1603(d)(1) of such Act is amended by striking , including incentives and activities undertaken by review board experts.  
(c)Increase in amount of awardsSection 1603(c)(5)(B)(i) of such Act is amended by striking $500,000 and inserting $1,000,000.  
(d)Authority for use of basic research fundsSection 1603(f) of such Act is amended— 
(1)by inserting and use of funds after Limitation; and 
(2)by adding at the end the following: The Secretary of a military department may use basic research funds, or other funds considered appropriate by the Secretary, to conduct the pilot program within the military department concerned. 
(e)One-Year ExtensionSection 1603(g) of such Act is amended by striking 2018 and inserting 2019.  
CIndustrial Base Matters 
821.Temporary extension of and amendments to test program for negotiation of comprehensive small business subcontracting plans 
(a)ExtensionSubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is amended by striking December 31, 2014 and inserting December 31, 2017. 
(b)Additional requirements for comprehensive subcontracting plansSubsection (b) of section 834 of such Act is amended— 
(1)in paragraph (1), by striking paragraph (3) and inserting paragraph (4); 
(2)by redesignating paragraph (3) as paragraph (4), and in that paragraph by striking $5,000,000 and inserting $100,000,000; and 
(3)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)Each comprehensive subcontracting plan of a contractor shall require that the contractor report to the Secretary of Defense on a semi-annual basis the following information: 
(A)The amount of first-tier subcontract dollars awarded during the six-month period covered by the report to covered small business concerns, with the information set forth separately— 
(i)by North American Industrial Classification System code; 
(ii)by major defense acquisition program, as defined in section 2430(a) of title 10, United States Code; 
(iii)by contract, if the contract is for the maintenance, overhaul, repair, servicing, rehabilitation, salvage, modernization, or modification of supplies, systems, or equipment and the total value of the contract, including options, exceeds $100,000,000; and 
(iv)by military department. 
(B)The total number of subcontracts active under the test program during the six-month period covered by the report that would have otherwise required a subcontracting plan under paragraph (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)). 
(C)Costs incurred in negotiating, complying with, and reporting on comprehensive subcontracting plans. 
(D)Costs avoided by adoption of a comprehensive subcontracting plan.. 
(c)Additional consequence for failure to make good faith effort to comply 
(1)AmendmentsSubsection (d) of section 834 of such Act is amended— 
(A)by striking Company-wide and inserting Comprehensive in the heading; 
(B)by striking company-wide and inserting comprehensive subcontracting; and 
(C)by adding at the end the following: In addition, any such failure shall be a factor considered as part of the evaluation of past performance of an offeror.. 
(2)Repeal of suspension of subsection (d)Section 402 of Public Law 101–574 (104 Stat. 2832; 15 U.S.C. 637 note) is repealed. 
(d)Eligibility requirementSubsection (d) of section 834 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is further amended— 
(1)by inserting (1) before A contractor that; and 
(2)by adding at the end the following new paragraph: 
 
(2)Effective in fiscal year 2016 and each fiscal year thereafter in which the test program is in effect, the Secretary of Defense may not negotiate a comprehensive subcontracting plan for a fiscal year with any contractor with which such a plan was negotiated in the prior fiscal year if the Secretary determines that the contractor did not meet the subcontracting goals negotiated in the plan for the prior fiscal year.. 
(e)Report by Comptroller GeneralSubsection (f) of section 834 of such Act is amended to read as follows: 
 
(f)ReportNot later than September 30, 2015, the Comptroller General of the United States shall submit a report on the results of the test program to the Committees on Armed Services and on Small Business of the House of Representatives and the Committees on Armed Services and on Small Business and Entrepreneurship of the Senate.. 
(f)Additional definitions 
(1)Covered small business concernSubsection (g) of section 834 of such Act is amended to read as follows: 
 
(g)DefinitionsIn this section, the term covered small business concern includes each of the following: 
(1)A small business concern, as that term is defined under section 3(a) of the Small Business Act (15 U.S.C. 632(a)). 
(2)A small business concern owned and controlled by veterans, as that term is defined in section 3(q)(3) of such Act (15 U.S.C. 632(q)(3)). 
(3)A small business concern owned and controlled by service-disabled veterans, as that term is defined in section 3(q)(2) of such Act (15 U.S.C. 632(q)(2)). 
(4)A qualified HUBZone small business concern, as that term is defined under section 3(p)(5) of such Act (15 U.S.C. 632(p)(5)). 
(5)A small business concern owned and controlled by socially and economically disadvantaged individuals, as that term is defined in section 8(d)(3)(C) of such Act (15 U.S.C. 637(d)(3)(C)). 
(6)A small business concern owned and controlled by women, as that term is defined under section 3(n) of such Act (15 U.S.C. 632(n)).. 
(2)Conforming amendmentSubsection (a)(1) of section 834 of such Act is amended by striking small business concerns and small business concerns owned and controlled by socially and economically disadvantaged individuals and inserting covered small business concerns. 
822.Plan for improving data on bundled or consolidated contracts 
(a)Plan requiredSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection: 
 
(s)Data quality improvement plan 
(1)In generalNot later than October 1, 2015, the Administrator of the Small Business Administration, in consultation with the Small Business Procurement Advisory Council, the Administrator for Federal Procurement Policy, and the Administrator of General Services, shall develop a plan to improve the quality of data reported on bundled or consolidated contracts in the Federal procurement data system (described in section 1122(a)(4)(A) of title 41, United States Code). 
(2)Plan requirementsThe plan shall— 
(A)describe the roles and responsibilities of the Administrator of the Small Business Administration, each Director of Small and Disadvantaged Business Utilization, the Administrator for Federal Procurement Policy, the Administrator of General Services, senior procurement executives, and Chief Acquisition Officers in— 
(i)improving the quality of data reported on bundled or consolidated contracts in the Federal procurement data system; and 
(ii)contributing to the annual report required by subsection (p)(4); 
(B)recommend changes to policies and procedures, including training procedures of relevant personnel, to properly identify and mitigate the effects of bundled or consolidated contracts; 
(C)recommend requirements for periodic and statistically valid data verification and validation; and 
(D)recommend clear data verification responsibilities. 
(3)Plan submissionThe Administrator of the Small Business Administration shall submit the plan to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate not later than December 1, 2016. 
(4)DefinitionsIn this subsection, the following definitions apply: 
(A)Chief Acquisition Officer; senior procurement executiveThe terms Chief Acquisition Officer and senior procurement executive have the meanings given such terms in section 44(a) of this Act. 
(B)Bundled or consolidated contractThe term bundled or consolidated contract means a bundled contract (as defined in section 3(o)) or a contract resulting from the consolidation of contracting requirements (as defined in section 44(a)(2))..  
(b)Technical amendmentSection 44(a) of the Small Business Act (15 U.S.C. 657q(a)) is amended— 
(1)in paragraph (1)— 
(A)by inserting appointed or before designated; and 
(B)by striking section 16(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(a)) and inserting section 1702(a) of title 41, United States Code; and 
(2)in paragraph (3), by striking section 16(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)) and inserting section 1702(c) of title 41, United States Code. 
823.Authority to provide education to small businesses on certain requirements of Arms Export Control Act 
(a)Assistance at Small Business Development CentersSection 21(c)(1) of the Small Business Act (15 U.S.C. 648(c)(1)) is amended by inserting at the end the following: Applicants receiving grants under this section may also assist small businesses by providing, where appropriate, education on the requirements applicable to small businesses under the regulations issued under section 38 of the Arms Export Control Act (22 U.S.C. 2778) and on compliance with those requirements.. 
(b)Procurement technical assistanceSection 2418 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)An eligible entity assisted by the Department of Defense under this chapter also may furnish education on the requirements applicable to small businesses under the regulations issued under section 38 of the Arms Export Control Act (22 U.S.C. 2778) and on compliance with those requirements.. 
824.Matters relating to reverse auctions 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall clarify regulations on reverse auctions, as necessary, to ensure that— 
(1)single bid contracts may not be entered into resulting from reverse auctions unless compliant with existing Federal regulations and Department of Defense memoranda providing guidance on single bid offers; 
(2)all reverse auctions provide offerors with the ability to submit revised bids throughout the course of the auction; 
(3)if a reverse auction is conducted by a third party— 
(A)inherently governmental functions are not performed by private contractors, including by the third party; and 
(B)past performance or financial responsibility information created by the third party is made available to offerors; and 
(4)reverse auctions resulting in design-build military construction contracts specifically authorized in law are prohibited. 
(b)TrainingNot later than 180 days after the date of the enactment of this Act, the President of the Defense Acquisition University shall establish comprehensive training available for contract specialists in the Department of Defense on the use of reverse auctions. 
(c)Design-Build definedIn this section, the term design-build means procedures used for the selection of a contractor on the basis of price and other evaluation criteria to perform, in accordance with the provisions of a firm fixed-price contract, both the design and construction of a facility using performance specifications supplied by the Secretary of Defense. 
825.Sole source contracts for small business concerns owned and controlled by women 
(a)Authority for sole source contracts for certain small business concerns owned and controlled by womenSubsection (m) of section 8 of the Small Business Act (15 U.S.C. 637(m)) is amended— 
(1)by amending paragraph (2)(E) to read as follows: 
 
(E)each of the concerns is certified by a Federal agency, a State government, the Administrator, or a national certifying entity approved by the Administrator as a small business concern owned and controlled by women.; 
(2)in paragraph (5), by striking paragraph (2)(F) each place such term appears and inserting paragraph (2)(E); and  
(3)by adding at the end the following new paragraphs: 
 
(7)Authority for sole source contracts for economically disadvantaged small business concerns owned and controlled by womenA contracting officer may award a sole source contract under this subsection to any small business concern owned and controlled by women described in paragraph (2)(A) and certified under paragraph (2)(E) if— 
(A)such concern is determined to be a responsible contractor with respect to performance of the contract opportunity and the contracting officer does not have a reasonable expectation that 2 or more businesses described in paragraph (2)(A) will submit offers; 
(B)the anticipated award price of the contract (including options) will not exceed— 
(i)$6,500,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or 
(ii)$4,000,000, in the case of any other contract opportunity; and 
(C)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price. 
(8)Authority for sole source contracts for small business concerns owned and controlled by women in substantially underrepresented industriesA contracting officer may award a sole source contract under this subsection to any small business concern owned and controlled by women certified under paragraph (2)(E) that is in an industry in which small business concerns owned and controlled by women are substantially underrepresented (as determined by the Administrator under paragraph (3)) if— 
(A)such concern is determined to be a responsible contractor with respect to performance of the contract opportunity and the contracting officer does not have a reasonable expectation that 2 or more businesses in an industry that has received a waiver under paragraph (3) will submit offers; 
(B)the anticipated award price of the contract (including options) will not exceed— 
(i)$6,500,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or 
(ii)$4,000,000, in the case of any other contract opportunity; and 
(C)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price.. 
(b)Reporting on goals for sole source contracts for small business concerns owned and controlled by womenClause (viii) of subsection 15(h)(2)(E) of such Act is amended— 
(1)in subclause (IV), by striking and after the semicolon; 
(2)by redesignating subclause (V) as subclause (VIII); and 
(3)by inserting after subclause (IV) the following new subclauses: 
 
(V)through sole source contracts awarded using the authority under subsection 8(m)(7); 
(VI)through sole source contracts awarded using the authority under section 8(m)(8); 
(VII)by industry for contracts described in subclause (III), (IV), (V), or (VI); and. 
(c)Accelerated deadline for report on industries underrepresented by small business concerns owned and controlled by womenParagraph (2) of section 29(o) of such Act is amended by striking 5 years after the date of enactment and inserting 3 years after the date of enactment. 
DFederal Information Technology Acquisition Reform 
831.Chief Information Officer authority enhancements 
(a)In generalSubchapter II of chapter 113 of title 40, United States Code, is amended by adding at the end the following new section: 
 
11319.Resources, planning, and portfolio management 
(a)DefinitionsIn this section: 
(1)The term covered agency means each agency listed in section 901(b)(1) or 901(b)(2) of title 31. 
(2)The term information technology has the meaning given that term under capital planning guidance issued by the Office of Management and Budget. 
(b)Additional authorities for Chief Information Officers 
(1)Planning, programming, budgeting, and execution authorities for CIOs 
(A)In generalThe head of each covered agency other than the Department of Defense shall ensure that the Chief Information Officer of the agency has a significant role in— 
(i)the decision processes for all annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology; and 
(ii)the management, governance, and oversight processes related to information technology. 
(B)Budget formulationThe Director of the Office of Management and Budget shall require in the annual information technology capital planning guidance of the Office of Management and Budget the following: 
(i)That the Chief Information Officer of each covered agency other than the Department of Defense approve the information technology budget request of the covered agency, and that the Chief Information Officer of the Department of Defense review and provide recommendations to the Secretary of Defense on the information technology budget request of the Department. 
(ii)That the Chief Information Officer of each covered agency certify that information technology investments are adequately implementing incremental development, as defined in capital planning guidance issued by the Office of Management and Budget. 
(C)Review 
(i)In generalA covered agency other than the Department of Defense— 
(I)may not enter into a contract or other agreement for information technology or information technology services, unless the contract or other agreement has been reviewed and approved by the Chief Information Officer of the agency; 
(II)may not request the reprogramming of any funds made available for information technology programs, unless the request has been reviewed and approved by the Chief Information Officer of the agency; and 
(III)may use the governance processes of the agency to approve such a contract or other agreement if the Chief Information Officer of the agency is included as a full participant in the governance processes. 
(ii)Delegation 
(I)In generalExcept as provided in subclause (II), the duties of a Chief Information Officer under clause (i) are not delegable. 
(II)Non-Major information technology investmentsFor a contract or agreement for a non-major information technology investment, as defined in the annual information technology capital planning guidance of the Office of Management and Budget, the Chief Information Officer of a covered agency other than the Department of Defense may delegate the approval of the contract or agreement under clause (i) to an individual who reports directly to the Chief Information Officer. 
(2)Personnel-related authorityNotwithstanding any other provision of law, for each covered agency other than the Department of Defense, the Chief Information Officer of the covered agency shall approve the appointment of any other employee with the title of Chief Information Officer, or who functions in the capacity of a Chief Information Officer, for any component organization within the covered agency. 
(c)LimitationNone of the authorities provided in this section shall apply to telecommunications or information technology that is fully funded by amounts made available— 
(1)under the National Intelligence Program, defined by section 3(6) of the National Security Act of 1947 (50 U.S.C. 3003(6)); 
(2)under the Military Intelligence Program or any successor program or programs; or 
(3)jointly under the National Intelligence Program and the Military Intelligence Program (or any successor program or programs).. 
(b)Clerical amendmentThe table of sections for chapter 113 of title 40, United States Code, is amended by inserting after the item relating to section 11318 the following new item: 
 
 
11319. Resources, planning, and portfolio management.. 
832.Enhanced transparency and improved risk management in information technology investmentsSection 11302(c) of title 40, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (5), respectively; 
(2)by inserting before paragraph (2), as so redesignated, the following new paragraph (1): 
 
(1)DefinitionsIn this subsection: 
(A)The term covered agency means an agency listed in section 901(b)(1) or 901(b)(2) of title 31. 
(B)The term major information technology investment means an investment within a covered agency information technology investment portfolio that is designated by the covered agency as major, in accordance with capital planning guidance issued by the Director. 
(C)The term national security system has the meaning provided in section 3542 of title 44. ; and 
(3)by inserting after paragraph (2), as so redesignated, the following new paragraphs: 
 
(3)Public availability 
(A)In generalThe Director shall make available to the public a list of each major information technology investment, without regard to whether the investments are for new information technology acquisitions or for operations and maintenance of existing information technology, including data on cost, schedule, and performance. 
(B)Agency information 
(i)The Director shall issue guidance to each covered agency for reporting of data required by subparagraph (A) that provides a standardized data template that can be incorporated into existing, required data reporting formats and processes. Such guidance shall integrate the reporting process into current budget reporting that each covered agency provides to the Office of Management and Budget, to minimize additional workload. Such guidance shall also clearly specify that the investment evaluation required under subparagraph (C) adequately reflect the investment’s cost and schedule performance and employ incremental development approaches in appropriate cases. 
(ii)The Chief Information Officer of each covered agency shall provide the Director with the information described in subparagraph (A) on at least a semi-annual basis for each major information technology investment, using existing data systems and processes. 
(C)Investment evaluationFor each major information technology investment listed under subparagraph (A), the Chief Information Officer of the covered agency, in consultation with other appropriate agency officials, shall categorize the investment according to risk, in accordance with guidance issued by the Director. 
(D)Continuous improvementIf either the Director or the Chief Information Officer of a covered agency determines that the information made available from the agency’s existing data systems and processes as required by subparagraph (B) is not timely and reliable, the Chief Information Officer, in consultation with the Director and the head of the agency, shall establish a program for the improvement of such data systems and processes. 
(E)Waiver or limitation authorityThe applicability of subparagraph (A) may be waived or the extent of the information may be limited by the Director, if the Director determines that such a waiver or limitation is in the national security interests of the United States. 
(F)Additional limitationThe requirements of subparagraph (A) shall not apply to national security systems or to telecommunications or information technology that is fully funded by amounts made available— 
(i)under the National Intelligence Program, defined by section 3(6) of the National Security Act of 1947 (50 U.S.C. 3003(6)); 
(ii)under the Military Intelligence Program or any successor program or programs; or 
(iii)jointly under the National Intelligence Program and the Military Intelligence Program (or any successor program or programs). 
(4)Risk managementFor each major information technology investment listed under paragraph (3)(A) that receives a high risk rating, as described in paragraph (3)(C), for 4 consecutive quarters— 
(A)the Chief Information Officer of the covered agency and the program manager of the investment within the covered agency, in consultation with the Administrator of the Office of Electronic Government, shall conduct a review of the investment that shall identify— 
(i)the root causes of the high level of risk of the investment; 
(ii)the extent to which these causes can be addressed; and 
(iii)the probability of future success; 
(B)the Administrator of the Office of Electronic Government shall communicate the results of the review under subparagraph (A) to— 
(i)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; 
(ii)the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives; and 
(iii)the committees of the Senate and the House of Representatives with primary jurisdiction over the agency; 
(C)in the case of a major information technology investment of the Department of Defense, the assessment required by subparagraph (A) may be accomplished in accordance with section 2445c of title 10, provided that the results of the review are provided to the Administrator of the Office of Electronic Government upon request and to the committees identified in subsection (B); and 
(D)for a covered agency other than the Department of Defense, if on the date that is one year after the date of completion of the review required under subsection (A), the investment is rated as high risk under paragraph (3)(C), the Director shall deny any request for additional development, modernization, or enhancement funding for the investment until the date on which the Chief Information Officer of the covered agency determines that the root causes of the high level of risk of the investment have been addressed, and there is sufficient capability to deliver the remaining planned increments within the planned cost and schedule. 
(5)Sunset of certain provisionsParagraphs (1), (3), and (4) shall not be in effect on and after the date that is 5 years after the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015.. 
833.Portfolio reviewSection 11319 of title 40, United States Code, as added by section 831, is amended by adding at the end the following new section: 
 
(c)Information technology portfolio, program, and resource reviews 
(1)ProcessThe Director of the Office of Management and Budget, in consultation with the Chief Information Officers of appropriate agencies, shall implement a process to assist covered agencies in reviewing their portfolio of information technology investments— 
(A)to identify or develop ways to increase the efficiency and effectiveness of the information technology investments of the covered agency; 
(B)to identify or develop opportunities to consolidate the acquisition and management of information technology services, and increase the use of shared-service delivery models; 
(C)to identify potential duplication and waste; 
(D)to identify potential cost savings; 
(E)to develop plans for actions to optimize the information technology portfolio, programs, and resources of the covered agency; 
(F)to develop ways to better align the information technology portfolio, programs, and financial resources of the covered agency to any multi-year funding requirements or strategic plans required by law; 
(G)to develop a multi-year strategy to identify and reduce duplication and waste within the information technology portfolio of the covered agency, including component-level investments and to identify projected cost savings resulting from such strategy; and 
(H)to carry out any other goals that the Director may establish. 
(2)Metrics and performance indicatorsThe Director of the Office of Management and Budget, in consultation with the Chief Information Officers of appropriate agencies, shall develop standardized cost savings and cost avoidance metrics and performance indicators for use by agencies for the process implemented under paragraph (1). 
(3)Annual reviewThe Chief Information Officer of each covered agency, in conjunction with the Chief Operating Officer or Deputy Secretary (or equivalent) of the covered agency and the Administrator of the Office of Electronic Government, shall conduct an annual review of the information technology portfolio of the covered agency. 
(4)Applicability to the Department of DefenseIn the case of the Department of Defense, processes established pursuant to this subsection shall apply only to the business systems information technology portfolio of the Department of Defense and not to national security systems as defined by section 11103(a) of this title. The annual review required by paragraph (3) shall be carried out by the Deputy Chief Management Officer of the Department of Defense (or any successor to such Officer), in consultation with the Chief Information Officer, the Under Secretary of Defense for Acquisition, Technology, and Logistics, and other appropriate Department of Defense officials. The Secretary of Defense may designate an existing investment or management review process to fulfill the requirement for the annual review required by paragraph (3), in consultation with the Administrator of the Office of Electronic Government. 
(5)Quarterly reports 
(A)In generalThe Administrator of the Office of Electronic Government shall submit a quarterly report on the cost savings and reductions in duplicative information technology investments identified through the review required by paragraph (3) to— 
(i)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; 
(ii)the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives; and 
(iii)upon a request by any committee of Congress, to that committee. 
(B)Inclusion in other reportsThe reports required under subparagraph (A) may be included as part of another report submitted to the committees of Congress described in clauses (i), (ii), and (iii) of subparagraph (A). 
(6)SunsetThis subsection shall not be in effect on and after the date that is 5 years after the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015.. 
834.Federal data center consolidation initiative 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Office of Electronic Government established under section 3602 of title 44, United States Code (and also known as the Office of E-Government and Information Technology), within the Office of Management and Budget. 
(2)Covered agencyThe term covered agency means the following (including all associated components of the agency): 
(A)Department of Agriculture. 
(B)Department of Commerce. 
(C)Department of Defense. 
(D)Department of Education. 
(E)Department of Energy. 
(F)Department of Health and Human Services. 
(G)Department of Homeland Security. 
(H)Department of Housing and Urban Development. 
(I)Department of the Interior. 
(J)Department of Justice. 
(K)Department of Labor. 
(L)Department of State. 
(M)Department of Transportation. 
(N)Department of Treasury. 
(O)Department of Veterans Affairs. 
(P)Environmental Protection Agency. 
(Q)General Services Administration. 
(R)National Aeronautics and Space Administration. 
(S)National Science Foundation. 
(T)Nuclear Regulatory Commission. 
(U)Office of Personnel Management. 
(V)Small Business Administration. 
(W)Social Security Administration. 
(X)United States Agency for International Development. 
(3)FDCCIThe term FDCCI means the Federal Data Center Consolidation Initiative described in the Office of Management and Budget Memorandum on the Federal Data Center Consolidation Initiative, dated February 26, 2010, or any successor thereto. 
(4)Government-wide data center consolidation and optimization metricsThe term Government-wide data center consolidation and optimization metrics means the metrics established by the Administrator under subsection (b)(2)(G). 
(b)Federal data center consolidation inventories and strategies 
(1)In general 
(A)Annual reportingExcept as provided in subparagraph (C), each year, beginning in the first fiscal year after the date of the enactment of this Act and each fiscal year thereafter, the head of each covered agency, assisted by the Chief Information Officer of the agency, shall submit to the Administrator— 
(i)a comprehensive inventory of the data centers owned, operated, or maintained by or on behalf of the agency; and 
(ii)a multi-year strategy to achieve the consolidation and optimization of the data centers inventoried under clause (i), that includes— 
(I)performance metrics— 
(aa)that are consistent with the Government-wide data center consolidation and optimization metrics; and 
(bb)by which the quantitative and qualitative progress of the agency toward the goals of the FDCCI can be measured; 
(II)a timeline for agency activities to be completed under the FDCCI, with an emphasis on benchmarks the agency can achieve by specific dates; 
(III)year-by-year calculations of investment and cost savings for the period beginning on the date of the enactment of this Act and ending on the date set forth in subsection (e), broken down by each year, including a description of any initial costs for data center consolidation and optimization and life cycle cost savings and other improvements, with an emphasis on— 
(aa)meeting the Government-wide data center consolidation and optimization metrics; and 
(bb)demonstrating the amount of agency-specific cost savings each fiscal year achieved through the FDCCI; and 
(IV)any additional information required by the Administrator. 
(B)Use of other reporting structuresThe Administrator may require a covered agency to include the information required to be submitted under this subsection through reporting structures determined by the Administrator to be appropriate. 
(C)Department of defense reportingFor any year that the Department of Defense is required to submit a performance plan for reduction of resources required for data servers and centers, as required under section 2867(b) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note), the Department of Defense— 
(i)may submit to the Administrator, in lieu of the multi-year strategy required under subparagraph (A)(ii)— 
(I)the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and 
(II)the report on cost savings required under section 2867(d) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and 
(ii)shall submit the comprehensive inventory required under subparagraph (A)(i), unless the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note)— 
(I)contains a comparable comprehensive inventory; and 
(II)is submitted under clause (i). 
(D)StatementEach year, beginning in the first fiscal year after the date of the enactment of this Act and each fiscal year thereafter, the head of each covered agency, acting through the Chief Information Officer of the agency, shall— 
(i) 
(I)submit a statement to the Administrator stating whether the agency has complied with the requirements of this section; and 
(II)make the statement submitted under subclause (I) publicly available; and 
(ii)if the agency has not complied with the requirements of this section, submit a statement to the Administrator explaining the reasons for not complying with such requirements. 
(E)Agency implementation of strategies 
(i)In generalEach covered agency, under the direction of the Chief Information Officer of the agency, shall— 
(I)implement the strategy required under subparagraph (A)(ii); and 
(II)provide updates to the Administrator, on a quarterly basis, of— 
(aa)the completion of activities by the agency under the FDCCI; 
(bb)any progress of the agency towards meeting the Government-wide data center consolidation and optimization metrics; and 
(cc)the actual cost savings and other improvements realized through the implementation of the strategy of the agency. 
(ii)Department of defenseFor purposes of clause (i)(I), implementation of the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note) by the Department of Defense shall be considered implementation of the strategy required under subparagraph (A)(ii). 
(F)Rule of constructionNothing in this section shall be construed to limit the reporting of information by a covered agency to the Administrator, the Director of the Office of Management and Budget, or Congress. 
(2)Administrator responsibilitiesThe Administrator shall— 
(A)establish the deadline, on an annual basis, for covered agencies to submit information under this section; 
(B)establish a list of requirements that the covered agencies must meet to be considered in compliance with paragraph (1); 
(C)ensure that information relating to agency progress towards meeting the Government-wide data center consolidation and optimization metrics is made available in a timely manner to the general public; 
(D)review the inventories and strategies submitted under paragraph (1) to determine whether they are comprehensive and complete; 
(E)monitor the implementation of the data center strategy of each covered agency that is required under paragraph (1)(A)(ii); 
(F)update, on an annual basis, the cumulative cost savings realized through the implementation of the FDCCI; and 
(G)establish metrics applicable to the consolidation and optimization of data centers Government-wide, including metrics with respect to— 
(i)costs; 
(ii)efficiencies, including, at a minimum, server efficiency; and 
(iii)any other factors the Administrator considers appropriate. 
(3)Cost saving goal and updates for Congress 
(A)In generalNot later than one year after the date of the enactment of this Act, the Administrator shall develop, and make publicly available, a goal, broken down by year, for the amount of planned cost savings and optimization improvements achieved through the FDCCI during the period beginning on the date of the enactment of this Act and ending on the date set forth in subsection (e). 
(B)Annual update 
(i)In generalNot later than one year after the date on which the goal described in subparagraph (A) is made publicly available, and each year thereafter, the Administrator shall aggregate the reported cost savings of each covered agency and optimization improvements achieved to date through the FDCCI and compare the savings to the projected cost savings and optimization improvements developed under subparagraph (A). 
(ii)Update for CongressThe goal required to be developed under subparagraph (A) shall be submitted to Congress and shall be accompanied by a statement describing— 
(I)the extent to which each covered agency has developed and submitted a comprehensive inventory under paragraph (1)(A)(i), including an analysis of the inventory that details specific numbers, use, and efficiency level of data centers in each inventory; and 
(II)the extent to which each covered agency has submitted a comprehensive strategy that addresses the items listed in paragraph (1)(A)(ii). 
(4)GAO Review 
(A)In generalNot later than one year after the date of the enactment of this Act, and each year thereafter, the Comptroller General of the United States shall review and verify the quality and completeness of the inventory and strategy of each covered agency required under paragraph (1)(A). 
(B)ReportThe Comptroller General of the United States shall, on an annual basis, publish a report on each review conducted under subparagraph (A). 
(c)Ensuring cybersecurity standards for data center consolidation and cloud computing 
(1)In generalIn implementing a data center consolidation and optimization strategy under this section, a covered agency shall do so in a manner that is consistent with Federal guidelines on cloud computing security, including— 
(A)applicable provisions found within the Federal Risk and Authorization Management Program (FedRAMP); and 
(B)guidance published by the National Institute of Standards and Technology. 
(2)Rule of constructionNothing in this section shall be construed to limit the ability of the Director of the Office of Management and Budget to update or modify the Federal guidelines on cloud computing security. 
(d)Waiver of requirementsThe Director of National Intelligence and the Secretary of Defense, or their respective designee, may waive the applicability to any national security system, as defined in section 3542 of title 44, United States Code, of any provision of this section if the Director of National Intelligence or the Secretary of Defense, or their respective designee, determines that such waiver is in the interest of national security. Not later than 30 days after making a waiver under this subsection, the Director of National Intelligence or the Secretary of Defense, or their respective designee, shall submit to the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate and the Committee on Oversight and Government Reform and the Permanent Select Committee on Intelligence of the House of Representatives a statement describing the waiver and the reasons for the waiver. 
(e)SunsetThis section is repealed effective on October 1, 2018. 
835.Expansion of training and use of information technology cadres 
(a)PurposeThe purpose of this section is to ensure timely progress by Federal agencies toward developing, strengthening, and deploying information technology acquisition cadres consisting of personnel with highly specialized skills in information technology acquisition, including program and project managers. 
(b)Strategic planning 
(1)In generalThe Administrator for Federal Procurement Policy, in consultation with the Administrator for E-Government and Information Technology, shall work with Federal agencies, other than the Department of Defense, to update their acquisition human capital plans that were developed pursuant to the October 27, 2009, guidance issued by the Administrator for Federal Procurement Policy in furtherance of section 1704(g) of title 41, United States Code (originally enacted as section 869 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4553)), to address how the agencies are meeting their human capital requirements to support the timely and effective acquisition of information technology.  
(2)ElementsThe updates required by paragraph (1) shall be submitted to the Administrator for Federal Procurement Policy and shall address, at a minimum, each Federal agency’s consideration or use of the following procedures: 
(A)Development of an information technology acquisition cadre within the agency or use of memoranda of understanding with other agencies that have such cadres or personnel with experience relevant to the agency’s information technology acquisition needs. 
(B)Development of personnel assigned to information technology acquisitions, including cross-functional training of acquisition information technology and program personnel. 
(C)Use of the specialized career path for information technology program managers as designated by the Office of Personnel Management and plans for strengthening information technology program management. 
(D)Use of direct hire authority. 
(E)Conduct of peer reviews. 
(F)Piloting of innovative approaches to information technology acquisition workforce development, such as industry-government rotations. 
(c)Federal agency definedIn this section, the term Federal agency means each agency listed in section 901(b) of title 31, United States Code. 
836.Maximizing the benefit of the Federal strategic sourcing initiativeNot later than 180 days after the date of the enactment of this Act, the Administrator for Federal Procurement Policy shall prescribe regulations providing that when the Federal Government makes a purchase of services and supplies offered under the Federal Strategic Sourcing Initiative (managed by the Office of Federal Procurement Policy) but such Initiative is not used, the contract file for the purchase shall include a brief analysis of the comparative value, including price and nonprice factors, between the services and supplies offered under such Initiative and services and supplies offered under the source or sources used for the purchase. 
837.Governmentwide software purchasing program 
(a)In generalThe Administrator of General Services shall identify and develop a strategic sourcing initiative to enhance Governmentwide acquisition, shared use, and dissemination of software, as well as compliance with end user license agreements. 
(b)Governmentwide user license agreementThe Administrator, in developing the initiative under subsection (a), shall allow for the purchase of a license agreement that is available for use by all Executive agencies (as defined in section 105 of title 5, United States Code) as one user to the maximum extent practicable and as appropriate. 
ENever Contract with the Enemy 
841.Prohibition on providing funds to the enemy 
(a)Identification of persons and entitiesThe Secretary of Defense shall, in conjunction with the Director of National Intelligence and in consultation with the Secretary of State, establish in each covered combatant command a program to identify persons and entities within the area of responsibility of such command that— 
(1)provide funds, including goods and services, received under a covered contract, grant, or cooperative agreement of an executive agency directly or indirectly to a covered person or entity; or 
(2)fail to exercise due diligence to ensure that none of the funds, including goods and services, received under a covered contract, grant, or cooperative agreement of an executive agency are provided directly or indirectly to a covered person or entity. 
(b)Notice of identified persons and entities 
(1)NoticeUpon the identification of a person or entity as being described by subsection (a), the head of the executive agency concerned (or the designee of such head) and the commander of the covered combatant command concerned (or the specified deputies of the commander) shall be notified, in writing, of such identification of the person or entity. 
(2)Responsive actionsUpon receipt of a notice under paragraph (1), the head of the executive agency concerned (or the designee of such head) and the commander of the covered combatant command concerned (or the specified deputies of the commander) may notify the heads of contracting activities, or other appropriate officials of the agency or command, in writing of such identification. 
(3)Making of notificationsAny written notification pursuant to this subsection shall be made in accordance with procedures established to implement the revisions of regulations required by this section. 
(c)Authority to terminate or void contracts, grants, and cooperative agreements and to restrict future awardNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition Regulation, the Defense Federal Acquisition Regulation Supplement, and the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards shall be revised to provide that, upon notice from the head of an executive agency (or the designee of such head) or the commander of a covered combatant command (or the specified deputies of the commander) pursuant to subsection (b), the head of contracting activity of an executive agency, or other appropriate official, may do the following: 
(1)Restrict the award of contracts, grants, or cooperative agreements of the executive agency concerned upon a written determination by the head of contracting activity or other appropriate official that the contract, grant, or cooperative agreement would provide funds received under such contract, grant, or cooperative agreement directly or indirectly to a covered person or entity. 
(2)Terminate for default any contract, grant, or cooperative agreement of the executive agency concerned upon a written determination by the head of contracting activity or other appropriate official that the contractor, or the recipient of the grant or cooperative agreement, has failed to exercise due diligence to ensure that none of the funds received under the contract, grant, or cooperative agreement are provided directly or indirectly to a covered person or entity. 
(3)Void in whole or in part any contract, grant, or cooperative agreement of the executive agency concerned upon a written determination by the head of contracting activity or other appropriate official that the contract, grant, or cooperative agreement provides funds directly or indirectly to a covered person or entity. 
(d)Clause 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition Regulation, the Defense Federal Acquisition Regulation Supplement, and the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards shall be revised to require that— 
(A)the clause described in paragraph (2) shall be included in each covered contract, grant, and cooperative agreement of an executive agency that is awarded on or after the date that is 270 days after the date of the enactment of this Act; and 
(B)to the maximum extent practicable, each covered contract, grant, and cooperative agreement of an executive agency that is awarded before the date of the enactment of this Act shall be modified to include the clause described in paragraph (2). 
(2)Clause describedThe clause described in this paragraph is a clause that— 
(A)requires the contractor, or the recipient of the grant or cooperative agreement, to exercise due diligence to ensure that none of the funds, including goods and services, received under the contract, grant, or cooperative agreement are provided directly or indirectly to a covered person or entity; and 
(B)notifies the contractor, or the recipient of the grant or cooperative agreement, of the authority of the head of contracting activity, or other appropriate official, to terminate or void the contract, grant, or cooperative agreement, in whole or in part, as provided in subsection (c). 
(3)Treatment as voidFor purposes of this section: 
(A)A contract, grant, or cooperative agreement that is void is unenforceable as contrary to public policy. 
(B)A contract, grant, or cooperative agreement that is void in part is unenforceable as contrary to public policy with regard to a segregable task or effort under the contract, grant, or cooperative agreement. 
(4)Public commentThe President shall ensure that the process for revising regulations required by paragraph (1) shall include an opportunity for public comment, including an opportunity for comment on standards of due diligence required by this section. 
(e)Requirements following contract actionsNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition Regulation, the Defense Federal Acquisition Regulation Supplement, and the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards shall be revised as follows: 
(1)To require that any head of contracting activity, or other appropriate official, taking an action under subsection (c) to terminate, void, or restrict a contract, grant, or cooperative agreement notify in writing the contractor or recipient of the grant or cooperative agreement, as applicable, of the action. 
(2)To permit the contractor or recipient of a grant or cooperative agreement subject to an action taken under subsection (c) to terminate or void the contract, grant, or cooperative agreement, as the case may be, an opportunity to challenge the action by requesting an administrative review of the action under the procedures of the executive agency concerned not later than 30 days after receipt of notice of the action. 
(f)Annual review; protection of classified information 
(1)Annual reviewThe Secretary of Defense, in conjunction with the Director of National Intelligence and in consultation with the Secretary of State shall, on an annual basis, review the lists of persons and entities previously covered by a notice under subsection (b) as having been identified as described by subsection (a) in order to determine whether or not such persons and entities continue to warrant identification as described by subsection (a). If a determination is made pursuant to such a review that a person or entity no longer warrants identification as described by subsection (a), the Secretary of Defense shall notify the head of the executive agency concerned (or the designee of such head) and the commander of the covered combatant command concerned (or the specified deputies of the commander) in writing of such determination. 
(2)Protection of classified informationClassified information relied upon to make an identification in accordance with subsection (a) may not be disclosed to a contractor or a recipient of a grant or cooperative agreement with respect to which an action is taken pursuant to the authority provided in subsection (c), or to their representatives, in the absence of a protective order issued by a court of competent jurisdiction established under Article I or Article III of the Constitution of the United States that specifically addresses the conditions upon which such classified information may be so disclosed. 
(g)Delegation of certain responsibilities 
(1)Combatant command responsibilitiesThe commander of a covered combatant command may delegate the responsibilities in this section to any deputies of the commander specified by the commander for purposes of this section. Any delegation of responsibilities under this paragraph shall be made in writing. 
(2)Nondelegation of responsibility for certain actionsThe authority provided by subsection (c) to terminate, void, or restrict contracts, grants, and cooperative agreements, in whole or in part, may not be delegated below the level of head of contracting activity, or equivalent official for purposes of grants or cooperative agreements. 
(h)Additional responsibilities of executive agencies 
(1)Sharing of information on supporters of the enemyThe Secretary of Defense shall, in consultation with the Director of the Office of Management and Budget, carry out a program through which agency components may provide information to heads of executive agencies (or the designees of such heads) and the commanders of the covered combatant commands (or the specified deputies of the commanders) relating to persons or entities who may be providing funds, including goods and services, received under contracts, grants, or cooperative agreements of the executive agencies directly or indirectly to a covered person or entity. The program shall be designed to facilitate and encourage the sharing of risk and threat information between executive agencies and the covered combatant commands. 
(2)Inclusion of information on contract actions in fapiis and other systemsUpon the termination, voiding, or restriction of a contract, grant, or cooperative agreement of an executive agency under subsection (c), the head of contracting activity of the executive agency shall provide for the inclusion in the Federal Awardee Performance and Integrity Information System (FAPIIS), or other formal system of records on contractors or entities, of appropriate information on the termination, voiding, or restriction, as the case may be, of the contract, grant, or cooperative agreement. 
(3)ReportsThe head of contracting activity that receives a notice pursuant to subsection (b) shall submit to the head of the executive agency concerned (or the designee of such head) and the commander of the covered combatant command concerned (or specified deputies) a report on the action, if any, taken by the head of contracting activity pursuant to subsection (c), including a determination not to terminate, void, or restrict the contract, grant, or cooperative agreement as otherwise authorized by subsection (c). 
(i)Reports 
(1)In generalNot later than March 1 of 2016, 2017, and 2018, the Director of the Office of Management and Budget shall submit to the appropriate committees of Congress a report on the use of the authorities in this section in the preceding calendar year, including the following: 
(A)For each instance in which an executive agency exercised the authority to terminate, void, or restrict a contract, grant, and cooperative agreement pursuant to subsection (c), based on a notification under subsection (b), the following: 
(i)The executive agency taking such action. 
(ii)An explanation of the basis for the action taken. 
(iii)The value of the contract, grant, or cooperative agreement voided or terminated. 
(iv)The value of all contracts, grants, or cooperative agreements of the executive agency in force with the person or entity concerned at the time the contract, grant, or cooperative agreement was terminated or voided. 
(B)For each instance in which an executive agency did not exercise the authority to terminate, void, or restrict a contract, grant, and cooperative agreement pursuant to subsection (c), based on a notification under subsection (b), the following: 
(i)The executive agency concerned. 
(ii)An explanation of the basis for not taking the action. 
(2)FormAny report under this subsection may, at the election of the Director— 
(A)be submitted in unclassified form, but with a classified annex; or 
(B)be submitted in classified form. 
(j)Inapplicability to certain contracts, grants, and cooperative agreementsThe provisions of this section do not apply to contracts, grants, and cooperative agreements that are performed entirely inside the United States. 
(k)National security exceptionNothing in this section shall apply to the authorized intelligence or law enforcement activities of the United States Government. 
(l)Construction with other authoritiesExcept as provided in subsection (m), the authorities in this section shall be in addition to, and not to the exclusion of, any other authorities available to executive agencies to implement policies and purposes similar to those set forth in this section. 
(m)Coordination with current authorities 
(1)Repeal of superseded authority related to CENTCOMEffective 270 days after the date of the enactment of this Act, section 841 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1510; 10 U.S.C. 2302 note) is repealed. 
(2)Repeal of superseded authority related to Department of DefenseEffective 270 days after the date of the enactment of this Act, section 831 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 810; 10 U.S.C. 2302 note) is repealed. 
(3)Use of superseded authorities in implementation of requirementsIn providing for the implementation of the requirements of this section by the Department of Defense, the Secretary of Defense may use and modify for that purpose the regulations and procedures established for purposes of the implementation of the requirements of section 841 of the National Defense Authorization Act for Fiscal Year 2012 and section 831 of the National Defense Authorization Act for Fiscal Year 2014. 
(n)SunsetThe provisions of this section shall cease to be effective on December 31, 2019. 
842.Additional access to records 
(a)Contracts, grants, and cooperative agreements 
(1)In generalNot later than 270 days after the date of the enactment of this Act, applicable regulations shall be revised to provide that, except as provided under subsection (c)(1), the clause described in paragraph (2) may, as appropriate, be included in each covered contract, grant, and cooperative agreement of an executive agency that is awarded on or after the date of the enactment of this Act. 
(2)ClauseThe clause described in this paragraph is a clause authorizing the head of the executive agency concerned, upon a written determination pursuant to paragraph (3), to examine any records of the contractor, the recipient of a grant or cooperative agreement, or any subcontractor or subgrantee under such contract, grant, or cooperative agreement to the extent necessary to ensure that funds, including goods and services, available under the contract, grant, or cooperative agreement are not provided directly or indirectly to a covered person or entity. 
(3)Written determinationThe authority to examine records pursuant to the contract clause described in paragraph (2) may be exercised only upon a written determination by the contracting officer, or comparable official responsible for a grant or cooperative agreement, upon a finding by the commander of a covered combatant command (or the specified deputies of the commander) or the head of an executive agency (or the designee of such head) that there is reason to believe that funds, including goods and services, available under the contract, grant, or cooperative agreement concerned may have been provided directly or indirectly to a covered person or entity. 
(4)FlowdownA clause described in paragraph (2) may also be included in any subcontract or subgrant under a covered contract, grant, or cooperative agreement if the subcontract or subgrant has an estimated value in excess of $50,000. 
(b)Reports 
(1)In generalNot later than March 1 of 2016, 2017, and 2018, the Director of the Office of Management and Budget shall submit to the appropriate committees of Congress a report on the use of the authority provided by this section in the preceding calendar year. 
(2)ElementsEach report under this subsection shall identify, for the calendar year covered by such report, each instance in which an executive agency exercised the authority provided under this section to examine records, explain the basis for the action taken, and summarize the results of any examination of records so undertaken. 
(3)FormAny report under this subsection may be submitted in classified form. 
(c)Relationship to existing authorities applicable to CENTCOM 
(1)ApplicabilityThis section shall not apply to contracts, grants, or cooperative agreements covered under section 842 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1513; 10 U.S.C. 2313 note). 
(2)Extension of current authorities applicable to CENTCOMSection 842(d)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1514; 10 U.S.C. 2313 note) is amended by striking date of the enactment of this Act and inserting date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015. 
843.DefinitionsIn this subtitle: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Oversight and Government Reform, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(2)Contingency operationThe term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. 
(3)ContractThe term contract includes a contract for commercial items but is not limited to a contract for commercial items. 
(4)Covered combatant commandThe term covered combatant command means the following: 
(A)The United States Africa Command. 
(B)The United States Central Command. 
(C)The United States European Command. 
(D)The United States Pacific Command. 
(E)The United States Southern Command. 
(F)The United States Transportation Command. 
(5)Covered contract, grant, or cooperative agreement definedThe term covered contract, grant, or cooperative agreement means a contract, grant, or cooperative agreement with an estimated value in excess of $50,000 that is performed outside the United States, including its possessions and territories, in support of a contingency operation in which members of the Armed Forces are actively engaged in hostilities. 
(6)Covered person or entityThe term covered person or entity means a person or entity that is actively opposing United States or coalition forces involved in a contingency operation in which members of the Armed Forces are actively engaged in hostilities. 
(7)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code. 
(8)Head of contracting activityThe term head of contracting activity has the meaning described in section 1.601 of the Federal Acquisition Regulation. 
(9)Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal AwardsThe term Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards means the guidance issued by the Office of Management and Budget in part 200 of chapter II of title 2 of the Code of Federal Regulations. 
FOther Matters 
851.Rapid acquisition and deployment procedures for United States Special Operations Command 
(a)Authority to establish proceduresThe Secretary may prescribe procedures for the rapid acquisition and deployment of items for the United States Special Operations Command that are currently under development by the Department of Defense or available from the commercial sector and are— 
(1)urgently needed to react to an enemy threat or to respond to significant and urgent safety situations; 
(2)needed to avoid significant risk of loss of life or mission failure; or 
(3)needed to avoid collateral damage risk where the absence of collateral damage is a requirement for mission success. 
(b)Issues to be addressedThe procedures prescribed under subsection (a) shall include the following: 
(1)A process for streamlined communication between the Commander of the United States Special Operations Command and the acquisition and research and development communities, including— 
(A)a process for the Commander to communicate needs to the acquisition community and the research and development community; and 
(B)a process for the acquisition community and the research and development community to propose items that meet the needs communicated by the Commander. 
(2)Procedures for demonstrating, rapidly acquiring, and deploying items proposed pursuant to paragraph (1)(B), including— 
(A)a process for demonstrating performance and evaluating for current operational purposes the existing capability of an item; 
(B)a process for developing an acquisition and funding strategy for the deployment of an item; and 
(C)a process for making deployment determinations based on information obtained pursuant to subparagraphs (A) and (B). 
(c)Testing requirement 
(1)In generalThe process for demonstrating performance and evaluating for current operational purposes the existing capability of an item prescribed under subsection (b)(2)(A) shall include— 
(A)an operational assessment in accordance with expedited procedures prescribed by the Director of Operational Testing and Evaluation; and 
(B)a requirement to provide information to the deployment decision-making authority about any deficiency of the item in meeting the original requirements for the item (as stated in an operational requirements document or similar document). 
(2)Deficiency not a determining factorThe process may not include a requirement for any deficiency of an item to be the determining factor in deciding whether to deploy the item. 
(3)Additional requirement in case of deficiencyIn the case of any deficiency of an item, a decision to deploy the item may be made only if the Commander of the United States Special Operations Command determines that, for reasons of national security, the deficiency of the item is acceptable.  
(d)LimitationThe quantity of items of a system procured using the procedures prescribed pursuant to this section may not exceed the number established for low-rate initial production for the system. Any such items shall be counted for purposes of the number of items of the system that may be procured through low-rate initial production. 
(e)Annual funding limitationOf the funds available to the Commander of the United States Special Operations Command in any given fiscal year, not more than $50,000,000 may be used to procure items under this section. 
(f)Relationship to other rapid acquisition authorityThe Commander of the United States Special Operations Command may not use the authority under this section at the same time the Commander uses the authority under section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note). 
(g)Congressional notifications 
(1)Notification before procedures go into effectThe Secretary of Defense shall notify the congressional defense committees at least 30 days before the procedures prescribed pursuant to this section are made effective. 
(2)Notification after use of proceduresThe Secretary of Defense shall notify the congressional defense committees not later than 48 hours after each use of the procedures prescribed pursuant to this section.  
852.Consideration of corrosion control in preliminary design reviewThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall ensure that Department of Defense Instruction 5000.02 and other applicable guidance require full consideration, during preliminary design review for a product, of metals, materials, and technologies that effectively prevent or control corrosion over the life cycle of the product. 
853.Program manager development report 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on enhancing the role of Department of Defense civilian and military program managers in developing and carrying out defense acquisition programs. 
(b)Matters to be addressedThe report required by this section shall address, at a minimum, recommendations for— 
(1)enhancing training and educational opportunities for program managers; 
(2)increasing emphasis on the mentoring of current and future program managers by experienced senior executives and program managers within the Department; 
(3)improving career paths and career opportunities for program managers; 
(4)creating additional incentives for the recruitment and retention of highly qualified individuals to serve as program managers; 
(5)improving required resource levels and support (including systems engineering expertise, cost estimating expertise, and software development expertise) for program managers; 
(6)improving means of collecting and disseminating best practices and lessons learned to enhance program management across the Department; 
(7)creating common templates and tools to support improved data gathering and analysis for program management and oversight purposes; 
(8)increasing accountability of program managers for the results of defense acquisition programs; 
(9)enhancing monetary and nonmonetary awards for successful accomplishment of program objectives by program managers; and 
(10)improving program manager tenure with the goal of maintaining both civilian and military program managers in their positions for a sufficient period of time to ensure program stability and consistency of leadership, including consideration of tying program manager tenure to milestone decision points for major defense acquisition programs and major automated information system programs. 
854.Operational metrics for Joint Information Environment and supporting activities 
(a)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Chief Information Officer of the Department of Defense, shall issue guidance for measuring the operational effectiveness and efficiency of the Joint Information Environment within the military departments, Defense Agencies, and combatant commands. The guidance shall include a definition of specific metrics for data collection, and a requirement for each military department, Defense Agency, and combatant command to regularly collect and assess data on such operational effectiveness and efficiency and report the results to such Chief Information Officer on a regular basis. 
(b)Baseline architectureThe Chief Information Officer of the Department of Defense shall identify a baseline architecture for the Joint Information Environment by identifying and reporting to the Secretary of Defense any information technology programs or other investments that support that architecture.  
(c)Joint Information Environment definedIn this section, the term Joint Information Environment means the initiative of the Department of Defense to modernize the information technology networks and systems within the Department.  
855.Compliance with requirements for senior Department of Defense officials seeking employment with defense contractors Section 847(b)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 243; 10 U.S.C. 1701 note) is amended by inserting after repository the following: maintained by the General Counsel of the Department. 
856.Enhancement of whistleblower protection for employees of grantees 
(a)Addition of reference to granteeSection 2409(a)(1) of title 10, United States Code, is amended by striking or subcontractor and inserting , subcontractor, grantee, or subgrantee. 
(b)Conforming amendmentsSection 2409(g) of such title is amended— 
(1)in paragraph (4), by striking or a grant; and 
(2)by adding at the end the following new paragraph: 
 
(7)The term grantee means a person awarded a grant with an agency. . 
857.Prohibition on reimbursement of contractors for congressional investigations and inquiriesSection 2324(e)(1) of title 10, United States Code, is amended by adding at the end the following new subparagraph: 
 
(Q)Costs incurred by a contractor in connection with a congressional investigation or inquiry into an issue that is the subject matter of a proceeding resulting in a disposition as described in subsection (k)(2).. 
858.Requirement to provide photovoltaic devices from United States sources 
(a)Contract requirementThe Secretary of Defense shall ensure that each covered contract includes a provision requiring that any photovoltaic device installed under the contract be manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States, unless the head of the department or independent establishment concerned determines, on a case-by-case basis, that the inclusion of such requirement is inconsistent with the public interest or involves unreasonable costs, subject to exceptions provided in the Trade Agreements Act of 1979 (19 U.S.C. 2501 et seq.) or otherwise provided by law. 
(b)DefinitionsIn this section: 
(1)Covered contractThe term covered contract means a contract awarded by the Department of Defense that provides for a photovoltaic device to be— 
(A)installed inside the United States on Department of Defense property or in a facility owned by the Department of Defense; or 
(B)reserved for the exclusive use of the Department of Defense in the United States for the full economic life of the device. 
(2)Photovoltaic deviceThe term photovoltaic device means a device that converts light directly into electricity through a solid-state, semiconductor process. 
859.Reimbursement of Department of Defense for assistance provided to nongovernmental entertainment-oriented media producers 
(a)In generalSubchapter II of chapter 134 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2264.Reimbursement for assistance provided to nongovernmental entertainment-oriented media producers 
(a)In generalThere shall be credited to the applicable appropriations account or fund from which the expenses described in subsection (b) were charged any amounts received by the Department of Defense as reimbursement for such expenses. 
(b)Description of expensesThe expenses referred to in subsection (a) are any expenses— 
(1)incurred by the Department of Defense as a result of providing assistance to a nongovernmental entertainment-oriented media producer; 
(2)for which the Department of Defense requires reimbursement under section 9701 of title 31 or any other provision of law; and 
(3)for which the Department of Defense received reimbursement after the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
2264. Reimbursement for assistance provided to nongovernmental entertainment-oriented media producers.. 
860.Three-year extension of authority for Joint Urgent Operational Needs FundSection 2216a(e) of title 10, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2018. 
IXDepartment of Defense Organization and Management 
 
Subtitle A—Department of Defense Management 
Sec. 901. Reorganization of the Office of the Secretary of Defense and Related Matters. 
Sec. 902. Assistant Secretary of Defense for Manpower and Reserve Affairs. 
Sec. 903. Requirement for assessment of options to modify the number of combatant commands. 
Sec. 904. Office of Net Assessment. 
Sec. 905. Periodic review of Department of Defense management headquarters. 
Subtitle B—Other Matters 
Sec. 911. Modifications of biennial strategic workforce plan relating to senior management, functional, and technical workforces of the Department of Defense. 
Sec. 912. Repeal of extension of Comptroller General report on inventory. 
Sec. 913. Extension of authority to waive reimbursement of costs of activities for nongovernmental personnel at Department of Defense regional centers for security studies. 
Sec. 914. Pilot program to establish Government lodging program. 
Sec. 915. Single standard mileage reimbursement rate for privately owned automobiles of Government employees and members of the uniformed services. 
Sec. 916. Modifications to requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing. 
ADepartment of Defense Management 
901.Reorganization of the Office of the Secretary of Defense and Related Matters 
(a)Conversion of position of deputy chief management officer to position of under secretary of defense for business management and information 
(1)In generalEffective on February 1, 2017, section 132a of title 10, United States Code, is amended to read as follows: 
 
132a.Under Secretary of Defense for Business Management and Information 
(a)There is an Under Secretary of Defense for Business Management and Information, appointed from civilian life by the President, by and with the advice and consent of the Senate.  
(b)The Under Secretary also serves as— 
(1)the Performance Improvement Officer of the Department of Defense; and 
(2)the Chief Information Officer of the Department of Defense. 
(c)Subject to the authority, direction, and control of the Secretary of Defense and the Deputy Secretary of Defense in the role of the Deputy Secretary as the Chief Management Officer of the Department of Defense, the Under Secretary of Defense for Business Management and Information shall perform such duties and exercise such powers as the Secretary of Defense may prescribe, including the following: 
(1)Assisting the Deputy Secretary of Defense in the Deputy Secretary’s role as the Chief Management Officer of the Department of Defense under section 132(c) of this title. 
(2)Supervising the management of the business operations of the Department of Defense and adjudicating issues and conflicts in functional domain business policies. 
(3)Establishing business strategic planning and performance management policies and measures and developing the Department of Defense Strategic Management Plan. 
(4)Establishing business information technology portfolio policies and overseeing investment management of that portfolio for the Department of Defense. 
(5)Establishing end-to-end business process and policies for establishing, eliminating, and implementing business standards, and managing the Business Enterprise Architecture. 
(6)Supervising the business process reengineering of the functional domains of the Department in order to support investment planning and technology development decision making for information technology systems. 
(d)The Under Secretary of Defense for Business Management and Information takes precedence in the Department of Defense after the Secretary of Defense and the Deputy Secretary of Defense.. 
(2)Placement in the Office of the Secretary of DefenseEffective on the effective date specified in paragraph (1), section 131(b)(2) of such title is amended— 
(A)by redesignating subparagraphs (A) through (E) as subparagraphs (B) through (F), respectively; and 
(B)by inserting before subparagraph (B) (as so redesignated) the following new subparagraph (A): 
 
(A)The Under Secretary of Defense for Business Management and Information.. 
(b)Chief Information Officer of the Department of Defense 
(1)Statutory establishment of positionChapter 4 of title 10, United States Code, is amended by inserting after section 141 the following new section: 
 
142.Chief Information Officer 
(a)There is a Chief Information Officer of the Department of Defense. 
(b) 
(1)The Chief Information Officer of the Department of Defense— 
(A)is the Chief Information Officer of the Department of Defense for the purposes of sections 3506(a)(2) and 3544(a)(3) of title 44; 
(B)has the responsibilities and duties specified in section 11315 of title 40; 
(C)has the responsibilities specified for the Chief Information Officer in sections 2222, 2223(a), and 2224 of this title; and 
(D)exercises authority, direction, and control over the Information Assurance Directorate of the National Security Agency. 
(2)The Chief Information Officer shall perform such additional duties and exercise such powers as the Secretary of Defense may prescribe. 
(c)The Chief Information Officer takes precedence in the Department of Defense with the officials serving in positions specified in section 131(b)(4) of this title. The officials serving in positions specified in section 131(b)(4) and the Chief Information Officer of the Department of Defense take precedence among themselves in the order prescribed by the Secretary of Defense.. 
(2)Placement in the Office of the Secretary of DefenseSection 131(b) of such title, as amended by subsection (a)(2), is further amended— 
(A)by redesignating paragraphs (5, (6), (7), and (8) as paragraphs (6), (7), (8), and (9), respectively; and 
(B)by inserting after paragraph (4) the following new paragraph (5): 
 
(5)The Chief Information Officer of the Department of Defense.. 
(c)Repeal of requirement for defense business system management committeeSection 186 of title 10, United States Code, is repealed. 
(d)Assignment of responsibility for defense business systemsSection 2222 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting and at the end of paragraph (1); 
(B)by striking ; and at the end of paragraph (2) and inserting a period; and 
(C)by striking paragraph (3); 
(2)in subsection (c)(1), by striking Defense Business Systems Management Committee and inserting investment review board established under subsection (g); and 
(3)in subsection (g)— 
(A)in paragraph (1), by striking , not later than March 15, 2012,; 
(B)in paragraph (2)(C), by striking each the first place it appears and inserting the; and 
(C)in paragraph (2)(F), by striking and the Defense Business Systems Management Committee, as required by section 186(c) of this title,. 
(e)Deadline for establishment of investment review board and investment management processThe investment review board and investment management process required by section 2222(g) of title 10, United States Code, as amended by subsection (d)(3), shall be established not later than March 15, 2015. 
(f)Redesignation of assistant secretary of defense for operational energy plans and programs To reflect merger with deputy under secretary of defense for installations and environmentParagraph (9) of section 138(b) of title 10, United States Code, is amended to read as follows: 
 
(9)One of the Assistant Secretaries is the Assistant Secretary of Defense for Energy, Installations, and Environment. The Assistant Secretary— 
(A)is the principal advisor to the Secretary of Defense and the Under Secretary of Defense for Acquisition, Technology, and Logistics on matters relating to energy, installations, and environment; and 
(B)is the principal advisor to the Secretary of Defense and the Deputy Secretary of Defense regarding operational energy plans and programs.. 
(g)Clarification of policy and responsibilities of assistant secretary of defense for energy, installations, and environment 
(1)Transfer of policy provisions from section 138cChapter 173 of such title is amended— 
(A) by adding at the end the following new section: 
 
2926.Operational energy activities; 
(B)by transferring paragraph (3) of section 138c(c) of such title to section 2926, as added by subparagraph (A), inserting such paragraph after the section heading, and redesignating such paragraph as subsection (a); 
(C)in subsection (a) (as so inserted and redesignated)— 
(i)by inserting “Alternative Fuel Activities.—” before “The Assistant Secretary”; 
(ii)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively; and 
(iii)in paragraph (5) (as so redesignated), by striking subsection (e)(4) and inserting subsection (c)(4); 
(D)by transferring subsections (d), (e), and (f) of section 138c of such title to section 2926, as added by subparagraph (A), inserting those subsections after subsection (a) (as transferred and redesignated by subparagraph (B)), and redesignating those subsections as subsections (b), (c), and (d), respectively; 
(E)in subsections (a), (b), (c), and (d) of section 2926 (as transferred and redesignated by subparagraphs (B) and (D)), by inserting of Defense for Installations, Energy, and Environment after Assistant Secretary the first place it appears in each such subsection; 
(F)in subsection (b) of section 2926 (as transferred and redesignated by subparagraph (D)), by striking provide guidance to, and consult with, the Secretary of Defense, the Deputy Secretary of Defense, the Secretaries of the military departments, and inserting make recommendations to the Secretary of Defense and Deputy Secretary of Defense and provide guidance to the Secretaries of the military departments; and 
(G)in subsection (c) of section 2926 (as transferred and redesignated by subparagraph (D)), by amending paragraphs (4), (5), and (6) to read as follows: 
 
(4)Not later than 30 days after the date on which the budget for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, the Secretary of Defense shall submit to Congress a report on the proposed budgets for that fiscal year that were reviewed by the Assistant Secretary under paragraph (3). 
(5)For each proposed budget covered by a report under paragraph (4) for which the certification of the Assistant Secretary under paragraph (3) is that the budget is not adequate for implementation of the strategy, the report shall include the following: 
(A)A copy of the report set forth in paragraph (3). 
(B)A discussion of the actions that the Secretary proposes to take, together with any recommended legislation that the Secretary considers appropriate, to address the inadequacy of the proposed budget. 
(C)An appendix prepared by the Chairman of the Joint Chiefs of Staff describing— 
(i)the progress made by the Joint Requirements Oversight Council in implementing the energy Key Performance Parameter; and 
(ii)details regarding how operational energy is being addressed in defense planning, scenarios, support to strategic analysis, and resulting policy to improve combat capability. 
(D)An appendix prepared by the Under Secretary of Defense for Acquisition, Technology, and Logistics certifying that and describing how the acquisition system is addressing operational energy in the procurement process, including long-term sustainment considerations, and how programs are extending combat capability as a result of these considerations. 
(E)A separate statement of estimated expenditures and requested appropriations for that fiscal year for the activities of the Assistant Secretary in carrying out the duties of the Assistant Secretary. 
(F)Any additional comments that the Secretary considers appropriate regarding the inadequacy of the proposed budgets. 
(6)For each proposed budget covered by a report under paragraph (4) for which the certification of the Assistant Secretary under paragraph (3) is that the budget is adequate for implementation of the strategy, the report shall include the items set forth in subparagraphs (C), (D), and (E) of paragraph (5). . 
(2)Repeal of superseded provisionSections 138c of such title is repealed. 
(h)Amendments relating to certain prescribed assistant secretary of defense positionsChapter 4 of title 10, United States Code, is further amended as follows: 
(1)Assistant secretary of defense for logistics and materiel readinessParagraph (7) of section 138(b) is amended— 
(A)in the first sentence, by inserting after Readiness the following: , who shall be appointed from among persons with an extensive background in the sustainment of major weapons systems and combat support equipment; 
(B)by striking the second sentence; 
(C)by transferring to the end of that paragraph (as amended by subparagraph (B)) the text of subsection (b) of section 138a; 
(D)by transferring to the end of that paragraph (as amended by subparagraph (C)) the text of subsection (c) of section 138a; and 
(E)by redesignating paragraphs (1) through (3) in the text transferred by subparagraph (C) of this paragraph as subparagraphs (A) through (C), respectively. 
(2)Assistant secretary of defense for research and engineeringParagraph (8) of such section is amended— 
(A)by striking the second sentence and inserting the text of subsection (a) of section 138b; 
(B)by inserting after the text added by subparagraph (A) of this paragraph the following: The Assistant Secretary, in consultation with the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation, shall—; 
(C)by transferring paragraphs (1) and (2) of subsection (b) of section 138b to the end of that paragraph (as amended by subparagraphs (A) and (B)), indenting those paragraphs 2 ems from the left margin, and redesignating those paragraphs as subparagraphs (A) and (B), respectively; 
(D)in subparagraph (A) (as so transferred and redesignated)— 
(i)by striking The Assistant Secretary and all that follows through Test and Evaluation, shall; and 
(ii)by striking the period at the end and inserting ; and; and 
(E)in subparagraph (B) (as so transferred and redesignated), by striking The Assistant Secretary and all that follows through Test and Evaluation, shall. 
(3)Assistant secretary of defense for nuclear, chemical, and biological defense programsParagraph (10) of such section is amended— 
(A)by striking the second sentence and inserting the text of subsection (b) of section 138d; and 
(B)by inserting after the text added by subparagraph (A) of this paragraph the text of subsection (a) of such section and in that text as so inserted— 
(i)by striking of Defense for Nuclear, Chemical, and Biological Defense Programs; and 
(ii)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively. 
(4)Repeal of separate sectionsSections 138a, 138b, and 138d are repealed. 
(i)Codification of restrictions on use of the deputy under secretary of defense title 
(1)CodificationEffective on January 1, 2015, section 137a(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)The officials authorized under this section shall be the only Deputy Under Secretaries of Defense.. 
(2)Conforming repealEffective on the effective date specified in paragraph (1), section 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2426; 10 U.S.C. 137a note) is repealed. 
(j)Clarification of orders of precedence 
(1)Clarification relating to Chief Information OfficerEffective on the effective date specified in subsection (a)(1)— 
(A)section 131(b) of title 10, United States Code, is amended— 
(i)by striking paragraph (5); and 
(ii)by redesignating paragraphs (6), (7), (8), and (9) as paragraphs (5), (6), (7), and (8), respectively; and 
(B)section 142 of such title is amended by striking subsection (c). 
(2)Clarification relating to other positionsEffective on the effective date specified in subsection (a)(1)— 
(A)section 133(e)(1) of title 10, United States Code, is amended by striking and the Deputy Secretary of Defense and inserting , the Deputy Secretary of Defense, and the Under Secretary of Defense for Business Management and Information; 
(B)section 134(c) of such title is amended by inserting the Under Secretary of Defense for Business Management and Information, after the Deputy Secretary of Defense,; 
(C)section 137a(d) of such title is amended in the first sentence by striking all that follows after the military departments, and inserting and the Under Secretaries of Defense.; and  
(D)section 138(d) of such title is amended by striking the Deputy Chief Management Officer of the Department of Defense,. 
(k)Technical and conforming amendmentsTitle 10, United States Code, is further amended as follows: 
(1)In paragraph (8) of section 131(b) (as redesignated by subsection (b)(2))— 
(A)by redesignating subparagraphs (A) through (H) as subparagraphs (B) through (I), respectively; and 
(B)by inserting before subparagraph (B), as redesignated by subparagraph (A) of this paragraph, the following new subparagraph (A): 
 
(A)The two Deputy Directors within the Office of the Director of Cost Assessment and Program Evaluation under section 139a(c) of this title.. 
(2)In section 132(b), by striking is disabled or there is no Secretary of Defense and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office. 
(3)In section 137a(b), by striking is absent or disabled and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office. 
(3)Effective on the effective date specified in subsection (a)(1), in section 2222— 
(A)by striking the Deputy Chief Management Officer of the Department of Defense each place it appears in subsections (c)(2)(E), (f)(1)(D), (f)(1)(E), (f)(2)(E), and (g)(1) and inserting the Under Secretary of Defense for Business Management and Information; and 
(B)in subsection (g)(3)(A)— 
(i)by striking Deputy Chief Management Officer the first place it appears and inserting Under Secretary of Defense for Business Management and Information; and 
(ii)by striking Deputy Chief Management Officer the second, third, and forth places it appears and inserting Under Secretary.  
(4)In section 2925(b), by striking Operational Energy Plans and Programs and inserting Energy, Installations, and Environment. 
(l)Clerical amendments 
(1)The table of sections at the beginning of chapter 4 of title 10, United States Code, is amended— 
(A)effective on the effective date specified in subsection (a)(1), by amending the item relating to section 132a to read as follows: 
 
 
132a. Under Secretary of Defense for Business Management and Information.; 
(B)by striking the items relating to sections 138a, 138b, 138c, and 138d; and 
(C)by inserting after the item relating to section 141 the following new item: 
 
 
142. Chief Information Officer.. 
(2)The table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 186.  
(3)The table of sections at the beginning of subchapter III of chapter 173 of such title is amended by adding at the end the following new item: 
 
 
2926. Operational energy activities.. 
(m)Executive schedule matters 
(1)Executive schedule level iiEffective on the effective date specified in subsection (a)(1), section 5313 of title 5, United States Code, is amended by inserting above the item relating to the Under Secretary of Defense for Acquisition, Technology, and Logistics the following: 
Under Secretary of Defense for Business Management and Information.. 
(2)Executive schedule level iiiEffective on the effective date specified in subsection (a)(1), section 5314 of title 5, United States Code, is amended by striking Deputy Chief Management Officer of the Department of Defense.. 
(3)Conforming amendment to prior reduction in number of assistant secretaries of defenseSection 5315 of such title is amended by striking Assistant Secretaries of Defense (16) and inserting Assistant Secretaries of Defense (14). 
(n)References 
(1)DCMOAfter February 1, 2017, any reference to the Deputy Chief Management Officer of the Department of Defense in any provision of law or in any rule, regulation, or other record, document, or paper of the United States shall be deemed to refer to the Under Secretary of Defense for Business Management and Information. 
(2)ASDEIEAny reference to the Assistant Secretary of Defense for Operational Energy Plans and Programs or to the Deputy Under Secretary of Defense for Installations and Environment in any provision of law or in any rule, regulation, or other paper of the United States shall be deemed to refer to the Assistant Secretary of Defense for Energy, Installations, and Environment. 
902.Assistant Secretary of Defense for Manpower and Reserve Affairs 
(a)Single Assistant Secretary of Defense for Manpower and Reserve Affairs 
(1)Redesignation of positionThe position of Assistant Secretary of Defense for Reserve Affairs is hereby redesignated as the Assistant Secretary of Defense for Manpower and Reserve Affairs. The individual serving in that position on the day before the date of the enactment of this Act may continue in office after that date without further appointment. 
(2)Statutory dutiesParagraph (2) of section 138(b) of title 10, United States Code, is amended to read as follows: 
 
(2)One of the Assistant Secretaries is the Assistant Secretary of Defense for Manpower and Reserve Affairs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Manpower and Reserve Affairs shall have as the principal duty of such Assistant Secretary the overall supervision of manpower and reserve affairs of the Department of Defense.. 
(b)Conforming amendments 
(1)Cross reference in subtitle ESection 10201 of such title is amended to read as follows: 
 
10201.Assistant Secretary of Defense for Manpower and Reserve AffairsAs provided in section 138(b)(2) of this title, the official in the Department of Defense with responsibility for overall supervision of reserve affairs of the Department of Defense is the Assistant Secretary of Defense for Manpower and Reserve Affairs.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 1007 of such title is amended by striking the item relating to section 10201 and inserting the following new item: 
 
 
10201. Assistant Secretary of Defense for Manpower and Reserve Affairs.. 
903.Requirement for assessment of options to modify the number of combatant commands 
(a)Assessment requiredThe Secretary of Defense shall conduct an assessment of the feasibility, advisability, and recommendations, if any, for reducing or increasing the number or consolidating the common staff functions and infrastructure of the combatant commands by the end of fiscal year 2020. 
(b)Matters coveredThe assessment required by subsection (a) shall include the following: 
(1)An analysis of alternative versions of the Unified Command Plan for distribution and assignment of the following: 
(A)Command responsibility and authority. 
(B)Span of control. 
(C)Headquarters structure and organization. 
(D)Staff functions, capabilities, and capacities. 
(2)A detailed analysis of each alternative that reduces or increases the number or consolidates the common staff functions of the combatant commands in terms of assigned personnel, resources, and infrastructure, set forth separately by fiscal year, by the end of fiscal year 2020. 
(3)A description of the changes to the Unified Command Plan necessary to implement such reductions, increases, or consolidations. 
(4)An assessment of the feasibility, advisability, risks, and estimated costs associated with such reductions, increases, or consolidations. 
(5)An assessment of efficiencies, potential savings from such efficiencies, and operational risk, if any, that could be realized by— 
(A)combining or otherwise sharing common staff or support functions between two or more combatant command headquarters; 
(B)establishing a new organization to manage the combined staff or support functions of two or more combatant command headquarters; or 
(C)any other efficiency initiatives or arrangements that the Secretary considers appropriate. 
(c)Use of previous studies and outside expertsIn conducting the assessment required by subsection (a), the Secretary of Defense and the Chairman of the Joint Chiefs of Staff may— 
(1)use and incorporate previous plans or studies of the Department of Defense; and 
(2)consult with and incorporate views of defense experts from outside the Department. 
(d)Report 
(1)RequirementNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the findings and recommendations of the assessment required by subsection (a). The report shall include the views of the Chairman of the Joint Chiefs of Staff. 
(2)FormThe report shall be submitted in unclassified form, but may include a classified annex. 
904.Office of Net Assessment 
(a)Independent office requiredThe Secretary of Defense shall establish and maintain an independent organization within the Department of Defense to develop and coordinate net assessments of the standing, trends, and future prospects of the military capabilities and potential of the United States in comparison with the military capabilities and potential of other countries or groups of countries, so as to identify emerging or future threats or opportunities for the United States. 
(b)Direct report to the secretary of defenseThe head of the office established and maintained pursuant to subsection (a) shall report directly to the Secretary of Defense without intervening authority and may communicate views on matters within the responsibility of the office directly to the Secretary without obtaining the approval or concurrence of any other official within the Department of Defense. 
905.Periodic review of Department of Defense management headquarters 
(a)Plan requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall develop a plan for implementing a periodic review and analysis of the Department of Defense personnel requirements for management headquarters. 
(b)Elements of planThe plan required by subsection (a) shall include the following for each covered organization: 
(1)A description of how current management headquarters are sized and structured to execute Department of Defense assigned mission requirements, including a list of the reference documents and instructions that explain the mission requirements of the management headquarters and how the management headquarters are sized and structured. 
(2)A description of the critical capabilities and skillsets required by management headquarters to execute Department of Defense strategic guidance in order to fulfill mission objectives. 
(3)An identification and analysis of the factors that directly or indirectly influence or contribute to the expense of Department of Defense management headquarters. 
(4)An assessment of the effectiveness of current systems in use to track how military, civilian, and contract personnel are identified, managed, and tracked at the management headquarters. 
(5)A description of the proposed timeline, required resources necessary, and Department of Defense documents, instructions, and regulations that need to be updated in order to implement a permanent periodic review and analysis of Department of Defense personnel requirements for management headquarters. 
(c)Covered Organization DefinedIn this section, the term covered organization includes each of the following: 
(1)The Office of the Secretary of Defense. 
(2)The Joint Staff. 
(3)The Defense Agencies. 
(4)The Department of Defense field activities. 
(5)The headquarters of the combatant commands. 
(6)Headquarters, Department of the Army, including the Secretary of the Army, the Office of the Chief of Staff of the Army, and the Army Staff. 
(7)The major command headquarters of the Army. 
(8)The Office of the Secretary of the Navy, the Office of the Chief of Naval Operations, and the Headquarters, United States Marine Corps. 
(9)The major command headquarters of the Navy and the Marine Corps. 
(10)Headquarters, Department of the Air Force, including the Office of the Secretary of the Air Force, the Office of the Air Force Chief of Staff, and the Air Staff. 
(11)The major command headquarters of the Air Force. 
(12)The National Guard Bureau. 
(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan required by subsection (a). 
(e)AmendmentsSection 904(d)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 816; 10 U.S.C. 111 note) is amended— 
(1)by striking 2016 and inserting 2017; 
(2)in subparagraph (B), by inserting , consolidations, after through changes; 
(3)in subparagraph (C)— 
(A)by inserting , consolidations, after through changes; and 
(B)by inserting , or other associated cost drivers, including a discussion of how the changes, consolidations, or reductions were prioritized, after programs and offices; 
(4)in subparagraph (E), by inserting , including the risks of, and capabilities gained or lost by implementing, such modifications before the period; and 
(5)by adding at the end the following new subparagraphs: 
 
(F)A description of how the plan supports or affects current Department of Defense strategic guidance, policy, and mission requirements, including the quadrennial defense review, the Unified Command Plan, and the strategic choices and management review. 
(G)A description of the associated costs specifically addressed by the savings.. 
BOther Matters 
911.Modifications of biennial strategic workforce plan relating to senior management, functional, and technical workforces of the Department of Defense 
(a)Senior management workforceSubsection (c) of section 115b of title 10, United States Code, is amended— 
(1)by striking paragraph (1) and inserting the following new paragraph (1): 
 
(1)Each strategic workforce plan under subsection (a) shall— 
(A)specifically address the shaping and improvement of the senior management workforce of the Department of Defense; and 
(B)include an assessment of the senior functional and technical workforce of the Department of Defense within the appropriate functional community.; and 
(2)in paragraph (2), by striking such senior management, functional, and technical workforce and inserting such senior management workforce and such senior functional and technical workforce. 
(b)Highly qualified expertsSuch section is further amended— 
(1)in subsection (b)(2), by striking subsection (f)(1) in subparagraphs (D) and (E) and inserting subsection (h)(1) or (h)(2); 
(2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(3)by inserting after subsection (e) the following new subsection (f): 
 
(f)Highly qualified experts 
(1)Each strategic workforce plan under subsection (a) shall include an assessment of the workforce of the Department of Defense comprising highly qualified experts appointed pursuant to section 9903 of title 5 (in this subsection referred to as the HQE workforce). 
(2)For purposes of paragraph (1), each plan shall include, with respect to the HQE workforce— 
(A)an assessment of the critical skills and competencies of the existing HQE workforce and projected trends in that workforce based on expected losses due to retirement and other attrition; 
(B)specific strategies for attracting, compensating, and motivating the HQE workforce of the Department, including the program objectives of the Department to be achieved through such strategies and the funding needed to implement such strategies; 
(C)any incentives necessary to attract or retain HQE personnel; 
(D)any changes that may be necessary in resources or in the rates or methods of pay needed to ensure the Department has full access to appropriately qualified personnel; and 
(E)any legislative actions that may be necessary to achieve HQE workforce goals.. 
(c)DefinitionsSubsection (h) of such section (as redesignated by subsection (b)(2)) is amended to read as follows: 
 
(h)DefinitionsIn this section: 
(1)The term senior management workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel: 
(A)Appointees in the Senior Executive Service under section 3131 of title 5. 
(B)Persons serving in the Defense Intelligence Senior Executive Service under section 1606 of this title. 
(2)The term senior functional and technical workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel: 
(A)Persons serving in positions described in section 5376(a) of title 5. 
(B)Scientists and engineers appointed pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as amended by section 1114 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398 (114 Stat. 1654A–315)). 
(C)Scientists and engineers appointed pursuant to section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note). 
(D)Persons serving in Intelligence Senior Level positions under section 1607 of this title. 
(3)The term acquisition workforce includes individuals designated under section 1721 of this title as filling acquisition positions.. 
(d)Conforming amendmentThe heading of subsection (c) of such section is amended to read as follows: Senior management workforce; senior functional and technical workforce.—. 
(e)Formatting of annual reportSubsections (d)(1) and (e)(1) of such section are each amended by striking include a separate chapter to. 
912.Repeal of extension of Comptroller General report on inventorySection 803(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2402), as amended by section 951(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 839), is amended by striking 2013, 2014, and 2015 and inserting and 2013. 
913.Extension of authority to waive reimbursement of costs of activities for nongovernmental personnel at Department of Defense regional centers for security studiesSection 941(b)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 184 note) is amended by striking through 2014 and inserting through 2019. 
914.Pilot program to establish Government lodging program 
(a)AuthorityNotwithstanding the provisions of section 5911 of title 5, United States Code, the Secretary of Defense may, for the period of time described in subsection (b), establish and carry out a Government lodging program to provide Government or commercial lodging for employees of the Department of Defense or members of the uniformed services under the Secretary’s jurisdiction performing duty on official travel, and may require such travelers to occupy adequate quarters on a rental basis when available. 
(b)Program durationThe authority to establish and execute a Government lodging program under this section expires on December 31, 2019. 
(c)LimitationA Government lodging program developed under the authority in subsection (a), and a requirement under subsection (a) with respect to an employee of the Department of Defense, may not be construed to be subject to a duty to negotiate under chapter 71 of title 5, United States Code. 
(d)Reports 
(1)Initial reportNot later than six months after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the exercise of authority provided by subsection (a). The report shall include a detailed description of the facets of the Government lodging program, a description of how the program will increase travel efficiencies within the Department, a description of how the program will increase the safety of authorized travelers of the Department of Defense, and an estimate of the savings expected to be achieved by the program. 
(2)Annual reportsEach year, the Secretary shall include with the materials submitted to Congress by the Secretary in support of the budget submitted by the President under section 1105(a) of title 31, United States Code, a report that provides actual savings achieved (or costs incurred) under the Government lodging program to date and a description of estimated savings for the fiscal year budget being submitted, any changes to program rules made since the prior report, and an overall assessment to date of the program’s effectiveness in increasing efficiency of travel and safety of Department employees. 
(3)Final reportWith the budget materials submitted to Congress by the Secretary in support of the budget submitted by the President for fiscal year 2019, the Secretary shall include a final report providing the Secretary’s overall assessment of the effectiveness of the Government lodging program established under subsection (a), including a statement of savings achieved (or costs incurred) as of that date, and a recommendation for whether the program shall be made permanent. The Secretary may, in consultation with the heads of other Federal agencies, make a recommendation on whether the program should be expanded and made permanent with respect to those other Federal agencies. 
(4)Appropriate committees of congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives. 
915.Single standard mileage reimbursement rate for privately owned automobiles of Government employees and members of the uniformed services 
(a)In generalSection 5704(a)(1) of title 5, United States Code, is amended in the last sentence by striking all that follows the rate per mile and inserting shall be the single standard mileage rate established by the Internal Revenue Service.. 
(b)Regulations and reports 
(1)Provisions relating to privately owned airplanes and motorcyclesParagraph (1)(A) of section 5707(b) of title 5, United States Code, is amended to read as follows: 
 
(1) 
(A)The Administrator of General Services shall conduct periodic investigations of the cost of travel and the operation of privately owned airplanes and privately owned motorcycles by employees while engaged on official business, and shall report the results of such investigations to Congress at least once a year.. 
(2)Provisions relating to privately owned automobilesClause (i) of section 5707(b)(2)(A) of title 5, United States Code, is amended to read as follows: 
 
(i)shall provide that the mileage reimbursement rate for privately owned automobiles, as provided in section 5704(a)(1), is the single standard mileage rate established by the Internal Revenue Service referred to in that section, and. 
916.Modifications to requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing 
(a)Designation of agency and directorSubsection (a) of section 1501 of title 10, United States Code, is amended to read as follows: 
 
(a)Responsibility for Missing Persons 
(1) 
(A)The Secretary of Defense shall designate a single organization within the Department of Defense to have responsibility for Department matters relating to missing persons, including accounting for missing persons and persons whose remains have not been recovered from the conflict in which they were lost. 
(B)The organization designated under this paragraph shall be a Defense Agency or other entity of the Department of Defense outside the military departments and is referred to in this chapter as the designated Defense Agency. 
(C)The head of the organization designated under this paragraph is referred to in this chapter as the designated Agency Director. 
(2)Subject to the authority, direction, and control of the Secretary of Defense, the responsibilities of the designated Agency Director shall include the following: 
(A)Policy, control, and oversight within the Department of Defense of the entire process for investigation and recovery related to missing persons, including matters related to search, rescue, escape, and evasion. 
(B)Policy, control, and oversight of the program established under section 1509 of this title. 
(C)Responsibility for accounting for missing persons, including locating, recovering, and identifying missing persons or their remains after hostilities have ceased. 
(D)Coordination for the Department of Defense with other departments and agencies of the United States on all matters concerning missing persons. 
(E)Dissemination of appropriate information on the status of missing persons to authorized family members. 
(F)Establishment of a means for communication between officials of the designated Defense Agency and family members of missing persons, veterans service organizations, concerned citizens, and the public on the Department’s efforts to account for missing persons, including a readily available means for communication of their views and recommendations to the designated Agency Director. 
(3)In carrying out the responsibilities established under this subsection, the designated Agency Director shall be responsible for the coordination for such purposes within the Department of Defense among the military departments, the Joint Staff, and the commanders of the combatant commands. 
(4)The designated Agency Director shall establish policies, which shall apply uniformly throughout the Department of Defense, for personnel recovery (including search, rescue, escape, and evasion) and for personnel accounting (including locating, recovering, and identifying missing persons or their remains after hostilities have ceased). 
(5)The designated Agency Director shall establish procedures to be followed by Department of Defense boards of inquiry, and by officials reviewing the reports of such boards, under this chapter.. 
(b)Public-private partnerships and other forms of supportChapter 76 of such title is amended by inserting after section 1501 the following new section: 
 
1501a.Public-private partnerships; other forms of support 
(a)Public-private partnershipsThe Secretary of Defense may enter into arrangements known as public-private partnerships with appropriate entities outside the Government for the purposes of facilitating the activities of the designated Defense Agency. The Secretary may only partner with foreign governments or foreign entities with the concurrence of the Secretary of State. Any such arrangement shall be entered into in accordance with authorities provided under this section or any other authority otherwise available to the Secretary. Regulations prescribed under subsection (e)(1) shall include provisions for the establishment and implementation of such partnerships. 
(b)Acceptance of voluntary personal servicesThe Secretary of Defense may accept voluntary services to facilitate accounting for missing persons in the same manner as the Secretary of a military department may accept such services under section 1588(a)(9) of this title. 
(c)Cooperative agreements and grants 
(1)In generalThe Secretary of Defense may enter into a cooperative agreement with, or make a grant to, a private entity for purposes related to support of the activities of the designated Defense Agency. 
(2)Inapplicability of certain contract requirementsNotwithstanding section 2304(k) of this title, the Secretary may enter such cooperative agreements or grants on a sole-source basis pursuant to section 2304(c)(5) of this title. 
(d)Use of department of defense personal propertyThe Secretary may allow a private entity to use, at no cost, personal property of the Department of Defense to assist the entity in supporting the activities of the designated Defense Agency. 
(e)Regulations 
(1)In generalThe Secretary of Defense shall prescribe regulations to implement this section. 
(2)LimitationSuch regulations shall provide that acceptance of a gift (including a gift of services) or use of a gift under this section may not occur if the nature or circumstances of the acceptance or use would compromise the integrity, or the appearance of integrity, of any program of the Department of Defense or any individual involved in such program. 
(f)DefinitionsIn this section: 
(1)Cooperative agreementThe term cooperative agreement means an authorized cooperative agreement as described in section 6305 of title 31. 
(2)GrantThe term grant means an authorized grant as described in section 6304 of title 31.. 
(c)Section 1505 conforming amendmentsSection 1505(c) of such title is amended— 
(1)in paragraph (1), by striking the office established under section 1501 of this title and inserting the designated Agency Director; and 
(2)in paragraphs (2) and (3), by striking head of the office established under section 1501 of this title and inserting designated Agency Director. 
(d)Section 1509 amendmentsSection 1509 of such title is amended— 
(1)in subsection (b)— 
(A)in the subsection heading, by striking Process; 
(B)in paragraph (1), by striking POW/MIA accounting community and inserting through the designated Agency Director; 
(C)by striking paragraph (2) and inserting the following new paragraph (2): 
 
(2) 
(A)The Secretary shall assign or detail to the designated Defense Agency on a full-time basis a senior medical examiner from the personnel of the Armed Forces Medical Examiner System. The primary duties of the medical examiner so assigned or detailed shall include the identification of remains in support of the function of the designated Agency Director to account for unaccounted for persons covered by subsection (a). 
(B)In carrying out functions under this chapter, the medical examiner so assigned or detailed shall report to the designated Agency Director. 
(C)The medical examiner so assigned or detailed shall— 
(i)exercise scientific identification authority; 
(ii)establish identification and laboratory policy consistent with the Armed Forces Medical Examiner System; and 
(iii)advise the designated Agency Director on forensic science disciplines. 
(D)Nothing in this chapter shall be interpreted as affecting the authority of the Armed Forces Medical Examiner under section 1471 of this title.; 
(2)in subsection (d)— 
(A)in the subsection heading, by inserting ; Centralized database after Files; and 
(B)by adding at the end the following new paragraph: 
 
(4)The Secretary of Defense shall establish and maintain a single centralized database and case management system containing information on all missing persons for whom a file has been established under this subsection. The database and case management system shall be accessible to all elements of the Department of Defense involved in the search, recovery, identification, and communications phases of the program established by this section.; and 
(3)in subsection (f)— 
(A)in paragraph (1)— 
(i)by striking establishing and; and 
(ii)by striking Secretary of Defense shall coordinate and inserting designated Agency Director shall ensure coordination; 
(B)in paragraph (2)— 
(i)by inserting staff after National Security Council; and 
(ii)by striking POW/MIA accounting community; and 
(C)by adding at the end the following new paragraph: 
 
(3)In carrying out the program, the designated Agency Director shall coordinate all external communications and events associated with the program.. 
(e)Report on POW/MIA policies 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on policies and proposals for providing access to information and documents to the next of kin of missing service personnel, including under chapter 76 of title 10, United States Code, as amended by this section. 
(2)Elements of reportThe report required by paragraph (1) shall include the following elements: 
(A)A description of information and documents to be provided to the next of kin, including the status of recovery efforts and service records. 
(B)A description of the Department's plans, if any, to review the classification status of records related to past covered conflicts and missing service personnel. 
(C)An assessment of whether it is feasible and advisable to develop a public interface for any database of missing personnel being developed.  
(f)Clerical amendments 
(1)Section headingThe heading of section 1509 of such title is amended to read as follows: 
 
1509.Program to resolve missing person cases. 
(2)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended— 
(A)by inserting after the item relating to section 1501 the following new item: 
 
1501a. Public-private partnerships; other forms of support.; and 
(B)by striking the item relating to section 1509 and inserting the following new item: 
 
1509. Program to resolve missing person cases.. 
XGeneral Provisions 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization and naval reactors. 
Sec. 1003. Reporting of balances carried forward by the Department of Defense at the end of each fiscal year. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia. 
Sec. 1012. Extension and modification of authority of Department of Defense to provide support for counterdrug activities of other governmental agencies. 
Sec. 1013. Availability of funds for additional support for counterdrug activities of certain foreign governments. 
Sec. 1014. Extension and modification of authority for joint task forces supporting law enforcement agencies conducting activities to counter transnational organized crime to support law enforcement agencies conducting counter-terrorism activities. 
Sec. 1015. Sense of Congress regarding security in the Western Hemisphere. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Definition of combatant and support vessel for purposes of the annual plan and certification relating to budgeting for construction of naval vessels. 
Sec. 1022. National Sea-Based Deterrence Fund. 
Sec. 1023. Limitation on use of funds for inactivation of U.S.S. George Washington. 
Sec. 1024. Sense of Congress recognizing the anniversary of the sinking of U.S.S. Thresher. 
Sec. 1025. Pilot program for sustainment of Littoral Combat Ships on extended deployments. 
Sec. 1026. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships. 
Subtitle D—Counterterrorism 
Sec. 1031. Extension of authority to make rewards for combating terrorism. 
Sec. 1032. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1033. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Subtitle E—Miscellaneous Authorities and Limitations 
Sec. 1041. Modification of Department of Defense authority for humanitarian demining assistance and stockpiled conventional munitions assistance programs. 
Sec. 1042. Airlift service. 
Sec. 1043. Authority to accept certain voluntary legal support services. 
Sec. 1044. Expansion of authority for Secretary of Defense to use the Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entities. 
Sec. 1045. Repeal of authority relating to use of military installations by Civil Reserve Air Fleet contractors. 
Sec. 1046. Inclusion of Chief of the National Guard Bureau among leadership of the Department of Defense provided physical protection and personal security. 
Sec. 1047. Inclusion of regional organizations in authority for assignment of civilian employees of the Department of Defense as advisors to foreign ministries of defense. 
Sec. 1048. Report and limitation on availability of funds for aviation foreign internal defense program. 
Sec. 1049. Modifications to OH–58D Kiowa Warrior aircraft. 
Subtitle F—Studies and Reports 
Sec. 1051. Protection of top-tier defense-critical infrastructure from electromagnetic pulse. 
Sec. 1052. Response of the Department of Defense to compromises of classified information. 
Sec. 1053. Study on joint analytic capability of the Department of Defense. 
Sec. 1054. Business case analysis of the creation of an active duty association for the 168th Air Refueling Wing. 
Sec. 1055. Reports on recommendations of the National Commission on the Structure of the Air Force. 
Sec. 1056. Report on protection of military installations. 
Sec. 1057. Comptroller General briefing and report on Army and Army National Guard force structure changes. 
Sec. 1058. Improving analytic support to systems acquisition and allocation of acquisition, intelligence, surveillance and reconnaissance assets. 
Sec. 1059. Review of United States military strategy and the force posture of allies and partners in the United States Pacific Command area of responsibility. 
Sec. 1060. Repeal of certain reporting requirements relating to the Department of Defense. 
Sec. 1061. Repeal of requirement for Comptroller General of the United States annual reviews and report on pilot program on commercial fee-for-service air refueling support for the Air Force. 
Sec. 1062. Report on additional matters in connection with report on the force structure of the United States Army. 
Sec. 1063. Certification for realignment of forces at Lajes Air Force Base, Azores. 
Subtitle G—Other Matters 
Sec. 1071. Technical and clerical amendments. 
Sec. 1072. Reform of quadrennial defense review. 
Sec. 1073. Biennial surveys of Department of Defense civilian employees on workplace and gender relations matters. 
Sec. 1074. Revision to statute of limitations for aviation insurance claims. 
Sec. 1075. Pilot program for the Human Terrain System. 
Sec. 1076. Clarification of policies on management of special use airspace of Department of Defense. 
Sec. 1077. Department of Defense policies on community involvement in Department community outreach events. 
Sec. 1078. Notification of foreign threats to information technology systems impacting national security. 
Sec. 1079. Pilot program to rehabilitate and modify homes of disabled and low-income veterans. 
AFinancial Matters 
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2015 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). 
(b)LimitationsThe authority provided by subsection (a) to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization and naval reactors 
(a)Transfer authorizedIf the amount authorized to be appropriated for the weapons activities of the National Nuclear Security Administration under section 3101 or otherwise made available for fiscal year 2015 is less than $8,700,000,000 (the amount projected to be required for such activities in fiscal year 2015 as specified in the report under section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549)), the Secretary of Defense may transfer, from amounts authorized to be appropriated for the Department of Defense for fiscal year 2015 pursuant to this Act, to the Secretary of Energy an amount, not to exceed $150,000,000, to be available only for naval reactors or weapons activities of the National Nuclear Security Administration. 
(b)Notice to congressIn the event of a transfer under subsection (a), the Secretary of Defense shall promptly notify Congress of the transfer, and shall include in such notice the Department of Defense account or accounts from which funds are transferred. 
(c)Transfer mechanismAny funds transferred under this section shall be transferred in accordance with established procedures for reprogramming under section 1001 or successor provisions of law. 
(d)Construction of authorityThe transfer authority provided under subsection (a) is in addition to any other transfer authority provided under this Act. 
1003.Reporting of balances carried forward by the Department of Defense at the end of each fiscal yearNot later March 1 of each year, the Secretary of Defense shall submit to the congressional defense committees, and make publicly available on the Internet website of the Department of Defense, the following information: 
(1)The total dollar amount, by account, of all balances carried forward by the Department of Defense at the end of the fiscal year preceding the fiscal year during which such information is submitted. 
(2)The total dollar amount, by account, of all unobligated balances carried forward by the Department of Defense at the end of the fiscal year preceding the fiscal year during which such information is submitted. 
(3)The total dollar amount, by account, of any balances (both obligated and unobligated) that have been carried forward by the Department of Defense for five years or more as of the end of the fiscal year preceding the fiscal year during which such information is submitted. 
BCounter-Drug Activities 
1011.Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia 
(a)ExtensionSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 126 Stat. 843), is amended— 
(1)in subsection (a), by striking 2014 and inserting 2016; and 
(2)in subsection (c), by striking 2014 and inserting 2016. 
(b)Notice to Congress on assistanceNot later than 15 days before providing assistance under section 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (as amended by subsection (a)) using funds available for fiscal year 2015, the Secretary of Defense shall submit to the congressional defense committees a notice setting forth the assistance to be provided, including the types of such assistance, the budget for such assistance, and the anticipated completion date and duration of the provision of such assistance. 
1012.Extension and modification of authority of Department of Defense to provide support for counterdrug activities of other governmental agencies 
(a)ExtensionSubsection (a) of section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 374 note) is amended by striking 2014 and inserting 2017. 
(b)Expansion of authority To include activities To counter transnational organized crimeSuch section is further amended— 
(1)by inserting or activities to counter transnational organized crime after counter-drug activities each place it appears; 
(2)in subsection (a)(3), by inserting or responsibilities for countering transnational organized crime after counter-drug responsibilities; and 
(3)in subsection (b)(5), by inserting or counter-transnational organized crime after Counter-drug. 
(c)Notice to Congress on facilities projectsSubsection (h)(2) of such section is amended by striking $500,000 and inserting $250,000. 
(d)Definition of transnational organized crimeSuch section is further amended by adding at the end the following new subsection: 
 
(j)Definition of transnational organized crimeIn this section, the term transnational organized crime means self-perpetuating associations of individuals who operate transnationally for the purpose of obtaining power, influence, monetary, or commercial gains, wholly or in part by illegal means, while protecting their activities through a pattern of corruption or violence or through a transnational organization structure and the exploitation of transnational commerce or communication mechanisms.. 
(e)Clerical amendmentThe heading of such section is amended to read as follows: 
 
1004.Additional support for counter-drug activities and activities to counter transnational organized crime. 
1013.Availability of funds for additional support for counterdrug activities of certain foreign governmentsSubsection (e) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1013(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 844), is amended to read as follows: 
 
(e)Availability of fundsOf the amount authorized to be appropriated for any fiscal year after fiscal year 2014 in which the authority under this section is in effect for drug interdiction and counter-drug activities, an amount not to exceed $125,000,000 shall be available in such fiscal year for the provision of support under this section.. 
1014.Extension and modification of authority for joint task forces supporting law enforcement agencies conducting activities to counter transnational organized crime to support law enforcement agencies conducting counter-terrorism activities 
(a)In generalSubsection (a) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended by inserting or counter-transnational organized crime activities after counter-terrorism activities. 
(b)Availability of fundsSubsection (b) of such section is amended— 
(1)by striking 2015 and inserting 2020; 
(2)by inserting for drug interdiction and counter-drug activities that are after funds; and 
(3)by inserting or counter-transnational organized crime after counter-terrorism. 
(c)ReportsSubsection (c) of such section is amended— 
(1)in the matter preceding paragraph (1)— 
(A)by striking after 2008; and 
(B)by striking Congress and inserting the congressional defense committees; 
(2)in paragraph (1)— 
(A)by inserting , counter-transnational organized crime, after counter-drug the first place it appears; and 
(B)by striking counterterrorism support and inserting counter-terrorism or counter-transnational organized crime support; 
(3)in paragraph (2), by inserting before the period the following: , and a description of the objectives of such support; and 
(4)in paragraph (3), by striking conducting counter-drug operations and inserting exercising the authority under subsection (a). 
(d)ConditionsSubsection (d)(2) of such section is amended— 
(1)in subparagraph (A) by inserting or counter-transnational organized crime after counter-terrorism; 
(2)in subparagraph (B)— 
(A)by striking Congress and inserting the congressional defense committees; and 
(B)by inserting before the period at the end of the second sentence the following: , together with a description of the vital national security interests associated with the support covered by such waiver; and 
(3)by striking subparagraph (C). 
(e)Support for counter-Transnational organized crimeSuch section is further amended by adding at the end the following new subsection: 
 
(e)Definitions 
(1)In this section, the term transnational organized crime has the meaning given such term in section 1004(j) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 374 note). 
(2)For purposes of applying the definition of transnational organized crime under paragraph (1) to this section, the term illegal means, as it appears in such definition, includes the trafficking of money, human trafficking, illicit financial flows, illegal trade in natural resources and wildlife, trade in illegal drugs and weapons, and other forms of illegal means determined by the Secretary of Defense.. 
1015.Sense of Congress regarding security in the Western Hemisphere 
(a)FindingsCongress makes the following findings: 
(1)The stability and security of the Western Hemisphere has a direct impact on the security interests of the United States. 
(2)Over the past decade, there has been a marked increase in violence and instability in the region as a result of weak governance and increasingly capable transnational criminal organizations. These criminal organizations operate global, multi-billion dollar networks that traffic narcotics, humans, weapons, and bulk cash. 
(3)Conflict between the various transnational criminal organizations for smuggling routes and territory has resulted in skyrocketing violence. According to the United Nations Office on Drugs and Crime, Honduras has the highest murder rate in the world with 90 murders per 100,000 people. 
(4)United States Northern Command and United States Southern Command are the lead combatant commands for Department of Defense efforts to combat illicit trafficking in the Western Hemisphere. 
(5)To combat these destabilizing threats, through a variety of authorities, the Department of Defense advises, trains, educates, and equips vetted troops in the region to enhance their military and police forces, with an emphasis on human rights and the rule of law. 
(6)As a result of decades of instability and violence, tens of thousands of unaccompanied alien children and their families have fled to the border between the United States and Mexico. In fiscal year 2014, approximately 66,000 such children were apprehended crossing into the United States from Mexico. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the Department of Defense should continue its efforts to combat transnational criminal organizations in the Western Hemisphere;  
(2)the Department of Defense should increase its maritime, aerial and intelligence, surveillance, and reconnaissance capabilities in the region to more effectively support efforts to reduce illicit trafficking into the United States; and 
(3)enhancing the capacity of partner nations in the region to combat the threat posed by transnational criminal organizations should be a cornerstone of the Department of Defense’s strategy in the region. 
CNaval Vessels and Shipyards 
1021.Definition of combatant and support vessel for purposes of the annual plan and certification relating to budgeting for construction of naval vesselsSection 231(f) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The term combatant and support vessel means any commissioned ship built or armed for naval combat or any naval ship designed to provide support to combatant ships and other naval operations. Such term does not include patrol coastal ships, non-commissioned combatant craft specifically designed for combat roles, or ships that are designated for potential mobilization.. 
1022.National Sea-Based Deterrence Fund 
(a)Establishment of Fund 
(1)In generalChapter 131 of title 10, United States Code, is amended by inserting after section 2218 the following new section: 
 
2218a.National Sea-Based Deterrence Fund 
(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the National Sea-Based Deterrence Fund. 
(b)Administration of fundThe Secretary of Defense shall administer the Fund consistent with the provisions of this section. 
(c)Fund purposes 
(1)Funds in the Fund shall be available for obligation and expenditure only for construction (including design of vessels), purchase, alteration, and conversion of national sea-based deterrence vessels. 
(2)Funds in the Fund may not be used for a purpose or program unless the purpose or program is authorized by law. 
(d)DepositsThere shall be deposited in the Fund all funds appropriated to the Department of Defense for construction (including design of vessels), purchase, alteration, and conversion of national sea-based deterrence vessels. 
(e)Expiration of funds after 5 yearsNo part of an appropriation that is deposited in the Fund pursuant to subsection (d) shall remain available for obligation more than five years after the end of fiscal year for which appropriated except to the extent specifically provided by law. 
(f)Budget requestsBudget requests submitted to Congress for the Fund shall separately identify the amount requested for programs, projects, and activities for construction (including design of vessels), purchase, alteration, and conversion of national sea-based deterrence vessels. 
(g)DefinitionsIn this section: 
(1)The term Fund means the National Sea-Based Deterrence Fund established by subsection (a). 
(2)The term national sea-based deterrence vessel means any vessel owned, operated, or controlled by the Department of Defense that carries operational intercontinental ballistic missiles.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by inserting after the item relating to section 2218 the following new item: 
 
 
2218a. National Sea-Based Deterrence Fund.. 
(b)Transfer authority 
(1)In generalSubject to paragraph (2), and to the extent provided in appropriations Acts, the Secretary of Defense may transfer to the National Sea-Based Deterrence Fund established by section 2218a of title 10, United States Code, as added by subsection (a)(1), amounts not to exceed $3,500,000,000 from unobligated funds authorized to be appropriated for fiscal years 2014, 2015, or 2016 for the Navy for the Ohio Replacement Program. The transfer authority provided under this paragraph is in addition to any other transfer authority provided to the Secretary of Defense by law. 
(2)AvailabilityFunds transferred to the National Sea-Based Deterrence Fund pursuant to paragraph (1) shall remain available for the same period for which the transferred funds were originally appropriated. 
1023.Limitation on use of funds for inactivation of U.S.S. George WashingtonNo funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Navy may be obligated or expended to conduct tasks connected to the inactivation of the U.S.S. George Washington (CVN–73) unless such tasks are identical to tasks that would be necessary to conduct a refueling and complex overhaul of the vessel. 
1024.Sense of Congress recognizing the anniversary of the sinking of U.S.S. Thresher 
(a)FindingsCongress makes the following findings: 
(1)U.S.S. Thresher was first launched at Portsmouth Naval Shipyard on July 9, 1960. 
(2)U.S.S. Thresher departed Portsmouth Naval Shipyard for her final voyage on April 9, 1963, with a crew of 16 officers, 96 sailors, and 17 civilians. 
(3)The mix of that crew reflects the unity of the naval submarine service, military and civilian, in the protection of the United States. 
(4)At approximately 7:47 a.m. on April 10, 1963, while in communication with the surface ship U.S.S. Skylark, and approximately 220 miles off the coast of New England, U.S.S. Thresher began her final descent. 
(5)U.S.S. Thresher was declared lost with all hands on April 10, 1963. 
(6)In response to the loss of U.S.S. Thresher, the United States Navy instituted new regulations to ensure the health of the submariners and the safety of the submarines of the United States. 
(7)Those regulations led to the establishment of the Submarine Safety and Quality Assurance program (SUBSAFE), now one of the most comprehensive military safety programs in the world. 
(8)SUBSAFE has kept the submariners of the United States safe at sea ever since as the strongest, safest submarine force in history. 
(9)Since the establishment of SUBSAFE, no SUBSAFE-certified submarine has been lost at sea, which is a legacy owed to the brave individuals who perished aboard U.S.S. Thresher. 
(10)From the loss of U.S.S. Thresher, there arose in the institutions of higher education in the United States the ocean engineering curricula that enables the preeminence of the United States in submarine warfare. 
(11)The crew of U.S.S. Thresher demonstrated the last full measure of devotion in service to the United States, and this devotion characterizes the sacrifices of all submariners, past and present. 
(b)Sense of CongressCongress— 
(1)recognizes the 51st anniversary of the sinking of U.S.S. Thresher; 
(2)remembers with profound sorrow the loss of U.S.S. Thresher and her gallant crew of sailors and civilians on April 10, 1963; and 
(3)expresses its deepest gratitude to all submariners on eternal patrol, who are forever bound together by dedicated and honorable service to the United States of America. 
1025.Pilot program for sustainment of Littoral Combat Ships on extended deployments 
(a)AuthorityNotwithstanding subsection (a) of section 7310 of title 10, United States Code, the Secretary of the Navy may establish a pilot program for the sustainment of Littoral Combat Ships when operating on extended deployment as follows: 
(1)The pilot program shall be limited to no more than three Littoral Combat Ships at any one time operating in extended deployment status. 
(2)Sustainment authorized under the pilot program is limited to corrective and preventive maintenance or repair (whether intermediate- or depot-level) and facilities maintenance. Such maintenance or repair may be performed— 
(A)in a foreign shipyard; 
(B)at a facility outside of a foreign shipyard; or 
(C)at any other facility convenient to the vessel. 
(3)Such maintenance or repair may be performed on a vessel as described in paragraph (2) only if the work is performed by United States Government personnel or United States contractor personnel. 
(4)Facilities maintenance may be performed by a foreign contractor on a vessel as described in paragraph (2). 
(b)Report requiredNot later than 120 days after the conclusion of the pilot program authorized under subsection (a), the Secretary of the Navy shall submit to the congressional defense committees a report on the pilot program. Such report shall include each of the following: 
(1)Lessons learned from the pilot program regarding sustainment of Littoral Combat Ships while operating on extended deployments, including the extent to which shipboard personnel were involved in performing maintenance. 
(2)A comprehensive sustainment strategy, including maintenance requirements, concepts, and costs, intended to support Littoral Combat Ships operating on extended deployments. 
(3)Observations and recommendations regarding limited exceptions to existing authorities required to support Littoral Combat Ships operating on extended deployments. 
(4)The effect of the pilot program on material readiness and operational availability. 
(5)Whether overseas maintenance periodicities undertaken during the pilot program were accomplished in the scheduled or allotted timeframes throughout the pilot program. 
(6)The total cost to sustain the three Littoral Combat Ships selected for the pilot program during the program, including all costs for Federal and contractor employees performing corrective and preventive maintenance, and all facilitization costs, both ashore and shipboard. 
(7)A detailed comparison of costs, including the cost of labor, between maintenance support provided in the United States and any savings achieved by performing facilities maintenance in foreign shipyards. 
(8)A description of the permanent facilities required to support Littoral Combat Ships operating on extended deployment at overseas locations. 
(c)DefinitionsIn this section: 
(1)The term corrective and preventive maintenance or repair means— 
(A)maintenance or repair actions performed as a result of a failure in order to return or restore equipment to acceptable performance levels; or 
(B)scheduled maintenance or repair actions intended to prevent or discover functional failures, including scheduled periodic maintenance requirements and integrated class maintenance plan tasks that are time-directed maintenance actions. 
(2)The term facilities maintenance means— 
(A)preservation or corrosion control efforts, including surface preparation and preservation of the structural facility to minimize effects of corrosion; or 
(B)cleaning services, including— 
(i)light surface cleaning of ship structures and compartments; and 
(ii)deep cleaning of bilges to remove dirt, oily waste, and other foreign matter. 
(d)TerminationThe authority to carry out a pilot program under subsection (a) shall terminate on September 30, 2016. 
1026.Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships 
(a)Limitation on availability of funds 
(1)In generalExcept as otherwise provided in this section, none of the funds authorized to be appropriated or otherwise made available for the Department of Defense by this Act or the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) may be obligated or expended to retire, prepare to retire, inactivate, or place in storage a cruiser or dock landing ship. 
(2)Use of SMOSF fundsAs provided by section 8107 of the Consolidated Appropriations Act, 2014 (Public Law 113–76), funds in the Ship, Modernization, Operations, and Sustainment Fund may be used only for 11 Ticonderoga-class cruisers (CG 63 through CG 73) and 3 dock landing ships (LSD 41, LSD 42, and LSD 46). 
(b)Modernization of Ticonderoga class cruisers and dock landing shipsThe Secretary of the Navy shall begin the upgrade of two cruisers specified in (a)(2) during fiscal year 2015, including— 
(1)hull, mechanical, and electrical upgrades; and 
(2)combat systems modernizations. 
(c)Requirements and limitations on modernization 
(1)RequirementsDuring the period of modernization under subsection (b) of the vessels specified in subsection (a)(2), the Secretary of the Navy shall— 
(A)continue to maintain the vessels in a manner that will ensure the ability of the vessels to reenter the operational fleet; 
(B)conduct planning activities to ensure scheduled and deferred maintenance and modernization work items are identified and included in maintenance availability work packages; and 
(C)conduct hull, mechanical, and electrical and combat system modernization necessary to achieve a service life of 40 years. 
(2)LimitationsDuring the period of modernization under subsection (b) of the vessels specified in subsection (a)(2), the Secretary may not— 
(A)permit removal or cannibalization of equipment or systems to support operational vessels, other than— 
(i)rotatable pool equipment; and 
(ii)equipment or systems necessary to support urgent operational requirements (but only with the approval of the Secretary of Defense); or 
(B)make any irreversible modifications that will prohibit the vessel from reentering the operational fleet. 
(d)Reports 
(1)In generalAt the same time as the submittal to Congress of the budget of the President under section 1105 of title 31, United States, for each fiscal year during which activities under the modernization of vessels will be carried out under this section, the Secretary of the Navy shall submit to the congressional defense committees a written report on the status of the modernization of vessels under this section. 
(2)ElementsEach report under this subsection shall include the following: 
(A)The status of modernization efforts, including availability schedules, equipment procurement schedules, and by-fiscal year funding requirements. 
(B)The readiness and operational and manning status of each vessel to be undergoing modernization under this section during the fiscal year covered by such report. 
(C)The current material condition assessment for each such vessel. 
(D)A list of rotatable pool equipment that is identified across the whole class of cruisers to support operations on a continuing basis. 
(E)A list of equipment, other than rotatable pool equipment and components incidental to performing maintenance, removed from each such vessel, including a justification for the removal, the disposition of the equipment, and plan for restoration of the equipment. 
(F)A detailed plan for obligations and expenditures by vessel for the fiscal year beginning during the calendar year during which the report is submitted, and projections of obligations by vessel by fiscal year for the remaining time a vessel is projected to be in the modernization program. 
(G)A statement of the funding required for that fiscal year to ensure the Ship, Modernization, Operations, and Sustainment Fund account has adequate resources to execute the plan under subparagraph (F) for that fiscal year and the following fiscal year. 
(3)Notice on variance from planNot later than 30 days before executing any material deviation from a plan described in paragraph (2)(F) for a fiscal year, the Secretary shall notify the congressional defense committees in writing of such deviation from the plan. 
(e)Repeal of superseded limitationSection 1023 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 846) is repealed. 
DCounterterrorism 
1031.Extension of authority to make rewards for combating terrorismSection 127b(c)(3)(C) of title 10, United States Code, is amended by striking September 30, 2014 and inserting September 30, 2015. 
1032.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, CubaSection 1033 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 850) is amended by striking December 31, 2014 and inserting December 31, 2015.  
1033.Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, CubaSection 1034 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851) is amended by striking December 31, 2014 and inserting December 31, 2015.  
EMiscellaneous Authorities and Limitations 
1041.Modification of Department of Defense authority for humanitarian demining assistance and stockpiled conventional munitions assistance programs 
(a)Inclusion of information about insufficient funding in annual reportSubsection (d)(3) of section 407 of title 10, United States Code, is amended by inserting or insufficient funding after such activities. 
(b)Definition of stockpiled conventional munitions assistanceSubsection (e)(2) of such section is amended— 
(1)by striking and includes and inserting the following: small arms, and light weapons, including man-portable air-defense systems. Such term includes; and 
(2)by inserting before the period at the end the following: , small arms, and light weapons, including man-portable air-defense systems. 
1042.Airlift service 
(a)In generalChapter 931 of title 10, United States Code, is amended by adding at the end the following new section: 
 
9516.Airlift service 
(a)Interstate Transportation 
(1)Except as provided in subsection (d) of this section, the transportation of passengers or property by CRAF-eligible aircraft in interstate air transportation obtained by the Secretary of Defense or the Secretary of a military department through a contract for airlift service in the United States may be provided only by an air carrier that— 
(A)has aircraft in the civil reserve air fleet or offers to place the aircraft in that fleet; and 
(B)holds a certificate issued under section 41102 of title 49. 
(2)The Secretary of Transportation shall act as expeditiously as possible on an application for a certificate under section 41102 of title 49 to provide airlift service. 
(b)Transportation Between the United States and Foreign LocationsExcept as provided in subsection (d), the transportation of passengers or property by CRAF-eligible aircraft between a place in the United States and a place outside the United States obtained by the Secretary of Defense or the Secretary of a military department through a contract for airlift service shall be provided by an air carrier referred to in subsection (a). 
(c)Transportation Between Foreign LocationsThe transportation of passengers or property by CRAF-eligible aircraft between two places outside the United States obtained by the Secretary of Defense or the Secretary of a military department through a contract for airlift service shall be provided by an air carrier referred to in subsection (a) whenever transportation by such an air carrier is reasonably available. 
(d)ExceptionWhen the Secretary of Defense decides that no air carrier holding a certificate under section 41102 of title 49 is capable of providing, and willing to provide, the airlift service, the Secretary of Defense may make a contract to provide the service with an air carrier not having a certificate. 
(e)CRAF-eligible Aircraft DefinedIn this section, CRAF-eligible aircraft means aircraft of a type the Secretary of Defense has determined to be eligible to participate in the civil reserve air fleet.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
9516. Airlift service.. 
1043.Authority to accept certain voluntary legal support servicesSection 1588(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)Voluntary legal support services provided by law students through internship and externship programs approved by the Secretary concerned.. 
1044.Expansion of authority for Secretary of Defense to use the Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entities 
(a)Eligible categories of transportationSubsection (a) of section 2642 of title 10, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by striking The Secretary and inserting Subject to subsection (b), the Secretary; 
(2)in paragraph (3)— 
(A)by striking During the period beginning on October 28, 2009, and ending on October 28, 2019, for and inserting For; and 
(B)by striking of Defense the first place it appears and all that follows through military sales and inserting of Defense; and 
(3)by adding at the end the following new paragraphs: 
 
(4)For military transportation services provided in support of foreign military sales. 
(5)For military transportation services provided to a State, local, or tribal agency (including any organization composed of State, local, or tribal agencies). 
(6)For military transportation services provided to a Department of Defense contractor when transporting supplies that are for, or destined for, a Department of Defense entity.. 
(b)Termination of authority for certain categories of transportationSuch section is further amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Termination of authority for certain categories of transportationThe provisions of paragraphs (3), (4), (5), and (6) of subsection (a) shall apply only to military transportation services provided before October 1, 2019.. 
(c)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2642.Transportation services provided to certain non-Department of Defense agencies and entities: use of Department of Defense reimbursement rate. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 157 of such title is amended to read as follows: 
 
 
2642. Transportation services provided to certain non-Department of Defense agencies and entities: use of Department of Defense reimbursement rate.. 
1045.Repeal of authority relating to use of military installations by Civil Reserve Air Fleet contractors 
(a)RepealSection 9513 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 931 of such title is amended by striking the item relating to section 9513. 
1046.Inclusion of Chief of the National Guard Bureau among leadership of the Department of Defense provided physical protection and personal security 
(a)InclusionSubsection (a) of section 1074 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 330) is amended— 
(1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph (7): 
 
(7)Chief of the National Guard Bureau.. 
(b)Conforming amendmentSubsection (b)(1) of such section is amended by striking paragraphs (1) through (7) and inserting paragraphs (1) through (8). 
1047.Inclusion of regional organizations in authority for assignment of civilian employees of the Department of Defense as advisors to foreign ministries of defense 
(a)Inclusion of regional organizations in authoritySection 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1599; 10 U.S.C. 168 note) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by inserting or regional organizations with security missions after foreign countries; and 
(B)by inserting or regional organization after ministry each place it appears in paragraphs (1) and (2); 
(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and inserting after subsection (b) the following new subsection (c): 
 
(c)Congressional noticeNot later than 15 days before assigning a civilian employee of the Department of Defense as an advisor to a regional organization with a security mission under subsection (a), the Secretary shall submit to the Committees on Armed Services and Foreign Relations of the Senate and the Committees on Armed Services and Foreign Affairs of the House of Representatives a notification of such assignment. Such a notification shall include each of the following: 
(1)A statement of the intent of the Secretary to assign the employee as an advisor to the regional organization. 
(2)The name of the regional organization and the location and duration of the assignment. 
(3)A description of the assignment, including a description of the training or assistance proposed to be provided to the regional organization, the justification for the assignment, a description of the unique capabilities the employee can provide to the regional organization, and a description of how the assignment serves the national security interests of the United States. 
(4)Any other information relating to the assignment that the Secretary of Defense considers appropriate.; 
(3)in subsection (d), as so redesignated, by inserting and regional organizations with security missions after defense ministries each place it appears in paragraphs (1) and (5); and 
(4)in subsection (e), as so redesignated, by striking subsection (c) and inserting subsection (d).  
(b)Update of policy guidance on authorityThe Under Secretary of Defense for Policy shall issue an update of the policy of the Department of Defense for assignment of civilian employees of the Department as advisors to foreign ministries of defense and regional organizations under the authority in section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1599; 10 U.S.C. 168 note), as amended by this section. 
(c)Conforming amendmentThe section heading of such section is amended to read as follows: 
 
1081.Authority for assignment of civilian employees of the Department of Defense as advisors to foreign ministries of defense and regional organizations. 
1048.Report and limitation on availability of funds for aviation foreign internal defense program 
(a)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the aviation foreign internal defense program. Such report shall include each of the following: 
(A)An overall description of the program, including validated requirements from each of the geographic combatant commands and the Joint Staff, and of the statutory authorities used to support fixed and rotary wing aviation foreign internal defense programs within the Department of Defense. 
(B)Program goals, proposed metrics of performance success, and anticipated procurement and operation and maintenance costs across the Future Years Defense Program. 
(C)A comprehensive strategy outlining and justifying contributing commands and units for program execution, including the use of the Air Force, the Special Operations Command, the reserve components of the Armed Forces, and the National Guard. 
(D)The results of any analysis of alternatives and efficiencies reviews for any contracts awarded to support the aviation foreign internal defense program. 
(E)A certification that the program is cost effective and meets the requirements of the geographic combatant commands. 
(F)Any other items the Secretary of Defense determines appropriate. 
(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(b)LimitationNot more than 50 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for Procurement, Defense-wide, for the fixed-wing aviation foreign internal defense program, may be obligated or expended until the date that is 45 days after the date on which the Secretary of Defense provides to the congressional defense committees the certification required under subsection (a). 
1049.Modifications to OH–58D Kiowa Warrior aircraft 
(a)In generalNotwithstanding section 2244a of title 10, United States Code, the Secretary of the Army may modify OH–58D Kiowa Warrior aircraft of the Army that the Secretary determines will not be retired and will remain in the aircraft fleet of the Army. 
(b)Manner of modificationsThe Secretary shall carry out the modifications under subsection (a) in a manner that ensures— 
(1)the safety and survivability of the crews of the OH–58D Kiowa Warrior aircraft; 
(2)the safety of flight for such aircraft; and 
(3)that the minimum capability requirements of the commanders of the combatant commands are met. 
FStudies and Reports 
1051.Protection of top-tier defense-critical infrastructure from electromagnetic pulse 
(a)Report requiredNot later than June 1, 2015, the Secretary of Defense shall submit to the congressional defense committees a report on whether top-tier defense-critical infrastructure requiring electromagnetic pulse protection that receives its power supply from commercial or other non-military sources is protected from the adverse effects of man-made or naturally occurring electromagnetic pulse. In the case of any of such infrastructure that the Secretary determines is not protected from such adverse effects, the Secretary shall include in the report a description of the actions that would be required to provide for the protection of such infrastructure from such adverse effects. 
(b)Form of submissionThe report required by subsection (a) shall be submitted in classified form. 
(c)DefinitionIn this section, the term top-tier defense-critical infrastructure means Department of Defense infrastructure essential to project, support, and sustain the Armed Forces and military operations worldwide. 
1052.Response of the Department of Defense to compromises of classified information 
(a)FindingsCongress makes the following findings: 
(1)Compromises of classified information cause indiscriminate and long-lasting damage to United States national security and often have a direct impact on the safety of warfighters. 
(2)In 2010, hundreds of thousands of classified documents were illegally copied and disclosed across the Internet. 
(3)Classified information has been disclosed in numerous public writings and manuscripts endangering current operations. 
(4)In 2013, nearly 1,700,000 files were downloaded from United States Government information systems, threatening the national security of the United States and placing the lives of United States personnel at extreme risk. The majority of the information compromised relates to the capabilities, operations, tactics, techniques, and procedures of the Armed Forces of the United States, and is the single greatest quantitative compromise in the history of the United States. 
(5)The Department of Defense is taking steps to mitigate the harm caused by these leaks. 
(6)Congress must be kept apprised of the progress of the mitigation efforts to ensure the protection of the national security of the United States. 
(b)Reports required 
(1)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on actions taken by the Secretary in response to significant compromises of classified information. Such report shall include each of the following: 
(A)A description of any changes made to Department of Defense policies or guidance relating to significant compromises of classified information, including regarding security clearances for employees of the Department, information technology, and personnel actions. 
(B)An overview of the efforts made by any task force responsible for the mitigation of such compromises of classified information. 
(C)A description of the resources of the Department that have been dedicated to efforts relating to such compromises. 
(D)A description of the plan of the Secretary to continue evaluating the damage caused by, and to mitigate the damage from, such compromises. 
(E)A general description and estimate of the anticipated costs associated with mitigating such compromises. 
(2)Updates to reportDuring calendar years 2015 and 2016, the Secretary shall submit to the congressional defense committees quarterly updates to the report required by paragraph (1). Each such update shall include information regarding any changes or progress with respect to the matters covered by such report. 
1053.Study on joint analytic capability of the Department of Defense 
(a)Independent assessmentThe Secretary of Defense shall commission an appropriate entity outside the Department of Defense to conduct an independent assessment of the joint analytic capabilities of the Department of Defense to support strategy, plans, and force development and their link to resource decisions. 
(b)ElementsThe assessment required by subsection (a) shall include each of the following: 
(1)An assessment of the analytical capability of the Office of the Secretary of Defense and the Joint Staff to support force planning, defense strategy development, program and budget decisions, and the review of war plans. 
(2)Recommendations on improvements to such capability as required, including changes to processes or organizations that may be necessary. 
(c)ReportNot later than one year after the date of the enactment of this Act, the entity that conducts the assessment required by subsection (a) shall provide to the Secretary an unclassified report, with a classified annex (if appropriate), containing its findings as a result of the assessment. Not later than 90 days after the date of the receipt of the report, the Secretary shall transmit the report to the congressional defense committees, together with such comments on the report as the Secretary considers appropriate. 
1054.Business case analysis of the creation of an active duty association for the 168th Air Refueling Wing 
(a)Business case analysisThe Secretary of the Air Force shall conduct a business case analysis of the creation of a 4–PAA (Personnel-Only) KC–135R active association with the 168th Air Refueling Wing. Such analysis shall include consideration of— 
(1)any efficiencies or cost savings achieved assuming the 168th Air Refueling Wing meets 100 percent of current air refueling requirements after the active association is in place; 
(2)improvements to the mission requirements of the 168th Air Refueling Wing and Air Mobility Command; and 
(3)effects on the operations of Air Mobility Command. 
(b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the business case analysis conducted under subsection (a). 
1055.Reports on recommendations of the National Commission on the Structure of the Air Force 
(a)ReportsNot later than 30 days after the date of the submittal to Congress pursuant to section 1105(a) of title 31, United States Code, of the budget of the President for each of fiscal years 2016 through 2019, the Secretary of the Air Force shall submit to the congressional defense committees a report on the response of the Air Force to the 42 specific recommendations of the National Commission on the Structure of the Air Force in the report of the Commission pursuant to section 363(b) of the National Commission on the Structure of the Air Force Act of 2012 (subtitle G of title III of Public Law 112–239; 126 Stat. 1704). 
(b)Elements of initial reportThe initial report of the Secretary under subsection (a) shall set forth the following: 
(1)Specific milestones for review by the Air Force of the recommendations of the Commission described in subsection (a). 
(2)A preliminary implementation plan for each of such recommendations that do not require further review by the Air Force as of the date of such report for implementation. 
(c)Elements of subsequent reportsEach report of the Secretary under subsection (a) after the initial report shall set forth the following: 
(1)An implementation plan for each of the recommendations of the Commission described in subsection (a), and not previously covered by a report under this section, that do not require further review by the Air Force as of the date of such report for implementation. 
(2)A description of the accomplishments of the Air Force in implementing the recommendations of the Commission previously identified as not requiring further review by the Air Force for implementation in an earlier report under this section, including a description of any such recommendation that is fully implemented as of the date of such report. 
(d)Deviation from Commission recommendationsIf any implementation plan under this section includes a proposal to deviate in a material manner from a recommendation of the Commission described in subsection (a), the report setting forth such implementation plan shall— 
(1)describe the deviation; and 
(2)include a justification of the Air Force for the deviation. 
(e)Allocation of savingsEach report of the Secretary under subsection (a) shall— 
(1)identify any savings achieved by the Air Force as of the date of such report in implementing the recommendations of the Commission described in subsection (a) when compared with spending anticipated by the budget of the President for fiscal year 2015; and 
(2)indicate the manner in which such savings affected the budget request of the President for the fiscal year beginning in the year in which such report is submitted. 
1056.Report on protection of military installationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Attorney General and the Secretary of Homeland Security, shall submit to Congress a report on the protection of military installations. Such report shall include each of the following: 
(1)An identification of specific issues, shortfalls, and gaps related to the authorities providing for the protection of military installations by the agencies concerned and risks associated with such gaps. 
(2)A description of specific and detailed examples of incidents that have actually occurred that illustrate the concerns referred to in paragraph (1). 
(3)Any recommendations for proposed legislation that would— 
(A)improve the ability of the Department of Defense to fulfill its requirement to provide for the protection of military installations; and 
(B)address the concerns referred to in paragraph (1). 
1057.Comptroller General briefing and report on Army and Army National Guard force structure changes 
(a)Briefing and report 
(1)BriefingNot later than March 1, 2015, the Comptroller General of the United States shall submit to the congressional defense committees a written briefing on the assessment of the Comptroller General of the Aviation Restructuring Initiative of the Army and of any proposals submitted by the Chief of the National Guard Bureau or the Cost Assessment and Program Evaluation Office of the Department of Defense that could serve as alternatives to the Army’s proposal for adjusting the structure and mix of its combat aviation forces among regular Army, Army Reserve, and Army National Guard units.  
(2)ReportNot later than 60 days after the submittal of the briefing under paragraph (1), the Comptroller General shall submit to the congressional defense committees a final report on the assessment referred to in that paragraph. 
(b)ElementsThe briefing and report of the Comptroller General required by subsection (a) shall include, at a minimum, each of the following: 
(1)A comparison of the assumptions on strategy, current demands, historical readiness rates, anticipated combat requirements, and the constraints and limitations associated with mobilization, utilization, and rotation policies underlying the Aviation Restructuring Initiative and any alternatives proposed by the Chief of the National Guard Bureau and the Department of Defense Cost Assessment and Program Evaluation Office. 
(2)An assessment of the models used to estimate future costs and cost savings associated with each proposal for allocating Army aviation platforms among the regular Army, Army Reserve, and Army National Guard units. 
(3)A comparison of the military and civilian personnel requirements for supporting combat aviation brigades under each proposal, including a description of the anticipated requirements and funding allocated for active Guard Reserve and full-time military technicians supporting the Army National Guard AH–64 Apache units. 
(c)Sense of Congress regarding additional funding for the ArmyCongress is concerned with the planned reductions and realignments the Army has proposed for the regular Army, the Army National Guard, and the Army Reserves in order to comply with the funding constraints under the Budget Control Act of 2011 (Public Law 112–25). Concerns are particularly associated with proposed reductions in end strength for all components that will result in additional reductions in the number of regular Army and National Guard brigade combat teams as well as reductions and realignments of combat aircraft within and between the regular Army and the Army National Guard. Sufficient funding should be provided to retain the force structure and sustain the readiness of as much Total Army combat capability as possible.  
1058.Improving analytic support to systems acquisition and allocation of acquisition, intelligence, surveillance and reconnaissance assets 
(a)GuidanceNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall review and issue or revise guidance to components of the Department of Defense to improve the application of operations research and systems analysis to— 
(1)the requirements process for acquisition of major defense acquisition programs and major automated information systems; and 
(2)the allocation of intelligence, surveillance, and reconnaissance systems to the combatant commands. 
(b)Briefing of CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall brief— 
(1)the congressional defense committees on any guidance issued or revised under subsection (a); and 
(2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives on any guidance issued or revised under subsection (a)(2) relevant to intelligence. 
1059.Review of United States military strategy and the force posture of allies and partners in the United States Pacific Command area of responsibility 
(a)Independent review 
(1)In generalThe Secretary of Defense shall commission an independent review of the United States Asia-Pacific rebalance, with a focus on issues expected to be critical during the ten-year period beginning on the date of the enactment of this Act, including the national security interests and military strategy of the United States in the Asia-Pacific region. 
(2)Conduct of reviewThe review conducted pursuant to paragraph (1) shall be conducted by an independent organization that has— 
(A)recognized credentials and expertise in national security and military affairs; and 
(B)access to policy experts throughout the United States and from the Asia-Pacific region. 
(3)ElementsThe review conducted pursuant to paragraph (1) shall include the following elements: 
(A)An assessment of the risks to United States national security interests in the United States Pacific Command area of responsibility during the ten-year period beginning on the date of the enactment of this Act as a result of changes in the security environment. 
(B)An assessment of the current and planned United States force posture adjustments and the impact of such adjustments on the strategy to rebalance to the Asia-Pacific region. 
(C)An assessment of the current and planned force posture and adjustments of United States allies and partners in the region and the impact of such adjustments on the strategy to rebalance to the Asia-Pacific region. 
(D)An evaluation of the key capability gaps and shortfalls of the United States and its allies and partners in the Asia-Pacific region, including undersea warfare (including submarines), naval and maritime, ballistic missile defense, cyber, munitions, and intelligence, surveillance, and reconnaissance capabilities. 
(E)An analysis of the willingness and capacity of allies, partners, and regional organizations to contribute to the security and stability of the Asia-Pacific region, including potential required adjustments to United States military strategy based on that analysis. 
(F)An appraisal of the Arctic ambitions of actors in the Asia-Pacific region in the context of current and projected capabilities, including an analysis of the adequacy and relevance of the Arctic Roadmap prepared by the Navy. 
(G)An evaluation of theater security cooperation efforts of the United States Pacific Command in the context of current and projected threats, and desired capabilities and priorities of the United States and its allies and partners.  
(H)The views of noted policy leaders and regional experts, including military commanders, in the Asia-Pacific region. 
(b)Report 
(1)Submission to the Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the independent organization that conducted the review pursuant to subsection (a)(1) shall submit to the Secretary of Defense a report containing the findings of the review. The report shall be submitted in classified form, but may contain an unclassified annex. 
(2)Submission to CongressNot later than 90 days after the date of receipt of the report required by paragraph (1), the Secretary of Defense shall submit to the congressional defense committees the report, together with any comments on the report that the Secretary considers appropriate. 
1060.Repeal of certain reporting requirements relating to the Department of Defense 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1)Oversight of procurement, test, and operational plans for ballistic missile defense programsSection 223a is amended by striking subsection (d). 
(2)Annual report on public-private competition 
(A)RepealChapter 146 is amended by striking section 2462. 
(B)Clerical amendmentThe table of sections at the beginning of chapter 146 is amended by striking the item relating to section 2462. 
(b)Display of annual budget requirements for air sovereignty alert mission under Duncan Hunter National Defense Authorization Act for Fiscal Year 2009Section 354 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4426; 10 U.S.C. 221 note) is hereby repealed. 
1061.Repeal of requirement for Comptroller General of the United States annual reviews and report on pilot program on commercial fee-for-service air refueling support for the Air ForceSection 1081 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–81; 122 Stat. 335) is amended by striking subsection (d). 
1062.Report on additional matters in connection with report on the force structure of the United States Army 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report on the matters specified in subsection (b) with respect to the report of the Secretary on the force structure of the United States Army submitted under section 1066 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1943). 
(b)MattersThe matters specified in this subsection with respect to the report referred to in subsection (a) are the following: 
(1)An update of the planning assumptions and scenarios used to determine the size and force structure of the Army, including the reserve components, for the future-years defense program for fiscal years 2016 through 2020. 
(2)An updated evaluation of the adequacy of the proposed force structure for meeting the goals of the national military strategy of the United States. 
(3)A description of any new alternative force structures considered, if any, including the assessed advantages and disadvantages of each and a brief explanation of why those not selected were rejected. 
(4)The estimated resource requirements of each of the new alternative force structures referred to in paragraph (3). 
(5)An updated independent risk assessment of the proposed Army force structure, to be conducted by the Chief of Staff of the Army. 
(6)A description of plans and actions taken to implement and apply the recommendations of the Comptroller General of the United States regarding force reduction analysis and decision process improvements in the report entitled Defense Infrastructure: Army Brigade Combat Team Inactivations Informed by Analysis but Actions Needed to Improve Stationing Process (GAO–14–76, December 2013) used in the Supplemental Programmatic Environmental Assessment of the Army. 
(7)Such other information or updates as the Secretary considers appropriate. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
1063.Certification for realignment of forces at Lajes Air Force Base, AzoresPrior to taking any action to realign forces at Lajes Air Force Base, Azores, the Secretary of Defense shall certify to the congressional defense committees that— 
(1)the action is supported by a European Infrastructure Consolidation Assessment initiated by the Secretary of Defense on January 25, 2013, including a specific assessment of the efficacy of Lajes Air Force Base, Azores, in support of the United States overseas force posture; and 
(2)the Secretary of Defense has determined, based on an analysis of operational requirements, that Lajes Air Force Base is not an optimal location for United States Special Operations Command or for United States Africa Command. The certification shall include a discussion of the basis for such determination.  
GOther Matters 
1071.Technical and clerical amendments 
(a)Amendments To title 10, United States Code, to reflect enactment of title 41, united states codeTitle 10, United States Code, is amended as follows: 
(1)Section 2013(a)(1) is amended by striking section 6101(b)–(d) of title 41 and inserting section 6101 of title 41. 
(2)Section 2302 is amended— 
(A)in paragraph (7), by striking section 4 of such Act and inserting such section; and 
(B)in paragraph (9)(A)— 
(i)by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41; and 
(ii)by striking such section and inserting such chapter. 
(3)Section 2306a(b)(3)(B) is amended by striking section 4(12)(C)(i) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(C)(i)) and inserting section 103(3)(A) of title 41. 
(4)Section 2314 is amended by striking Sections 6101(b)–(d) and inserting Sections 6101. 
(5)Section 2321(f)(2) is amended by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41. 
(6)Section 2359b(k)(4)(A) is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 110 of title 41. 
(7)Section 2379 is amended— 
(A)in subsections (a)(1)(A), (b)(2)(A), and (c)(1)(B)(i), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41; and 
(B)in subsections (b) and (c)(1), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41. 
(8)Section 2410m(b)(1) is amended— 
(A)in subparagraph (A)(i), by striking section 7 of such Act and inserting section 7104(a) of such title; and 
(B)in subparagraph (B)(ii), by striking section 7 of the Contract Disputes Act of 1978 and inserting section 7104(a) of title 41. 
(9)Section 2533(a) is amended by striking such Act in the matter preceding paragraph (1) and inserting chapter 83 of such title. 
(10)Section 2533b is amended— 
(A)in subsection (h)— 
(i)in paragraph (1), by striking sections 34 and 35 of the Office of Federal Procurement Policy Act (41 U.S.C. 430 and 431) and inserting sections 1906 and 1907 of title 41; and 
(ii)in paragraph (2), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41; and 
(B)in subsection (m)— 
(i)in paragraph (2), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 105 of title 41; 
(ii)in paragraph (3), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 131 of title 41; and 
(iii)in paragraph (5), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41. 
(11)Section 2545(1) is amended by striking section 4(16) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(16)) and inserting section 131 of title 41. 
(12)Section 7312(f) is amended by striking Section 3709 of the Revised Statutes (41 U.S.C. 5) and inserting Section 6101 of title 41. 
(b)Amendments to other defense-related statutes to reflect enactment of title 41, united states code 
(1)The Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is amended as follows: 
(A)Section 846(a) (10 U.S.C. 2534 note) is amended— 
(i)by striking the Buy American Act (41 U.S.C. 10a et seq.) and inserting chapter 83 of title 41, United States Code; and 
(ii)by striking that Act and inserting that chapter. 
(B)Section 866 (10 U.S.C. 2302 note) is amended— 
(i)in subsection (b)(4)(A), by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code; and 
(ii)in subsection (e)(2)(A), by striking section 4(13) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(13)) and inserting section 110 of title 41, United States Code. 
(C)Section 893(f)(2) (10 U.S.C. 2302 note) is amended by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code. 
(2)The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as follows: 
(A)Section 805(c)(1) (10 U.S.C. 2330 note) is amended— 
(i)in subparagraph (A), by striking section 4(12)(E) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(E)) and inserting section 103(5) of title 41, United States Code; and 
(ii)in subparagraph (C)(i), by striking section 4(12)(F) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(F)) and inserting section 103(6) of title 41, United States Code. 
(B)Section 821(b)(2) (10 U.S.C. 2304 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code. 
(C)Section 847 (10 U.S.C. 1701 note) is amended— 
(i)in subsection (a)(5), by striking section 27(e) of the Office of Federal Procurement Policy Act (41 U.S.C. 423(e)) and inserting section 2105 of title 41, United States Code; 
(ii)in subsection (c)(1), by striking section 4(16) of the Office of Federal Procurement Policy Act and inserting section 131 of title 41, United States Code; and 
(iii)in subsection (d)(1), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code. 
(D)Section 862 (10 U.S.C. 2302 note) is amended— 
(i)in subsection (b)(1), by striking section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421) and inserting section 1303 of title 41, United States Code; and 
(ii)in subsection (d)(1), by striking section 6(j) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(j)) and inserting section 1126 of title 41, United States Code. 
(3)The John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) is amended as follows: 
(A)Section 832(d)(3) (10 U.S.C. 2302 note) is amended by striking section 8(b) of the Service Contract Act of 1965 (41 U.S.C. 357(b)) and inserting section 6701(3) of title 41, United States Code. 
(B)Section 852(b)(2)(A)(ii) (10 U.S.C. 2324 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code. 
(4)Section 8118 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 10 U.S.C. 2533a note) is amended by striking section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430) and inserting section 1906 of title 41, United States Code. 
(5)The National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136) is amended as follows: 
(A)Section 812(b)(2) (10 U.S.C. 2501 note) is amended by striking section 6(d)(4)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(d)(4)(A)) and inserting section 1122(a)(4)(A) of title 41, United States Code. 
(B)Section 1601(c) (10 U.S.C. 2358 note) is amended— 
(i)in paragraph (1)(A), by striking section 32A of the Office of Federal Procurement Policy Act, as added by section 1443 of this Act and inserting section 1903 of title 41, United States Code; and 
(ii)in paragraph (2)(B), by striking Subsections (a) and (b) of section 7 of the Anti-Kickback Act of 1986 (41 U.S.C. 57(a) and (b)) and inserting Section 8703(a) of title 41, United States Code. 
(6)Section 8025(c) of the Department of Defense Appropriations Act, 2004 (Public Law 108–87; 10 U.S.C. 2410d note), is amended by striking the Javits-Wagner-O’Day Act (41 U.S.C. 46–48) and inserting chapter 85 of title 41, United States Code. 
(7)Section 817(e)(1)(B) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2306a note) is amended by striking section 26(f)(5)(B) of the Office of Federal Procurement Policy Act (41 U.S.C. 422(f)(5)(B)) and inserting section 1502(b)(3)(B) of title 41, United States Code. 
(8)Section 801(f)(1) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2330 note) is amended by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 1702(c) of title 41, United States Code. 
(9)Section 803(d) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2306a note) is amended by striking subsection (b)(1)(B) of section 304A of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254b) and inserting section 3503(a)(2) of title 41, United States Code. 
(10)Section 848(e)(1) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 10 U.S.C. 2304 note) is amended by striking section 32 of the Office of Federal Procurement Policy Act (41 U.S.C. 428) and inserting section 1902 of title 41, United States Code. 
(11)Section 722(b)(2) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 1073 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code. 
(12)Section 3412(k) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106, 10 U.S.C. 7420 note) is amended by striking section 303(c) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)) and inserting section 3304(a) of title 41, United States Code. 
(13)Section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2371 note) is amended— 
(A)in subsection (a)(2)(A), by striking section 16(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)) and inserting section 1702(c) of title 41, United States Code,; 
(B)in subsection (d)(1)(B)(ii), by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 1702(c) of title 41, United States Code; 
(C)in subsection (e)(2)(A), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code; and 
(D)in subsection (h), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code. 
(14)Section 326(c)(2) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2302 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code. 
(15)Section 806 of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law 102–190; 10 U.S.C. 2302 note) is amended— 
(A)in subsection (b), by striking section 4(12) of the Office of Federal Procurement Policy Act and inserting section 103 of title 41, United States Code; and 
(B)in subsection (c)— 
(i)by striking section 25(a) of the Office of Federal Procurement Policy Act and inserting section 1302(a) of title 41, United States Code; and 
(ii)by striking section 25(c)(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)(1)) and inserting section 1303(a)(1) of such title 41. 
(16)Section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended— 
(A)by designating the subsection after subsection (k), relating to definitions, as subsection (l); and 
(B)in paragraph (8) of that subsection, by striking the first section of the Act of June 25, 1938 (41 U.S.C. 46; popularly known as the Wagner-O’Day Act) and inserting section 8502 of title 41, United States Code. 
(c)Amendments to title 10, United States Code, To reflect reclassification of provisions of law codified in title 50, united states codeTitle 10, United States Code, is amended as follows: 
(1)Sections 113(b), 125(a), and 155(d) are amended by striking (50 U.S.C. 401) and inserting (50 U.S.C. 3002). 
(2)Sections 113(e)(2), 117(a)(1), 118(b)(1), 118a(b)(1), 153(b)(1)(C)(i), 231(b)(1), 231a(c)(1), and 2501(a)(1)(A) are amended by striking (50 U.S.C. 404a) and inserting (50 U.S.C. 3043). 
(3)Sections 167(g), 421(c), and 2557(c) are amended by striking (50 U.S.C. 413 et seq.) and inserting (50 U.S.C. 3091 et seq.). 
(4)Section 201(b)(1) is amended by striking (50 U.S.C. 403–6(b)) and inserting (50 U.S.C. 3041(b)). 
(5)Section 429 is amended— 
(A)in subsection (a), by striking Section 102A of the National Security Act of 1947 (50 U.S.C. 403–1) and inserting section 102A of the National Security Act of 1947 (50 U.S.C. 3024); and 
(B)in subsection (e), by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)). 
(6)Section 442(d) is amended by striking (50 U.S.C. 404e(a)) and inserting (50 U.S.C. 3045(a)). 
(7)Section 444 is amended— 
(A)in subsection (b)(2), by striking (50 U.S.C. 403o) and inserting (50 U.S.C. 3515); and 
(B)in subsection (e)(2)(B), by striking (50 U.S.C. 403a et seq.) and inserting (50 U.S.C. 3501 et seq.). 
(8)Section 457 is amended— 
(A)in subsection (a), by striking (50 U.S.C. 431) and inserting (50 U.S.C. 3141); and 
(B)in subsection (c), by striking (50 U.S.C. 431(b)) and inserting (50 U.S.C. 3141(b)). 
(9)Sections 462, 1599a(a), and 1623(a) are amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614). 
(10)Sections 491(c)(3), 494(d)(1), 496(a)(1), 2409(e)(1) are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)). 
(11)Section 1605(a)(2) is amended by striking (50 U.S.C. 403r) and inserting (50 U.S.C. 3518). 
(12)Section 2723(d)(2) is amended by striking (50 U.S.C. 413) and inserting (50 U.S.C. 3091). 
(d)Amendments to other defense-Related statutes To reflect reclassification of provisions of law codified in title 50, united states code 
(1)The following provisions of law are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)): 
(A)Section 911(3) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2271 note). 
(B)Sections 801(b)(3) and 911(e)(2) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2304 note; 2271 note). 
(C)Section 812(e) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2501 note). 
(2)Section 901(d) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 137 note) is amended by striking (50 U.S.C. 401 et seq.) and inserting (50 U.S.C. 3001 et seq.). 
(e)Date of enactment referencesTitle 10, United States Code, is amended as follows: 
(1)Section 1218(d)(3) is amended by striking on the date that is five years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 and inserting on October 28, 2014. 
(2)Section 1566a(a) is amended by striking Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 and under and inserting Under. 
(3)Section 2275(d) is amended— 
(A)in paragraph (1), by striking before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 and inserting before January 2, 2013; and 
(B)in paragraph (2), by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 and inserting on or after January 2, 2013. 
(4)Section 2601a(e) is amended by striking after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012 and inserting after December 31, 2011,. 
(5)Section 6328(c) is amended by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 and inserting on or after October 28, 2009,. 
(f)Other technical corrections to title 10, united states codeTitle 10, United States Code, is amended as follows: 
(1)Section 118 is amended by striking subsection (g). 
(2)The table of sections at the beginning of chapter 3 is amended— 
(A)by striking the item relating to section 130e and inserting the following new item: 
 
 
130e. Treatment under Freedom of Information Act of certain critical infrastructure security information.; and 
(B)by striking the item relating to section 130f and inserting the following new item: 
 
 
130f. Congressional notification of sensitive military operations.. 
(3)The table of sections at the beginning of chapter 7 is amended by inserting a period at the end of the item relating to section 189. 
(4)Section 189(c)(1) is amended by striking 139c and inserting 2430(a). 
(5)Section 407(a)(3)(A) is amended by striking the comma after as applicable. 
(6)Section 429(c) is amended by striking act and inserting law. 
(7)Section 488(a) is amended by inserting a comma after Every three years.  
(8)Section 674(b) is amended by striking afer and inserting after. 
(9)Section 949i(b) is amended by striking ,, and inserting a comma. 
(10)Section 950b(b)(2)(A) is amended by striking give and inserting given. 
(11)Section 1040(a)(1) is amended by striking .. and inserting a period. 
(12)Section 1044(d)(2) is amended by striking .. and inserting a period. 
(13)Section 1074m(a)(2) is amended by striking subparagraph in the matter preceding subparagraph (A) and inserting subparagraphs. 
(14)Section 1154(a)(2)(A)(ii) is amended by striking U.S.C.1411 and inserting U.S.C. 1411. 
(15)Section 1513(1) is amended in the last sentence by striking subsection (b) and inserting subsection (c). 
(16)Section 2222(g)(3) is amended by striking (A) after (3). 
(17)Section 2335(d) is amended— 
(A)by designating the last sentence of paragraph (2) as paragraph (3); and 
(B)in paragraph (3), as so designated— 
(i)by inserting before each of the following paragraph heading: Other terms.—. 
(ii)by striking the term and inserting that term; and 
(iii)by striking Federal Campaign and inserting Federal Election Campaign. 
(18)Section 2430(c)(2) is amended by striking section 2366a(a)(4) and inserting section 2366a(a)(6). 
(19)Section 2601a is amended— 
(A)in subsection (a)(1), by striking issue and inserting prescribe; and 
(B)in subsection (d), by striking issued and inserting prescribed. 
(20)Section 2371 is amended by striking subsection (h). 
(21)The item relating to section 2642 in the table of sections at the beginning of chapter 157 is amended by striking rates and inserting rate. 
(22)Section 2642(a)(3) is amended by inserting and after Department of Defense.  
(23)Section 2684a(h) is amended by inserting 670 after U.S.C..  
(24)Section 2853(c)(1)(A) is amended by striking can be still be and inserting can still be. 
(25)Section 2866(a)(4)(A) is amended by striking repayed and inserting repaid. 
(26)Section 2884(c) is amended by striking on evaluation in the matter preceding paragraph (1) and inserting an evaluation. 
(27)Section 7292(d)(2) is amended by striking section 1024(a) and inserting section 1018(a). 
(g)National Defense Authorization Act for Fiscal Year 2014Effective as of December 26, 2013, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) is amended as follows: 
(1)Section 314 (127 Stat. 729) is amended by striking Section 317(c)(2) and inserting Section 317(d)(2).  
(2)Section 812(a)(3)(B) (127 Stat. 807) is amended by inserting the first place it appears before the semicolon. 
(3)Section 905(b) (127 Stat. 818) is amended by striking training, and education and inserting Training, and Education.  
(4)Section 1073(a)(2)(B) (127 Stat. 869) is amended by striking and after inserting. 
(5)Section 1709(b)(1)(B) (127 Stat. 962; 10 U.S.C. 113 note) is amended by striking of after such.  
(6)Section 2712 (127 Stat. 1004) is repealed. 
(7)Section 2809(a) (127 Stat. 1013) is amended by striking subjection and inserting subsection. 
(8)Section 2966 (127 Stat. 1042) is amended in the section heading by striking title and inserting administrative jurisdiction. 
(9)Section 2971(a) (127 Stat. 1044) is amended— 
(A)by striking the map and inserting the maps; and 
(B)by striking the mineral leasing laws, and the geothermal leasing laws and inserting and the mineral leasing laws. 
(10)Section 2972(d)(1) (127 Stat. 1045) is amended— 
(A)in subparagraph (A), by inserting public before land; and 
(B)in subparagraph (B), by striking public. 
(11)Section 2977(c)(3) (127 Stat. 1047) is amended by striking ; and and inserting a period. 
(h)National defense authorization act for fiscal year 2013Effective as of January 2, 2013, and as if included therein as enacted, section 604(b)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1774) is amended by striking on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 and inserting on January 2, 2013,. 
(i)Ike Skelton National Defense Authorization Act for Fiscal Year 2011Section 1631(b)(6) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended by striking section 596(b) of such Act and inserting section 596(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 1561 note). 
(j)Strategic and Critical Materials Stock Piling ActSection 11(b)(2) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–2(b)(2)) is amended by striking under section 9(b)(2)(G) and inserting under section 9(b)(2)(H). 
(k)Coordination with other amendments made by this actFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act. 
1072.Reform of quadrennial defense review 
(a)In general 
(1)ReformSection 118 of title 10, United States Code, is amended to read as follows: 
 
118.Defense Strategy Review 
(a)Defense Strategy Review 
(1)Review requiredEvery four years, during a year following a year evenly divisible by four, the Secretary of Defense shall conduct a comprehensive examination (to be known as a Defense Strategy Review) of the national defense strategy, force structure, modernization plans, posture, infrastructure, budget plan, and other elements of the defense program and policies of the United States with a view toward determining and expressing the defense strategy of the United States and establishing a defense program. Each such Defense Strategy Review shall be conducted in consultation with the Chairman of the Joint Chiefs of Staff. 
(2)Conduct of reviewEach Defense Strategy Review shall be conducted so as to— 
(A)delineate a national defense strategy in support of the most recent National Security Strategy prescribed by the President pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043); 
(B)provide a mechanism for— 
(i)setting priorities for sizing and shaping the force, guiding the development and sustainment of capabilities, allocating resources, and adjusting the organization of the Department of Defense to respond to changes in the strategic environment; 
(ii)monitoring, assessing, and holding accountable agencies within the Department of Defense for the development of policies and programs that support the national defense strategy; 
(iii)integrating and supporting other national and related interagency security policies and strategies with other Department of Defense guidance, plans, and activities; and 
(iv)communicating such national defense strategy to Congress, relevant United States Government agencies, allies and international partners, and the private sector; 
(C)consider three general timeframes of the near-term (associated with the future-years defense program), mid-term (10 to 15 years), and far-term (20 years); 
(D)address the security environment, threats, trends, opportunities, and challenges, and define the nature and magnitude of the strategic and military risks associated with executing the national defense strategy by using the most recent net assessment submitted by the Secretary of Defense under section 113 of this title, the risk assessment submitted by Chairman of the Joint Chiefs of Staff under section 153 of this title, and, as determined necessary or useful by the Secretary, any other Department of Defense, Government, or non-government strategic or intelligence estimate, assessment, study, or review; 
(E)define the force size and structure, capabilities, modernization plans, posture, infrastructure, readiness, organization, and other elements of the defense program of the Department of Defense that would be required to execute missions called for in such national defense strategy; 
(F)to the extent practical, estimate the budget plan sufficient to execute the missions called for in such national defense strategy; 
(G)define the nature and magnitude of the strategic and military risks associated with executing such national defense strategy; and 
(H)understand the relationships and tradeoffs between missions, risks, and resources. 
(3)Submission of report on defense strategy review to congressional committeesThe Secretary shall submit a report on each Defense Strategy Review to the Committees on Armed Services of the Senate and the House of Representatives. Each such report shall be submitted by not later than March 1 of the year following the year in which the review is conducted. If the year in which the review is conducted is in the second term of a President, the Secretary may submit an update to the Defense Strategy Review report submitted during the first term of that President. 
(4)ElementsThe report required by paragraph (3) shall provide a comprehensive discussion of the Review, including each of the following: 
(A)The national defense strategy of the United States. 
(B)The assumed or defined prioritized national security interests of the United States that inform the national defense strategy defined in the Review. 
(C)The assumed strategic environment, including the threats, developments, trends, opportunities, and challenges that affect the assumed or defined national security interests of the United States. 
(D)The assumed steady state activities, crisis and conflict scenarios, military end states, and force planning construct examined in the review. 
(E)The prioritized missions of the armed forces under the strategy and a discussion of the roles and missions of the components of the armed forces to carry out those missions. 
(F)The assumed roles and capabilities provided by other United States Government agencies and by allies and international partners. 
(G)The force size and structure, capabilities, posture, infrastructure, readiness, organization, and other elements of the defense program that would be required to execute the missions called for in the strategy. 
(H)An assessment of the significant gaps and shortfalls between the force size and structure, capabilities, and additional elements as required by subparagraph (G) and the current elements in the Department’s existing program of record, a prioritization of those gaps and shortfalls, and an understanding of the relationships and tradeoffs between missions, risks, and resources. 
(I)An assessment of the risks assumed by the strategy, including— 
(i)how the Department defines, categorizes, and measures risk, including strategic and military risk; and 
(ii)the plan for mitigating major identified risks, including the expected timelines for, and extent of, any such mitigation, and the rationale for where greater risk is accepted. 
(J)Any other key assumptions and elements addressed in the review or that the Secretary considers necessary to include. 
(5)CJCS Review 
(A)Upon the completion of each Review under this subsection, the Chairman of the Joint Chiefs of Staff shall prepare and submit to the Secretary of Defense the Chairman’s assessment of risks under the defense strategy developed by the Review and a description of the capabilities needed to address such risks. 
(B)The Chairman’s assessment shall be submitted to the Secretary in time for the inclusion of the assessment in the report on the Review required by paragraph (3). The Secretary shall include the Chairman’s assessment, together with the Secretary’s comments, in the report in its entirety. 
(6)FormThe report required under paragraph (3) shall be submitted in unclassified form, but may include a classified annex if the Secretary determines it is necessary to protect national security. 
(b)National Defense Panel 
(1)EstablishmentNot later than February 1 of a year following a year evenly divisible by four, there shall be established an independent panel to be known as the National Defense Panel (in this subsection referred to as the Panel). The Panel shall have the duties set forth in this subsection. 
(2)MembershipThe Panel shall be composed of ten members from private civilian life who are recognized experts in matters relating to the national security of the United States. Eight of the members shall be appointed as follows: 
(A)Two by the chairman of the Committee on Armed Services of the House of Representatives. 
(B)Two by the chairman of the Committee on Armed Services of the Senate. 
(C)Two by the ranking member of the Committee on Armed Services of the House of Representatives. 
(D)Two by the ranking member of the Committee on Armed Services of the Senate. 
(3)Co-chairs of the panelIn addition to the members appointed under paragraph (2), the Secretary of Defense shall appoint two members from private civilian life to serve as co-chairs of the panel. 
(4)Period of appointment; vacanciesMembers shall be appointed for the life of the Panel. Any vacancy in the Panel shall be filled in the same manner as the original appointment. 
(5)DutiesThe Panel shall have the following duties with respect to a Defense Strategy Review conducted under subsection (a): 
(A)Assessing the current and future security environment, including threats, trends, developments, opportunities, challenges, and risks, by using the most recent net assessment submitted by the Secretary of Defense under section 113 of this title, the risk assessment submitted by Chairman of the Joint Chiefs of Staffs under section 153 of this title, and, as determined necessary or useful by the Panel, any other Department of Defense, Government, or non-government strategic or intelligence estimate, assessment, study, review, or expert. 
(B)Suggesting key issues that should be addressed in the Defense Strategy Review. 
(C)Based upon the assessment under subparagraph (A), identifying and discussing the national security interests of the United States and the role of the armed forces and the Department of Defense related to the protection or promotion of those interests. 
(D)Assessing the report on the Defense Strategy Review submitted by the Secretary of Defense under subsection (a)(3). 
(E)Assessing the assumptions, strategy, findings, and risks of the report on the Defense Strategy Review submitted under subsection (a)(3). 
(F)Considering alternative defense strategies. 
(G)Assessing the force structure and capabilities, posture, infrastructure, readiness, organization, budget plans, and other elements of the defense program of the United States to execute the missions called for in the Defense Strategy Review and in the alternative strategies considered under subparagraph (F). 
(H)Providing to Congress and the Secretary of Defense, in the report required by paragraph (7), any recommendations it considers appropriate for their consideration. 
(6)First meetingIf the Secretary of Defense has not made the Secretary’s appointments to the Panel under paragraph (3) by March 1 of a year in which the Panel is established, the Panel shall convene for its first meeting with the remaining members. 
(7)ReportsNot later than three months after the date on which the report on a Defense Strategy Review is submitted under paragraph (3) of subsection (a) to the committees of Congress referred to in such paragraph, the Panel shall submit to such committees a report on the Panel’s assessment of such Defense Strategy Review, as required by paragraph (5). 
(8)Administrative provisionsThe following administrative provisions apply to a Panel established under paragraph (1): 
(A)The Panel may request directly from the Department of Defense and any of its components such information as the Panel considers necessary to carry out its duties under this subsection. The head of the department or agency concerned shall cooperate with the Panel to ensure that information requested by the Panel under this paragraph is promptly provided to the maximum extent practical. 
(B)Upon the request of the co-chairs, the Secretary of Defense shall make available to the Panel the services of any federally funded research and development center that is covered by a sponsoring agreement of the Department of Defense. 
(C)The Panel shall have the authorities provided in section 3161 of title 5 and shall be subject to the conditions set forth in such section. 
(D)Funds for activities of the Panel shall be provided from amounts available to the Department of Defense. 
(9)TerminationA Panel established under paragraph (1) shall terminate 45 days after the date on which the Panel submits its report on a Defense Strategy Review under paragraph (7).. 
(2)Clerical amendmentThe item relating to section 118 at the beginning of chapter 2 of such title is amended to read as follows: 
 
 
118. Defense Strategy Review.. 
(b)Repeal of quadrennial roles and missions review 
(1)RepealChapter 2 of such title is amended by striking section 118b. 
(2)Conforming amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 118b. 
(c)Effective dateSection 118 of such title, as amended by subsection (a), and the amendments made by this section, shall take effect on October 1, 2015. 
(d)Additional requirement for next Defense Strategy ReviewThe first Defense Strategy Review required by subsection (a)(1) of section 118 of title 10, United States Code, as amended by subsection (a) of this section, shall include an analysis of enduring mission requirements for equipping, training, sustainment, and other operation and maintenance activities of the Department of Defense, including the Defense Agencies and military departments, that are financed by amounts authorized to be appropriated for overseas contingency operations. 
1073.Biennial surveys of Department of Defense civilian employees on workplace and gender relations matters 
(a)Surveys required 
(1)In generalChapter 23 of title 10, United States Code, is amended by inserting after section 481 the following new section: 
 
481a.Workplace and gender relations issues: surveys of Department of Defense civilian employees 
(a)In general 
(1)The Secretary of Defense shall carry out every other fiscal year a survey of civilian employees of the Department of Defense to solicit information on gender issues, including issues relating to gender-based assault, harassment, and discrimination, and the climate in the Department for forming professional relationships between male and female civilian employees of the Department. 
(2)Each survey under this section shall be known as a Department of Defense Civilian Employee Workplace and Gender Relations Survey. 
(b)ElementsEach survey conducted under this section shall be conducted so as to solicit information on the following: 
(1)Indicators of positive and negative trends for professional and personal relationships between male and female civilian employees of the Department of Defense. 
(2)The specific types of assault on civilian employees of the Department by other personnel of the Department (including contractor personnel) that have occurred, and the number of times each respondent has been so assaulted during the preceding fiscal year. 
(3)The effectiveness of Department policies designed to improve professional relationships between male and female civilian employees of the Department. 
(4)The effectiveness of current processes for complaints on and investigations into gender-based assault, harassment, and discrimination involving civilian employees of the Department. 
(5)Any other issues relating to assault, harassment, or discrimination involving civilian employees of the Department that the Secretary considers appropriate. 
(c)Report to CongressUpon the completion of a survey under this section, the Secretary shall submit to Congress a report containing the results of the survey.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by inserting after the item relating to section 481 the following new item: 
 
 
481a. Workplace and gender relations issues: surveys of Department of Defense civilian employees.. 
(3)Initial surveyThe Secretary of Defense shall carry out the first survey required by section 481a of title 10, United States Code (as added by this subsection), during fiscal year 2016. 
(b)Report on feasibility of similar surveys of military dependents and Department of Defense contractors 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment by the Secretary of the feasibility of conducting recurring surveys of each population specified in paragraph (2) on issues relating to gender-based assault, harassment, and discrimination. 
(2)Covered populationsThe populations specified in this paragraph are the following: 
(A)Military dependents. 
(B)Contractors of the Department of Defense. 
1074.Revision to statute of limitations for aviation insurance claims 
(a)In generalSection 44309 of title 49, United States Code, is amended— 
(1)in subsection (a)(2), by adding at the end the following new sentence: A civil action shall not be instituted against the United States under this chapter unless the claimant first presents the claim to the Secretary of Transportation and such claim is finally denied by the Secretary in writing and notice of the denial of such claim is sent by certified or registered mail.; and 
(2)by striking subsection (c) and inserting the following new subsection (c): 
 
(c)Time requirements 
(1)Except as provided under paragraph (2), an insurance claim made under this chapter against the United States shall be forever barred unless it is presented in writing to the Secretary of Transportation within two years after the date on which the loss event occurred. Any civil action arising out of the denial of such a claim shall be filed by not later than six months after the date of the mailing, by certified or registered mail, of notice of final denial of the claim by the Secretary. 
(2) 
(A)For claims based on liability to persons with whom the insured has no privity of contract, an insurance claim made under the authority of this chapter against the United States shall be forever barred unless it is presented in writing to the Secretary of Transportation by not later than the earlier of— 
(i)the date that is 60 days after the date on which final judgment is entered by a tribunal of competent jurisdiction; or 
(ii)the date that is six years after the date on which the loss event occurred. 
(B)Any civil action arising out of the denial of such claim shall be filed by not later than six months after the date of mailing, by certified or registered mail, of notice of final denial of the claim by the Secretary. 
(3)A claim made under this chapter shall be deemed to be administratively denied if the Secretary fails to make a final disposition of the claim before the date that is 6 months after the date on which the claim is presented to the Secretary, unless the Secretary makes a different agreement with the claimant when there is good cause for an agreement.. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to a claim arising after the date of the enactment of this Act. 
1075.Pilot program for the Human Terrain System 
(a)Pilot program requiredThe Secretary of the Army may carry out a pilot program under which the Secretary utilizes Human Terrain System assets in the United States Pacific Command area of responsibility to support phase 0 shaping operations and the theater security cooperation plans of the Commander of the United States Pacific Command. 
(b)Reports 
(1)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report on the status of the pilot program under this section. Such report shall include the independent analysis and recommendations of the Commander of the United States Pacific Command regarding the effectiveness of the program and how it could be improved. 
(2)Final reportNot later than December 1, 2016, the Secretary of the Army shall submit to the congressional defense committees a final report on the pilot program. Such report shall include an analysis of the comparative value of human terrain information relative to other analytic tools and techniques, recommendations regarding expanding the program to include other combatant commands, and any improvements to the program and necessary resources that would enable expanding the program. 
(c)TerminationThe authority to carry out a pilot program under this section shall terminate on September 30, 2016. 
1076.Clarification of policies on management of special use airspace of Department of Defense 
(a)Issuance of guidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to clarify the policies of the Department of Defense with respect to— 
(1)the appropriate management of special use airspace managed by the Department; and 
(2)governing access by non-Department users to such special use airspace. 
(b)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretary shall provide to the congressional defense committees a briefing on the status of implementing the guidance issued under subsection (a). 
1077.Department of Defense policies on community involvement in Department community outreach events 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report setting forth such recommendations as the Secretary considers appropriate for modifications of the policies of the Department of Defense on the involvement of non-Federal entities in Department community outreach events (including air shows, parades, open houses, and performances by military musical units) that feature any unit, aircraft, vessel, equipment, or members of the Armed Forces in order to increase the involvement of non-Federal entities in such events. 
(b)ConsultationThe Secretary shall prepare the report required by subsection (a) in consultation with the Director of the Office of Government Ethics. 
(c)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of current Department of Defense policies and regulations on the acceptance and use of voluntary gifts, donations, sponsorships, and other forms of support from non-Federal entities and persons for Department community outreach events described in subsection (a), including the authorities or requirements of the Department to accept fees for such air shows, parades, open houses, and performances by military musical units. 
(2)Recommendations for modifications of such policies and regulations in order to permit additional voluntary support and funding from non-Federal entities for such events, including recommendations on matters such as increased recognition of donors, authority for military units to endorse the fundraising efforts of certain donors, and authority for the Armed Forces to charge fees or solicit and accept donations for parking and admission to such events. 
1078.Notification of foreign threats to information technology systems impacting national security 
(a)Notification required 
(1)In generalNot later than 30 days after the Secretary of Defense determines, through the use of open source information or the use of existing authorities (including section 806 of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4260; 10 U.S.C. 2304 note)), that there is evidence of a national security threat described in paragraph (2), the Secretary shall submit to the congressional defense committees a notification of such threat. 
(2)National security threatA national security threat described in this paragraph is a threat to an information technology or telecommunications component or network by an agent of a foreign power in which the compromise of such technology, component, or network poses a significant risk to the programs and operations of the Department of Defense, as determined by the Secretary of Defense. 
(3)FormA notification under this subsection shall be submitted in classified form. 
(b)Action plan requiredIn the event that a notification is submitted pursuant to subsection (a), the Secretary shall work with the head of any department or agency affected by the national security threat to develop a plan of action for responding to the concerns leading to the notification. 
(c)Agent of a foreign powerIn this section, the term agent of a foreign power has the meaning given such term in section 101(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b)). 
1079.Pilot program to rehabilitate and modify homes of disabled and low-income veterans 
(a)DefinitionsIn this section: 
(1)DisabledThe term disabled means an individual with a disability, as defined by section 12102 of title 42, United States Code. 
(2)Eligible veteranThe term eligible veteran means a disabled or low-income veteran. 
(3)Energy efficient features or equipmentThe term energy efficient features or equipment means features of, or equipment in, a primary residence that help reduce the amount of electricity used to heat, cool, or ventilate such residence, including insulation, weatherstripping, air sealing, heating system repairs, duct sealing, or other measures. 
(4)Low-income veteranThe term low-income veteran means a veteran whose income does not exceed 80 percent of the median income for an area, as determined by the Secretary. 
(5)Nonprofit organizationThe term nonprofit organization means an organization that is— 
(A)described in section 501(c)(3) or 501(c)(19) of the Internal Revenue Code of 1986; and 
(B)exempt from tax under section 501(a) of such Code. 
(6)Primary residence 
(A)In generalThe term primary residence means a single family house, a duplex, or a unit within a multiple-dwelling structure that is the principal dwelling of an eligible veteran and is owned by such veteran or a family member of such veteran. 
(B)Family member definedFor purposes of this paragraph, the term family member includes— 
(i)a spouse, child, grandchild, parent, or sibling; 
(ii)a spouse of such a child, grandchild, parent, or sibling; or 
(iii)any individual related by blood or affinity whose close association with a veteran is the equivalent of a family relationship. 
(7)Qualified organizationThe term qualified organization means a nonprofit organization that provides nationwide or statewide programs that primarily serve veterans or low-income individuals. 
(8)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(9)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. 
(10)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code. 
(b)Establishment of a pilot program 
(1)Grant 
(A)In generalThe Secretary shall establish a pilot program to award grants to qualified organizations to rehabilitate and modify the primary residence of eligible veterans. 
(B)CoordinationThe Secretary shall work in conjunction with the Secretary of Veterans Affairs to establish and oversee the pilot program and to ensure that such program meets the needs of eligible veterans. 
(C)Maximum grantA grant award under the pilot program to any one qualified organization shall not exceed $1,000,000 in any one fiscal year, and such an award shall remain available until expended by such organization. 
(2)Application 
(A)In generalEach qualified organization that desires a grant under the pilot program shall submit an application to the Secretary at such time, in such manner, and, in addition to the information required under subparagraph (B), accompanied by such information as the Secretary may reasonably require. 
(B)ContentsEach application submitted under subparagraph (A) shall include— 
(i)a plan of action detailing outreach initiatives; 
(ii)the approximate number of veterans the qualified organization intends to serve using grant funds; 
(iii)a description of the type of work that will be conducted, such as interior home modifications, energy efficiency improvements, and other similar categories of work; and 
(iv)a plan for working with the Department of Veterans Affairs and veterans service organizations to identify veterans who are not eligible for programs under chapter 21 of title 38, United States Code, and meet their needs. 
(3)Use of fundsA grant award under the pilot program shall be used— 
(A)to modify and rehabilitate the primary residence of an eligible veteran, and may include— 
(i)installing wheelchair ramps, widening exterior and interior doors, reconfigurating and re-equipping bathrooms (which includes installing new fixtures and grab bars), removing doorway thresholds, installing special lighting, adding additional electrical outlets and electrical service, and installing appropriate floor coverings to— 
(I)accommodate the functional limitations that result from having a disability; or 
(II)if such residence does not have modifications necessary to reduce the chances that an elderly, but not disabled person, will fall in their home, reduce the risks of such an elderly person from falling; 
(ii)rehabilitating such residence that is in a state of interior or exterior disrepair; and 
(iii)installing energy efficient features or equipment if— 
(I)an eligible veteran’s monthly utility costs for such residence is more than 5 percent of such veteran’s monthly income; and 
(II)an energy audit of such residence indicates that the installation of energy efficient features or equipment will reduce such costs by 10 percent or more; and 
(B)in connection with modification and rehabilitation services provided under the pilot program, to provide technical, administrative, and training support to an affiliate of a qualified organization receiving a grant under such pilot program. 
(4)Limitation on use of fundsFunds may be expended under the pilot program only for the benefit of an eligible veteran who the Secretary determines is residing in and reasonably intends to continue residing in a primary residence owned by such veteran or by a member of such veteran's family. The Secretary shall make this determination on the basis of a certification by the veteran or a member of the veteran’s family that the veteran intends to continue residing in the primary residence for a sufficient period of time to be determined by the Secretary. 
(5)OversightThe Secretary shall direct the oversight of the grant funds for the pilot program so that such funds are used efficiently until expended to fulfill the purpose of addressing the adaptive housing needs of eligible veterans. 
(6)Matching funds 
(A)In generalA qualified organization receiving a grant under the pilot program shall contribute towards the housing modification and rehabilitation services provided to eligible veterans an amount equal to not less than 50 percent of the grant award received by such organization. 
(B)In-kind contributionsIn order to meet the requirement under subparagraph (A), such organization may arrange for in-kind contributions. 
(7)Limitation cost to the veteransA qualified organization receiving a grant under the pilot program shall modify or rehabilitate the primary residence of an eligible veteran at no cost to such veteran (including application fees) or at a cost such that such veteran pays no more than 30 percent of his or her income in housing costs during any month. 
(8)Reports 
(A)Annual reportThe Secretary shall submit to Congress, on an annual basis, a report that provides, with respect to the year for which such report is written— 
(i)the number of eligible veterans provided assistance under the pilot program; 
(ii)the socioeconomic characteristics of such veterans, including their gender, age, race, and ethnicity; 
(iii)the total number, types, and locations of entities contracted under such program to administer the grant funding; 
(iv)the amount of matching funds and in-kind contributions raised with each grant; 
(v)a description of the housing rehabilitation and modification services provided, costs saved, and actions taken under such program; 
(vi)a description of the outreach initiatives implemented by the Secretary to educate the general public and eligible entities about such program; 
(vii)a description of the outreach initiatives instituted by grant recipients to engage eligible veterans and veteran service organizations in projects utilizing grant funds under such program; 
(viii)a description of the outreach initiatives instituted by grant recipients to identify eligible veterans and their families; and 
(ix)any other information that the Secretary considers relevant in assessing such program. 
(B)Final reportNot later than 6 months after the completion of the pilot program, the Secretary shall submit to Congress a report that provides such information that the Secretary considers relevant in assessing the pilot program. 
(C)Inspector General reportNot later than March 31, 2019, the Inspector General of the Department of Housing and Urban Development shall submit to the Chairmen and Ranking Members of the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing a review of— 
(i)the use of appropriated funds by the Secretary and by grantees under the pilot program; and 
(ii)oversight and accountability of grantees under the pilot program. 
(9)Authorization of appropriationsThere are authorized to be appropriated for the Department of Housing and Urban Development for carrying out this section $4,000,000 for each of fiscal years 2015 through 2019. 
XICivilian Personnel Matters 
 
Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zone. 
Sec. 1103. Revision to list of science and technology reinvention laboratories. 
Sec. 1104. Extension and modification of experimental program for scientific and technical personnel. 
Sec. 1105. Temporary authorities for certain positions at Department of Defense research and engineering facilities. 
Sec. 1106. Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier forward deployed in Japan. 
Sec. 1107. Extension of part-time reemployment authority. 
Sec. 1108. Personnel authorities for civilian personnel for the United States Cyber Command and the cyber component headquarters of the military departments. 
1101.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasEffective January 1, 2015, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1101 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66), is further amended by striking through 2014 and inserting through 2015. 
1102.One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and most recently amended by section 1102 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66), is further amended by striking 2015 and inserting 2016. 
1103.Revision to list of science and technology reinvention laboratoriesSection 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2487; 10 U.S.C. 2358 note) is amended by adding at the end the following:  
 
(18)The Army Research Institute for the Behavioral and Social Sciences. 
(19)The Space and Missile Defense Command Technical Center.. 
1104.Extension and modification of experimental program for scientific and technical personnel 
(a)Positions covered by authority 
(1)In generalSubsection (b)(1) of section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended— 
(A)in subparagraph (A), by striking 60 scientific and engineering positions and inserting 100 scientific and engineering positions; 
(B)in subparagraph (B), by adding and at the end; 
(C)by striking subparagraphs (C) and (D); and 
(D)by redesignating subparagraph (E) as subparagraph (C). 
(2)Conforming amendmentSubsection (c)(2) of such section is amended by striking the Defense Advanced Research Projects Agency and inserting the Department of Defense. 
(b)Additional paymentsSubsection (d) of such section is amended— 
(1)in paragraph (1), by striking 12-month period and inserting calendar year; and 
(2)in paragraph (2), by striking fiscal year and inserting calendar year. 
(c)ExtensionSubsection (e)(1) of such section is amended by striking September 30, 2016 and inserting September 30, 2019. 
1105.Temporary authorities for certain positions at Department of Defense research and engineering facilitiesSection 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) is amended— 
(1)in subsection (a), by adding at the end the following: 
 
(3)Students enrolled in scientific and engineering programsThe director of any STRL may appoint qualified candidates enrolled in a program of undergraduate or graduate instruction leading to a bachelor's or an advanced degree in a scientific, technical, engineering or mathematical course of study at an institution of higher education (as that term is defined in section 101 and 102 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to positions described in paragraph (3) of subsection (b) as an employee in a laboratory described in that paragraph without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code (other than sections 3303 and 3328 of such title).; 
(2)in subsection (b), by adding at the end the following: 
 
(3)Candidates enrolled in scientific and engineering programsThe positions described in this paragraph are scientific and engineering positions that may be temporary or term in any laboratory designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a Department of Defense science and technology reinvention laboratory.; and 
(3)in subsection (c), by adding at the end the following: 
 
(3)In the case of a laboratory described in subsection (b)(3), with respect to appointment authority under subsection (a)(3), the number equal to 3 percent of the total number of scientific and engineering positions in such laboratory that are filled as of the close of the fiscal year last ending before the start of such calendar year.. 
1106.Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier forward deployed in Japan 
(a)In generalSubparagraph (B) of section 5542(a)(6) of title 5, United States Code, is amended by striking 2014 and inserting 2015.  
(b)Limitation on overtime payNotwithstanding the authority provided by such section (as amended by subsection (a)), during fiscal year 2015 the Secretary of the Navy may not pay more than $250,000 in overtime pay under such section until the Director of the Office of Personnel Management submits a report containing the information described in section 1105(b)(2) of Public Law 111–383, the National Defense Authorization Act for Fiscal Year 2011. 
1107.Extension of part-time reemployment authority 
(a)CSRSSection 8344(l)(7) of title 5, United States Code, is amended by striking 5 years after the date of enactment of the National Defense Authorization Act for Fiscal Year 2010 and inserting on December 31, 2019. 
(b)FERSSection 8468(i)(7) of such title is amended by striking 5 years after the date of enactment of the National Defense Authorization Act for Fiscal Year 2010 and inserting on December 31, 2019. 
(c)ApplicabilityThe amendments made by subsections (a) and (b) shall be effective as of October 28, 2014. 
1108.Personnel authorities for civilian personnel for the United States Cyber Command and the cyber component headquarters of the military departmentsNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor to the Secretary of Defense shall— 
(1)identify improvements to be made to the employment, compensation, and promotion authorities of the Department of Defense to meet the needs of the United States Cyber Command and the cyber component headquarters of the military departments for obtaining and retaining civilian personnel with the skills and experience required to support the missions and responsibilities of those organizations; 
(2)identify the additional employment, compensation, and promotion authorities necessary to ensure that the United States Cyber Command and the cyber component headquarters of the military departments have a civilian workforce able to support the missions and responsibilities of those organizations; and 
(3)submit to the Secretary recommendations for administrative and legislative actions, including actions in connection with authorities identified pursuant to paragraph (2), to ensure that the United States Cyber Command and the cyber component headquarters of the military departments have a civilian workforce able to support the missions and responsibilities of those organizations. 
XIIMatters relating to foreign nations 
 
Subtitle A—Assistance and training 
Sec. 1201. Modification and extension of Global Security Contingency Fund. 
Sec. 1202. Notice to Congress on certain assistance under authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. 
Sec. 1203. Enhanced authority for provision of support to foreign military liaison officers of foreign countries while assigned to the Department of Defense. 
Sec. 1204. Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights. 
Sec. 1205. Codification and enhancement of authority to build the capacity of foreign security forces. 
Sec. 1206. Training of security forces and associated security ministries of foreign countries to promote respect for the rule of law and human rights. 
Sec. 1207. Cross servicing agreements for loan of personnel protection and personnel survivability equipment in coalition operations. 
Sec. 1208. Extension and modification of authority for support of special operations to combat terrorism. 
Sec. 1209. Authority to provide assistance to the vetted Syrian opposition. 
Sec. 1210. Provision of logistic support for the conveyance of certain defense articles to foreign forces training with the United States Armed Forces. 
Sec. 1211. Biennial report on programs carried out by the Department of Defense to provide training, equipment, or other assistance or reimbursement to foreign security forces. 
Subtitle B—Matters relating to Afghanistan, Pakistan, and Iraq 
Sec. 1221. Commanders’ Emergency Response Program in Afghanistan. 
Sec. 1222. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1223. One-year extension of logistical support for coalition forces supporting certain United States military operations. 
Sec. 1224. United States plan for sustaining the Afghanistan National Security Forces through the end of fiscal year 2017. 
Sec. 1225. Semiannual report on enhancing security and stability in Afghanistan. 
Sec. 1226. Sense of Congress on stability and sovereignty of Afghanistan. 
Sec. 1227. Extension of Afghan Special Immigrant Program. 
Sec. 1228. Independent assessment of United States efforts against al-Qaeda. 
Sec. 1229. Sense of Congress on security of Afghan women. 
Sec. 1230. Review process for use of United States funds for construction projects in Afghanistan that cannot be physically accessed by United States Government personnel. 
Sec. 1231. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1232. One-year extension of authority to use funds for reintegration activities in Afghanistan. 
Sec. 1233. Clearance of unexploded ordnance on former United States training ranges in Afghanistan. 
Sec. 1234. Report on impact of end of major combat operations in Afghanistan on authority to use military force. 
Sec. 1235. Report on bilateral security cooperation with Pakistan. 
Sec. 1236. Authority to provide assistance to counter the Islamic State in Iraq and the Levant. 
Sec. 1237. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Subtitle C—Matters relating to the Russian Federation 
Sec. 1241. Limitation on military cooperation between the United States and the Russian Federation. 
Sec. 1242. Notification and assessment of proposal to modify or introduce new aircraft or sensors for flight by the Russian Federation under Open Skies Treaty. 
Sec. 1243. Limitations on providing certain missile defense information to the Russian Federation. 
Sec. 1244. Report on non-compliance by the Russian Federation with its obligations under the INF Treaty. 
Sec. 1245. Annual report on military and security developments involving the Russian Federation. 
Sec. 1246. Prohibition on use of funds to enter into contracts or other agreements with Rosoboronexport. 
Sec. 1247. Report on the New START Treaty. 
Subtitle D—Matters relating to the Asia-Pacific region 
Sec. 1251. Strategy to prioritize United States defense interests in the Asia-Pacific region. 
Sec. 1252. Modifications to annual report on military and security developments involving the People’s Republic of China. 
Sec. 1253. Military-to-military engagement with the Government of Burma. 
Sec. 1254. Report on Department of Defense munitions strategy of the United States Pacific Command. 
Sec. 1255. Missile defense cooperation in Northeast Asia. 
Sec. 1256. Sense of Congress and report on Taiwan and its contribution to regional peace and stability. 
Sec. 1257. Independent assessment of the ability of the Department of Defense to counter anti-access and area-denial strategies, capabilities, and other key technologies of potential adversaries. 
Sec. 1258. Sense of Congress reaffirming security cooperation with Japan and the Republic of Korea. 
Sec. 1259. Report on maritime security strategy in the Asia-Pacific region. 
Sec. 1259A. Sense of Congress on Taiwan maritime capabilities and exercise participation. 
Sec. 1259B. Modification of matters for discussion in annual reports of United States-China Economic and Security Review Commission. 
Subtitle E—Other matters 
Sec. 1261. One-year extension of authorization for non-conventional assisted recovery capabilities. 
Sec. 1262. Modification of national security planning guidance to deny safe havens to al-Qaeda and its violent extremist affiliates. 
Sec. 1263. Enhanced authority to acquire goods and services of Djibouti in support of Department of Defense activities in United States Africa Command area of responsibility. 
Sec. 1264. Treatment of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan under the Immigration and Nationality Act. 
Sec. 1265. Prohibition on integration of missile defense systems of China into missile defense systems of United States and sense of Congress concerning integration of missile defense systems of Russia into missile defense systems of NATO. 
Sec. 1266. Limitation on availability of funds to implement the Arms Trade Treaty. 
Sec. 1267. Notification and review of potentially significant arms control noncompliance. 
Sec. 1268. Inter-European Air Forces Academy. 
Sec. 1269. Department of Defense support to security of United States diplomatic facilities. 
Sec. 1270. Information on sanctioned persons and businesses through the Federal Awardee Performance and Integrity Information System. 
Sec. 1271. Reports on nuclear program of Iran. 
Sec. 1272. Sense of Congress on defense modernization by NATO countries. 
Sec. 1273. Report on protection of cultural property in event of armed conflict. 
Sec. 1274. United States strategy and plans for enhancing security and stability in Europe. 
Sec. 1275. Report on military assistance to Ukraine. 
Sec. 1276. Sense of Congress on efforts to remove Joseph Kony from the battlefield and end the atrocities of the Lord's Resistance Army. 
Sec. 1277. Extension of annual reports on the military power of Iran. 
Sec. 1278. Report and strategy regarding North Africa, West Africa, and the Sahel. 
Sec. 1279. Rule of construction. 
Sec. 1280. Approval of the Amendment to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes.  
AAssistance and training 
1201.Modification and extension of Global Security Contingency Fund 
(a)Revisions to Global Security Contingency FundSubsection (c)(1) of section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1625; 22 U.S.C. 2151 note) is amended by striking the provision of equipment, supplies, and training. and inserting the following: 
the provision of the following: 
(A)Equipment, including routine maintenance and repair of such equipment. 
(B)Supplies. 
(C)With respect to amounts in the Fund appropriated or transferred into the Fund after the date of the enactment of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, small-scale construction not exceeding $750,000 on a per-project basis. 
(D)Training.. 
(b)Availability of fundsSubsection (i) of such section is amended— 
(1)by striking Amounts and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), amounts; 
(2)by striking September 30, 2015 and inserting September 30, 2017; and 
(3)by adding at the end the following: 
 
(2)ExceptionAmounts appropriated and transferred to the Fund before the date of the enactment of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 shall remain available for obligation and expenditure after September 30, 2015, only for activities under programs commenced under subsection (b) before September 30, 2015.. 
(c)ExpirationSubsection (p) of such section, as amended by section 1202(e) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 894), is further amended— 
(1)by striking September 30, 2015 and inserting September 30, 2017; 
(2)by striking fiscal years 2012 through 2015 and inserting fiscal years 2012 through 2017; and 
(3)by adding at the end before the period the following: and subject to the requirements contained in paragraphs (1) and (2) of subsection (i). 
1202.Notice to Congress on certain assistance under authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destructionSection 1204(e) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 896; 10 U.S.C. 401 note) is amended by inserting after congressional defense committees the following: and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1203.Enhanced authority for provision of support to foreign military liaison officers of foreign countries while assigned to the Department of Defense 
(a)EligibilitySubsection (a) of section 1051a of title 10, United States Code, is amended— 
(1)in the matter preceding paragraph (1)— 
(A)by striking The Secretary of Defense and inserting Subject to subsection (d), the Secretary of Defense; and 
(B)by striking involved in a military operation with the United States; 
(2)in paragraph (1), by striking in connection with the planning for, or conduct of, a military operation; and 
(3)in paragraph (2), by striking To the headquarters of and all that follows and inserting To the Joint Staff.. 
(b)Travel, subsistence, and medical care expensesSubsection (b) of such section is amended— 
(1)in paragraph (1)— 
(A)by striking to the headquarters of a combatant command; and 
(B)by inserting or by the Chairman of the Joint Chiefs of Staff, as appropriate before the period at the end; and 
(2)in paragraph (3), by striking if such travel and all that follows and inserting “if such travel meets each of the following conditions: 
 
(A)The travel is in support of the national interests of the United States. 
(B)The commander of the relevant combatant command or the Chairman of the Joint Chiefs of Staff, as applicable, directs round-trip travel from the assigned location to one or more travel locations.. 
(c)Terms of reimbursementSubsection (c) of such section is amended— 
(1)by striking To the extent that the Secretary determines appropriate, the and inserting The; and 
(2)by adding at the end the following new sentence: The terms of reimbursement shall be specified in the appropriate agreement used to assign the liaison officer to a combatant command or to the Joint Staff.. 
(d)Limitation and oversightSuch section, as so amended, is further amended— 
(1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Limitation and oversight 
(1)The amount of unreimbursed support for any liaison officer supported under subsection (b)(1) in any fiscal year may not exceed $200,000 (in fiscal year 2014 constant dollars). 
(2)The Chairman of the Joint Chiefs of Staff shall be responsible for implementing the authority under this section.. 
(e)Secretary of state coordinationSuch section, as so amended, is further amended by inserting after subsection (d), as added by subsection (d)(2) of this section, the following new subsection (e): 
 
(e)Secretary of state coordinationThe authority of the Secretary of Defense to provide administrative services and support under subsection (a) for the performance of duties by a liaison officer of another nation may be exercised only with respect to a liaison officer of another nation whose assignment as described in that subsection is accepted by the Secretary of Defense with the coordination of the Secretary of State.. 
(f)DefinitionSubsection (f) of such section (as so redesignated) is amended by inserting training programs conducted to familiarize, orient, or certify liaison personnel regarding unique aspects of the assignments of the liaison personnel, after police protection,. 
1204.Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights 
(a)Prohibition 
(1)In generalSubchapter I of chapter 134 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2249e.Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights 
(a)In general 
(1)Of the amounts made available to the Department of Defense, none may be used for any training, equipment, or other assistance for a unit of a foreign security force if the Secretary of Defense has credible information that the unit has committed a gross violation of human rights. 
(2)The Secretary of Defense shall, in consultation with the Secretary of State, ensure that prior to a decision to provide any training, equipment, or other assistance to a unit of a foreign security force full consideration is given to any credible information available to the Department of State relating to human rights violations by such unit. 
(b)ExceptionThe prohibition in subsection (a)(1) shall not apply if the Secretary of Defense, after consultation with the Secretary of State, determines that the government of such country has taken all necessary corrective steps, or if the equipment or other assistance is necessary to assist in disaster relief operations or other humanitarian or national security emergencies. 
(c)WaiverThe Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a)(1) if the Secretary determines that the waiver is required by extraordinary circumstances. 
(d)ProceduresThe Secretary of Defense shall establish, and periodically update, procedures to ensure that any information in the possession of the Department of Defense about gross violations of human rights by units of foreign security forces is shared on a timely basis with the Department of State. 
(e)ReportNot later than 15 days after the application of any exception under subsection (b) or the exercise of any waiver under subsection (c), the Secretary of Defense shall submit to the appropriate committees of Congress a report— 
(1)in the case of an exception under subsection (b), providing notice of the use of the exception and stating the grounds for the exception; and 
(2)in the case of a waiver under subsection (c), describing— 
(A)the information relating to the gross violation of human rights; 
(B)the extraordinary circumstances that necessitate the waiver; 
(C)the purpose and duration of the training, equipment, or other assistance; and 
(D)the United States forces and the foreign security force unit involved. 
(f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 134 of such title is amended by adding at the end the following new item: 
 
 
2249e. Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights.. 
(b)Annual reports 
(1)In generalNot later than March 31, 2015, and every March 31 thereafter through 2024, the Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth for the preceding fiscal year the following: 
(A)The total number of cases submitted for vetting for purposes of section 2249e of title 10, United States Code (as added by subsection (a)), and the total number of such cases approved, or suspended or rejected for human rights reasons, non-human rights reasons, or administrative reasons. 
(B)In the case of units rejected for non-human rights reasons, a detailed description of the reasons relating to the rejection. 
(C)A description of the interagency processes that were used to evaluate compliance with requirements to conduct vetting. 
(D)An addendum that includes any comments by the commanders of the combatant commands about the impact of section 2249e of title 10, United States Code (as so added), on their theater security cooperation plan. 
(E)Such other matters with respect to the administration of section 2249e of title 10, United States Code (as so added), as the Secretary considers appropriate. 
(2)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress has the meaning given that term in subsection (f) of section 2249e of title 10, United States Code (as so added). 
1205.Codification and enhancement of authority to build the capacity of foreign security forces 
(a)Codification, extension, and enhancement of authority 
(1)In generalChapter 136 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2282.Authority to build the capacity of foreign security forces 
(a)AuthorityThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to conduct or support a program or programs as follows: 
(1)To build the capacity of a foreign country's national military forces in order for that country to— 
(A)conduct counterterrorism operations; or 
(B)participate in or support on-going allied or coalition military or stability operations that benefit the national security interests of the United States. 
(2)To build the capacity of a foreign country's national maritime or border security forces to conduct counterterrorism operations. 
(3)To build the capacity of a foreign country's national-level security forces that have among their functional responsibilities a counterterrorism mission in order for such forces to conduct counterterrorism operations. 
(b)Types of capacity building 
(1)Authorized elementsA program under subsection (a) may include the provision of equipment, supplies, training, defense services, and small-scale military construction. 
(2)Required elementsA program under subsection (a) shall include elements that promote the following: 
(A)Observance of and respect for human rights and fundamental freedoms. 
(B)Respect for civilian control of the military. 
(c)Limitations 
(1)Annual funding limitationThe Secretary of Defense may use amounts specifically authorized and appropriated or otherwise made available to carry out programs under this section on an annual basis to carry out programs authorized by subsection (a). 
(2)Assistance otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance described in subsection (b) that is otherwise prohibited by any provision of law. 
(3)Limitation on eligible countriesThe Secretary of Defense may not use the authority in subsection (a) to provide assistance described in subsection (b) to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
(4)Availability of funds for activities across fiscal years 
(A)In generalAmounts made available in a fiscal year to carry out the authority in subsection (a) may be used for programs under that authority that begin in the fiscal year such amounts are made available but end in the next fiscal year. 
(B)Achievement of full operational capabilityIf, in accordance with subparagraph (A), equipment is delivered under a program under the authority in subsection (a) in the fiscal year after the fiscal year in which the program begins, amounts for supplies, training, defense services, and small-scale military construction associated with such equipment and necessary to ensure that the recipient unit achieves full operational capability for such equipment may be used in the fiscal year in which the foreign country takes receipt of such equipment and in the next fiscal year. 
(5)Limitations on availability of funds for small-scale military construction 
(A)Activities under particular programsThe amount that may be obligated or expended for small-scale military construction activities under any particular program authorized under subsection (a) may not exceed $750,000. 
(B)Activities under all programsThe amount that may be obligated or expended for small-scale military construction activities during a fiscal year for all programs authorized under subsection (a) during that fiscal year may not exceed up to five percent of the amount made available in such fiscal year to carry out the authority in subsection (a). 
(d)Formulation and execution of programThe Secretary of Defense and the Secretary of State shall jointly formulate any program under subsection (a). The Secretary of Defense shall coordinate with the Secretary of State in the implementation of any program under subsection (a). 
(e)Congressional notification 
(1)In generalNot less than 15 days before initiating activities under a program under subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a notice of the following: 
(A)The country whose capacity to engage in activities in subsection (a) will be built under the program. 
(B)The budget, implementation timeline with milestones, anticipated delivery schedule for assistance, military department responsible for management and associated program executive office, and completion date for the program. 
(C)The source and planned expenditure of funds to complete the program. 
(D)A description of the arrangements, if any, for the sustainment of the program and the source of funds to support sustainment of the capabilities and performance outcomes achieved under the program beyond its completion date, if applicable. 
(E)A description of the program objectives and assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient unit. 
(F)Information, including the amount, type, and purpose, on the assistance provided the country during the three preceding fiscal years under each of the following programs, accounts, or activities: 
(i)A program under this section. 
(ii)The Foreign Military Financing program under the Arms Export Control Act. 
(iii)Peacekeeping Operations. 
(iv)The International Narcotics Control and Law Enforcement (INCLE) program under section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291). 
(v)Nonproliferation, Anti-Terrorism, Demining, and Related Programs (NADR). 
(vi)Counterdrug activities authorized by section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) and section 1033 of the National Defense Authorization Act for Fiscal Year 1998. 
(vii)Any other significant program, account, or activity for the provision of security assistance that the Secretary of Defense and the Secretary of State consider appropriate. 
(G)An assessment of the capacity of the recipient country to absorb assistance under the program. 
(H)An assessment of the manner in which the program fits into the theater security cooperation strategy of the applicable geographic combatant command. 
(2)Coordination with Secretary of StateAny notice under paragraph (1) shall be prepared in coordination with the Secretary of State. 
(f)Assessments of programsAmounts available to conduct or support programs under subsection (a) shall be available to the Secretary of Defense to conduct assessments and determine the effectiveness of such programs in building the operational capacity and performance of the recipient units concerned. 
(g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 136 of such title is amended by adding at the end the following new item: 
 
 
2282. Authority to build the capacity of foreign security forces.. 
(b)Conforming amendments 
(1)Section 943(g)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4578), as most recently amended by section 1205(f) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1624), is further amended by striking sections 1206 and 1207 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456 and 3458) and inserting section 2282 of title 10, United States Code, and section 1207 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3458). 
(2)Section 1209(b)(1)(A) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 368), as most recently amended by section 1203(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2512), is further amended by striking section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456) and inserting section 2282 of title 10, United States Code. 
(c)Repeal of superseded authoritySection 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) is repealed. 
(d)Funding 
(1)In generalOf the amounts authorized to be appropriated for fiscal year 2015 by section 301 and available for operation and maintenance as specified in the funding table in section 4301, up to $350,000,000 may be used for programs under subsection (a) of section 2282 of title 10, United States Code (as added by subsection (a) of this section). 
(2)Limitation on amount for building capacity to participate in allied or coalition military or stability operationsOf the amount available under paragraph (1) for fiscal year 2015, not more than $150,000,000 may be used in such fiscal year for purposes described in subsection (a)(1)(B) of section 2282 of title 10, United States Code (as so added). 
(e)Annual Secretary of Defense reports 
(1)In generalNot later than 90 days after the end of each of fiscal years 2015 through 2020, the Secretary of Defense shall submit to the appropriate committees of Congress a report summarizing the findings of the assessments of programs carried out under subsection (f) of section 2282 of title 10, United States Code (as so added), during such fiscal year. 
(2)ElementsEach report under paragraph (1) shall include, for each program assessed under such subsection (f) during the fiscal year covered by such report, the following: 
(A)A description of the nature and the extent of the potential or actual terrorist threat, if any, that the program is intended to address. 
(B)A description of the program, including the objectives of the program, the types of recipient country units receiving assistance under the program, and the baseline operational capability and performance of the units receiving assistance under the program before the commencement of receipt of assistance under the program. 
(C)A description of the extent to which the program is implemented by United States Government personnel or contractors. 
(D)A description of the assessment framework to be used to develop capability and performance metrics associated with operational outcomes for units receiving assistance under the program. 
(E)An assessment of the program using the assessment framework described in subparagraph (D). 
(F)An assessment of the effectiveness of the program in achieving its intended purpose. 
(f)Biennial Comptroller General of the United States audits 
(1)In generalNot later than March 31 of each of 2016, 2018 and 2020, the Comptroller General of the United States shall submit to the appropriate committees of Congress an audit of such program or programs conducted or supported pursuant to section 2282 of title 10, United States Code (as so added), during the preceding two fiscal years as the Comptroller General shall select for purposes of such report. 
(2)ElementsEach report should, to the extent information is available, include, for the program or programs covered by such report, the following: 
(A)A description of the program or programs, including— 
(i)the objectives of the program or programs; 
(ii)the types of units receiving assistance under the program or programs; 
(iii)the delivery and completion schedules for assistance under the program or programs; and 
(iv)the baseline operational capability and performance of the units receiving assistance under the program or programs before the commencement of receipt of assistance under the program or programs. 
(B)An assessment of the capacity of each recipient country to absorb assistance under the program or programs. 
(C)An assessment of the arrangements, if any, for the sustainment of the program or programs, including any source of funds to support sustainment of the capabilities and performance outcomes achieved under the program or program beyond completion date, if applicable. 
(D)An assessment of the effectiveness of the program or programs in achieving their intended purpose. 
(E)Such other matters as the Comptroller considers appropriate. 
(g)Appropriate committees of Congress definedIn subsections (e) and (f), the term appropriate committees of Congress has the meaning given that term in subsection (g) of section 2282 of title 10, United States Code (as so added). 
1206.Training of security forces and associated security ministries of foreign countries to promote respect for the rule of law and human rights 
(a)In generalThe Secretary of Defense is authorized to conduct human rights training of security forces and associated security ministries of foreign countries. 
(b)Construction with limitation on use of fundsHuman rights training authorized by this section may be conducted for security forces otherwise prohibited from receiving such training under any provision of law only if— 
(1)such training is conducted in the country of origin of the security forces; 
(2)such training is withheld from any individual of a unit when there is credible information that such individual has committed a gross violation of human rights or has commanded a unit that has committed a gross violation of human rights; 
(3)such training may be considered a corrective step, but is not sufficient for meeting the accountability requirement under the exception established in subsection (b) of section 2249e of title 10, United States Code (as added by section 1204(a) of this Act); and 
(4)reasonable efforts have been made to assist the foreign country to take all necessary corrective steps regarding a gross violation of human rights with respect to the unit, including using funds authorized by this Act to provide technical assistance or other types of support for accountability. 
(c)Role of the Secretary of State 
(1)ConcurrenceTraining activities may be conducted under this section only with the concurrence of the Secretary of State. 
(2)ConsultationThe Secretary of Defense shall consult with the Secretary of State on the content of the training, the methods of instruction to be provided, and the intended beneficiaries of training conducted under this section. 
(d)Authorized activitiesHuman rights training authorized by this section may include associated activities and expenses necessary for the conduct of training and assessments designed to further the purposes of this section, including technical assistance or other types of support for accountability. 
(e)Annual reportsNot later than March 31 each year through 2020, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the use of the authority in this section during the preceding fiscal year. Each report shall include information on any human rights training (as defined in subsection (f)) or other assistance that was provided during the fiscal year to foreign security forces. 
(f)DefinitionsIn this section 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(2)The term human rights training means training for the purpose of directly improving the conduct of foreign security forces to— 
(A)prevent gross violations of human rights and support accountability for such violations; 
(B)strengthen compliance with the laws of armed conflict and respect for civilian control over the military; 
(C)promote and assist in the establishment of a military justice system and other mechanisms for accountability; and 
(D)prevent the use of child soldiers. 
(g)SunsetThe authority in subsection (a) shall expire on September 30, 2020. 
1207.Cross servicing agreements for loan of personnel protection and personnel survivability equipment in coalition operations 
(a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, enter into an arrangement, under an agreement concluded pursuant to section 2342 of title 10, United States Code, under which the United States agrees to loan personnel protection and personnel survivability equipment for the use of such equipment by military forces of a nation participating in the following: 
(1)A coalition operation with the United States as part of a contingency operation. 
(2)A coalition operation with the United States as part of a peacekeeping operation under the Charter of the United Nations or another international agreement. 
(3)Training of such forces in connection with the deployment of such forces to be deployed to an operation described in paragraph (1) or (2). 
(b)Limitations 
(1)Loan only of equipment for which U.S. forces have no unfulfilled requirementsEquipment may be loaned to the military forces of a nation under the authority of this section only upon a determination by the Secretary of Defense that the United States forces in the coalition operation concerned have no unfulfilled requirements for such equipment. 
(2)Scope of use of loaned equipmentEquipment loaned to the military forces of a nation under the authority of this section may be used by those forces only for personnel protection or to aid in the personnel survivability of those forces and only in— 
(A)a coalition operation with the United States described in paragraph (1) or (2) of subsection (a); or 
(B)training described in paragraph (3) of subsection (a). 
(3)Duration of use of loaned equipmentEquipment loaned to the military forces of a nation under the authority of this section may be used by the military forces of that nation not longer than the duration of that country’s participation in the coalition operation concerned. 
(4)Notice and wait on loan of equipment for trainingEquipment may not be loaned under subsection (a) in connection with training described in paragraph (3) of that subsection until 15 days after the date on which the Secretary of Defense submits to the appropriate committees of Congress written notice on the loan of such equipment for such purpose. 
(c)Waiver of reimbursement in case of loss of equipment in combat 
(1)In generalIn the case of equipment loaned under the authority of this section that is damaged or destroyed as a result of combat operations during coalition operations while held by forces to which loaned under this section, the Secretary of Defense may, with respect to such equipment, waive any other requirement under applicable law for— 
(A)reimbursement; 
(B)replacement-in-kind; or 
(C)exchange of supplies or services of an equal value. 
(2)Basis for waiverAny waiver under this subsection may be made only if the Secretary determines that the waiver is in the national security interest of the United States. 
(3)Waiver on a case-by-case basisAny waiver under this subsection may be made only on a case-by-case basis. 
(d)Reports to CongressIf the authority provided under this section is exercised during a fiscal year, the Secretary of Defense shall, in coordination with the Secretary of State, submit to the appropriate committees of Congress a report on the exercise of such authority by not later than October 30 of the year in which such fiscal year ends. Each report on the exercise of such authority shall specify the recipient country of the equipment loaned, the type of equipment loaned, and the duration of the loan of such equipment. 
(e)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
(2)The term personnel protection and personnel survivability equipment means items enumerated in categories I, II, III, VII, X, XI, and XIII of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1) that the Secretary of Defense designates as available for loan under this section. 
(f)Expiration of authorityThe authority in subsection (a) shall expire on September 30, 2019. 
1208.Extension and modification of authority for support of special operations to combat terrorism 
(a)Amount available for supportSubsection (a) of section 1208 of the Ronald W. Reagan National Defense Authorization Act of Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section 1203(a) of the National Defense Authorization Act of Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1621), is further amended by striking $50,000,000 and inserting $75,000,000. 
(b)ExtensionSubsection (h) of such section 1208, as most recently amended by section 1203(c) of the National Defense Authorization Act of Fiscal Year 2012, is further amended by striking 2015 and inserting 2017. 
1209.Authority to provide assistance to the vetted Syrian opposition 
(a)In generalThe Secretary of Defense is authorized, in coordination with the Secretary of State, to provide assistance, including training, equipment, supplies, stipends, construction of training and associated facilities, and sustainment, to appropriately vetted elements of the Syrian opposition and other appropriately vetted Syrian groups and individuals, through December 31, 2016, for the following purposes: 
(1)Defending the Syrian people from attacks by the Islamic State of Iraq and the Levant (ISIL), and securing territory controlled by the Syrian opposition. 
(2)Protecting the United States, its friends and allies, and the Syrian people from the threats posed by terrorists in Syria. 
(3)Promoting the conditions for a negotiated settlement to end the conflict in Syria. 
(b)Notice before provision of assistanceNot later than 15 days prior to the provision of assistance authorized under subsection (a) to appropriately vetted recipients for the first time— 
(1)the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees and leadership of the House of Representatives and Senate a report, in unclassified form with a classified annex as appropriate, that contains a description of— 
(A)the plan for providing such assistance; 
(B)the requirements and process used to determine appropriately vetted recipients; and 
(C)the mechanisms and procedures that will be used to monitor and report to the appropriate congressional committees and leadership of the House of Representatives and Senate on unauthorized end-use of provided training and equipment and other violations of relevant law by appropriately vetted recipients; and 
(2)the President shall submit to the appropriate congressional committees and leadership of the House of Representatives and Senate a report, in unclassified form with a classified annex as appropriate, that contains a description of how such assistance fits within a larger regional strategy. 
(c)Plan elementsThe plan required in subsection (b)(1) shall include, at a minimum, a description of— 
(1)the goals and objectives of assistance authorized under subsection (a); 
(2)the concept of operations, timelines, and types of training, equipment, stipends, sustainment, construction, and supplies to be provided; 
(3)the roles and contributions of partner nations; 
(4)the number and role of United States Armed Forces personnel involved; 
(5)any additional military support and sustainment activities; and 
(6)any other relevant details. 
(d)Quarterly progress reportNot later than 90 days after the Secretary of Defense submits the report required in subsection (b)(1), and every 90 days thereafter, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees and leadership of the House of Representatives and the Senate a progress report. Such progress report shall, based on the most recent quarterly information, include— 
(1)any updates to or changes in the plan, strategy, vetting requirements and process, and end-use monitoring mechanisms and procedures, as required in subsection (b)(1); 
(2)a description of how the threat of attacks against United States or coalition personnel is being mitigated, statistics on any such attacks, including green-on-blue attacks, and how such attacks are being mitigated; 
(3)a description of the appropriately vetted recipients receiving assistance authorized under subsection (a); 
(4)the recruitment, throughput, and retention rates of appropriately vetted recipients and equipment; 
(5)any misuse or loss of provided training and equipment and how such misuse or loss is being mitigated; 
(6)a description of the command and control of appropriately vetted recipients; 
(7)an assessment of the operational effectiveness of the appropriately vetted recipients in meeting the purposes specified in subsection (a); 
(8)a description of sustainment support provided to appropriately vetted recipients pursuant to subsection (a); 
(9)a list of construction projects carried out under authority in subsection (a); 
(10)a statement of the amount of funds expended during the period for which the report is submitted, and in aggregate since September 19, 2014, to provide assistance by authorized category pursuant to subsection (a) and section 149 of the Continuing Appropriations Resolution, 2015 (Public Law 113–164); and 
(11)an assessment of the effectiveness of the assistance authorized under subsection (a) as measured against subsections (b) and (c). 
(e)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)The term appropriately vetted means, with respect to elements of the Syrian opposition and other Syrian groups and individuals, at a minimum— 
(A)assessments of such elements, groups, and individuals for associations with terrorist groups, Shia militias aligned with or supporting the Government of Syria, and groups associated with the Government of Iran. Such groups include, but are not limited to, the Islamic State of Iraq and the Levant (ISIL), Jabhat al Nusrah, Ahrar al Sham, other al-Qaeda related groups, and Hezbollah; and 
(B)a commitment from such elements, groups, and individuals to promoting the respect for human rights and the rule of law. 
(2)The term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate. 
(f)Reprogramming requirementThe Secretary of Defense may submit a reprogramming or transfer request of funds made available for Overseas Contingency Operations beginning on October 1, 2014, and ending on December 31, 2016, to the congressional defense committees to carry out activities authorized under this section. 
(g)Authority to accept contributionsThe Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments to provide assistance as authorized by this section. Any funds so accepted by the Secretary shall be credited to appropriations for the appropriate operation and maintenance accounts, except that any funds so accepted by the Secretary shall not be available for obligation until a reprogramming request is submitted to the congressional defense committees. 
(h)Construction of authorizationNothing in this section shall be construed to constitute a specific statutory authorization for the introduction of United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances. 
(i)War Powers Resolution mattersNothing in this section supersedes or alters the continuing obligations of the President to report to Congress pursuant to section 4 of the War Powers Resolution (50 U.S.C. 1543) regarding the use of United States Armed Forces abroad. 
(j)Waiver authorityFor purposes of the provision of assistance pursuant to subsection (a), the President may waive any provision of law if the President determines that such provision of law would (but for the waiver) impede national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of such assistance. Such waiver shall not take effect until 30 days after the date on which the President notifies the appropriate congressional committees of such determination and the provision of law to be waived. 
(k)Assistance to third countries in provision of assistanceThe Secretary may provide assistance to third countries for purposes of the provision of assistance authorized under this section. 
1210.Provision of logistic support for the conveyance of certain defense articles to foreign forces training with the United States Armed Forces 
(a)In generalDuring fiscal years 2015 and 2016, the Secretary of Defense is authorized to provide logistic support for the conveyance of certain defense articles in Afghanistan to the armed forces of a country with which the Armed Forces of the United States plan to conduct bilateral or multilateral training overseas during fiscal years 2015 and 2016. 
(b)LimitationsThe Secretary may provide logistic support under subsection (a) only— 
(1)in accordance with the Arms Export Control Act and other relevant export control laws of the United States; 
(2)in accordance with section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j); and 
(3)with the concurrence of the Secretary of State. 
(c)LimitationThe total value of logistic support provided under subsection (a) for a fiscal year may not exceed $10,000,000. 
(d)Source of fundsTo provide logistic support under subsection (a), the Secretary may use funds available for Operation and Maintenance, Defense-wide, for fiscal years 2015 and 2016. 
(e)ReportNot later than 30 days after the last day of a fiscal year during which the Secretary of Defense exercises the authority under subsection (a), the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the exercise of authority under this section during that fiscal year. Such report shall include a description of the types of defense articles provided, the amount of funds expended, and the countries that received defense articles. 
(f)DefinitionsIn this section: 
(1)The term logistic support means— 
(A)the use of military transportation and cargo-handling assets, including aircraft; 
(B)materiel support in the form of fuel, petroleum, oil, or lubricants; and 
(C)commercially contracted transportation. 
(2)The term certain defense article means an item that has been declared an excess defense article and has been transferred from the stocks of the Department of Defense in Afghanistan but has not yet been made available for disposal through the Defense Logistics Agency process. 
1211.Biennial report on programs carried out by the Department of Defense to provide training, equipment, or other assistance or reimbursement to foreign security forces 
(a)Biennial report requiredNot later than February 1 of each of 2016, 2018, and 2020, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth, on a country-by-country basis, a description of each program carried out by the Department of Defense to provide training, equipment, or other security assistance or reimbursement during the two fiscal years ending in the year before the year in which such report is submitted under the authorities specified in subsection (c). 
(b)Elements of reportEach report required under subsection (a) shall provide for each program covered by such report, and for the reporting period covered by such report, the following: 
(1)A description of the purpose and type of the training, equipment, or assistance or reimbursement provided, including how the training, equipment, or assistance or reimbursement provided advances the theater security cooperation strategy of the combatant command, as appropriate. 
(2)The cost of such training, equipment, or assistance or reimbursement, including by type of support provided. 
(3)A description of the metrics, if any, used for assessing the effectiveness of such training, equipment, or assistance or reimbursement provided. 
(c)Specified authoritiesThe authorities specified in this subsection are the following authorities (or any successor authorities): 
(1)Section 127d of title 10, United States Code, relating to authority to provide logistic support, supplies, and services to allied forces participating in a combined operation with the Armed Forces. 
(2)Section 166a(b)(6) of title 10, United States Code, relating to humanitarian and civic assistance by the commanders of the combatant commands. 
(3)Section 168 of title 10, United States Code, relating to authority— 
(A)to provide assistance to nations of the former Soviet Union as part of the Warsaw Initiative Fund; 
(B)to conduct the Defense Institution Reform Initiative; and 
(C)to conduct a program to increase defense institutional legal capacity through the Defense Institute of International Legal Studies. 
(4)Section 2010 of title 10, United States Code, relating to authority to reimburse foreign troops for participation in combined exercises. 
(5)Section 2011 of title 10, United States Code, relating to authority to reimburse foreign troops for participation in Joint Combined Exercise Training. 
(6)Section 2249c of title 10, United States Code, relating to authority to use appropriated funds for costs associated with education and training of foreign officials under the Regional Defense Combating Terrorism Fellowship Program. 
(7)Section 2282 of title 10, United States Code (as added by section 1205 of this Act), relating to authority to build the capacity of foreign military forces, or the predecessor authority to such section in section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456). 
(8)Section 2561 of title 10, United States Code, relating to authority to provide humanitarian assistance. 
(9)Section 1532, relating to the Afghanistan Security Forces Fund. 
(10)Section 1205 of the National Defense Authorization Act for Fiscal Year 2014 (32 U.S.C. 107 note), relating to authority for National Guard State Partnership program. 
(11)Section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 168 note), relating to the Ministry of Defense Advisors program. 
(12)Section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note), relating to the Global Security Contingency Fund. 
(13)Section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), relating to authority to reimburse certain coalition nations for support provided to United States military operations. 
(14)Section 1234 of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 394), relating to authorization for logistical support for coalition forces supporting certain United States military operations. 
(15)Section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), relating to authority to provide additional support for counter-drug activities of Peru and Colombia. 
(16)Section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note), relating to additional support for counter-drug activities. 
(17)Any other authority on assistance or reimbursement that the Secretary of Defense considers appropriate and consistent with subsection (a). 
(d)Nonduplication of effortIf any information required under subsection (a) has been included in another report or notification previously submitted to Congress by law, the Secretary of Defense may provide a list of such reports and notifications at the time of submitting the report required by subsection (a) in lieu of including such information in the report required by subsection (a). 
(e)FormEach report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
(f)Repeal of superseded requirementSection 1209 of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 368) is repealed. 
BMatters relating to Afghanistan, Pakistan, and Iraq 
1221.Commanders’ Emergency Response Program in Afghanistan 
(a)One-Year extensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 904), is further amended by striking fiscal year 2014 each place it appears and inserting fiscal year 2015. 
(b)Semi-Annual reportsSubsection (b) of such section, as so amended, is further amended— 
(1)in the subsection heading, by striking Quarterly and inserting Semi-annual; and 
(2)in paragraph (1)— 
(A)in the paragraph heading, by striking Quarterly and inserting Semi-annual; 
(B)by striking fiscal year quarter and inserting half fiscal year; and 
(C)by striking that quarter and inserting that half fiscal year. 
(c)Funds available during fiscal year 2015Subsection (a) of such section, as so amended, is further amended by striking $60,000,000 and inserting $10,000,000. 
(d)Restriction on amount of paymentsSubsection (e) of such section is amended by striking $20,000,000 and inserting $2,000,000. 
(e)Notification on certain projectsSubsection (g) of such section is amended— 
(1)in the matter preceding paragraph (1), by striking $5,000,000 and inserting $500,000; 
(2)in paragraph (1), by striking to advance the military campaign plan for Afghanistan and inserting to directly benefit the security or stability of the people of Afghanistan; and 
(3)in paragraph (3), by striking any agreement with either the Government of Afghanistan, and inserting any written agreement with either the Government of Afghanistan, an entity owned or controlled by the Government of Afghanistan,. 
(f)Submittal of revised guidanceNot later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a copy of the guidance issued by the Secretary to the Armed Forces concerning the Commanders' Emergency Response Program in Afghanistan as revised to take into account the amendments made by this section. 
1222.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1213 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 905), is further amended— 
(1)by striking fiscal year 2014 and inserting fiscal year 2015; and 
(2)in paragraph (1), by striking Operation Enduring Freedom and inserting Iraq or in Operation Enduring Freedom in Afghanistan. 
(b)Other supportSubsection (b) of such section, as so amended, is further amended by inserting Iraq or in before Operation Enduring Freedom in Afghanistan.  
(c)Limitation on amounts availableSubsection (d)(1) of such section, as so amended, is further amended— 
(1)in the second sentence, by striking during fiscal year 2014 may not exceed $1,500,000,000 and inserting during fiscal year 2015 may not exceed $1,200,000,000; and 
(2)in the third sentence, by striking during fiscal year 2013 may not exceed $1,200,000,000 and inserting during fiscal year 2015 may not exceed $1,000,000,000. 
(d)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1213(c) of the National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 906), is further amended by striking September 30, 2014 and inserting September 30, 2015. 
(e)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSection 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2001), as amended by section 1213(d) of the National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 906), is further amended by striking fiscal year 2014 and inserting fiscal year 2015. 
(f)Additional limitation on reimbursement of Pakistan pending certification on PakistanOf the total amount of reimbursements and support authorized for Pakistan during fiscal year 2015 pursuant to the third sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as amended by subsection (b)(2)), $300,000,000 shall not be eligible for the waiver under section 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001) unless the Secretary of Defense certifies to the congressional defense committees that— 
(1)Pakistan has undertaken military operations in North Waziristan that have contributed to significantly disrupting the safe haven and freedom of movement of the Haqqani network in Pakistan; and 
(2)Pakistan has taken steps that have demonstrated a commitment to ensuring that North Waziristan does not return to being a safe haven for the Haqqani network. 
1223.One-year extension of logistical support for coalition forces supporting certain United States military operations 
(a)ExtensionSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as most recently amended by section 1217(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 909), is further amended— 
(1)in subsection (a), by striking fiscal year 2014 and inserting fiscal year 2015; 
(2)in subsection (d), by striking during the period beginning on October 1, 2013, and ending on December 31, 2014 and inserting during the period beginning on October 1, 2014, and ending on December 31, 2015; and 
(3)in subsection (e)(1), by striking December 31, 2014 and inserting December 31, 2015. 
(b)Authority for use of funds in connection with Iraq 
(1)In generalSubsection (a) of such section 1234, as so amended, is further amended by inserting and Iraq after in Afghanistan.  
(2)Conforming amendmentThe heading of such section 1234 is amended by inserting and Iraq after Afghanistan.  
1224.United States plan for sustaining the Afghanistan National Security Forces through the end of fiscal year 2017 
(a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report that contains a detailed plan for sustaining the Afghanistan National Army (ANA) and the Afghanistan National Police (ANP) of the Afghanistan National Security Forces (ANSF) through the end of fiscal year 2017, with the objective of ensuring that the ANSF will be able to independently and effectively conduct operations and maintain security and stability in Afghanistan. 
(b)Matters To be includedThe plan contained in the report required under subsection (a) shall include a description of the following matters: 
(1)A comprehensive sustainment strategy, including target end-strengths, budget, and defined objectives. 
(2)The commitments for funding contributions from the North Atlantic Treaty Organization (NATO) and non-NATO nations for sustaining the ANSF through the end of fiscal year 2017, any shortfalls in funding for such purposes, and the plan for achieving such commitments as necessary to sustain the ANSF. 
(3)A mechanism for tracking funding, equipment, training, and services provided to the ANSF by the United States, countries participating in NATO’s Operation Resolute Support, and other members of the international community contributing to the sustainment of the ANSF. 
(4)Plans for assisting the Government of Afghanistan to achieve the following goals: 
(A)Improve and sustain effective Afghan security institutions with fully capable senior leadership and staff, including logistics, intelligence, medical, and recruiting units. 
(B)Train and equip key enabling capabilities, including for the Afghan Special Operations Forces, the Afghan Air Force, and Afghan Special Mission Wing, such that these entities are fully-capable of conducting operations independently and in sufficient numbers. 
(C)Establish effective and sustainable ANSF-readiness assessment tools and metrics. 
(D)Improve and sustain strong, professional ANSF officers at the junior-, mid-, and senior-levels. 
(E)Enhance strong ANSF communication and control between central command and regions, provinces, and districts. 
(F)Develop and improve institutional mechanisms for incorporating lessons learned and best practices into ANSF operations. 
(G)Improve ANSF oversight mechanisms, including an effective record-keeping system to track ANSF equipment and personnel and a sustainable process to identify, investigate, and eliminate corruption. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1225.Semiannual report on enhancing security and stability in Afghanistan 
(a)Reports required 
(1)In generalThe Secretary of Defense shall, in coordination with the Secretary of State, submit to the appropriate committees of Congress on a semiannual basis a report on building and sustaining the Afghan National Security Forces (ANSF) and enhancing security and stability in Afghanistan. 
(2)SubmittalA report under paragraph (1) shall be submitted not later than June 15 each year, for the 6-month period ending on May 31 of such year, and not later than December 15 each year, for the 6-month period ending on November 30 of such year. No report is required to be submitted under paragraph (1) after the report required to be submitted on December 15, 2017. 
(3)FormEach report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(b)Matters To be includedEach report required under subsection (a) shall include the following: 
(1)Strategy and objectives of United States and NATO missions in Afghanistan after 2014A detailed description of— 
(A)the strategy and objectives of any post-2014 United States mission and any mission agreed by the North Atlantic Treaty Organization (NATO), to train, advise, and assist the ANSF or to conduct counterterrorism operations; and 
(B)indicators of effectiveness as developed by the Secretary or NATO, as appropriate, in the assessment of any such United States train, advise, and assist mission and of any such train, advise, and assist mission agreed by NATO, including efforts to build the counterterrorism capabilities of the ANSF. 
(2)Threat assessmentAn assessment of the current security conditions in Afghanistan and the security conditions anticipated in Afghanistan during the 24-month period beginning on the date of the submittal of such report, including with respect to threats from terrorist groups such as al-Qaeda, the Taliban, and the Haqqani Network. 
(3)Description of size and structure and strategy and budget of ANSFA description of— 
(A)the size and force structure of the ANSF, including the Afghanistan National Army (ANA), the Afghanistan National Police (ANP), the Afghan Border Police, the Afghan Local Police, and such other major force components of the ANSF as the Secretary considers appropriate; 
(B)the rationale for any changes in the overall end strength or the mix of force structure for the ANSF during the period covered by such report; 
(C)levels of recruitment, retention, and attrition within the ANSF, in the aggregate and by force component;  
(D)personnel end strength within the Afghanistan Ministry of Defense and the Afghanistan Ministry of Security;  
(E)the strategy and budget of the ANSF; and 
(F)a description of the activities of the ANSF during the period covered by the report. 
(4)Assessment of size, structure, capabilities, and strategy of ANSFAn assessment whether the size, structure, capabilities, and strategy of the ANSF are sufficient to provide security in light of the current security conditions in Afghanistan and the security conditions anticipated in Afghanistan during the 24-month period beginning on the date of the submittal of such report. Such assessment should describe the risks and trade-offs the ANSF are making and any gaps in the capacity and capabilities of the ANSF. 
(5)Building key capabilities and enabling forces within ANSF 
(A)A description of programs to achieve key mission enabling capabilities within the ANSF, including any major milestones and timelines, and the end states intended to be achieved by such programs, including for the following: 
(i)Security institution capacity building. 
(ii)Special operations forces and their key enablers. 
(iii)Intelligence. 
(iv)Logistics. 
(v)Maintenance. 
(vi)Air forces. 
(B)Metrics, as developed by the Commander of United States forces in Afghanistan, for monitoring and evaluating the performance of such programs in achieving the intended outcomes of such programs. 
(6)Financing the ANSFA description of— 
(A)any plan agreed by the United States, the international community, and the Government of Afghanistan to fund and sustain the ANSF that serves as current guidance on such matters during the period covered by such report, including a description of whether such plan differs from— 
(i)in the case of the first report submitted under subsection (a), commitments undertaken at the 2012 NATO Summit in Chicago and the Tokyo Mutual Accountability Framework; or 
(ii)in the case of any other report submitted under subsection (a), such plan as set forth in the previous report submitted under subsection (a); 
(B)the Afghan Security Forces Fund financing plan through 2017; 
(C)contributions by the international community to sustaining the ANSF during the period covered by such report; 
(D)contributions by the Government of Afghanistan to sustaining the ANSF during the period covered by such report; and 
(E)efforts to ensure that the Government of Afghanistan can assume an increasing financial responsibility for sustaining the ANSF consistent with its commitments at the Chicago Summit and the Tokyo Mutual Accountability Framework. 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives. 
(d)Repeal of superseded authoritySection 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is repealed. 
1226.Sense of Congress on stability and sovereignty of AfghanistanIt is the sense of Congress that— 
(1)a top national security priority for the United States continues to be to support the stability and sovereignty of Afghanistan and to help Afghanistan ensure that its territory is not used by al Qaeda, the Haqqani Network, or other violent extremist groups to launch attacks against the United States or its interests; 
(2)the presence of United States military forces in Afghanistan after 2014 to train, advise, and assist the Afghanistan National Security Forces (ANSF) and conduct counterterrorism operations is a key step to maintaining the significant gains achieved in Afghanistan and should be executed consistent with the security conditions on the ground;  
(3)any drawdown of such United States military forces and operations should be considered in relation to security conditions on the ground in Afghanistan at the time of the drawdown and the recommendations of senior United States military commanders; and 
(4)NATO member countries and other members of the international community should honor their commitments to support Afghanistan at the Lisbon, Chicago, and Tokyo conferences taking into account the mutual accountability framework agreed by the Government of Afghanistan. 
1227.Extension of Afghan Special Immigrant ProgramSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— 
(1)in paragraph (2)(A)— 
(A)by amending clause (ii) to read as follows: 
 
(ii)was or is employed in Afghanistan on or after October 7, 2001, for not less than 1 year— 
(I)by, or on behalf of, the United States Government; or 
(II)by the International Security Assistance Force in a capacity that required the alien— 
(aa)while traveling off-base with United States military personnel stationed at International Security Assistance Force, to serve as an interpreter or translator for such United States military personnel; or 
(bb)to perform sensitive and trusted activities for United States military personnel stationed at International Security Assistance Force;; 
(B)in clause (iii), by striking the United States Government, and inserting an entity or organization described in clause (ii),; and 
(C)in clause (iv), by striking by the United States Government. and inserting described in clause (ii).; 
(2)by adding at the end of paragraph (3) the following: 
 
(F)Fiscal years 2015 and 2016In addition to any unused balance under subparagraph (D), for the period beginning on the date of the enactment of this subparagraph and ending on September 30, 2016, the total number of principal aliens who may be provided special immigrant status under this section shall not exceed 4,000. For purposes of status provided under this subparagraph— 
(i)the period during which an alien must have been employed in accordance with paragraph (2)(A)(ii) must terminate on or before September 30, 2015; 
(ii)the principal alien seeking special immigrant status under this subparagraph shall apply to the Chief of Mission in accordance with paragraph (2)(D) not later than December 31, 2015; and 
(iii)the authority to issue visas shall commence on the date of the enactment of this subparagraph and shall terminate on March 31, 2017.; and 
(3)by adding at the end the following: 
 
(14)ReportNot later than 60 days after the date of the enactment of this paragraph, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives containing the following information: 
(A)The occupations of aliens who— 
(i)were provided special immigrant status under this section; and 
(ii)were considered principal aliens for such purpose. 
(B)The number of appeals submitted under paragraph (2)(D)(ii)(I)(bb) from application denials by the Chief of Mission and the number of those applications that were approved pursuant to the appeal. 
(C)The number of applications denied by the Chief of Mission on the basis of derogatory information that were appealed and the number of those applications that were approved pursuant to the appeal. 
(D)The number of applications denied by the Chief of Mission on the basis that the applicant did not establish faithful and valuable service to the United States Government that were appealed and the number of those applications that were approved pursuant to the appeal. 
(E)The number of applications denied by the Chief of Mission for failure to establish the one-year period of employment required that were appealed and the number of those applications that were approved pursuant to the appeal. 
(F)The number of applications denied by the Chief of Mission for failure to establish employment by or on behalf of the United States Government that were appealed and the number of those applications that were approved pursuant to the appeal. 
(G)The number of special immigrant status approvals revoked by the Chief of Mission and the reason for each revocation. 
(H)The number of special immigrant status approvals revoked by the Chief of Mission that were appealed and the number of those revocations that were overturned pursuant to the appeal.. 
1228.Independent assessment of United States efforts against al-Qaeda 
(a)Independent assessmentThe Secretary of Defense, in coordination with the Secretary of State and the Director of National Intelligence, shall provide for the conduct of an independent assessment of the effectiveness of the United States efforts to disrupt, dismantle, and defeat al-Qaeda, including its affiliated groups, associated groups, and adherents since September 11, 2001. 
(b)ElementsThe assessment required by subsection (a) shall include the following: 
(1)An assessment of al-Qaeda core’s current relationship with affiliated groups, associated groups, and adherents, and how it has changed over time. 
(2)An assessment of the current objectives, capabilities, and overall strategy of al-Qaeda core, its affiliated groups, associated groups, and adherents, and how they have changed over time. 
(3)An assessment of the operational and organizational structure of al-Qaeda core, its affiliated groups, associated groups, and adherents, and how it has changed over time. 
(4)An analysis of the activities that have proven to be most effective and least effective at disrupting and dismantling al Qaeda, its affiliated groups, associated groups, and adherents. 
(5)Recommendations for United States policy to disrupt, dismantle, and defeat al-Qaeda, its affiliated groups, associated groups, and adherents. 
(6)Other matters that the Secretary determines to be appropriate.  
(c)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the entity selected for the conduct of the assessment required by subsection (a) shall provide to the Secretary of Defense and the appropriate committees of Congress a report containing its findings as a result of the assessment. 
(2)FormThe report shall be submitted in unclassified form, but may include a classified annex. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the congressional defense committees; 
(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and 
(3)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives. 
1229.Sense of Congress on security of Afghan womenIt is the sense of Congress that— 
(1)the United States Government should continue to work with the Government of Afghanistan and Afghan civil society to promote the rights of women in Afghanistan and their inclusion in the political, economic, and security transition process; and 
(2)the United States Government should continue to support and encourage efforts by the Government of Afghanistan to recruit, integrate, train, and retain women in the Afghanistan National Security Forces (ANSF), including through the use of not less than $25,000,000 as specified in section 1531(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938) for programs and activities for such purposes, which may include— 
(A)assistance in prioritizing efforts to increase the number of women serving in the ANSF, taking into account the Master Ministerial Development Plan for Afghanistan National Army (ANA) Gender Integration; 
(B)further development of training for the ANA and the Afghanistan National Police (ANP) to increase awareness and responsiveness among ANA and ANP personnel regarding the unique security challenges women confront when serving in those forces;  
(C)assistance in the development of a plan to increase the number of female security officers specifically trained to address gender-based violence, such as the Family Response Units of the ANP, and to ensure that such units are appropriately resourced; 
(D)assistance in the development of accountability mechanisms for ANA and ANP personnel relating to the treatment of women and girls, including female members of the ANSF;  
(E)assistance in the implementation of a plan, developed in coordination with the Government of Afghanistan, to promote the equal treatment of female members of the ANA and ANP through such steps as providing appropriate equipment, modifying facilities, and ensuring literacy and gender awareness training for female recruits and male counterparts; and  
(F)assistance to the Afghan Ministry of Defense and the Afghan Ministry of Interior in recruiting, training, and funding sufficient female searchers and security officers to staff voting stations during the 2015 parliamentary elections. 
1230.Review process for use of United States funds for construction projects in Afghanistan that cannot be physically accessed by United States Government personnel 
(a)Prohibition 
(1)In generalNone of the funds authorized to be appropriated by this Act may be obligated or expended for a construction project in Afghanistan in excess of $1,000,000 that cannot be audited and physically inspected by authorized United States Government personnel or their designated representatives, in accordance with generally-accepted auditing guidelines. 
(2)ApplicabilityParagraph (1) shall apply only with respect to a project that is initiated on or after the date of the enactment of this Act. 
(b)WaiverThe prohibition in subsection (a) may be waived with respect to a project otherwise covered by that subsection if not later than 15 days prior to the initial obligation of funds for the project the Secretary of Defense submits to the congressional defense committees a report that contains the following: 
(1)A determination of the Secretary of Defense that— 
(A)the project clearly contributes to United States national interests or strategic objectives; 
(B)the project has been coordinated with the Government of Afghanistan and any other implementing agencies or international donors; and 
(C)adequate arrangements have been made for sustainment of the project following its completion, including arrangements with respect to funding and technical capacity for sustainment. 
(2)A plan that contains— 
(A)a description of how the Secretary of Defense will monitor the use of the funds for the project— 
(i)to ensure the funds are used for the specific purposes for which the funds are intended; and 
(ii)to mitigate waste, fraud, and abuse; and 
(B)metrics to measure the progress and effectiveness of the project in meeting its objectives. 
1231.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan 
(a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992) is amended by striking December 31, 2014 and inserting December 31, 2015. 
(b)Quarterly reportsSubsection (f)(1) of such section is amended by striking March 31, 2015 and inserting March 31, 2016. 
(c)Excess defense articlesSubsection (i)(2) of such section is amended by striking and 2014 each place it appears and inserting , 2014, and 2015. 
1232.One-year extension of authority to use funds for reintegration activities in AfghanistanSection 1216 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4392), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 905), is further amended— 
(1)in subsection (a)— 
(A)by striking $25,000,000 and inserting $5,000,000; and 
(B)by striking for fiscal year 2014 and inserting for fiscal year 2015; and 
(2)in subsection (e), by striking December 31, 2014 and inserting December 31, 2015. 
1233.Clearance of unexploded ordnance on former United States training ranges in Afghanistan 
(a)Authority to conduct clearanceSubject to subsection (b), the Secretary of Defense may, using funds specified in subsection (c), conduct surface and sub-surface clearance of unexploded ordnance at closed training ranges used by the Armed Forces of the United States in Afghanistan. 
(b)Conditions on authority 
(1)Limitation to ranges not transferred to AfghanistanThe surface and sub-surface clearance of unexploded ordnance authorized under subsection (a) may only take place on training ranges managed and operated by the Armed Forces of the United States that have not been transferred to the Government of the Islamic Republic of Afghanistan for use by its armed forces. 
(2)Limitation on amounts availableFunds expended for clearance pursuant to the authority in subsection (a) through September 30, 2016, may not exceed $250,000,000. 
(c)FundsThe surface and sub-surface clearance of unexploded ordnance authorized by subsection (a) shall be paid for using amounts as follows: 
(1)For fiscal year 2015, amounts authorized to be appropriated by section 1502 and available for operation and maintenance for overseas contingency operations. 
(2)For fiscal year 2016, amounts authorized to be appropriated for fiscal year 2016 for the Department of Defense as additional authorizations of appropriations for overseas contingency operations and available for operation and maintenance for overseas contingency operations. 
(d)Unexploded ordnance definedIn this section, the term unexploded ordnance has the meaning given that term in section 101(e)(5) of title 10, United States Code. 
1234.Report on impact of end of major combat operations in Afghanistan on authority to use military force 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State and the Attorney General, submit to the appropriate committees of Congress a report setting forth an assessment of the impact, if any, of the end of major combat operations in Afghanistan on the authority of the Armed Forces of the United States to use military force, including the authority to detain, with regard to al Qaeda, the Taliban, and associated forces, pursuant to— 
(1)the Authorization for Use of Military Force (Public Law 107–40); and 
(2)any other available legal authority. 
(b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives. 
1235.Report on bilateral security cooperation with Pakistan 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act and every six months thereafter, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report on the nature and extent of bilateral security cooperation between the United States and Pakistan. 
(b)ElementsThe report required under subsection (a) shall include, at a minimum, the following: 
(1)A description of any strategic security objectives that the United States and Pakistan have agreed to pursue in cooperation. 
(2)A description of programs or activities that the United States and Pakistan have jointly undertaken to pursue mutually agreed security cooperation objectives. 
(3)A description and assessment of the effectiveness of efforts by Pakistan, unilaterally or jointly with the United States, to disrupt operations and eliminate safe havens of al Qaeda, Tehrik-i-Taliban Pakistan, and other militant extremist groups such as the Haqqani Network and the Quetta Shura Taliban located in Pakistan. 
(4)A description and assessment of efforts by Pakistan, unilaterally or jointly with the United States, to counter the threat of improvised explosive devices and the networks involved in the acquisition, production, and delivery of such devices and their precursors and components. 
(5)An assessment of the effectiveness of any United States security assistance to Pakistan to achieve the strategic security objectives described in paragraph (1). 
(6)A description of any metrics used to assess the effectiveness of programs and activities described in paragraph (2). 
(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)SunsetThe requirements in this section shall terminate on December 31, 2017. 
(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives. 
(f)Repeal of obsolete and superseded requirementsSection 1232 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended by striking subsections (a) and (c). 
1236.Authority to provide assistance to counter the Islamic State in Iraq and the Levant 
(a)In generalThe Secretary of Defense is authorized, in coordination with the Secretary of State, to provide assistance, including training, equipment, logistics support, supplies, and services, stipends, facility and infrastructure repair and renovation, and sustainment, to military and other security forces of or associated with the Government of Iraq, including Kurdish and tribal security forces or other local security forces, with a national security mission, through December 31, 2016, for the following purposes: 
(1)Defending Iraq, its people, allies, and partner nations from the threat posed by the Islamic State of Iraq and the Levant (ISIL) and groups supporting ISIL. 
(2)Securing the territory of Iraq. 
(b)Notice before provision of assistanceOf the funds authorized to be appropriated under this section, not more than 25 percent of such funds may be obligated or expended until not later than 15 days after— 
(1)the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate congressional committees and leadership of the House of Representatives and Senate a report, in unclassified form with a classified annex as appropriate, that contains a description of— 
(A)the plan for providing such assistance; 
(B)an identification of such forces designated to receive such assistance; and 
(C)the plan for re-training and re-building such forces; and  
(2)the President submits to the appropriate congressional committees and leadership of the House of Representatives and Senate a report, in unclassified form with a classified annex as appropriate, that contains a description of how such assistance supports a larger regional strategy. 
(c)Plan elementsThe plan required in subsection (a)(1) shall include, at a minimum, a description of— 
(1)the goals and objectives of assistance authorized under subsection (a); 
(2)the concept of operations, timelines, and types of training, equipment, stipends, sustainment, and supplies to be provided; 
(3)the roles and contributions of partner nations; 
(4)the number and role of United States Armed Forces personnel involved; 
(5)any additional military support and sustainment activities; and 
(6)any other relevant details. 
(d)Quarterly progress reportNot later than 90 days after the date on which the Secretary of Defense submits the report required in subsection (b)(1), and every 30 days thereafter, the Secretary of Defense, in coordination with the Secretary of State, shall provide the appropriate congressional committees and leadership of the House of Representatives and the Senate with a progress report. Such progress report shall, based on the most recent quarterly information, include a description of the following: 
(1)Any updates to or changes in the plan, strategy, process, vetting requirements and process as described in subsection (e), and end-use monitoring mechanisms and procedures. 
(2)A description of how attacks against United States or coalition personnel are being mitigated, statistics on any such attacks, including green-on-blue attacks. 
(3)A description of the forces receiving assistance authorized under subsection (a). 
(4)A description of the recruitment, throughput, and retention rates of recipients and equipment. 
(5)A description of any misuse or loss of provided equipment and how such misuse or loss is being mitigated. 
(6)An assessment of the operational effectiveness of the forces receiving assistance authorized under subsection (a). 
(7)A description of sustainment support provided to the forces authorized under subsection (a). 
(8)A list of projects to repair or renovate facilities authorized under subsection (a). 
(9)A statement of the amount of funds expended during the period for which the report is submitted. 
(10)An assessment of the effectiveness of the assistance authorized under subsection (a). 
(e)VettingThe Secretary of Defense should ensure that prior to providing assistance to elements of any forces described in subsection (a) such elements are appropriately vetted, including at a minimum, by— 
(1)conducting assessments of such elements for associations with terrorist groups or groups associated with the Government of Iran; and 
(2)receiving commitments from such elements to promote respect for human rights and the rule of law. 
(f)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(g)FundingOf the amounts authorized to be appropriated in this Act for Overseas Contingency Operations in title XV for fiscal year 2015, there are authorized to be appropriated $1,618,000,000 to carry out this section. Amounts authorized to be appropriated under this subsection are authorized to remain available until September 30, 2016. 
(h)Authority to accept contributionsThe Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq, to provide assistance authorized under subsection (a). Any funds accepted by the Secretary may be credited to the account from which funds are made available for the provision of assistance authorized under subsection (a) and may be used for such purpose until expended.  
(i)Construction of authorizationNothing in this section shall be construed to constitute a specific statutory authorization for the introduction of United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances. 
(j)Waiver authority 
(1)By Secretary of Defense 
(A)In generalFor purposes of the provision of assistance pursuant to subsection (a), the Secretary of Defense may waive any provision of law described in subparagraph (B) if the Secretary— 
(i)determines that such provision of law would (but for the waiver) prohibit, restrict, delay, or otherwise limit the provision of such assistance; and 
(ii)submits to the appropriate congressional committees a notice of and justification for the waiver and the provision of law to be waived.  
(B)Provisions of lawThe provisions of law described in this subparagraph are the following:  
(i)Any provision of law relating to the acquisition of items and support services. 
(ii)Sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785). 
(2)By PresidentFor purposes of the provision of assistance pursuant to subsection (a), the President may waive any provision of law other than a provision of law described in paragraph (1)(B) if the President determines that it is vital to the national security interests of the United States to waive such provision of law. Such waiver shall not take effect until 15 days after the date on which the President notifies the appropriate congressional committees of such determination and the provision of law to be waived. 
(3)Report 
(A)In generalNot later than 90 days after the date of the enactment of this Act the President shall transmit to the congressional defense committees a report that provides a specific list of provisions of law that need to be waived under this subsection for purposes of the provision of assistance pursuant to subsection (a) and a justification for each such waiver. 
(B)UpdateThe President shall submit to the congressional defense committees an update of the report required by subparagraph (A) not later than 180 days after the date of the enactment of this Act. 
(k)Cost-Sharing requirement 
(1)In generalOf the funds authorized to be appropriated under this subsection, not more than 60 percent of such funds may be obligated or expended until not later than 15 days after the date on which the Secretary of Defense certifies to the appropriate congressional committees and leadership of the House of Representatives and the Senate that an amount equal to not less than 40 percent of the amount authorized to be appropriated to carry out this section has been contributed by other countries and entities for the purposes described in subsection (a), which may include contributions of in-kind support for forces described in subsection (a), as determined from October 1, 2014, of which not less than 50 percent of such amount contributed by other countries and entities has been contributed by the Government of Iraq. 
(2)ExceptionThe limitation in paragraph (1) shall not apply if the Secretary of Defense determines, in writing, that the national security objectives of the United States will be compromised by the application of the limitation to any such assistance, and notifies the appropriate congressional committees not less than 15 days in advance of the exemption taking effect, including a justification for the Secretary’s determination and a description of the assistance to be exempted from the application of such limitation. 
1237.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq 
(a)ExtensionSubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1631; 10 U.S.C. 113 note), as most recently amended by section 1214 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 906; 10 U.S.C. 113 note), is further amended— 
(1)by striking fiscal year 2014 and inserting fiscal year 2015; 
(2)by striking non-operational; and 
(3)by striking in an institutional environment and inserting at a base or facility of the Government of Iraq. 
(b)Amount availableSuch section is further amended— 
(1)in subsection (c), by striking fiscal year 2014 may not exceed $209,000,000 and inserting fiscal year 2015 may not exceed $140,000,000; and 
(2)in subsection (d), by striking fiscal year 2014 and inserting fiscal year 2015. 
CMatters relating to the Russian Federation 
1241.Limitation on military cooperation between the United States and the Russian Federation 
(a)LimitationNone of the funds authorized to be appropriated for fiscal year 2015 for the Department of Defense may be used for any bilateral military-to-military cooperation between the Governments of the United States and the Russian Federation until the Secretary of Defense, in coordination with the Secretary of State, certifies to the appropriate congressional committees that— 
(1)the Russian Federation has ceased its occupation of Ukrainian territory and its aggressive activities that threaten the sovereignty and territorial integrity of Ukraine and members of the North Atlantic Treaty Organization; and 
(2)the Russian Federation is abiding by the terms of and taking steps in support of the Minsk Protocol, signed on September 5, 2014, regarding a ceasefire in eastern Ukraine. 
(b)NonapplicabilityThe limitation in subsection (a) shall not apply to— 
(1)any activities necessary to ensure the compliance of the United States with its obligations or the exercise of rights of the United States under any bilateral or multilateral arms control or nonproliferation agreement or any other treaty obligation of the United States; and 
(2)any activities required to provide logistical or other support to the conduct of United States or North Atlantic Treaty Organization military operations in Afghanistan or the withdrawal from Afghanistan. 
(c)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if— 
(1)the Secretary of Defense, in coordination with the Secretary of State— 
(A)determines that the waiver is in the national security interest of the United States; and  
(B)submits to the appropriate congressional committees— 
(i)a notification that the waiver is in the national security interest of the United States and a description of the national security interest covered by the waiver; and 
(ii)a report explaining why the Secretary of Defense cannot make the certification under subsection (a); and 
(2)a period of 15 days has elapsed following the date on which the Secretary of Defense, in coordination with the Secretary of State, submits the information in the report under subparagraph (B)(ii). 
(d)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to military bases of the Russian Federation in Ukraine’s Crimean peninsula operating in accordance with its 1997 agreement on the Status and Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine. 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
(f)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to funds described in subsection (a) that are unobligated on or after such date of enactment. 
1242.Notification and assessment of proposal to modify or introduce new aircraft or sensors for flight by the Russian Federation under Open Skies Treaty 
(a)NotificationNot later than 30 days after the date on which the Russian Federation submits to the States Parties to the Open Skies Treaty a proposal to modify or introduce a new aircraft or sensor for flight by the Russian Federation under the Open Skies Treaty, the President shall notify the appropriate committees of Congress of such proposal and the relevant details thereof. 
(b)Assessment 
(1)In generalNot later than 30 days prior to the date on which the United States intends to agree to a proposal described in subsection (a), the Director of National Intelligence, jointly with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, and in consultation with the Secretary of State, shall submit to the appropriate committees of Congress an assessment of such proposal on the national security of the United States. 
(2)Additional elementThe assessment required by paragraph (1) shall include a description of any plans of the United States to mitigate the effect of the proposal on the national security of the United States, including an analysis of the cost and effectiveness of any such plans. 
(3)FormThe assessment required by paragraph (1) may be submitted in classified or unclassified form as appropriate.  
(c)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— 
(A)the congressional defense committees; 
(B)the Select Committee on Intelligence and the Committee on Foreign Relations of the Senate; and 
(C)the Permanent Select Committee on Intelligence and the Committee on Foreign Affairs of the House of Representatives. 
(2)Open skies treatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002. 
1243.Limitations on providing certain missile defense information to the Russian FederationSection 1246(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 923) is amended— 
(1)in paragraph (1), by striking 2016 and inserting 2017; 
(2)in paragraph (2)— 
(A)by inserting after 2014 the following: or 2015; and 
(B)by adding at the end before the period the following: or information relating to velocity at burnout of United States missile defense interceptors or targets; and 
(3)in paragraph (3), by inserting and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives after congressional defense committees. 
1244.Report on non-compliance by the Russian Federation with its obligations under the INF Treaty 
(a)FindingsCongress makes the following findings: 
(1)It was the object and purpose of the INF Treaty to eliminate the production or deployment of ground launched ballistic and cruise missiles with a range of between 500 and 5,500 kilometers, which was accomplished in 1992. 
(2)The July 2014 Department of State annual report on Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments stated that The United States has determined that the Russian Federation is in violation of its obligations under the INF Treaty not to possess, produce, or flight-test a ground-launched cruise missile (GLCM) with a range capability of 500km to 5,500km, or to possess or produce launchers of such missiles.. 
(3)In a letter to the Senate Armed Services Committee dated October 23, 2014, General Martin Dempsey, Chairman of the Joint Chiefs of Staff, wrote these violations are a serious challenge to the security of the United States and our allies. These actions, particularly when placed in the broader context of Russian regional aggression, must be met with a strategic response.. 
(b)Sense of congressIt is the sense of Congress that— 
(1)the Russian Federation’s actions in violation of its obligations under the INF Treaty adversely affect the national security of the United States and its allies, including the members of the North Atlantic Treaty Organization (NATO) and those in East Asia; 
(2)the Government of the Russian Federation is responsible for this violation and also for returning to compliance with the INF Treaty; 
(3)it is in the national security interests of the United States and its allies for the INF Treaty to remain in effect and for the Russian Federation to return to full and verifiable compliance with all its obligations under the INF Treaty; and 
(4)as identified in section 1061 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 865), the President should take appropriate actions to resolve the issues relating to noncompliance by the Russian Federation with its obligations under the INF Treaty. 
(c)Report required 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on noncompliance by the Russian Federation with its obligations under the INF Treaty. 
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)An assessment of the effect of Russian noncompliance on the national security interests of the United States and its allies, including the North Atlantic Treaty Organization, and those in East Asia. 
(B)A description of the President’s plan to resolve issues related to Russian noncompliance, including— 
(i)actions that have been taken, and what further actions are planned or warranted by the United States; 
(ii)plans to address Russian noncompliance diplomatically with the Russian Federation to resolve concerns about such noncompliance and bring Russia back into full compliance with the INF Treaty;  
(iii)an assessment of possible steps (including verification measures) that would permit confidence that the Russian Federation has returned to full compliance; and  
(iv)the status of any United States efforts to develop coordinated or cooperative responses with allies. 
(C)An assessment of whether Russian noncompliance threatens the viability of the INF Treaty, whether such noncompliance constitutes a material breach of the INF Treaty, and whether it is in the interests of the United States to remain a party to the INF Treaty if such noncompliance continues. 
(3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
(d)Briefings requiredAt the time of the submission of the report required under subsection (c), and every six months thereafter until the date on which the Russian Federation is in compliance with its obligations under the INF Treaty, the Secretary of State, jointly with the Secretary of Defense and the heads of such other departments or agencies as appropriate, shall provide to the appropriate congressional committees a briefing on the status of United States efforts to resolve its concerns relating to noncompliance by the Russian Federation with its obligations under the INF Treaty. 
(e)NotificationIn the event the President determines that the Russian Federation has deployed, or intends to deploy, systems that violate the INF Treaty, the President shall promptly notify the appropriate congressional committees of such determination and any plans to respond to such deployments.  
(f)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; 
(B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and 
(C)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)INF treatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington December 8, 1987, and entered into force June 1, 1988. 
1245.Annual report on military and security developments involving the Russian Federation 
(a)Report requiredNot later than June 1 of each year, the Secretary of Defense shall submit to the appropriate congressional committees a report, in both classified and unclassified form, on the security and military strategies and capabilities of the Russian Federation (in this section referred to as Russia).  
(b)Matters To be includedThe report required under subsection (a) shall include the following: 
(1)An assessment of the security priorities and objectives of Russia, including those priorities and objectives that would affect the North Atlantic Treaty Organization (NATO), the Middle East, and the People’s Republic of China. 
(2)A description of the goals and factors shaping Russian security strategy and military strategy, including military spending and investment priorities and their alignment with the security priorities and objectives described in paragraph (1). 
(3)An assessment of the force structure of the Russian military. 
(4)A description of Russia’s current missile defense strategy and capabilities, including efforts to develop missile defense capabilities. 
(5)A description of developments in Russian military doctrine and training. 
(6)An assessment of the tactics, techniques, and procedures used by Russia in operations in Ukraine. 
(7)An assessment of the proliferation activities of Russia and Russian entities, as a supplier of materials, technologies, or expertise relating to nuclear weapons or other weapons of mass destruction or missile systems. 
(8)A description of Russia’s asymmetric capabilities, including its strategy and efforts to develop and deploy electronic warfare, space and counterspace, and cyber warfare capabilities, including details on the number of malicious cyber incidents and associated activities against Department of Defense networks that are known or suspected to have been conducted or directed by the Government of the Russian Federation. 
(9)A description of Russia’s nuclear strategy and associated doctrines and nuclear capabilities, including the size and state of Russia’s nuclear weapons stockpile, its nuclear weapons production capacities, and plans for developing its nuclear capabilities. 
(10)A description of Russia’s anti-access and area denial capabilities. 
(11)A description of Russia’s modernization program for its command, control, communications, computers, intelligence, surveillance, and reconnaissance program and its applications for Russia’s precision guided weapons. 
(12)In consultation with the Secretary of Energy and the Secretary of State, developments regarding United States-Russian engagement and cooperation on security matters. 
(13)The current state of United States military-to-military cooperation with Russia’s armed forces, which shall include the following: 
(A)A comprehensive and coordinated strategy for such military-to-military cooperation. 
(B)A summary of all such military-to-military cooperation during the one-year period ending on the day before the date of submission of the report, including a summary of topics discussed. 
(C)A description of such military-to-military cooperation planned for the 12-month period beginning on the date of submission of the report. 
(D)An assessment by the Secretary of Defense of the benefits that Russia expects to gain from such military-to-military cooperation. 
(E)An assessment by the Secretary of Defense of the benefits the Department of Defense expects to gain from such military-to-military cooperation, and any concerns regarding such cooperation. 
(F)An assessment by the Secretary of Defense of how such military-to-military cooperation fits into the larger security relationship between the United States and Russia. 
(14)A description of changes to United States policy on military-to-military contacts with Russia resulting from Russia’s annexation of Crimea. 
(15)Other military and security developments involving Russia that the Secretary of Defense considers relevant to United States national security. 
(c)NonduplicationIf any information required under subsection (b) has been included in another report or notification previously submitted to Congress as required by law, the Secretary of Defense may provide a list of such reports and notifications at the time of submitting the report required by subsection (a) in lieu of including such information in the report required by subsection (a). 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
(e)Repeal of superseded authoritySection 10 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (Public Law 113–95) is repealed. 
(f)SunsetThis section shall terminate on June 1, 2018. 
1246.Prohibition on use of funds to enter into contracts or other agreements with Rosoboronexport 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act for fiscal year 2015 may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, to make a grant to, or to provide a loan or loan guarantee to Rosoboronexport or a subsidiary that is publicly known to be controlled by Rosoboronexport. 
(b)Waiver 
(1)In generalSubject to paragraph (3), the Secretary of Defense may waive the application of subsection (a) with respect to a contract or other agreement for the supply of spare parts for, or conduct of any other activity related to, the maintenance of helicopters operated by the Afghan National Security Forces or otherwise purchased by the Department of Defense only if, prior to issuing the waiver, the Secretary submits to the congressional defense committees a certification described in paragraph (2). 
(2)CertificationA certification referred to in paragraph (1) is a certification that contains the following: 
(A)A determination of the Commander of United States forces in Afghanistan that— 
(i)the supply of spare parts or conduct of the related activity is critical to the success of the mission of the Afghan National Security Forces in Afghanistan; and 
(ii)the failure to supply spare parts or conduct the related activity would have a negative impact on the mission of United States forces in Afghanistan. 
(B)A determination of the Under Secretary of Defense for Acquisition, Technology, and Logistics that no practicable alternative exists to entering into such contract or other agreement for supply of spare parts or conduct of the related activity. 
(C)A determination of the Secretary of Defense, after consideration of the determinations described in subparagraphs (A) and (B), that the waiver is in the national security interests of the United States.  
(3)Initial limitationThe Secretary of Defense may exercise the authority of paragraph (1) beginning on or after the date on which the Secretary submits the report required by the matter relating to section 1531 in the Joint Explanatory Statement to accompany the National Defense Authorization Act for Fiscal Year 2014 (H.R. 3304, One Hundred Thirteenth Congress) regarding the potential to incorporate United States-manufactured rotary wing aircraft into the Afghan National Security Forces after the current program of record is completed.  
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the following:  
(1)A list of known transfers of lethal military equipment by Rosoboronexport to the Government of the Syria since March 15, 2011.  
(2)A list of known contracts, if any, that Rosoboronexport has signed with the Government of the Syria since March 15, 2011.  
(3)A list of existing contracts, subcontracts, memoranda of understanding, cooperative agreements, grants, loans, and loan guarantees between the Department of Defense and Rosoboronexport, including a description of the transactions, signing dates, values, and quantities.  
(4)A discussion of what role, if any, Rosoboronexport has had in providing military weapons, including heavy weapons, to the rebel forces in eastern Ukraine. 
1247.Report on the New START Treaty 
(a)FindingsCongress makes the following findings: 
(1)There have been significant changes in the geopolitical environment during 2014, including developments that pose a challenge to the national security interests of the United States. 
(2)The July 2014 Department of State annual report on Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments stated that The United States has determined that the Russian Federation is in violation of its obligations under the INF Treaty not to possess, produce, or flight-test a ground-launched cruise missile (GLCM) with a range capability of 500km to 5,500km, or to possess or produce launchers of such missiles.. 
(3)The July 2014 Department of State Annual Report on Implementation of the New START Treaty stated that Based on the information available as of December 31, 2013, the United States certifies the Russian Federation to be in compliance with the terms of the New START Treaty.. 
(b)Report RequiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the appropriate congressional committees a report stating the reasons continued implementation of the New START Treaty is in the national security interests of the United States. 
(c)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
(2)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington December 8, 1987, and entered into force June 1, 1988. 
(3)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011. 
DMatters relating to the Asia-Pacific region 
1251.Strategy to prioritize United States defense interests in the Asia-Pacific region 
(a)Required report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that contains the strategy of the Department of Defense to prioritize United States defense interests in the Asia-Pacific region. 
(2)Matters to be includedThe report required by paragraph (1) shall address the following: 
(A)United States national security interests in the Asia-Pacific region. 
(B)The security environment, including threats to global and regional United States national security interests emanating from the Asia-Pacific region, including efforts by the People’s Republic of China to advance their national interests in the Asia-Pacific region. 
(C)Regional multilateral institutions, such as the Association of Southeast Asia Nations (ASEAN). 
(D)Bilateral security cooperation relationships, including military-to-military engagements and security assistance. 
(E)United States military presence, posture, and capabilities supporting the rebalance to the Asia-Pacific region. 
(F)Humanitarian and disaster relief response capabilities. 
(G)International rules-based structures. 
(H)Actions the Department of Defense could take, in cooperation with other Federal agencies, to advance United States national security interests in the Asia-Pacific region. 
(I)Any other matters the Secretary of Defense determines to be appropriate. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary. 
(b)ResourcesThe report required by subsection (a)(1) shall be informed by the results of the integrated, multi-year planning and budget strategy for a rebalancing of United States policy in Asia submitted to Congress pursuant to section 7043(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 533)). 
(c)Annual budgetThe President, acting through the Director of the Office of Management and Budget, shall ensure that the annual budget submitted to Congress under section 1105 of title 31, United States Code, clearly highlights programs and projects that are being funded in the annual budget of the United States Government that relate to the strategy required by subsection (a)(1) and the integrated strategy referred to in subsection (b). 
1252.Modifications to annual report on military and security developments involving the People’s Republic of China 
(a)Matters To be includedSubsection (b)(14) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note) is amended by striking their response and inserting their capabilities, organizational affiliations, roles within China’s overall maritime strategy, activities affecting United States allies and partners, and responses.  
(b)Effective DateThe amendment made by this section takes effect on the date of the enactment of this Act and applies with respect to reports required to be submitted under subsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 on or after that date. 
1253.Military-to-military engagement with the Government of Burma 
(a)AuthorizationThe Department of Defense is authorized to provide the Government of Burma the following: 
(1)Consultation, education, and training on human rights, the laws of armed conflict, civilian control of the military, rule of law, and other legal matters. 
(2)Consultation, education, and training on English-language, humanitarian and disaster relief, and improvements to medical and health standards. 
(3)Courses or workshops on defense institution reform. 
(4)Observer status to bilateral or multilateral humanitarian assistance and disaster relief exercises. 
(5)Aid or support in the event of a humanitarian crisis or natural disaster. 
(b)Annual reports 
(1)In generalNot later than 180 days after the date of the enactment of this Act, and each March 1 thereafter, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report on military-to-military engagement between the United States Armed Forces and the Burmese military. 
(2)ElementsEach report under paragraph (1) shall include the following: 
(A)A description of the military-to-military activities between the United States and Burma, and how engagement with the Burmese military supports the United States national security strategy and promotes reform in Burma. 
(B)A description of the objectives of the United States for developing the military-to-military relationship with the Burmese military, how the United States measures progress toward such objectives, and the implications of failing to achieve such objectives. 
(C)A description and assessment of the political, military, economic, and civil society reforms being undertaken by the Government of Burma, including those affecting— 
(i)individual freedoms and human rights of the Burmese people, including those of ethnic and religious minorities and internally displaced populations; 
(ii)the peaceful settlement of armed conflicts between the Government of Burma and ethnic minority groups in Burma; 
(iii)civilian control of the armed forces; 
(iv)constitutional and electoral reforms; 
(v)access for the purposes of human rights monitoring and humanitarian assistance to all areas in Burma, and cooperation with civilian authorities to investigate and resolve cases of human rights violations; 
(vi)governmental transparency and accountability; and 
(vii)respect for the laws of armed conflict and human rights, including with respect to child soldiers. 
(D)A description and assessment of relationships of the Government of Burma with unlawful or sanctioned entities. 
(3)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex. 
(4)SunsetThe requirement to submit additional reports under this subsection shall terminate at the end of the 5-year period beginning on the date of the enactment of this Act. 
(c)Rule of constructionNo Department of Defense assistance to the Government of Burma is authorized by this Act except as provided in this section. 
(d)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
1254.Report on Department of Defense munitions strategy of the United States Pacific Command 
(a)Report requiredNot later than April 1, 2015, the Secretary of Defense shall submit to the congressional defense committees a report on the munitions strategy of the United States Pacific Command to address deficiencies in the ability of the United States Pacific Command to execute major operational plans.  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An identification of current and projected critical munitions requirements, including as identified in the most-recent future-years defense program submitted to Congress by the Secretary of Defense pursuant to section 221 of title 10, United States Code. 
(2)An assessment of— 
(A)significant munitions gaps and deficiencies; and 
(B)munitions capabilities and necessary munitions investments to address identified gaps and deficiencies. 
(3)A description of current and planned munitions programs to address munitions gaps and deficiencies identified in paragraph (2), including with respect to— 
(A)research, development, test, and evaluation efforts; 
(B)cost, schedule, performance, and budget, to the extent such information is available; and 
(C)known industrial base issues. 
(4)An assessment of infrastructure deficiencies or needed enhancements to ensure adequate munitions storage and munitions deployment capability.  
(5)Any other matters concerning the munitions strategy of the United States Pacific Command the Secretary of Defense determines to be appropriate. 
(c)FormThe report required by subsection (a) may be submitted in classified or unclassified form. 
1255.Missile defense cooperation in Northeast Asia 
(a)Sense of CongressIt is the sense of Congress that increased cooperation on missile defense among the United States, Japan, and the Republic of Korea would enhance the security of allies of the United States in Northeast Asia, increase the defense of forward-based forces of the United States, and enhance the protection of the United States with regard to threats from the Korean Peninsula. 
(b)Assessment RequiredThe Secretary of Defense shall conduct an assessment to identify opportunities for increasing missile defense cooperation among the United States, Japan, and the Republic of Korea, and to evaluate options for enhanced short-range missile, rocket, and artillery defense capabilities to address threats from the Korean Peninsula. 
(c)ElementsThe assessment under subsection (b) shall include the following: 
(1)Candidate areas for increasing missile defense cooperation, including greater information sharing, systems integration, and joint operations. 
(2)Potential challenges and limitations to enabling such cooperation and options for mitigating such challenges and limitations. 
(3)An assessment of the utility of short-range missile defense and counter-rocket, artillery, and mortar system capabilities on the Korean Peninsula, including with respect to— 
(A)meeting the military needs for defense of the Korean Peninsula; 
(B)cost, schedule, and availability; 
(C)technology maturity and risk; and 
(D)consideration of alternatives. 
(4)Such other matters as the Secretary of Defense determines to be appropriate. 
(d)Briefing RequiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the assessment under subsection (b). 
1256.Sense of Congress and report on Taiwan and its contribution to regional peace and stability 
(a)Sense of CongressIt is the sense of Congress that the United States reaffirms its security commitments under the Taiwan Relations Act (Public Law 96–8) as the cornerstone of United States relations with Taiwan and as a key instrument of peace, security, and stability in the Taiwan Strait since the enactment of such Act in 1979. 
(b)Report requiredNot later than December 1, 2015, the Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff, submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the self-defense capabilities of Taiwan. 
(c)ElementsThe report required by subsection (b) shall contain the following: 
(1)A description of the key assumptions made regarding the impact of the Chinese People’s Liberation Army on the maritime or territorial security of Taiwan, including the Chinese People’s Liberation Army’s— 
(A)undersea and surface warfare capabilities in the littoral areas in and around the Taiwan Strait; 
(B)amphibious and heavy sealift capabilities; 
(C)capabilities to establish air dominance over Taiwan; and 
(D)capabilities of the Second Artillery Corps. 
(2)An assessment of the force posture, capabilities, and readiness of the armed forces of Taiwan for maintaining the maritime or territorial security of Taiwan, including an assessment of Taiwan’s— 
(A)undersea and surface warfare capabilities; 
(B)air and land-based capabilities; 
(C)early warning and command and control capabilities; and 
(D)other deterrent, anti-access and area-denial capabilities, or asymmetric capabilities that could contribute to Taiwan’s self-defense. 
(3)Recommendations for further security cooperation and assistance efforts between Taiwan and the United States. 
(4)Any other matters the Secretary determines to be appropriate. 
(d)FormThe report required by subsection (b) may be submitted in classified or unclassified form. 
(e)Nonduplication of effortsIf any information required under subsection (c) has been included in another report or notification previously submitted to Congress as required by law, the Secretary of Defense may provide a list of such reports and notifications at the time of submitting the report required by subsection (b) in lieu of including such information. 
1257.Independent assessment of the ability of the Department of Defense to counter anti-access and area-denial strategies, capabilities, and other key technologies of potential adversaries 
(a)Assessment required 
(1)In generalThe Secretary of Defense shall enter into an agreement with an independent entity to conduct an assessment of the ability of the Department of Defense to counter anti-access and area-denial strategies, capabilities, and other key technologies of potential adversaries. 
(2)Matters to be includedThe assessment required under paragraph (1) shall include the following: 
(A)An assessment of anti-access and area-denial strategies, capabilities, and other key technologies of potential adversaries during each of the fiscal year periods described in paragraph (3) that would represent a significant challenge to deployed forces and systems of the United States military, including an assessment of the extent to which such strategies, capabilities, and other key technologies could affect United States military operations. 
(B)An assessment of gaps and deficiencies in the ability of the Department of Defense to address anti-access and area-denial strategies, capabilities, and other key technologies described in subparagraph (A), including an assessment of the adequacy of current strategies, programs, and investments of the Department of Defense. 
(C)Recommendations for adjustments in United States policy and strategy, force posture, investments in capabilities, systems and technologies, and changes in business and management processes, or other novel approaches to address gaps and deficiencies described in subparagraph (B), or to restore, maintain, or expand United States military technological advantages, particularly in those areas in which potential adversaries are closing gaps or have achieved technological superiority with respect to the United States. 
(D)Any other matters the independent entity determines to be appropriate. 
(3)Fiscal year periods describedThe fiscal year periods described in this paragraph are the following: 
(A)Fiscal years 2015 through 2019.  
(B)Fiscal years 2020 through 2030. 
(C)Fiscal years 2031 and thereafter.  
(b)Report required 
(1)In generalNot later than March 1, 2016, the Secretary of Defense shall submit to the congressional defense committees a report that includes the assessment required under subsection (a) and any other matters the Secretary determines to be appropriate. 
(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary. 
(c)Department of defense supportThe Secretary of Defense shall provide the independent entity described in subsection (a) with timely access to appropriate information, data, resources, and analysis so that the entity may conduct a thorough and independent assessment as required under subsection (a). 
1258.Sense of Congress reaffirming security cooperation with Japan and the Republic of KoreaIt is the sense of Congress that— 
(1)the United States values its alliances with the Governments of Japan and the Republic of Korea as cornerstones of peace and security in the region, based on shared values of democracy, the rule of law, free and open markets, and respect for human rights; 
(2)the United States welcomes Japan’s new policy of collective self-defense, which will enable Japan to contribute more proactively to regional and global peace and security, as well as Japan’s recent increases in defense funding, adoption of a National Security Strategy, and formation of security institutions such as the Japanese National Security Council; 
(3)the United States reaffirms its commitment to the Government of Japan under Article V of the Treaty of Mutual Cooperation and Security between the United States of America and Japan that [e]ach Party recognizes that an armed attack against either Party in the territories under the administration of Japan would be dangerous to its own peace and safety and declares that it would act to meet the common danger in accordance with its constitutional provisions and processes; 
(4)the United States welcomes the Republic of Korea’s ratification of a new five-year Special Measures Agreement, which establishes the framework for Republic of Korea contributions to offset costs associated with the stationing of United States forces in the Republic of Korea, as well as efforts by the Republic of Korea to enhance its defense capabilities, including its recent decision to acquire surveillance and strike capabilities; 
(5)the United States and the Republic of Korea share deep concerns that the nuclear and ballistic missiles programs of the Democratic People’s Republic of Korea and its repeated provocations pose grave threats to peace and stability on the Korean Peninsula and to Northeast Asia, that the United States and the Republic of Korea and will work together to achieve the peaceful denuclearization of the Democratic People’s Republic of Korea, and that the United States and the Republic of Korea remain fully committed to continuing close cooperation on the full range of issues related to the Democratic People’s Republic of Korea; and 
(6)the United States welcomes greater security cooperation with, and among, Japan and the Republic of Korea to promote mutual interests and to address shared concerns. 
1259.Report on maritime security strategy in the Asia-Pacific region 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report that outlines the strategy of the Department of Defense with regard to maritime security in the Asia-Pacific region, with particular emphasis on the South China Sea and the East China Sea. 
(b)ElementsThe report required by subsection (a) shall outline the strategy described in that subsection and include the following: 
(1)An assessment of how the actions of the People’s Republic of China in the South China Sea and the East China Sea have affected the status quo with regard to competing territorial and maritime claims and United States security interests in those seas. 
(2)An assessment of how the naval and other maritime strategies and capabilities of the People’s Republic of China, including military and law enforcement capabilities, affect the strategy in the Asia-Pacific region. 
(3)An assessment of how anti-access and area denial strategies and capabilities of the People’s Republic of China in the Asia-Pacific region, including weapons and technologies, affect the strategy. 
(4)A description of any ongoing or planned changes in United States military capabilities, operations, and posture in the Asia-Pacific region to support the strategy. 
(5)A description of any current or planned bilateral or regional naval or maritime capacity-building initiatives in the Asia-Pacific region. 
(6)An assessment of how the strategy leverages military-to-military engagements between the United States and the People’s Republic of China to reduce the potential for miscalculation and tensions in the South China Sea and the East China Sea, including a specific description of the effects of such engagements on particular incidents or interactions involving the People’s Republic of China in those seas. 
(7)Any other matters the Secretary may determine to be appropriate. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1259A.Sense of Congress on Taiwan maritime capabilities and exercise participationIt is the sense of Congress that— 
(1)the United States should consider opportunities to help enhance the maritime capabilities and nautical skills of the Taiwanese navy that may contribute to Taiwan’s self-defense and to regional peace and stability; and 
(2)the People’s Republic of China and Taiwan should be afforded opportunities to participate in the humanitarian assistance and disaster relief portions of future multilateral exercises, such as the Pacific Partnership, Pacific Angel, and Rim of the Pacific (RIMPAC) exercises, to increase their respective capacities to conduct these types of operations. 
1259B.Modification of matters for discussion in annual reports of United States-China Economic and Security Review Commission 
(a)Matters for discussionSection 1238(c)(2) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 22 U.S.C. 7002(c)(2)) is amended by striking subparagraphs (A) through (J) and inserting the following new subparagraphs: 
 
(A)The role of the People’s Republic of China in the proliferation of weapons of mass destruction and other weapon systems (including systems and technologies of a dual use nature), including actions the United States might take to encourage the People’s Republic of China to cease such practices. 
(B)The qualitative and quantitative nature of the transfer of United States production activities to the People’s Republic of China, including the relocation of manufacturing, advanced technology and intellectual property, and research and development facilities, the impact of such transfers on the national security of the United States (including the dependence of the national security industrial base of the United States on imports from China), the economic security of the United States, and employment in the United States, and the adequacy of United States export control laws in relation to the People's Republic of China. 
(C)The effects of the need for energy and natural resources in the People’s Republic of China on the foreign and military policies of the People's Republic of China, the impact of the large and growing economy of the People’s Republic of China on world energy and natural resource supplies, prices, and the environment, and the role the United States can play (including through joint research and development efforts and technological assistance) in influencing the energy and natural resource policies of the People’s Republic of China. 
(D)Foreign investment by the United States in the People’s Republic of China and by the People’s Republic of China in the United States, including an assessment of its economic and security implications, the challenges to market access confronting potential United States investment in the People’s Republic of China, and foreign activities by financial institutions in the People's Republic of China. 
(E)The military plans, strategy and doctrine of the People’s Republic of China, the structure and organization of the People's Republic of China military, the decision-making process of the People's Republic of China military, the interaction between the civilian and military leadership in the People's Republic of China, the development and promotion process for leaders in the People's Republic of China military, deployments of the People's Republic of China military, resources available to the People's Republic of China military (including the development and execution of budgets and the allocation of funds), force modernization objectives and trends for the People's Republic of China military, and the implications of such objectives and trends for the national security of the United States. 
(F)The strategic economic and security implications of the cyber capabilities and operations of the People’s Republic of China. 
(G)The national budget, fiscal policy, monetary policy, capital controls, and currency management practices of the People's Republic of China, their impact on internal stability in the People’s Republic of China, and their implications for the United States. 
(H)The drivers, nature, and implications of the growing economic, technological, political, cultural, people-to-people, and security relations of the People’s Republic of China’s with other countries, regions, and international and regional entities (including multilateral organizations), including the relationship among the United States, Taiwan, and the People’s Republic of China. 
(I)The compliance of the People’s Republic of China with its commitments to the World Trade Organization, other multilateral commitments, bilateral agreements signed with the United States, commitments made to bilateral science and technology programs, and any other commitments and agreements strategic to the United States (including agreements on intellectual property rights and prison labor imports), and United States enforcement policies with respect to such agreements. 
(J)The implications of restrictions on speech and access to information in the People’s Republic of China for its relations with the United States in economic and security policy, as well as any potential impact of media control by the People's Republic of China on United States economic interests. 
(K)The safety of food, drug, and other products imported from China, the measures used by the People's Republic of China Government and the United States Government to monitor and enforce product safety, and the role the United States can play (including through technical assistance) to improve product safety in the People’s Republic of China.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to annual reports submitted under section 1238(c) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 after such date of enactment. 
EOther matters 
1261.One-year extension of authorization for non-conventional assisted recovery capabilities 
(a)ExtensionSubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended by section 1241 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 920), is further amended by striking 2015 and inserting 2016. 
(b)Cross-Reference amendmentSubsection (f) of such section is amended by striking 413b(e) and inserting 3093(e). 
1262.Modification of national security planning guidance to deny safe havens to al-Qaeda and its violent extremist affiliates 
(a)ModificationSection 1032(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1571; 50 U.S.C. 3043 note) is amended— 
(1)in paragraph (2)— 
(A)by redesignating subparagraph (C), (D), and (E) as subparagraph (D), (E), and (F), respectively; 
(B)by inserting after subparagraph (B) the following: 
 
(C)For each specified geographic area, a description of the following: 
(i)The feasibility of conducting multilateral programs to train and equip the military forces of relevant countries in the area. 
(ii)The authority and funding that would be required to support such programs. 
(iii)How such programs would be implemented. 
(iv)How such programs would support the national security priorities and interests of the United States and complement other efforts of the United States Government in the area and in other specified geographic areas.; and 
(C)in subparagraph (F) (as redesignated), by striking subparagraph (C) and inserting subparagraph (D); and 
(2)in paragraph (3)(A), by striking paragraph (2)(C) and inserting paragraph (2)(D). 
(b)ReportSection 1032(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1571; 50 U.S.C. 3043 note), as amended by subsection (a), is further amended— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following: 
 
(4)Report 
(A)In generalNot later than 180 days after the date of the enactment of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, the President shall submit to the appropriate congressional committees a report that contains a detailed summary of the national security planning guidance required under paragraph (1), including any updates thereto. 
(B)FormThe report may include a classified annex as determined to be necessary by the President. 
(C)DefinitionIn this paragraph, the term appropriate congressional committees means— 
(i)the congressional defense committees; and 
(ii)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.. 
1263.Enhanced authority to acquire goods and services of Djibouti in support of Department of Defense activities in United States Africa Command area of responsibility 
(a)Sense of congressIt is the sense of Congress that— 
(1)the United States forces should continue to be forward postured in Africa and in the Middle East; 
(2)Djibouti is in a strategic location to support United States vital national security interests in the region; 
(3)the United States should take definitive steps to maintain its basing access and agreements with the Government of Djibouti to support United States vital national security interests in the region; 
(4)the United States should devise and implement a comprehensive governmental approach to engaging with the Government of Djibouti to reinforce the strategic partnership between the United States and Djibouti; and 
(5)the Secretary of State and the Administrator of the United States Agency for International Development, in conjunction with the Secretary of Defense, should take concrete steps to advance and strengthen the relationship between United States and the Government of Djibouti. 
(b)AuthorityIn the case of a good or service to be acquired in direct support of covered activities for which the Secretary of Defense makes a determination described in subsection (c), the Secretary may conduct a procurement in which— 
(1)competition is limited to goods of Djibouti or services of Djibouti; or 
(2)a preference is provided for goods of Djibouti or services of Djibouti. 
(c)Determination 
(1)In generalA determination described in this subsection is a determination by the Secretary of either of the following: 
(A)That the good or service concerned is to be used only in support of covered activities. 
(B)That it is vital to the national security interests of the United States to limit competition or provide a preference as described in subsection (b) because such limitation or preference is necessary— 
(i)to reduce— 
(I)United States transportation costs; or 
(II)delivery times in support of covered activities; or 
(ii)to promote regional security, stability, and economic prosperity in Africa. 
(C)That the good or service is of equivalent quality of a good or service that would have otherwise been acquired. 
(2)Additional requirementA determination under paragraph (1)(B) shall not be effective for purposes of a limitation or preference under subsection (b) unless the Secretary also determines that the limitation or preference will not adversely affect— 
(A)United States military operations or stability operations in the United States Africa Command area of responsibility; or 
(B)the United States industrial base. 
(d)Reporting and oversightIn exercising the authority under subsection (b) to procure goods or services in support of covered activities, the Secretary of Defense— 
(1)in the case of the procurement of services, shall ensure that the procurement is conducted in accordance with the management structure implemented pursuant to section 2330(a) of title 10, United States Code; 
(2)shall ensure that such goods or services are identified and reported under a single, joint Department of Defense-wide system for the management and accountability of contractors accompanying United States forces operating overseas or in contingency operations (such as the synchronized predeployment and operational tracker (SPOT) system); and 
(3)shall ensure that the United States Africa Command has sufficiently trained staff and adequate resources to conduct oversight of procurements carried out pursuant to subsection (b), including oversight to detect and deter fraud, waste, and abuse. 
(e)DefinitionsIn this section: 
(1)Covered activitiesThe term covered activities means Department of Defense activities in the United States Africa Command area of responsibility. 
(2)Good of djiboutiThe term good of Djibouti means a good wholly the growth, product, or manufacture of Djibouti. 
(3)Service of djiboutiThe term service of Djibouti means a service performed by a person that— 
(A) 
(i)is operating primarily in Djibouti; or 
(ii)is making a significant contribution to the economy of Djibouti through payment of taxes or use of products, materials, or labor of Djibouti, as determined by the Secretary of State; and 
(B)is properly licensed or registered by authorities of the Government of Djibouti, as determined by the Secretary of State. 
(f)TerminationThe authority and requirements of this section expire at the close of September 30, 2018. 
1264.Treatment of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan under the Immigration and Nationality Act 
(a)Removal of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan from treatment as terrorist organizations 
(1)In generalExcept as provided in paragraph (2), the Kurdistan Democratic Party and the Patriotic Union of Kurdistan shall be excluded from the definition of terrorist organization (as defined in section 212(a)(3)(B)(vi)(III) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(III))) for purposes of such section 212(a)(3)(B). 
(2)ExceptionThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney General, or the Secretary of Homeland Security, after consultation with the Secretary of State and the Attorney General, may suspend the application of paragraph (1) for either or both of the groups referred to in paragraph (1) in such Secretary’s sole and unreviewable discretion. Prior to or contemporaneous with such suspension, the Secretary of State or the Secretary of Homeland Security shall report their reasons for suspension to the Committees on Judiciary of the House of Representatives and of the Senate, the Committees on Appropriations in the House of Representatives and of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(b)Relief regarding admissibility of nonimmigrant aliens associated with the Kurdistan Democratic Party and the Patriotic Union of Kurdistan 
(1)For activities opposing the Ba’ath regimeParagraph (3)(B) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) shall not apply to an alien with respect to activities undertaken in association with the Kurdistan Democratic Party or the Patriotic Union of Kurdistan in opposition to the regime of the Arab Socialist Ba’ath Party and the autocratic dictatorship of Saddam Hussein in Iraq. 
(2)For membership in the Kurdistan Democratic Party and Patriotic Union of KurdistanParagraph (3)(B) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) shall not apply to an alien applying for a nonimmigrant visa, who presents themselves for inspection to an immigration officer at a port of entry as a nonimmigrant, or who is applying in the United States for nonimmigrant status, and who is a member of the Kurdistan Democratic Party or the Patriotic Union of Kurdistan and currently serves or has previously served as a senior official (such as Prime Minister, Deputy Prime Minister, Minister, Deputy Minister, President, Vice-President, Member of Parliament, provincial Governor or member of the National Security Council) of the Kurdistan Regional Government or the federal government of the Republic of Iraq. 
(3)ExceptionNeither paragraph (1) nor paragraph (2) shall apply if the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) determine in their sole unreviewable discretion that such alien poses a threat to the safety and security of the United States, or does not warrant a visa, admission to the United States, or a grant of an immigration benefit or protection, in the totality of the circumstances. This provision shall be implemented by the Secretary of State and the Secretary of Homeland Security in consultation with the Attorney General. 
(c)Prohibition on judicial reviewNotwithstanding any other provision of law (whether statutory or nonstatutory), section 242 of the Immigration and Nationality Act (8 U.S.C. 1252), sections 1361 and 1651 of title 28, United States Code, section 2241 of such title, and any other habeas corpus provision of law, no court shall have jurisdiction to review any determination made pursuant to this section. 
1265.Prohibition on integration of missile defense systems of China into missile defense systems of United States and sense of Congress concerning integration of missile defense systems of Russia into missile defense systems of NATO 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense may be obligated or expended to integrate a missile defense system of the People’s Republic of China into any missile defense system of the United States. 
(b)Sense of CongressIt is the sense of Congress that missile defense systems of the Russian Federation should not be integrated into the missile defense systems of the United States or the North Atlantic Treaty Organization (NATO) if such integration undermines the security of the United States or NATO, respectively. 
1266.Limitation on availability of funds to implement the Arms Trade Treaty 
(a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense may be obligated or expended to implement the Arms Trade Treaty, or to make any change to existing programs, projects, or activities as approved by Congress in furtherance of, pursuant to, or otherwise to implement the Arms Trade Treaty, unless the Arms Trade Treaty has received the advice and consent of the Senate and has been the subject of implementing legislation, as required, by Congress. 
(b)Rule of constructionNothing in this section shall be construed to preclude the Department of Defense from assisting foreign countries in bringing their laws and regulations up to United States standards. 
1267.Notification and review of potentially significant arms control noncompliance 
(a)Notice to PresidentIf the Secretary of Defense, after consultation with the Secretary of State and the Director of National Intelligence, has substantial reason to believe that there is a case of foreign activity that would pose a significant threat to United States national security interests and that may be inconsistent with an arms control treaty to which the United States is a party, and such case is not included in, or is significantly different from a case included in, the most-recent annual report submitted to Congress pursuant to section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a), the Secretary of Defense shall notify the President of such belief of the Secretary. 
(b)Referral to Secretary of StateIf the President receives a notification from the Secretary of Defense under subsection (a), the President shall promptly refer the matter to the Secretary of State to arrange for an inter-agency review of the case in order to provide for an assessment of whether the case constitutes a significant case of non-compliance with an arms control treaty to which the United States is a party. 
(c)Notice to CongressNot later than 60 days after the date on which the President makes a referral under subsection (b), the Secretary of State shall submit to the appropriate committees of Congress the results of the assessment of the case with respect to which the referral was made under subsection (b). 
(d)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1268.Inter-European Air Forces Academy 
(a)OperationThe Secretary of the Air Force may operate the Air Force education and training facility known as the Inter-European Air Forces Academy (in this section referred to as the Academy). 
(b)PurposeThe purpose of the Academy shall be to provide military education and training to military personnel of countries that are members of the North Atlantic Treaty Organization or signatories to the Partnership for Peace Framework Documents. 
(c)Limitations 
(1)Concurrence of Secretary of StateMilitary personnel of a country may be provided education and training under this section only with the concurrence of the Secretary of State. 
(2)Assistance otherwise prohibited by lawEducation and training may not be provided under this section to the military personnel of any country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
(d)Supplies and clothingThe Secretary of the Air Force may, under such conditions as the Secretary may prescribe, provide to a person receiving education and training under this section the following: 
(1)Transportation incident to such education and training. 
(2)Supplies and equipment to be used during such education and training. 
(3)Billeting, food, and health services in connection with the receipt of such education and training. 
(e)Living allowanceThe Secretary of the Air Force may pay to a person receiving education and training under this section a living allowance at a rate to be prescribed by the Secretary, taking into account the rates of living allowances authorized for a member of the Armed Forces under similar circumstances. 
(f)FundingAmounts for the operations and maintenance of the Academy, and for the provision of education and training through the Academy, may be paid from funds available for the Air Force for operation and maintenance. 
(g)Annual reports 
(1)In generalNot later than 60 days after the end of each fiscal year in which the Secretary of the Air Force operates the Academy pursuant to this section, the Secretary shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the operations of the Academy during such fiscal year. 
(2)ElementsEach report under this subsection shall set forth, for the fiscal year covered by such report, the following: 
(A)A description of the operations of the Academy, including a description of the education and training courses provided under this section. 
(B)A summary of the number of individuals receiving education and training through the Academy, set forth by country of origin and education or training provided. 
(C)The amount paid by the Secretary for the operations and maintenance of the Academy. 
(D)The amounts paid by the Secretary under subsections (d) and (e) in connection with the provision of education and training through the Academy. 
(E)Any other matters the Secretary determines to be appropriate. 
(h)ExpirationThe authority in subsection (a) shall expire on September 30, 2019. 
1269.Department of Defense support to security of United States diplomatic facilities 
(a)Marine corps security guard program 
(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, shall— 
(A)develop and implement a plan to incorporate the additional Marine Corps Security Guard personnel authorized under section 404 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 5983 note) at United States embassies, consulates, and other facilities;  
(B)conduct an annual review of the Marine Corps Security Guard Program, including— 
(i)an evaluation of whether the size and composition of the Marine Corps Security Guard Program is adequate to meet global diplomatic security requirements; 
(ii)an assessment of whether Marine Corps security guards are appropriately deployed among facilities to respond to evolving security developments and potential threats to United States diplomatic facilities abroad; and 
(iii)an assessment of the mission objectives of the Marine Corps Security Guard Program and the procedural rules of engagement to protect diplomatic personnel under the Program; and 
(C)provide an assessment of the effectiveness of Department of Defense-provided Security Augmentation Units utilized during the previous year to improve security at high threat, high risk facilities, including an evaluation of any impediments to the effectiveness of such units. 
(2)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees an unclassified report, with a classified annex as necessary, that addresses the requirements set forth in paragraph (1). 
(b)Report on new normal and general mission requirements of united states africa command 
(1)In generalNot later than March 1, 2015, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on what changes, if any, have been made to the force posture and structure of the United States Africa Command or adjacent combatant commands to respond, if requested, to a diplomatic facility’s security requirements (so-called new normal requirements) and general mission of United States Africa Command. 
(2)ElementsThe report required by paragraph (1) shall include the following elements: 
(A)A detailed description of the new normal requirements in the area of responsibility of the United States Africa Command. 
(B)A description of any changes required for the United States Africa Command or adjacent combatant commands to meet the new normal and general mission requirements in the United States Africa Command area of responsibility, including the gaps in capability, size, posture, agreements, basing, and enabler support of crisis response forces and associated assets to respond to requests for support from the Secretary of State. 
(C)A discussion and estimate of the military forces required to support mission requirements of the United States Africa Command and the shortfall, if any, in meeting such requirements. 
(D)A discussion and estimate of the annual intelligence, surveillance, and reconnaissance requirements of the United States Africa Command and the shortfall, if any, in meeting such requirements. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1270.Information on sanctioned persons and businesses through the Federal Awardee Performance and Integrity Information SystemSection 2313(c) of title 41, United States Code, is amended by adding at the end the following new paragraph: 
 
(8)Whether the person is included on any of the following lists maintained by the Office of Foreign Assets Control of the Department of the Treasury: 
(A)The specially designated nationals and blocked persons list (commonly known as the SDN list). 
(B)The sectoral sanctions identification list. 
(C)The foreign sanctions evaders list. 
(D)The list of persons sanctioned under the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) that do not appear on the SDN list (commonly known as the Non-SDN Iranian Sanctions Act list). 
(E)The list of foreign financial institutions subject to part 561 of title 31, Code of Federal Regulations.. 
1271.Reports on nuclear program of Iran 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on the interim agreement relating to the nuclear program of Iran. Such report shall include— 
(1)verification of whether Iran is complying with such agreement; and 
(2)an assessment of the overall state of the nuclear program of Iran. 
(b)Additional reportsIf the interim agreement described in subsection (a) is renewed or if a comprehensive and final agreement is entered into regarding the nuclear program of Iran, by not later than 90 days after such renewal or final agreement being entered into, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on such renewed or final agreement. Such report shall include the matters described in paragraphs (1) and (2) of subsection (a). 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.  
(d)SunsetThis section shall terminate on the date that is 10 years after the date of the enactment of this Act. 
1272.Sense of Congress on defense modernization by NATO countries 
(a)FindingsCongress findings the following: 
(1)At the North Atlantic Treaty Organization (NATO) summit in Wales in September 2014, NATO members made important commitments to reverse the decline in their defense budgets and to aim to move toward the NATO guideline to spend a minimum of two percent of each member’s Gross Domestic Product on defense within a decade. 
(2)At the Wales summit, NATO members declared that increased investments in defense should be directed towards meeting the capability priorities of the Alliance. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should work with other NATO members as they seek to modernize their defense capabilities to encourage such members to procure defense systems, including air and missile defense systems, that are interoperable with NATO defense systems and help fill critical NATO shortfalls; 
(2)such United States efforts to facilitate the modernization of defense capabilities are particularly important to help address the security requirements of the newer members of NATO in Eastern Europe; and 
(3)the United States stands ready to assist other NATO members to modernize their defense capabilities and restructure their armed forces consistent with the objectives set out at the NATO summit in Wales in September 2014. 
1273.Report on protection of cultural property in event of armed conflict 
(a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on efforts of the Department of Defense to protect cultural property abroad, including activities undertaken pursuant to the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict.  
(b)Elements of reportThe report required under subsection (a) shall include the following:  
(1)A description of Department of Defense policies, directives, and regulations for the protection of cultural property abroad at risk of destruction due to armed conflict. 
(2)A description of actions the Armed Forces have taken to protect cultural property abroad, including efforts to avoid damage to cultural property during military construction activities and efforts made to inform military personnel about the identification and protection of cultural property as part of the law of war. 
(3)The status and number of specialist personnel in the Armed Forces assigned to secure respect for cultural property abroad and to cooperate with civilian authorities responsible for safeguarding cultural property abroad, consistent with the requirements of the 1954 Hague Convention. 
1274.United States strategy and plans for enhancing security and stability in Europe 
(a)ReviewThe Secretary of Defense shall conduct a review of the force posture, readiness, and responsiveness of United States forces and the forces of other members of the North Atlantic Treaty Organization (NATO) in the area of responsibility of the United States European Command, and of contingency plans for such United States forces, with the objective of ensuring that the posture, readiness, and responsiveness of such forces are appropriate to meet the obligations of collective self-defense under Article V of the North Atlantic Treaty. The review shall include an assessment of the capabilities and capacities needed by the Armed Forces of the United States to respond to unconventional or hybrid warfare tactics like those used by the Russian Federation in Crimea and Eastern Ukraine. 
(b)United States strategy and plans 
(1)Report on strategy and plans requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of State, submit to the appropriate committees of Congress a report on a strategy and plans for enhancing security and stability in Europe. 
(2)ElementsThe report required by this subsection shall include the following: 
(A)A summary of the relevant findings of the review conducted under subsection (a). 
(B)A description of any initiatives or recommendations of the Secretary of Defense for enhancing the force posture, readiness, and responsiveness of United States forces in the area of responsibility of the United States European Command as a result of the review. 
(C)A description of any initiatives of other members of NATO for enhancing the force posture, readiness, and responsiveness of their forces within the area of responsibility of NATO. 
(D)A plan for reassuring Central European and Eastern European members of NATO regarding the commitment of the United States and other members of NATO to their obligations under the North Atlantic Treaty, including collective defense under Article V, including the following: 
(i)A description of measures to be undertaken by the United States to reassure members of NATO regarding the commitment of the United States to its obligations under the North Atlantic Treaty. 
(ii)A description of measures undertaken or to be undertaken by other members of NATO to provide assurances of their commitment to meet their obligations under the North Atlantic Treaty. 
(iii)A description of any planned measures to increase the presence of the Armed Forces of the United States and the forces of other members of NATO, including on a rotational basis, on the territories of the Central European and Eastern European members of NATO. 
(iv)A description of the measures undertaken by the United States and other members of NATO to enhance the capability of members of NATO to respond to tactics like those used by the Russian Federation in Crimea and Eastern Ukraine or to assist members of NATO in responding to such tactics. 
(E)A plan for enhancing bilateral and multilateral security cooperation with appropriate countries participating in the NATO Partnership for Peace program using the authorities for enhancing security cooperation specified in subsection (c), which plan shall include the following: 
(i)An identification of the objectives and priorities of such United States security assistance and cooperation programs, on a bilateral and regional basis, and the resources required to achieve such objectives and priorities. 
(ii)A methodology for evaluating the effectiveness of such United States security assistance and cooperation programs, bilaterally and regionally, in making progress toward identified objectives and priorities. 
(3)FormThe report required by this subsection shall be submitted in an unclassified form, but may include a classified annex. 
(c)Authorities for enhancing security cooperationThe authorities for enhancing security cooperation specified in this subsection include the following: 
(1)Section 168 of title 10, United States Code, relating to the Warsaw Initiative Fund. 
(2)Section 2282 of title 10, United States Code (as added by section 1205 of this Act), relating to authority to build the capacity of foreign military forces. 
(3)Section 1206 of this Act, relating to training of security forces and associated ministries of foreign countries to promote respect for the rule of law and human rights. 
(4)Section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 168 note), relating to the Ministry of Defense Advisors program. 
(5)Section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note), relating to the Global Security Contingency Fund. 
(6)Any other authority available to the Secretary of Defense or Secretary of State appropriate for the purpose of this section. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
1275.Report on military assistance to Ukraine 
(a)Sense of CongressIt is the sense of Congress that the United States should provide lethal and nonlethal military assistance to the Government of Ukraine to defend its territory and sovereignty from further aggressive actions designed to undermine regional peace and stability to the extent such assistance is defensive and non-provocative in nature. 
(b)Report requiredNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall conduct an assessment and submit to the congressional defense committees a report related to military assistance to Ukraine. 
(c)ElementsAt a minimum, the report required under subsection (b) should provide a detailed explanation of the following matters: 
(1)Military equipment, supplies, and defense services, including type, quantity, and prioritization of such items, requested by the Government of Ukraine. 
(2)Military equipment, supplies, and defense services, including type, quantity, and actual or estimated delivery date, that the United States Government has provided, is providing, and plans to provide to the Government of Ukraine. 
(3)An assessment of what United States military assistance to the Government of Ukraine, including type and quantity, would most effectively improve the military readiness and capabilities of the Ukrainian military, including a discussion of those defensive, lethal capabilities that could be provided by the United States that would enable the Government of Ukraine to better ensure the territorial integrity of Ukraine. 
(4)An assessment of the need for, appropriateness of, and force protection concerns of any United States military advisors that may be made available to the armed forces of Ukraine. 
(5)Military training requested by the Government of Ukraine. 
(6)Military training the United States Government has conducted with Ukraine in the previous six months. 
(7)Military training the United States Government plans to conduct with the Government of Ukraine in the next year. 
(d)FormThe report required under subsection (b) shall be unclassified in form, but may contain a classified annex. 
(e)SunsetThe requirements in this section shall terminate on January 31, 2017. 
1276.Sense of Congress on efforts to remove Joseph Kony from the battlefield and end the atrocities of the Lord's Resistance ArmyConsistent with the provisions of the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172), it is the sense of Congress that— 
(1)the ongoing United States advise and assist operation in support of regional governments in Central Africa and the African Union to remove Joseph Kony and his top commanders from the battlefield and end atrocities perpetuated by the Lord’s Resistance Army, also known as Operation Observant Compass, has made significant progress in achieving its objectives; 
(2)the Department of Defense should continue its support of Operation Observant Compass, particularly through the provision of key enablers, such as mobility assets and targeted intelligence collection and analytical support, to enable regional partners to effectively conduct operations against Joseph Kony and the Lord’s Resistance Army; 
(3)Operation Observant Compass must be integrated into a comprehensive strategy to support security and stability in the region; and 
(4)the regional governments should recommit themselves to the Regional Cooperation Initiative for the Elimination of the Lord’s Resistance Army authorized by the African Union. 
1277.Extension of annual reports on the military power of IranSection 1245(d) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2544) is amended by striking December 31 2014 and inserting December 31, 2016. 
1278.Report and strategy regarding North Africa, West Africa, and the Sahel 
(a)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with other appropriate Federal officials, shall submit to the congressional defense committees a report that contains an assessment of the actions taken by the Department of Defense and other Federal agencies to identify, locate, and bring to justice those persons and organizations that planned, authorized, or committed the attacks against the United States facilities in Benghazi, Libya that occurred on September 11 and 12, 2012, and the legal authorities available for such purposes. 
(b)Strategy 
(1)Timing and contentNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a comprehensive strategy to counter the growing threat posed by radical Islamist terrorist groups in North Africa, West Africa, and the Sahel, which shall include, among other things— 
(A)a description of the radical Islamist terrorist groups active in the region, including an assessment of their origins, strategic aims, tactical methods, funding sources, leadership, and relationships with other terrorist groups or state actors; 
(B)a strategy to stem the movement of foreign fighters from North Africa, West Africa, and the Sahel to other areas, including Syria and Iraq; 
(C)a description of steps the United States is taking to stabilize the political and security situation in North Africa, West Africa, and the Sahel and support counterterrorism and stability efforts in the region; 
(D)a description of the key military, diplomatic, intelligence, and public diplomacy resources available to address these growing regional terrorist threats; and 
(E)a strategy to maximize the coordination between, and the effectiveness of, United States military, diplomatic, intelligence, and public diplomacy resources to counter these growing regional terrorist threats. 
(2)Definition of appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1279.Rule of constructionNothing in this Act shall be construed as authorizing the use of force against Iran. 
1280.Approval of the Amendment to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes 
(a)In generalNotwithstanding the provisions for congressional consideration of a proposed agreement for cooperation in subsection d. of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the amendments to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes, done at Washington, July 22, 2014, and transmitted to Congress on July 24, 2014, including all portions thereof (hereinafter in this section referred to as the Amendment), may be brought into effect on or after the date of the enactment of this Act as if all the requirements in such section 123 for consideration of the Amendment had been satisfied, subject to subsection (b) of this section. 
(b)Applicability of Atomic Energy Act of 1954 and other provisions of lawUpon coming into effect, the Amendment shall be subject to the provisions of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) and any other applicable United States law as if the Amendment had come into effect in accordance with the requirements of section 123 of the Atomic Energy Act of 1954. 
XIIICooperative Threat Reduction 
 
Subtitle A—Funds 
Sec. 1301. Specification of Cooperative Threat Reduction funds. 
Sec. 1302. Funding allocations. 
Subtitle B—Consolidation and modernization of statutes relating to the Department of Defense Cooperative Threat Reduction Program 
Sec. 1311. Short title. 
Sec. 1312. Definitions. 
Part I—Program authorities 
Sec. 1321. Authority to carry out Department of Defense Cooperative Threat Reduction Program. 
Sec. 1322. Use of funds for certain emergent threats or opportunities. 
Sec. 1323. Authority for urgent threat reduction activities under Department of Defense Cooperative Threat Reduction Program. 
Sec. 1324. Use of funds for unspecified purposes or for increased amounts. 
Sec. 1325. Use of contributions to Department of Defense Cooperative Threat Reduction Program. 
Part II—Restrictions and limitations 
Sec. 1331. Prohibition on use of funds for specified purposes. 
Sec. 1332. Requirement for on-site managers. 
Sec. 1333. Limitation on use of funds until certain permits obtained. 
Sec. 1334. Limitation on availability of funds for Cooperative Threat Reduction activities with Russian Federation. 
Part III—Recurring certifications and reports 
Sec. 1341. Annual certifications on use of facilities being constructed for Department of Defense Cooperative Threat Reduction projects or activities. 
Sec. 1342. Requirement to submit summary of amounts requested by project category. 
Sec. 1343. Reports on activities and assistance under Department of Defense Cooperative Threat Reduction Program. 
Sec. 1344. Metrics for Department of Defense Cooperative Threat Reduction Program. 
Part IV—Repeals and transition provisions 
Sec. 1351. Repeals. 
Sec. 1352. Transition provisions. 
AFunds 
1301.Specification of Cooperative Threat Reduction funds 
(a)Fiscal year 2015 cooperative threat reduction funds definedAs used in this subtitle, the term fiscal year 2015 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321. 
(b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2015, 2016, and 2017. 
1302.Funding allocationsOf the $365,108,000 authorized to be appropriated to the Department of Defense for fiscal year 2015 in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination, $1,000,000. 
(2)For chemical weapons destruction, $15,720,000. 
(3)For global nuclear security, $20,703,000. 
(4)For cooperative biological engagement, $256,762,000. 
(5)For proliferation prevention, $40,704,000. 
(6)For threat reduction engagement, $2,375,000. 
(7)For activities designated as Other Assessments/Administrative Costs, $27,844,000. 
BConsolidation and modernization of statutes relating to the Department of Defense Cooperative Threat Reduction Program 
1311.Short titleThis subtitle may be cited as the Department of Defense Cooperative Threat Reduction Act. 
1312.DefinitionsIn this subtitle: 
(1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
(2)The term Cooperative Threat Reduction funds means funds appropriated pursuant to an authorization of appropriations for the Program, or otherwise made available to the Program. 
(3)The term Program means the Cooperative Threat Reduction Program of the Department of Defense established under section 1321. 
IProgram authorities 
1321.Authority to carry out Department of Defense Cooperative Threat Reduction Program 
(a)AuthorityThe Secretary of Defense may carry out a program, referred to as the Department of Defense Cooperative Threat Reduction Program, with respect to foreign countries to do the following: 
(1)Facilitate the elimination and the safe and secure transportation and storage of chemical, biological, or other weapons, weapons components, weapons-related materials, and associated delivery vehicles. 
(2)Facilitate— 
(A)the safe and secure transportation and storage of nuclear weapons, nuclear weapons-usable or high-threat radiological materials, nuclear weapons components, and associated delivery vehicles; and 
(B)the elimination of nuclear weapons, nuclear weapons components, and nuclear weapons delivery vehicles. 
(3)Prevent the proliferation of nuclear and chemical weapons, weapons components, and weapons-related materials, technology, and expertise. 
(4)Prevent the proliferation of biological weapons, weapons components, and weapons-related materials, technology, and expertise, which may include activities that facilitate detection and reporting of highly pathogenic diseases or other diseases that are associated with or that could be used as an early warning mechanism for disease outbreaks that could affect the Armed Forces of the United States or allies of the United States, regardless of whether such diseases are caused by biological weapons. 
(5)Prevent the proliferation of weapons of mass destruction-related materials, including materials, equipment, and technology that could be used for the design, development, production, or use of nuclear, chemical, and biological weapons and the means of delivery of such weapons. 
(6)Carry out military-to-military and defense contacts for advancing the mission of the Program, subject to subsection (f). 
(b)Concurrence of Secretary of StateThe authority under subsection (a) to carry out the Program is subject to any concurrence of the Secretary of State or other appropriate agency head required under section 1322 or 1323 (unless such concurrence is otherwise exempted pursuant to section 1352 with respect to activities or determinations carried out or made before the date of the enactment of this Act). 
(c)Scope of authorityThe authority to carry out the Program in subsection (a) includes authority to provide equipment, goods, and services, but does not include authority to provide funds directly for a project or activity carried out under the Program. 
(d)Type of programThe Program carried out under subsection (a) may involve assistance in planning and in resolving technical problems associated with weapons destruction and proliferation. The Program may also involve the funding of critical short-term requirements relating to weapons destruction. 
(e)Reimbursement of other agenciesThe Secretary of Defense may reimburse heads of other departments and agencies of the Federal Government under this section for costs of the participation of the respective departments and agencies in the Program. 
(f)Military-to-Military and defense contactsThe Secretary of Defense shall ensure that the military-to-military and defense contacts carried out under subsection (a)(6)— 
(1)are focused and expanded to support specific relationship-building opportunities, which could lead to the development of the Program in new geographic areas and achieve other benefits of the Program; 
(2)are directly administered as part of the Program; and 
(3)include cooperation and coordination with— 
(A)the unified combatant commands; and 
(B)the Department of State. 
(g)Prior notice to congress of obligation of funds 
(1)Annual requirementNot less than 15 days before any obligation of any Cooperative Threat Reduction funds, the Secretary of Defense shall submit to the congressional defense committees a report on that proposed obligation of such funds for that fiscal year. 
(2)Matters includedEach report under paragraph (1) shall specify— 
(A)the activities and forms of assistance for which the Secretary plans to obligate funds; 
(B)the amount of the proposed obligation; and 
(C)the projected involvement (if any) of any other department or agency of the United States and of the private sector of the United States in the activities and forms of assistance for which the Secretary plans to obligate such funds. 
(3)Exception for notifications previously providedParagraph (1) shall not apply with respect to a proposed obligation of Cooperative Threat Reduction funds that is covered by a notification previously submitted by the Secretary to the congressional defense committees that includes the matters described in subparagraphs (A) through (C) of paragraph (2). 
1322.Use of funds for certain emergent threats or opportunities 
(a)AuthorityFor purposes of the Program, the Secretary of Defense may obligate and expend Cooperative Threat Reduction funds for a fiscal year, and any Cooperative Threat Reduction funds for a prior fiscal year that remain available for obligation, for a proliferation threat reduction project or activity if the Secretary, with the concurrence of the Secretary of State, determines each of the following: 
(1)That such project or activity will— 
(A)assist the United States in the resolution of a critical emerging proliferation threat; or 
(B)permit the United States to take advantage of opportunities to achieve long-standing nonproliferation goals. 
(2)That such project or activity will be completed in a period not exceeding five years. 
(3)That the Department of Defense is the entity of the Federal Government that is most capable of carrying out such project or activity. 
(b)Congressional notificationAt the time at which the Secretary obligates funds under subsection (a) for a project or activity, the Secretary of Defense shall notify, in writing, the congressional defense committees and the Secretary of State shall notify, in writing, the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of the determinations made under such subsection with respect to such project or activity, together with— 
(1)a justification for such determinations; and 
(2)a description of the scope and duration of such project or activity. 
(c)Non-Defense agency partner-Nation contactsWith respect to military-to-military and defense contacts carried out under subsection (a)(6) of section 1321, as further described in subsection (f) of such section, concurrence of the Secretary of State under subsection (a) is required only for participation in such contacts by personnel from non-defense agencies of foreign countries. 
(d)Exception to requirement for certain determinationsThe requirement for a determination under subsection (a) shall not apply to a state of the former Soviet Union. 
1323.Authority for urgent threat reduction activities under Department of Defense Cooperative Threat Reduction Program 
(a)Limitation on use of funds for urgent threat reduction activitiesSubject to subsections (b) and (c), not more than 15 percent of the total amount of Cooperative Threat Reduction funds for any fiscal year may be obligated or expended, notwithstanding any other provision of law, for covered activities. 
(b)Secretary of defense determination and notice for urgent threat reduction activities in governed areasWith respect to an area not covered by subsection (c), the Secretary of Defense may obligate or expend funds pursuant to subsection (a) for covered activities if— 
(1)the Secretary determines, in writing, that— 
(A)a threat arising in such area from the proliferation of chemical, nuclear, or biological weapons or weapons-related materials, technologies, or expertise must be addressed urgently; 
(B)certain provisions of law would unnecessarily impede the ability of the Secretary to carry out such covered activities to address such threat; and 
(C)it is necessary to obligate or expend such funds to carry out such covered activities; 
(2)the Secretary of State and the Secretary of Energy concur with such determination; and 
(3)at the time at which the Secretary of Defense first obligates such funds, the Secretary of Defense, in consultation with the Secretary of State, submits to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate— 
(A)the determination under paragraph (1); 
(B)a description of the covered activities to be carried out using such funds; 
(C)the expected time frame for such activities; and 
(D)the expected cost of such activities. 
(c)Presidential determination and notice for urgent threat reduction activities in ungoverned areasWith respect to an ungoverned area or an area that is not controlled by an effective governmental authority, as determined by the Secretary of State, the President may obligate or expend funds pursuant to subsection (a) for covered activities if— 
(1)the President determines, in writing, that— 
(A)a threat arising in such an area from the proliferation of chemical, nuclear, or biological weapons or weapons-related materials, technologies, or expertise must be addressed urgently; and 
(B)it is necessary to obligate or expend such funds to carry out such covered activities to address such threat; and 
(2)at the time at which the President first obligates such funds, the Secretary of Defense, in consultation with the Secretary of State, submits to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate— 
(A)the determination under paragraph (1); 
(B)a description of the covered activities to be carried out using such funds; 
(C)the expected time frame for such activities; and 
(D)the expected cost of such activities. 
(d)Covered activity definedIn this section, the term covered activity means an activity under the Program to address a threat arising from the proliferation of chemical, nuclear, or biological weapons or weapons-related materials, technologies, or expertise. 
1324.Use of funds for unspecified purposes or for increased amounts 
(a)Notice to Congress of intent to use funds for unspecified purposes 
(1)ReportFor any fiscal year for which Cooperative Threat Reduction funds are specifically authorized in an Act other than an appropriations Act for specific purposes within the Program, the Secretary of Defense may obligate or expend such funds, or other funds otherwise made available for the Program for that fiscal year, for purposes other than such specified purposes if— 
(A)the Secretary determines that such obligation or expenditure is necessary in the national interests of the United States; 
(B)the Secretary submits to the congressional defense committees— 
(i)notification of the intent of the Secretary to make such an obligation or expenditure of funds; and 
(ii)a complete discussion of the purpose and justification for such obligation or expenditure, including the amount of funds to be obligated or expended; and 
(C)a period of 15 days has elapsed following the date on which the Secretary submits the notification and discussion under subparagraph (B).  
(2)Construction with other lawsParagraph (1) may not be construed to authorize the obligation or expenditure of Cooperative Threat Reduction Program funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under section 1331 or any other provision of law. 
(b)Limited authority to vary individual amounts provided for any fiscal year for specified purposesFor any fiscal year for which Cooperative Threat Reduction funds are specifically authorized in an Act other than an appropriations Act for specific purposes within the Program, the Secretary may obligate or expend such funds, or other funds otherwise made available for the Program for that fiscal year, in excess of the specific amount so authorized for that purpose if— 
(1)the Secretary determines that such obligation or expenditure is necessary in the national interests of the United States; 
(2)the Secretary submits to the congressional defense committees— 
(A)notification of the intent of the Secretary to make such an obligation or expenditure of funds in excess of such authorized amount; and 
(B)a complete discussion of the justification for exceeding such specified amounts, including the amount by which the Secretary will exceed such specified amounts; and 
(3)a period of 15 days has elapsed following the date on which the Secretary submits the notification and discussion under paragraph (2). 
1325.Use of contributions to Department of Defense Cooperative Threat Reduction Program 
(a)Authority to enter into agreements 
(1)AuthoritySubject to paragraph (2), the Secretary of Defense may enter into one or more agreements with any person (including a foreign government, international organization, multinational entity, or any other entity) that the Secretary considers appropriate under which the person contributes funds for activities conducted under the Program. 
(2)Concurrence by Secretary of StateThe Secretary may enter into an agreement under paragraph (1) only with the concurrence of the Secretary of State. 
(b)Retention and use of fundsNotwithstanding section 3302 of title 31, United States Code, and subject to subsections (c) and (d), the Secretary of Defense may retain and obligate or expend funds contributed pursuant to subsection (a) for purposes of the Program. Funds so contributed shall be retained in a separate fund established in the Treasury for such purposes and shall be available to be obligated or expended without further appropriation. 
(c)Return of funds not obligated or expended within three yearsIf the Secretary does not obligate or expend funds contributed pursuant to subsection (a) by the date that is three years after the date on which the contribution was made, the Secretary shall return the amount to the person who made the contribution. 
(d)Notice 
(1)In generalNot later than 30 days after receiving funds contributed pursuant to subsection (a), the Secretary shall submit to the appropriate congressional committees a notice— 
(A)specifying the value of the contribution and the purpose for which the contribution was made; and 
(B)identifying the person who made the contribution. 
(2)Limitation on use of amountsThe Secretary may not obligate funds contributed pursuant to subsection (a) until a period of 15 days elapses following the date on which the Secretary submits the notice under paragraph (1). 
(e)Annual reportNot later than the first Monday in February of each year, the Secretary shall submit to the appropriate congressional committees a report on amounts contributed pursuant to subsection (a) during the preceding fiscal year. Each such report shall include, for the fiscal year covered by the report, the following: 
(1)A statement of any funds contributed pursuant to subsection (a), including, for each such contribution, the value of the contribution and the identity of the person who made the contribution. 
(2)A statement of any funds so contributed that were obligated or expended by the Secretary, including, for each such contribution, the purposes for which the funds were obligated or expended. 
(3)A statement of any funds so contributed that were retained but not obligated or expended, including, for each such contribution, the purposes (if known) for which the Secretary intends to obligate or expend the amount. 
(f)Implementation planThe Secretary shall submit to the congressional defense committees— 
(1)an implementation plan for the authority provided under this section prior to obligating or expending any funds contributed pursuant to subsection (a); and 
(2)any updates to such plan that the Secretary considers appropriate. 
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
IIRestrictions and limitations 
1331.Prohibition on use of funds for specified purposes 
(a)In generalCooperative Threat Reduction funds may not be obligated or expended for any of the following purposes: 
(1)Conducting any peacekeeping exercise or other peacekeeping-related activity. 
(2)Provision of housing. 
(3)Provision of assistance to promote environmental restoration. 
(4)Provision of assistance to promote job retraining. 
(5)Provision of assistance to promote defense conversion. 
(b)Limitation with respect to conventional weaponsCooperative Threat Reduction funds may not be obligated or expended for the elimination of— 
(1)conventional weapons; or 
(2)delivery vehicles of conventional weapons, unless such delivery vehicles could reasonably be used or adapted to be used for the delivery of chemical, nuclear, or biological weapons. 
1332.Requirement for on-Site managers 
(a)On-site manager requirementBefore obligating any Cooperative Threat Reduction funds for a project described in subsection (b), the Secretary of Defense shall appoint one on-site manager for that project. The manager shall be appointed from among employees of the Federal Government. 
(b)Projects coveredSubsection (a) applies to a project— 
(1)to be located in a state of the former Soviet Union; 
(2)which involves dismantlement, destruction, or storage facilities, or construction of a facility; and 
(3)with respect to which the total contribution by the Department of Defense is expected to exceed $50,000,000. 
(c)Duties of on-site managerThe on-site manager appointed under subsection (a) shall— 
(1)develop, in cooperation with representatives from governments of states participating in the project, a list of those steps or activities critical to achieving the disarmament or nonproliferation goals of the project; 
(2)establish a schedule for completing those steps or activities; 
(3)meet with all participants to seek assurances that those steps or activities are being completed on schedule; and 
(4)suspend the participation of the United States in a project when a participant other than the United States fails to complete a scheduled step or activity on time, unless the Secretary of Defense directs the on-site manager to resume the participation of the United States. 
(d)Authority to manage more than one project 
(1)In generalSubject to paragraph (2), an employee of the Federal Government may serve as on-site manager for more than one project, including projects at different locations. 
(2)LimitationIf such an employee serves as on-site manager for more than one project in a fiscal year, the total cost of the projects for that fiscal year may not exceed $150,000,000. 
(e)Steps or activitiesSteps or activities referred to in subsection (c)(1) are those steps or activities that, if not completed, will prevent a project from achieving its disarmament or nonproliferation goals, including, at a minimum, the following: 
(1)Identification and acquisition of permits (as defined in section 1333). 
(2)Verification that the items, substances, or capabilities to be dismantled, secured, or otherwise modified are available for dismantlement, securing, or modification. 
(3)Timely provision of financial, personnel, management, transportation, and other resources. 
(f)Notification to congressIn any case in which the Secretary directs an on-site manager to resume the participation of the United States in a project under subsection (c)(4), the Secretary shall notify the congressional defense committees of such direction by not later than 30 days after the date of such direction. 
1333.Limitation on use of funds until certain permits obtained 
(a)In generalThe Secretary of Defense shall seek to obtain all the permits required to complete each phase of construction of a project under the Program in a state of the former Soviet Union before obligating more than 40 percent of the total costs of that phase of the project. 
(b)Use of funds for new construction projectsExcept as provided in subsection (c), with respect to a new construction project to be carried out by the Program, not more than 40 percent of the total costs of the project may be obligated from Cooperative Threat Reduction funds for any fiscal year until the Secretary— 
(1)determines the number and type of permits that may be required for the lifetime of the project in the proposed location or locations of the project; and 
(2)obtains from the state in which the project is to be located any permits that may be required to begin construction. 
(c)Exception to limitations on use of fundsThe limitation in subsection (b) on the obligation of funds for a construction project otherwise covered by such subsection shall not apply with respect to the obligation of funds for a particular project if the Secretary— 
(1)determines that it is necessary in the national interest to obligate funds for such project; and 
(2)submits to the congressional defense committees a notification of the intent to obligate funds for such project, together with a complete discussion of the justification for doing so. 
(d)DefinitionsIn this section, with respect to a project under the Program: 
(1)The term new construction project means a construction project for which no funds have been obligated or expended as of November 24, 2003. 
(2)The term permit means any local or national permit for development, general construction, environmental, land use, or other purposes that is required for purposes of major construction. 
1334.Limitation on availability of funds for Cooperative Threat Reduction activities with Russian Federation 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the United States should carry out activities under the Program in the Russian Federation only if those activities are consistent with and in support of the security interests of the United States; and 
(2)in carrying out any such activities after the date of the enactment of this Act, the Secretary of Defense should focus on only those activities that— 
(A)are in support of the arms control obligations of the United States and the Russian Federation; or 
(B)will reduce the threats posed by weapons of mass destruction and related materials and technology to the United States and countries in the Euro-Atlantic and Eurasian regions. 
(b)Completion of Cooperation Threat Reduction activities in Russian FederationCooperative Threat Reduction funds made available for a fiscal year after fiscal year 2015 may not be obligated or expended for activities in the Russian Federation unless such activities in Russia are specifically authorized by law. 
IIIRecurring certifications and reports 
1341.Annual certifications on use of facilities being constructed for Department of Defense Cooperative Threat Reduction projects or activitiesNot later than the first Monday in February each year, the Secretary of Defense shall submit to the congressional defense committees a certification for each facility of a project or activity of the Program for which construction occurred during the preceding fiscal year on matters as follows: 
(1)Whether or not such facility will be used for its intended purpose by the government of the foreign country in which the facility is constructed. 
(2)Whether or not the government of such country remains committed to the use of such facility for such purpose. 
(3)Whether the actions needed to ensure security at the facility, including the secure transportation of any materials, substances, or weapons to, from, or within the facility, have been taken. 
1342.Requirement to submit summary of amounts requested by project category 
(a)Summary requiredThe Secretary of Defense shall submit to the congressional defense committees in the materials and manner specified in subsection (c)— 
(1)a descriptive summary, with respect to the appropriations requested for the Program for the fiscal year after the fiscal year in which the summary is submitted, of the amounts requested for each project category under each program element; and 
(2)a descriptive summary, with respect to appropriations for the Program for the fiscal year in which the list is submitted and the previous fiscal year, of the amounts obligated or expended, or planned to be obligated or expended, for each project category under each program element. 
(b)Description of purpose and intentThe descriptive summary required under subsection (a) shall include a narrative description of each program and project category under each program element that explains the purpose and intent of the funds requested. 
(c)Inclusion in certain materials submitted to congressThe summary required to be submitted in a fiscal year under subsection (a) shall be set forth by project category, and by amounts specified in paragraphs (1) and (2) of such subsection in connection with such project category, in each of the following: 
(1)The annual report on activities and assistance under the Program required in such fiscal year under section 1343. 
(2)The budget justification materials submitted to Congress in support of the Department of Defense budget for the fiscal year succeeding such fiscal year (as submitted with the budget of the President under section 1105 of title 31, United States Code). 
1343.Reports on activities and assistance under Department of Defense Cooperative Threat Reduction Program 
(a)Annual reportIn any year in which the President submits to Congress, under section 1105 of title 31, United States Code, the budget for a fiscal year that requests funds for the Department of Defense for activities or assistance under the Program, the Secretary of Defense, after consultation with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the activities and assistance carried out under the Program. 
(b)DeadlineEach report under subsection (a) shall be submitted not later than the first Monday in February of a year. 
(c)Matters includedEach report under subsection (a) shall include the following: 
(1)An estimate of the total amount that will be required to be expended by the United States during the fiscal year covered by the budget described in subsection (a) in order to achieve the objectives of the Program. 
(2)A five-year plan setting forth the amount of funds and other resources proposed to be provided by the United States for the Program during the period covered by the plan, including the purpose for which such funds and resources will be used. 
(3)A description of the activities and assistance carried out under the Program during the fiscal year preceding the submission of the report, including— 
(A)the funds notified, obligated, and expended for such activities and assistance and the purposes for which such funds were notified, obligated, and expended for such fiscal year and cumulatively for the Program; 
(B)a description of the participation, if any, of each department and agency of the Federal Government in such activities and assistance; 
(C)a description of such activities and assistance, including the forms of assistance provided; 
(D)a description of the United States private sector participation in the portion of such activities and assistance that were supported by the obligation and expenditure of funds for the Program; and 
(E)such other information as the Secretary considers appropriate to fully inform Congress of the operation of activities and assistance carried out under the Program, including, with respect to proposed demilitarization or conversion projects, information on the progress toward demilitarization of facilities and the conversion of the demilitarized facilities to civilian activities. 
(4)A description of the means (including program management, audits, examinations, and other means) used by the United States during the fiscal year preceding the submission of the report to ensure that assistance provided under the Program is fully accounted for, that such assistance is being used for its intended purpose, and that such assistance is being used efficiently and effectively, including— 
(A)if such assistance consisted of equipment, a description of the current location of such equipment and the current condition of such equipment; 
(B)if such assistance consisted of contracts or other services, a description of the status of such contracts or services and the methods used to ensure that such contracts and services are being used for their intended purpose; 
(C)a determination whether the assistance described in subparagraphs (A) and (B) has been used for its intended purpose and an assessment of whether the assistance being provided is being used effectively and efficiently; and 
(D)a description of the efforts planned to be carried out during the fiscal year beginning in the year of the report to ensure that Department of Defense Cooperative Threat Reduction assistance provided during such fiscal year is fully accounted for and is used for its intended purpose. 
(5)A description of the defense and military activities carried out under section 1321(a)(6) during the fiscal year preceding the submission of the report, including— 
(A)the amount of funds obligated or expended for such activities; 
(B)the strategy, goals, and objectives for which such funds were obligated and expended; 
(C)a description of the activities carried out, including the forms of assistance provided, and the justification for each form of assistance provided; 
(D)the success of each activity, including the goals and objectives achieved for each activity; 
(E)a description of participation by private sector entities in the United States in carrying out such activities, and the participation of any other department or agency of the Federal Government in such activities; and 
(F)any other information that the Secretary considers relevant to provide a complete description of the operation and success of activities carried out under the Program. 
1344.Metrics for Department of Defense Cooperative Threat Reduction ProgramThe Secretary of Defense shall implement metrics to measure the impact and effectiveness of activities of the Program to address threats arising from the proliferation of chemical, nuclear, and biological weapons and weapons-related materials, technologies, and expertise. 
IVRepeals and transition provisions 
1351.RepealsThe following provisions of law are repealed: 
(1)Sections 212, 221, 222, and 231 of the Soviet Nuclear Threat Reduction Act of 1991 (title II of Public Law 102–228; 22 U.S.C. 2551 note). 
(2)Sections 1412 and 1431 of the Former Soviet Union Demilitarization Act of 1992 (22 U.S.C. 5902 and 5921). 
(3)Sections 1203, 1204, 1206, and 1208 of the Cooperative Threat Reduction Act of 1993 (22 U.S.C. 5952, 5953, 5955, and 5957). 
(4)Section 1205 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 22 U.S.C. 5955 note). 
(5)Section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 50 U.S.C. 2362 note). 
(6)Section 1307 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 22 U.S.C. 5952 note). 
(7)Section 1303 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 22 U.S.C. 5952 note). 
(8) 
(A)Sections 1303 and 1304 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 22 U.S.C. 5952 note). 
(B)Section 1306 of such Act (as enacted into law by Public Law 106–398; 114 Stat. 1654A–340). 
(C)Section 1308 of such Act (as enacted into law by Public Law 106–398; 22 U.S.C. 5959). 
(9)Section 1304 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 22 U.S.C. 5952 note). 
(10)Sections 1305 and 1306 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2673; 22 U.S.C. 5952 note). 
(11)Sections 1303, 1305, 1307, and 1308 of the National Defense Authorization Act for Fiscal Year 2004 (22 U.S.C. 5960, 5961, 5962, and 5963). 
(12) 
(A)Section 1303 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 22 U.S.C. 5952 note). 
(B)Sections 1304 and 1305 of such Act (22 U.S.C. 5964 and 5965). 
(C)Section 1306 of such Act (Public Law 111–84; 123 Stat. 2560; 22 U.S.C. 5952 note). 
1352.Transition provisions 
(a)Determinations relating to certain proliferation threat reduction projects and activitiesAny determination made before the date of the enactment of this Act under section 1308(a) of the National Defense Authorization Act for Fiscal Year 2004 (22 U.S.C. 5963(a)) shall be treated as a determination under section 1322(a). 
(b)Determinations relating to urgent threat reduction activitiesAny determination made before the date of the enactment of this Act under section 1305(b) of the National Defense Authorization Act for Fiscal Year 2010 (22 U.S.C. 5965(b)) shall be treated as a determination under section 1323(b). 
(c)Funds available for Cooperative Threat Reduction programFunds made available for Cooperative Threat Reduction programs pursuant to the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1632) or the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 672) that remain available for obligation as of the date of the enactment of this Act shall be available for the Program. 
XIVOther Authorizations 
 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1404. Defense Inspector General. 
Sec. 1405. Defense Health Program. 
Subtitle B—Other Matters 
Sec. 1411. Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Federal Health Care Center, Illinois. 
Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1413. Comptroller General of the United States report on Captain James A. Lovell Federal Health Care Center, North Chicago, Illinois. 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 
1402.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1403.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 
1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 
1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2015 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries. 
BOther Matters 
1411.Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Federal Health Care Center, Illinois 
(a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 1405 and available for the Defense Health Program for operation and maintenance, $146,857,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. 
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 
1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2015 from the Armed Forces Retirement Home Trust Fund the sum of $63,400,000 for the operation of the Armed Forces Retirement Home. 
1413.Comptroller General of the United States report on Captain James A. Lovell Federal Health Care Center, North Chicago, Illinois 
(a)Report requiredNot later than 120 days after the date of the submittal to Congress by the Secretary of Defense and the Secretary of Veterans Affairs of the evaluation report on the joint Department of Defense-Department of Veterans Affairs medical facility demonstration project known as the Captain James A. Lovell Federal Health Care Center, North Chicago, Illinois, that is required to be submitted in March 2016, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on that demonstration project. 
(b)ElementsThe report required by subsection (a) shall include an assessment by the Comptroller General of the following: 
(1)The evaluation measures, standards, and criteria used by the Department of Defense and the Department of Veterans Affairs to measure the overall effectiveness and success of the medical facility referred to in subsection (a). 
(2)The measurable effect, if any, on the missions of the Department of the Navy and the Department of Veterans Affairs of the provision of care in a joint facility such as the medical facility. 
(3)Such other matters with respect to the medical facility demonstration project described in subsection (a) as the Comptroller General considers appropriate. 
(c)Availability of certain documentsFor purposes of the report required by subsection (a), the Secretary of Defense and the Secretary of Veterans Affairs shall make available to the Comptroller General any documents related to the medical facility demonstration project referred to in such subsection, including any evaluation plans, task summaries, in-process reviews, interim reports, and draft final report. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and 
(2)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives. 
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
 
Subtitle A—Authorization of Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1508. Defense Inspector General. 
Sec. 1509. Defense Health program. 
Sec. 1510. Counterterrorism Partnerships Fund. 
Sec. 1511. European Reassurance Initiative. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations, Reports, and Other Matters 
Sec. 1531. Afghanistan Infrastructure Fund. 
Sec. 1532. Afghanistan Security Forces Fund. 
Sec. 1533. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1534. Counterterrorism Partnerships Fund. 
Sec. 1535. European Reassurance Initiative. 
Sec. 1536. Plan for transition of funding of United States Special Operations Command from supplemental funding for overseas contingency operations to recurring funding for future-years defense programs. 
AAuthorization of Appropriations 
1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2015 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 
1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2015 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 
1503.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 
1504.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 
1505.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402. 
1506.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 
1507.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 
1508.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 
1509.Defense Health programFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. 
1510.Counterterrorism Partnerships Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for the Counterterrorism Partnerships Fund, as specified in the funding table in section 4502. 
(b)Duration of AvailabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available for obligation through September 30, 2016. 
1511.European Reassurance Initiative 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015 for expenses, not otherwise provided for, for the European Reassurance Initiative, as specified in the funding table in section 4502. 
(b)Duration of AvailabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available for obligation through September 30, 2016. 
BFinancial Matters 
1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1522.Special transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2015 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationsThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $3,500,000,000. 
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
CLimitations, Reports, and Other Matters 
1531.Afghanistan Infrastructure FundNo amounts authorized to be appropriated by this Act may be available for, or used for purposes of, the Afghanistan Infrastructure Fund. 
1532.Afghanistan Security Forces Fund 
(a)Continuation of existing limitation on the use of amounts in FundFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2015 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424). 
(b)Equipment disposition 
(1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts in the Afghanistan Security Forces Fund authorized under this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces. 
(2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1)— 
(A)the Secretary of Defense shall submit to the congressional defense committees the report required by subsection (c); and 
(B)the Commander of United States forces in Afghanistan shall make a determination that the equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the United States, but is no longer required by such security forces or was damaged before transfer to such security forces. 
(3)Elements of determinationIn making a determination under paragraph (2)(B) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to Secretary of Defense acceptance of the equipment. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5). 
(4)Treatment as department of defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment. 
(5)Quarterly reports on equipment dispositionNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary of Defense shall submit to the congressional defense committees a report describing the equipment accepted under this subsection or section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note) during the period covered by the report. Each report shall include a list of all equipment that was accepted during the period covered by the report and treated as stocks of the Department and copies of the determinations made under paragraph (2)(B), as required by paragraph (3). 
(c)Report on Afghanistan equipment procurement processNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Commander of United States forces in Afghanistan, shall submit to the congressional defense committees a report describing in detail— 
(1)the methods used to identify equipment requirements for the security forces of Afghanistan and to incorporate such requirements into the procurement process for such security forces; and 
(2)the steps being taken to improve coordination between United States forces in Afghanistan and the security forces of Afghanistan within such procurement process.  
(d)Conforming amendmentsSection 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note)— 
(1)in paragraph (1), by striking prior Acts and inserting this Act or prior Acts; and 
(2)by striking paragraph (3). 
1533.Joint Improvised Explosive Device Defeat Fund 
(a)Use and transfer of fundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), but as amended by subsection (b) of this section, shall apply to the funds made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund for fiscal year 2015. 
(b)Plan for Consolidation and Alignment of Rapid Acquisition Organizations 
(1)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan to consolidate and align all of the rapid acquisition or quick reaction capability organizations, including, at a minimum, the following— 
(A)The Joint Improvised Explosive Device Defeat Organization (JIEDDO). 
(B)The Joint Rapid Acquisition Cell (JRAC). 
(C)The Warfighter Senior Integration Group (SIG). 
(D)The Intelligence, Surveillance, and Reconnaissance (ISR) Task Force. 
(E)The Afghanistan Resources Oversight Council (AROC). 
(F)Any other Department of Defense-wide or military department specific organizations, and associated capabilities and funding, carrying out comparable joint urgent operational needs (JUONs) or joint emergent operational needs (JEONs) efforts. 
(2)Plan elementsThe plan required by this subsection shall include the following elements: 
(A)A review, and if necessary, recommended modifications to the current arrangements for oversight of the Joint Improvised Explosive Device Defeat Organization within the Office of the Secretary of Defense. 
(B)A review and, if necessary, recommended modifications to the current policies and regulations governing the satisfaction of joint urgent operational needs (JUONs) and joint emergent operational needs (JEONs). 
(C)A review, and if necessary, recommended modifications to authorities provided to enduring or successor rapid acquisition or quick reaction capability organizations. 
(3)Plan implementationThe plan required by this subsection shall include a timeline for— 
(A)implementation of the consolidation and alignment decisions contained in the plan; and 
(B)consolidation of funding sources, including the consolidation of the Joint Improvised Explosive Device Defeat Fund with the Joint Urgent Operational Needs Fund. 
(c)Extension of interdiction of improvised explosive device precursor chemicals authoritySection 1532(c)(4) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2057), as amended by section 1532(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 939), is amended by striking December 31, 2014 and inserting December 31, 2015. 
(d)Prohibition on use of funds 
(1)Prohibition; exceptionsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Joint Improvised Explosive Device Defeat Organization may be used for the purposes of the Joint Improvised Explosive Device Defeat Organization assigning personnel or contractors on a permanent or temporary basis, or as a detail, to the combatant commands or associated military components unless such personnel or contractors are supporting— 
(A)Operation Enduring Freedom and any successor operation to that operation, 
(B)Operation Inherent Resolve and any successor operation to that operation, or 
(C)another operation that, as determined by the Secretary of Defense, requires the direct support of the Joint Improvised Explosive Device Defeat Organization. 
(2)Congressional notificationIf the Secretary of Defense makes a determination pursuant to paragraph (1)(C) that an operation requires the direct support of the Joint Improvised Explosive Device Defeat Organization, the Secretary shall submit to the congressional defense committees a notice of the determination and the reasons for the determination. 
1534.Counterterrorism Partnerships Fund 
(a)Availability of fundsAmounts authorized to be appropriated for fiscal year 2015 by this title for the Counterterrorism Partnerships Fund shall be available for the following purposes: 
(1)To provide support and assistance to foreign security forces or other groups or individuals to conduct, support, or facilitate counterterrorism and crisis response activities under authority provided the Department of Defense by any other provision of law (in this section referred to as an underlying Department of Defense authority). 
(2)To improve the capacity of the United States Armed Forces to provide enabling support to counterterrorism and crisis response activities undertaken by foreign security forces or other groups or individuals under any underlying Department of Defense authority. 
(b)Geographic limitation 
(1)In generalActivities using amounts available pursuant to subsection (a) may be conducted only in the area of responsibility of the United States Central Command or the United States Africa Command, but may not include activities for the provision of assistance or other support for the Government of Iraq. 
(2)Additional areas of responsibilityActivities using amounts available pursuant to subsection (a) may be conducted in an area of responsibility of a geographic combatant command not specified in paragraph (1) if the Secretary of Defense determines that— 
(A)such activities are consistent with the purposes specified in subsection (a); 
(B)the absence of such activities would result in an increased risk to the national security of the United States; and 
(C)such activities could not be conducted using funds already available to the Department of Defense (other than funds transferred from the Counterterrorism Partnerships Fund). 
(3)Notice of determination of additional areasThe Secretary shall submit to the congressional defense committees a notification of any determination made pursuant to paragraph (2) not later than 15 days before transferring amounts from the Counterterrorism Partnerships Fund for activities in the area of responsibility covered by such determination. 
(c)Contract authorityActivities using amounts available pursuant to subsection (a) may be conducted by contract, including contractor-operated capabilities, if the Secretary of Defense typically acquires services or equipment by contract in conducting a similar activity for the Department of Defense. 
(d)Transfer requirement and authorities 
(1)Use of funds only pursuant to transferAmounts in the Counterterrorism Partnerships Fund may be used for the purposes specified in subsection (a) only pursuant to transfers authorized by this subsection. 
(2)Transfers authorizedAmounts in the Counterterrorism Partnerships Fund may be transferred from the Fund to any accounts of the Department of Defense for operation and maintenance for the purposes specified in subsection (a). 
(3)Reprogramming requirementThe Secretary of Defense shall submit a reprogramming or transfer request from amounts authorized to be appropriated by section 1510 to the congressional defense committees to carry out activities supported under this section. Each such request shall set forth the following: 
(A)A detailed description of the activities to be supported by the reprogramming or transfer, including the request of the commander of the combatant command concerned for support, urgent operational need, or emergent operational need. 
(B)The amount planned to be obligated or expended on such activities, the recipient of such amount, and the timeline for such obligation or expenditure. 
(C)The underlying Department of Defense authorities that authorize such activities. 
(4)Effect on authorization amountsThe transfer of an amount to an account under the authority in paragraph (2) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred. 
(5)Transfers back to the FundUpon a determination that all or part of the funds transferred from the Counterterrorism Partnerships Fund under paragraph (2) are not necessary for the purpose provided, such funds may be transferred back to the Fund. 
(6)Construction with other transfer authorityThe transfer authority provided by paragraph (2) is in addition to any other transfer authority available to the Department of Defense. 
(e)Construction with other limitations 
(1)In generalExcept as provided in paragraph (2), nothing in this section may be construed to terminate, alter, or override any requirement or limitation applicable to activities funded with amounts in the Counterterrorism Partnerships Fund under the underlying Department of Defense authority that authorizes such activities. 
(2)Inapplicability of limitations on availability of fundsA limitation on the amount that may be used for activities in a fiscal year under the underlying Department of Defense authority that authorizes such activities shall not apply to amounts made available for such activities in such fiscal year pursuant to this section. 
(f)PlanNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for the intended management and use of the Counterterrorism Partnerships Fund. The plan shall include the following: 
(1)An identification of the underlying Department of Defense authorities that the Secretary has identified as available for use pursuant to subsection (a). 
(2)A detailed description, to the maximum extent practicable, of the requirements, activities, and planned allocation of amounts available for use pursuant to subsection (a). 
(3)An identification of the senior civilian employee of the Department of Defense designated by the Secretary to serve as manager of the Fund. 
(g)Semi-Annual reportsNot later than 60 days after the end of the first half of fiscal years 2015, 2016, and 2017, and the second half of fiscal years 2015 and 2016, the Secretary of Defense shall submit to the congressional defense committees a report setting forth, for the preceding fiscal half-year, the following: 
(1)A description of the underlying Department of Defense authorities that authorized activities supported by the Counterterrorism Partnerships Fund. 
(2)A description of the activities supported by the Fund. 
(3)A description of any obligations and expenditures of amounts transferred from the Fund, including recipients of amounts, set forth by country (where applicable). 
(4)A description of any determinations made as described in subsection (d)(5), and a description of any transfers back to the Fund pursuant to that subsection. 
(5)A description of any revisions to the plan submitted pursuant to subsection (f). 
(h)Duration of authorityNo amounts may be transferred from the Counterterrorism Partnerships Fund after December 31, 2016. 
1535.European Reassurance Initiative 
(a)Total amount and Authorized purposes of ERIThe $1,000,000,000 authorized to be appropriated in sections 1502, 1504, 1505, 1511, and 2904 for fiscal year 2015 for the European Reassurance Initiative, as specified in the funding tables in sections 4102, 4302, 4402, 4502, and 4602, may be used by the Secretary of Defense solely for the following purposes: 
(1)Activities to increase the presence of the United States Armed Forces in Europe. 
(2)Bilateral and multilateral military exercises and training with allies and partner nations in Europe. 
(3)Activities to improve infrastructure in Europe to enhance the responsiveness of the United States Armed Forces. 
(4)Activities to enhance the prepositioning in Europe of equipment of the United States Armed Forces. 
(5)Activities to build the defense and security capacity of allies and partner nations in Europe. 
(b)Activities to build defense and security capacity of allies and partner nationsOf the funds made available for the European Reassurance Initiative that will be used for the purpose specified in subsection (a)(5)— 
(1)not less than $75,000,000 shall be available to be used for programs, activities, and assistance to support the Government of Ukraine;  
(2)not less than $30,000,000 shall be available to be used for programs and activities to build the capacity of European allies and partner nations; and 
(3)the Secretary of Defense may transfer the funds to support activities conducted under the authorities of the Department of Defense specified in section 1274(c) of this Act. 
(c)Transfer requirements related to certain funds 
(1)Use of funds only pursuant to transferIn the case of the funds authorized to be appropriated in section 1511 for the European Reassurance Initiative Fund, as specified in the funding tables in section 4502, the funds may be used for the purposes specified in subsection (a) only pursuant to a transfer of the funds to either or both of the following accounts of the Department of Defense: 
(A)Military personnel accounts. 
(B)Operation and maintenance accounts. 
(2)Effect on authorization amountsDuring fiscal years 2015 and 2016, the transfer of an amount made available for the European Reassurance Initiative to an account under the authority provided by paragraph (1) or subsection (b)(3) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred. 
(3)Construction with other transfer authorityThe transfer authority provided by paragraph (1) and subsection (b)(3) is in addition to any other transfer authority available to the Department of Defense. 
(d)Notification requirementsNot later than 15 days before that date on which a transfer of funds under subsection (b)(3) or (c)(1) takes effect, the Secretary of Defense shall notify the congressional defense committees in writing of the planned transfer. Each notice of a transfer of funds shall include the following: 
(1)A detailed description of the project or activity to be supported by the transfer of funds, including any request of the Commander of the United States European Command for support, urgent operational need, or emergent operational need. 
(2)The amount planned to be transferred and expended on such project or activity. 
(3)A timeline for expenditure of the transferred funds. 
(e)Duration of transfer authorityThe transfer authority provided by subsections (b)(3) and (c)(1) expires September 30, 2016. 
1536.Plan for transition of funding of United States Special Operations Command from supplemental funding for overseas contingency operations to recurring funding for future-years defense programsAt the same time the budget of the President for fiscal year 2016 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of Defense shall submit to the congressional defense committees a plan to maintain critical and enduring special operations capabilities for the United States Special Operations Command by fully transitioning funding for the United States Special Operations Command from funds available for overseas contingency operations to funds available for the Department of Defense on a recurring basis for purposes of future-years defense programs. 
XVIStrategic Programs, Cyber, and Intelligence Matters 
 
Subtitle A—Space Activities 
Sec. 1601. Department of Defense Space Security and Defense Program. 
Sec. 1602. Evolved expendable launch vehicle notification. 
Sec. 1603. Satellite communications responsibilities of Executive Agent for Space. 
Sec. 1604. Rocket propulsion system development program. 
Sec. 1605. Pilot program for acquisition of commercial satellite communication services. 
Sec. 1606. Update of National Security Space Strategy to include space control and space superiority strategy. 
Sec. 1607. Allocation of funds for the Space Security and Defense Program; report on space control. 
Sec. 1608. Prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle program. 
Sec. 1609. Assessment of evolved expendable launch vehicle program. 
Sec. 1610. Competitive procedures required to launch payload for mission number five of the Operationally Responsive Space Program. 
Sec. 1611. Availability of additional rocket cores pursuant to competitive procedures. 
Sec. 1612. Limitations on availability of funds for weather satellite follow-on system and Defense Meteorological Satellite program. 
Sec. 1613. Limitation on availability of funds for space-based infrared systems space data exploitation. 
Sec. 1614. Limitations on availability of funds for hosted payload and wide field of view testbed of the space-based infrared systems. 
Sec. 1615. Limitations on availability of funds for protected tactical demonstration and protected military satellite communications testbed of the advanced extremely high frequency program. 
Sec. 1616. Study of space situational awareness architecture. 
Sec. 1617. Briefing on range support for launches in support of national security. 
Subtitle B—Defense Intelligence and Intelligence-Related Activities 
Sec. 1621. Tactical Exploitation of National Capabilities Executive Agent. 
Sec. 1622. One-year extension of report on imagery intelligence and geospatial information support provided to regional organizations and security alliances. 
Sec. 1623. Extension of Secretary of Defense authority to engage in commercial activities as security for intelligence collection activities. 
Sec. 1624. Extension of authority relating to jurisdiction over Department of Defense facilities for intelligence collection or special operations activities abroad. 
Sec. 1625. Assessment and limitation on availability of funds for intelligence activities and programs of United States Special Operations Command and special operations forces. 
Sec. 1626. Annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commands. 
Sec. 1627. Prohibition on National Intelligence Program consolidation. 
Sec. 1628. Personnel security and insider threat. 
Sec. 1629. Migration of Distributed Common Ground System of Department of the Army to an open system architecture. 
Subtitle C—Cyberspace-Related Matters 
Sec. 1631. Budgeting and accounting for cyber mission forces. 
Sec. 1632. Reporting on cyber incidents with respect to networks and information systems of operationally critical contractors. 
Sec. 1633. Executive agents for cyber test and training ranges. 
Sec. 1634. Cyberspace mapping. 
Sec. 1635. Review of cross domain solution policy and requirement for cross domain solution strategy. 
Sec. 1636. Requirement for strategy to develop and deploy decryption service for the Joint Information Environment. 
Sec. 1637. Actions to address economic or industrial espionage in cyberspace. 
Sec. 1638. Sense of Congress regarding role of reserve components in defense of United States against cyber attacks. 
Sec. 1639. Sense of Congress on the future of the Internet and the .MIL top-level domain. 
Subtitle D—Nuclear Forces 
Sec. 1641. Preparation of annual budget request regarding nuclear weapons. 
Sec. 1642. Improvement to biennial assessment on delivery platforms for nuclear weapons and the nuclear command and control system. 
Sec. 1643. Congressional Budget Office review of cost estimates for nuclear weapons. 
Sec. 1644. Retention of missile silos. 
Sec. 1645. Procurement authority for certain parts of intercontinental ballistic missile fuzes. 
Sec. 1646. Assessment of nuclear weapon secondary requirement. 
Sec. 1647. Certification on nuclear force structure. 
Sec. 1648. Advance notice and reports on B61 life extension program. 
Sec. 1649. Notification and report concerning removal or consolidation of dual-capable aircraft from Europe. 
Sec. 1650. Reports on installation of nuclear command, control, and communications systems at headquarters of United States Strategic Command. 
Sec. 1651. Report on plans for response of Department of Defense to INF Treaty violation. 
Sec. 1652. Statement of policy on the nuclear triad. 
Sec. 1653. Sense of Congress on deterrence and defense posture of the North Atlantic Treaty Organization. 
Subtitle E—Missile Defense Programs 
Sec. 1661. Availability of funds for Iron Dome short-range rocket defense system. 
Sec. 1662. Testing and assessment of missile defense systems prior to production and deployment. 
Sec. 1663. Acquisition plan for re-designed exo-atmospheric kill vehicle. 
Sec. 1664. Study on testing program of ground-based midcourse missile defense system. 
Sec. 1665. Sense of Congress and report on homeland ballistic missile defense. 
Sec. 1666. Sense of Congress and report on regional ballistic missile defense. 
ASpace Activities 
1601.Department of Defense Space Security and Defense Program 
(a)Sense of CongressIt is the sense of Congress that— 
(1)critical United States national security space systems are facing a serious growing foreign threat; 
(2)the People’s Republic of China and the Russian Federation are both developing capabilities to disrupt the use of space by the United States in a conflict, as recently outlined by the Director of National Intelligence in testimony before Congress; and 
(3)a fully-developed multi-faceted space security and defense program is needed to deter and defeat any adversaries’ acts of space aggression. 
(b)Report on ability of the United States to deter and defeat adversary space aggressionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing an assessment of the ability of the Department of Defense to deter and defeat any act of space aggression by an adversary. 
(c)Study on alternative defense and deterrence strategies in response to foreign counterspace capabilities 
(1)Study requiredThe Secretary of Defense, acting through the Office of Net Assessment, shall conduct a study of potential alternative defense and deterrent strategies in response to the existing and projected counterspace capabilities of China and Russia. Such study shall include an assessment of the congruence of such strategies with the current United States defense strategy and defense programs of record, and the associated implications of pursuing such strategies. 
(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the results of the study required under paragraph (1). 
1602.Evolved expendable launch vehicle notification 
(a)NotificationAt the same time as the President submits the budget required under section 1105 of title 31, United States Code, for fiscal years 2016 and 2017, the Secretary of the Air Force shall provide to the appropriate congressional committees notice of each change to the evolved expendable launch vehicle acquisition plan and schedule from the plan and schedule included in the budget submitted by the President under such section 1105 for fiscal year 2015. Such notification shall include— 
(1)an identification of the change; 
(2)a national security rationale for the change; 
(3)the impact of the change on the evolved expendable launch vehicle block buy contract; 
(4)the impact of the change on the opportunities for competition for certified evolved expendable launch vehicle launch providers; and 
(5)the costs or savings of the change. 
(b)Inapplicability of notification requirement if no changesNo notification under subsection (a) is required if at the time such notification would be required no change described in subsection (a) has occurred. 
(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and 
(2)with respect to a change to the evolved expendable launch vehicle acquisition schedule for an intelligence-related launch, the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
1603.Satellite communications responsibilities of Executive Agent for SpaceThe Secretary of Defense shall, not later than 180 days after the date of the enactment of this Act, revise Department of Defense directives and guidance to require the Department of Defense Executive Agent for Space to ensure that in developing space strategies, architectures, and programs for satellite communications, the Executive Agent shall— 
(1)conduct strategic planning to ensure the Department of Defense is effectively and efficiently meeting the satellite communications requirements of the military departments and commanders of the combatant commands; 
(2)coordinate with the secretaries of the military departments, the commanders of the combatant commands, and the heads of Defense Agencies to eliminate duplication of effort and to ensure that resources are used to achieve the maximum effort in related satellite communication science and technology; research, development, test and evaluation; production; and operations and sustainment; 
(3)coordinate with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Chief Information Officer of the Department to ensure that effective and efficient acquisition approaches are being used to acquire military and commercial satellite communications for the Department, including space, ground, and user terminal integration; and 
(4)coordinate with the chairman of the Joint Requirements Oversight Council to develop a process to identify the current and projected satellite communications requirements of the Department. 
1604.Rocket propulsion system development program 
(a)Development 
(1)In generalThe Secretary of Defense shall develop a next-generation rocket propulsion system that enables the effective, efficient, and expedient transition from the use of non-allied space launch engines to a domestic alternative for national security space launches. 
(2)RequirementsThe system developed under paragraph (1) shall— 
(A)be made in the United States; 
(B)meet the requirements of the national security space community; 
(C)be developed by not later than 2019; 
(D)be developed using full and open competition; and 
(E)be available for purchase by all space launch providers of the United States. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that includes— 
(1)a plan to carry out the development of the rocket propulsion system under subsection (a), including an analysis of the benefits of using public-private partnerships; 
(2)the requirements of the program to develop such system; and 
(3)the estimated cost of such system. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
1605.Pilot program for acquisition of commercial satellite communication services 
(a)Pilot program 
(1)In generalThe Secretary of Defense may develop and carry out a pilot program to determine the feasibility and advisability of expanding the use of working capital funds by the Secretary to effectively and efficiently acquire commercial satellite communications services to meet the requirements of the military departments, Defense Agencies, and combatant commanders. 
(2)FundingOf the funds authorized to be appropriated for any of fiscal years 2015 through 2020 for the Department of Defense for the acquisition of satellite communications, not more than $50,000,000 may be obligated or expended for such pilot program during such a fiscal year. 
(3)Certain authoritiesIn carrying out the pilot program under paragraph (1), the Secretary may not use the authorities provided in sections 2208(k) and 2210(b) of title 10, United States Code. 
(b)GoalsIn developing and carrying out the pilot program under subsection (a)(1), the Secretary shall ensure that the pilot program— 
(1)provides a cost-effective and strategic method to acquire commercial satellite communications services; 
(2)incentivizes private-sector participation and investment in technologies to meet future requirements of the Department of Defense with respect to commercial satellite communications services; 
(3)takes into account the potential for a surge or other change in the demand of the Department for commercial satellite communications services in response to global or regional events; and 
(4)ensures the ability of the Secretary to control and account for the cost of programs and work performed under the pilot program. 
(c)DurationThe pilot program under subsection (a)(1) shall terminate on October 1, 2020. 
(d)Reports 
(1)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report that includes— 
(A)a plan and schedule to carry out the pilot program under subsection (a)(1); or 
(B)if the Secretary finds that carrying out the pilot program authorized under subsection (a)(1) is not an appropriate method to effectively and efficiently acquire commercial satellite communications services, a description of how the Secretary will achieve the goals described in subsection (b) without carrying out such pilot program. 
(2)Final reportNot later than December 1, 2020, the Secretary shall submit to the congressional defense committees a report on the pilot program under subsection (a)(1). The report shall include— 
(A)an assessment of expanding the use of working capital funds to effectively and efficiently acquire commercial satellite communications services to meet the requirements of the military departments, Defense Agencies, and combatant commanders; and 
(B)a description of— 
(i)any contract entered into under the pilot program, the funding used under such contract, and the efficiencies realized under such contract; 
(ii)the advantages and challenges of using working capital funds as described in subparagraph (A); 
(iii)any additional authorities the Secretary determines necessary to acquire commercial satellite communications services as described in subsection (a)(1); and 
(iv)any recommendations of the Secretary with respect to improving or extending the pilot program. 
1606.Update of National Security Space Strategy to include space control and space superiority strategy 
(a)In generalThe Secretary of Defense shall, in consultation with the Director of National Intelligence, update the National Security Space Strategy to include a strategy relating to space control and space superiority for the protection of national security space assets. 
(b)ElementsThe strategy relating to space control and space superiority required by subsection (a) shall address the following: 
(1)Threats to national security space assets. 
(2)Protection of national security space assets. 
(3)The role of offensive space operations. 
(4)Countering offensive space operations. 
(5)Operations to implement the strategy. 
(6)Projected resources required over the period covered by the current future-years defense program under section 221 of title 10, United States Code. 
(7)The development of an effective deterrence posture. 
(c)Consistency with Space Protection StrategyThe Secretary shall, in consultation with the Director, ensure that the strategy relating to space control and space superiority required by subsection (a) is consistent with the Space Protection Strategy developed under section 911 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2271 note). 
(d)Report 
(1)In generalNot later than March 31, 2015, the Secretary shall, in consultation with the Director, submit a report on the strategy relating to space control and space superiority required by subsection (a) to— 
(A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Form of reportIf the report required by paragraph (1) is submitted in classified form, such report shall also include an unclassified summary. 
(e)Space protection strategySection 911(d) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2271 note) is amended by adding at the end the following new paragraph: 
 
(4)Fiscal years 2026 through 2030.. 
1607.Allocation of funds for the Space Security and Defense Program; report on space control 
(a)Allocation of fundsOf the funds authorized to be appropriated by this Act or any other Act and made available for the Space Security and Defense Program, a majority of such funds shall be allocated to the development of offensive space control and active defensive strategies and capabilities. 
(b)Statement with respect to allocationThe Secretary of Defense shall include, in the budget justification materials submitted to Congress in support of the budget of the Department of Defense for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), a statement with respect to whether the budget of the Department allocates funds for the Space Security and Defense Program as required by subsection (a). 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report that contains the following: 
(1)An updated integrated capabilities document for offensive space control. 
(2)A concept of operations for the defense of critical national security space assets in all orbital regimes. 
(3)An assessment of the effectiveness of existing deterrence strategies. 
(4)A review of the appropriate types of accounts that should be used to fund space control programs in accordance with the direction required by subsection (a). 
(d)Termination of requirementThe requirements under subsections (a) and (b) shall terminate on the date that is five years after the date of the enactment of this Act. 
1608.Prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle program 
(a)In generalExcept as provided by subsections (b) and (c), beginning on the date of the enactment of this Act, the Secretary of Defense may not award or renew a contract for the procurement of property or services for space launch activities under the evolved expendable launch vehicle program if such contract carries out such space launch activities using rocket engines designed or manufactured in the Russian Federation. 
(b)WaiverThe Secretary may waive the prohibition under subsection (a) with respect to a contract for the procurement of property or services for space launch activities if the Secretary determines, and certifies to the congressional defense committees not later than 30 days before the waiver takes effect, that— 
(1)the waiver is necessary for the national security interests of the United States; and 
(2)the space launch services and capabilities covered by the contract could not be obtained at a fair and reasonable price without the use of rocket engines designed or manufactured in the Russian Federation. 
(c)Exception 
(1)In generalThe prohibition in subsection (a) shall not apply to either— 
(A)the placement of orders or the exercise of options under the contract numbered FA8811–13–C–0003 and awarded on December 18, 2013; or 
(B)subject to paragraph (2), a contract awarded for the procurement of property or services for space launch activities that includes the use of rocket engines designed or manufactured in the Russian Federation that prior to February 1, 2014, were either fully paid for by the contractor or covered by a legally binding commitment of the contractor to fully pay for such rocket engines. 
(2)CertificationThe Secretary may not award or renew a contract for the procurement of property or services for space launch activities described in paragraph (1)(B) unless the Secretary, upon the advice of the General Counsel of the Department of Defense, certifies to the congressional defense committees that the offeror has provided to the Secretary sufficient documentation to conclusively demonstrate that prior to February 1, 2014, the offeror had either fully paid for the rocket engines described in such paragraph or made a legally binding commitment to fully pay for such rocket engines. 
1609.Assessment of evolved expendable launch vehicle programNot later than June 1, 2015, the Comptroller General of the United States shall submit to the congressional defense committees a report on the evolved expendable launch vehicle program that includes an assessment of the advisability of the Secretary of Defense requiring, when selecting launch providers for the program using competitive procedures as described in section 2304 of title 10, United States Code, that new entrant launch providers or incumbent launch providers establish or maintain business systems that comply with the data requirements and cost accounting standards of the Department of Defense, including certified cost or price data. 
1610.Competitive procedures required to launch payload for mission number five of the Operationally Responsive Space Program 
(a)In generalIn awarding a contract for the launch of the payload for mission number five of the Operationally Responsive Space Program, the Secretary of the Air Force shall use competitive procedures described in section 2304 of title 10, United States Code, and ensure that the policies of the Department of Defense concerning competitive space launch opportunities are followed. 
(b)WaiverThe Secretary may waive the requirement under subsection (a) if— 
(1)the Secretary— 
(A)determines that the waiver is necessary in the national security interests of the United States; and 
(B)submits to the congressional defense committees a report on such determination and use of the waiver; and 
(2)a period of 15 days elapses following the date on which the Secretary submits such report. 
1611.Availability of additional rocket cores pursuant to competitive procedures 
(a)In generalRelative to the number of rocket cores for which space launch providers certified under the evolved expendable launch vehicle program may submit bids or competitive proposals under competitive procedures pursuant to the National Security Space Launch Procurement Forecast, as of the date on which the President submitted the budget for fiscal year 2015 to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of Defense shall— 
(1)during fiscal year 2015, increase by one the number of such cores for which such providers may submit bids or competitive proposals; and 
(2)for fiscal years 2015 through 2017, increase by one (in addition to the core referred to in paragraph (1)) the number of such cores for which such providers may submit bids or competitive proposals, unless the Secretary— 
(A)determines that there is no practicable way to increase the number of such cores for which such providers may submit bids or competitive proposals and remain in compliance with the requirements of the firm fixed price contract for 36 rocket engine cores during the five fiscal years beginning with fiscal year 2013; and 
(B)not later than 45 days after making such determination, submits to the congressional defense committees— 
(i)a certification that there is no practicable way to make the increase described in subparagraph (A); and 
(ii)a description of the basis for the determination. 
(b)Competitive procedures definedIn this section, the term competitive procedures means procedures as described in section 2304 of title 10, United States Code. 
1612.Limitations on availability of funds for weather satellite follow-on system and Defense Meteorological Satellite program 
(a)Weather satellite follow-on system 
(1)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for research, development, test, and evaluation, Air Force, for the weather satellite follow-on system, not more than 50 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the plan under paragraph (2). 
(2)Plan requiredThe Secretary of Defense shall develop a plan to meet the meteorological and oceanographic collection requirements of the Joint Requirements Oversight Council, including the requirements of the combatant commands, the military departments, and the Defense Agencies (as defined in section 101(a)(11) of title 10, United States Code). The plan shall include the following: 
(A)How the Secretary will use existing assets of the defense meteorological satellite program, including an identification of the extent to which requirements can be addressed by the Defense Meteorological Satellite program. 
(B)How the Secretary will use other sources of data, such as civil, commercial satellite weather data, and international partnerships, to meet such requirements, and the extent to which requirements can be addressed by such sources of data. 
(C)An explanation of the relevant risks, costs, and schedule. 
(D)The requirements of the weather satellite follow-on system. 
(3)GAO review 
(A)The Comptroller General of the United States shall review the analysis of alternatives for the weather satellite follow-on system, or space based environmental monitoring, to determine— 
(i)the extent that such analysis of alternatives met best practices and fully addressed the concerns of the acquisition, operation, and user communities; and 
(ii)how the Department of Defense assessed and addressed the cost, schedule, and risks posed for each alternative evaluated under such analysis of alternatives. 
(B)The Comptroller General shall submit to the congressional defense committees a report containing the review under subparagraph (A). 
(b)Defense Meteorological Satellite program 
(1)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Defense Meteorological Satellite Program may be obligated or expended for the storage of a satellite of such program until the Secretary of Defense certifies to the congressional defense committees that— 
(A)the Department of Defense intends to launch the satellite; and 
(B)storing the satellite until the anticipated launch of the satellite is the most cost-effective approach to meeting the requirements of the Department. 
(2)Requirements in the event of no launch 
(A)If the Secretary determines not to launch the next satellite of the Defense Meteorological Satellite Program, the Secretary shall— 
(i)certify to the congressional defense committees that the Secretary will be able to meet the related requirements of the Department; and 
(ii)not later than 60 days after making such certification, submit to such committees a report on how the Secretary will meet such related requirements. 
(B)The Comptroller General shall— 
(i)review the report submitted under subparagraph (A)(ii) to ensure that such report fully addresses the concerns of the user communities; and 
(ii)submit to the congressional defense committees a report containing such review. 
1613.Limitation on availability of funds for space-based infrared systems space data exploitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for research, development, test, and evaluation, Air Force, for data exploitation under the space-based infrared systems, not more than 50 percent may be obligated or expended until the date on which the Secretary of the Air Force, acting as the Department of Defense Executive Agent for Space, submits to the congressional defense committees certification that— 
(1)such funds will be used in support of data exploitation of the current space-based infrared systems program of record, including the scanning and staring sensor; or 
(2)the data from such program of record, including such scanning and starring sensor, is being fully exploited and no further efforts are warranted. 
1614.Limitations on availability of funds for hosted payload and wide field of view testbed of the space-based infrared systems 
(a)Phased limitationsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for research, development, test, and evaluation, Air Force, for the hosted payload and wide field of view testbed of the space-based infrared systems program— 
(1)not more than 50 percent may be obligated or expended on alternative approaches to the program of record of such program until the Secretary of the Air Force submits to the appropriate congressional committees a copy of the analysis of alternatives for such program of record; and 
(2)following the date on which the Secretary submits such analysis of alternatives, not more than 75 percent may be obligated or expended on alternative approaches to the program of record of such program until a period of 30 days has elapsed following the date on which the Secretary and the Commander of the United States Strategic Command jointly provide to the appropriate congressional committees a briefing on the findings and recommendations of the Secretary and Commander under such analysis of alternatives, including the cost evaluation of the Director of Cost Assessment and Program Evaluation. 
(b)ExceptionThe limitations in subsection (a) shall not apply to efforts to examine and develop technology insertion opportunities for the program of record specified in subsection (a). 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Permanent Select Committee on Intelligence of the House of Representatives. 
(3)The Select Committee on Intelligence of the Senate. 
1615.Limitations on availability of funds for protected tactical demonstration and protected military satellite communications testbed of the advanced extremely high frequency program 
(a)Phased limitationsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for research, development, test, and evaluation, Air Force, for the protected tactical demonstration and protected military satellite communications testbed of the advanced extremely high frequency program— 
(1)not more than 50 percent may be obligated or expended on alternative approaches to the program of record for such program until the Secretary of the Air Force submits to the congressional defense committees a copy of the analysis of alternatives for such program of record; and 
(2)following the date on which the Secretary submits such analysis of alternatives, not more than 75 percent may be obligated or expended on alternative approaches to the program of record for such program until a period of 30 days has elapsed following the date on which the Secretary and the Commander of the United States Strategic Command jointly provide to the congressional defense committees a briefing on the findings and recommendations of the Secretary and Commander under such analysis of alternatives, including the cost evaluation of the Director of Cost Assessment and Program Evaluation. 
(b)ExceptionThe limitations in subsection (a) shall not apply to efforts to examine and develop technology insertion opportunities for the current, as of the date of the enactment of this Act, programs of record. 
1616.Study of space situational awareness architecture 
(a)In generalThe Secretary of Defense shall direct the Defense Science Board to conduct a study of the effectiveness of the ground and space sensor system architecture for space situational awareness. 
(b)ElementsThe study required by subsection (a) shall include an assessment of the following: 
(1)Projected needs, based on current and future threats, for the ground and space sensor system during the five-, 10-, and 20-year periods beginning on the date of the enactment of this Act. 
(2)Capabilities of the ground and space sensor system to conduct defensive and offensive operations. 
(3)Integration of ground and space sensors with ground processing, control, and battle management systems. 
(4)Any other matters relating to space situational awareness the Secretary considers appropriate. 
(c)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study conducted under subsection (a). 
(2)Form of reportIf the report required by paragraph (1) is submitted in classified form, such report shall also include an unclassified summary. 
1617.Briefing on range support for launches in support of national security 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall provide to the congressional defense committees a briefing on the requirements and investments needed to modernize Department of Defense space launch facilities and supporting infrastructure. 
(b)ElementsThe briefing required under subsection (a) shall include the following elements: 
(1)The results of the investigation into the failure of the radar system supporting the Eastern range in March 2014, including the causes for the failure. 
(2)An assessment of each current radar and other system as well as supporting infrastructure required to support the mission requirement of the range, including back-up systems. 
(3)An estimate of the annual level of dedicated funding required to maintain and modernize the range infrastructure in adequate condition to meet national security requirements. 
(4)A review of requirements to repair, upgrade, and modernize the radars and other mission support systems to current technologies. 
(5)A prioritized list of projects, costs, and projected funding schedules needed to carry out the maintenance, repair, and modernization requirements. 
BDefense Intelligence and Intelligence-Related Activities 
1621.Tactical Exploitation of National Capabilities Executive Agent 
(a)EstablishmentSubchapter I of chapter 21 of title 10, United States Code, is amended by adding at the end the following new section: 
 
430.Tactical Exploitation of National Capabilities Executive Agent 
(a)DesignationThe Under Secretary of Defense for Intelligence shall designate a civilian employee of the Department or a member of the armed forces to serve as the Tactical Exploitation of National Capabilities Executive Agent. 
(b)DutiesThe Executive Agent designated under subsection (a) shall— 
(1)report directly to the Under Secretary of Defense for Intelligence; 
(2)work with the combatant commands, military departments, and the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) to— 
(A)develop methods to increase warfighter effectiveness through the exploitation of national capabilities; and 
(B)promote cross-domain integration of such capabilities into military operations, training, intelligence, surveillance, and reconnaissance activities.. 
(b)BriefingsAt the same time as the President submits to Congress the budget pursuant to section 1105 of title 31, for each of fiscal years 2016 through 2020, the Executive Agent designated under subsection (a) of section 430 of title 10, United States Code (as added by subsection (a) of this section), in consultation with the commanders of the combatant commands, the Secretaries of the military departments, and the heads of the Department of Defense intelligence agencies and offices (including the Directors of the Defense Intelligence Agency, the National Security Agency, the National Geospatial-Intelligence Agency, and the National Reconnaissance Office), shall provide to the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a briefing on the investments, activities, challenges, and opportunities of the Executive Agent in carrying out the responsibilities under subsection (b) of such section 430. 
1622.One-year extension of report on imagery intelligence and geospatial information support provided to regional organizations and security alliancesSection 921(c)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1878) is amended by striking 2014 and 2015 and inserting 2014 through 2016. 
1623.Extension of Secretary of Defense authority to engage in commercial activities as security for intelligence collection activitiesSection 431(a) of title 10, United States Code, is amended, in the second sentence, by striking December 31, 2015 and inserting December 31, 2017. 
1624.Extension of authority relating to jurisdiction over Department of Defense facilities for intelligence collection or special operations activities abroadSection 926(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1541) is amended, in the matter before paragraph (1)— 
(1)by striking September 30, 2015 and inserting September 30, 2017; and 
(2)by striking fiscal year 2016 and inserting fiscal year 2018. 
1625.Assessment and limitation on availability of funds for intelligence activities and programs of United States Special Operations Command and special operations forces 
(a)Assessment 
(1)RequirementThe Secretary of Defense, acting through the Under Secretary of Defense for Intelligence, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, and the Director of the Defense Intelligence Agency, shall submit to the appropriate committees of Congress and the Comptroller General of the United States an assessment of the intelligence activities and programs of United States Special Operations Command and special operations forces. 
(2)InclusionsThe assessment under paragraph (1) shall include each of the following elements: 
(A)An overall strategy defining such intelligence activities and programs, including definitions of intelligence activities and programs carried out by special operations forces and how such activities and programs relate to conventional military intelligence and the capabilities of the Armed Forces. 
(B)The oversight roles and responsibilities of the Under Secretary of Defense for Intelligence, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, and the Assistant to the Secretary of Defense for Intelligence Oversight with respect to the employment of special operations forces for intelligence activities and programs, including an analysis of any oversight limitations or gaps. 
(C)A strategy and roadmap of United States Special Operations Command intelligence, surveillance, and reconnaissance programs and requirements, including enabling capabilities provided by the Armed Forces, for special operations across the future years defense program. 
(D)A comprehensive description of Joint Staff-validated current and anticipated future requirements for the intelligence activities and programs of each geographic combatant commander that are likely to be fulfilled by special operations forces, including those that can only be addressed by special operations forces, programs, or capabilities. 
(E)Validated current and expected future United States Special Operations Command force structure requirements necessary to meet near-, mid-, and long-term special operations intelligence activities and programs of the geographic combatant commanders. 
(F)A comprehensive review and assessment of statutory authorities, and Department and interagency policies, including limitations, for special operations forces intelligence activities and programs. 
(G)A cost estimate of special operations intelligence activities and programs, including an estimate of the costs of the period of the current future years defense program, including a description of all rules and assumptions used to develop the cost estimates. 
(H)A copy of any memoranda of understanding or memoranda of agreement between the Department of Defense and other departments or agencies of the United States Government, or between components of the Department of Defense that are required to implement objectives of special operations intelligence activities and programs. 
(I)Any other matters the Secretary considers appropriate. 
(3)FormThe assessment required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(4)Comptroller General reviewNot later than 60 days after the date on which the assessment required under paragraph (1) is submitted, the Comptroller General shall submit to the appropriate committees of Congress a review of such assessment. Such review shall include an assessment of— 
(A)the extent to which the assessment required under paragraph (1) addressed the elements required under paragraph (2); 
(B)the sufficiency of oversight of the intelligence activities and programs of special operations forces by the Under Secretary of Defense for Intelligence, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, and the Assistant to the Secretary of Defense for Intelligence Oversight; 
(C)the validity of the cost estimate of special operations intelligence activities and programs required by paragraph (2)(G); and 
(D)any other matters the Comptroller General determines are relevant. 
(b)Limitations 
(1)In generalSubject to paragraph (2), not more than 50 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for procurement, Defense-wide, for intelligence systems, and for research, development, test, and evaluation, Defense-wide, for intelligence systems development may be obligated until the assessment required under subsection (a) is submitted. 
(2)ExceptionParagraph (1) shall not apply— 
(A)with respect to funds authorized to be appropriated for Overseas Contingency Operations under title XV; or 
(B)in any case where the Secretary of Defense determines the limitation in paragraph (1) may impede a current operation. 
(c)DefinitionsIn this section: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate. 
(2)Future years defense programThe term future years defense program means the future years defense program under section 221 of title 10, United States Code. 
(3)Geographic combatant commanderThe term geographic combatant commander means a commander of a combatant command (as defined in section 161(c) of title 10, United States Code) with a geographic area of responsibility. 
1626.Annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commandsAt the same time that the President’s budget is submitted pursuant to section 1105(a) of title 31, United States Code, for each of fiscal years 2016 through 2020— 
(1)the Chairman of the Joint Chiefs of Staff shall provide to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a briefing on— 
(A)the intelligence, surveillance, and reconnaissance requirements, by specific intelligence capability type, of each of the combatant commands; 
(B)for the year preceding the year in which the briefing is provided, the satisfaction rate of each of the combatant commands with the intelligence, surveillance, and reconnaissance requirements, by specific intelligence capability type, of such combatant command; and 
(C)a risk analysis identifying the critical gaps and shortfalls in such requirements in relation to such satisfaction rate; and 
(2)the Under Secretary of Defense for Intelligence shall provide to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a briefing on short-term, mid-term, and long-term strategies to address the critical intelligence, surveillance and reconnaissance requirements of the combatant commands. 
1627.Prohibition on National Intelligence Program consolidation 
(a)ProhibitionNo amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2015, to execute— 
(1)the separation of the National Intelligence Program budget from the Department of Defense budget; 
(2)the consolidation of the National Intelligence Program budget within the Department of Defense budget; or 
(3)the establishment of a new appropriations account or appropriations account structure for the National Intelligence Program budget. 
(b)DefinitionsIn this section: 
(1)National intelligence programThe term National Intelligence Program has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
(2)National intelligence program budgetThe term National Intelligence Program budget means the portions of the Department of Defense budget designated as part of the National Intelligence Program. 
1628.Personnel security and insider threat 
(a)Report requiredNot later than March 30, 2015, the Secretary of Defense shall submit to Congress a report on the plans of the Department to address— 
(1)the adoption of an interim capability to continuously evaluate the security status of the employees and contractors of the Department who have been determined eligible for and granted access to classified information by the Department of Defense Central Adjudication Facilities; 
(2)the use of an interim system to assist in developing requirements, lessons learned, business rules, privacy standards, and operational concepts applicable to the objective automated records checks and continuous evaluation capability required by the strategy for modernizing personnel security; 
(3)the engineering for an interim system and the objective automated records checks and continuous evaluation capability for initial investigations and reinvestigations required by the strategy for modernizing personnel security to support automation-assisted insider threat analyses conducted across the law enforcement, personnel security, human resources, counterintelligence, physical security, network behavior monitoring, and cybersecurity activities of all the components of the Department of Defense, pursuant to Executive Order 13587; 
(4)how competitive processes and open systems designs will be used to acquire advanced commercial technologies throughout the life cycle of the objective continuous evaluation capability required by the strategy for modernizing personnel security; 
(5)how the senior agency official in the Department of Defense for insider threat detection and prevention will be supported by experts in counterintelligence, personnel security, law enforcement, human resources, physical security, network monitoring, cybersecurity, and privacy and civil liberties from relevant components of the Department and experts in information technology, large-scale data analysis, systems engineering, and program acquisition; 
(6)how the senior agency official, in developing the integrated, automation-assisted insider threat capability, will be supported by— 
(A)the Under Secretary of Defense for Acquisition, Technology, and Logistics; 
(B)the Chief Information Officer of the Department of Defense; and 
(C)the Under Secretary of Defense for Personnel and Readiness; and 
(7)who will be responsible and accountable for managing the development and fielding of the automation-assisted insider threat capability. 
(b)Inclusion of gapsThe report required under subsection (a) shall include specific gaps in policy and statute to address the requirements placed on the Department by section 907(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) and Executive Order 13587. 
(c)Strategy for modernizing personnel security definedIn this section, the term strategy for modernizing personnel security means the strategy developed under section 907(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66). 
1629.Migration of Distributed Common Ground System of Department of the Army to an open system architecture 
(a)Migration requiredNot later than three years after the date of the enactment of this Act, the Secretary of the Army shall migrate the Distributed Common Ground System of the Department of the Army, including the Red Disk initiative under development at the Intelligence and Security Command, to an open system architecture to enable— 
(1)competitive acquisition of components, services, and applications for the Distributed Common Ground System; and 
(2)rapid competitive development and integration of new capabilities for the Distributed Common Ground System. 
(b)Compliance with open system architecture standardsIn carrying out the migration required by subsection (a), the Secretary shall ensure that the Distributed Common Ground System— 
(1)is in compliance with the open system architecture standards developed under the Defense Intelligence Information Enterprise by the Under Secretary of Defense for Intelligence; and 
(2)reuses services and components of the Defense Intelligence Information Enterprise. 
(c)Open system architecture definedIn this section, the term open system architecture means, with respect to an information technology system, an integrated business and technical strategy that— 
(1)employs a modular design and uses widely supported and consensus-based standards for key interfaces; 
(2)is subjected to successful validation and verification tests to ensure key interfaces comply with widely supported and consensus-based standards; and 
(3)uses a system architecture that allows components to be added, modified, replaced, removed, or supported by different vendors throughout the life-cycle of the system to afford opportunities for enhanced competition and innovation while yielding— 
(A)significant cost and schedule savings; and 
(B)increased interoperability. 
CCyberspace-Related Matters 
1631.Budgeting and accounting for cyber mission forces 
(a)Budgeting 
(1)In generalChapter 9 of title 10, United States Code, is amended by adding at the end the following new section: 
 
238.Cyber mission forces: program elements 
(a)Budget justification displayThe Secretary of Defense shall submit to Congress, as a part of the defense budget materials for fiscal year 2017 and each fiscal year thereafter, a budget justification display that includes— 
(1)a major force program category for the five-year defense plan of the Department of Defense for the training, manning, and equipping of the cyber mission forces; and 
(2)program elements for the cyber mission forces. 
(b)WaiverThe Secretary may waive the requirement under subsection (a) for fiscal year 2017 if the Secretary— 
(1)determines the Secretary is unable to comply with such requirement for fiscal year 2017; and 
(2)establishes a plan to implement the requirement for fiscal year 2018.. 
(2)Table of sectionsThe table of sections at the beginning of chapter 9 of such title is amended by adding at the end the following new item: 
 
 
238. Cyber mission forces: program elements.. 
(b)Assessment of transfer account for cyber activities 
(1)In generalThe Secretary shall assess the feasibility and advisability of establishing a transfer account to execute the funds contained in the major force program category required by subsection (a). 
(2)Report 
(A)In generalNot later than April 1, 2015, the Secretary shall submit to the congressional defense committees a report on the assessment carried out under paragraph (1). 
(B)ContentsThe report required by subparagraph (A) shall include the following: 
(i)The findings of the Secretary with respect to the assessment carried out under paragraph (1). 
(ii)A recommendation as to whether a transfer account should be established as described in such paragraph. 
1632.Reporting on cyber incidents with respect to networks and information systems of operationally critical contractors 
(a)ReportingPart I of subtitle A of title 10, United States Code, is amended by inserting after chapter 18 the following new chapter: 
 
19Cyber matters 
 
Sec. 
391. Reporting on cyber incidents with respect to networks and information systems of operationally critical contractors. 
391.Reporting on cyber incidents with respect to networks and information systems of operationally critical contractors and certain other contractors 
(a)Designation of Department component to receive reportsThe Secretary of Defense shall designate a component of the Department of Defense to receive reports of cyber incidents from contractors in accordance with this section and with section 941 of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 2224 note) or from other governmental entities. 
(b)Procedures for reporting cyber incidentsThe Secretary of Defense shall establish procedures that require an operationally critical contractor to report in a timely manner to component designated under subsection (a) each time a cyber incident occurs with respect to a network or information system of such operationally critical contractor. 
(c)Procedure requirements 
(1)Designation and notificationThe procedures established pursuant to subsection (a) shall include a process for— 
(A)designating operationally critical contractors; and 
(B)notifying a contractor that it has been designated as an operationally critical contractor. 
(2)Rapid reportingThe procedures established pursuant to subsection (a) shall require each operationally critical contractor to rapidly report to the component of the Department designated pursuant to subsection (d)(2)(A) on each cyber incident with respect to any network or information systems of such contractor. Each such report shall include the following: 
(A)An assessment by the contractor of the effect of the cyber incident on the ability of the contractor to meet the contractual requirements of the Department.  
(B)The technique or method used in such cyber incident. 
(C)A sample of any malicious software, if discovered and isolated by the contractor, involved in such cyber incident. 
(D)A summary of information compromised by such cyber incident. 
(3)Department assistance and access to equipment and information by Department personnelThe procedures established pursuant to subsection (a) shall— 
(A)include mechanisms for Department personnel to, if requested, assist operationally critical contractors in detecting and mitigating penetrations; and 
(B)provide that an operationally critical contractor is only required to provide access to equipment or information as described in subparagraph (A) to determine whether information created by or for the Department in connection with any Department program was successfully exfiltrated from a network or information system of such contractor and, if so, what information was exfiltrated. 
(4)Protection of trade secrets and other informationThe procedures established pursuant to subsection (a) shall provide for the reasonable protection of trade secrets, commercial or financial information, and information that can be used to identify a specific person. 
(5)Dissemination of informationThe procedures established pursuant to subsection (a) shall limit the dissemination of information obtained or derived through the procedures to entities— 
(A)with missions that may be affected by such information; 
(B)that may be called upon to assist in the diagnosis, detection, or mitigation of cyber incidents; 
(C)that conduct counterintelligence or law enforcement investigations; or 
(D)for national security purposes, including cyber situational awareness and defense purposes. 
(d)DefinitionsIn this section: 
(1)Cyber incidentThe term cyber incident means actions taken through the use of computer networks that result in an actual or potentially adverse effect on an information system or the information residing therein. 
(2)Operationally critical contractorThe term operationally critical contractor means a contractor designated by the Secretary for purposes of this section as a critical source of supply for airlift, sealift, intermodal transportation services, or logistical support that is essential to the mobilization, deployment, or sustainment of the Armed Forces in a contingency operation.. 
(b)Issuance of proceduresThe Secretary shall establish the procedures required by subsection (b) of section 391 of title 10, United States Code, as added by subsection (a) of this section, not later than 90 days after the date of the enactment of this Act. 
(c)Assessment of Department policies 
(1)In generalNot later than 90 days after the date of the enactment of the Act, the Secretary of Defense shall complete an assessment of— 
(A)requirements that were in effect on the day before the date of the enactment of this Act for contractors to share information with Department components regarding cyber incidents (as defined in subsection (d) of such section 391) with respect to networks or information systems of contractors; and 
(B)Department policies and systems for sharing information on cyber incidents with respect to networks or information systems of Department contractors. 
(2)Actions following assessmentUpon completion of the assessment required by paragraph (1), the Secretary shall— 
(A)designate a Department component under subsection (a) of such section 391; and 
(B)issue or revise guidance applicable to Department components that ensures the rapid sharing by the component designated pursuant to such section 391 or section 941 of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 2224 note) of information relating to cyber incidents with respect to networks or information systems of contractors with other appropriate Department components. 
(d)Table of chapters amendmentThe table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part I of such subtitle, are each amended by inserting after the item relating to chapter 18 the following new item: 
 
 
19. Cyber matters391. 
1633.Executive agents for cyber test and training ranges 
(a)Executive agentChapter 19 of title 10, United States Code, as added by section 1632 of this Act, is amended by adding at the end the following new section: 
 
392.Executive agents for cyber test and training ranges 
(a)Executive agentThe Secretary of Defense, in consultation with the Principal Cyber Advisor, shall— 
(1)designate a senior official from among the personnel of the Department of Defense to act as the executive agent for cyber and information technology test ranges; and 
(2)designate a senior official from among the personnel of the Department of Defense to act as the executive agent for cyber and information technology training ranges. 
(b)Roles, responsibilities, and authorities 
(1)EstablishmentThe Secretary of Defense shall prescribe the roles, responsibilities, and authorities of the executive agents designated under subsection (a). Such roles, responsibilities, and authorities shall include the development of a biennial integrated plan for cyber and information technology test and training resources. 
(2)Biennial integrated planThe biennial integrated plan required under paragraph (1) shall include plans for the following: 
(A)Developing and maintaining a comprehensive list of cyber and information technology ranges, test facilities, test beds, and other means of testing, training, and developing software, personnel, and tools for accommodating the mission of the Department. Such list shall include resources from both governmental and nongovernmental entities. 
(B)Organizing and managing designated cyber and information technology test ranges, including— 
(i)establishing the priorities for cyber and information technology ranges to meet Department objectives; 
(ii)enforcing standards to meet requirements specified by the United States Cyber Command, the training community, and the research, development, testing, and evaluation community; 
(iii)identifying and offering guidance on the opportunities for integration amongst the designated cyber and information technology ranges regarding test, training, and development functions; 
(iv)finding opportunities for cost reduction, integration, and coordination improvements for the appropriate cyber and information technology ranges; 
(v)adding or consolidating cyber and information technology ranges in the future to better meet the evolving needs of the cyber strategy and resource requirements of the Department; 
(vi)finding opportunities to continuously enhance the quality and technical expertise of the cyber and information technology test workforce through training and personnel policies; and 
(vii)coordinating with interagency and industry partners on cyber and information technology range issues. 
(C)Defining a cyber range architecture that— 
(i)may add or consolidate cyber and information technology ranges in the future to better meet the evolving needs of the cyber strategy and resource requirements of the Department; 
(ii)coordinates with interagency and industry partners on cyber and information technology range issues; 
(iii)allows for integrated closed loop testing in a secure environment of cyber and electronic warfare capabilities; 
(iv)supports science and technology development, experimentation, testing and training; and 
(v)provides for interconnection with other existing cyber ranges and other kinetic range facilities in a distributed manner. 
(D)Certifying all cyber range investments of the Department of Defense. 
(E)Performing such other assessments or analyses as the Secretary considers appropriate. 
(3)Standard for cyber event dataThe executive agents designated under subsection (a), in consultation with the Chief Information Officer of the Department of Defense, shall jointly select a standard language from open-source candidates for representing and communicating cyber event and threat data. Such language shall be machine-readable for the Joint Information Environment and associated test and training ranges. 
(c)Support within Department of DefenseThe Secretary of Defense shall ensure that the military departments, Defense Agencies, and other components of the Department of Defense provide the executive agents designated under subsection (a) with the appropriate support and resources needed to perform the roles, responsibilities, and authorities of the executive agents. 
(d)Compliance with existing directiveThe Secretary shall carry out this section in compliance with Directive 5101.1. 
(e)DefinitionsIn this section: 
(1)The term designated cyber and information technology range includes the National Cyber Range, the Joint Information Operations Range, the Defense Information Assurance Range, and the C4 Assessments Division of J6 of the Joint Staff. 
(2)The term Directive 5101.1 means Department of Defense Directive 5101.1, or any successor directive relating to the responsibilities of an executive agent of the Department of Defense. 
(3)The term executive agent has the meaning given the term DoD Executive Agent in Directive 5101.1.. 
(b)Designation and roles and responsibilitiesThe Secretary of Defense shall— 
(1)not later than 120 days after the date of the enactment of this Act, designate the executive agents required under subsection (a) of section 392 of title 10, United States Code, as added by subsection (a) of this section; and 
(2)not later than one year after the date of the enactment of this Act, prescribe the roles, responsibilities, and authorities required under subsection (b) of such section 392. 
(c)Selection of standard languageNot later than June 1, 2015, the executive agents designated under subsection (a) of section 392 of title 10, United States Code, as added by subsection (a) of this section, shall select the standard language under subsection (b)(3) of such section 392. 
(d)Table of sections amendmentThe table of sections at the beginning of chapter 19 of title 10, United States Code, as added by section 1632 of this Act, is amended by adding at the end the following new item: 
 
 
392. Executive agents for cyber test and training ranges.. 
1634.Cyberspace mapping 
(a)Designation of networkNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall develop a plan to use a controlled laboratory environment or an existing network or network segment within the Department of Defense to identify network mapping capabilities to meet requirements of the United States Cyber Command. 
(b)RecommendationsNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor shall submit to the Secretary policy recommendations regarding the mapping of cyberspace to support the operational requirements of the United States Cyber Command. 
1635.Review of cross domain solution policy and requirement for cross domain solution strategy 
(a)Review of policyThe Secretary of Defense shall review the policies and guidance of the Department of Defense concerning the procurement, approval, and use of cross domain solutions by the Department of Defense. 
(b)Strategy for cross domain solutions 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop a strategy for procurement, approval, and use of cross domain solutions by the Department. 
(2)ElementsThe strategy required by paragraph (1) shall include the following: 
(A)Identification and assessment of the current cross domain solutions in use throughout the Department of Defense, including the relative capabilities of such solutions and any gaps in current capabilities. 
(B)A determination of the requirements for cross domain solutions for enterprise applications as well as deployed warfighting operations, including operations with coalition partners. 
(C)A plan to enable verification of compliance with Department of Defense policies regarding the use of cross domain solutions. 
(D)A review of the current Department of Defense Information Assurance Certification and Accreditation Process for the applicability of such process to future virtualized cross domain technology. 
(E)A plan to meet the cross domain solution requirements for the Defense Intelligence Information Enterprise that must operate within the Joint Information Environment and the Intelligence Community Information Technology Environment. 
1636.Requirement for strategy to develop and deploy decryption service for the Joint Information Environment 
(a)Strategy requiredThe Secretary of Defense shall develop a strategy to develop and deploy a decryption service that enables the efficient decryption and re-encryption of encrypted communications within the Joint Information Environment and through the Internet access points of the Joint Information Environment in a manner that allows the Secretary to inspect the content of such communications to detect cyber threats and insider threat activity. 
(b)ElementsThe strategy required developed pursuant to subsection (a) shall include the following: 
(1)Requirements. 
(2)An estimate of the cost. 
(3)An assessment of the added security benefit. 
(4)An architecture. 
(5)A concept of operations. 
(c)Congressional briefingNot later than October 1, 2015, the Secretary shall brief the congressional defense committees and the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) on the strategy developed under subsection (a). 
1637.Actions to address economic or industrial espionage in cyberspace 
(a)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter through 2020, the President shall submit to the appropriate congressional committees a report on foreign economic and industrial espionage in cyberspace during the 12-month period preceding the submission of the report that— 
(A)identifies— 
(i)foreign countries that engage in economic or industrial espionage in cyberspace with respect to trade secrets or proprietary information owned by United States persons; 
(ii)foreign countries identified under clause (i) that the President determines engage in the most egregious economic or industrial espionage in cyberspace with respect to such trade secrets or proprietary information (to be known as priority foreign countries); 
(iii)categories of technologies or proprietary information developed by United States persons that— 
(I)are targeted for economic or industrial espionage in cyberspace; and 
(II)to the extent practicable, have been appropriated through such espionage; 
(iv)articles manufactured or otherwise produced using technologies or proprietary information described in clause (iii)(II); and 
(v)to the extent practicable, services provided using such technologies or proprietary information; 
(B)describes the economic or industrial espionage engaged in by the foreign countries identified under clauses (i) and (ii) of subparagraph (A); and 
(C)describes— 
(i)actions taken by the President to decrease the prevalence of economic or industrial espionage in cyberspace; and 
(ii)the progress made in decreasing the prevalence of such espionage. 
(2)Determination of foreign countries engaging in economic or industrial espionage in cyberspaceFor purposes of clauses (i) and (ii) of paragraph (1)(A), the President shall identify a foreign country as a foreign country that engages in economic or industrial espionage in cyberspace with respect to trade secrets or proprietary information owned by United States persons if the government of the foreign country— 
(A)engages in economic or industrial espionage in cyberspace with respect to trade secrets or proprietary information owned by United States persons; or 
(B)facilitates, supports, fails to prosecute, or otherwise permits such espionage by— 
(i)individuals who are citizens or residents of the foreign country; or 
(ii)entities that are organized under the laws of the foreign country or are otherwise subject to the jurisdiction of the government of the foreign country. 
(3)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex. 
(b)Imposition of sanctions 
(1)In generalThe President may, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of each person described in paragraph (2), if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(2)Persons describedA person described in this paragraph is a foreign person the President determines knowingly requests, engages in, supports, facilitates, or benefits from the significant appropriation, through economic or industrial espionage in cyberspace, of technologies or proprietary information developed by United States persons. 
(3)ExceptionThe authority to impose sanctions under paragraph (1) shall not include the authority to impose sanctions on the importation of goods. 
(4)Implementation; penalties 
(A)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subsection. 
(B)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, or conspires to violate, or causes a violation of, this subsection or a regulation prescribed under this subsection to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act. 
(c)Rule of constructionNothing in this section shall be construed to affect the application of any penalty or the exercise of any authority provided for under any other provision of law. 
(d)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Homeland Security, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)CyberspaceThe term cyberspace— 
(A)means the interdependent network of information technology infrastructures; and 
(B)includes the Internet, telecommunications networks, computer systems, and embedded processors and controllers. 
(3)Economic or industrial espionageThe term economic or industrial espionage means— 
(A)stealing a trade secret or proprietary information or appropriating, taking, carrying away, or concealing, or by fraud, artifice, or deception obtaining, a trade secret or proprietary information without the authorization of the owner of the trade secret or proprietary information; 
(B)copying, duplicating, downloading, uploading, destroying, transmitting, delivering, sending, communicating, or conveying a trade secret or proprietary information without the authorization of the owner of the trade secret or proprietary information; or 
(C)knowingly receiving, buying, or possessing a trade secret or proprietary information that has been stolen or appropriated, obtained, or converted without the authorization of the owner of the trade secret or proprietary information. 
(4)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. 
(5)OwnThe term own, with respect to a trade secret or proprietary information, means to hold rightful legal or equitable title to, or license in, the trade secret or proprietary information. 
(6)PersonThe term person means an individual or entity. 
(7)Proprietary informationThe term proprietary information means competitive bid preparations, negotiating strategies, executive emails, internal financial data, strategic business plans, technical designs, manufacturing processes, source code, data derived from research and development investments, and other commercially valuable information that a person has developed or obtained if— 
(A)the person has taken reasonable measures to keep the information confidential; and 
(B)the information is not generally known or readily ascertainable through proper means by the public. 
(8)TechnologyThe term technology has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)). 
(9)Trade secretThe term trade secret has the meaning given that term in section 1839 of title 18, United States Code. 
(10)United States personThe term United States person means— 
(A)an individual who is a citizen or resident of the United States; 
(B)an entity organized under the laws of the United States or any jurisdiction within the United States; or 
(C)a person located in the United States. 
1638.Sense of Congress regarding role of reserve components in defense of United States against cyber attacksIt is the sense of Congress that— 
(1)members of the reserve components may possess knowledge of critical infrastructure in the States in which the members serve that may be of value for purposes of defending such infrastructure against cyber threats; 
(2)traditional members of the reserve components and reserve component technicians may have experience in both the private and public sector that could benefit the readiness of the Department of Defense’s cyber force and the development of cyber capabilities; 
(3)the long-standing relationship the reserve components has with local and civil authorities may be beneficial for purposes of providing for a coordinated response to a cyber attack and defending against cyber threats; 
(4)the States are already working to establish cyber partnerships with the reserve components; and 
(5)the reserve components have a role in the defense of the United States against cyber threats and consideration should be given to how the reserve components might be integrated into a comprehensive national approach for cyber defense. 
1639.Sense of Congress on the future of the Internet and the .MIL top-level domainIt is the sense of Congress that the Secretary of Defense should— 
(1)work within the existing interagency process underway as of the date of the enactment of this Act regarding the transfer of the remaining role of the United States Government in the functions of the Internet Assigned Numbers Authority to a global multi-stakeholder community and support transferring this role only if— 
(A)assurances are provided for the protection of the current status of legacy top-level domain names and Internet Protocol address numbers, particularly those used by the Department of Defense and the components of the United States Government for national security purposes; 
(B)mechanisms are institutionalized to uphold and protect consensus-based decision making in the multi-stakeholder approach; and 
(C)existing stress-testing scenarios of the accountability process of the multi-stakeholder model can be confidently shown to work transparently, securely, and efficiently to maintain a free, open, and resilient Internet; and 
(2)take all necessary steps to sustain the successful stewardship and good standing of the Internet root zone servers managed by components of the Department of Defense, including active participation, review, and analysis for transition planning documents and accountability stress testing. 
DNuclear Forces 
1641.Preparation of annual budget request regarding nuclear weaponsSection 179(f) of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(3) 
(A)With respect to the preparation of a budget for a fiscal year to be submitted by the President to Congress under section 1105(a) of title 31, the Secretary of Defense may not agree to a proposed transfer of estimated nuclear budget request authority unless the Secretary of Defense submits to the congressional defense committees a report described in subparagraph (B). 
(B)A report described in this subparagraph is a report that includes the following: 
(i)Except as provided by subparagraph (C), certification that, during the fiscal year prior to the fiscal year covered by the budget for which the report is submitted, the Secretary of Energy obligated or expended any amounts covered by a proposed transfer of estimated nuclear budget request authority made for such prior fiscal year in a manner consistent with a memorandum of agreement that was developed by the Nuclear Weapons Council and entered into by the Secretary of Defense and the Secretary of Energy. 
(ii)A detailed assessment by the Nuclear Weapons Council regarding how the Administrator for Nuclear Security implemented any agreements and decisions of the Council made during such prior fiscal year. 
(iii)An assessment from each of the Chairman of the Joints Chiefs of Staff and the Commander of the United States Strategic Command regarding any effects to the military during such prior fiscal year that were caused by the delay or failure of the Administrator to implement any agreements or decisions described in clause (ii). 
(C)With respect to a report described in subparagraph (B), the Secretary may waive the requirement to include the certification described in clause (i) of such subparagraph if the Secretary— 
(i)determines that such waiver is in the national security interests of the United States; and 
(ii)instead of the certification described in such clause (i), includes as part of such report— 
(I)a copy of the agreement that the Secretary has entered into with the Secretary of Energy regarding the manner and the purpose for which the Secretary of Energy will obligate or expend any amounts covered by a proposed transfer of estimated nuclear budget request authority for the fiscal year covered by the budget for which such report is submitted; and 
(II)an explanation for why the Secretary did not include such certification in such report. 
(4)The Secretary of Defense shall include with the defense budget materials for a fiscal year the memorandum of agreement described in subparagraph (B)(i) of paragraph (3), or the agreement described in subparagraph (C) of such paragraph, as the case may be, that covers such fiscal year. 
(5) 
(A)Not later than 30 days after the President submits to Congress the budget for a fiscal year under section 1105(a) of title 31, the Commander of the United States Strategic Command shall submit to the Chairman of the Joint Chiefs of Staff an assessment of— 
(i)whether such budget allows the Federal Government to meet the nuclear stockpile and stockpile stewardship program requirements during the fiscal year covered by the budget and the four subsequent fiscal years; and 
(ii)if the Commander determines that such budget does not allow the Federal Government to meet such requirements, a description of the steps being taken to meet such requirements. 
(B)Not later than 30 days after the date on which the Chairman of the Joint Chiefs of Staff receives the assessment of the Commander of the United States Strategic Command under subparagraph (A), the Chairman shall submit to the congressional defense committees— 
(i)such assessment as it was submitted to the Chairman; and 
(ii)any comments of the Chairman. 
(6)In this subsection: 
(A)The term budget has the meaning given that term in section 231(f) of this title. 
(B)The term defense budget materials has the meaning given that term in section 231(f) of this title. 
(C)The term proposed transfer of estimated nuclear budget request authority means, in preparing a budget, a request for the Secretary of Defense to transfer an estimated amount of the proposed budget authority of the Secretary to the Secretary of Energy for purposes relating to nuclear weapons.. 
1642.Improvement to biennial assessment on delivery platforms for nuclear weapons and the nuclear command and control systemSection 492(a)(1) of title 10, United States Code, is amended by inserting , and the ability to meet operational availability requirements for, after military effectiveness of. 
1643.Congressional Budget Office review of cost estimates for nuclear weaponsSection 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1054 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 861), is further amended by striking subsection (b) and inserting the following new subsection (b): 
 
(b)Estimate of costs by Congressional Budget Office 
(1)Budgets for odd-numbered fiscal yearsNot later than July 1 of each year in which the President transmits a covered odd-numbered fiscal year report, the Director of the Congressional Budget Office shall submit to the congressional defense committees a report that includes— 
(A)an estimate of the costs during the 10-year period beginning on the date of such covered odd-numbered fiscal year report associated with fielding and maintaining the current nuclear weapons and nuclear weapon delivery systems of the United States; 
(B)an estimate of the costs during such period of any life extension, modernization, or replacement of any current nuclear weapons or nuclear weapon delivery systems of the United States that is anticipated as of the date of such covered odd-numbered fiscal year report; and 
(C)an estimate of the relative percentage of total defense spending during such period represented by the costs estimated under subparagraphs (A) and (B). 
(2)Budgets for even-numbered fiscal yearsIf the Director determines that a covered even-numbered fiscal year report contains a significant change that affects the estimates of the Director included in the report submitted under paragraph (1) in the year prior to the year in which such covered even-numbered fiscal year report is submitted, the Director shall submit to the congressional defense committees a letter describing such significant changes. 
(3)DefinitionsIn this subsection: 
(A)The term covered even-numbered fiscal year report means a report required to be transmitted under subsection (a)(1) not later than 30 days after the submission to Congress of the budget of the President for an even-numbered fiscal year. 
(B)The term covered odd-numbered fiscal year report means a report required to be transmitted under subsection (a)(1) not later than 30 days after the submission to Congress of the budget of the President for an odd-numbered fiscal year.. 
1644.Retention of missile silos 
(a)RequirementDuring the period in which the New START Treaty (as defined in section 494(a)(2)(D) of title 10, United States Code) is in effect, the Secretary of Defense shall preserve each intercontinental ballistic missile silo that contains a deployed missile as of the date of the enactment of this Act in, at minimum, a warm status that enables such silo to— 
(1)remain a fully functioning element of the interconnected and redundant command and control system of the missile field; and 
(2)be made fully operational with a deployed missile. 
(b)Rule of constructionNothing in subsection (b) shall be construed to prohibit the Secretary of Defense from temporarily placing an intercontinental ballistic missile silo offline to perform maintenance activities. 
1645.Procurement authority for certain parts of intercontinental ballistic missile fuzes 
(a)In generalThe Secretary of the Air Force may enter into contracts for the life-of-type procurement of covered parts of the intercontinental ballistic missile fuze. 
(b)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2015 by section 101 and available for Missile Procurement, Air Force as specified in the funding table in section 4101, $4,700,000 shall be available for the procurement of covered parts pursuant to contracts entered into under subsection (a). 
(c)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code. 
1646.Assessment of nuclear weapon secondary requirement 
(a)AssessmentThe Secretary of Defense, in coordination with the Secretary of Energy and the Commander of the United States Strategic Command, shall assess the annual secondary production requirement needed to sustain a safe, secure, reliable, and effective nuclear deterrent. 
(b)Report 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Energy and the Commander of the United States Strategic Command, shall submit to the congressional defense committees a report regarding the assessment conducted under subsection (a). 
(2)Matters includedThe report under paragraph (1) shall include the following: 
(A)An explanation of the rationale and assumptions that led to the current 50 to 80 secondaries per year production requirement, including the factors considered in determining such requirement. 
(B)An analysis of whether there are any changes to such 50 to 80 secondaries per year production requirement, including the reasons for any such changes. 
(C)A description of how the secondary production requirement is affected by or related to— 
(i)the demands of stockpile modernization, including the schedule for life extension programs; 
(ii)the requirement for a responsive infrastructure, including the ability to hedge against technical failure and geopolitical risk; and 
(iii)the number of secondaries held in reserve or the inactive stockpile, and the likelihood such secondaries may be reused. 
(E)The proposed timeframe for achieving such 50 to 80 secondaries per year production requirement. 
(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1647.Certification on nuclear force structureNot later than 90 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff, in coordination with the Commander of the United States Strategic Command, shall certify to the congressional defense committees that the plan for implementation of the New START Treaty (as defined in section 494(a)(2)(D) of title 10, United States Code) announced on April 8, 2014, will enable the United States to meet its obligations under such treaty in a manner that ensures the nuclear forces of the United States— 
(1)are capable, survivable, and balanced; and 
(2)maintain strategic stability, deterrence and extended deterrence, and allied assurance. 
1648.Advance notice and reports on B61 life extension program 
(a)Notification and reportsNot later than 30 days before any decision is made to reduce the number of final production units for the B61 life extension program below the total number of such units planned in the stockpile stewardship and management plan required by section 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) for fiscal year 2015— 
(1)the Chairman of the Nuclear Weapons Council established under section 179 of title 10, United States Code, shall submit to the congressional defense committees a report that includes— 
(A)a notification of such decision; 
(B)an explanation of the proposed changes to the life extension program; and 
(C)a comprehensive discussion of the justification for such changes; and 
(2)the Commander of the United States Strategic Command shall submit to the congressional defense committees a report that includes— 
(A)an assessment of such changes to the life extension program; 
(B)a description of the risks associated with such decision; 
(C)an assessment of the impact of such decision on the ability of the United States Strategic Command to meet deterrence, extended deterrence, and assurance requirements during the expected lifetime of the B61–12 bomb; and 
(D)such other matters as the Commander considers appropriate. 
(b)Form of reportsEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1649.Notification and report concerning removal or consolidation of dual-capable aircraft from Europe 
(a)Notification and reportNot later than 90 days before the date on which the Secretary of Defense removes or consolidates dual-capable aircraft of the United States from the area of responsibility of the United States European Command, the Secretary shall notify the congressional defense committees of such proposed removal or consolidation. Such notification shall include a report explaining— 
(1)how such removal or consolidation is in the national security interests of the United States and the allies of the United States, including the North Atlantic Treaty Organization Alliance; and 
(2)whether, and in what respects, such proposed removal or consolidation is affected by— 
(A)the armed forces of the Russian Federation continuing to illegally occupy Ukrainian territory; 
(B)the Russian Federation deploying or preparing to deploy its nuclear weapons to Ukrainian territory; 
(C)the Russian Federation not complying with the INF Treaty and other treaties and agreements to which it is a party; and 
(D)the Russian Federation not complying with the CFE Treaty and not lifting its suspension of Russian observance of its treaty obligations. 
(b)DefinitionsIn this section: 
(1)The term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris, November 19, 1990, and entered into force July 17, 1992. 
(2)The dual-capable aircraft means tactical fighter aircraft that can perform both conventional and nuclear missions. 
(3)The term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington, December 8, 1987, and entered into force June 1, 1988. 
1650.Reports on installation of nuclear command, control, and communications systems at headquarters of United States Strategic Command 
(a)In generalNot later than 30 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Commander of the United States Strategic Command shall submit to the congressional defense committees a report on the installation and operation of nuclear command, control, and communications systems associated with the construction of the headquarters of the United States Strategic Command. 
(b)ElementsThe report required by subsection (a) shall address, with respect to the installation and operation of nuclear command, control, and communications systems associated with the construction of the headquarters of the United States Strategic Command, the following: 
(1)Milestones and costs associated with installation of communications systems. 
(2)Milestones and costs associated with integrating targeting and analysis planning tools. 
(3)An assessment of progress on the upgrade of systems that existed before the date of the enactment of this Act, such as the Strategic Automated Command and Control System and the MILSTAR satellite communications system, for compatibility with such nuclear command, control, and communications systems. 
(4)Such other information as the Commander of the United States Strategic Command considers necessary to assess adherence to overall cost, scope, and schedule milestones. 
(c)TerminationThe Commander of the United States Strategic Command shall not be required to submit a report under subsection (a) with the budget of the President for any fiscal year after the date on which the Commander certifies to the congressional defense committees that all milestones relating to the installation of nuclear command, control, and communications systems associated with the construction of the headquarters of the United States Strategic Command have been completed and such systems are fully operational. 
1651.Report on plans for response of Department of Defense to INF Treaty violation 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing a detailed description of any steps being taken or planned to be taken by the Secretary in response to actions of the Government of the Russian Federation in violation of its obligations under the INF Treaty in order to reduce the negative impact of such actions on the national security of the United States. 
(b)ElementsThe report under subsection (a) shall include a description of any plans to conduct activities relating to the research, development, testing, or deployment of potential future military capabilities of the United States, including with respect to activities to modify, test, or deploy existing military systems, to deter or defend against the threat of intermediate-range nuclear force systems of Russia if Russia deploys such systems. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)INF Treaty definedIn this section, the term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington December 8, 1987, and entered into force June 1, 1988. 
1652.Statement of policy on the nuclear triadIt is the policy of the United States— 
(1)to operate, sustain, and modernize or replace the triad of strategic nuclear delivery systems consisting of— 
(A)heavy bombers equipped with nuclear gravity bombs and air-launched nuclear cruise missiles; 
(B)land-based intercontinental ballistic missiles equipped with nuclear warheads that are capable of carrying multiple independently targetable reentry vehicles; and 
(C)ballistic missile submarines equipped with submarine launched ballistic missiles and multiple nuclear warheads; 
(2)to operate, sustain, and modernize or replace a capability to forward-deploy nuclear weapons and dual-capable fighter-bomber aircraft; 
(3)to deter potential adversaries and assure allies and partners of the United States through strong and long-term commitment to the nuclear deterrent of the United States and the personnel, systems, and infrastructure that comprise such deterrent; and 
(4)to ensure that the members of the Armed Forces who operate the nuclear deterrent of the United States have the training, resources, and national support required to execute the critical national security mission of the members. 
1653.Sense of Congress on deterrence and defense posture of the North Atlantic Treaty OrganizationIt is the sense of Congress that the United States reaffirms and remains committed to the policies enumerated by the North Atlantic Treaty Organization in the Deterrence and Defense Posture Review, dated May 20, 2012, and the Wales Summit Declaration of September 2014, including the following statements: 
(1)As stated in the Deterrence and Defense Posture Review: 
(A)The greatest responsibility of the Alliance is to protect and defend our territory and our populations against attack, as set out in Article 5 of the Washington Treaty. The Alliance does not consider any country to be its adversary. However, no one should doubt NATO’s resolve if the security of any of its members were to be threatened. NATO will ensure that it maintains the full range of capabilities necessary to deter and defend against any threat to the safety and security of our populations, wherever it should arise. Allies’ goal is to bolster deterrence as a core element of our collective defense and contribute to the indivisible security of the Alliance.. 
(B)Nuclear weapons are a core component of NATO’s overall capabilities for deterrence and defense alongside conventional and missile defense forces. The review has shown that the Alliance’s nuclear force posture currently meets the criteria for an effective deterrence and defense posture.. 
(C)The circumstances in which any use of nuclear weapons might have to be contemplated are extremely remote. As long as nuclear weapons exist, NATO will remain a nuclear alliance. The supreme guarantee of the security of the Allies is provided by the strategic nuclear forces of the Alliance, particularly those of the United States; the independent strategic forces of the United Kingdom and France, which have a deterrent role of their own, contribute to the overall deterrence and security of the Allies.. 
(D)NATO must have the full range of capabilities necessary to deter and defend against threats to the safety of its populations and the security of its territory, which is the Alliance’s greatest responsibility.. 
(E)NATO is committed to maintaining an appropriate mix of nuclear, conventional, and missile defense capabilities for deterrence and defense to fulfill its commitments as set out in the Strategic Concept. These capabilities, underpinned by NATO’s Integrated Command Structure, offer the strongest guarantee of the Alliance’s security and will ensure that it is able to respond to a variety of challenges and unpredictable contingencies in a highly complex and evolving international security environment.. 
(2)As stated in the Wales Summit Declaration: 
(A)Deterrence, based on an appropriate mix of nuclear, conventional, and missile defence capabilities, remains a core element of our overall strategy.. 
(B)Arms control, disarmament, and non-proliferation continue to play an important role in the achievement of the Alliance's security objectives. Both the success and failure of these efforts can have a direct impact on the threat environment of NATO. In this context, it is of paramount importance that disarmament and non-proliferation commitments under existing treaties are honoured, including the Intermediate-Range Nuclear Forces (INF) Treaty, which is a crucial element of Euro-Atlantic security. In that regard, Allies call on Russia to preserve the viability of the INF Treaty through ensuring full and verifiable compliance.. 
EMissile Defense Programs 
1661.Availability of funds for Iron Dome short-range rocket defense system 
(a)Availability of fundsOf the funds authorized to be appropriated by section 1502 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $350,972,000 may be provided to the Government of Israel to procure the Iron Dome short-range rocket defense system as specified in the funding table in section 4102, including for co-production of Iron Dome parts and components in the United States by industry of the United States. 
(b)Conditions 
(1)AgreementFunds described in subsection (a) to produce the Iron Dome short-range rocket defense program shall be available subject to the terms, conditions, and co-production targets specified for fiscal year 2015 in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014. 
(2)CertificationNot later than 30 days prior to the initial obligation of funds described in subsection (a), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition, Technology, and Logistics shall jointly submit to the congressional defense committees— 
(A)a certification that the agreement specified in paragraph (1) is being implemented as provided in such agreement; and 
(B)an assessment detailing any risks relating to the implementation of such agreement. 
1662.Testing and assessment of missile defense systems prior to production and deployment 
(a)Sense of CongressIt is the sense of Congress that— 
(1)it is a high priority of the United States that the ballistic missile defense system should work in an operationally effective and cost-effective manner; 
(2)prior to making final production decisions for such systems, and prior to the operational deployment of such systems, the United States should conduct operationally realistic intercept flight testing that should create sufficiently challenging operational conditions to establish confidence that such systems will work in an operationally effective and cost-effective manner when needed; and 
(3)in order to achieve these objectives, and to avoid post-production and post-deployment problems, it is essential for the Department of Defense to follow a fly before you buy approach to adequately test and assess the elements of the ballistic missile defense system before final production decisions or operational deployment. 
(b)Successful testing required prior to final production or operational deploymentThe Secretary of Defense may not make a final production decision for, or operationally deploy, a covered system unless— 
(1)the Secretary ensures that— 
(A)sufficient and operationally realistic testing of the covered system is conducted to assess the performance of the covered system in order to inform a final production decision or an operational deployment decision; and 
(B)the results of such testing have demonstrated a high probability that the covered system— 
(i)will work in an operationally effective manner; and 
(ii)has the ability to accomplish the intended mission of the covered system; 
(2)the Director of Operational Test and Evaluation has carried out subsection (c) with respect to such covered system; and 
(3)the Commander of the United States Strategic Command has carried out subsection (d) with respect to such covered system. 
(c)Assessment by Director of Operational Test and EvaluationThe Director of Operational Test and Evaluation shall— 
(1)provide to the Secretary the assessment of the Director, based on the available test data, of the sufficiency, adequacy, and results of the testing of each covered system, including an assessment of whether the covered system will be sufficiently effective, suitable, and survivable when needed; and 
(2)submit to the congressional defense committees a written summary of such assessment. 
(d)Assessment by Commander of United States Strategic CommandThe Commander of the United States Strategic Command shall— 
(1)provide to the Secretary a military utility assessment of the operational utility of each covered system; and 
(2)not later than 30 days after providing such assessment to the Secretary, submit to the congressional defense committees a written summary of such assessment. 
(e)Rule of constructionNothing in this section shall be construed to alter, modify, or otherwise affect a determination of the Secretary with respect to the participation of the Missile Defense Agency in the Joint Capabilities Integration Development System or the acquisition reporting process under the Department of Defense Directive 5000 series. 
(f)Covered systemIn this section, the term covered system means a new or substantially upgraded interceptor or weapon system of the ballistic missile defense system, other than the re-designed exo-atmospheric kill vehicle covered by the acquisition plan developed under section 1663. 
1663.Acquisition plan for re-designed exo-atmospheric kill vehicle 
(a)Sense of congressIt is the sense of Congress that— 
(1)the existing models of the exo-atmospheric kill vehicle of the ground-based midcourse defense system are prototype designs that were developed and deployed without using traditional acquisition practices in order to provide an initial defensive capability for an emerging ballistic missile threat; 
(2)consequently, while the deployed models of the exo-atmospheric kill vehicle have demonstrated an initial level of capability against a limited threat, such models do not have the degree of reliability, robustness, cost effectiveness, and performance that are desirable; 
(3)the exo-atmospheric kill vehicle for the ground-based midcourse defense system needs to be re-designed to substantially improve the performance and reliability of such kill vehicles; and 
(4)the Secretary of Defense should follow a robust and rigorous acquisition plan for the design, development, and testing of the re-designed exo-atmospheric kill vehicle. 
(b)Acquisition plan requiredThe Secretary of Defense shall develop an acquisition plan for the re-design of the exo-atmospheric kill vehicle of the ground-based midcourse defense system that includes rigorous elements for system engineering, design, integration, development, testing, and evaluation. 
(c)ObjectivesThe objectives of the acquisition plan under subsection (b) shall be to ensure that the re-designed exo-atmospheric kill vehicle is operationally effective, reliable, producible, cost effective, maintainable, and testable. 
(d)Approval of acquisition plan requiredThe acquisition plan under subsection (b) shall be subject to approval by the Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(e)Testing requiredPrior to operational deployment of the re-designed exo-atmospheric kill vehicle, the Secretary shall ensure that the re-designed kill vehicle has demonstrated, through successful, operationally realistic flight testing— 
(1)a high probability of working in an operationally effective manner; and 
(2)the ability to accomplish the intended mission of the re-designed kill vehicle, including against more complex emerging ballistic missile threats. 
(f)Report requiredNot later than 60 days after the date on which the Under Secretary of Defense for Acquisition, Technology, and Logistics approves the acquisition plan under subsection (d), the Director of the Missile Defense Agency shall submit to the congressional defense committees a report describing the acquisition plan and the manner in which the plan will meet the objectives described in subsection (c). 
1664.Study on testing program of ground-based midcourse missile defense system 
(a)Study Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with a federally funded research and development center to conduct a study on the testing program of the ground-based midcourse missile defense system. 
(b)ElementsThe study under subsection (a) shall include the following: 
(1)An assessment of whether the testing program described in subsection (a) has established, as of the date of the study, that the ground-based midcourse missile defense system has a high probability of performing reliably and effectively against limited missile threats from North Korea and Iran under realistic operational conditions, including an explanation of the degree of confidence supporting such assessment. 
(2)An assessment of whether the currently planned testing program, if implemented, is sufficient to establish reasonable confidence that the ground-based midcourse missile defense system has a high probability of performing reliably and effectively under realistic operational conditions against current and plausible near- and medium-term limited ballistic missile threats from North Korea and Iran. 
(3)Any recommendations for improvements that could be made to the testing program to— 
(A)achieve reasonable confidence that the system would be reliable and effective under realistic operational conditions; or 
(B)improve test and cost efficiencies. 
(c)ReportNot later than one year after entering into the contract under subsection (a), the Secretary shall submit to the congressional defense committees a report containing the study. The report shall be submitted in unclassified form, but may include a classified annex. 
1665.Sense of Congress and report on homeland ballistic missile defense 
(a)Sense of CongressIt is the sense of Congress that— 
(1)it is a national priority to defend the United States homeland against the threat of limited ballistic missile attack (whether accidental, unauthorized, or deliberate); 
(2)although the currently deployed ground-based midcourse defense system provides a level of protection of the entire United States homeland, including the East Coast, against the threat of limited ballistic missile attack from North Korea and Iran, this capability needs to be improved to meet evolving ballistic missile threats; 
(3)the initial step in this process of improvement is to correct the problems that caused the flight test failures with the current kill vehicles, and to improve the reliability of the deployed ground-based interceptor fleet; 
(4)as indicated by senior officials of the Department of Defense, continued investments to enhance homeland defense sensor and discrimination capabilities are essential to improve the operational effectiveness and shot doctrine of the ground-based midcourse defense system; 
(5)given limitations with the currently deployed exo-atmospheric kill vehicles, it is important to re-design the exo-atmospheric kill vehicle using a rigorous acquisition approach, including realistic testing, that can achieve a demonstrated capability as soon as practicable using sound acquisition principles and practices; and 
(6)in order to stay ahead of evolving ballistic missile threats, the Department should design the next generation exo-atmospheric kill vehicle to take full advantage of improvements in sensors, discrimination, kill assessment, battle management, and command and control, including the potential to engage multiple objects. 
(b)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency, in coordination with the Commander of the United States Northern Command, shall submit to the congressional defense committees a report setting forth the status of current and planned efforts to improve the homeland ballistic missile defense capability of the United States. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A detailed description of the current assessment of the threat to the United Sates from limited ballistic missile attack (whether accidental, unauthorized, or deliberate), particularly from countries such as North Korea and Iran, and an assessment of the projected future threat through 2023, including a discussion of confidence levels and uncertainties in such threat assessment.  
(B)A detailed description of the status of efforts to correct the problems that caused the flight test failures of the capability enhancement-I and capability enhancement-II exo-atmospheric kill vehicles. 
(C)A detailed description of the status of efforts to field the additional 14 ground-based interceptors planned for deployment at Fort Greely, Alaska, including the status of the refurbishment of Missile Field 1 at Fort Greely, and the operational impact of the additional interceptors. 
(D)A detailed description of the plans and progress toward improving the capability, reliability, and availability of fielded ground-based interceptors, including progress toward improving the capabilities of ground-based interceptors deployed with upgraded capability enhancement-I and capability enhancement-II exo-atmospheric kill vehicles. 
(E)A detailed description of the planned improvements to homeland ballistic missile defense sensor and discrimination capabilities, including through the use of additional sensor systems of the United States, and an assessment of the expected operational benefits of such improvements to homeland ballistic missile defense. 
(F)A detailed description of the plans and efforts to redesign, develop, test, and field the exo-atmospheric kill vehicle for the ground-based midcourse defense system, and an explanation of the expected improvements of such kill vehicle with respect to capability, cost effectiveness, reliability, maintainability, and producibility. 
(G)A detailed description of the plans for developing, testing, and fielding the next generation exo-atmospheric kill vehicle, and an explanation of how the anticipated capabilities are intended to remain ahead of evolving ballistic missile threats. 
(H)A status of efforts on, and goals for, a common kill vehicle with multiple object kill capability, and an explanation of how such capability could keep the missile defense capability of the United States paced ahead of evolving ballistic missile threats. 
(I)A detailed description of the options to improve the homeland ballistic missile defense capability that would respond to the emergence of a long-range ballistic missile threat from Iran, including an evaluation of the potential benefits and drawbacks of— 
(i)the deployment of a missile defense interceptor site on the East Coast; 
(ii)the deployment of a missile defense interceptor site in another location in the United States other than on the East Coast; 
(iii)the deployment of a missile defense interceptor site in a location other than in the United States; and 
(iv)the deployment of additional ground-based interceptors for the ground-based midcourse defense system at Fort Greely, Alaska, or Vandenberg Air Force Base, California, or both. 
(J)Any other matters the Director considers appropriate. 
(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1666.Sense of Congress and report on regional ballistic missile defense 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the regional ballistic missile capabilities of countries such as Iran and North Korea pose a serious and growing threat to forward deployed forces of the United States, allies, and partner countries; 
(2)given this growing threat, it is a high priority for the United States to develop, test, and deploy effective regional missile defense capabilities to provide the commanders of the geographic combatant commands with capabilities to meet the operational requirements of the commanders, and for allies and partners of the United States to improve their regional missile defense capabilities; 
(3)the United States and its North Atlantic Treaty Organization partners should continue the development, testing, and implementation of phases 2 and 3 of the European Phased Adaptive Approach to defend forward deployed forces of the United States, allies, and partners in the North Atlantic Treaty Organization in Europe against the growing regional missile capability of Iran; 
(4)the United States should continue efforts to improve regional missile defense capabilities in the Middle East, including its close cooperation with Israel and its efforts with countries of the Gulf Cooperation Council, in order to improve regional security against the growing regional missile capabilities of Iran; and 
(5)the United States should continue to work closely with its allies in Asia, particularly Japan, South Korea, and Australia, to improve regional missile defense capabilities, particularly against the growing threat from North Korean ballistic missiles. 
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency, in coordination with the Commander of the United States Strategic Command, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report setting forth the status and progress of efforts to improve the regional missile defense capabilities of the United States in Europe, the Middle East, and the Asia-Pacific region, including efforts and cooperation by allies and partner countries. 
(c)ElementsThe report under subsection (b) shall include the following: 
(1)A detailed description of the status of implementation (including on the basis of technical development and acquisition of systems and capabilities) of the European Phased Adaptive Approach, including— 
(A)the status of efforts to develop, test, and deploy the capabilities planned for phases 2 and 3 of the European Phased Adaptive Approach; 
(B)a detailed description of the current and projected defended area of each phase of the European Phased Adaptive Approach and the missile defense requirement for the capability provided under each such phase; 
(C)a detailed description of current force structure plans of the United States and the North Atlantic Treaty Organization associated with the different phases of the European Phased Adaptive Approach at various alert conditions and readiness levels; 
(D)a detailed explanation of the current concept of operations for phase 1 of the European Phased Adaptive Approach and information on phase 2, including— 
(i)the arrangements for allocating the command of assets assigned to the missile defense of Europe between the Commander of the United States European Command and the Supreme Allied Commander, Europe; 
(ii)an explanation of the circumstances under which such command would be allocated to each such commander; and 
(iii)a description of the prioritization of defense of both the deployed forces of the United States and the territory of the member states of the North Atlantic Treaty Organization using available missile defense interceptor inventory; 
(E)an explanation of the concept for the defense of assets of the European Phased Adaptive Approach in the event such assets are targeted by adversaries; and 
(F)an explanation of the development and acquisition of the active layered theater ballistic missile defense system of the North Atlantic Treaty Organization, including the interoperability of such system with the ballistic missile defense system and other command and control systems of the United States. 
(2)A detailed description of the status of efforts to improve the regional missile defense capabilities of the United States and the countries of the Gulf Cooperation Council in the Middle East against regional missile threats from Iran, including the progress made toward, and benefits of, multilateral cooperation and data sharing among the countries of the Gulf Cooperation Council with respect to multilateral integrated air and missile defense against threats from Iran. 
(3)A detailed description of the progress of the United States and the allies of the United States in the Asia-Pacific region, particularly Japan, South Korea, and Australia, to improve regional ballistic missile defense capabilities and an assessment of the value of increasing cooperation, information sharing, and opportunities for additional interoperability on a bilateral and multilateral basis. 
(4)A description of how the missile defense acquisitions of allies and partners of the United States, including the acquisition of missile defense technology of the United States, could be optimized to contribute to integrated and networked regional missile defense, including a description of any steps being taken to carry out such optimization. 
(5)A detailed description of— 
(A)the degree of coordination among the commanders of the geographic combatant commands with respect to integrated missile defense planning and operations, including obstacles and opportunities to improving such coordination and integrated capabilities; and 
(B)efforts to integrate offensive and defensive forces, as specified in the Joint Integrated Air and Missile Defense Strategy: Vision 2020 signed by the Chairman of the Joint Chiefs of Staff in December 2013. 
(6)A detailed description of the phased and adaptive elements of the regional missile defense approaches of the United States tailored to the specific regional requirements in the areas of responsibility of the United States Central Command and the United States Pacific Command, including the role of missile defense capabilities of allies and partners of the United States in each region. 
(7)A detailed description of the regional missile defense risk assessment and priorities of the commanders of the geographic combatant commands and a detailed description of the assessed ballistic missile threat facing each geographic combatant command through 2024. 
(8)A detailed explanation of the contributions made by the regional missile defense capabilities of the United States to the defense of the United States. 
(9)Such other matters as the Director considers appropriate. 
(d)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
XVIINational Commission on the Future of the Army 
 
Subtitle A—Establishment and Duties of Commission 
Sec. 1701. Short title. 
Sec. 1702. National Commission on the Future of the Army. 
Sec. 1703. Duties of the Commission. 
Sec. 1704. Powers of the Commission. 
Sec. 1705. Commission personnel matters. 
Sec. 1706. Termination of the Commission. 
Sec. 1707. Funding. 
Subtitle B—Related Limitations 
Sec. 1711. Prohibition on use of fiscal year 2015 funds to reduce strengths of Army personnel. 
Sec. 1712. Limitations on the transfer, including preparations for the transfer, of AH–64 Apache helicopters assigned to the Army National Guard. 
AEstablishment and Duties of Commission 
1701.Short titleThis subtitle may be cited as the National Commission on the Future of the Army Act of 2014. 
1702.National Commission on the Future of the Army 
(a)EstablishmentThere is established the National Commission on the Future of the Army (in this subtitle referred to as the Commission). 
(b)Membership 
(1)CompositionThe Commission shall be composed of eight members, of whom— 
(A)four shall be appointed by the President; 
(B)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate; 
(C)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate; 
(D)one shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; and 
(E)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of Representatives. 
(2)Appointment dateThe appointments of the members of the Commission shall be made not later than 90 days after the date of the enactment of this Act. 
(3)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made. If an appointment under subparagraph (B), (C), (D), or (E) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make an appointment under such subparagraph shall expire, and the number of members of the Commission shall be reduced by the number equal to the number otherwise appointable under such subparagraph. 
(4)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with expertise in national and international security policy and strategy, military forces capability, force structure design, organization, and employment, and reserve forces policy. 
(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(d)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members. 
(e)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its initial meeting. 
(f)MeetingsThe Commission shall meet at the call of the Chair. 
(g)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
1703.Duties of the Commission 
(a)Study on structure of the Army 
(1)In generalThe Commission shall undertake a comprehensive study of the structure of the Army, and policy assumptions related to the size and force mixture of the Army, in order— 
(A)to make an assessment of the size and force mixture of the active component of the Army and the reserve components of the Army; and 
(B)to make recommendations on the modifications, if any, of the structure of the Army related to current and anticipated mission requirements for the Army at acceptable levels of national risk and in a manner consistent with available resources and anticipated future resources. 
(2)ConsiderationsIn undertaking the study required by subsection (a), the Commission shall give particular consideration to the following: 
(A)An evaluation and identification of a structure for the Army that— 
(i)has the depth and scalability to meet current and anticipated requirements of the combatant commands; 
(ii)achieves cost-efficiency between the regular and reserve components of the Army, manages military risk, takes advantage of the strengths and capabilities of each, and considers fully burdened lifecycle costs; 
(iii)ensures that the regular and reserve components of the Army have the capacity needed to support current and anticipated homeland defense and disaster assistance missions in the United States; 
(iv)provides for sufficient numbers of regular members of the Army to provide a base of trained personnel from which the personnel of the reserve components of the Army could be recruited; 
(v)maintains a peacetime rotation force to avoid exceeding operational tempo goals of 1:2 for active members of the Army and 1:5 for members of the reserve components of the Army; and 
(vi)manages strategic and operational risk by making tradeoffs among readiness, efficiency, effectiveness, capability, and affordability. 
(B)An evaluation and identification of force generation policies for the Army with respect to size and force mixture in order to fulfill current and anticipated mission requirements for the Army in a manner consistent with available resources and anticipated future resources, including policies in connection with— 
(i)readiness; 
(ii)training; 
(iii)equipment; 
(iv)personnel; and 
(v)maintenance of the reserve components as an operational reserve in order to maintain as much as possible the level of expertise and experience developed since September 11, 2001. 
(C)An identification and evaluation of the distribution of responsibility and authority for the allocation of Army National Guard personnel and force structure to the States and territories. 
(D)An identification and evaluation of the strategic basis or rationale, analytical methods, and decision-making processes for the allocation of Army National Guard personnel and force structure to the States and territories. 
(b)Study on transfer of certain aircraft 
(1)In generalThe Commission shall also conduct a study of a transfer of Army National Guard AH–64 Apache aircraft from the Army National Guard to the regular Army. 
(2)ConsiderationsIn conducting the study required by paragraph (1), the Commission shall consider the factors specified in subsection (a)(2). 
(c)ReportNot later than February 1, 2016, the Commission shall submit to the President and the congressional defense committees a report setting forth a detailed statement of the findings and conclusions of the Commission as a result of the studies required by subsections (a) and (b), together with its recommendations for such legislative and administrative actions as the Commission considers appropriate in light of the results of the studies. 
1704.Powers of the Commission 
(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this subtitle. 
(b)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out its duties under this subtitle. Upon request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
1705.Commission personnel matters 
(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government may be compensated at a rate not to exceed the daily equivalent of the annual rate of $155,400 for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
1706.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its report under this subtitle. 
1707.FundingAmounts authorized to be appropriated for fiscal year 2015 by section 301 and available for operation and maintenance for the Army as specified in the funding table in section 4301 may be available for the activities of the Commission under this subtitle. 
BRelated Limitations 
1711.Prohibition on use of fiscal year 2015 funds to reduce strengths of Army personnelNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 for the Army may be used to reduce Army personnel below the end strength authorizations for personnel of the Army specified in section 401(1) for active duty personnel and section 411 for Selected Reserve personnel of the reserve components of the Army. 
1712.Limitations on the transfer, including preparations for the transfer, of AH–64 Apache helicopters assigned to the Army National Guard 
(a)Prohibition on Transfers during fiscal year 2015During fiscal year 2015, the Secretary of Defense and the Secretary of the Army may not transfer any AH–64 Apache helicopters from the Army National Guard to the regular Army. 
(b)Additional limitation on aircraft or personnel transfers and related activitiesIn addition to the prohibition on transfers imposed by subsection (a), but subject to the exceptions provided in subsection (e), the Secretary of Defense and the Secretary of the Army may not, before March 31, 2016— 
(1)divest, retire, or transfer, or prepare to divest, retire, or transfer, any AH–64 Apache helicopters from the Army National Guard to the regular Army; or 
(2)reduce personnel related to any AH–64 Apache helicopters of the Army National Guard below the levels of such personnel as of September 30, 2014. 
(c)Continued readiness of aircraft and personnelThe Secretary of the Army shall ensure the continuing readiness of AH–64 Apache helicopters during fiscal year 2015 as necessary to meet the requirements of combatant commanders. 
(d)Effect on personnel actions and trainingNotwithstanding the prohibition imposed by subsection (a), the limitation imposed by subsection (b), and the duty imposed by subsection (c), the Secretary of the Army may— 
(1)carry out any personnel action, as determined to be appropriate by the Secretary, necessary to support Army aviation readiness and operations; 
(2)conduct qualification and reclassification training for pilots, crew, and military occupational specialties related to Army Aviation; and 
(3)continue flight training and advanced qualification courses for selected National Guard personnel related to AH–64 Apache helicopters in accordance with Army readiness requirements. 
(e)ExceptionsSubject to the Secretary of Defense certification required by subsection (f), the Secretary of the Army may— 
(1)during the period beginning on the date of the enactment of this Act and ending on March 31, 2016, make preparations for the transfer of not more than 48 AH–64 Apache helicopters from the Army National Guard to the regular Army; and 
(2)during the period beginning on October 1, 2015, and ending on March 31, 2016, transfer not more than 48 AH–64 Apache helicopters from the Army National Guard to the regular Army. 
(f)Certification requiredThe certification referred to in subsection (e) is a certification by the Secretary of Defense in writing to the congressional defense committees that the commencement of preparations to transfer AH–64 Apache helicopters pursuant to the exception provided by subsection (e)(1) or a transfer of AH–64 Apache helicopters pursuant to the exception provided by subsection (e)(2) would not create unacceptable risk— 
(1)to the strategic depth or regeneration capacities of the Army; and 
(2)to the Army National Guard in its role as the combat reserve of the Army. 
BMilitary Construction Authorizations 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2015. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX of this division for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2017; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2017; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2018 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 
XXIArmy Military Construction 
 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Modification of authority to carry out certain fiscal year 2004 project. 
Sec. 2105. Modification of authority to carry out certain fiscal year 2013 projects. 
Sec. 2106. Extension of authorization of certain fiscal year 2011 project. 
Sec. 2107. Extension of authorizations of certain fiscal year 2012 projects. 
Sec. 2108. Limitation on construction of cadet barracks at United States Military Academy, New York. 
Sec. 2109. Limitation on funding for family housing construction at Camp Walker, Republic of Korea. 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army: Inside the United States 
 
StateInstallation or LocationAmount 
 
CaliforniaConcord$15,200,000 
Fort Irwin$45,000,000 
ColoradoFort Carson$89,000,000 
HawaiiFort Shafter$311,400,000 
KentuckyBlue Grass Army Depot$15,000,000 
Fort Campbell$23,000,000 
New YorkFort Drum$27,000,000 
PennsylvaniaLetterkenny Army Depot $16,000,000 
South CarolinaFort Jackson$52,000,000 
TexasFort Hood$46,000,000 
VirginiaFort Lee$86,000,000 
Joint Base Langley-Eustis$7,700,000 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Guantanamo BayGuantanamo Bay$23,800,000 
JapanKadena Air Base$10,600,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
State/CountryInstallationUnitsAmount 
 
Illinois Rock IslandFamily Housing New Construction$19,500,000 
KoreaCamp WalkerFamily Housing New Construction$57,800,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $1,309,000. 
2103.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$226,400,000 (the balance of the amount authorized under section 2101(a) for a Command and Control Facility at Fort Shafter, Hawaii). 
(3)$46,000,000 (the balance of the amount authorized under section 2101(a) for a Simulations Center at Fort Hood, Texas). 
(4)$86,000,000 (the balance of the amount authorized under section 2101(a) for an Advanced Individual Training Barracks Complex, Ph 3, at Fort Lee, Virginia). 
(5)$6,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for cadet barracks at the United States Military Academy, New York). 
(6)$78,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119), as amended by section 2105(d) of this Act, for a Secure Administration/Operations Facility at Fort Belvoir, Virginia). 
2104.Modification of authority to carry out certain fiscal year 2004 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1697) for Picatinny Arsenal, New Jersey, for construction of an Explosives Research and Development Loading Facility at the installation, the Secretary of the Army may use available unobligated balances of amounts appropriated for military construction for the Army to complete work on the project within the scope specified for the project in the justification data provided to Congress as part of the request for authorization of the project. 
2105.Modification of authority to carry out certain fiscal year 2013 projects 
(a)Fort Drum 
(1)In generalIn executing the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for Fort Drum, New York, for construction of an Aircraft Maintenance Hangar at the installation, the Secretary of the Army may provide a capital contribution to a public or private utility company in order for the utility company to extend the utility company’s gas line to the installation boundary. 
(2)No change in scopeThe capital contribution under subsection (a) shall not be construed as a change in the scope of work under section 2853 of title 10, United States Code. 
(b)Fort Leonard WoodIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for Fort Leonard Wood, Missouri, for construction of Battalion Complex Facilities at the installation, the Secretary of the Army may construct the Battalion Headquarters with classrooms for a unit other than a Global Defense Posture Realignment unit. 
(c)Fort McNairIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for Fort McNair, District of Columbia, for construction of a Vehicle Storage Building at the installation, the Secretary of the Army may construct up to 20,227 square feet of vehicle storage. 
(d)Fort BelvoirThe table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) is amended in the item relating to Fort Belvoir, Virginia, by striking $94,000,000 in the amount column and inserting $172,000,000. 
2106.Extension of authorization of certain fiscal year 2011 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (124 Stat. 4437) and extended by section 2109 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 988), shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2011 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
GeorgiaFort BenningLand Acquisition$12,200,000  
2107.Extension of authorizations of certain fiscal year 2012 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (125 Stat. 1661), shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) as follows: 
Army: Extension of 2012 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
GeorgiaFort BenningLand Acquisition$5,100,000 
Fort BenningLand Acquisition$25,000,000 
North CarolinaFort BraggUnmanned Aerial Vehicle Maintenance Hanger$54,000,000  
TexasFort BlissApplied Instruction Building$8,300,000  
Fort BlissVehicle Maintenance Facility$19,000,000 
Fort HoodUnmanned Aerial Vehicle Maintenance Hanger$47,000,000 
VirginiaFort BelvoirRoad and Infrastructure Improvements$25,000,000 
2108.Limitation on construction of cadet barracks at United States Military Academy, New YorkNo amounts may be obligated or expended for the construction of increment 3 of the Cadet Barracks at the United States Military Academy, New York, as authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119), until the Secretary of the Army certifies to the congressional defense committees that the Secretary intends to award a contract for the renovation of the MacArthur Long Barracks at the United States Military Academy concurrent with assuming beneficial occupancy of the renovated MacArthur Short Barracks at the United States Military Academy. 
2109.Limitation on funding for family housing construction at Camp Walker, Republic of Korea 
(a)LimitationNone of the funds authorized to be appropriated for fiscal year 2015 for construction of military family housing units at Camp Walker, Republic of Korea, may be obligated or expended until 30 days following the delivery of the report required under subsection (b). 
(b)Report required 
(1)In generalNot later than March 1, 2015, the Secretary of the Army, in consultation with the Commander, U.S. Forces-Korea, shall submit to the congressional defense committees a report on future military family housing requirements in the Republic of Korea and potential courses of action for meeting those requirements. 
(2)ElementsThe report required under paragraph (1) shall, at a minimum— 
(A)identify the number of authorized Command Sponsored Families, by location, in the Republic of Korea; 
(B)validate that the number of authorized Command Sponsored Families identified pursuant to subparagraph (A) is necessary for operational effectiveness; 
(C)identify and validate each key and essential Command Sponsored Family billet requiring on-post housing in the Republic of Korea; 
(D)identify and validate the number of authorized Command Sponsored Families in excess of key and essential requiring on-post housing in the Republic of Korea; 
(E)identify the number and estimated cost of on-post family housing units required to support the validated requirements; 
(F)contain a plan for meeting the on-post family housing requirements in the Republic of Korea, including the source of funding; and 
(G)contain a prioritized list of planned military construction projects to be funded with Special Measures Agreement funds over the future-years defense plan, including a certification that each proposed project is a higher priority than family housing. 
XXIINavy Military Construction 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2012 projects. 
Sec. 2206. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2207. Extension of authorizations of certain fiscal year 2011 projects. 
Sec. 2208. Extension of authorizations of certain fiscal year 2012 projects. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaYuma$16,608,000 
California Bridgeport$16,180,000 
Lemoore$38,985,000 
 San Diego $47,110,000 
District of ColumbiaNaval Support Activity Washington$31,735,000 
 Florida Jacksonville $30,235,000 
Mayport  $20,520,000 
GuamJoint Region Marianas$50,651,000 
Hawaii Kaneohe Bay  $53,382,000 
 Pearl Harbor $9,698,000 
Maryland  Annapolis$120,112,000 
Indian Head$15,346,000 
Patuxent River$9,860,000 
Nevada  Fallon  $31,262,000 
North Carolina Camp Lejeune$50,706,000 
Cherry Point Marine Corps Air Station$41,588,000 
PennsylvaniaPhiladelphia$23,985,000 
South CarolinaCharleston $35,716,000 
VirginiaDahlgren $27,313,000 
Norfolk$39,274,000 
Portsmouth$9,743,000 
Quantico$12,613,000 
Yorktown$26,988,000 
WashingtonBangor$13,833,000 
Bremerton$16,401,000 
Port Angeles$20,638,000 
Whidbey Island$24,390,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Bahrain IslandSouthwest Asia$27,826,000 
Djibouti Camp Lemonier$9,923,000 
JapanIwakuni$6,415,000 
Kadena Air Base$19,411,000 
Marine Corps Air Station Futenma$4,639,000 
Okinawa$35,685,000 
SpainRota$20,233,000 
2202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $472,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $15,940,000. 
2204.Authorization of appropriations, Navy 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for military construction, land acquisition, and military family housing functions of the Department of the Navy as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$90,112,000 (the balance of the amount authorized under section 2201(a) for a Center for Cyber Security Studies Building at Annapolis, Maryland). 
(3)$274,099,000 (the balance of the amount authorized under section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666) for an explosive handling wharf at Kitsap, Washington). 
(4)$68,196,000 (the balance of the amount authorized under section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633) for ramp parking at Joint Region Marianas, Guam. 
2205.Modification of authority to carry out certain fiscal year 2012 projects 
(a)YumaIn the case of the authorization contained in the table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for Yuma, Arizona, for construction of a Double Aircraft Maintenance Hangar, the Secretary of the Navy may construct up to approximately 70,000 square feet of additional apron to be utilized as a taxi-lane using amounts appropriated for this project pursuant to the authorization of appropriations in section 2204 of such Act (125 Stat. 1667). 
(b)Camp PendeltonIn the case of the authorization contained in the table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for Camp Pendelton, California, for construction of an Infantry Squad Defense Range, the Secretary of the Navy may construct up to 9,000 square feet of vehicular bridge using amounts appropriated for this project pursuant to the authorization of appropriations in section 2204 of such Act (125 Stat. 1667). 
(c)Kings bayIn the case of the authorization contained in the table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for Kings Bay, Georgia, for construction of a Crab Island Security Enclave, the Secretary of the Navy may expand the enclave fencing system to three layers of fencing and construct two elevated fixed fighting positions with associated supporting facilities using amounts appropriated for this project pursuant to the authorization of appropriations in section 2204 of such Act (125 Stat. 1667). 
2206.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 989), for Yorktown, Virginia, for construction of Small Arms Ranges, the Secretary of the Navy may construct 240 square meters of armory, 48 square meters of Safety Officer/Target Storage Building, and 667 square meters of Range Operations Building using appropriations available for the project pursuant to the authorization of appropriations in section 2204 of such Act (127 Stat. 990). 
2207.Extension of authorizations of certain fiscal year 2011 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (124 Stat. 4441) and extended by section 2207 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 991), shall remain in effect until October 1, 2015, or the date of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Navy: Extension of 2011 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
BahrainSouth West AsiaNavy Central Command Ammunition Magazines$89,280,000  
GuamNaval Activities, GuamDefense Access Roads Improvements$66,730,000 
2208.Extension of authorizations of certain fiscal year 2012 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (125 Stat. 1666), shall remain in effect until October 1, 2015, or the date of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Navy: Extension of 2012 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
CaliforniaCamp PendeltonNorth Area Waste Water Conveyance$78,271,000 
Camp PendeltonInfantry Squad Defense Range$29,187,000 
Twentynine PalmsLand Expansion$8,665,000 
FloridaJacksonvilleP–8A Hangar Upgrades$6,085,000 
GeorgiaKings BayCrab Island Security Enclave$52,913,000 
Kings BayWRA Land/Water Interface$33,150,000 
MarylandPatuxent RiverAircraft Prototype Facility Phase 2$45,844,000 
XXIIIAir Force Military Construction 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Authorization of appropriations, Air Force. 
Sec. 2303. Modification of authority to carry out certain fiscal year 2008 project. 
Sec. 2304. Extension of authorization of certain fiscal year 2011 project. 
Sec. 2305. Extension of authorization of certain fiscal year 2012 project. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2302(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaClear Air Force Station$11,500,000 
ArizonaLuke Air Force Base$26,800,000 
Guam Joint Region Marianas$47,800,000 
KansasMcConnell Air Force Base$34,400,000 
 MassachusettsHanscom Air Force Base $13,500,000 
NevadaNellis Air Force Base $53,900,000 
New JerseyJoint Base McGuire-Dix-Lakehurst$5,900,000 
OklahomaTinker Air Force Base$111,000,000 
Texas Joint Base San Antonio $5,800,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2302(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out the military construction project for the installation or location outside the United States, and in the amount, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
United KingdomRoyal Air Force Croughton $92,223,000 
2302.Authorization of appropriations, Air Force 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for military construction, land acquisition, and military family housing functions of the Department of the Air Force as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$107,000,000 (the balance of the amount authorized under section 2301(a) of the Military Construction Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 992) for the CYBERCOM Joint Operations Center at Fort Meade, Maryland). 
2303.Modification of authority to carry out certain fiscal year 2008 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 515), for Shaw Air Force Base, South Carolina, for base infrastructure at that location, the Secretary of the Air Force may acquire fee or lesser real property interests in approximately 11.5 acres of land contiguous to Shaw Air Force Base for the project using funds appropriated to the Department of the Air Force for construction in years prior to fiscal year 2015. 
2304.Extension of authorization of certain fiscal year 2011 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (124 Stat. 4444) and extended by section 2307 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 994), shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2011 Project Authorization 
 
CountryInstallation or LocationProjectAmount 
 
BahrainShaikh Isa Air BaseNorth Apron Expansion$45,000,000. 
2305.Extension of authorization of certain fiscal year 2012 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2301 of that Act (125 Stat. 1670), shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2012 Project Authorization 
 
State/CountryInstallation or LocationProjectAmount 
 
ItalySigonella Naval Air StationUAS SATCOM Relay Pads and Facility$15,000,000 
XXIVDefense Agencies Military Construction 
 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Extension of authorizations of certain fiscal year 2011 projects. 
Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects. 
Sec. 2406. Limitation on project authorization to carry out certain fiscal year 2015 projects pending submission of report. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project. 
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaFort Huachuca$1,871,000 
CaliforniaCamp Pendelton$11,841,000 
Coronado$70,340,000 
Lemoore$52,500,000 
ColoradoPeterson Air Force Base$15,200,000 
GeorgiaHunter Army Airfield$7,692,000 
Robins Air Force Base$19,900,000 
HawaiiJoint Base Pearl Harbor-Hickam$52,900,000 
KentuckyFort Campbell$18,000,000 
MarylandFort Meade$54,207,000 
Joint Base Andrews$18,300,000 
MichiganSelfridge Air National Guard Base$35,100,000 
MississippiStennis$27,547,000 
NevadaFallon$20,241,000 
New MexicoCannon Air Force Base$23,333,000 
North CarolinaCamp Lejeune$52,748,000 
Fort Bragg$93,136,000 
Seymour Johnson AFB$8,500,000 
South CarolinaBeaufort$40,600,000 
South DakotaEllsworth Air Force Base$8,000,000 
TexasJoint Base San Antonio$38,300,000 
VirginiaCraney Island$36,500,000 
Defense Distribution Depot Richmond$5,700,000 
Fort Belvoir$7,239,000 
Joint Base Langley-Eustis$41,200,000 
Joint Expeditionary Base Little Creek-Story$39,588,000 
Pentagon$15,100,000 
CONUS ClassifiedClassified Location$53,073,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AustraliaGeraldton$9,600,000 
BelgiumBrussels$79,544,000 
Guantanamo BayGuantanamo Bay$76,290,000 
JapanMisawa Air Base$37,775,000 
Okinawa$170,901,000 
Sasebo$37,681,000 
2402.Authorized energy conservation projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Energy Conservation Projects: Inside the United States 
 
StateInstallation or LocationAmount 
 
CaliforniaEdwards Air Force Base$4,500,000 
Fort Hunter Liggett$13,500,000 
Vandenberg Air Force Base$2,965,000 
ColoradoFort Carson$3,000,000 
FloridaEglin Air Force Base$3,850,000 
GeorgiaMoody Air Force Base$3,600,000 
HawaiiMarine Corps Base Hawaii$8,460,000 
IllinoisGreat Lakes Naval Station$2,190,000 
MainePortsmouth Naval Shipyard$2,740,000 
MarylandFort Detrick$2,100,000 
NebraskaOffutt Air Force Base$2,869,000 
OklahomaTinker Air Force Base$3,609,000 
OregonOregon City Armory$9,400,000 
UtahDugway Proving Ground$15,400,000 
VirginiaNaval Station Norfolk$11,360,000 
Pentagon$2,120,000 
Various LocationsVarious Locations$25,112,000 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Energy Conservation Projects: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Diego GarciaNaval Support Facility$14,620,000 
JapanFleet Activities Yokosuka$8,030,000 
GermanySpangdahlem$4,800,000 
Various LocationsVarious Locations$5,776,000 
2403.Authorization of appropriations, Defense Agencies 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$79,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2128) for NSAW Recapitalize Building #1 at Fort Meade, Maryland). 
(3)$20,800,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2129) for the Aegis Ashore Missile Defense System Complex at Deveselu, Romania).  
(4)$141,039,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), as amended by section 2404(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B Public Law 112–239; 126 Stat. 2130), for a data center at Fort Meade, Maryland). 
(5)$50,500,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for an Ambulatory Care Center at Joint Base Andrews, Maryland). 
(6)$54,300,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for an Ambulatory Care Center at Joint Base San Antonio, Texas). 
(7)$526,168,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1673) for a hospital at the Rhine Ordnance Barracks, Germany). 
(8)$281,325,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2640) for a hospital at Fort Bliss, Texas). 
(9)$123,827,000 (the balance of the amount authorized as a Military Construction, Defense-Wide project by title X of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888) for a data center at Camp Williams, Utah). 
2404.Extension of authorizations of certain fiscal year 2011 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (124 Stat. 4446), shall remain in effect until October 1, 2015, or the date of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Defense Agencies: Extension of 2011 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
District of ColumbiaBolling Air Force BaseCooling Tower Expansion$2,070,000 
DIAC Parking Garage$13,586,000 
Electrical Upgrades$1,080,000 
2405.Extension of authorizations of certain fiscal year 2012 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (125 Stat. 1672), shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Defense Agencies: Extension of 2012 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
CaliforniaCoronadoSOF Support Activity Operations Facility$42,000,000 
GermanyUSAG BaumholderWetzel-Smith Elementary School$59,419,000 
ItalyUSAG VicenzaVicenza High School $41,864,000 
JapanYokota Air BaseYokota High School$49,606,000 
VirginiaPentagon ReservationHeliport Control Tower and Fire Station$6,457,000 
Pedestrian Plaza$2,285,000 
2406.Limitation on project authorization to carry out certain fiscal year 2015 projects pending submission of report 
(a)LimitationNo amounts may be obligated or expended for the military construction projects described in subsection (b) and otherwise authorized by section 2401(a) until the report described in subsection (c) has been submitted to the Committees on Armed Services of the Senate and the House of Representatives. 
(b)Covered projectsThe limitation imposed by subsection (a) applies to the following military construction projects: 
(1)The construction of a human performance center facility at Joint Expeditionary Base Little Creek–Story, Virginia. 
(2)The construction of a squadron operations facility at Cannon Air Force Base, New Mexico. 
(c)Report describedThe report referred to in subsection (a) is the report on the review of Department of Defense efforts regarding the prevention of suicide among members of United States Special Operations Forces and their dependents required by section 582 of this Act. 
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, chemical demilitarization construction, defense-wide 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for military construction and land acquisition for chemical demilitarization, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under subsection (a) and the project described in paragraph (2) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$2,049,000 (the balance of the amount authorized for ammunition demilitarization at Blue Grass Army Depot, Kentucky, by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as most recently amended by section 2412 of the Military Construction Authorization Act for Fiscal Year 2011 (division B Public Law 111–383; 124 Stat. 4450) and section 2412 of this Act. 
2412.Modification of authority to carry out certain fiscal year 2000 project 
(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), and section 2412 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4450), is amended— 
(1)in the item relating to Blue Grass Army Depot, Kentucky, by striking $746,000,000 in the amount column and inserting $780,000,000; and 
(2)by striking the amount identified as the total in the amount column and inserting $1,237,920,000. 
(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), and section 2412 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4450), is further amended by striking $723,200,000 and inserting $757,200,000. 
XXVNorth Atlantic Treaty Organization Security Investment Program 
 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601. 
XXVIGuard and Reserve Forces Facilities 
 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other Matters 
Sec. 2611. Modification and extension of authority to carry out certain fiscal year 2012 projects. 
Sec. 2612. Modification of authority to carry out certain fiscal year 2013 projects. 
Sec. 2613. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2614. Extension of authorization of certain fiscal year 2011 projects. 
AProject Authorizations and Authorization of Appropriations 
2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a) and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Army National Guard 
 
StateLocationAmount 
 
DelawareDagsboro$10,800,000 
Maine Augusta$32,000,000 
MarylandHavre De Grace$12,400,000 
MontanaHelena$38,000,000 
New MexicoAlamogordo$5,000,000 
North DakotaValley City$10,800,000 
VermontNorth Hyde Park$4,400,000 
WashingtonYakima$19,000,000 
2602.Authorized Army Reserve construction and land acquisition projects 
Using amounts appropriated pursuant to the authorization of appropriations in section 2606(a) and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Army Reserve 
 
StateLocationAmount 
 
CaliforniaFresno$22,000,000 
March Air Force Base$25,000,000 
ColoradoFort Carson$5,000,000 
IllinoisArlington Heights$26,000,000 
MississippiStarkville$9,300,000 
New JerseyJoint Base McGuire-Dix-Lakehurst$26,000,000 
New YorkMattydale$23,000,000 
VirginiaFort Lee$16,000,000 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a) and available for the National Guard and Reserve as specified in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
PennsylvaniaPittsburgh$17,650,000 
WashingtonNaval Station Everett$47,869,000 
Whidbey Island$27,755,000 
2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a) and available for the National Guard and Reserve as specified in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateLocationAmount 
 
ArkansasFort Smith Municipal Airport$13,200,000 
 Connecticut Bradley International Airport$16,306,000  
 Iowa Des Moines Municipal Airport$8,993,000  
 Michigan W.K. Kellog Regional Airport$6,000,000  
New HampshirePease International Trade Port$41,902,000 
PennsylvaniaHorsham Air Guard Station (Willow Grove)$5,662,000 
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a) and available for the National Guard and Reserve as specified in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Air Force Reserve 
 
StateLocationAmount 
 
ArizonaDavis-Monthan Air Force Base$14,500,000 
 Georgia Robins Air Force Base $27,700,000  
North CarolinaSeymour Johnson Air Force Base $9,800,000 
TexasForth Worth$3,700,000 
2606.Authorization of appropriations, National Guard and Reserve 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under sections 2601 through 2605 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$10,800,000 (the balance of the amount authorized under section 2601 for a National Guard Vehicle Maintenance Shop at Dagsboro, Delaware). 
(3)$19,000,000 (the balance of the amount authorized under section 2601 for an Enlisted Barracks, Transient Training at Yakima, Washington). 
(4)$26,000,000 (the balance of the amount authorized under section 2602 for an Army Reserve Center at Arlington Heights, Illinois). 
(5)$9,300,000 (the balance of the amount authorized under section 2602 for an Army Reserve Center at Starkville, Mississippi). 
BOther Matters 
2611.Modification and extension of authority to carry out certain fiscal year 2012 projects 
(a)Kansas city 
(1)ModificationIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1678), for Kansas City, Kansas, for construction of an Army Reserve Center at that location, the Secretary of the Army may, instead of constructing a new facility in Kansas City, construct a new facility in the vicinity of Kansas City, Kansas. 
(2)Duration of authorityNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in subsection (a) shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)Attleboro 
(1)ModificationIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1678), for Attleboro, Massachusetts, for construction of an Army Reserve Center at that location, the Secretary of the Army may, instead of constructing a new facility in Attleboro, construct a new facility in the vicinity of Attleboro, Massachusetts. 
(2)Duration of authorityNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in subsection (a) shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
2612.Modification of authority to carry out certain fiscal year 2013 projects 
(a)StormvilleIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2133) for Stormville, New York, for construction of a Combined Support Maintenance Shop Phase I, the Secretary of the Army may instead construct the facility at Camp Smith, New York, and build a 53,760 square foot maintenance facility in lieu of a 75,156 square foot maintenance facility. 
(b)TustinIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2135) for Tustin, California, for construction of an Army Reserve Center, the Secretary of the Army may construct the facility in the vicinity of Tustin instead of constructing the facility in Tustin. 
2613.Modification of authority to carry out certain fiscal year 2014 projectThe table in section 2604 of the Military Construction Authorization Act for Fiscal year 2014 (division B of Public Law 113–66; 127 Stat. 1002) is amended in the item relating to Martin State Airport, Maryland, for construction of a CYBER/ISR Facility by striking $8,000,000 in the amount column and inserting $12,900,000.  
2614.Extension of authorization of certain fiscal year 2011 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set forth in the table in subsection (b), as provided in sections 2601 and 2602 of that Act (124 Stat. 4452, 4453) and extended by section 2612 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1003), shall remain in effect until October 1, 2015, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016, whichever is later. 
(b)TableThe table referred to in subsection (a) is a follows: 
Extension of 2011 National Guard and Reserve Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
Puerto RicoCamp SantiagoMultipurpose Machine Gun Range$9,200,000 
VirginiaFort StoryArmy Reserve Center$11,000,000 
XXVIIBase Realignment and Closure Activities 
 
Subtitle A—Authorization of Appropriations 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account. 
Subtitle B—Prohibition on Additional BRAC Round 
Sec. 2711. Prohibition on conducting additional Base Realignment and Closure (BRAC) round. 
Subtitle C—Other Matters 
Sec. 2721. Modification of property disposal procedures under base realignment and closure process. 
AAuthorization of Appropriations 
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601. 
BProhibition on Additional BRAC Round 
2711.Prohibition on conducting additional Base Realignment and Closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round. 
COther Matters 
2721.Modification of property disposal procedures under base realignment and closure process 
(a)Report on excess propertySection 2905 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended by inserting after subsection (e) the following new subsection: 
 
(f)Report on designation of property as excess instead of surplus 
(1) Not later than 180 days after the date on which real property located at a military installation closed or realigned under this part is declared excess, but not surplus, the Secretary of Defense shall submit to the congressional defense committees a report identifying the property and including the information required by paragraph (2). The Secretary shall update the report every 180 days thereafter until the property is either declared surplus or transferred to another Federal agency. 
(2)Each report under paragraph (1) shall include the following elements: 
(A)The reason for the excess designation. 
(B)The nature of the contemplated transfer. 
(C)The proposed timeline for the transfer. 
(D)Any impediments to completing the Federal agency screening process.. 
(b)Effect of lack of recognized redevelopment authoritySection 2910(9) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended— 
(1)by striking The term and inserting (A) The term; and 
(2)by adding at the end the following new subparagraph: 
 
(B)If no redevelopment authority referred to in subparagraph (A) exists with respect to a military installation, the term shall include the following: 
(i)The local government in whose jurisdiction the military installation is wholly located. 
(ii)A local government agency or State government agency designated by the chief executive officer of the State in which the military installation is located under subparagraph (B) of section 2905(b)(3) for the purpose of the consultation required by subparagraph (A) of such section.. 
XXVIIIMilitary Construction General Provisions 
 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Congressional notification of construction projects, land acquisitions, and defense access road projects conducted under authorities other than a Military Construction Authorization Act. 
Sec. 2802. Modification of authority to carry out unspecified minor military construction. 
Sec. 2803. Clarification of authorized use of payments-in-kind and in-kind contributions. 
Sec. 2804. Use of one-step turn-key contractor selection procedures for additional facility projects. 
Sec. 2805. Limitations on military construction in European Command area of responsibility and European Reassurance Initiative. 
Sec. 2806. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2807. Application of residential building construction standards. 
Sec. 2808. Limitation on construction of new facilities at Guantanamo Bay, Cuba. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Renewals, extensions, and succeeding leases for financial institutions operating on military installations. 
Sec. 2812. Deposit of reimbursed funds to cover administrative expenses relating to certain real property transactions. 
Subtitle C—Provisions Related to Asia-Pacific Military Realignment 
Sec. 2821. Realignment of Marines Corps forces in Asia-Pacific region. 
Sec. 2822. Establishment of surface danger zone, Ritidian Unit, Guam National Wildlife Refuge. 
Subtitle D—Land Conveyances 
Sec. 2831. Land conveyance, Gordo Army Reserve Center, Gordo, Alabama. 
Sec. 2832. Land conveyance, West Nome Tank Farm, Nome, Alaska. 
Sec. 2833. Land conveyance, former Air Force Norwalk Defense Fuel Supply Point, Norwalk, California. 
Sec. 2834. Transfer of administrative jurisdiction and alternative land conveyance authority, former Walter Reed Army Hospital, District of Columbia. 
Sec. 2835. Land conveyance, former Lynn Haven fuel depot, Lynn Haven, Florida. 
Sec. 2836. Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier, Georgia. 
Sec. 2837. Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii. 
Sec. 2838. Modification of conditions on land conveyance, Joliet Army Ammunition Plant, Illinois. 
Sec. 2839. Transfer of administrative jurisdiction, Camp Gruber, Oklahoma. 
Sec. 2840. Conveyance, Joint Base Charleston, South Carolina. 
Sec. 2841. Land exchanges, Arlington County, Virginia. 
Subtitle E—Military Memorials, Monuments, and Museums 
Sec. 2851. Acceptance of in-kind gifts on behalf of Heritage Center for the National Museum of the United States Army. 
Sec. 2852. Mt. Soledad Veterans Memorial, San Diego, California. 
Sec. 2853. Establishment of memorial to the victims of the shooting at the Washington Navy Yard on September 16, 2013. 
Subtitle F—Designations 
Sec. 2861. Redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies. 
Subtitle G—Other Matters 
Sec. 2871. Report on physical security at Department of Defense facilities. 
AMilitary Construction Program and Military Family Housing Changes 
2801.Congressional notification of construction projects, land acquisitions, and defense access road projects conducted under authorities other than a Military Construction Authorization ActSection 2802 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)If a construction project, land acquisition, or defense access road project described in paragraph (2) will be carried out pursuant to a provision of law other than a Military Construction Authorization Act, the Secretary concerned shall— 
(A)comply with the congressional notification requirement contained in the provision of law under which the construction project, land acquisition, or defense access road project will be carried out; or 
(B)in the absence of such a congressional notification requirement, submit to the congressional defense committees, in an electronic medium pursuant to section 480 of this title, a report describing the construction project, land acquisition, or defense access road project at least 15 days before commencing the construction project, land acquisition, or defense access road project. 
(2)Except as provided in paragraph (3), a construction project, land acquisition, or defense access road project subject to the notification requirement imposed by paragraph (1) is a construction project, land acquisition, or defense access road project that— 
(A)is not specifically authorized in a Military Construction Authorization Act; 
(B)will be carried out by a military department, Defense Agency, or Department of Defense Field Activity; and 
(C)will be located on a military installation. 
(3)This subsection does not apply to a construction project, land acquisition, or defense access road project described in paragraph (2) whose cost is less than or equal to the threshold amount specified in section 2805(b) of this title.. 
2802.Modification of authority to carry out unspecified minor military construction 
(a)Unspecified minor military construction project describedSubsection (a)(2) of section 2805 of title 10, United States Code, is amended— 
(1)in the first sentence, by striking $2,000,000 and inserting $3,000,000; and 
(2)in the second sentence, by striking $3,000,000 and inserting $4,000,000. 
(b)Increased threshold for application of Secretory approval and congressional notification requirementsSubsection (b)(1) of such section is amended by striking $750,000 and inserting $1,000,000. 
(c)Maximum amount of operation and maintenance funds authorized to be used for projectsSubsection (c) of such section is amended by striking $750,000 and inserting $1,000,000. 
2803.Clarification of authorized use of payments-In-Kind and in-Kind contributions 
(a)Payments-In-Kind and In-Kind contributionsSubsection (f) of section 2687a of title 10, United States Code, is amended to read as follows: 
 
(f)Authorized Use of Payments-In-Kind and In-Kind Contributions 
(1)A military construction project, as defined in chapter 159 of this title, may be accepted as payment-in-kind or as an in-kind contribution required by a bilateral agreement with a host country only if that military construction project is authorized by law. 
(2)Operations of United States forces may be funded through payment-in-kind or an in-kind contribution required by a bilateral agreement with a host country under this section only if the costs covered by such payment or contribution are included in the budget justification documents for the Department of Defense submitted to Congress in connection with the budget submitted under 1105 of title 31. 
(3)If funds previously appropriated for a military construction project or operating costs are subsequently addressed in an agreement for payment-in-kind or by an in-kind contribution required by a bilateral agreement with a host country, the Secretary of Defense shall return to the Treasury funds in the amount equal to the value of the appropriated funds. 
(4)This subsection does not apply to a military construction project that— 
(A)was specified in a bilateral agreement with a host country that was entered into before December 26, 2013; 
(B)was the subject of negotiation between the United States and a host country as of the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2015; 
(C)was accepted as payment-in-kind for the residual value of improvements made by the United States at military installations released to the host country under section 2921 of the Military Construction Authorization Act for Fiscal Year 1991 (division B of Public Law 101–510; 10 U.S.C. 2687 note) before December 26, 2013; or 
(D)subject to paragraph (6), will cost less than the cost specified in subsection (a)(2) of section 2805 of this title for certain unspecified minor military construction projects. 
(5)This subsection does not apply to an in-kind contribution toward operating costs that— 
(A)was specified in a bilateral agreement with a host country that was entered into before December 26, 2013; 
(B)was the subject of negotiation between the United States and a host country as of the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2015; or 
(C)was accepted as an in-kind contribution for the residual value of improvements made by the United States at military installations released to the host country under section 2921 of the Military Construction Authorization Act for Fiscal Year 1991 (division B of Public Law 101–510; 10 U.S.C. 2687 note) before December 26, 2013. 
(6)In the case of a military construction project excluded pursuant to paragraph (4)(D) whose cost will exceed the cost specified in subsection (b) of section 2805 of this title for certain unspecified minor military construction projects, the congressional notification requirements and waiting period specified in paragraph (2) of such subsection shall apply.. 
(b)Conforming amendmentsSection 2802(d) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking payment-in-kind contributions and inserting payments-in-kind or in-kind contributions;  
(2)by striking paragraph (3) and inserting the following new paragraph: 
 
(3)This subsection does not apply to a military construction project covered by one of the exceptions in section 2687a(f)(4) of this title.; and 
(3)in paragraph (4), by striking paragraph (3)(C) and inserting paragraph (3), by reference to section 2687a(f)(4)(D) of this title,. 
(c)Congressional notification 
(1)Notification requiredDuring the period beginning on the date of the enactment of this Act and ending on the effective date specified in subsection (d), the Secretary of Defense shall submit to the congressional defense committees a written notification, at least 30 days before the initiation date for any military construction project to be built for Department of Defense personnel outside the United States using payments-in-kind or in-kind contributions. 
(2)Elements of noticeA written notifications under paragraph (1) shall include the following: 
(A)The requirements for, and purpose and description of, the proposed military construction project. 
(B)The cost of the proposed military construction project. 
(C)The scope of the proposed military construction project. 
(D)The schedule for the proposed military construction project. 
(E)Such other details as the Secretary considers relevant. 
(d)Effective dateThe amendments made by this section shall take effect on the later of— 
(1)September 30, 2016; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017. 
2804.Use of one-step turn-key contractor selection procedures for additional facility projectsSection 2862 of title 10, United States Code, is amended to read as follows: 
 
2862.Turn-key selection procedures 
(a)Authority to use for certain purposesThe Secretary concerned may use one-step turn-key selection procedures for the purpose of entering into a contract for any of the following purposes: 
(1)The construction of an authorized military construction project. 
(2)A repair project (as defined in section 2811(e) of this title) with an approved cost equal to or less than $4,000,000. 
(3)The construction of a facility as part of an authorized security assistance activity. 
(b)DefinitionsIn this section: 
(1)The term one-step turn-key selection procedures means procedures used for the selection of a contractor on the basis of price and other evaluation criteria to perform, in accordance with the provisions of a firm fixed-price contract, both the design and construction of a facility using performance specifications supplied by the Secretary concerned. 
(2)The term security assistance activity means— 
(A)humanitarian and civic assistance authorized by sections 401 and 2561 of this title; 
(B)foreign disaster assistance authorized by section 404 of this title; 
(C)foreign military construction sales authorized by section 29 of the Arms Export Control Act (22 U.S.C. 2769); 
(D)foreign assistance authorized under sections 607 and 632 of the Foreign Assistance Act of 1961 (22 U.S.C. 2357, 2392); and 
(E)other international security assistance specifically authorized by law.. 
2805.Limitations on military construction in European Command area of responsibility and European Reassurance Initiative 
(a)Extension of current limitation on construction projectsSection 2809 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1013) is amended— 
(1)in subsection (a), by inserting or the Military Construction Authorization Act for Fiscal Year 2015 after this division; and 
(2)in subsection (b)(1), by striking the date of the enactment of this Act and inserting December 26, 2013. 
(b)Limitation related to European Reassurance InitiativeThe Secretary of Defense or the Secretary of a military department shall not award any contract in connection with a construction project authorized in title XXIX of this division to be carried out at an installation operated in the European Command area of responsibility until— 
(1)the Secretary of Defense submits to the congressional defense committees a project notification that— 
(A)includes a completed military construction project data sheet (DD 1391); and 
(B)certifies that a pre-financing statement for eligible projects has been submitted through the North Atlantic Treaty Organization Security Investment Program; and 
(2)subject to subsection (c), the expiration of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code. 
(c)Relation to current limitation on construction projectsThe limitation imposed by subsection (b) is in addition to the limitation on construction projects carried out in the European Command area of responsibility imposed by section 2809 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1013), as amended by subsection (a). 
2806.Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United StatesSection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2808 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 112–239; 127 Stat. 1012), is further amended— 
(1)in subsection (c)(1), by striking shall not exceed and all that follows through the period at the end and inserting shall not exceed $100,000,000 between October 1, 2014, and the earlier of December 31, 2015, or the date of the enactment of an Act authorizing funds for military activities of the Department of Defense for fiscal year 2016.; and 
(2)in subsection (h)— 
(A)in paragraph (1), by striking December 31, 2014 and inserting December 31, 2015; and 
(B)in paragraph (2), by striking fiscal year 2015 and inserting fiscal year 2016. 
2807.Application of residential building construction standardsIf a residential building project (including repair or remodeling project) is authorized by this Act or will be carried out using amounts appropriated pursuant to an authorization of appropriations in this Act and the project will be designed and constructed to meet an above code green building standard or rating system, the Secretary of Defense or the Secretary of the military department concerned may use the ICC 700 National Green Building Standard, the LEED Green Building Standard System, the Green Globes Green Building Certification System, or an equivalent protocol developed using a voluntary consensus standard, as defined in Office of Management and Budget Circular Number A–119. 
2808.Limitation on construction of new facilities at Guantanamo Bay, Cuba 
(a)LimitationNone of the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Department of Defense may be used to construct new facilities at Guantanamo Bay, Cuba, until the Secretary of Defense certifies to the congressional defense committees that any new construction of facilities at Guantanamo Bay, Cuba, has enduring military value independent of a high value detention mission. 
(b)Rule of constructionNothing in subsection (a) shall be construed as limiting the ability of the Department of Defense to obligate or expend available funds to correct a deficiency that is life-threatening, health-threatening, or safety-threatening. 
BReal Property and Facilities Administration 
2811.Renewals, extensions, and succeeding leases for financial institutions operating on military installationsSection 2667(h) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4) 
(A)Paragraph (1) does not apply to a renewal, extension, or succeeding lease by the Secretary concerned with a financial institution selected in accordance with the Department of Defense Financial Management Regulation providing for the selection of financial institutions to operate on military installations if each of the following applies: 
(i)The on-base financial institution was selected before the date of the enactment of this paragraph or competitive procedures are used for the selection of any new financial institutions. 
(ii)A current and binding operating agreement is in place between the installation commander and the selected on-base financial institution. 
(B)The renewal, extension, or succeeding lease shall terminate upon the termination of the operating agreement described in subparagraph (A)(ii) associated with that lease.. 
2812.Deposit of reimbursed funds to cover administrative expenses relating to certain real property transactions 
(a)Authority to credit reimbursed funds to accounts currently availableSection 2695(c) of title 10, United States Code, is amended— 
(1)by striking the first sentence and inserting the following: 
(1) Amounts collected by the Secretary of a military department under subsection (a) for administrative expenses shall be credited, at the option of the Secretary— 
(A)to the appropriation, fund, or account from which the expenses were paid; or 
(B)to an appropriate appropriation, fund, or account currently available to the Secretary for the purposes for which the expenses were paid.; and 
(2) in the second sentence, by striking Amounts so credited and inserting the following: 
 
(2)Amounts credited under paragraph (1). 
(b)Prospective applicabilityThe amendments made by subsection (a) shall not apply to administrative expenses related to a real property transaction referred to in section 2695(b) of title 10, United States Code, that were covered by the Secretary of a military department using amounts appropriated to the Secretary before the date of the enactment of this Act. 
CProvisions Related to Asia-Pacific Military Realignment 
2821.Realignment of Marines Corps forces in Asia-Pacific region 
(a)Limitation based on cost estimates 
(1)Limitation amountPursuant to the Supplemental Environmental Impact Statement for the Guam and Commonwealth of the Northern Mariana Islands Military Relocation (2012 Roadmap Adjustments), the total amount obligated or expended from funds appropriated or otherwise made available for military construction for implementation of the Record of Decision for the relocation of Marine Corps forces to Guam associated with such Supplemental Environmental Impact Statement may not exceed $8,725,000,000, subject to such adjustment as may be made under paragraph (2). 
(2)Adjustment of limitation amountThe Secretary of the Navy may adjust the amount specified in paragraph (1) by the following: 
(A)The amounts of increases or decreases in costs attributable to economic inflation after September 30, 2014. 
(B)The amounts of increases or decreases in costs attributable to compliance with changes in Federal, Guam or Commonwealth of the Northern Mariana Islands, or local laws enacted after September 30, 2014. 
(3)Written notice of adjustmentAt the same time that the budget for a fiscal year is submitted to Congress under section 1105(a) of title 31, United States Code, the Secretary of the Navy shall submit to the congressional defense committees written notice of any adjustment to the amount specified in paragraph (1) made by the Secretary during the preceding fiscal year pursuant to the authority provided by paragraph (2). 
(b)Restriction on Development of Public Infrastructure 
(1)RestrictionIf the Secretary of Defense determines that any grant, cooperative agreement, transfer of funds to another Federal agency, or supplement of funds available under Federal programs administered by agencies other than the Department of Defense will result in the development (including repair, replacement, renovation, conversion, improvement, expansion, acquisition, or construction) of public infrastructure on Guam, the Secretary of Defense may not carry out such grant, transfer, cooperative agreement, or supplemental funding unless such grant, transfer, cooperative agreement, or supplemental funding— 
(A)is specifically authorized by law; and 
(B)will be used to carry out a public infrastructure project included in the report prepared by the Secretary of Defense under section 2822(d)(2) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1017), as in effect on the day before the date of the enactment of this Act. 
(2)Public infrastructure definedIn this subsection, the term public infrastructure means any utility, method of transportation, item of equipment, or facility under the control of a public entity or State or local government that is used by, or constructed for the benefit of, the general public. 
(c)Repeal of Superseded LawSection 2822 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1016) is repealed. The repeal of such section does not affect the validity of the amendment made by subsection (f) of such section or the responsibilities of the Economic Adjustment Committee and the Secretary of Defense under subsection (d) of such section, as in effect on the day before the date of the enactment of this Act. 
2822.Establishment of surface danger zone, Ritidian Unit, Guam National Wildlife Refuge 
(a)Agreement to establishIn order to accommodate the operation of a live-fire training range complex on Andersen Air Force Base-Northwest Field and the management of the adjacent Ritidian Unit of the Guam National Wildlife Refuge, the Secretary of the Navy and the Secretary of the Interior, notwithstanding the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.), may enter into an agreement providing for the establishment and operation of a surface danger zone which overlays the Ritidian Unit or such portion thereof as the Secretaries consider necessary. 
(b)Elements of agreementThe agreement to establish a surface danger zone over all or a portion of the Ritidian Unit of the Guam National Wildlife Refuge shall include— 
(1)measures to maintain the purposes of the Refuge; and 
(2)as appropriate, measures, funded by the Secretary of the Navy from funds appropriated after the date of enactment of this Act and otherwise available to the Secretary, for the following purposes: 
(A)Relocation and reconstruction of structures and facilities of the Refuge in existence as of the date of the enactment of this Act. 
(B)Mitigation of impacts to wildlife species present on the Refuge or to be reintroduced in the future in accordance with applicable laws. 
(C)Use of Department of Defense personnel to undertake conservation activities within the Ritidian Unit normally performed by Department of the Interior personnel, including habitat maintenance, maintaining the boundary fence, and conducting the brown tree snake eradication program. 
(D)Openings and closures of the surface danger zone to the public as may be necessary. 
DLand Conveyances 
2831.Land conveyance, Gordo Army Reserve Center, Gordo, Alabama 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the town of Gordo, Alabama (in this section referred to as the Town), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 3.79 acres and containing the Gordo Army Reserve Center located at 25226 Highway 82 in Gordo, Alabama, for the purpose of permitting the Town to use the parcel for municipal government purposes, including use by municipal utilities management, the municipal police department, and municipal officials and use as a community center and polling place. 
(b)Reversionary interestIf the Secretary of the Army determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a), all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(c)Alternative consideration option 
(1)Consideration optionIn lieu of exercising the reversionary interest under subsection (b), if the Secretary of the Army determines that the property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance, the Secretary may require the Town to pay to the United States an amount equal to the fair market value of the property, excluding the value of any improvements on the property constructed by the Town, as determined by the Secretary. 
(2)Treatment of consideration receivedConsideration received by the Secretary under paragraph (1) shall be deposited in the special account in the Treasury established for the Secretary under subsection (e) of section 2667 of title 10, United States Code, and shall be available to the Secretary for the same uses and subject to the same limitations as provided in that section. 
(d)Payment of cost of conveyance 
(1)Payment requiredThe Secretary of the Army shall require the Town to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. If amounts are collected from the Town in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Town. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to the appropriations or fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Army. 
(f)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States.  
2832.Land conveyance, West Nome Tank Farm, Nome, Alaska 
(a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the City of Nome, Alaska (in this section referred to as the City) all right, title, and interest of the United States in and to a parcel of real property consisting of approximately seven acres, including improvements thereon, known as the USAF West Nome Tank Farm, and located adjacent to the City's port facilities along Port Road in Nome, Alaska, for the purpose of permitting the City to use the property for municipal purposes, including municipal office space, port development, fuel storage for the municipal power plant, and municipal public utility facilities. 
(b)Interim leaseUntil such time as the real property described in subsection (a) may be conveyed to the City by deed, the Secretary of the Air Force may lease, without consideration, all or part of the real property to the City for municipal purposes, as described in such subsection. 
(c)Reversionary interest and alternative consideration option 
(1)In generalIf the Secretary of the Air Force determines at any time that the real property conveyed or leased to the City under this section is not being used for municipal purposes, then, at the option of the Secretary— 
(A)all right, title, and interest in and to the real property, including any improvement thereto, shall revert to and become the property of the United States, and the United States shall have the right of immediate entry onto the property; or 
(B)the Secretary may require the City to pay the Secretary an amount equal to the then current fair market value of the property, excluding the value of any improvements on the property constructed by the City, as determined by the Secretary. 
(2)Determination processA determination by the Secretary under paragraph (1) shall be made on the record after an opportunity for a hearing. 
(3)Treatment of cash payments receivedAny cash payment received by the Secretary under paragraph (1)(B) shall be deposited in the special account in the Treasury established for the Secretary under section 2667(e) of title 10, United State Code, and shall be available to the Secretary for the same uses and subject to the same limitations as provided in that section. 
(d)Payment of costs 
(1)Payment requiredThe Secretary of the Air Force shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out a conveyance or lease under this section, including survey costs, cost for environmental documentation, and other administrative costs related to the conveyance or lease. If amount are collected from the City in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance or lease, the Secretary shall refund the excess amount to the City. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance or lease or, if the period of availability for obligations for that appropriation has expired, to the appropriations or fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of propertyThe exact acreage and legal description of the real property to be conveyed or leased under this section shall be determined by a survey satisfactory to the Secretary of the Air Force. 
(f)Additional terms and conditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with a conveyance or lease under this section as the Secretary considers appropriate to protect the interests of the United States.  
2833.Land conveyance, former Air Force Norwalk Defense Fuel Supply Point, Norwalk, California 
(a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the City of Norwalk, California (in this section referred to as the City), all right, title, and interest of the United States in and to the real property, including any improvements thereon, consisting of approximately 15 acres at the former Norwalk Defense Fuel Supply Point for the purpose of permitting the City to use the property for public purposes. 
(b)Payment of cost of conveyance 
(1)Payment requiredThe Secretary of the Air Force shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. If amounts are collected from the City in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to the appropriations or fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(c)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force. 
(d)Additional termsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 
2834.Transfer of administrative jurisdiction and alternative land conveyance authority, former Walter Reed Army Hospital, District of Columbia 
(a)Transfer of jurisdiction authorized 
(1)Transfer authorizedThe Secretary of the Army may transfer to the administrative jurisdiction of the Secretary of State a parcel of real property at former Walter Reed Army Hospital in the District of Columbia consisting of approximately 43.53 acres for the purpose of permitting the Secretary of State to develop a Foreign Missions Center on the property. 
(2)Description of propertyThe property authorized for transfer under this subsection includes the following: 
(A)Building 3 (attached parking structure). 
(B)Buildings 19, 21, 22, 25, 26, 29, 29a, 30, 35 (residences). 
(C)Building 20 (Mologne House). 
(D)Building 32 (Wagner Physical Fitness Center). 
(E)Building 40 (Army Medical School–Walter Reed Institute of Research). 
(F)Building 41 (Red Cross). 
(G)Building 52 (warehouse and outpatient clinic). 
(H)Building 53 (former post theater). 
(I)Building 54 (The Armed Forces Institute of Pathology Building and former Military Medical Museum). 
(J)Buildings 55 and 56 (Fisher Houses). 
(K)Building 57 (Memorial Chapel). 
(b)Alternative conveyance authority 
(1)Conveyance for protection of public health, including researchIf the transfer of administrative jurisdiction authorized by subsection (a) does not occur, the Secretary of the Army may convey, without consideration, to an authorized recipient described in paragraph (2) all right, title, and interest of the United States in and a parcel of real property at former Walter Reed Army Hospital consisting of approximately 13.25 acres and containing of the buildings specified in subparagraphs (A), (G), (H), and (I) of subsection (a) for the purpose of permitting the recipient to use the parcel for the protection of public health, including research. 
(2)Authorized recipientsThe conveyance authorized by this subsection may be made to the District of Columbia, a political subdivision or instrumentality of the District of Columbia, a tax-supported medical institution, or a hospital or similar institution not operated for profit that has been exempt from taxation under section 501(c) of the Internal Revenue Code of 1986. 
(3)Reversionary interestIf the Secretary of the Army determines at any time that real property conveyed under this subsection is not being used in accordance with the purpose of the conveyance specified in paragraph (1), all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this paragraph shall be made on the record after an opportunity for a hearing. 
(4)Payment of costs of conveyance 
(A)Payment requiredThe Secretary of the Army shall require the recipient of the property under this subsection to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under this subsection, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the recipient of the property. 
(B)Treatment of amounts receivedAmounts received as reimbursement under subparagraph (A) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(5)Relation to other lawsSection 2905(b) of the Defense Base Closure and Realignment Act of 1990 (title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and section 2696 of title 10, United States Code, shall not apply with respect to real property conveyed under this subsection. 
(c)Description of propertiesThe exact acreage and legal description of the real property to be transferred or conveyed under this section shall be determined by a survey satisfactory to the Secretary of the Army. 
(d)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with a transfer or conveyance under this section as the Secretary of the Army considers appropriate to protect the interests of the United States. 
2835.Land conveyance, former Lynn Haven fuel depot, Lynn Haven, Florida 
(a)Conveyance authorized 
(1)In generalThe Secretary of the Air Force may convey to the City of Lynn Haven, Florida (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 144 acres at the former Lynn Haven Fuel Depot in Bay County, Florida. 
(2)Excluded propertyThe real property to be conveyed under paragraph (1) shall not include the portion of the former Lynn Haven Fuel Depot authorized to be conveyed by the Secretary to Florida State University by section 2843 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 553). 
(b)Consideration 
(1)Consideration requiredAs consideration for the conveyance under subsection (a)(1), the City shall pay to the United States an amount equal to the fair market value of the real property to be conveyed, as determined by the Secretary of the Air Force. 
(2)Treatment of consideration receivedConsideration received by the Secretary under paragraph (1) shall be deposited in the special account in the Treasury established for the Secretary under subsection (e) of section 2667 of title 10, United States Code, and shall be available to the Secretary for the same uses and subject to the same limitations as provided in that section. 
(c)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a)(1) shall be determined by a survey satisfactory to the Secretary of the Air Force. 
(d)Additional terms and conditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  
2836.Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier, Georgia 
(a)Transfers required 
(1)Camp Frank D. MerrillNot later than September 30, 2015, the Secretary of Agriculture shall transfer to the administrative jurisdiction of the Secretary of the Army for required Army force protection measures certain Federal land administered as part of the Chattahoochee National Forest, but permitted to the Secretary of the Army for Camp Frank D. Merrill in Dahlonega, Georgia, consisting of approximately 282 acres identified in the permit numbers 0018–01. 
(2)Lake Lanier propertyIn exchange for the land transferred under paragraph (1), the Secretary of the Army (acting through the Chief of Engineers) shall transfer to the administrative jurisdiction of the Secretary of Agriculture certain Federal land administered by the Army Corps of Engineers and consisting of approximately 10 acres adjacent to Lake Lanier at 372 Dunlap Landing Road, Gainesville, Georgia. 
(b)Use of transferred land 
(1)Camp Frank D. Merrill 
(A)In generalOn receipt of the land under subsection (a)(1), the Secretary of the Army shall— 
(i)continue to use the land for military purposes; 
(ii)maintain a public access road through the land or provide for alternative public access in coordination with the Secretary of Agriculture; and 
(iii)make accommodations for public access and enjoyment of the land, when such public use is consistent with Army mission and force protection requirements. 
(B)Return of jurisdictionThe land transferred under subsection (a)(1) shall return to the jurisdiction of the Secretary of Agriculture, based on the best interests of the United States, if the Secretary of the Army determines that the transferred land is no longer needed for military purposes. 
(2)Lake Lanier property 
(A)In generalOn receipt of the land under subsection (a)(2), the Secretary of Agriculture shall use the land for administrative purposes. 
(B)Sale of landThe Secretary of Agriculture may— 
(i)sell or exchange land transferred under subsection (a)(2); 
(ii)deposit the proceeds of a sale or exchange under clause (i) in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a); and 
(iii)retain the proceeds for future acquisition of land within the Chattahoochee-Oconee National Forest, with the proceeds to remain available for expenditure without further appropriation or fiscal year limitation. 
(c)Use and occupancy of National Forest System LandUse and occupancy of National Forest System land by the Department of the Army, other than land transferred pursuant to this Act, shall continue to be subject to all laws (including regulations) applicable to the National Forest System. 
(d)Endangered species 
(1)Critical habitat designation for dartersNothing in the transfer required by subsection (a)(1) shall affect the prior designation of land within the Chattahoochee National Forest as critical habitat for the Etowah darter (Etheostoma etowahae) and the Holiday darter (Etheostoma brevistrum). 
(2)Future critical habitat listings and designationsNothing in the transfer required by subsection (a)(1) shall affect the operation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for future listing or designations of critical habitat. 
(e)Legal description and map 
(1)Preparation and publicationThe Secretary of the Army and the Secretary of Agriculture shall publish in the Federal Register a legal description and map of both parcels of land to be transferred under subsection (a). 
(2)Force of lawThe legal description and map filed under paragraph (1) for a parcel of land shall have the same force and effect as if included in this Act, except that the Secretaries may correct errors in the legal description and map. 
(f)Reimbursement of costsThe Secretary of the Army shall reimburse the Secretary of Agriculture for all costs related to the transfer required by subsection (a), including, at a minimum, any costs incurred by the Secretary of Agriculture to assist in the preparation of the legal description and maps required by subsection (e). 
2837.Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii 
(a)Conveyance authorizedThe Secretary of the Navy may convey, without consideration, to the Honolulu Authority for Rapid Transportation (in this section referred to as the Honolulu Authority), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 1.2 acres at or in the nearby vicinity of Radford Drive and the Makalapa Gate of Joint Base Pearl Harbor-Hickam, for the purpose of permitting the Honolulu Authority to use the property as the location for a rail platform for the public benefit. 
(b)Condition on use of revenuesIf the property conveyed under subsection (a) is used, consistent with such subsection, for a public purpose that results in the generation of revenue for the Honolulu Authority, the Honolulu Authority shall agree to use the generated revenue only for passenger rail transit purposes by depositing the revenue in a fund designated for passenger rail transit use. 
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of the Navy shall require the Honolulu Authority to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Honolulu Authority in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Honolulu Authority. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy. 
(e)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2838.Modification of conditions on land conveyance, Joliet Army Ammunition Plant, IllinoisSection 2922(c)(2) of the Military Construction Authorization Act for Fiscal Year 1996 (division B of Public Law 104–106; 110 Stat. 605), as added by section 2842 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 863), is amended in the second sentence by striking 23 years of operation and inserting 38 years of operation. 
2839.Transfer of administrative jurisdiction, Camp Gruber, Oklahoma 
(a)Transfer authorizedUpon a determination by the Secretary of the Army that the parcel of property at Camp Gruber, Oklahoma, conveyed by the war asset deed dated June 29, 1949, between the United States of America and the State of Oklahoma, or any portion thereof, is needed for national defense purposes, including military training, and that the transfer of the parcel is in the best interest of the Department of the Army, the Administrator of General Services shall execute the reversionary clause in the deed and immediately transfer administrative jurisdiction to the Department of the Army. 
(b)Description of propertyThe exact acreage and legal description of any real property to be transferred under subsection (a) may be determined by a survey satisfactory to the Secretary of the Army. 
(c)Additional term and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with a transfer under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2840.Conveyance, Joint Base Charleston, South Carolina 
(a)Conveyance authorizedThe Secretary of the Air Force may convey to the City of Hanahan (in this section referred to as the City) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 53 total acres at Joint Base Charleston, South Carolina, for the purpose of accommodating the City's recreation needs. 
(b)Consideration 
(1)In generalAs consideration for the conveyance under subsection (a), the City shall provide the United States with consideration in an amount that is acceptable to the Secretary, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof. 
(2)In-kind considerationIn-kind consideration provided by the City under paragraph (1) may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facilities or infrastructure relating to the needs of Joint Base Charleston, South Carolina, that the Secretary considers acceptable. 
(3)Public benefit conveyanceA public benefit conveyance may also be used to transfer the property under subsection (a) to the City for public use. The property use must benefit the community as a whole, including use for parks and recreation. 
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of the Air Force may require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force. 
(e)Additional terms and conditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2841.Land exchanges, Arlington County, Virginia 
(a)Exchanges authorized 
(1)In generalThe Secretary of Defense may convey— 
(A)to Arlington County, Virginia (in this section referred to as the County), all right, title, and interest of the United States in and to one or more parcels of real property, together with any improvements thereon, located south of Columbia Pike and west of South Joyce Street in Arlington County, Virginia; and 
(B)to the Commonwealth of Virginia (in this section referred to as the Commonwealth), all right, title, and interest of the United States in and to one or more parcels of property east of Joyce Street in Arlington County, Virginia, necessary for the realignment of Columbia Pike and the Washington Boulevard-Columbia Pike interchange, as well as for future improvements to Interstate 395 ramps. 
(2)PhasingThe conveyances authorized by this subsection may be accomplished through a phasing of several exchanges if necessary. 
(b)ConsiderationAs consideration for the conveyances of real property under subsection (a), the Secretary of Defense shall receive— 
(1)from the County, all right, title, and interest of the County in and to one or more parcels of real property in the area known as the Southgate Road right-of-way, Columbia Pike right-of-way, and South Joyce Street right-of-way located in Arlington County, Virginia; and 
(2)from the Commonwealth, all right, title, and interest of the Commonwealth in and to one or more parcels of property in the area known as the Columbia Pike right-of-way, and the Washington Boulevard-Columbia Pike interchange. 
(c)Selection of property for conveyanceThe Memorandum of Understanding between the Department of the Army and Arlington County signed in January 2013 shall be used as a guide in determining the properties to be exchanged under this section. After consultation with the Commonwealth and the County, the Secretary of Defense shall determine the exact parcels to be exchanged, and such determination shall be final. In selecting the properties to be exchanged under subsections (a) and (b), the parties shall, within their respective authorities, seek— 
(1)to remove existing barriers to contiguous expansion of Arlington National Cemetery north of Columbia Pike through a realignment of Southgate Road to the western boundary of the former Navy Annex site; 
(2)to provide the County with sufficient property to construct a museum that honors the history of Freedman’s Village, as well as any other County or public use that is compatible with a location immediately adjacent to Arlington National Cemetery; and 
(3)to support the realignment and straightening of Columbia Pike, a redesign of the Washington Boulevard-Columbia Pike interchange, and future improvements to the Interstate 395 ramps. 
(d)Description of propertyThe exact acreage and legal description of the real property to be conveyed under this section shall be determined by surveys satisfactory to the Secretary of Defense, in consultation with the Commonwealth and the County. 
(e)Terms and conditionsThe conveyances of real property authorized under this section shall be accomplished by one or more exchange agreements upon terms and conditions mutually satisfactory to the Secretary of Defense, the Commonwealth, and the County. 
(f)Repeal of obsolete authoritySection 2881 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2153) is repealed. The repeal of such section does not affect the amendments made by subsections (g) and (h) of such section.  
EMilitary Memorials, Monuments, and Museums 
2851.Acceptance of in-kind gifts on behalf of Heritage Center for the National Museum of the United States ArmySection 4772(c)(2)(A) of title 10, United States Code, is amended by striking accept funds from the Army Historical Foundation and insert accept funds and in-kind gifts, including services, construction materials, and equipment used in construction, from the Army Historical Foundation and other persons. 
2852.Mt. Soledad Veterans Memorial, San Diego, California 
(a)Requirement to convey Mt. Soledad Veterans MemorialSubject to subsections (b) and (d), the Secretary of Defense shall convey all right, title, and interest of the United States in and to the Mt. Soledad Veterans Memorial in San Diego, California, to the Mount Soledad Memorial Association, Inc. 
(b)ContingenciesThe requirement under subsection (a) to convey the Memorial to the Association is contingent upon— 
(1)an agreement between the Association and the Secretary of the Defense regarding consideration to be paid by the Association as described in subsection (c); and 
(2)the Association’s agreement to accept the Memorial subject to the conditions described in subsection (d). 
(c)Consideration 
(1)Determination of considerationThe Secretary of Defense shall convey the Memorial to the Association for consideration that, as determined by the Secretary, reasonably reflects— 
(A)the price paid by the United States to purchase the Memorial pursuant to Public Law 109–272 (16 U.S.C. 431 note); 
(B)significant reductions in the market value of the Memorial as a result of the conditions imposed by subsection (d); and 
(C)any additional equities the Association may have, such as prior occupancy and any improvements made to the Memorial. 
(2)Time for paymentThe amount of consideration determined under paragraph (1) need not be received by the United States in full before conveyance of the Memorial. The consideration may be paid over a period of time or through installments, or such other financial instruments or arrangements, as may be reasonably convenient for the Secretary and the Association. 
(d)Conditions of conveyanceThe conveyance of the Memorial under subsection (a) shall be subject to the following conditions: 
(1)The Memorial shall be accepted in its condition at the time of the conveyance, commonly known as conveyance as is. 
(2)The Association, and any successive owner of the Memorial, shall maintain and use the Memorial as a veterans memorial in perpetuity. 
(3)If the Secretary of Defense determines that the Memorial is ever put to a use other than as a veterans memorial, the United States shall have the right, at its election, to reacquire all right, title, and interest in and to the Memorial without any right of compensation to the owner or any other person. Any election to reacquire the Memorial under the authority of this paragraph shall be temporary and solely for the purpose of conveying, as expeditiously as practicable, the Memorial to another entity subject to the same conditions in this subsection. 
(e)DefinitionsIn this section: 
(1)The term Association means the Mount Soledad Memorial Association, Inc.  
(2)The terms Mt. Soledad Veterans Memorial and Memorial mean the memorial in San Diego, California, acquired by the United States pursuant to Public Law 109–272 (16 U.S.C. 431 note). 
(3)The term veterans memorial means a display of commemorative objects, such as tablets, statuary, and other fixtures, that— 
(A)pays tribute to those persons who served in the Armed Forces of the United States; and 
(B)is unencumbered by structures not intended for the purpose specified in subparagraph (A). 
2853.Establishment of memorial to the victims of the shooting at the Washington Navy Yard on September 16, 2013 
(a)Memorial authorizedThe Secretary of the Navy may permit a third party to establish and maintain a memorial dedicated to the victims of the shooting attack at the Washington Navy Yard that occurred on September 16, 2013. 
(b)Location of memorialThe Secretary of the Navy may permit the memorial authorized by subsection (a) to be established at the Washington Navy Yard. 
(c)Establishment of accountAn account shall be established on the books of the Treasury for the purpose of managing contributions received pursuant to paragraph (d). 
(d)Acceptance of contributionsThe Secretary of the Navy may establish procedures under which the Secretary may solicit and accept monetary contributions or gifts of property for the purpose of the activities described in subsection (a). 
(e)Deposit of contributionsWithout regard to the limitations set forth under section 2601(c)(2) of title 10, United States Code, amounts collected by the Secretary of the Navy under subsection (d) shall be— 
(1)credited as discretionary offsetting collections in the account established under subsection (c); and 
(2)available, to the extent and in amounts provided in advance in appropriations Acts, until expended for the purposes described in subsection (a). 
(f)Use of federal funds prohibitedFederal funds may not be used to design, procure, prepare, install, or maintain the memorial authorized by subsection (a). 
(g)ConditionThe memorial authorized by subsection (a) may not be established until the Secretary of the Navy determines that an assured source of non-Federal funding has been established for the design, procurement, installation, and maintenance of the memorial in perpetuity. 
(h)Design of memorialThe final design of the memorial authorized by subsection (a) shall be subject to the approval of the Secretary of the Navy. 
FDesignations 
2861.Redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies 
(a)RedesignationThe Department of Defense regional center for security studies known as the Asia-Pacific Center for Security Studies is hereby renamed the Daniel K. Inouye Asia-Pacific Center for Security Studies. 
(b)Conforming amendments 
(1)Reference to regional centers for strategic studiesSection 184(b)(2)(B) of title 10, United States Code, is amended by striking Asia-Pacific Center for Security Studies and inserting Daniel K. Inouye Asia-Pacific Center for Security Studies. 
(2)Acceptance of gifts and donationsSection 2611(a)(2)(B) of such title is amended by striking Asia-Pacific Center for Security Studies and inserting Daniel K. Inouye Asia-Pacific Center for Security Studies. 
(c)ReferencesAny reference to the Department of Defense Asia-Pacific Center for Security Studies in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Daniel K. Inouye Asia-Pacific Center for Security Studies. 
GOther Matters 
2871.Report on physical security at Department of Defense facilities 
(a)Report requiredNot later than April 30, 2015, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a summary of the actions taken by the Department of Defense to respond to recommendations resulting from the reviews of security standards following the November 2009 shootings at Fort Hood, Texas, and the September 2013 shootings at the Washington Navy Yard, District of Columbia, which included an assessment of the ability of the Department to detect, prevent, and respond to future incidents of violence at Department facilities. 
(b)Elements of reportThe report required by subsection (a) shall include the following: 
(1)A summary of the recommendations resulting from the security standards reviews referred to in subsection (a). 
(2)A description of the actions taken on each recommendation. 
(3)An assessment of current and planned physical security capabilities at Department facilities, and their ability to meet Department physical security requirements. 
(4)An identification and assessment of known and potential physical security shortfalls at Department facilities. 
(5)An assessment of the ability of the Department to eliminate or mitigate shortfalls in physical security at Department facilities, including recommendations on means to increase physical security at such facilities and the funding required to implement such means.  
XXIXOverseas Contingency Operations Military Construction  
 
Sec. 2901. Authorized Army construction and land acquisition project. 
Sec. 2902. Authorized Air Force construction and land acquisition projects. 
Sec. 2903. Authorized Defense Agency construction and land acquisition project. 
Sec. 2904. Authorization of appropriations. 
2901.Authorized Army construction and land acquisition projectThe Secretary of the Army may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallationAmount 
 
RomaniaMihail Kogalniceanu$37,000,000 
2902.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallationAmount 
 
BulgariaGraf Ignatievo$3,200,000 
EstoniaAmari$24,780,000 
ItalyCamp Darby$44,450,000 
LatviaLielvarde$10,710,000 
LithuaniaSiauliai$13,120,000 
PolandLask$22,400,000 
RomaniaCamp Turzii$2,900,000 
2903.Authorized Defense Agency construction and land acquisition projectThe Secretary of Defense may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table: 
Defense Agency: Outside the United States 
 
InstallationDefense AgencyAmount 
 
Worldwide Classified National Security Agency$46,000,000 
2904.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602. 
XXXNatural Resources Related General Provisions 
 
Subtitle A—Land Conveyances and Related Matters 
Sec. 3001. Land conveyance, Wainwright, Alaska. 
Sec. 3002. Sealaska land entitlement finalization. 
Sec. 3003. Southeast Arizona land exchange and conservation. 
Sec. 3004. Land exchange, Cibola National Wildlife Refuge, Arizona, and Bureau of Land Management land in Riverside County, California. 
Sec. 3005. Special rules for Inyo National Forest, California, land exchange. 
Sec. 3006. Land exchange, Trinity Public Utilities District, Trinity County, California, the Bureau of Land Management, and the Forest Service. 
Sec. 3007. Idaho County, Idaho, shooting range land conveyance. 
Sec. 3008. School District 318, Minnesota, land exchange. 
Sec. 3009. Northern Nevada land conveyances. 
Sec. 3010. San Juan County, New Mexico, Federal land conveyance. 
Sec. 3011. Land conveyance, Uinta-Wasatch-Cache National Forest, Utah. 
Sec. 3012. Conveyance of certain land to the city of Fruit Heights, Utah. 
Sec. 3013. Land conveyance, Hanford Site, Washington. 
Sec. 3014. Ranch A Wyoming consolidation and management improvement. 
Subtitle B—Public Lands and National Forest System Management 
Sec. 3021. Bureau of Land Management permit processing. 
Sec. 3022. Internet-based onshore oil and gas lease sales. 
Sec. 3023. Grazing permits and leases. 
Sec. 3024. Cabin user and transfer fees. 
Subtitle C—National Park System Units 
Sec. 3030. Addition of Ashland Harbor Breakwater Light to the Apostle Islands National Seashore. 
Sec. 3031. Blackstone River Valley National Historical Park. 
Sec. 3032. Coltsville National Historical Park. 
Sec. 3033. First State National Historical Park. 
Sec. 3034. Gettysburg National Military Park. 
Sec. 3035. Harriet Tubman Underground Railroad National Historical Park, Maryland. 
Sec. 3036. Harriet Tubman National Historical Park, Auburn, New York. 
Sec. 3037. Hinchliffe Stadium addition to Paterson Great Falls National Historical Park. 
Sec. 3038. Lower East Side Tenement National Historic Site. 
Sec. 3039. Manhattan Project National Historical Park. 
Sec. 3040. North Cascades National Park and Stephen Mather Wilderness. 
Sec. 3041. Oregon Caves National Monument and Preserve. 
Sec. 3042. San Antonio Missions National Historical Park. 
Sec. 3043. Valles Caldera National Preserve, New Mexico. 
Sec. 3044. Vicksburg National Military Park. 
Subtitle D—National Park System Studies, Management, and Related Matters 
Sec. 3050. Revolutionary War and War of 1812 American battlefield protection program. 
Sec. 3051. Special resource studies. 
Sec. 3052. National heritage areas and corridors. 
Sec. 3053. National historic site support facility improvements. 
Sec. 3054. National Park System donor acknowledgment. 
Sec. 3055. Coin to commemorate 100th anniversary of the National Park Service. 
Sec. 3056. Commission to study the potential creation of a National Women's History Museum. 
Sec. 3057. Cape Hatteras National Seashore Recreational Area. 
Subtitle E—Wilderness and Withdrawals 
Sec. 3060. Alpine Lakes Wilderness additions and Pratt and Middle Fork Snoqualmie Rivers protection. 
Sec. 3061. Columbine-Hondo Wilderness. 
Sec. 3062. Hermosa Creek watershed protection. 
Sec. 3063. North Fork Federal lands withdrawal area. 
Sec. 3064. Pine Forest Range Wilderness. 
Sec. 3065. Rocky Mountain Front Conservation Management Area and wilderness additions. 
Sec. 3066. Wovoka Wilderness. 
Sec. 3067. Withdrawal area related to Wovoka Wilderness. 
Sec. 3068. Withdrawal and reservation of additional public land for Naval Air Weapons Station, China Lake, California. 
Subtitle F—Wild and Scenic Rivers 
Sec. 3071. Illabot Creek, Washington, wild and scenic river. 
Sec. 3072. Missisquoi and Trout wild and scenic rivers, Vermont. 
Sec. 3073. White Clay Creek wild and scenic river expansion. 
Sec. 3074. Studies of wild and scenic rivers. 
Subtitle G—Trust Lands 
Sec. 3077. Land taken into trust for benefit of the Northern Cheyenne Tribe. 
Sec. 3078. Transfer of administrative jurisdiction, Badger Army Ammunition Plant, Baraboo, Wisconsin. 
Subtitle H—Miscellaneous Access and Property Issues 
Sec. 3081. Ensuring public access to the summit of Rattlesnake Mountain in the Hanford Reach National Monument. 
Sec. 3082. Anchorage, Alaska, conveyance of reversionary interests. 
Sec. 3083. Release of property interests in Bureau of Land Management land conveyed to the State of Oregon for establishment of Hermiston Agricultural Research and Extension Center. 
Subtitle I—Water Infrastructure 
Sec. 3087. Bureau of Reclamation hydropower development. 
Sec. 3088. Toledo Bend Hydroelectric Project. 
Sec. 3089. East Bench Irrigation District contract extension. 
Subtitle J—Other Matters 
Sec. 3091. Commemoration of centennial of World War I. 
Sec. 3092. Miscellaneous issues related to Las Vegas valley public land and Tule Springs Fossil Beds National Monument. 
Sec. 3093. National Desert Storm and Desert Shield Memorial. 
Sec. 3094. Extension of legislative authority for establishment of commemorative work in honor of former President John Adams. 
Sec. 3095. Refinancing of Pacific Coast groundfish fishing capacity reduction loan. 
Sec. 3096. Payments in lieu of taxes. 
ALand Conveyances and Related Matters 
3001.Land conveyance, Wainwright, Alaska 
(a)DefinitionsIn this section: 
(1)CorporationThe term Corporation means the Olgoonik Corporation, an Alaska Native Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)ConveyanceNot later than 180 days after the date of enactment of this Act and after the date of completion of the appraisal required under subsection (d)(1)(B), the Secretary shall convey to the Corporation by quitclaim deed, for the amount of consideration determined under subsection (d)(1), all right, title, and interest of the United States in and to a parcel of real property described in subsection (c).  
(c)Description of propertyThe parcel to be conveyed under subsection (b) consists of approximately 1,518 acres and improvements comprising a former Distant Early Warning Line site in the National Petroleum Reserve in Alaska near Wainwright, Alaska, and described as United States Survey Number 5252 located within the Umiat Meridian. 
(d)Terms and conditions 
(1)Consideration 
(A)In generalAs consideration for the conveyance of the property under subsection (b), the Corporation shall pay to the Secretary an amount equal to not less than the fair market value of the conveyed property, to be determined as provided in subparagraph (B).  
(B)AppraisalThe fair market value of the property to be conveyed under subsection (b) shall be determined based on an appraisal that is conducted—  
(i)by an independent appraiser selected by the Secretary; and  
(ii)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.  
(2)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
3002.Sealaska land entitlement finalization 
(a)DefinitionsIn this section: 
(1)MapsThe term maps means the maps entitled Sealaska Land Entitlement Finalization, numbered 1 through 18, and dated June 14, 2013. 
(2)SealaskaThe term Sealaska means the Sealaska Corporation, a Regional Native Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of Alaska. 
(b)Finalization of entitlement 
(1)In generalIf, not later than 90 days after the date of enactment of this Act, the Secretary receives a corporate resolution adopted by the board of directors of Sealaska agreeing to accept the conveyance of land described in paragraph (2) in accordance with this section as full and final satisfaction of the remaining land entitlement of Sealaska under section 14(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)), the Secretary shall— 
(A)implement the provisions of this section; and 
(B)charge the entitlement pool under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) 70,075 acres, reduced by the number of acres deducted under paragraph (2)(B), in fulfillment of the remaining land entitlement for Sealaska under that Act, notwithstanding whether the surveyed acreage of the 18 parcels of land generally depicted on the maps as Sealaska Selections and patented under subsection (c) is less than or more than 69,585 acres, reduced by the number of acres deducted under paragraph (2)(B). 
(2)Final entitlement 
(A)In generalExcept as provided in subparagraph (B), the 70,075 acres of land described in paragraph (1) shall consist of— 
(i)the 18 parcels of Federal land comprising approximately 69,585 acres that is generally depicted as Sealaska Selections on the maps; and 
(ii)a total of not more than 490 acres of Federal land for cemetery sites and historical places comprised of parcels that are applied for in accordance with subsection (d). 
(B)Deduction 
(i)In generalThe Secretary shall deduct from the number of acres of Federal land described in subparagraph (A)(i) the number of acres of Federal land for which the Secretary has issued a conveyance under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) during the period beginning on August 1, 2012, and ending on the date of receipt of the resolution under paragraph (1). 
(ii)AgreementThe Secretary, the Secretary of Agriculture, and Sealaska shall negotiate in good faith to make a mutually agreeable adjustment to the parcel of Federal land generally depicted on the maps numbered 1 and 18 to implement the deduction of acres required by clause (i). 
(3)Effect of acceptanceThe resolution filed by Sealaska in accordance with paragraph (1) shall— 
(A)be final and irrevocable; and 
(B)without any further administrative action by the Secretary, result in— 
(i)the relinquishment of all existing selections made by Sealaska under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)); and 
(ii)the termination of all withdrawals by section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615), except to the extent a selection by a Village Corporation under subsections (b) and (d) of section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) remains pending, until the date on which those selections are resolved. 
(4)Failure To acceptIf Sealaska fails to file the resolution in accordance with paragraph (1)— 
(A)the provisions of this section shall cease to be effective, except as otherwise provided in this subsection; 
(B)the Secretary shall, not later than 5 years after the date of enactment of this Act, complete the interim conveyance of the remaining land entitlement to Sealaska under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) from prioritized selections on file with the Secretary on the date of enactment of this Act; and 
(C) 
(i)the remaining land entitlement of Sealaska under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) shall be 70,075 acres, provided that the Secretary shall deduct the number of acres of Federal land for which the Secretary has issued a conveyance under section 14(h)(8) of that Act (43 U.S.C. 1613(h)(8)) during the period beginning on August 1, 2012, and ending 90 days after the date of enactment of this Act; and 
(ii)if the Governor of the State does not approve the prioritized selections of Sealaska in the Saxman or Yakutat withdrawal areas as required by section 14(h)(8)(B) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)(B)) by the date that is 42 months after the date of enactment of this Act, the Secretary shall reject those selections and fulfill the remaining land entitlement of Sealaska from the remaining prioritized selections on file with the Secretary on the date of enactment of this Act. 
(5)Scope of lawExcept as provided in paragraphs (4) and (6), this section provides the exclusive authority under which the remaining land entitlement of Sealaska under section 14(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)) may be fulfilled. 
(6)EffectNothing in this section affects any land that is— 
(A)the subject of an application under subsection (h)(1) of section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) that is pending on the date of enactment of this Act; and 
(B)conveyed in accordance with that subsection. 
(c)Conveyances to Sealaska 
(1)Interim conveyance 
(A)In generalSubject to valid existing rights, paragraphs (3), (4), and (5), subsection (b)(2), and subsection (e)(1), the Secretary shall complete the interim conveyance of the 18 parcels of Federal land comprising approximately 69,585 acres generally depicted on the maps by the date that is 60 days after the date of receipt of the resolution under subsection (b)(1), subject to the Secretary identifying and reserving, by the date that is 2 years after the date of enactment of this Act, any easement under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)) that could have been reserved prior to the interim conveyance. 
(B)Failure to reserve easements by deadlineIf the Secretary does not complete the reservation of easements under subparagraph (A) by the date that is 2 years after the date of enactment of this Act, the Secretary shall reserve the easements as soon as practicable after that date. 
(2)Withdrawal 
(A)In generalSubject to valid existing rights, the Federal land described in paragraph (1) is withdrawn from— 
(i)all forms of appropriation under the public land laws; 
(ii)location, entry, and patent under the mining laws; 
(iii)disposition under laws relating to mineral or geothermal leasing; and 
(iv)selection under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508). 
(B)TerminationThe withdrawal under subparagraph (A) shall remain in effect until— 
(i)if Sealaska fails to file a resolution in accordance with subsection (b)(1), the date that is 90 days after the date of enactment of this Act; or 
(ii)the date on which the Federal land is conveyed under paragraph (1). 
(3)Treatment of land conveyedExcept as otherwise provided in this section, any land conveyed to Sealaska under paragraph (1) shall be— 
(A)considered to be land conveyed by the Secretary under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)); and 
(B)subject to all laws (including regulations) applicable to entitlements under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)), including section 907(d) of the Alaska National Interest Lands Conservation Act (43 U.S.C. 1636(d)). 
(4)Easements 
(A)Public easements 
(i)In generalThe interim conveyance and patents for the land under paragraph (1) shall be subject to the reservation of public easements under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)). 
(ii)TerminationNo public easement reserved on land conveyed under paragraph (1) shall be terminated without publication of notice of the proposed termination in the Federal Register. 
(iii)Reservation of easementsIn the interim conveyance and patents for the land under paragraph (1), the Secretary shall reserve the right of the Secretary to amend the interim conveyance and patents to include reservations of public easements under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)) until the completion of the easement reservation process. 
(B)Conservation easements 
(i)In generalIn the interim conveyance and patents for the land under paragraph (1), the Secretary shall reserve a conservation easement to protect the aquatic and riparian habitat extending 100 feet on each side of the anadromous water bodies depicted as 100 Foot Conservation Easement on the maps numbered 3, 4, and 6. 
(ii)ProhibitionThe commercial harvest of timber within the conservation easements described in clause (i) shall be prohibited, except that Sealaska may, for the purpose of harvesting timber outside of the conservation easement— 
(I)maintain roads within the conservation easement that are in existence on the date of enactment of this Act; and 
(II)construct temporary roads and yarding corridors across the conservation easements in accordance with the applicable National Forest System construction standards. 
(iii)AdministrationThe Secretary of Agriculture shall administer the conservation easements described in clause (i). 
(C)Research easementIn the interim conveyance and patent for the land generally depicted on the map numbered 7, the Secretary shall reserve an easement— 
(i)to access and continue Forest Service research activities on the study plots located on the land; and 
(ii)that shall remain in effect for a 10-year period beginning on the date of enactment of this Act. 
(D)Koscuisko Island road easement 
(i)In generalConcurrently with the conveyance of land under paragraph (1), the Secretary shall grant to Sealaska an easement on Koscuisko Island providing access to and use by Sealaska of the sort yard and all other upland facilities at the sort yard that are associated with the transfer of logs to the marine environment, subject to— 
(I)the agreement under clause (iii); and 
(II)the agreement under subsection (e)(2). 
(ii)Scope of the EasementThe easement under clause (i) shall enable Sealaska— 
(I)to construct, use, and maintain a road connecting the National Forest System Road known as Cape Pole Road to the National Forest System Road known as South Shipley Bay Road within the corridor depicted on the map numbered 3; 
(II)to use, maintain, and if necessary, reconstruct the National Forest System Road known as South Shipley Bay Road referred to in subclause (I) to access the sort yard and associated upland facilities at Shipley Bay; and 
(III)to use, maintain, and expand the sort yard and associated upland facilities at Shipley Bay that are within the area depicted on the map numbered 3. 
(iii)Roads and facilities use agreementIn addition to the agreement under subsection (e)(2), the Secretary of Agriculture and Sealaska shall enter into an agreement relating to the access, use, maintenance, and improvement of the roads and facilities under this subparagraph. 
(iv)EffectNothing in this subparagraph preempts or otherwise affects State or local regulatory authority. 
(5)Hunting, fishing, and recreation 
(A)In generalAny land conveyed under paragraph (1) that is located outside a withdrawal area designated under section 16(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1615(a)) shall remain open and available to subsistence uses, noncommercial recreational hunting and fishing, and other noncommercial recreational uses by the public under applicable law— 
(i)without liability on the part of Sealaska, except for willful acts, to any user as a result of the use; and 
(ii)subject to— 
(I)any reasonable restrictions that may be imposed by Sealaska on the public use— 
(aa)to ensure public safety; 
(bb)to minimize conflicts between recreational and commercial uses; 
(cc)to protect cultural resources; 
(dd)to conduct scientific research; or 
(ee)to provide environmental protection; and 
(II)the condition that Sealaska post on any applicable property, in accordance with State law, notices of the restrictions on use. 
(B)EffectAccess provided to any individual or entity under subparagraph (A) shall not— 
(i)create an interest in any third party in the land conveyed under paragraph (1); or 
(ii)provide standing to any third party in any review of, or challenge to, any determination by Sealaska with respect to the management or development of the land conveyed under paragraph (1), except as against Sealaska for the management of public access under subparagraph (A). 
(d)Cemetery sites and historical places 
(1)In generalNotwithstanding section 14(h)(1)(E) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)(E)), Sealaska may submit applications for the conveyance under section 14(h)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)(A)) of not more than 76 cemetery sites and historical places— 
(A)that are listed in the document entitled Sealaska Cemetery Sites and Historical Places and dated October 17, 2012; 
(B)that are cemetery sites and historical places included in the report by Wilsey and Ham, Inc., entitled 1975 Native Cemetery and Historic Sites of Southeast Alaska (Preliminary Report) and dated October 1975; 
(C)for which Sealaska has not previously submitted an application; and 
(D)that are not located within a conservation system unit (as defined in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102)). 
(2)Procedure for evaluating applicationsExcept as otherwise provided in this subsection, the Secretary shall consider all applications submitted under this subsection in accordance with the criteria and procedures set forth in applicable regulations in effect as of the date of enactment of this Act. 
(3)ConveyanceIf approved under the procedures described in paragraph (2), the Secretary shall convey cemetery sites and historical places that result in the conveyance of a total of approximately 490 acres of Federal land comprised of parcels that are— 
(A)applied for in accordance with this subsection; and 
(B)subject to— 
(i)valid existing rights; 
(ii)the public access provisions of paragraph (7); 
(iii)the condition that the conveyance of land for the site listed under paragraph (1)(A) as Bay of Pillars Portage is limited to not more than 25 acres in T.60 S., R.72 E., Sec. 28, Copper River Meridian; and 
(iv)the condition that any access to or use of the cemetery sites and historical places shall be consistent with the management plans for adjacent public land, if the management plans are more restrictive than the laws (including regulations) applicable under paragraph (9). 
(4)TimelineNo application for a cemetery site or historical place may be submitted under paragraph (1) after the date that is 2 years after the date of enactment of this Act. 
(5)Consultation with Recognized Tribal EntitySealaska shall— 
(A)consult with any affected federally recognized Indian tribe before submitting any application for a cemetery site or historical place located within the vicinity of the Indian tribe; and 
(B)include with each application described in subparagraph (A) a statement that the required consultation was carried out in accordance with that subparagraph. 
(6)Selection of additional cemetery sitesIf Sealaska submits timely applications to the Secretary in accordance with paragraphs (1), (4), and (5), for all 76 sites listed under paragraph (1)(A), and the Secretary rejects any of those applications in whole or in part— 
(A)not later than 2 years after the date on which the Secretary completes the conveyance of eligible cemetery sites and historical places applied for under paragraph (1), and subject to paragraph (5), Sealaska may submit applications for the conveyance under section 14 (h)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)(A)) of additional cemetery sites that are not located in a conservation system unit described in paragraph (1)(D), the total acreage of which, together with the cemetery sites and historical places previously conveyed by the Secretary under paragraph (3), shall not exceed 490 acres; and 
(B)the Secretary shall— 
(i)consider any applications for the conveyance of additional cemetery sites in accordance with paragraph (2); and 
(ii)if the applications are approved, provide for the conveyance of the sites in accordance with paragraph (3). 
(7)Public access 
(A)In generalSubject to subparagraph (B), any land conveyed under this subsection shall be subject to— 
(i)the reservation of public easements under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)); 
(ii)public access across the conveyed land in cases in which no reasonable alternative access around the land is available, without liability to Sealaska, except for willful acts, to any user by reason of the use; and 
(iii)public access to and along any Class I stream described in section 705(e) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 539d(e)) for noncommercial recreational and subsistence fishing, without liability to Sealaska, except for willful acts, to any user by reason of the use. 
(B)LimitationsThe public access and use under clauses (ii) and (iii) of subparagraph (A) shall be subject to— 
(i)any reasonable restrictions that may be imposed by Sealaska on the public access and use— 
(I)to ensure public safety; 
(II)to protect and conduct research on the historic, archaeological, and cultural resources of the conveyed land; or 
(III)to provide environmental protection; 
(ii)the condition that Sealaska post on any applicable property, in accordance with State law, notices of the restrictions on the public access and use; and 
(iii)the condition that the public access and use shall not be incompatible with or in derogation of the values of the area as a cemetery site or historical place, as provided in section 2653.11 of title 43, Code of Federal Regulations (or a successor regulation). 
(C)EffectAccess provided to any individual or entity by subparagraph (A) shall not— 
(i)create an interest in any third party in the land conveyed under this subsection; or 
(ii)provide standing to any third party in any review of, or challenge to, any determination by Sealaska with respect to the management or development of the land conveyed under this subsection, except as against Sealaska for the management of public access under subparagraph (B). 
(8)Prohibition on transfer or loss 
(A)Prohibition on transferNotwithstanding any other provision of law, Sealaska shall not— 
(i)alienate, transfer, assign, mortgage, or pledge any cemetery site or historical place conveyed under this subsection to any person or entity other than the United States; or 
(ii)permit development or improvement of the cemetery site or historical place for any use which is incompatible with, or is in derogation of, the values of the area as a cemetery site or historical place. 
(B)Prohibition on lossNotwithstanding any other provision of law, any cemetery site or historical place conveyed to Sealaska under this subsection shall be exempt from— 
(i)adverse possession and similar claims based on estoppel; 
(ii)title 11 of the United States Code or a successor law, any other insolvency or moratorium law, or any other law generally affecting creditors’ rights; 
(iii)judgments in any action at law or in equity to recover sums owed or penalties incurred by Sealaska or any employee, officer, director, or shareholder of Sealaska, except for liens from real property taxes; and 
(iv)involuntary distributions or conveyances to any person or entity other than the United States related to the involuntary dissolution of Sealaska. 
(9)Treatment of land conveyedExcept as otherwise provided in this section, any land conveyed to Sealaska under this subsection shall be— 
(A)considered land conveyed by the Secretary under section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)); and 
(B)subject to all laws (including regulations) applicable to conveyances under section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)), including section 907(d) of the Alaska National Interest Lands Conservation Act (43 U.S.C. 1636(d)). 
(e)Miscellaneous 
(1)Special use authorizations 
(A)In generalOn the conveyance of land to Sealaska under subsection (c)(1)— 
(i)any guiding or outfitting special use authorization issued by the Forest Service for the use of the conveyed land shall terminate; and 
(ii)as a condition of the conveyance and consistent with section 14(g) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)), Sealaska shall issue the holder of the special use authorization terminated under clause (i) an authorization to continue the authorized use, subject to the terms and conditions that were in the special use authorization issued by the Forest Service, for— 
(I)the remainder of the term of the authorization; and 
(II)1 additional consecutive 10-year renewal period. 
(B)Notice of commercial activitiesSealaska and any holder of a guiding or outfitting authorization under this paragraph shall have a mutual obligation, subject to the guiding or outfitting authorization, to inform the other party of any commercial activities prior to engaging in the activities on the land conveyed to Sealaska under subsection (c)(1). 
(C)Negotiation of new termsNothing in this paragraph precludes Sealaska and the holder of a guiding or outfitting authorization from negotiating a new mutually agreeable guiding or outfitting authorization. 
(D)LiabilityNeither Sealaska nor the United States shall bear any liability, except for willful acts of Sealaska or the United States, regarding the use and occupancy of any land conveyed to Sealaska under this section, as provided in any outfitting or guiding authorization under this paragraph. 
(2)Roads and facilitiesNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture and Sealaska shall negotiate in good faith to develop a binding agreement— 
(A)for the use of National Forest System roads and related transportation facilities by Sealaska; and 
(B)the use of Sealaska roads and related transportation facilities by the Forest Service. 
(3)Traditional trade and migration routes 
(A)Identification of routes 
(i)The Inside PassageThe route from Yakutat to Dry Bay, as generally depicted on the map entitled “Traditional Trade and Migration Route, Neix naax aan náx—The Inside Passage” and dated April 22, 2013, shall be known as “Neix naax aan náx” (“The Inside Passage”). 
(ii)Canoe RoadThe route from the Bay of Pillars to Port Camden, as generally depicted on the map entitled “Traditional Trade and Migration Route, Yakwdeiyí—Canoe Road” and dated April 22, 2013, shall be known as “Yakwdeiyí” (“Canoe Road”). 
(iii)The People's RoadThe route from Portage Bay to Duncan Canal, as generally depicted on the map entitled “Traditional Trade and Migration Route, Lingít Deiyí—The People’s Road” and dated April 22, 2013, shall be known as “Lingít Deiyí” (“The People’s Road”). 
(B)Access to traditional trade and migration routesThe culturally and historically significant trade and migration routes described in subparagraph (A) shall be open to travel by Sealaska and the public in accordance with applicable law, subject to such terms, conditions, and special use authorizations as the Secretary of Agriculture may require. 
(4)Tongass national forest young growth management 
(A)In generalNotwithstanding subsection (m) of section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) and in addition to the authority provided under that subsection and the terms of section 705(a) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 539d(a)), the Secretary of Agriculture may allow the harvest of trees prior to the culmination of mean annual increment of growth in areas that are available for commercial timber harvest under the Tongass National Forest Land and Resource Management Plan to facilitate the transition from commercial timber harvest of old growth stands. 
(B)LimitationAny sale of trees pursuant to the authority granted under subparagraph (A) shall not— 
(i)exceed 15,000 acres during the 10-year period beginning on the date of enactment of this Act, with an annual maximum of 3,000 acres sold; 
(ii)exceed a total of 50,000 acres, with an annual maximum of 5,000 acres sold after the first 10-year period; 
(iii)be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the appraisal process of the Forest Service) when appraised using a residual value appraisal; or 
(iv)apply to land withdrawn under subsection (c)(2). 
(C)Applicable lawNothing in this section affects the requirement under section 705(a) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 539d(a)) that the Forest Service seek to meet demand for timber from the Tongass National Forest. 
(5)Effect on other laws 
(A)In generalNothing in this section delays the duty of the Secretary to convey land to— 
(i)the State under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508); or 
(ii)a Native Corporation under— 
(I)the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); or 
(II)the Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452). 
(B)ConveyancesThe Secretary shall promptly proceed with the conveyance of all land necessary to fulfill the final entitlement of all Native Corporations in accordance with— 
(i)the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and 
(ii)the Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452). 
(C)Fish and wildlifeNothing in this section enlarges or diminishes the responsibility and authority of the State with respect to the management of fish and wildlife on public land in the State. 
(6)Escrow fundsIf Sealaska files the resolution in accordance with subsection (b)(1)— 
(A)the escrow requirements of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) shall apply to proceeds (including interest) derived from the land withdrawn under subsection (c)(2) from the date of receipt of the resolution; and 
(B)Sealaska shall have no right to any proceeds (including interest) held pursuant to the escrow requirements of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) that were derived from land originally withdrawn for selection by section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615), but not conveyed. 
(7)Maps 
(A)AvailabilityEach map referred to in this section shall be available in the appropriate offices of the Secretary and the Secretary of Agriculture. 
(B)CorrectionsThe Secretary of Agriculture may make any necessary correction to a clerical or typographical error in a map referred to in this section. 
(f)Conservation areas 
(1)LUD II Management AreasIf Sealaska files a resolution in accordance with subsection (b)(1), section 508 of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 104 Stat. 4428) is amended by adding at the end the following: 
 
(13)Bay of pillarsCertain land which comprises approximately 20,863 acres, as generally depicted on the map entitled Bay of Pillars LUD II Management Area—Proposed and dated June 14, 2013. 
(14)Kushneahin creekCertain land which comprises approximately 33,613 acres, as generally depicted on the map entitled Kushneahin Creek LUD II Management Area—Proposed and dated June 14, 2013. 
(15)Northern prince of walesCertain land which comprises approximately 8,728 acres, as generally depicted on the map entitled Northern Prince of Wales LUD II Management Area—Proposed and dated June 14, 2013. 
(16)Western kosciuskoCertain land which comprises approximately 8,012 acres, as generally depicted on the map entitled Western Kosciusko LUD II Management Area—Proposed and dated June 14, 2013. 
(17)Eastern kosciuskoCertain land which comprises approximately 1,664 acres, as generally depicted on the map entitled Eastern Kosciusko LUD II Management Area—Proposed and dated June 14, 2013. 
(18)Sarkar lakesCertain land which comprises approximately 24,509 acres, as generally depicted on the map entitled Sarkar Lakes LUD II Management Area—Proposed and dated June 14, 2013. 
(19)Honker divideCertain land which comprises approximately 19,805 acres, as generally depicted on the map entitled Honker Divide LUD II Management Area—Proposed and dated June 14, 2013. 
(20)Eek lake and sukkwan islandCertain land which comprises approximately 34,873 acres, as generally depicted on the map entitled Eek Lake and Sukkwan Island LUD II Management Area—Proposed and dated June 14, 2013.. 
(2)No buffer zones 
(A)In generalThe designation of the conservation areas by paragraphs (13) through (20) of section 508 of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 104 Stat. 4428) (as added by paragraph (1)) (referred to in this subsection as the conservation areas) is not intended to lead to the creation of protective perimeters or buffer zones around the conservation areas. 
(B)Outside activitiesThe fact that activities outside of the conservation areas are not consistent with the purposes of the conservation areas or can be seen or heard within the conservation areas shall not preclude the activities or uses outside the boundary of the conservation areas. 
(g)Reinstatement to Sealaska Corporation 
(1)Definition of affected individualIn this subsection, the term affected individual means Michael G. Faber, who— 
(A)is a former resident of the State of Alaska; and 
(B)was previously enrolled in Sealaska under roll number 13–752–39665–01. 
(2)Revocation of membership in Metlakatla Indian CommunityEffective on the date on which the affected individual submits written notice to the Metlakatla Indian Community revoking the membership of the affected individual in the Metlakatla Indian Community, the membership of the affected individual in the Metlakatla Indian Community shall be considered to be revoked. 
(3)ReinstatementNotwithstanding any other provision of law, pursuant to section 5 of the Alaska Native Claims Settlement Act (43 U.S.C. 1604), the Secretary shall, immediately after the affected individual submits the notice under paragraph (2), update the shareholder roll of Sealaska to include the affected individual. 
(4)Shareholder statusAs of the date on which the affected individual is added to the shareholder roll of Sealaska under paragraph (3), it is the intent of Congress that Sealaska— 
(A)reinstate the affected individual to the shareholder roll of Sealaska; and 
(B)ensure the provision to the affected individual of the number of shares originally allocated to the affected individual by Sealaska. 
(5)Effect of subsectionNothing in this subsection provides to the affected individual any retroactive benefit relating to membership in— 
(A)Sealaska; or 
(B)the Metlakatla Indian Community. 
3003.Southeast Arizona land exchange and conservation 
(a)PurposeThe purpose of this section is to authorize, direct, facilitate, and expedite the exchange of land between Resolution Copper and the United States. 
(b)DefinitionsIn this section: 
(1)Apache leapThe term Apache Leap means the approximately 807 acres of land depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Apache Leap and dated March 2011. 
(2)Federal landThe term Federal land means the approximately 2,422 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Federal Parcel–Oak Flat and dated March 2011. 
(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(4)Non-Federal landThe term non-Federal land means the parcels of land owned by Resolution Copper that are described in subsection (d)(1) and, if necessary to equalize the land exchange under subsection (c), subsection (c)(5)(B)(i)(I). 
(5)Oak flat campgroundThe term Oak Flat Campground means the approximately 50 acres of land comprising approximately 16 developed campsites depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Oak Flat Campground and dated March 2011. 
(6)Oak flat withdrawal areaThe term Oak Flat Withdrawal Area means the approximately 760 acres of land depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Oak Flat Withdrawal Area and dated March 2011. 
(7)Resolution copperThe term Resolution Copper means Resolution Copper Mining, LLC, a Delaware limited liability company, including any successor, assign, affiliate, member, or joint venturer of Resolution Copper Mining, LLC. 
(8)SecretaryThe term Secretary means the Secretary of Agriculture. 
(9)StateThe term State means the State of Arizona. 
(10)TownThe term Town means the incorporated town of Superior, Arizona. 
(11)Resolution mine plan of operationsThe term Resolution mine plan of operations means the mine plan of operations submitted to the Secretary by Resolution Copper in November, 2013, including any amendments or supplements. 
(c)Land exchange 
(1)In generalSubject to the provisions of this section, if Resolution Copper offers to convey to the United States all right, title, and interest of Resolution Copper in and to the non-Federal land, the Secretary is authorized and directed to convey to Resolution Copper, all right, title, and interest of the United States in and to the Federal land. 
(2)Conditions on acceptanceTitle to any non-Federal land conveyed by Resolution Copper to the United States under this section shall be in a form that— 
(A)is acceptable to the Secretary, for land to be administered by the Forest Service and the Secretary of the Interior, for land to be administered by the Bureau of Land Management; and 
(B)conforms to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government. 
(3)Consultation with indian tribes 
(A)In generalThe Secretary shall engage in government-to-government consultation with affected Indian tribes concerning issues of concern to the affected Indian tribes related to the land exchange. 
(B)ImplementationFollowing the consultations under paragraph (A), the Secretary shall consult with Resolution Copper and seek to find mutually acceptable measures to— 
(i)address the concerns of the affected Indian tribes; and 
(ii)minimize the adverse effects on the affected Indian tribes resulting from mining and related activities on the Federal land conveyed to Resolution Copper under this section. 
(4)Appraisals 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and Resolution Copper shall select an appraiser to conduct appraisals of the Federal land and non-Federal land in compliance with the requirements of section 254.9 of title 36, Code of Federal Regulations. 
(B)Requirements 
(i)In generalExcept as provided in clause (ii), an appraisal prepared under this paragraph shall be conducted in accordance with nationally recognized appraisal standards, including— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(II)the Uniform Standards of Professional Appraisal Practice. 
(ii)Final appraised valueAfter the final appraised values of the Federal land and non-Federal land are determined and approved by the Secretary, the Secretary shall not be required to reappraise or update the final appraised value— 
(I)for a period of 3 years beginning on the date of the approval by the Secretary of the final appraised value; or 
(II)at all, in accordance with section 254.14 of title 36, Code of Federal Regulations (or a successor regulation), after an exchange agreement is entered into by Resolution Copper and the Secretary. 
(iii)ImprovementsAny improvements made by Resolution Copper prior to entering into an exchange agreement shall not be included in the appraised value of the Federal land. 
(iv)Public reviewBefore consummating the land exchange under this section, the Secretary shall make the appraisals of the land to be exchanged (or a summary thereof) available for public review. 
(C)Appraisal informationThe appraisal prepared under this paragraph shall include a detailed income capitalization approach analysis of the market value of the Federal land which may be utilized, as appropriate, to determine the value of the Federal land, and shall be the basis for calculation of any payment under subsection (e). 
(5)Equal value land exchange 
(A)In generalThe value of the Federal land and non-Federal land to be exchanged under this section shall be equal or shall be equalized in accordance with this paragraph. 
(B)Surplus of Federal land value 
(i)In generalIf the final appraised value of the Federal land exceeds the value of the non-Federal land, Resolution Copper shall— 
(I)convey additional non-Federal land in the State to the Secretary or the Secretary of the Interior, consistent with the requirements of this section and subject to the approval of the applicable Secretary; 
(II)make a cash payment to the United States; or 
(III)use a combination of the methods described in subclauses (I) and (II), as agreed to by Resolution Copper, the Secretary, and the Secretary of the Interior. 
(ii)Amount of paymentThe Secretary may accept a payment in excess of 25 percent of the total value of the land or interests conveyed, notwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). 
(iii)Disposition and use of proceedsAny amounts received by the United States under this subparagraph shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a) and shall be made available to the Secretary for the acquisition of land or interests in land in Region 3 of the Forest Service. 
(C)Surplus of non-Federal landIf the final appraised value of the non-Federal land exceeds the value of the Federal land— 
(i)the United States shall not make a payment to Resolution Copper to equalize the value; and 
(ii)except as provided in subsection (h), the surplus value of the non-Federal land shall be considered to be a donation by Resolution Copper to the United States. 
(6)Oak flat withdrawal area 
(A)PermitsSubject to the provisions of this paragraph and notwithstanding any withdrawal of the Oak Flat Withdrawal Area from the mining, mineral leasing, or public land laws, the Secretary, upon enactment of this Act, shall issue to Resolution Copper— 
(i)if so requested by Resolution Copper, within 30 days of such request, a special use permit to carry out mineral exploration activities under the Oak Flat Withdrawal Area from existing drill pads located outside the Area, if the activities would not disturb the surface of the Area; and 
(ii)if so requested by Resolution Copper, within 90 days of such request, a special use permit to carry out mineral exploration activities within the Oak Flat Withdrawal Area (but not within the Oak Flat Campground), if the activities are conducted from a single exploratory drill pad which is located to reasonably minimize visual and noise impacts on the Campground. 
(B)ConditionsAny activities undertaken in accordance with this paragraph shall be subject to such reasonable terms and conditions as the Secretary may require. 
(C)TerminationThe authorization for Resolution Copper to undertake mineral exploration activities under this paragraph shall remain in effect until the Oak Flat Withdrawal Area land is conveyed to Resolution Copper in accordance with this section. 
(7)CostsAs a condition of the land exchange under this section, Resolution Copper shall agree to pay, without compensation, all costs that are— 
(A)associated with the land exchange and any environmental review document under paragraph (9); and 
(B)agreed to by the Secretary. 
(8)Use of Federal landThe Federal land to be conveyed to Resolution Copper under this section shall be available to Resolution Copper for mining and related activities subject to and in accordance with applicable Federal, State, and local laws pertaining to mining and related activities on land in private ownership. 
(9)Environmental compliance 
(A)In generalExcept as otherwise provided in this section, the Secretary shall carry out the land exchange in accordance with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(B)Environmental analysisPrior to conveying Federal land under this section, the Secretary shall prepare a single environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), which shall be used as the basis for all decisions under Federal law related to the proposed mine and the Resolution mine plan of operations and any related major Federal actions significantly affecting the quality of the human environment, including the granting of any permits, rights-of-way, or approvals for the construction of associated power, water, transportation, processing, tailings, waste disposal, or other ancillary facilities. 
(C)Impacts on cultural and archeological resourcesThe environmental impact statement prepared under subparagraph (B) shall— 
(i)assess the effects of the mining and related activities on the Federal land conveyed to Resolution Copper under this section on the cultural and archeological resources that may be located on the Federal land; and 
(ii)identify measures that may be taken, to the extent practicable, to minimize potential adverse impacts on those resources, if any. 
(D)EffectNothing in this paragraph precludes the Secretary from using separate environmental review documents prepared in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or other applicable laws for exploration or other activities not involving— 
(i)the land exchange; or 
(ii)the extraction of minerals in commercial quantities by Resolution Copper on or under the Federal land. 
(10)Title transferNot later than 60 days after the date of publication of the final environmental impact statement, the Secretary shall convey all right, title, and interest of the United States in and to the Federal land to Resolution Copper. 
(d)Conveyance and management of non-Federal land 
(1)ConveyanceOn receipt of title to the Federal land, Resolution Copper shall simultaneously convey— 
(A)to the Secretary, all right, title, and interest that the Secretary determines to be acceptable in and to— 
(i)the approximately 147 acres of land located in Gila County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–Turkey Creek and dated March 2011; 
(ii)the approximately 148 acres of land located in Yavapai County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–Tangle Creek and dated March 2011; 
(iii)the approximately 149 acres of land located in Maricopa County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–Cave Creek and dated March 2011; 
(iv)the approximately 640 acres of land located in Coconino County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–East Clear Creek and dated March 2011; and 
(v)the approximately 110 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–Apache Leap South End and dated March 2011; and 
(B)to the Secretary of the Interior, all right, title, and interest that the Secretary of the Interior determines to be acceptable in and to— 
(i)the approximately 3,050 acres of land located in Pinal County, Arizona, identified as Lands to DOI as generally depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–Lower San Pedro River and dated July 6, 2011; 
(ii)the approximately 160 acres of land located in Gila and Pinal Counties, Arizona, identified as Lands to DOI as generally depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–Dripping Springs and dated July 6, 2011; and 
(iii)the approximately 940 acres of land located in Santa Cruz County, Arizona, identified as Lands to DOI as generally depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Non-Federal Parcel–Appleton Ranch and dated July 6, 2011. 
(2)Management of acquired land 
(A)Land acquired by the Secretary 
(i)In generalLand acquired by the Secretary under this section shall— 
(I)become part of the national forest in which the land is located; and 
(II)be administered in accordance with the laws applicable to the National Forest System. 
(ii)Boundary revisionOn the acquisition of land by the Secretary under this section, the boundaries of the national forest shall be modified to reflect the inclusion of the acquired land. 
(iii)Land and water conservation fundFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 4601–9), the boundaries of a national forest in which land acquired by the Secretary is located shall be deemed to be the boundaries of that forest as in existence on January 1, 1965. 
(B)Land acquired by the Secretary of the interior 
(i)San pedro national conservation area 
(I)In generalThe land acquired by the Secretary of the Interior under paragraph (1)(B)(i) shall be added to, and administered as part of, the San Pedro National Conservation Area in accordance with the laws (including regulations) applicable to the Conservation Area. 
(II)Management planNot later than 2 years after the date on which the land is acquired, the Secretary of the Interior shall update the management plan for the San Pedro National Conservation Area to reflect the management requirements of the acquired land. 
(ii)Dripping springsLand acquired by the Secretary of the Interior under paragraph (1)(B)(ii) shall be managed in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and applicable land use plans. 
(iii)Las cienegas national conservation areaLand acquired by the Secretary of the Interior under paragraph (1)(B)(iii) shall be added to, and administered as part of, the Las Cienegas National Conservation Area in accordance with the laws (including regulations) applicable to the Conservation Area. 
(e)Value adjustment payment to United States 
(1)Annual production reporting 
(A)Report requiredAs a condition of the land exchange under this section, Resolution Copper shall submit to the Secretary of the Interior an annual report indicating the quantity of locatable minerals produced during the preceding calendar year in commercial quantities from the Federal land conveyed to Resolution Copper under subsection (c). The first report is required to be submitted not later than February 15 of the first calendar year beginning after the date of commencement of production of valuable locatable minerals in commercial quantities from such Federal land. The reports shall be submitted February 15 of each calendar year thereafter. 
(B)Sharing reports with stateThe Secretary shall make each report received under subparagraph (A) available to the State. 
(C)Report contentsThe reports under subparagraph (A) shall comply with any recordkeeping and reporting requirements prescribed by the Secretary or required by applicable Federal laws in effect at the time of production. 
(2)Payment on productionIf the cumulative production of valuable locatable minerals produced in commercial quantities from the Federal land conveyed to Resolution Copper under subsection (c) exceeds the quantity of production of locatable minerals from the Federal land used in the income capitalization approach analysis prepared under subsection (c)(4)(C), Resolution Copper shall pay to the United States, by not later than March 15 of each applicable calendar year, a value adjustment payment for the quantity of excess production at the same rate assumed for the income capitalization approach analysis prepared under subsection (c)(4)(C). 
(3)State law unaffectedNothing in this subsection modifies, expands, diminishes, amends, or otherwise affects any State law relating to the imposition, application, timing, or collection of a State excise or severance tax. 
(4)Use of funds 
(A)Separate fundAll funds paid to the United States under this subsection shall be deposited in a special fund established in the Treasury and shall be available, in such amounts as are provided in advance in appropriation Acts, to the Secretary and the Secretary of the Interior only for the purposes authorized by subparagraph (B). 
(B)Authorized useAmounts in the special fund established pursuant to subparagraph (A) shall be used for maintenance, repair, and rehabilitation projects for Forest Service and Bureau of Land Management assets. 
(f)WithdrawalSubject to valid existing rights, Apache Leap and any land acquired by the United States under this section are withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws. 
(g)Apache leap special management area 
(1)DesignationTo further the purpose of this section, the Secretary shall establish a special management area consisting of Apache Leap, which shall be known as the Apache Leap Special Management Area (referred to in this subsection as the special management area). 
(2)PurposeThe purposes of the special management area are— 
(A)to preserve the natural character of Apache Leap; 
(B)to allow for traditional uses of the area by Native American people; and 
(C)to protect and conserve the cultural and archeological resources of the area. 
(3)Surrender of mining and extraction rightsAs a condition of the land exchange under subsection (c), Resolution Copper shall surrender to the United States, without compensation, all rights held under the mining laws and any other law to commercially extract minerals under Apache Leap. 
(4)Management 
(A)In generalThe Secretary shall manage the special management area in a manner that furthers the purposes described in paragraph (2). 
(B)Authorized activitiesThe activities that are authorized in the special management area are— 
(i)installation of seismic monitoring equipment on the surface and subsurface to protect the resources located within the special management area; 
(ii)installation of fences, signs, or other measures necessary to protect the health and safety of the public; and 
(iii)operation of an underground tunnel and associated workings, as described in the Resolution mine plan of operations, subject to any terms and conditions the Secretary may reasonably require. 
(5)Plan 
(A)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with affected Indian tribes, the Town, Resolution Copper, and other interested members of the public, shall prepare a management plan for the Apache Leap Special Management Area. 
(B)ConsiderationsIn preparing the plan under subparagraph (A), the Secretary shall consider whether additional measures are necessary to— 
(i)protect the cultural, archaeological, or historical resources of Apache Leap, including permanent or seasonal closures of all or a portion of Apache Leap; and 
(ii)provide access for recreation. 
(6)Mining activitiesThe provisions of this subsection shall not impose additional restrictions on mining activities carried out by Resolution Copper adjacent to, or outside of, the Apache Leap area beyond those otherwise applicable to mining activities on privately owned land under Federal, State, and local laws, rules and regulations. 
(h)Conveyances to town of Superior, Arizona 
(1)ConveyancesOn request from the Town and subject to the provisions of this subsection, the Secretary shall convey to the Town the following: 
(A)Approximately 30 acres of land as depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Federal Parcel–Fairview Cemetery and dated March 2011. 
(B)The reversionary interest and any reserved mineral interest of the United States in the approximately 265 acres of land located in Pinal County, Arizona, as depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Federal Reversionary Interest–Superior Airport and dated March 2011. 
(C)The approximately 250 acres of land located in Pinal County, Arizona, as depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2011–Federal Parcel–Superior Airport Contiguous Parcels and dated March 2011. 
(2)PaymentThe Town shall pay to the Secretary the market value for each parcel of land or interest in land acquired under this subsection, as determined by appraisals conducted in accordance with subsection (c)(4). 
(3)Sisk ActAny payment received by the Secretary from the Town under this subsection shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a) and shall be made available to the Secretary for the acquisition of land or interests in land in Region 3 of the Forest Service. 
(4)Terms and conditionsThe conveyances under this subsection shall be subject to such terms and conditions as the Secretary may require. 
(i)Miscellaneous provisions 
(1)Revocation of orders; withdrawal 
(A)Revocation of ordersAny public land order that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of the land. 
(B)WithdrawalOn the date of enactment of this Act, if the Federal land or any Federal interest in the non-Federal land to be exchanged under subsection (c) is not withdrawn or segregated from entry and appropriation under a public land law (including mining and mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.)), the land or interest shall be withdrawn, without further action required by the Secretary concerned, from entry and appropriation. The withdrawal shall be terminated— 
(i)on the date of consummation of the land exchange; or 
(ii)if Resolution Copper notifies the Secretary in writing that it has elected to withdraw from the land exchange pursuant to section 206(d) of the Federal Land Policy and Management Act of 1976, as amended (43 U.S.C. 1716(d)). 
(C)Rights of resolution copperNothing in this section shall interfere with, limit, or otherwise impair, the unpatented mining claims or rights currently held by Resolution Copper on the Federal land, nor in any way change, diminish, qualify, or otherwise impact Resolution Copper’s rights and ability to conduct activities on the Federal land under such unpatented mining claims and the general mining laws of the United States, including the permitting or authorization of such activities. 
(2)Maps, estimates, and descriptions 
(A)Minor errorsThe Secretary concerned and Resolution Copper may correct, by mutual agreement, any minor errors in any map, acreage estimate, or description of any land conveyed or exchanged under this section. 
(B)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land in this section, the map shall control unless the Secretary concerned and Resolution Copper mutually agree otherwise. 
(C)AvailabilityOn the date of enactment of this Act, the Secretary shall file and make available for public inspection in the Office of the Supervisor, Tonto National Forest, each map referred to in this section. 
(3)Public Access in and around Oak Flat campgroundAs a condition of conveyance of the Federal land, Resolution Copper shall agree to provide access to the surface of the Oak Flat Campground to members of the public, including Indian tribes, to the maximum extent practicable, consistent with health and safety requirements, until such time as the operation of the mine precludes continued public access for safety reasons, as determined by Resolution Copper. 
3004.Land exchange, Cibola National Wildlife Refuge, Arizona, and Bureau of Land Management land in Riverside County, California 
(a)DefinitionsIn this section— 
(1)Map 1The term Map 1 means the map entitled Specified Parcel of Public Land in California and dated July 18, 2014. 
(2)Map 2The term Map 2 means the map entitled River Bottom Farm Lands and dated July 18, 2014. 
(b)Land exchange 
(1)Conveyance of bureau of land management landIn exchange for the land described in paragraph (2), the Secretary of the Interior shall convey to River Bottom Farms of La Paz County, Arizona, all right, title and interest of the United States in and to certain Federal land administered by the Secretary through the Bureau of Land Management consisting of a total of approximately 80 acres in Riverside County, California, identified as Parcel A on Map 1. The conveyed land shall be subject to valid existing rights, including easements, rights-of-way, utility lines, and any other valid encumbrances on the land as of the date of the conveyance under this section. 
(2)ConsiderationAs consideration for the conveyance of the Federal land under paragraph (1), River Bottom Farms shall convey to the United States all right, title, and interest of River Bottom Farms in and to two parcels of land contiguous to the Cibola National Wildlife Refuge in La Paz County, Arizona, consisting of a total of approximately 40 acres in La Paz County, Arizona, identified as Parcel 301–05–005B–9 and Parcel 301–05–008–0 on Map 2. 
(3)Equal value exchangeThe values of the Federal land and non-Federal land to be exchanged under this section shall be equal or equalized by the payment of cash to the Secretary by River Bottom Farms, if appropriate, pursuant to section 206(b) of the Federal Land Policy Management Act (43 U.S.C. 1716(b)). The value of the land shall be determined by the Secretary through an appraisal performed by a qualified appraiser mutually agreed to by the Secretary and River Bottom Farms and performed in conformance with the Uniform Appraisal Standards for Federal Land Acquisitions (U.S. Department of Justice, December 2000). If the final appraised value of the non-Federal land (Parcel 301–05–005B–9 and Parcel 301–05–008–0 on Map 2) exceeds the value of the Federal land (Parcel A on Map 1), the surplus value of the non-Federal land shall be considered to be a donation by River Bottom Farms to the United States. 
(4)Exchange timetableThe Secretary shall complete the land exchange under this section not later than 1 year after the date of the expiration of any existing Bureau of Land Management lease agreement or agreements affecting the Federal land (Parcel A on Map 1) to be exchanged under this section, unless the Secretary and River Bottom Farms mutually agree to extend such deadline. 
(5)Administration of acquired landThe land acquired by the Secretary under paragraph (2) shall become part of the Cibola National Wildlife Refuge and be administered in accordance with the laws and regulations generally applicable to the National Wildlife Refuge System. 
3005.Special rules for Inyo National Forest, California, land exchange 
(a)Authority To accept lands outside boundaries of Inyo National ForestIn any land exchange involving the conveyance of certain National Forest System land located within the boundaries of Inyo National Forest in California, as shown on the map titled Federal Parcel Mammoth Base Facility and dated June 29, 2011, the Secretary of Agriculture may accept for acquisition in the exchange certain non-Federal lands in California lying outside the boundaries of Inyo National Forest, as shown on the maps titled DWP Parcel – Interagency Visitor Center Parcel and DWP Parcel – Town of Bishop Parcel and dated June 29, 2011, if the Secretary determines that acquisition of the non-Federal lands is desirable for National Forest System purposes. 
(b)Cash equalization payment; useIn an exchange described in subsection (a), the Secretary of Agriculture may accept a cash equalization payment in excess of 25 percent. Any such cash equalization payment shall be deposited into the account in the Treasury of the United States established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a) and shall be made available to the Secretary for the acquisition of land for addition to the National Forest System. 
(c)Rule of constructionNothing in this section shall be construed to grant the Secretary of Agriculture new land exchange authority. This section modifies the use of land exchange authorities already available to the Secretary as of the date of the enactment of this Act. 
3006.Land exchange, Trinity Public Utilities District, Trinity County, California, the Bureau of Land Management, and the Forest Service 
(a)Land exchange requiredIf not later than three years after enactment of this Act, the Utilities District conveys to the Secretary of the Interior all right, title, and interest of the Utilities District in and to Parcel A, subject to such terms and conditions as the Secretary of the Interior may require, the Secretary of Agriculture shall convey Parcel B to the Utilities District, subject to such terms and conditions as the Secretary of Agriculture may require, including the reservation of easements for all roads and trails considered to be necessary for administrative purposes and to ensure public access to National Forest System lands. 
(b)Availability of maps and legal descriptionsMaps are entitled Trinity County Land Exchange Act of 2014 – Parcel A and Trinity County Land Exchange Act of 2014 – Parcel B, both dated March 24, 2014. The maps shall be on file and available for public inspection in the Office of the Chief of the Forest Service and the appropriate office of the Bureau of Land Management. With the agreement of the parties to the conveyances under subsection (a), the Secretary of the Interior and the Secretary of Agriculture may make technical corrections to the maps and legal descriptions. 
(c)Equal value exchange 
(1)Land Exchange ProcessThe land exchange under this section shall be an equal value exchange. Except as provided in paragraph (3), the Secretary of the Interior and the Secretary of Agriculture shall carry out the land exchange in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(2)Appraisal of parcelsThe values of Parcel A and Parcel B shall by determined by appraisals performed by a qualified appraiser mutually agreed to by the parties to the conveyances under subsection (a). The appraisals shall be approved by the Secretary of Interior and the Secretary of Agriculture and conducted in conformity with the Uniform Appraisal Standards for Federal Land. 
(3)Cash equalizationIf the values of Parcel A and Parcel B are not equal, the values may be equalized through the use of a cash equalization payment, however, if the final appraised value of Parcel A exceeds the value of Parcel B, the surplus value of Parcel A shall be considered to be a donation by the Utilities District. Notwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), a cash equalization payment may be made in excess of 25 percent of the appraised value of the Parcel B. 
(d)Disposition of proceeds 
(1)In generalAny cash equalization payment received by the United States under subsection (c) shall be deposited in the fund established under Public Law 90–171 (16 U.S.C. 484a; commonly known as the Sisk Act). 
(2)Use of proceedsAmounts deposited under paragraph (1) shall be available to the Secretary of Agriculture, without further appropriation and until expended, for the improvement, maintenance, reconstruction, or construction of a facility or improvement for the National Forest System. 
(e)SurveyThe exact acreage and legal description of Parcel A and Parcel B shall be determined by a survey satisfactory to the Secretary of the Interior and the Secretary of Agriculture. 
(f)CostsAs a condition of the land exchange under subsection (a), the Utilities District shall pay the costs associated with— 
(1)the surveys described in subsection (e); 
(2)the appraisals described in subsection (c)(2); and 
(3)any other reasonable administrative or remediation cost determined by the Secretary of Agriculture. 
(g)Management of acquired landUpon the acquisition of Parcel A, the Secretary of the Interior, acting through the Redding Field Office of the Bureau of Land Management, shall administer Parcel A as public land in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and the laws and regulations applicable to public land administered by the Bureau of Land Management, except that public recreation and public access to and for recreation shall be the highest and best use of Parcel A. 
(h)Completion of land exchangeOnce the Utilities District offers to convey Parcel A to the Secretary of the Interior, the Secretary of Agriculture shall complete the conveyance of Parcel B not later than one year after the date of enactment of this Act. 
(i)DefinitionsFor the purposes of this section: 
(1)Parcel AThe term Parcel A means the approximately 47 acres of land, known as the Sky Ranch parcel, adjacent to public land administered by the Redding Field Office of the Bureau of Land Management as depicted on the map entitled Trinity County Land Exchange Act of 2014 – Parcel A, dated March 24, 2014, more particularly described as a portion of Mineral Survey 178, south Highway 299, generally located in the S1/2 of the S1/2 of Section 7 and the N1/2 of the N1/2 of Section 8, Township 33 North, Range 10 West, Mount Diablo Meridian. 
(2)Parcel BThe term Parcel B means the approximately 100 acres land in the Shasta-Trinity National Forest in the State of California near the Weaverville Airport in Trinity County as depicted on the map entitled Trinity County Land Exchange Act of 2014 – Parcel B dated March 24, 2014, more particularly described as Lot 8, SW1/4 SE1/4, and S1/2 N1/2 SE, Section 31, Township 34 North, Range 9 West, Mount Diablo Meridian. 
(3)Utilities DistrictThe term Utilities District means the Trinity Public Utilities District of Trinity County, California. 
3007.Idaho County, Idaho, shooting range land conveyance 
(a)DefinitionsIn this section: 
(1)CountyThe term County means Idaho County in the State of Idaho. 
(2)MapThe term map means the map entitled Idaho County Land Conveyance and dated April 11, 2014. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Conveyance of land to Idaho County 
(1)In generalAs soon as practicable after notification by the County and subject to valid existing rights, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the land described in paragraph (2). 
(2)Description of landThe land referred to in paragraph (1) consists of approximately 31 acres of land managed by the Bureau of Land Management and generally depicted on the map as Conveyance_Area. 
(3)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the legal description of the parcel to be conveyed under this section. 
(B)Minor errorsThe Secretary may correct any minor error in— 
(i)the map; or 
(ii)the legal description. 
(C)AvailabilityThe map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(4)Use of conveyed landThe land conveyed under this section shall be used only— 
(A)as a shooting range; or 
(B)for any other public purpose consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(5)Administrative costsThe Secretary shall require the County to pay all survey costs and other administrative costs necessary for the preparation and completion of any patents for, and transfers of title to, the land described in paragraph (2). 
(6)ConditionsAs a condition of the conveyance under paragraph (1), the County shall agree— 
(A)to pay any administrative costs associated with the conveyance including the costs of any environmental, wildlife, cultural, or historical resources studies; 
(B)to release and indemnify the United States from any claims or liabilities that may arise from uses carried out on the land described in paragraph (2) on or before the date of the enactment of this Act by the United States or any person; and 
(C)to accept such reasonable terms and conditions as the Secretary determines necessary. 
(7)ReversionIf the land conveyed under this section ceases to be used for a public purpose in accordance with paragraph (4), the land shall, at the discretion of the Secretary, revert to the United States. 
3008.School District 318, Minnesota, land exchange 
(a)PurposesThe purposes of this section are— 
(1)to provide greater safety to the students of the Robert J. Elkington Middle School and the families of those students in Grand Rapids, Minnesota; and 
(2)to promote the mission of the United States Geological Survey. 
(b)DefinitionsIn this section: 
(1)DistrictThe term District means Minnesota Independent School District number 318 in Grand Rapids, Minnesota. 
(2)Federal land 
(A)In generalThe term Federal land means the parcel of approximately 1.3 acres of United States Geological Survey land identified as USGS Parcel 91-016-4111 on the map, which was transferred to the Department of the Interior by the General Services Administration by a letter dated July 22, 1965. 
(B)InclusionThe term Federal land includes any structures on the land described in subparagraph (A). 
(3)MapThe term map means each of the maps entitled USGS and School Parcel Locations  and dated January 15, 2014. 
(4)Non-Federal land 
(A)In generalThe term non-Federal land means the parcel of approximately 1.6 acres of District land identified as School Parcel 91-540-1210 on the map. 
(B)InclusionThe term non-Federal land includes any structures on the land described in subparagraph (A). 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(c)Authorization of exchangeIf the District offers to convey to the United States all right, title, and interest of the District in and to the non-Federal land, the Secretary shall— 
(1)accept the offer; and 
(2)convey to the District all right, title, and interest of the United States in and to the Federal land. 
(d)Valuation 
(1)In generalThe value of the Federal land and non-Federal land to be exchanged under subsection (c) shall be determined— 
(A)by an independent appraiser selected by the Secretary; and 
(B)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. 
(2)ApprovalAppraisals conducted under paragraph (1) shall be submitted to the Secretary for approval. 
(3)Cash equalization payments 
(A)In generalIf the value of the Federal land and non-Federal land to be exchanged under subsection (c) is not of equal value, the value shall be equalized through a cash equalization payment. 
(B)Use of amountsAmounts received by the United States under subparagraph (A) shall be deposited in the Treasury and credited to miscellaneous receipts. 
3009.Northern Nevada land conveyances 
(a)Land conveyance to Yerington, Nevada 
(1)DefinitionsIn this subsection: 
(A)CityThe term City means the city of Yerington, Nevada. 
(B)Federal landThe term Federal land means the land located in Lyon County and Mineral County, Nevada, that is identified on the map as City of Yerington Sustainable Development Conveyance Lands. 
(C)MapThe term map means the map entitled Yerington Land Conveyance and dated December 19, 2012. 
(D)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Conveyances of land to city of yerington, nevada 
(A)In generalNot later than 180 days after the date of enactment of this Act, subject to valid existing rights and to such terms and conditions as the Secretary determines to be necessary and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the City, subject to the agreement of the City, all right, title, and interest of the United States in and to the Federal land identified on the map. 
(B)Appraisal to determine fair market valueThe Secretary shall determine the fair market value of the Federal land to be conveyed— 
(i)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(ii)based on an appraisal that is conducted in accordance with— 
(I)the Uniform Appraisal Standards for Federal Land Acquisition; and 
(II)the Uniform Standards of Professional Appraisal Practice. 
(C)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(D)Applicable lawBeginning on the date on which the Federal land is conveyed to the City, the development of and conduct of activities on the Federal land shall be subject to all applicable Federal laws (including regulations). 
(E)CostsAs a condition of the conveyance of the Federal land under subparagraph (A), the City shall pay— 
(i)an amount equal to the appraised value determined in accordance with subparagraph (B); and 
(ii)all costs related to the conveyance, including all surveys, appraisals, and other administrative costs associated with the conveyance of the Federal land to the City under subparagraph (A). 
(3)Native American cultural and religious usesNothing in this subsection alters or diminishes the treaty rights of any Indian tribe. 
(b)Conveyance of certain Federal land to City of Carlin, Nevada 
(1)DefinitionsIn this subsection: 
(A)CityThe term City means the City of Carlin, Nevada. 
(B)Federal landThe term Federal land means the approximately 1,329 acres of land located in the City of Carlin, Nevada, that is identified on the map as Carlin Selected Parcels. 
(C)MapThe term map means the map entitled Proposed Carlin, Nevada Land Sales map dated October 25, 2013. 
(D)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)ConveyanceSubject to valid existing rights and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the City all right, title, and interest of the United States to and in the Federal land. 
(3)ConsiderationAs consideration for the conveyance authorized under paragraph (2), the City shall pay to the Secretary an amount equal to the appraised value of the Federal land, as determined under paragraph (4). 
(4)AppraisalThe Secretary shall conduct an appraisal of the Federal land in accordance with— 
(A)the Uniform Standards for Federal Land Acquisitions; and 
(B)the Uniform Standards of Professional Appraisal Practice. 
(5)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(6)CostsAt closing for the conveyance authorized under paragraph (2) the City shall pay or reimburse the Secretary, as appropriate, for the reasonable transaction and administrative personnel costs associated with the conveyance authorized under such paragraph, including the costs of title searches, maps, and boundary and cadastral surveys. 
(7)Release of United StatesUpon making the conveyance under paragraph (2), notwithstanding any other provision of law, the United States is released from any and all liabilities or claims of any kind or nature arising from the presence, release, or threat of release of any hazardous substance, pollutant, contaminant, petroleum product (or derivative of a petroleum product of any kind), solid waste, mine materials or mining related features (including tailings, overburden, waste rock, mill remnants, pits, or other hazards resulting from the presence of mining related features) on the Federal land in existence on or before the date of the conveyance. 
(8)WithdrawalSubject to valid existing rights, the Federal land identified for conveyance shall be withdrawn from all forms of— 
(A)entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under the mineral leasing, mineral materials and geothermal leasing laws. 
(c)Conveyance to the City of Fernley, Nevada 
(1)DefinitionsIn this subsection: 
(A)CityThe term City means the city of Fernley, Nevada. 
(B)Federal landThe term Federal land means the land located in the City that is identified as Proposed Sale Parcels on the map. 
(C)MapThe term map means the map entitled Proposed Fernley, Nevada, Land Sales and dated January 25, 2013. 
(D)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Conveyance authorizedSubject to valid existing rights and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 180 days after the date on which the Secretary receives a request from the City for the conveyance of the Federal land, the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States to and in the Federal land. 
(3)Use of conveyed land 
(A)In generalThe Federal land conveyed under paragraph (2)— 
(i)may be used by the City for any public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and 
(ii)shall not be disposed of by the City. 
(B)ReversionIf the City ceases to use a parcel of the Federal land conveyed under paragraph (2) in accordance with subparagraph (A)— 
(i)title to the parcel shall revert to the Secretary, at the option of the Secretary; and 
(ii)the City shall be responsible for any reclamation necessary to revert the parcel to the United States. 
(4)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(5)Reservation of easements and rights-of-WayThe City and the Commissioner of Reclamation may retain easements or rights-of-way on the Federal land to be conveyed, including easements or rights-of-way that the Commissioner of Reclamation determines are necessary to carry out— 
(A)the operation and maintenance of the Truckee Canal Irrigation District Canal; or 
(B)the Newlands Project. 
(6)CostsAt closing for the conveyance authorized under paragraph (2), the City shall pay or reimburse the Secretary, as appropriate, for the reasonable transaction and administrative personnel costs associated with the conveyance authorized under that paragraph, including the costs of title searches, maps, and boundary and cadastral surveys. 
(7)Release of United StatesOn conveyance of the Federal land under paragraph (2), notwithstanding any other provision of law, the United States is released from any and all liabilities or claims of any kind or nature arising from the presence, release, or threat of release of any hazardous substance, pollutant, contaminant, petroleum product (or derivative of a petroleum product of any kind), solid waste, mine materials, or mining related features (including tailings, overburden, waste rock, mill remnants, pits, or other hazards resulting from the presence of mining related features) on the Federal land in existence before or on the date of the conveyance. 
(8)Acquisition of federal reversionary interest 
(A)RequestAfter the date of conveyance of the Federal land under paragraph (2), the City may submit to the Secretary a request to acquire the Federal reversionary interest in all or any portion of the Federal land. 
(B)Appraisal 
(i)In generalNot later than 180 days after the date of receipt of a request under subparagraph (A), the Secretary shall complete an appraisal of the Federal reversionary interest in the Federal land requested by the City under that subparagraph. 
(ii)RequirementThe appraisal under clause (i) shall be completed in accordance with— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(II)the Uniform Standards of Professional Appraisal Practice. 
(C)Conveyance requiredIf, by the date that is 1 year after the date of completion of the appraisal under subparagraph (B), the City submits to the Secretary an offer to acquire the Federal reversionary requested under subparagraph (A), the Secretary shall, not later than the date that is 30 days after the date on which the offer is submitted, convey to the City the reversionary interest covered by the offer. 
(D)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under subparagraph (C), the City shall pay to the Secretary an amount equal to the appraised value of the Federal reversionary interest, as determined under subparagraph (B). 
(E)Costs of conveyanceAs a condition of the conveyance under subparagraph (C), all costs associated with the conveyance (including the cost of the appraisal under subparagraph (B)), shall be paid by the City. 
(d)Conveyance of Federal land, Storey County, Nevada 
(1)DefinitionsIn this subsection: 
(A)CountyThe term County means Storey County, Nevada. 
(B)Federal landThe term Federal land means the approximately 1,745 acres of Federal land identified on the map as BLM Owned–County Request Transfer. 
(C)MapThe term map means the map entitled Restoring Storey County Act and dated November 20, 2012. 
(D)Mining townsiteThe term mining townsite means the real property— 
(i)located in the Virginia City townsite within the County; 
(ii)owned by the Federal Government; and 
(iii)on which improvements were constructed based on the belief that— 
(I)the property had been or would be acquired from the Federal Government by the entity operating the relevant mine on the date of construction; or 
(II)the individual or entity that made the improvements had a valid claim for acquiring the property from the Federal Government. 
(E)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Mining claim validity review 
(A)In generalThe Secretary shall carry out an expedited program to examine each unpatented mining claim (including each unpatented mining claim for which a patent application has been filed) within the mining townsite. 
(B)Determination of validityWith respect to a mining claim described in subparagraph (A), if the Secretary determines that the elements of a contest are present, the Secretary shall immediately determine the validity of the mining claim. 
(C)Declaration by secretaryIf the Secretary determines a mining claim to be invalid under subparagraph (B), as soon as practicable after the date of the determination, the Secretary shall declare the mining claim to be null and void. 
(D)Treatment of valid mining claims 
(i)In generalEach mining claim that the Secretary determines to be valid under subparagraph (B) shall be maintained in compliance with the general mining laws and paragraph (3)(B)(ii). 
(ii)Effect on holdersA holder of a mining claim described in clause (i) shall not be entitled to a patent. 
(E)Abandonment of claimThe Secretary shall provide— 
(i)a public notice that each mining claim holder may affirmatively abandon the claim of the mining claim holder prior to the validity review under subparagraph (B); and 
(ii)to each mining claim holder an opportunity to abandon the claim of the mining claim holder before the date on which the land that is subject to the mining claim is conveyed. 
(3)Conveyance to County 
(A)Conveyance 
(i)In generalSubject to valid existing rights and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), after completing the mining claim validity review under paragraph (2)(B), if requested by the County, the Secretary shall convey to the County, by quitclaim deed, all surface rights of the United States in and to the Federal land, including any improvements on the Federal land, in accordance with this paragraph. 
(ii)Reservation of rightsAll mineral and geothermal rights in and to the Federal land are reserved to the United States. 
(B)Valid mining claims 
(i)In generalWith respect to each parcel of land located in a mining townsite subject to a valid mining claim, the Secretary shall— 
(I)reserve the mineral rights in and to the mining townsite; and 
(II)otherwise convey, without consideration, the remaining right, title, and interest of the United States in and to the mining townsite (including improvements to the mining townsite), as identified for conveyance on the map. 
(ii)Procedures and requirementsEach valid mining claim shall be subject to each procedure and requirement described in section 9 of the Act of December 29, 1916 (43 U.S.C. 299) (commonly known as the Stockraising Homestead Act of 1916) (including regulations). 
(4)Recipients 
(A)In generalIn the case of a mining townsite conveyed under paragraph (3)(B)(i)(II) for which a valid interest is proven by 1 or more individuals in accordance with chapter 244.2825 of the Nevada Revised Statutes, the County shall reconvey the property to the 1 or more individuals by appropriate deed or other legal conveyance in accordance with that chapter. 
(B)Authority of CountyThe County shall not be required to recognize a claim under this paragraph that is submitted on a date that is later than 5 years after the date of enactment of this Act. 
(5)Valid existing rightsThe conveyance of a mining townsite under paragraph (3) shall be subject to valid existing rights, including any easement or other right-of-way or lease in existence as of the date of the conveyance. 
(6)WithdrawalsSubject to valid rights in existence on the date of enactment of this Act, and except as otherwise provided in this Act, the mining townsite is withdrawn from— 
(A)all forms of entry, appropriation, and disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(7)SurveyA mining townsite to be conveyed by the United States under paragraph (3) shall be sufficiently surveyed as a whole to legally describe the land for patent conveyance. 
(8)Conveyance of terminated mining claimsIf a mining claim determined by the Secretary to be valid under paragraph (2)(B) is abandoned, invalidated, or otherwise returned to the Bureau of Land Management, the mining claim shall be— 
(A)withdrawn in accordance with paragraph (6); and 
(B)subject to the agreement of the owner, conveyed to the owner of the surface rights covered by the mining claim. 
(9)ReleaseOn completion of the conveyance of a mining townsite under paragraph (3), the United States shall be relieved from liability for, and shall be held harmless from, any claim arising from the presence of an improvement or material on the mining townsite. 
(10)Sense of Congress regarding deadline for review and conveyancesIt is the sense of Congress that the examination of the unpatented mining claims under paragraph (2) and the conveyances under paragraph (3) should be completed by not later than 18 months after the date of enactment of this Act. 
(e)Elko Motocross land conveyance 
(1)DefinitionsIn this subsection: 
(A)CountyThe term county means the county of Elko, Nevada. 
(B)MapThe term map means the map entitled Elko Motocross Park and dated April 19, 2013. 
(C)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
(2)Authorization of conveyanceAs soon as practicable after the date of enactment of this Act, subject to valid existing rights and the provisions of this subsection, if requested by the county the Secretary shall convey to the county, without consideration, all right, title, and interest of the United States in and to the land described in paragraph (3). 
(3)Description of landThe land referred to in paragraph (2) consists of approximately 275 acres of land managed by the Bureau of Land Management, Elko District, Nevada, as generally depicted on the map as Elko Motocross Park. 
(4)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the legal description of the parcel to be conveyed under this subsection. 
(B)Minor errorsThe Secretary may correct any minor error in the map or the legal description. 
(C)AvailabilityThe map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(5)Use of conveyed landThe land conveyed under this subsection shall be used only as a motocross, bicycle, off-highway vehicle, or stock car racing area, or for any other public purpose consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(6)Administrative costsThe Secretary shall require the county to pay all survey costs and other administrative costs necessary for the preparation and completion of any patents for, and transfers of title to, the land described in paragraph (3). 
(f)Land to be held in trust for the Te-moak Tribe of Western Shoshone Indians of Nevada (Elko Band) 
(1)DefinitionsIn this subsection: 
(A)MapThe term map means the map entitled Te-moak Tribal Land Expansion and dated April 19, 2013. 
(B)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
(C)TribeThe term Tribe means the Te-moak Tribe of Western Shoshone Indians of Nevada (Elko Band). 
(2)Land to be held in trustSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (3)— 
(A)shall be held in trust by the United States for the benefit and use of the Tribe; and 
(B)shall be part of the reservation of the Tribe. 
(3)Description of landThe land referred to in paragraph (2) is the approximately 373 acres of land administered by the Bureau of Land Management, as generally depicted on the map as Expansion Area. 
(4)MapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(5)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under paragraph (2). 
(6)Use of trust land 
(A)GamingLand taken into trust under paragraph (2) shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)). 
(B)General uses 
(i)In generalThe Tribe shall use the land taken into trust under paragraph (2) only for— 
(I)traditional and customary uses; 
(II)stewardship conservation for the benefit of the Tribe; or 
(III)residential or recreational development. 
(ii)Other usesIf the Tribe uses any portion of the land taken into trust under paragraph (2) for a purpose other than a purpose described in clause (i), the Tribe shall pay to the Secretary an amount that is equal to the fair market value of the portion of the land, as determined by an appraisal. 
(C)Thinning; landscape restorationWith respect to the land taken into trust under paragraph (2), the Secretary, in consultation and coordination with the Tribe, may carry out any fuels reduction and other landscape restoration activities on the land that is beneficial to the Tribe and the Bureau of Land Management. 
(g)Naval Air Station Fallon land conveyance 
(1)Transfer of Department of the Interior land 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall transfer to the Secretary of the Navy, without reimbursement, the Federal land described in subparagraph (B). 
(B)Description of Federal landThe Federal land referred to in subparagraph (A) is the parcel of approximately 400 acres of land under the jurisdiction of the Secretary of the Interior that— 
(i)is adjacent to Naval Air Station Fallon in Churchill County, Nevada; and 
(ii)was withdrawn under Public Land Order 6834 (NV–943–4214–10; N–37875). 
(C)ManagementOn transfer of the Federal land described under subparagraph (B) to the Secretary of the Navy, the Secretary of the Navy shall have full jurisdiction, custody, and control of the Federal land. 
(2)Water rights 
(A)Water rightsNothing in this subsection shall be construed— 
(i)to establish a reservation in favor of the United States with respect to any water or water right on land transferred by this subsection; or 
(ii)to authorize the appropriation of water on land transferred by this subsection except in accordance with applicable State law. 
(B)Effect on previously acquired or reserved water rightsThis subsection shall not be construed to affect any water rights acquired or reserved by the United States before the date of enactment of this Act. 
3010.San Juan County, New Mexico, Federal land conveyance 
(a)DefinitionsIn this section: 
(1)Federal landThe term Federal land means the approximately 19 acres of Federal surface estate generally depicted as Lands Authorized for Conveyance on the map. 
(2)LandownerThe term landowner means the plaintiffs in the case styled Blancett v. United States Department of the Interior, et al., No. 10–cv–00254–JAP–KBM, United States District Court for the District of New Mexico. 
(3)MapThe term map means the map entitled San Juan County Land Conveyance and dated June 20, 2012. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of New Mexico. 
(b)Conveyance of certain Federal land in San Juan County, New Mexico 
(1)In generalOn request of the landowner, the Secretary shall, under such terms and conditions as the Secretary may prescribe and subject to valid existing rights, convey to the landowner all right, title, and interest of the United States in and to any portion of the Federal land (including any improvements or appurtenances to the Federal land) by sale. 
(2)Survey; administrative costs 
(A)SurveyThe exact acreage and legal description of the Federal land to be conveyed under paragraph (1) shall be determined by a survey approved by the Secretary. 
(B)CostsThe administrative costs associated with the conveyance shall be paid by the landowner. 
(3)Consideration 
(A)In generalAs consideration for the conveyance of the Federal land under paragraph (1), the landowner shall pay to the Secretary an amount equal to the fair market value of the Federal land conveyed, as determined under subparagraph (B). 
(B)AppraisalThe fair market value of any Federal land that is conveyed under paragraph (1) shall be determined by an appraisal acceptable to the Secretary that is performed in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; 
(ii)the Uniform Standards of Professional Appraisal Practice; and 
(iii)any other applicable law (including regulations). 
(4)Disposition and use of proceeds 
(A)Disposition of proceedsThe Secretary shall deposit the proceeds of any conveyance of Federal land under paragraph (1) in a special account in the Treasury for use in accordance with subparagraph (B). 
(B)Use of proceedsAmounts deposited under subparagraph (A) shall be available to the Secretary, without further appropriation and until expended, for the acquisition of land or interests in land from willing sellers in the State or the State of Arizona for bald eagle habitat protection. 
(5)Additional terms and conditionsThe Secretary may require such additional terms and conditions for a conveyance under paragraph (1) as the Secretary determines to be appropriate to protect the interests of the United States. 
(6)WithdrawalSubject to valid existing rights, the Federal land is withdrawn from— 
(A)location, entry, and patent under the mining laws; and 
(B)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 
3011.Land conveyance, Uinta-Wasatch-Cache National Forest, Utah 
(a)Conveyance requiredOn the request of Brigham Young University submitted to the Secretary of Agriculture not later than one year after the date of the enactment of this Act, the Secretary shall convey, not later than one year after receiving the request, to Brigham Young University all right, title, and interest of the United States in and to an approximately 80-acre parcel of National Forest System land in the Uinta-Wasatch-Cache National Forest in the State of Utah, as generally depicted on the map entitled Upper Y Mountain Trail and Y Conveyance Act and dated June 6, 2013, subject to valid existing rights and by quitclaim deed. 
(b)Consideration 
(1)Consideration requiredAs consideration for the land conveyed under subsection (a), Brigham Young University shall pay to the Secretary an amount equal to the fair market value of the land, as determined by an appraisal approved by the Secretary and conducted in conformity with the Uniform Appraisal Standards for Federal Land Acquisitions and section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(2)DepositThe consideration received by the Secretary under paragraph (1) shall be deposited in the general fund of the Treasury to reduce the Federal deficit. 
(c) public access to Y mountain trailAfter the conveyance under subsection (a), Brigham Young University will— 
(1)continue to allow the same reasonable public access to the trailhead and portion of the Y Mountain Trail already owned by Brigham Young University as of the date of the enactment of this Act that Brigham Young University has historically allowed; and 
(2)allow that same reasonable public access to the portion of the Y Mountain Trail and the Y symbol located on the land described in subsection (a). 
(d)Survey and Administrative CostsThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. Brigham Young University shall pay the reasonable costs of survey, appraisal, and any administrative analyses required by law. 
3012.Conveyance of certain land to the city of Fruit Heights, Utah 
(a)DefinitionsIn this section: 
(1)CityThe term City means the city of Fruit Heights, Utah. 
(2)MapThe term map means the map entitled Proposed Fruit Heights City Conveyance and dated September 13, 2012. 
(3)National Forest System landThe term National Forest System land means the approximately 100 acres of National Forest System land, as depicted on the map. 
(4)SecretaryThe term Secretary means the Secretary of Agriculture. 
(b)In generalThe Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the National Forest System land. 
(c)Survey 
(1)In generalIf determined by the Secretary to be necessary, the exact acreage and legal description of the National Forest System land shall be determined by a survey approved by the Secretary. 
(2)CostsThe City shall pay the reasonable survey and other administrative costs associated with a survey conducted under paragraph (1). 
(d)EasementAs a condition of the conveyance under subsection (b), the Secretary shall reserve an easement to the National Forest System land for the Bonneville Shoreline Trail. 
(e)Use of national forest system landAs a condition of the conveyance under subsection (b), the City shall use the National Forest System land only for public purposes. 
(f)Reversionary InterestIn the quitclaim deed to the City for the National Forest System land, the Secretary shall provide that the National Forest System land shall revert to the Secretary, at the election of the Secretary, if the National Forest System land is used for other than a public purpose. 
3013.Land conveyance, Hanford Site, Washington 
(a)Conveyance required 
(1)In generalNot later than September 30, 2015, the Secretary of Energy shall convey to the Community Reuse Organization of the Hanford Site (in this section referred to as the Organization) all right, title, and interest of the United States in and to two parcels of real property, including any improvements thereon, consisting of approximately 1,341 acres and 300 acres, respectively, of the Hanford Reservation, as requested by the Organization on May 31, 2011, and October 13, 2011, and as depicted within the proposed boundaries on the map titled Attachment 2–Revised Map included in the October 13, 2011, letter. 
(2)Modification of conveyanceUpon the agreement of the Secretary and the Organization, the Secretary may adjust the boundaries of one or both of the parcels specified for conveyance under paragraph (1). 
(b)ConsiderationAs consideration for the conveyance under subsection (a), the Organization shall pay to the United States an amount equal to the estimated fair market value of the conveyed real property, as determined by the Secretary of Energy, except that the Secretary may convey the property without consideration or for consideration below the estimated fair market value of the property if the Organization— 
(1)agrees that the net proceeds from any sale or lease of the property (or any portion thereof) received by the Organization during at least the seven-year period beginning on the date of such conveyance will be used to support the economic redevelopment of, or related to, the Hanford Site; and 
(2)executes the agreement for such conveyance and accepts control of the real property within a reasonable time. 
(c)Expedited Notification to CongressExcept as provided in subsection (d)(2), the enactment of this section shall be construed to satisfy any notice to Congress otherwise required for the land conveyance required by this section. 
(d)Additional terms and conditions 
(1)In generalThe Secretary of Energy may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary deems necessary to protect the interests of the United States. 
(2)Congressional notificationIf the Secretary uses the authority provided by paragraph (1) to impose a term or condition on the conveyance, the Secretary shall submit to Congress written notice of the term or condition and the reason for imposing the term or condition. 
3014.Ranch A Wyoming consolidation and management improvement 
(a)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(2)StateThe term State means the State of Wyoming. 
(b)Conveyance 
(1)In generalUpon the request of the State submitted to the Secretary not later than 180 days after the date of enactment of this Act, the Secretary shall convey to the State, without consideration and by quitclaim deed, all right, title and interest of the United States in and to the parcel of National Forest System land described in paragraph (2). 
(2)Description of landThe parcel of land referred to in paragraph (1) is approximately 10 acres of National Forest System land located on the Black Hills National Forest, in Crook County, State of Wyoming more specifically described as the E½ NE¼ NW¼ SE¼ less the south 50 feet, W½ NW¼ NE¼ SE¼ less the south 50 feet, Section 24, Township 52 North, Range 61 West Sixth P.M. 
(3)Terms and conditionsThe conveyance under paragraph (1) shall be— 
(A)subject to valid existing rights; and 
(B)made notwithstanding the requirements of subsection (a) of section 1 of Public Law 104–276. 
(4)SurveyIf determined by the Secretary to be necessary, the exact acreage and legal description of the land to be conveyed under paragraph (1) shall be determined by a survey that is approved by the Secretary and paid for by the State. 
(c)AmendmentsSection 1 of the Act of October 9, 1996 (Public Law 104–276) is amended— 
(1)by striking subsection (b); and 
(2)by designating subsection (c) as subsection (b). 
BPublic Lands and National Forest System Management 
3021.Bureau of Land Management permit processing 
(a)Program to improve Federal permit coordinationSection 365 of the Energy Policy Act of 2005 (42 U.S.C. 15924) is amended— 
(1)in the section heading, by striking Pilot; 
(2)by striking Pilot Project each place it appears and inserting Project; 
(3)in subsection (b)(2), by striking Wyoming, Montana, Colorado, Utah, and New Mexico and inserting the States in which Project offices are located; 
(4)in subsection (d)— 
(A)in the subsection heading, by striking Pilot; and 
(B)by adding at the end the following: 
 
(8)Any other State, district, or field office of the Bureau of Land Management determined by the Secretary.;  
(5)by striking subsection (e) and inserting the following: 
 
(e)Report to CongressNot later than February 1 of the first fiscal year beginning after the date of enactment of the National Defense Authorization Act for Fiscal Year 2015 and each February 1 thereafter, the Secretary shall report to the Chairman and ranking minority Member of the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, which shall include— 
(1)the allocation of funds to each Project office for the previous fiscal year; and 
(2)the accomplishments of each Project office relating to the coordination and processing of oil and gas use authorizations during that fiscal year.;  
(6)in subsection (h), by striking paragraph (6) and inserting the following: 
 
(6)the States in which Project offices are located.; 
(7)by striking subsection (i); and 
(8)by redesignating subsection (j) as subsection (i). 
(b)BLM oil and gas permit processing feeSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended by adding at the end the following: 
 
(d)BLM oil and gas permit processing fee 
(1)In generalNotwithstanding any other provision of law, for each of fiscal years 2016 through 2026, the Secretary, acting through the Director of the Bureau of Land Management, shall collect a fee for each new application for a permit to drill that is submitted to the Secretary. 
(2)AmountThe amount of the fee shall be $9,500 for each new application, as indexed for United States dollar inflation from October 1, 2015 (as measured by the Consumer Price Index). 
(3)UseOf the fees collected under this subsection for a fiscal year, the Secretary shall transfer— 
(A)for each of fiscal years 2016 through 2019— 
(i)15 percent to the field offices that collected the fees and used to process protests, leases, and permits under this Act, subject to appropriation; and 
(ii)85 percent to the BLM Permit Processing Improvement Fund established under subsection (c)(2)(B) (referred to in this subsection as the Fund); and 
(B)for each of fiscal years 2020 through 2026, all of the fees to the Fund. 
(4)Additional costsDuring each of fiscal years of 2016 through 2026, the Secretary shall not implement a rulemaking that would enable an increase in fees to recover additional costs related to processing applications for permits to drill.. 
(c)BLM Permit Processing Improvement Fund 
(1)In generalSection 35(c) of the Mineral Leasing Act (30 U.S.C. 191(c)) is amended by striking paragraph (3) and inserting the following: 
 
(3)Use of Fund 
(A)In generalThe Fund shall be available to the Secretary of the Interior for expenditure, without further appropriation and without fiscal year limitation, for the coordination and processing of oil and gas use authorizations on onshore Federal and Indian trust mineral estate land. 
(B)AccountsThe Secretary shall divide the Fund into— 
(i)a Rental Account (referred to in this subsection as the Rental Account) comprised of rental receipts collected under this section; and 
(ii)a Fee Account (referred to in this subsection as the Fee Account) comprised of fees collected under subsection (d). 
(4)Rental Account 
(A)In generalThe Secretary shall use the Rental Account for— 
(i)the coordination and processing of oil and gas use authorizations on onshore Federal and Indian trust mineral estate land under the jurisdiction of the Project offices identified under section 365(d) of the Energy Policy Act of 2005 (42 U.S.C. 15924(d)); and 
(ii)training programs for development of expertise related to coordinating and processing oil and gas use authorizations. 
(B)AllocationIn determining the allocation of the Rental Account among Project offices for a fiscal year, the Secretary shall consider— 
(i)the number of applications for permit to drill received in a Project office during the previous fiscal year; 
(ii)the backlog of applications described in clause (i) in a Project office; 
(iii)publicly available industry forecasts for development of oil and gas resources under the jurisdiction of a Project office; and 
(iv)any opportunities for partnership with local industry organizations and educational institutions in developing training programs to facilitate the coordination and processing of oil and gas use authorizations. 
(5)Fee Account 
(A)In generalThe Secretary shall use the Fee Account for the coordination and processing of oil and gas use authorizations on onshore Federal and Indian trust mineral estate land. 
(B)AllocationThe Secretary shall transfer not less than 75 percent of the revenues collected by an office for the processing of applications for permits to the State office of the State in which the fees were collected.. 
(2)Interest on overpayment adjustmentSection 111(h) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721(h)) is amended in the first sentence by striking the rate and all that follows through the period at the end of the sentence and inserting a rate equal to the sum of the Federal short-term rate determined under section 6621(b) of the Internal Revenue Code of 1986 plus 1 percentage point.. 
3022.Internet-based onshore oil and gas lease sales 
(a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended— 
(1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and 
(2)by adding at the end the following: 
 
(C)In order to diversify and expand the Nation’s onshore leasing program to ensure the best return to the Federal taxpayer, reduce fraud, and secure the leasing process, the Secretary may conduct onshore lease sales through Internet-based bidding methods. Each individual Internet-based lease sale shall conclude within 7 days.. 
(b)ReportNot later than 90 days after the tenth Internet-based lease sale conducted under the amendment made by subsection (a), the Secretary of the Interior shall analyze the first 10 such lease sales and report to Congress the findings of the analysis. The report shall include— 
(1)estimates on increases or decreases in such lease sales, compared to sales conducted by oral bidding, in— 
(A)the number of bidders; 
(B)the average amount of bid; 
(C)the highest amount bid; and 
(D)the lowest bid; 
(2)an estimate on the total cost or savings to the Department of the Interior as a result of such sales, compared to sales conducted by oral bidding; and 
(3)an evaluation of the demonstrated or expected effectiveness of different structures for lease sales which may provide an opportunity to better maximize bidder participation, ensure the highest return to the Federal taxpayers, minimize opportunities for fraud or collusion, and ensure the security and integrity of the leasing process. 
3023.Grazing permits and leasesSection 402 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is amended— 
(1)in subsection (c)— 
(A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; 
(B)by striking So long as and inserting the following: 
 
(1)Renewal of expiring or transferred permit or leaseDuring any period in which; and 
(C)by adding at the end the following: 
 
(2)Continuation of terms under new permit or leaseThe terms and conditions in a grazing permit or lease that has expired, or was terminated due to a grazing preference transfer, shall be continued under a new permit or lease until the date on which the Secretary concerned completes any environmental analysis and documentation for the permit or lease required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable laws. 
(3)Completion of processingAs of the date on which the Secretary concerned completes the processing of a grazing permit or lease in accordance with paragraph (2), the permit or lease may be canceled, suspended, or modified, in whole or in part. 
(4)Environmental reviewsThe Secretary concerned shall seek to conduct environmental reviews on an allotment or multiple allotment basis, to the extent practicable, if the allotments share similar ecological conditions, for purposes of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable laws.; 
(2)by redesignating subsection (h) as subsection (j); and 
(3)by inserting after subsection (g) the following: 
 
(h)National environmental policy act of 1969 
(1)In generalThe issuance of a grazing permit or lease by the Secretary concerned may be categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if— 
(A)the issued permit or lease continues the current grazing management of the allotment; and 
(B)the Secretary concerned— 
(i)has assessed and evaluated the grazing allotment associated with the lease or permit; and 
(ii)based on the assessment and evaluation under clause (i), has determined that the allotment— 
(I)with respect to public land administered by the Secretary of the Interior— 
(aa)is meeting land health standards; or 
(bb)is not meeting land health standards due to factors other than existing livestock grazing; or 
(II)with respect to National Forest System land administered by the Secretary of Agriculture— 
(aa)is meeting objectives in the applicable land and resource management plan; or 
(bb)is not meeting the objectives in the applicable land resource management plan due to factors other than existing livestock grazing. 
(2)Trailing and crossingThe trailing and crossing of livestock across public land and National Forest System land and the implementation of trailing and crossing practices by the Secretary concerned may be categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(i)Priority and timing for completion of environmental analysesThe Secretary concerned, in the sole discretion of the Secretary concerned, shall determine the priority and timing for completing each required environmental analysis with respect to a grazing allotment, permit, or lease based on— 
(1)the environmental significance of the grazing allotment, permit, or lease; and 
(2)the available funding for the environmental analysis.. 
3024.Cabin user and transfer fees 
(a)In generalThe Secretary of Agriculture (referred to in this section as the Secretary) shall establish a fee in accordance with this section for the issuance of a special use permit for the use and occupancy of National Forest System land for recreational residence purposes. 
(b)Interim feeDuring the period beginning on January 1, 2014, and ending on the last day of the calendar year during which the current appraisal cycle is completed under subsection (c), the Secretary shall assess an interim annual fee for recreational residences on National Forest System land that is an amount equal to the lesser of— 
(1)the fee determined under the Cabin User Fee Fairness Act of 2000 (16 U.S.C. 6201 et seq.), subject to the requirement that any increase over the fee assessed during the previous year shall be limited to not more than 25 percent; or 
(2)$5,600. 
(c)Completion of current appraisal cycleNot later than 1 year after the date of the enactment of this Act, the Secretary shall complete the current appraisal cycle, including receipt of timely second appraisals, for recreational residences on National Forest System land in accordance with the Cabin User Fee Fairness Act of 2000 (16 U.S.C. 6201 et seq.) (referred to in this section as the current appraisal cycle). 
(d)Lot valueOnly appraisals conducted and approved by the Secretary in accordance with the Cabin User Fee Fairness Act of 2000 (16 U.S.C. 6201 et seq.) during the current appraisal cycle shall be used to establish the base value assigned to the lot, subject to the adjustment in subsection (e). If a second appraisal— 
(1)was approved by the Secretary, the value established by the second appraisal shall be the base value assigned to the lot; or 
(2)was not approved by the Secretary, the value established by the initial appraisal shall be the base value assigned to the lot. 
(e)AdjustmentOn the date of completion of the current appraisal cycle, and before assessing a fee under subsection (f), the Secretary shall make a 1-time adjustment to the value of each appraised lot on which a recreational residence is located to reflect any change in value occurring after the date of the most recent appraisal for the lot, in accordance with the 4th quarter of 2012 National Association of Homebuilders/Wells Fargo Housing Opportunity Index. 
(f)Annual fee 
(1)BaseAfter the date on which appraised lot values have been adjusted in accordance with subsection (e), the annual fee assessed prospectively by the Secretary for recreational residences on National Forest System land shall be in accordance with the following tiered fee structure: 
 
 
Fee TierApproximate Percent of Permits NationallyFee Amount 
 
Tier 16 percent $650 
Tier 216 percent$1,150 
Tier 3 26 percent$1,650 
Tier 4 22 percent $2,150 
Tier 5 10 percent$2,650 
Tier 65 percent$3,150 
Tier 7 5 percent$3,650 
Tier 8 3 percent$4,150 
Tier 9 3 percent$4,650 
Tier 10 3 percent$5,150  
Tier 111 percent$5,650. 
(2)Inflation adjustmentThe Secretary shall increase or decrease the annual fees set forth in the table under paragraph (1) to reflect changes in the Implicit Price Deflator for the Gross Domestic Product published by the Bureau of Economic Analysis of the Department of Commerce, applied on a 5-year rolling average. 
(3)Access and occupancy adjustment 
(A)In generalThe Secretary shall by regulation establish criteria pursuant to which the annual fee determined in accordance with this section may be suspended or reduced temporarily if access to, or the occupancy of, the recreational residence is significantly restricted. 
(B)AppealThe Secretary shall by regulation grant the cabin owner the right of an administrative appeal of the determination made in accordance with subparagraph (A) whether to suspend or reduce temporarily the annual fee. 
(g)Periodic review 
(1)In generalBeginning on the date that is 10 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that— 
(A)analyzes the annual fees set forth in the table under subsection (f) to ensure that the fees reflect fair value for the use of the land for recreational residence purposes, taking into account all use limitations and restrictions (including any limitations and restrictions imposed by the Secretary); and 
(B)includes any recommendations of the Secretary with respect to modifying the fee system. 
(2)LimitationThe use of appraisals shall not be required for any modifications to the fee system based on the recommendations under paragraph (1)(B). 
(h)Cabin transfer fees 
(1)In generalThe Secretary shall establish a fee in the amount of $1,200 for the issuance of a new recreational residence permit due to a change of ownership of the recreational residence. 
(2)AdjustmentsThe Secretary shall annually increase or decrease the transfer fee established under paragraph (1) to reflect changes in the Implicit Price Deflator for the Gross Domestic Product published by the Bureau of Economic Analysis of the Department of Commerce, applied on a 5-year rolling average. 
(i)Effect 
(1)In generalNothing in this section limits or restricts any right, title, or interest of the United States in or to any land or resource in the National Forest System. 
(2)AlaskaThe Secretary shall not establish or impose a fee or condition under this section for permits in the State of Alaska that is inconsistent with section 1303(d) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3193(d)). 
(j)Retention of fees 
(1)In generalBeginning 10 years after the date of the enactment of this Act, the Secretary may retain, and expend, for the purposes described in paragraph (2), any fees collected under this section without further appropriation. 
(2)UseAmounts made available under paragraph (1) shall be used to administer the recreational residence program and other recreation programs carried out on National Forest System land. 
(k)Repeal of Cabin User Fee Fairness Act of 2000Effective on the date of the assessment of annual permit fees in accordance with subsection (f) (as certified to Congress by the Secretary), the Cabin User Fee Fairness Act of 2000 (16 U.S.C. 6201 et seq.) is repealed. 
CNational Park System Units 
3030.Addition of Ashland Harbor Breakwater Light to the Apostle Islands National SeashorePublic Law 91–424 (16 U.S.C. 460w et seq.) is amended as follows: 
(1)In the first section as follows: 
(A)In the matter preceding subsection (a)— 
(i)by striking islands and shoreline and inserting islands, shoreline, and light stations; and 
(ii)by inserting historic, after scenic,. 
(B)In subsection (a)— 
(i)by striking the area and inserting The area; and 
(ii)by striking ; and and inserting a period. 
(C)In subsection (b), by striking the final period. 
(D)By inserting after 1985. the following: 
 
(c)Ashland Harbor Breakwater Light 
(1)The Ashland Harbor Breakwater Light generally depicted on the map titled Ashland Harbor Breakwater Light Addition to Apostle Islands National Lakeshore and dated February 11, 2014, located at the end of the breakwater on Chequamegon Bay, Wisconsin. 
(2)Congress does not intend for the designation of the property under paragraph (1) to create a protective perimeter or buffer zone around the boundary of that property.. 
(2)In section 6 as follows: 
(A)By striking The lakeshore and inserting: 
 
(a)In generalThe lakeshore. 
(B)By inserting this section and before the provisions of. 
(C)By adding after subsection (a) the following: 
 
(b)Federal useNotwithstanding subsection (c) of the first section— 
(1)the Secretary of the department in which the Coast Guard is operating may operate, maintain, keep, locate, inspect, repair, and replace any Federal aid to navigation located at the Ashland Harbor Breakwater Light for as long as such aid is needed for navigational purposes; and 
(2)in carrying out the activities described in paragraph (1), such Secretary may enter, at any time, the Ashland Harbor Breakwater Light or any Federal aid to navigation at the Ashland Harbor Breakwater Light, for as long as such aid is needed for navigational purposes, without notice to the extent that it is not possible to provide advance notice. 
(c)Clarification of authorityPursuant to existing authorities, the Secretary may enter into agreements with the City of Ashland, County of Ashland, and County of Bayfield, Wisconsin, for the purpose of cooperative law enforcement and emergency services within the boundaries of the lakeshore.. 
3031.Blackstone River Valley National Historical Park 
(a)PurposeThe purpose of this section is to establish the Blackstone River Valley National Historical Park— 
(1)to help preserve, protect, and interpret the nationally significant resources that exemplify the industrial heritage of the Blackstone River Valley for the benefit and inspiration of future generations; 
(2)to support the preservation, protection, and interpretation of the urban, rural, and agricultural landscape features (including the Blackstone River and Canal) of the region that provide an overarching context for the industrial heritage of the Blackstone River Valley; 
(3)to educate the public about— 
(A)the nationally significant sites and districts that convey the industrial history of the Blackstone River Valley; and 
(B)the significance of the Blackstone River Valley to the past and present of the United States; and 
(4)to support and enhance the network of partners in the protection, improvement, management, and operation of related resources and facilities throughout the John H. Chafee Blackstone River Valley National Heritage Corridor. 
(b)DefinitionsIn this section: 
(1)National heritage corridorThe term National Heritage Corridor means the John H. Chafee Blackstone River Valley National Heritage Corridor. 
(2)ParkThe term Park means the Blackstone River Valley National Historical Park established by subsection (c)(1). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StatesThe term States means— 
(A)the State of Massachusetts; and 
(B)the State of Rhode Island. 
(c)Blackstone river valley national historical park 
(1)EstablishmentThere is established in the States a unit of the National Park System, to be known as the Blackstone River Valley National Historical Park. 
(2)Historic sites and districtsThe Park shall include— 
(A)Blackstone River State Park; and 
(B)the following resources, as described in Management Option 3 of the study entitled Blackstone River Valley Special Resource Study—Study Report 2011: 
(i)Old Slater Mill National Historic Landmark District. 
(ii)Slatersville Historic District. 
(iii)Ashton Historic District. 
(iv)Whitinsville Historic District. 
(v)Hopedale Village Historic District. 
(vi)Blackstone River and the tributaries of Blackstone River. 
(vii)Blackstone Canal. 
(3)Acquisition of land; park boundary 
(A)Land acquisition 
(i)In generalThe Secretary may acquire land or interests in land that are considered contributing historic resources in the historic sites and districts described in paragraph (2)(B) for inclusion in the Park boundary by donation, purchase from a willing seller with donated or appropriated funds, or exchange. 
(ii)No condemnationNo land or interest in land may be acquired for the Park by condemnation. 
(B)Park boundaryOn a determination by the Secretary that a sufficient quantity of land or interests in land has been acquired to constitute a manageable park unit, the Secretary shall establish a boundary for the Park by publishing a boundary map in the Federal Register. 
(C)Other resourcesThe Secretary may include in the Park boundary any resources that are the subject of an agreement with the States or a subdivision of the States entered into under paragraph (4)(D). 
(D)Boundary adjustmentOn the acquisition of additional land or interests in land under subparagraph (A), or on entering an agreement under subparagraph (C), the boundary of the Park shall be adjusted to reflect the acquisition or agreement by publishing a Park boundary map in the Federal Register. 
(E)Availability of mapThe maps referred to in this paragraph shall be available for public inspection in the appropriate offices of the National Park Service. 
(F)Administrative facilitiesThe Secretary may acquire not more than 10 acres in Woonsocket, Rhode Island for the development of administrative, curatorial, maintenance, or visitor facilities for the Park. 
(G)LimitationLand owned by the States or a political subdivision of the States may be acquired under this paragraph only by donation. 
(4)Administration 
(A)In generalThe Secretary shall administer land within the boundary of the Park in accordance with— 
(i)this subsection; and 
(ii)the laws generally applicable to units of the National Park System, including— 
(I)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and 
(II)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(B)General management plan 
(i)In generalNot later than 3 years after the date on which funds are made available to carry out this subsection, the Secretary shall prepare a general management plan for the Park— 
(I)in consultation with the States and other interested parties; and 
(II)in accordance with section 12(b) of the National Park System General Authorities Act (16 U.S.C. 1a–7(b)). 
(ii)RequirementsThe plan shall consider ways to use preexisting or planned visitor facilities and recreational opportunities developed in the National Heritage Corridor, including— 
(I)the Blackstone Valley Visitor Center, Pawtucket, Rhode Island; 
(II)the Captain Wilbur Kelly House, Blackstone River State Park, Lincoln, Rhode Island; 
(III)the Museum of Work and Culture, Woonsocket, Rhode Island; 
(IV)the River Bend Farm/Blackstone River and Canal Heritage State Park, Uxbridge, Massachusetts; 
(V)the Worcester Blackstone Visitor Center, located at the former Washburn & Moen wire mill facility, Worcester, Massachusetts; 
(VI)the Route 295 Visitor Center adjacent to Blackstone River State Park; and 
(VII)the Blackstone River Bikeway. 
(C)Related sitesThe Secretary may provide technical assistance, visitor services, interpretive tours, and educational programs to sites and resources in the National Heritage Corridor that are located outside the boundary of the Park and associated with the purposes for which the Park is established. 
(D)Cooperative agreements 
(i)In generalTo further the purposes of this subsection and notwithstanding chapter 63 of title 31, United States Code, the Secretary may enter into cooperative agreements with the States, political subdivisions of the States, nonprofit organizations (including the local coordinating entity for the National Heritage Corridor), and other interested parties— 
(I)to provide technical assistance, interpretation, and educational programs in the historic sites and districts described in paragraph (2)(B); and 
(II)subject to the availability of appropriations and clauses (ii) and (iii), to provide not more than 50 percent of the cost of any natural, historic, or cultural resource protection project in the Park that is consistent with the general management plan prepared under subparagraph (B). 
(ii)Matching requirementAs a condition of the receipt of funds under clause (i)(II), the Secretary shall require that any Federal funds made available under a cooperative agreement entered into under this paragraph are to be matched on a 1-to-1 basis by non-Federal funds. 
(iii)ReimbursementAny payment made by the Secretary under clause (i)(ii) shall be subject to an agreement that the conversion, use, or disposal of the project for purposes that are inconsistent with the purposes of this subsection, as determined by the Secretary, shall result in a right of the United States to reimbursement of the greater of— 
(I)the amount provided by the Secretary to the project under clause (i)(II); or 
(II)an amount equal to the increase in the value of the project that is attributable to the funds, as determined by the Secretary at the time of the conversion, use, or disposal. 
(iv)Public accessAny cooperative agreement entered into under this subparagraph shall provide for reasonable public access to the resources covered by the cooperative agreement. 
(5)Dedication; memorial 
(A)In generalCongress dedicates the Park to John H. Chafee, the former United States Senator from Rhode Island, in recognition of— 
(i)the role of John H. Chafee in the preservation of the resources of the Blackstone River Valley and the heritage corridor that bears the name of John H. Chafee; and 
(ii)the decades of the service of John H. Chafee to the people of Rhode Island and the United States. 
(B)MemorialThe Secretary shall display a memorial at an appropriate location in the Park that recognizes the role of John H. Chafee in preserving the resources of the Blackstone River Valley for the people of the United States. 
3032.Coltsville National Historical Park 
(a)DefinitionsIn this section: 
(1)CityThe term city means the city of Hartford, Connecticut. 
(2)CommissionThe term Commission means the Coltsville National Historical Park Advisory Commission established by subsection (k)(1). 
(3)Historic DistrictThe term Historic District means the Coltsville Historic District. 
(4)MapThe term map means the map entitled Coltsville National Historical Park—Proposed Boundary, numbered T25/102087, and dated May 11, 2010. 
(5)ParkThe term park means the Coltsville National Historical Park in the State of Connecticut. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)StateThe term State means the State of Connecticut. 
(b)Establishment 
(1)In generalSubject to paragraph (2), there is established in the State a unit of the National Park System to be known as the Coltsville National Historical Park. 
(2)Conditions for establishmentThe park shall not be established until the date on which the Secretary determines that— 
(A)the Secretary has acquired by donation sufficient land or an interest in land within the boundary of the park to constitute a manageable unit; 
(B)the State, city, or private property owner, as appropriate, has entered into a written agreement with the Secretary to donate at least 10,000 square feet of space in the East Armory which would include facilities for park administration and visitor services; and 
(C)the Secretary has entered into a written agreement with the State, city, or other public entity, as appropriate, providing that land owned by the State, city, or other public entity within the Coltsville Historic District shall be managed consistent with this section. 
(3)NoticeNot later than 30 days after the date on which the Secretary makes a determination under paragraph (2), the Secretary shall publish in the Federal Register notice of the establishment of the park. 
(c)BoundariesThe park shall include and provide appropriate interpretation and viewing of the following sites, as generally depicted on the map: 
(1)The East Armory. 
(2)The Church of the Good Shepherd. 
(3)The Caldwell/Colt Memorial Parish House. 
(4)Colt Park. 
(5)The Potsdam Cottages. 
(6)Armsmear. 
(7)The James Colt House. 
(d)Availability of mapThe map shall be on file and available for public inspection in appropriate offices of the National Park Service. 
(e)CollectionsThe Secretary may enter into a written agreement with the State of Connecticut State Library, Wadsworth Atheneum, and the Colt Trust, or other public entities, as appropriate, to gain appropriate access to Colt-related artifacts for the purposes of having items routinely on display in the East Armory or within other areas of the park to enhance the visitor experience. 
(f)Administration 
(1)In generalThe Secretary shall administer the park in accordance with— 
(A)this section; and 
(B)the laws generally applicable to units of the National Park System, including— 
(i)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and 
(ii)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)State and local jurisdictionNothing in this section enlarges, diminishes, or modifies any authority of the State, or any political subdivision of the State (including the city)— 
(A)to exercise civil and criminal jurisdiction; or 
(B)to carry out State laws (including regulations) and rules on non-Federal land located within the boundary of the park. 
(g)Cooperative agreements 
(1)In generalAs the Secretary determines to be appropriate to carry out this section, the Secretary may enter into cooperative agreements to carry out this section, under which the Secretary may identify, interpret, restore, rehabilitate, and provide technical assistance for the preservation of nationally significant properties within the boundary of the park. 
(2)Right of accessA cooperative agreement entered into under paragraph (1) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of— 
(A)conducting visitors through the properties; and 
(B)interpreting the properties for the public. 
(3)Changes or alterationsNo changes or alterations shall be made to any properties covered by a cooperative agreement entered into under paragraph (1) unless the Secretary and the other party to the agreement agree to the changes or alterations. 
(4)Conversion, use, or disposalAny payment by the Secretary under this subsection shall be subject to an agreement that the conversion, use, or disposal of a project for purposes contrary to the purposes of this section, as determined by the Secretary, shall entitle the United States to reimbursement in an amount equal to the greater of— 
(A)the amounts made available to the project by the United States; or 
(B)the portion of the increased value of the project attributable to the amounts made available under this subsection, as determined at the time of the conversion, use, or disposal. 
(5)Matching funds 
(A)In generalAs a condition of the receipt of funds under this subsection, the Secretary shall require that any Federal funds made available under a cooperative agreement shall be matched on a 1-to-1 basis by non-Federal funds. 
(B)FormWith the approval of the Secretary, the non-Federal share required under subparagraph (A) may be in the form of donated property, goods, or services from a non-Federal source, fairly valued. 
(h)Acquisition of land 
(1)In generalThe Secretary is authorized to acquire land and interests in land by donation, purchase with donated or appropriated funds, or exchange, except that land or interests in land owned by the State or any political subdivision of the State may be acquired only by donation. 
(2)No condemnationThe Secretary may not acquire any land or interest in land for the purposes of this section by condemnation. 
(i)Technical assistance and public interpretationThe Secretary may provide technical assistance and public interpretation of related historic and cultural resources within the boundary of the historic district. 
(j)Management plan 
(1)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this section, the Secretary, in consultation with the Commission, shall complete a management plan for the park in accordance with— 
(A)section 12(b) of Public Law 91–383 (commonly known as the National Park Service General Authorities Act) (16 U.S.C. 1a–7(b)); and 
(B)other applicable laws. 
(2)Cost shareThe management plan shall include provisions that identify costs to be shared by the Federal Government, the State, and the city, and other public or private entities or individuals for necessary capital improvements to, and maintenance and operations of, the park. 
(3)Submission to CongressOn completion of the management plan, the Secretary shall submit the management plan to— 
(A)the Committee on Natural Resources of the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate. 
(k)Coltsville National Historical Park Advisory Commission 
(1)EstablishmentThere is established a Commission to be known as the Coltsville National Historical Park Advisory Commission. 
(2)DutyThe Commission shall advise the Secretary in the development and implementation of the management plan. 
(3)Membership 
(A)CompositionThe Commission shall be composed of 11 members, to be appointed by the Secretary, of whom— 
(i)2 members shall be appointed after consideration of recommendations submitted by the Governor of the State; 
(ii)1 member shall be appointed after consideration of recommendations submitted by the State Senate President; 
(iii)1 member shall be appointed after consideration of recommendations submitted by the Speaker of the State House of Representatives; 
(iv)2 members shall be appointed after consideration of recommendations submitted by the Mayor of Hartford, Connecticut; 
(v)2 members shall be appointed after consideration of recommendations submitted by Connecticut’s 2 United States Senators; 
(vi)1 member shall be appointed after consideration of recommendations submitted by Connecticut's First Congressional District Representative; 
(vii)2 members shall have experience with national parks and historic preservation; 
(viii)all appointments must have significant experience with and knowledge of the Coltsville Historic District; and 
(ix)1 member of the Commission must live in the Sheldon/Charter Oak neighborhood within the Coltsville Historic District. 
(B)Initial appointmentsThe Secretary shall appoint the initial members of the Commission not later than the earlier of— 
(i)the date that is 30 days after the date on which the Secretary has received all of the recommendations for appointments under subparagraph (A); or 
(ii)the date that is 30 days after the park is established. 
(4)Term; vacancies 
(A)Term 
(i)In generalA member shall be appointed for a term of 3 years. 
(ii)ReappointmentA member may be reappointed for not more than 1 additional term. 
(B)VacanciesA vacancy on the Commission shall be filled in the same manner as the original appointment was made. 
(5)MeetingsThe Commission shall meet at the call of— 
(A)the Chairperson; or 
(B)a majority of the members of the Commission. 
(6)QuorumA majority of the Commission shall constitute a quorum. 
(7)Chairperson and vice chairperson 
(A)In generalThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission. 
(B)Vice chairpersonThe Vice Chairperson shall serve as Chairperson in the absence of the Chairperson. 
(C)TermA member may serve as Chairperson or Vice Chairperson for not more than 1 year in each office. 
(8)Commission personnel matters 
(A)Compensation of members 
(i)In generalMembers of the Commission shall serve without compensation. 
(ii)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duty of the Commission. 
(B)Staff 
(i)In generalThe Secretary shall provide the Commission with any staff members and technical assistance that the Secretary, after consultation with the Commission, determines to be appropriate to enable the Commission to carry out the duty of the Commission. 
(ii)Detail of employeesThe Secretary may accept the services of personnel detailed from the State or any political subdivision of the State. 
(9)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(10)Termination 
(A)In generalUnless extended under subparagraph (B), the Commission shall terminate on the date that is 10 years after the date of the enactment of this Act. 
(B)Extension 
(i)RecommendationEight years after the date of the enactment of this Act, the Commission shall make a recommendation to the Secretary if a body of its nature is still necessary to advise on the development of the park. 
(ii)Term of extensionIf, based on a recommendation under clause (i), the Secretary determines that the Commission is still necessary, the Secretary may extend the life of the Commission for not more than 10 years. 
3033.First State National Historical Park 
(a)DefinitionsIn this section: 
(1)Historical parkThe term historical park means the First State National Historical Park. 
(2)MapThe term map means the map with pages numbered 1–6 entitled First State National Historical Park, New Castle, Kent, Sussex Counties, DE and Delaware County, PA, Proposed Boundary, numbered T19/80,000G, and dated October 2014. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Establishment 
(1)Redesignation of first state national monument 
(A)In generalThe First State National Monument is redesignated as the First State National Historical Park, as generally depicted on the map. 
(B)Availability of fundsAny funds available for purposes of the First State National Monument shall be available for purposes of the historical park. 
(C)ReferencesAny references in a law, regulation, document, record, map, or other paper of the United States to the First State National Monument shall be considered to be a reference to the historical park. 
(2)PurposesThe purposes of the historical park are to preserve, protect, and interpret the nationally significant cultural and historic resources that are associated with— 
(A)early Dutch, Swedish, and English settlement of the Colony of Delaware and portions of the Colony of Pennsylvania; and 
(B)the role of Delaware— 
(i)in the birth of the United States; and 
(ii)as the first State to ratify the Constitution. 
(3)Inclusion of additional historic sitesIn addition to sites included in the historical park (as redesignated by paragraph (1)(A)) as of the date of enactment of this section, the Secretary may include the following sites within the boundary of the historical park, as generally depicted on the map: 
(A)Fort Christina National Historic Landmark in New Castle County, Delaware, as depicted on page 3 of 6 of the map. 
(B)Old Swedes Church National Historic Landmark in New Castle County, Delaware, as depicted on page 3 of 6 of the map. 
(C)John Dickinson Plantation National Historic Landmark in Kent County, Delaware, as depicted on page 5 of 6 of the map. 
(D)Ryves Holt House in Sussex County, Delaware, as depicted on page 6 of 6 of the map. 
(c)Administration 
(1)In generalThe Secretary shall administer the historical park in accordance with— 
(A)this section; and 
(B)the laws generally applicable to units of the National Park System, including— 
(i)the National Park System Organic Act (16 U.S.C. 1 et seq.); and 
(ii)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)Land acquisition 
(A)Methods 
(i)In generalExcept as provided in clause (ii), the Secretary may acquire all or a portion of any of the sites described in subsection (b)(3), including easements or other interests in land, by purchase from a willing seller, donation, or exchange. 
(ii)Donation onlyThe Secretary may acquire only by donation all or a portion of the property identified as Area for Potential Addition by Donation on page 2 of 6 of the map. 
(iii)LimitationNo land or interest land may be acquired for inclusion in the historical park by condemnation. 
(B)Boundary adjustmentOn acquisition of land or an interest in land under subparagraph (A), the boundary of the historical park shall be adjusted to reflect the acquisition. 
(3)Interpretive toursThe Secretary may provide interpretive tours to sites and resources in the State that are located outside the boundary of the historical park and associated with the purposes for which the historical park is established, including— 
(A)Fort Casimir; 
(B)DeVries Monument; 
(C)Amstel House; 
(D)Dutch House; and 
(E)Zwaanendael Museum. 
(4)Cooperative agreements 
(A)In generalThe Secretary may enter into a cooperative agreement with the State of Delaware, political subdivisions of the State of Delaware, institutions of higher education, nonprofit organizations, and individuals to mark, interpret, and restore nationally significant historic or cultural resources within the boundaries of the historical park, if the cooperative agreement provides for reasonable public access to the resources. 
(B)Cost-sharing requirement 
(i)Federal shareThe Federal share of the total cost of any activity carried out under a cooperative agreement entered into under subparagraph (A) shall be not more than 50 percent. 
(ii)Form of non-federal shareThe non-Federal share may be in the form of in-kind contributions or goods or services fairly valued. 
(5)Management plan 
(A)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this paragraph, the Secretary shall complete a management plan for the historical park. 
(B)Applicable lawThe management plan shall be prepared in accordance with section 12(b) of the National Park System General Authorities Act (16 U.S.C. 1a–7(b)) and other applicable laws. 
(d)National landmark study 
(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall complete a study assessing the historical significance of additional properties in the State of Delaware that are associated with the purposes of historical park. 
(2)RequirementsThe study prepared under paragraph (1) shall include an assessment of the potential for designating the additional properties as National Historic Landmarks. 
(e)OffsetSection 7302(f) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 469n(f)) is amended by inserting before the period at the end the following: , except that the amount authorized to be appropriated to carry out this section not appropriated as of the date of enactment of the First State National Historical Park Act shall be reduced by $6,500,000. 
3034.Gettysburg National Military Park 
(a)Boundary revisionSection 1(b) of Public Law 101–377 (16 U.S.C. 430g–4(b)) is amended— 
(1)by striking include the and insert “include— 
 
(1)the;  
(2)at the end of paragraph (1) (as designated by paragraph (1)), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(2)the properties depicted as Proposed Addition on the map entitled Gettysburg National Military Park Proposed Boundary Addition, numbered 305/80,045, and dated January, 2010 (2 sheets), including— 
(A)the property commonly known as the Gettysburg Train Station; and 
(B)the property located adjacent to Plum Run in Cumberland Township.. 
(b)Acquisition of landSection 2(a) of Public Law 101–377 (16 U.S.C. 430g–5(a)) is amended— 
(1)in the first sentence, by striking The Secretary and inserting the following: 
 
(1)Authority to acquire landThe Secretary; 
(2)in the second sentence, by striking In acquiring and inserting the following: 
 
(2)Minimum Federal interestsIn acquiring; and 
(3)by adding at the end the following: 
 
(3)Method of acquisition for certain landNotwithstanding paragraph (1), the Secretary may acquire the properties added to the park by section 1(b)(2) only by donation.. 
3035.Harriet Tubman Underground Railroad National Historical Park, Maryland 
(a)DefinitionsIn this section: 
(1)Historical parkThe term historical park means the Harriet Tubman Underground Railroad National Historical Park established by subsection (b)(1)(A). 
(2)MapThe term map means the map entitled Harriet Tubman Underground Railroad National Historical Park, Proposed Boundary and Authorized Acquisition Areas, numbered T20/80,001A, and dated March 2014. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of Maryland. 
(b)Harriet tubman underground railroad national historical park 
(1)Establishment 
(A)In generalThere is established as a unit of the National Park System the Harriet Tubman Underground Railroad National Historical Park in the State, consisting of the area depicted on the map as Harriet Tubman Underground Railroad National Historical Park Boundary. 
(B)BoundaryThe boundary of the historical park shall consist of— 
(i)the land described in subparagraph (A); and 
(ii)any land and interests in land acquired under paragraph (3). 
(C)Availability of mapThe map shall be on file and available for public inspection in appropriate offices of the National Park Service. 
(2)PurposeThe purpose of the historical park is to preserve and interpret for the benefit of present and future generations the historical, cultural, and natural resources associated with the life of Harriet Tubman and the Underground Railroad. 
(3)Land acquisition 
(A)In generalThe Secretary may acquire land and interests in land within the areas depicted on the map as Authorized Acquisition Areas for the National Historical Park only by purchase from willing sellers, donation, or exchange. 
(B)LimitationThe Secretary may not acquire land or an interest in land for purposes of this section by condemnation. 
(C)Boundary adjustmentOn acquisition of land or an interest in land under subparagraph (A), the boundary of the historical park shall be adjusted to reflect the acquisition. 
(c)Administration 
(1)In generalThe Secretary shall administer the historical park and the portion of the Harriet Tubman Underground Railroad National Monument administered by the National Park Service as a single unit of the National Park System, which shall be known as the Harriet Tubman Underground Railroad National Historical Park. 
(2)Applicable lawThe Secretary shall administer the historical park in accordance with this section, Presidential Proclamation Number 8943 (78 Fed. Reg. 18763), and the laws generally applicable to units of the National Park System, including— 
(A)the National Park System Organic Act (16 U.S.C. 1 et seq.); and 
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(3)Interagency agreementNot later than 1 year after the date of enactment of this Act, the Director of the National Park Service and the Director of the United States Fish and Wildlife Service shall enter into an agreement to allow the National Park Service to provide for archeological research and the public interpretation of historic resources located within the boundary of the Blackwater National Wildlife Refuge that are associated with the life of Harriet Tubman, consistent with the management requirements of the Refuge. 
(4)Interpretive toursThe Secretary may provide interpretive tours to sites and resources located outside the boundary of the historical park in Caroline, Dorchester, and Talbot Counties, Maryland, relating to the life of Harriet Tubman and the Underground Railroad. 
(5)Land uses and agreementsNothing in this section affects— 
(A)land within the boundaries of the Blackwater National Wildlife Refuge; 
(B)agreements between the Secretary and private landowners regarding hunting, fishing, farming, or other activities; or 
(C)land use rights of private property owners within or adjacent to the historical park or the Harriet Tubman Underground Railroad National Monument, including activities or uses on private land that can be seen or heard within the historical park or the Harriet Tubman Underground Railroad National Monument. 
(6)Agreements 
(A)In generalThe Secretary may enter into an agreement with the State, political subdivisions of the State, colleges and universities, non-profit organizations, and individuals— 
(i)to mark, interpret, and restore nationally significant historic or cultural resources relating to the life of Harriet Tubman or the Underground Railroad within the boundaries of the historical park, if the agreement provides for reasonable public access; or 
(ii)to conduct research relating to the life of Harriet Tubman and the Underground Railroad. 
(B)Visitor centerThe Secretary may enter into an agreement to design, construct, operate, and maintain a joint visitor center on land owned by the State— 
(i)to provide for National Park Service visitor and interpretive facilities for the historical park; and 
(ii)to provide to the Secretary, at no additional cost, sufficient office space to administer the historical park. 
(C)Cost-sharing requirement 
(i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall not exceed 50 percent. 
(ii)Form of non-federal shareThe non-Federal share of the cost of carrying out an activity under this paragraph may be in the form of in-kind contributions or goods or services fairly valued. 
(d)General management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall prepare a general management plan for the historical park in accordance with section 12(b) of the National Park Service General Authorities Act (16 U.S.C. 1a–7(b)). 
(2)ConsultationThe general management plan shall be prepared in consultation with the State (including political subdivisions of the State). 
(3)Public commentThe Secretary shall— 
(A)hold not less than 1 public meeting in the area of the historical park on the proposed general management plan, including opportunity for public comment; and 
(B)publish the draft general management plan on the internet and provide an opportunity for public comment on the plan. 
(4)CoordinationThe Secretary shall coordinate the preparation and implementation of the management plan with— 
(A)the Blackwater National Wildlife Refuge; 
(B)the Harriet Tubman National Historical Park established by section 3(b)(1)(A); and 
(C)the National Underground Railroad Network to Freedom. 
3036.Harriet Tubman National Historical Park, Auburn, New York 
(a)DefinitionsIn this section: 
(1)Historical parkThe term historical park means the Harriet Tubman National Historical Park established by subsection (b)(1)(A). 
(2)HomeThe term Home means The Harriet Tubman Home, Inc., located in Auburn, New York. 
(3)MapThe term map means the map entitled Harriet Tubman National Historical Park, numbered T18/80,000, and dated March 2009. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of New York. 
(b)Harriet tubman national historical park 
(1)Establishment 
(A)In generalSubject to subparagraph (B), there is established the Harriet Tubman National Historical Park in Auburn, New York, as a unit of the National Park System. 
(B)Determination by secretaryThe historical park shall not be established until the date on which the Secretary determines that a sufficient quantity of land, or interests in land, has been acquired to constitute a manageable park unit. 
(C)NoticeNot later than 30 days after the date on which the Secretary makes a determination under subparagraph (B), the Secretary shall publish in the Federal Register notice of the establishment of the historical park. 
(D)MapThe map shall be on file and available for public inspection in appropriate offices of the National Park Service. 
(2)BoundaryThe historical park shall include the Harriet Tubman Home, the Tubman Home for the Aged, the Thompson Memorial AME Zion Church and Rectory, and associated land, as identified in the area entitled National Historical Park Proposed Boundary on the map. 
(3)PurposeThe purpose of the historical park is to preserve and interpret for the benefit of present and future generations the historical, cultural, and natural resources associated with the life of Harriet Tubman. 
(4)Land acquisition 
(A)In generalThe Secretary may acquire land and interests in land within the areas depicted on the map by purchase from a willing seller, donation, or exchange. 
(B)No condemnationNo land or interest in land within the areas depicted on the map may be acquired by condemnation. 
(c)Administration 
(1)In generalThe Secretary shall administer the historical park in accordance with this section and the laws generally applicable to units of the National Park System, including— 
(A)the National Park System Organic Act (16 U.S.C. 1 et seq.); and 
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)Interpretive toursThe Secretary may provide interpretive tours to sites and resources located outside the boundary of the historical park in Auburn, New York, relating to the life of Harriet Tubman. 
(3)Agreements 
(A)In generalThe Secretary may enter into an agreement with the owner of any land within the historical park to mark, interpret, or restore nationally significant historic or cultural resources relating to the life of Harriet Tubman, if the agreement provides that— 
(i)the Secretary shall have the right of access to any public portions of the land covered by the agreement to allow for— 
(I)access at reasonable times by historical park visitors to the land; and 
(II)interpretation of the land for the public; and 
(ii)no changes or alterations shall be made to the land except by mutual agreement of the Secretary and the owner of the land. 
(B)ResearchThe Secretary may enter into an agreement with the State, political subdivisions of the State, institutions of higher education, the Home and other nonprofit organizations, and individuals to conduct research relating to the life of Harriet Tubman. 
(C)Cost-sharing requirement 
(i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall not exceed 50 percent. 
(ii)Form of non-Federal shareThe non-Federal share may be in the form of in-kind contributions or goods or services fairly valued. 
(D)Attorney general 
(i)In generalThe Secretary shall submit to the Attorney General for review any agreement under this paragraph involving religious property or property owned by a religious institution. 
(ii)FindingNo agreement subject to review under this subparagraph shall take effect until the date on which the Attorney General issues a finding that the proposed agreement does not violate the Establishment Clause of the first amendment to the Constitution. 
(d)General management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall prepare a general management plan for the historical park in accordance with section 12(b) of the National Park Service General Authorities Act (16 U.S.C. 1a–7(b)). 
(2)CoordinationThe Secretary shall coordinate the preparation and implementation of the management plan with— 
(A)the Harriet Tubman Underground Railroad National Historical Park established by section 2(b)(1); and 
(B)the National Underground Railroad Network to Freedom. 
(e)OffsetSection 101(b)(12) of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3667) is amended by striking $53,852,000 and inserting $29,852,000. 
3037.Hinchliffe Stadium addition to Paterson Great Falls National Historical Park 
(a)Paterson Great Falls National Historical Park boundary adjustmentSection 7001 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 410lll) is amended as follows: 
(1)In subsection (b)(3)— 
(A)by striking The Park shall and inserting (A) The Park shall; 
(B)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively; and 
(C)by adding at the end the following: 
 
(B)In addition to the lands described in subparagraph (A), the Park shall include the approximately 6 acres of land containing Hinchliffe Stadium and generally depicted as the Boundary Modification Area on the map entitled Paterson Great Falls National Historical Park, Proposed Boundary Modification, numbered T03/120,155, and dated April 2014, which shall be administered as part of the Park in accordance with subsection (c)(1) and section 3 of the Hinchliffe Stadium Heritage Act.. 
(2)In subsection (b)(4), by striking The Map and inserting The Map and the map referred to in paragraph (3)(B). 
(3)In subsection (c)(4)— 
(A)in subparagraph (A), by striking The Secretary and inserting Except as provided in subparagraphs (B) and (C), the Secretary; and 
(B)by inserting after subparagraph (B) the following: 
 
(C)Hinchliffe StadiumThe Secretary may not acquire fee title to Hinchliffe Stadium, but may acquire a preservation easement in Hinchliffe Stadium if the Secretary determines that doing so will facilitate resource protection of the stadium.. 
(b)Additional considerations for hinchliffe stadium 
(1)In generalIn administering the approximately 6 acres of land containing Hinchliffe Stadium and generally depicted as the Boundary Modification Area on the map entitled Paterson Great Falls National Historical Park, Proposed Boundary Modification, numbered T03/120,155, and dated April 2014, the Secretary of the Interior— 
(A)may not include non-Federal property within the approximately 6 acres of land as part of Paterson Great Falls National Historical Park without the written consent of the owner; 
(B)may not acquire by condemnation any land or interests in land within the approximately 6 acres of land; and 
(C)shall not construe the inclusion of Hinchliffe Stadium made by this section to create buffer zones outside the boundaries of the Paterson Great Falls National Historical Park. 
(2)Outside activitiesThe fact that activities can be seen or head from within the approximately 6 acres of land described in paragraph (1) shall not preclude such activities outside the boundary of the Paterson Great Falls National Historical Park. 
3038.Lower East Side Tenement National Historic SitePublic Law 105–378 is amended— 
(1)in section 101(a)— 
(A)in paragraph (4), by striking the Lower East Side Tenement at 97 Orchard Street in New York City is an outstanding survivor and inserting the Lower East Side Tenements at 97 and 103 Orchard Street in New York City are outstanding survivors; and 
(B)in paragraph (5), by striking the Lower East Side Tenement is and inserting the Lower East Side Tenements are; 
(2)in section 102— 
(A)in paragraph (1), by striking Lower East Side Tenement found at 97 Orchard Street and inserting Lower East Side Tenements found at 97 and 103 Orchard Street; and 
(B)in paragraph (2), by striking which owns and operates the tenement building at 97 Orchard Street and inserting which owns and operates the tenement buildings at 97 and 103 Orchard Street; 
(3)in section 103(a), by striking the Lower East Side Tenement at 97 Orchard Street, in the City of New York, State of New York, is designated and inserting the Lower East Side Tenements at 97 and 103 Orchard Street, in the City of New York, State of New York, are designated; and 
(4)in section 104(d), by striking the property at 97 Orchard Street and inserting the properties at 97 and 103 Orchard Street. 
3039.Manhattan Project National Historical Park 
(a)PurposesThe purposes of this section are— 
(1)to preserve and protect for the benefit of present and future generations the nationally significant historic resources associated with the Manhattan Project; 
(2)to improve public understanding of the Manhattan Project and the legacy of the Manhattan Project through interpretation of the historic resources associated with the Manhattan Project; 
(3)to enhance public access to the Historical Park consistent with protection of public safety, national security, and other aspects of the mission of the Department of Energy; and 
(4)to assist the Department of Energy, Historical Park communities, historical societies, and other interested organizations and individuals in efforts to preserve and protect the historically significant resources associated with the Manhattan Project. 
(b)DefinitionsIn this section: 
(1)Historical parkThe term Historical Park means the Manhattan Project National Historical Park established under subsection (c). 
(2)Manhattan projectThe term Manhattan Project means the Federal military program to develop an atomic bomb ending on December 31, 1946. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(c)Establishment of manhattan project national historical park 
(1)Establishment 
(A)DateNot later than 1 year after the date of enactment of this section, there shall be established as a unit of the National Park System the Manhattan Project National Historical Park. 
(B)Areas includedThe Historical Park shall consist of facilities and areas listed under paragraph (2) as determined by the Secretary, in consultation with the Secretary of Energy. The Secretary shall include the area referred to in paragraph (2)(C)(i), the B Reactor National Historic Landmark, in the Historical Park. 
(2)Eligible areasThe Historical Park may only be comprised of one or more of the following areas, or portions of the areas, as generally depicted in the map titled Manhattan Project National Historical Park Sites, numbered 540/108,834–C, and dated September 2012: 
(A)Oak ridge, TennesseeFacilities, land, or interests in land that are— 
(i)Buildings 9204–3 and 9731 at the Department of Energy Y–12 National Security Complex; 
(ii)the X–10 Graphite Reactor at the Department of Energy Oak Ridge National Laboratory; 
(iii)the K–25 Building site at the Department of Energy East Tennessee Technology Park; 
(iv)the former Guest House located at 210 East Madison Road; and 
(v)at other sites in Oak Ridge, Tennessee, that are not depicted on the map but are determined by the Secretary to be suitable and appropriate for inclusion in the Historical Park, except that sites administered by the Secretary of Energy may be included only with the concurrence of the Secretary of Energy. 
(B)Los Alamos, New MexicoFacilities, land, or interests in land that are— 
(i)within the Los Alamos Scientific Laboratory National Historic Landmark District, or any addition to the Landmark District proposed in the National Historic Landmark Nomination—Los Alamos Scientific Laboratory (LASL) NHL District (Working Draft of NHL Revision), Los Alamos National Laboratory document LA–UR 12–00387 (January 26, 2012); 
(ii)the former East Cafeteria located at 1670 Nectar Street; and 
(iii)the former dormitory located at 1725 17th Street. 
(C)Hanford, WashingtonFacilities, land, or interests in land on the Department of Energy Hanford Nuclear Reservation that are— 
(i)the B Reactor National Historic Landmark; 
(ii)the Hanford High School in the town of Hanford and Hanford Construction Camp Historic District; 
(iii)the White Bluffs Bank building in the White Bluffs Historic District; 
(iv)the warehouse at the Bruggemann’s Agricultural Complex; 
(v)the Hanford Irrigation District Pump House; and 
(vi)the T Plant (221–T Process Building). 
(d)Agreement 
(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary and the Secretary of Energy (acting through the Oak Ridge, Los Alamos, and Richland site offices) shall enter into an agreement governing the respective roles of the Secretary and the Secretary of Energy in administering the facilities, land, or interests in land under the administrative jurisdiction of the Department of Energy that is to be included in the Historical Park under subsection (c)(2), including provisions for enhanced public access, management, interpretation, and historic preservation. 
(2)Responsibilities of the SecretaryAny agreement under paragraph (1) shall provide that the Secretary shall— 
(A)have decisionmaking authority for the content of historic interpretation of the Manhattan Project for purposes of administering the Historical Park; and 
(B)ensure that the agreement provides an appropriate advisory role for the National Park Service in preserving the historic resources covered by the agreement. 
(3)Responsibilities of the secretary of energyAny agreement under paragraph (1) shall provide that the Secretary of Energy— 
(A)shall ensure that the agreement appropriately protects public safety, national security, and other aspects of the ongoing mission of the Department of Energy at the Oak Ridge Reservation, Los Alamos National Laboratory, and Hanford Site; 
(B)may consult with and provide historical information to the Secretary concerning the Manhattan Project; 
(C)shall retain responsibility, in accordance with applicable law, for any environmental remediation or activities relating to structural safety that may be necessary in or around the facilities, land, or interests in land governed by the agreement; and 
(D)shall retain authority and legal obligations for historic preservation and general maintenance, including to ensure safe access, in connection with the Department’s Manhattan Project resources. 
(4)AmendmentsThe agreement under paragraph (1) may be amended, including to add to the Historical Park facilities, land, or interests in land within the eligible areas described in subsection (c)(2) that are under the jurisdiction of the Secretary of Energy. 
(e)Public participation 
(1)In generalThe Secretary shall consult with interested State, county, and local officials, organizations, and interested members of the public— 
(A)before executing any agreement under subsection (d); and 
(B)in the development of the general management plan under subsection (f)(2). 
(2)Notice of determinationNot later than 30 days after the date on which an agreement under subsection (d) is entered into, the Secretary shall publish in the Federal Register notice of the establishment of the Historical Park, including an official boundary map. 
(3)Availability of mapThe official boundary map published under paragraph (2) shall be on file and available for public inspection in the appropriate offices of the National Park Service. The map shall be updated to reflect any additions to the Historical Park from eligible areas described in subsection (c)(2). 
(4)AdditionsAny land, interest in land, or facility within the eligible areas described in subsection (c)(2) that is acquired by the Secretary or included in an amendment to the agreement under subsection (d)(4) shall be added to the Historical Park. 
(f)Administration 
(1)In generalThe Secretary shall administer the Historical Park in accordance with— 
(A)this section; and 
(B)the laws generally applicable to units of the National Park System, including— 
(i)the National Park System Organic Act (16 U.S.C. 1 et seq.); and 
(ii)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)General management planNot later than 3 years after the date on which funds are made available to carry out this subsection, the Secretary, with the concurrence of the Secretary of Energy, with respect to land administered by the Secretary of Energy, and in consultation and collaboration with the Oak Ridge, Los Alamos and Richland Department of Energy site offices, shall complete a general management plan for the Historical Park in accordance with section 12(b) of Public Law 91–383 (commonly known as the National Park Service General Authorities Act; 16 U.S.C. 1a–7(b)). 
(3)Interpretive toursThe Secretary may, subject to applicable law, provide interpretive tours of historically significant Manhattan Project sites and resources in the States of Tennessee, New Mexico, and Washington that are located outside the boundary of the Historical Park. 
(4)Land acquisition 
(A)In generalThe Secretary may acquire land and interests in land within the eligible areas described in subsection (c)(2) by— 
(i)transfer of administrative jurisdiction from the Department of Energy by agreement between the Secretary and the Secretary of Energy; 
(ii)donation; 
(iii)exchange; or 
(iv)in the case of land and interests in land within the eligible areas described in subparagraphs (A) and (B) of subsection (c)(2), purchase from a willing seller. 
(B)No use of condemnationThe Secretary may not acquire by condemnation any land or interest in land under this section. 
(C)FacilitiesThe Secretary may acquire land or interests in land in the vicinity of the Historical Park for visitor and administrative facilities. 
(5)Donations; cooperative agreements 
(A)Federal facilities 
(i)In generalThe Secretary may enter into one or more agreements with the head of a Federal agency to provide public access to, and management, interpretation, and historic preservation of, historically significant Manhattan Project resources under the jurisdiction or control of the Federal agency. 
(ii)Donations; cooperative agreementsThe Secretary may accept donations from, and enter into cooperative agreements with, State governments, units of local government, tribal governments, organizations, or individuals to further the purpose of an interagency agreement entered into under clause (i) or to provide visitor services and administrative facilities within reasonable proximity to the Historical Park. 
(B)Technical assistanceThe Secretary may provide technical assistance to State, local, or tribal governments, organizations, or individuals for the management, interpretation, and historic preservation of historically significant Manhattan Project resources not included within the Historical Park. 
(C)Donations to department of energyFor the purposes of this section, or for the purpose of preserving and providing access to historically significant Manhattan Project resources, the Secretary of Energy may accept, hold, administer, and use gifts, bequests, and devises (including labor and services). 
(g)Adjacent management 
(1)In generalNothing in this section creates a protective perimeter or buffer zone around the boundary of the Historical Park. 
(2)Activities outside the boundary of the historical parkThe fact that an activity or use on land outside the boundary of the Historical Park can be seen or heard from within the boundary shall not preclude the activity or use outside the boundary of the Historical Park. 
(h)No cause of actionNothing in this section shall be construed to create a cause of action with respect to activities outside or adjacent to the established boundary of the Historical Park. 
3040.North Cascades National Park and Stephen Mather WildernessTitle II of the Washington Park Wilderness Act of 1988 (16 U.S.C. 1132 note; Public Law 100–668) is amended by adding at the end the following: 
 
207.Boundary adjustments for road 
(a)In generalThe Secretary may adjust the boundaries of the North Cascades National Park and the Stephen Mather Wilderness in order to provide a 100-foot-wide corridor along which the Stehekin Valley Road may be rebuilt— 
(1)outside of the floodplain between milepost 12.9 and milepost 22.8; 
(2)within the boundaries of the North Cascades National Park; and 
(3)outside of the boundaries of the Stephen Mather Wilderness. 
(b)No net loss of landsThe boundary adjustments made under this section shall be such that equal acreage amounts are exchanged between the Stephen Mather Wilderness and the North Cascades National Park, resulting in no net loss of acreage to either the Stephen Mather Wilderness or the North Cascades National Park.. 
3041.Oregon Caves National Monument and Preserve 
(a)DefinitionsIn this section: 
(1)MapThe term map means the map entitled Oregon Caves National Monument and Preserve, numbered 150/80,023, and dated May 2010. 
(2)MonumentThe term Monument means the Oregon Caves National Monument established by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909. 
(3)National Monument and PreserveThe term National Monument and Preserve means the Oregon Caves National Monument and Preserve designated by subsection (b)(1)(A). 
(4)National PreserveThe term National Preserve means the National Preserve designated by subsection (b)(1)(B). 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and 
(B)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management. 
(7)StateThe term State means the State of Oregon. 
(b)Designations; land transfer; boundary adjustment 
(1)Designations 
(A)In generalThe Monument and the National Preserve shall be administered as a single unit of the National Park System and collectively known and designated as the Oregon Caves National Monument and Preserve. 
(B)National PreserveThe approximately 4,070 acres of land identified on the map as Proposed Addition Lands shall be designated as a National Preserve. 
(2)Transfer of administrative jurisdiction 
(A)In generalAdministrative jurisdiction over the land designated as a National Preserve under paragraph (1)(B) is transferred from the Secretary of Agriculture to the Secretary, to be administered as part of the National Monument and Preserve. 
(B)Exclusion of landThe boundaries of the Rogue River-Siskiyou National Forest are adjusted to exclude the land transferred under subparagraph (A). 
(3)Boundary adjustmentThe boundary of the National Monument and Preserve is modified to exclude approximately 4 acres of land— 
(A)located in the City of Cave Junction; and 
(B)identified on the map as the Cave Junction Unit. 
(4)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(5)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Monument shall be considered to be a reference to the Oregon Caves National Monument and Preserve. 
(c)Administration 
(1)In generalThe Secretary shall administer the National Monument and Preserve in accordance with— 
(A)this section; 
(B)Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909; and 
(C)any law (including regulations) generally applicable to units of the National Park System, including the National Park Service Organic Act (16 U.S.C. 1 et seq.). 
(2)Fire managementAs soon as practicable after the date of enactment of this Act, in accordance with paragraph (1), the Secretary shall— 
(A)revise the fire management plan for the Monument to include the land transferred under subsection (b)(2)(A); and 
(B)in accordance with the revised plan, carry out hazardous fuel management activities within the boundaries of the National Monument and Preserve. 
(3)Existing forest service contracts 
(A)In generalThe Secretary shall— 
(i)allow for the completion of any Forest Service stewardship or service contract executed as of the date of enactment of this Act with respect to the National Preserve; and 
(ii)recognize the authority of the Secretary of Agriculture for the purpose of administering a contract described in clause (i) through the completion of the contract. 
(B)Terms and conditionsAll terms and conditions of a contract described in subparagraph (A)(i) shall remain in place for the duration of the contract. 
(C)LiabilityThe Forest Service shall be responsible for any liabilities relating to a contract described in subparagraph (A)(i). 
(4)Grazing 
(A)In generalSubject to subparagraph (B), the Secretary may allow the grazing of livestock within the National Preserve to continue as authorized under permits or leases in existence as of the date of enactment of this Act. 
(B)Applicable lawGrazing under subparagraph (A) shall be— 
(i)at a level not greater than the level at which the grazing exists as of the date of enactment of this Act, as measured in Animal Unit Months; and 
(ii)in accordance with each applicable law (including National Park Service regulations). 
(5)Fish and wildlifeThe Secretary shall permit hunting and fishing on land and waters within the National Preserve in accordance with applicable Federal and State laws, except that the Secretary may, in consultation with the Oregon Department of Fish and Wildlife, designate zones in which, and establish periods during which, no hunting or fishing shall be permitted for reasons of public safety, administration, or compliance by the Secretary with any applicable law (including regulations). 
(d)Voluntary grazing lease or permit donation program 
(1)Donation of lease or permit 
(A)Acceptance by Secretary concernedThe Secretary concerned shall accept a grazing lease or permit that is donated by a lessee or permittee for— 
(i)the Big Grayback Grazing Allotment located in the Rogue River-Siskiyou National Forest; and 
(ii)the Billy Mountain Grazing Allotment located on a parcel of land that is managed by the Secretary (acting through the Director of the Bureau of Land Management). 
(B)TerminationWith respect to each grazing permit or lease donated under subparagraph (A), the Secretary shall— 
(i)terminate the grazing permit or lease; and 
(ii)ensure a permanent end to grazing on the land covered by the grazing permit or lease. 
(2)Effect of donationA lessee or permittee that donates a grazing lease or grazing permit (or a portion of a grazing lease or grazing permit) under this section shall be considered to have waived any claim to any range improvement on the associated grazing allotment or portion of the associated grazing allotment, as applicable. 
(e)Wild and scenic river designations 
(1)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(208)River Styx, OregonThe subterranean segment of Cave Creek, known as the River Styx, to be administered by the Secretary of the Interior as a scenic river.. 
(2)Potential additions 
(A)In generalSection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following: 
 
(141)Oregon Caves National Monument and Preserve, Oregon 
(A)Cave Creek, OregonThe 2.6-mile segment of Cave Creek from the headwaters at the River Styx to the boundary of the Rogue River Siskiyou National Forest. 
(B)Lake Creek, OregonThe 3.6-mile segment of Lake Creek from the headwaters at Bigelow Lakes to the confluence with Cave Creek. 
(C)No Name Creek, OregonThe 0.6-mile segment of No Name Creek from the headwaters to the confluence with Cave Creek. 
(D)Panther CreekThe 0.8-mile segment of Panther Creek from the headwaters to the confluence with Lake Creek. 
(E)Upper Cave CreekThe segment of Upper Cave Creek from the headwaters to the confluence with River Styx.. 
(B)Study; reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following: 
 
(20)Oregon Caves National Monument and Preserve, OregonNot later than 3 years after the date on which funds are made available to carry out this paragraph, the Secretary shall— 
(A)complete the study of the Oregon Caves National Monument and Preserve segments described in subsection (a)(141); and 
(B)submit to Congress a report containing the results of the study.. 
3042.San Antonio Missions National Historical ParkSection 201 of Public Law 95–629 (16 U.S.C. 410ee) is amended— 
(1)by striking Sec. 201. (a) In order and inserting the following: 
 
201.San Antonio Missions National Historical Park 
(a)Establishment 
(1)In generalIn order; and 
(2)in subsection (a)— 
(A)in the second sentence, by striking The park shall also and inserting the following: 
 
(2)Additional landThe park shall also; 
(B)in the third sentence, by striking After advising the and inserting the following: 
 
(4)RevisionsAfter advising the; and 
(C)by inserting after paragraph (2) (as designated by subparagraph (A)) the following: 
 
(3)Boundary modification 
(A)In generalThe boundary of the park is modified to include approximately 137 acres, as depicted on the map entitled San Antonio Missions National Historical Park Proposed Boundary Addition, numbered 472/113,006A, and dated June 2012. 
(B)Availability of mapThe map described in subparagraph (A) shall be on file and available for inspection in the appropriate offices of the National Park Service. 
(C)Acquisition of landThe Secretary of the Interior may acquire the land or any interest in the land described in subparagraph (A) only by donation or exchange.. 
3043.Valles Caldera National Preserve, New Mexico 
(a)DefinitionsIn this section: 
(1)Eligible employeeThe term eligible employee means a person who was a full-time or part-time employee of the Trust during the 180-day period immediately preceding the date of enactment of this Act. 
(2)FundThe term Fund means the Valles Caldera Fund established by section 106(h)(2) of the Valles Caldera Preservation Act (16 U.S.C. 698v–4(h)(2)). 
(3)PreserveThe term Preserve means the Valles Caldera National Preserve in the State. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of New Mexico. 
(6)TrustThe term Trust means the Valles Caldera Trust established by section 106(a) of the Valles Caldera Preservation Act (16 U.S.C. 698v–4(a)). 
(b)Designation of Valles caldera national preserve as a unit of the national park system 
(1)In generalTo protect, preserve, and restore the fish, wildlife, watershed, natural, scientific, scenic, geologic, historic, cultural, archaeological, and recreational values of the area, the Valles Caldera National Preserve is designated as a unit of the National Park System. 
(2)Boundary 
(A)In generalThe boundary of the Preserve shall consist of approximately 89,900 acres of land as depicted on the map entitled Valles Caldera National Preserve Proposed Boundary, numbered P80/102,036C, and dated November 4, 2014. 
(B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in appropriate offices of the National Park Service. 
(3)Management 
(A)Applicable lawThe Secretary shall administer the Preserve in accordance with— 
(i)this section; and 
(ii)the laws generally applicable to units of the National Park System, including— 
(I)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and 
(II)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(B)Management coordinationThe Secretary may coordinate the management and operations of the Preserve with the Bandelier National Monument. 
(C)Management plan 
(i)In generalNot later than 3 fiscal years after the date on which funds are made available to implement this subparagraph, the Secretary shall prepare a management plan for the Preserve. 
(ii)Applicable lawThe management plan shall be prepared in accordance with— 
(I)section 12(b) of Public Law 91–383 (commonly known as the National Park Service General Authorities Act) (16 U.S.C. 1a–7(b)); and 
(II)any other applicable laws. 
(iii)ConsultationThe management plan shall be prepared in consultation with— 
(I)the Secretary of Agriculture; 
(II)State and local governments; 
(III)Indian tribes and pueblos, including the Pueblos of Jemez, Santa Clara, and San Ildefonso; and 
(IV)the public. 
(4)Acquisition of land 
(A)in generalThe Secretary may acquire land and interests in land within the boundaries of the Preserve by— 
(i)purchase from a willing seller with donated or appropriated funds; or 
(ii)donation. 
(B)Prohibition of condemnationNo land or interest in land within the boundaries of the Preserve may be acquired by condemnation. 
(C)Administration of acquired landOn acquisition of any land or interests in land under subparagraph (A), the acquired land or interests in land shall be administered as part of the Preserve. 
(5)Science and education program 
(A)In generalThe Secretary shall— 
(i)until the date on which a management plan is completed in accordance with paragraph (3)(C), carry out the science and education program for the Preserve established by the Trust; and 
(ii)beginning on the date on which a management plan is completed in accordance with paragraph (3)(C), establish a science and education program for the Preserve that— 
(I)allows for research and interpretation of the natural, historic, cultural, geologic and other scientific features of the Preserve; 
(II)provides for improved methods of ecological restoration and science-based adaptive management of the Preserve; and 
(III)promotes outdoor educational experiences in the Preserve. 
(B)Science and education centerAs part of the program established under subparagraph (A)(ii), the Secretary may establish a science and education center outside the boundaries of the Preserve in Jemez Springs, New Mexico. 
(6)GrazingThe Secretary shall allow the grazing of livestock within the Preserve to continue— 
(A)at levels and locations determined by the Secretary to be appropriate, consistent with this section; and 
(B)to the extent the use furthers scientific research or interpretation of the ranching history of the Preserve. 
(7)Hunting, fishing, and trapping 
(A)In generalExcept as provided in subparagraph (B), the Secretary shall permit hunting, fishing, and trapping on land and water within the Preserve in accordance with applicable Federal and State law. 
(B)Administrative exceptionsThe Secretary may designate areas in which, and establish limited periods during which, no hunting, fishing, or trapping shall be permitted under subparagraph (A) for reasons of public safety, administration, or compliance with applicable law. 
(C)Agency agreementExcept in an emergency, regulations closing areas within the Preserve to hunting, fishing, or trapping under this paragraph shall be made in consultation with the appropriate agency of the State having responsibility for fish and wildlife administration. 
(D)Savings ClauseNothing in this section affects any jurisdiction or responsibility of the State with respect to fish and wildlife in the Preserve. 
(8)Ecological Restoration 
(A)In generalThe Secretary shall undertake activities to improve the health of forest, grassland, and riparian areas within the Preserve, including any activities carried out in accordance with title IV of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7301 et seq.). 
(B)AgreementsThe Secretary may enter into agreements with adjacent pueblos to coordinate activities carried out under subparagraph (A) on the Preserve and adjacent pueblo land. 
(9)WithdrawalSubject to valid existing rights, all land and interests in land within the boundaries of the Preserve are withdrawn from— 
(A)entry, disposal, or appropriation under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)operation of the mineral leasing laws, geothermal leasing laws, and mineral materials laws. 
(10)Volcanic domes and other Peaks 
(A)In generalExcept as provided in subparagraph (C), for the purposes of preserving the natural, cultural, religious, archaeological, and historic resources of the volcanic domes and other peaks in the Preserve described in subparagraph (B) within the area of the domes and peaks above 9,600 feet in elevation or 250 feet below the top of the dome, whichever is lower— 
(i)no roads or buildings shall be constructed; and 
(ii)no motorized access shall be allowed. 
(B)Description of volcanic domesThe volcanic domes and other peaks referred to in subparagraph (A) are— 
(i)Redondo Peak; 
(ii)Redondito; 
(iii)South Mountain; 
(iv)San Antonio Mountain; 
(v)Cerro Seco; 
(vi)Cerro San Luis; 
(vii)Cerros Santa Rosa; 
(viii)Cerros del Abrigo; 
(ix)Cerro del Medio; 
(x)Rabbit Mountain; 
(xi)Cerro Grande; 
(xii)Cerro Toledo; 
(xiii)Indian Point; 
(xiv)Sierra de los Valles; and 
(xv)Cerros de los Posos. 
(C)ExceptionSubparagraph (A) shall not apply in cases in which construction or motorized access is necessary for administrative purposes (including ecological restoration activities or measures required in emergencies to protect the health and safety of persons in the area). 
(11)Traditional cultural and religious sites 
(A)In generalThe Secretary, in consultation with Indian tribes and pueblos, shall ensure the protection of traditional cultural and religious sites in the Preserve. 
(B)AccessThe Secretary, in accordance with Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996)— 
(i)shall provide access to the sites described in subparagraph (A) by members of Indian tribes or pueblos for traditional cultural and customary uses; and 
(ii)may, on request of an Indian tribe or pueblo, temporarily close to general public use 1 or more specific areas of the Preserve to protect traditional cultural and customary uses in the area by members of the Indian tribe or pueblo. 
(C)Prohibition on motorized accessThe Secretary shall maintain prohibitions on the use of motorized or mechanized travel on Preserve land located adjacent to the Santa Clara Indian Reservation, to the extent the prohibition was in effect on the date of enactment of this Act. 
(12)Caldera rim trail 
(A)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Agriculture, affected Indian tribes and pueblos, and the public, shall study the feasibility of establishing a hiking trail along the rim of the Valles Caldera on— 
(i)land within the Preserve; and 
(ii)National Forest System land that is adjacent to the Preserve. 
(B)AgreementsOn the request of an affected Indian tribe or pueblo, the Secretary and the Secretary of Agriculture shall seek to enter into an agreement with the Indian tribe or pueblo with respect to the Caldera Rim Trail that provides for the protection of— 
(i)cultural and religious sites in the vicinity of the trail; and 
(ii)the privacy of adjacent pueblo land. 
(13)Valid Existing RightsNothing in this section affects valid existing rights. 
(c)Transfer of administrative jurisdiction 
(1)In generalAdministrative jurisdiction over the Preserve is transferred from the Secretary of Agriculture and the Trust to the Secretary, to be administered as a unit of the National Park System, in accordance with subsection (b). 
(2)Exclusion from santa fe national forestThe boundaries of the Santa Fe National Forest are modified to exclude the Preserve. 
(3)Interim management 
(A)Memorandum of agreementNot later than 90 days after the date of enactment of this Act, the Secretary and the Trust shall enter into a memorandum of agreement to facilitate the orderly transfer to the Secretary of the administration of the Preserve. 
(B)Existing management plansNotwithstanding the repeal made by subsection (d)(1), until the date on which the Secretary completes a management plan for the Preserve in accordance with subsection (b)(3)(C), the Secretary may administer the Preserve in accordance with any management activities or plans adopted by the Trust under the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.), to the extent the activities or plans are consistent with subsection (b)(3)(A). 
(C)Public useThe Preserve shall remain open to public use during the interim management period, subject to such terms and conditions as the Secretary determines to be appropriate. 
(4)Valles caldera trust 
(A)TerminationThe Trust shall terminate 180 days after the date of enactment of this Act unless the Secretary determines that the termination date should be extended to facilitate the transitional management of the Preserve. 
(B)Assets and liabilities 
(i)AssetsOn termination of the Trust— 
(I)all assets of the Trust shall be transferred to the Secretary; and 
(II)any amounts appropriated for the Trust shall remain available to the Secretary for the administration of the Preserve. 
(ii)Assumption of obligations 
(I)In generalOn termination of the Trust, the Secretary shall assume all contracts, obligations, and other liabilities of the Trust. 
(II)New liabilities 
(aa)BudgetNot later than 90 days after the date of enactment of this Act, the Secretary and the Trust shall prepare a budget for the interim management of the Preserve. 
(bb)Written concurrence requiredThe Trust shall not incur any new liabilities not authorized in the budget prepared under item (aa) without the written concurrence of the Secretary. 
(C)Personnel 
(i)HiringThe Secretary and the Secretary of Agriculture may hire employees of the Trust on a noncompetitive basis for comparable positions at the Preserve or other areas or offices under the jurisdiction of the Secretary or the Secretary of Agriculture. 
(ii)SalaryAny employees hired from the Trust under clause (i) shall be subject to the provisions of chapter 51, and subchapter III of chapter 53, title 5, United States Code, relating to classification and General Schedule pay rates. 
(iii)Interim retention of eligible employeesFor a period of not less than 180 days beginning on the date of enactment of this Act, all eligible employees of the Trust shall be— 
(I)retained in the employment of the Trust; 
(II)considered to be placed on detail to the Secretary; and 
(III)subject to the direction of the Secretary. 
(iv)Termination for causeNothing in this subparagraph precludes the termination of employment of an eligible employee for cause during the period described in clause (iii). 
(D)RecordsThe Secretary shall have access to all records of the Trust pertaining to the management of the Preserve. 
(E)Valles caldera fund 
(i)In generalEffective on the date of enactment of this Act, the Secretary shall assume the powers of the Trust over the Fund. 
(ii)Availability and useAny amounts in the Fund as of the date of enactment of this Act shall be available to the Secretary for use, without further appropriation, for the management of the Preserve. 
(d)Repeal of valles caldera preservation act 
(1)RepealOn the termination of the Trust, the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.) is repealed. 
(2)Effect of repealNotwithstanding the repeal made by paragraph (1)— 
(A)the authority of the Secretary of Agriculture to acquire mineral interests under section 104(e) of the Valles Caldera Preservation Act (16 U.S.C. 698v–2(e)) is transferred to the Secretary and any proceeding for the condemnation of, or payment of compensation for, an outstanding mineral interest pursuant to the transferred authority shall continue; 
(B)the provisions in section 104(g) of the Valles Caldera Preservation Act (16 U.S.C. 698v–2(g)) relating to the Pueblo of Santa Clara shall remain in effect; and 
(C)the Fund shall not be terminated until all amounts in the Fund have been expended by the Secretary. 
(3)BoundariesThe repeal of the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.) shall not affect the boundaries as of the date of enactment of this Act (including maps and legal descriptions) of— 
(A)the Preserve; 
(B)the Santa Fe National Forest (other than the modification made by subsection (c)(2)); 
(C)Bandelier National Monument; and 
(D)any land conveyed to the Pueblo of Santa Clara. 
3044.Vicksburg National Military Park 
(a)Acquisition of land 
(1)In generalThe Secretary of the Interior (referred to in this section as the Secretary) may acquire the land or any interests in land within the area identified as Modified Core Battlefield for the Port Gibson Unit, the Champion Hill Unit, and the Raymond Unit as generally depicted on the map entitled Vicksburg National Military Park—Proposed Battlefield Additions, numbered 306/100986A (4 sheets), and dated July 2012. 
(2)Methods of acquisitionLand may be acquired under paragraph (1) by donation, purchase with donated or appropriated funds, or exchange, except that land owned by the State of Mississippi or any political subdivisions of the State may be acquired only by donation. 
(b)Availability of mapThe map described in subsection (a)(1) shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(c)Boundary adjustmentOn the acquisition of land by the Secretary under this section— 
(1)the acquired land shall be added to Vicksburg National Military Park; 
(2)the boundary of the Vicksburg National Military Park shall be adjusted to reflect the acquisition of the land; and 
(3)the acquired land shall be administered as part of the Vicksburg National Military Park in accordance with applicable laws (including regulations). 
DNational Park System Studies, Management, and Related Matters 
3050.Revolutionary War and War of 1812 American battlefield protection programSection 7301(c) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11) is amended as follows: 
(1)In paragraph (1)— 
(A)by striking subparagraph (A) and inserting the following: 
 
(A)Battlefield reportThe term battlefield report means, collectively— 
(i)the report entitled Report on the Nation’s Civil War Battlefields, prepared by the Civil War Sites Advisory Commission, and dated July 1993; and 
(ii)the report entitled Report to Congress on the Historic Preservation of Revolutionary War and War of 1812 Sites in the United States, prepared by the National Park Service, and dated September 2007.; and 
(B)in subparagraph (C)(ii), by striking Battlefield Report and inserting battlefield report. 
(2)In paragraph (2), by inserting eligible sites or after acquiring. 
(3)In paragraph (3), by inserting an eligible site or after acquire. 
(4)In paragraph (4), by inserting an eligible site or after acquiring. 
(5)In paragraph (5), by striking An and inserting An eligible site or an. 
(6)By redesignating paragraph (6) as paragraph (9). 
(7)By inserting after paragraph (5) the following new paragraphs: 
 
(6)Willing SellersAcquisition of land or interests in land under this subsection shall be from willing sellers only. 
(7)ReportNot later than 5 years after the date of the enactment of this paragraph, the Secretary shall submit to Congress a report on the activities carried out under this subsection, including a description of— 
(A)preservation activities carried out at the battlefields and associated sites identified in the battlefield report during the period between publication of the battlefield report and the report required under this paragraph; 
(B)changes in the condition of the battlefields and associated sites during that period; and 
(C)any other relevant developments relating to the battlefields and associated sites during that period. 
(8)Prohibition on lobbyingNone of the funds provided pursuant to this section shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress.. 
(8)In paragraph (9) (as redesignated by paragraph (6)), by striking 2014 and inserting 2021. 
3051.Special resource studies 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study regarding each area, site, and issue identified in subsection (b) to evaluate— 
(1)the national significance of the area, site, or issue; and 
(2)the suitability and feasibility of designating such an area or site as a unit of the National Park System. 
(b)StudiesThe areas, sites, and issues referred to in subsection (a) are the following: 
(1)Lower Mississippi River, LouisianaSites along the lower Mississippi River in the State of Louisiana, including Fort St. Philip, Fort Jackson, the Head of Passes, and any related and supporting historical, cultural, or recreational resource located in Plaquemines Parish, Louisiana. 
(2)Buffalo soldiersThe role of the Buffalo Soldiers in the early years of the National Park System, including an evaluation of appropriate ways to enhance historical research, education, interpretation, and public awareness of the story of the stewardship role of the Buffalo Soldiers in the National Parks, including ways to link the story to the development of National Parks and the story of African-American military service following the Civil War. 
(3)Rota, Commonwealth of Northern Mariana IslandsPrehistoric, historic, and limestone forest sites on the island of Rota, Commonwealth of the Northern Mariana Islands. 
(4)Prison Ship Monument, New YorkThe Prison Ship Martyrs' Monument in Fort Greene Park, Brooklyn, New York. 
(5)Flushing Remonstrance, New YorkThe John Bowne House, located at 3701 Bowne Street, Queens, New York, the Friends Meeting House located at 137-17 Northern Boulevard, Queens, New York, and other resources in the vicinity of Flushing, New York, relating to the history of religious freedom during the era of the signing of the Flushing Remonstrance. 
(6)West Hunter Street Baptist Church, GeorgiaThe historic West Hunter Street Baptist Church, located at 775 Martin Luther King Jr. Drive, SW, Atlanta, Georgia, and the block on which the church is located. 
(7)Mill springs battlefield, kentuckyThe area encompassed by the National Historic Landmark designations relating to the 1862 Battle of Mill Springs located in Pulaski and Wayne Counties in the State of Kentucky. 
(8)New philadelphia, illinoisThe New Philadelphia archeological site and surrounding land in the State of Illinois. 
(c)CriteriaIn conducting a study under this section, the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System described in section 8(c) of Public Law 91–383 (commonly known as the National Park System General Authorities Act) (16 U.S.C. 1a–5(c)). 
(d)ContentsEach study authorized by this section shall— 
(1)determine the suitability and feasibility of designating the applicable area or site as a unit of the National Park System; 
(2)include cost estimates for any necessary acquisition, development, operation, and maintenance of the applicable area or site; 
(3)include an analysis of the effect of the applicable area or site on— 
(A)existing commercial and recreational activities; 
(B)the authorization, construction, operation, maintenance, or improvement of energy production and transmission or other infrastructure in the area; and 
(C)the authority of State and local governments to manage those activities; 
(4)include an identification of any authorities, including condemnation, that will compel or permit the Secretary to influence or participate in local land use decisions (such as zoning) or place restrictions on non-Federal land if the applicable area or site is designated as a unit of the National Park System; and 
(5)identify alternatives for the management, administration, and protection of the applicable area or site. 
(e)ReportNot later than 3 years after the date on which funds are made available to carry out a study authorized by this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report the describes— 
(1)the findings and recommendations of the study; and 
(2)any applicable recommendations of the Secretary. 
3052.National heritage areas and corridors 
(a)Extension of national heritage area authorities 
(1)Extensions 
(A)Section 12 of Public Law 100–692 (16 U.S.C. 461 note; 102 Stat. 4558; 112 Stat. 3258; 123 Stat. 1292; 127 Stat. 420; 128 Stat. 314) is amended— 
(i)in subsection (c)(1), by striking 2015 and inserting 2021; and 
(ii)in subsection (d), by striking 2015 and inserting 2021 . 
(B)Division II of Public Law 104–333 (16 U.S.C. 461 note) is amended by striking 2015 each place it appears in the following sections and inserting 2021: 
(i)Section 107 (110 Stat. 4244; 127 Stat. 420; 128 Stat. 314). 
(ii)Section 408 (110 Stat. 4256; 127 Stat. 420; 128 Stat. 314). 
(iii)Section 507 (110 Stat. 4260; 127 Stat. 420; 128 Stat. 314). 
(iv)Section 707 (110 Stat. 4267; 127 Stat. 420; 128 Stat. 314). 
(v)Section 809 (110 Stat. 4275; 122 Stat. 826; 127 Stat. 420; 128 Stat. 314). 
(vi)Section 910 (110 Stat. 4281; 127 Stat. 420; 128 Stat. 314). 
(C)Section 109 of Public Law 105–355 (16 U.S.C. 461 note; 112 Stat. 3252) is amended by striking September 30, 2014 and inserting September 30, 2021. 
(D)Public Law 106–278 (16 U.S.C. 461 note) is amended— 
(i)in section 108 (114 Stat. 818; 127 Stat. 420; 128 Stat. 314), by striking 2015 and inserting 2021; and 
(ii)in section 209 (114 Stat. 824), by striking the date that is 15 years after the date of enactment of this title and inserting September 30, 2021. 
(E)Section 157(i) of Public Law 106–291 (16 U.S.C. 461 note; 114 Stat. 967) is amended by striking 2015 and inserting 2021. 
(F)Section 7 of Public Law 106–319 (16 U.S.C. 461 note; 114 Stat. 1284) is amended by striking 2015 and inserting 2021. 
(G)Title VIII of division B of H.R. 5666 (Appendix D) as enacted into law by section 1(a)(4) of Public Law 106–554 (16 U.S.C. 461 note; 114 Stat. 2763, 2763A–295; 123 Stat. 1294) is amended— 
(i)in section 804(j), by striking the day occurring 15 years after the date of enactment of this title and inserting September 30, 2021; and 
(ii)by adding at the end the following: 
 
811.Termination of assistanceThe authority of the Secretary to provide financial assistance under this title shall terminate on September 30, 2021.. 
(H)Section 106(b) of Public Law 103–449 (16 U.S.C. 461 note; 108 Stat. 4755; 113 Stat. 1726; 123 Stat. 1291) is amended, by striking 2015 and inserting 2021. 
(2)Conditional extension of authorities 
(A)In generalThe amendments made by paragraph (1) (other than the amendments made by clauses (iii) and (iv) of paragraph (1)(B)), shall apply only through September 30, 2020, unless the Secretary of the Interior (referred to in this section as the Secretary)— 
(i)conducts an evaluation of the accomplishments of the national heritage areas extended under paragraph (1), in accordance with subparagraph (B); and 
(ii)prepares a report in accordance with subparagraph (C) that recommends a future role for the National Park Service with respect to the applicable national heritage area. 
(B)EvaluationAn evaluation conducted under subparagraph (A)(i) shall— 
(i)assess the progress of the local management entity with respect to— 
(I)accomplishing the purposes of the authorizing legislation for the national heritage area; and 
(II)achieving the goals and objectives of the approved management plan for the national heritage area; 
(ii)analyze the investments of Federal, State, tribal, and local government and private entities in each national heritage area to determine the impact of the investments; and 
(iii)review the management structure, partnership relationships, and funding of the national heritage area for purposes of identifying the critical components for sustainability of the national heritage area. 
(C)ReportBased on the evaluation conducted under subparagraph (A)(i), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service with respect to the national heritage area. 
(b)John H. Chafee Blackstone River Valley National Heritage Corridor amendmentsPublic Law 99–647 (16 U.S.C. 461 note; 100 Stat. 3625) is amended— 
(1)in the first sentence of section 2 (110 Stat. 4202), by striking the map entitled Blackstone River Valley National Heritage Corridor Boundary Map, numbered BRV–80–80,011, and dated May 2, 1993 and inserting the map entitled John H. Chafee Blackstone River Valley National Heritage Corridor—Proposed Boundary, numbered 022/111530, and dated November 10, 2011; 
(2)in section 7 (120 Stat. 1858; 125 Stat. 155)— 
(A)in the section heading, by striking termination of commission and inserting termination of commission; designation of local coordinating entity; 
(B)by striking The Commission and inserting the following: 
 
(a)In generalThe Commission; and 
(C)by adding at the end the following: 
 
(b)Local coordinating entity 
(1)DesignationThe Commission shall select, subject to the approval of the Secretary, a qualified nonprofit organization to be the local coordinating entity for the Corridor (referred to in this section as the local coordinating entity). 
(2)Implementation of management planThe local coordinating entity shall assume the duties of the Commission for the implementation of the Cultural Heritage and Land Management Plan developed and approved under section 6. 
(c)Use of fundsFor the purposes of carrying out the management plan, the local coordinating entity may use amounts made available under this Act— 
(1)to make grants to the States of Massachusetts and Rhode Island (referred to in this section as the States), political subdivisions of the States, nonprofit organizations, and other persons; 
(2)to enter into cooperative agreements with or provide technical assistance to the States, political subdivisions of the States, nonprofit organizations, Federal agencies, and other interested parties; 
(3)to hire and compensate staff, including individuals with expertise in— 
(A)natural, historical, cultural, educational, scenic, and recreational resource conservation; 
(B)economic and community development; or 
(C)heritage planning; 
(4)to obtain funds or services from any source, including funds and services provided under any other Federal law or program; 
(5)to contract for goods or services; and 
(6)to support activities of partners and any other activities that further the purposes of the Corridor and are consistent with the approved management plan.; 
(3)in section 8 (120 Stat. 1858)— 
(A)in subsection (b)— 
(i)by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary; and 
(ii)by adding at the end the following: 
 
(2)Cooperative agreementsNotwithstanding chapter 63 of title 31, United States Code, the Secretary may enter into cooperative agreements with the local coordinating entity selected under paragraph (1) and other public or private entities for the purpose of— 
(A)providing technical assistance; or 
(B)implementing the plan under section 6(c).; and 
(B)by striking subsection (d) and inserting the following: 
 
(d)Transition memorandum of understandingThe Secretary shall enter into a memorandum of understanding with the local coordinating entity to ensure— 
(1)the appropriate transition of management of the Corridor from the Commission to the local coordinating entity; and 
(2)coordination regarding the implementation of the Cultural Heritage and Land Management Plan.; 
(4)in section 10 (104 Stat. 1018; 120 Stat. 1858)— 
(A)in subsection (a), by striking in which the Commission is in existence and inserting until September 30, 2021; and 
(B)by striking subsection (c); and 
(5)by adding at the end the following: 
 
11.References to the CommissionFor purposes of sections 6, 8 (other than section 8(d)(1)), 9, and 10, a reference to the Commission shall be considered to be a reference to the local coordinating entity.. 
(c)National heritage area redesignations 
(1)Redesignation of the Last Green Valley National Heritage Corridor 
(A)In generalThe Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended— 
(i)in section 103— 
(I)in the heading, by striking Quinebaug and Shetucket Rivers Valley National Heritage Corridor and inserting Last Green Valley National Heritage Corridor; and 
(II)in subsection (a), by striking the Quinebaug and Shetucket Rivers Valley National Heritage Corridor and inserting The Last Green Valley National Heritage Corridor; and 
(ii)in section 108(2), by striking the Quinebaug and Shetucket Rivers Valley National Heritage Corridor under and inserting The Last Green Valley National Heritage Corridor established by. 
(B)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Quinebaug and Shetucket Rivers Valley National Heritage Corridor shall be deemed to be a reference to the The Last Green Valley National Heritage Corridor. 
(2)Redesignation of MotorCities National Heritage Area 
(A)In generalThe Automobile National Heritage Area Act of 1998 (16 U.S.C. 461 note; Public Law 105–355) is amended— 
(i)in section 102— 
(I)in subsection (a)— 
(aa)in paragraph (7), by striking Automobile National Heritage Area Partnership and inserting MotorCities National Heritage Area Partnership; and 
(bb)in paragraph (8), by striking Automobile National Heritage Area each place it appears and inserting MotorCities National Heritage Area; and 
(II)in subsection (b)— 
(aa)in the matter preceding paragraph (1), by striking Automobile National Heritage Area and inserting MotorCities National Heritage Area; and 
(bb)in paragraph (2), by striking Automobile National Heritage Area and inserting MotorCities National Heritage Area; 
(ii)in section 103— 
(I)in paragraph (2), by striking Automobile National Heritage Area and inserting MotorCities National Heritage Area; and 
(II)in paragraph (3), by striking Automobile National Heritage Area Partnership and inserting MotorCities National Heritage Area Partnership; 
(iii)in section 104— 
(I)in the heading, by striking Automobile National Heritage Area and inserting MotorCities National Heritage Area; and 
(II)in subsection (a), by striking Automobile National Heritage Area and inserting MotorCities National Heritage area; and 
(iv)in section 106, in the heading, by striking Automobile National Heritage Area Partnership and inserting MotorCities National Heritage Area Partnership. 
(B)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Automobile National Heritage Area shall be deemed to be a reference to the MotorCities National Heritage Area. 
3053.National historic site support facility improvements 
(a)ImprovementThe Secretary of the Interior, acting through the Director of the National Park Service (referred to in this section as the Secretary), may make improvements to a support facility, including a visitor center, for a National Historic Site operated by the National Park Service if the project— 
(1)is conducted using amounts included in the budget of the National Park Service in effect on the date on which the project is authorized; 
(2)is subject to a 50 percent non-Federal cost-sharing requirement; and 
(3)is conducted in an area in which the National Park Service was authorized by law in effect before the date of enactment of this Act to establish a support facility. 
(b)Operation and useThe Secretary may operate and use all or part of a support facility, including a visitor center, for a National Historic Site operated by the National Park Service— 
(1)to carry out duties associated with operating and supporting the National Historic Site; and 
(2)only in accordance with an agreement between the Secretary and the unit of local government in which the support facility is located. 
3054.National Park System donor acknowledgment 
(a)DefinitionsIn this section: 
(1)Donor acknowledgmentThe term donor acknowledgment means an appropriate statement or credit acknowledging a donation. 
(2)National Park SystemThe term National Park System includes each program and individual unit of the National Park System. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Donor acknowledgments in units of National Park System 
(1)In generalThe Secretary may authorize a donor acknowledgment to recognize a donation to— 
(A)the National Park Service; or 
(B)the National Park System. 
(2)RestrictionsA donor acknowledgment shall not be used to state or imply— 
(A)recognition of the donor or any product or service of the donor as an official sponsor, or any similar form of recognition, of the National Park Service or the National Park System; 
(B)a National Park Service endorsement of the donor or any product or service of the donor; or 
(C)naming rights to any unit of the National Park System or a National Park System facility, including a visitor center. 
(3)Requirements 
(A)DisplayA donor acknowledgment shall be displayed— 
(i)in a manner that is approved by the Secretary; and 
(ii)for a period of time, as determined by the Secretary, that is commensurate with the amount of the contribution and the life of the structure. 
(B)GuidelinesThe Secretary shall establish donor acknowledgment guidelines that take into account the unique requirements of individual units and programs of the National Park System. 
(C)Use of slogans prohibitedA donor acknowledgment shall not permit the use of— 
(i)an advertising slogan; or 
(ii)a statement or credit promoting or opposing a political candidate or issue. 
(4)Placement 
(A)Visitor and administrative facilitiesA donor acknowledgment may be located on or inside a visitor center or administrative facility of the National Park System (including in a specific room or section) or any other appropriate location, such as on a donor recognition wall or plaque. 
(B)OutsideA donor acknowledgment may be located in an area outside of a visitor or administrative facility described in subparagraph (A), including a bench, brick, pathway, area of landscaping, or plaza. 
(C)ProjectsA donor acknowledgment may be located near a park construction or restoration project, if the donation directly relates to the project. 
(D)VehiclesA donor acknowledgment may be placed on a National Park Service vehicle, if the donation directly relates to the vehicle. 
(E)LimitationAny donor acknowledgment associated with a historic structure or placed outside a park restoration project— 
(i)shall be freestanding; and 
(ii)shall not obstruct a natural or historical site or view. 
(5)Printed, digital, and media platformsThe Secretary may authorize the use of donor acknowledgments under this subsection to include donor acknowledgments on printed, digital, and media platforms, including brochures or Internet websites relating to a specific unit of the National Park System. 
(c)Commemorative works act amendmentsSection 8905 of title 40, United States Code, is amended— 
(1)in subsection (b), by striking paragraph (7); and 
(2)by adding at the end the following: 
 
(c)Donor contributions 
(1)Acknowledgment of donor contributionExcept as otherwise provided in this subsection, the Secretary of the Interior or Administrator of General Services, as applicable, may permit a sponsor to acknowledge donor contributions at the commemorative work. 
(2)RequirementsAn acknowledgment under paragraph (1) shall— 
(A)be displayed— 
(i)inside an ancillary structure associated with the commemorative work; or 
(ii)as part of a manmade landscape feature at the commemorative work; and 
(B)conform to applicable National Park Service or General Services Administration guidelines for donor recognition, as applicable. 
(3)LimitationsAn acknowledgment under paragraph (1) shall— 
(A)be limited to an appropriate statement or credit recognizing the contribution; 
(B)be displayed in a form in accordance with National Park Service and General Services Administration guidelines; 
(C)be displayed for a period of up to 10 years, with the display period to be commensurate with the level of the contribution, as determined in accordance with the plan and guidelines described in subparagraph (B); 
(D)be freestanding; and 
(E)not be affixed to— 
(i)any landscape feature at the commemorative work; or 
(ii)any object in a museum collection. 
(4)CostThe sponsor shall bear all expenses related to the display of donor acknowledgments under paragraph (1). 
(5)ApplicabilityThis subsection shall apply to any commemorative work dedicated after January 1, 2010.. 
(d)Effect of sectionNothing in this section or an amendment made by this section— 
(1)requires the Secretary to accept a donation; or 
(2)modifies section 145 of Public Law 108–108 (16 U.S.C. 1a–1 note; 117 Stat. 1280). 
3055.Coin to commemorate 100th anniversary of the National Park Service 
(a)Coin specifications 
(1)DenominationsThe Secretary of the Treasury (in this section referred to as the Secretary) shall mint and issue the following coins: 
(A)$5 gold coinsNot more than 100,000 $5 coins, which shall— 
(i)weigh 8.359 grams; 
(ii)have a diameter of 0.850 inches; and 
(iii)contain 90 percent gold and 10 percent alloy. 
(B)$1 silver coinsNot more than 500,000 $1 coins, which shall— 
(i)weigh 26.73 grams; 
(ii)have a diameter of 1.500 inches; and 
(iii)contain 90 percent silver and 10 percent copper. 
(C)Half dollar clad coinsNot more than 750,000 half dollar coins, which shall— 
(i)weigh 11.34 grams; 
(ii)have a diameter of 1.205 inches; and 
(iii)be minted to the specifications for half dollar coins, contained in section 5112(b) of title 31, United States Code. 
(2)Legal tenderThe coins minted under this section shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(3)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this section shall be considered to be numismatic items. 
(b)Design of coins 
(1)Design requirements 
(A)In generalThe design of the coins minted under this section shall be emblematic of the 100th anniversary of the National Park Service. 
(B)Designation and inscriptionsOn each coin minted under this section there shall be— 
(i)a designation of the face value of the coin; 
(ii)an inscription of the year 2016; and 
(iii)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(2)SelectionThe design for the coins minted under this section shall be— 
(A)selected by the Secretary after consultation with— 
(i)the National Park Service; 
(ii)the National Park Foundation; and 
(iii)the Commission of Fine Arts; and 
(B)reviewed by the Citizens Coinage Advisory Committee. 
(c)Issuance of coins 
(1)Quality of coinsCoins minted under this section shall be issued in uncirculated and proof qualities. 
(2)Period for issuanceThe Secretary may issue coins minted under this section only during the period beginning on January 1, 2016, and ending on December 31, 2016. 
(d)Sale of coins 
(1)Sale priceThe coins issued under this section shall be sold by the Secretary at a price equal to the sum of— 
(A)the face value of the coins; 
(B)the surcharge provided in subsection (e)(1) with respect to the coins; and 
(C)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(2)Bulk salesThe Secretary shall make bulk sales of the coins issued under this section at a reasonable discount. 
(3)Prepaid orders 
(A)In generalThe Secretary shall accept prepaid orders for the coins minted under this section before the issuance of such coins. 
(B)DiscountSale prices with respect to prepaid orders under subparagraph (A) shall be at a reasonable discount. 
(e)Surcharges 
(1)In generalAll sales of coins minted under this section shall include a surcharge as follows: 
(A)A surcharge of $35 per coin for the $5 coin. 
(B)A surcharge of $10 per coin for the $1 coin. 
(C)A surcharge of $5 per coin for the half dollar coin. 
(2)Distribution 
(A)In generalSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this section shall be promptly paid by the Secretary to the National Park Foundation for projects and programs that help preserve and protect resources under the stewardship of the National Park Service and promote public enjoyment and appreciation of those resources. 
(B)Prohibition on land acquisitionSurcharges paid to the National Park Foundation pursuant to subparagraph (A) may not be used for land acquisition. 
(3)AuditsThe National Park Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the Foundation under paragraph (2). 
(4)LimitationsNotwithstanding paragraph (1), no surcharge may be included with respect to the issuance under this section of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this paragraph. 
(f)Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this section will not result in any net cost to the United States Government; and 
(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in subsection (e) until the total cost of designing and issuing all of the coins authorized by this section (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code. 
(g)Budget complianceThe budgetary effects of this section, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this section, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage. 
3056.Commission to study the potential creation of a National Women's History Museum 
(a)DefinitionsIn this section: 
(1)CommissionThe term Commission means the Commission to Study the Potential Creation of a National Women’s History Museum established by subsection (b)(1). 
(2)MuseumThe term Museum means the National Women’s History Museum. 
(b)Establishment of Commission 
(1)In generalThere is established the Commission to Study the Potential Creation of a National Women’s History Museum. 
(2)MembershipThe Commission shall be composed of 8 members, of whom— 
(A)2 members shall be appointed by the majority leader of the Senate; 
(B)2 members shall be appointed by the Speaker of the House of Representatives; 
(C)2 members shall be appointed by the minority leader of the Senate; and 
(D)2 members shall be appointed by the minority leader of the House of Representatives. 
(3)QualificationsMembers of the Commission shall be appointed to the Commission from among individuals, or representatives of institutions or entities, who possess— 
(A) 
(i)a demonstrated commitment to the research, study, or promotion of women's history, art, political or economic status, or culture; and 
(ii) 
(I)expertise in museum administration; 
(II)expertise in fundraising for nonprofit or cultural institutions; 
(III)experience in the study and teaching of women’s history; 
(IV)experience in studying the issue of the representation of women in art, life, history, and culture at the Smithsonian Institution; or 
(V)extensive experience in public or elected service; 
(B)experience in the administration of, or the planning for, the establishment of, museums; or 
(C)experience in the planning, design, or construction of museum facilities. 
(4)ProhibitionNo employee of the Federal Government may serve as a member of the Commission. 
(5)Deadline for initial appointmentThe initial members of the Commission shall be appointed not later than the date that is 90 days after the date of enactment of this Act. 
(6)VacanciesA vacancy in the Commission— 
(A)shall not affect the powers of the Commission; and 
(B)shall be filled in the same manner as the original appointment was made. 
(7)ChairpersonThe Commission shall, by majority vote of all of the members, select 1 member of the Commission to serve as the Chairperson of the Commission. 
(c)Duties of the Commission 
(1)Reports 
(A)Plan of actionThe Commission shall submit to the President and Congress a report containing the recommendations of the Commission with respect to a plan of action for the establishment and maintenance of a National Women’s History Museum in Washington, DC. 
(B)Report on issuesThe Commission shall submit to the President and Congress a report that addresses the following issues: 
(i)The availability and cost of collections to be acquired and housed in the Museum. 
(ii)The impact of the Museum on regional women history-related museums. 
(iii)Potential locations for the Museum in Washington, DC, and its environs. 
(iv)Whether the Museum should be part of the Smithsonian Institution. 
(v)The governance and organizational structure from which the Museum should operate. 
(vi)Best practices for engaging women in the development and design of the Museum. 
(vii)The cost of constructing, operating, and maintaining the Museum. 
(C)DeadlineThe reports required under subparagraphs (A) and (B) shall be submitted not later than the date that is 18 months after the date of the first meeting of the Commission. 
(2)Fundraising plan 
(A)In generalThe Commission shall develop a fundraising plan to support the establishment, operation, and maintenance of the Museum through contributions from the public. 
(B)ConsiderationsIn developing the fundraising plan under subparagraph (A), the Commission shall consider— 
(i)the role of the National Women’s History Museum (a nonprofit, educational organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that was incorporated in 1996 in Washington, DC, and dedicated for the purpose of establishing a women’s history museum) in raising funds for the construction of the Museum; and 
(ii)issues relating to funding the operations and maintenance of the Museum in perpetuity without reliance on appropriations of Federal funds. 
(C)Independent reviewThe Commission shall obtain an independent review of the viability of the plan developed under subparagraph (A) and such review shall include an analysis as to whether the plan is likely to achieve the level of resources necessary to fund the construction of the Museum and the operations and maintenance of the Museum in perpetuity without reliance on appropriations of Federal funds. 
(D)SubmissionThe Commission shall submit the plan developed under subparagraph (A) and the review conducted under subparagraph (C) to the Committees on Transportation and Infrastructure, House Administration, Natural Resources, and Appropriations of the House of Representatives and the Committees on Rules and Administration, Energy and Natural Resources, and Appropriations of the Senate. 
(3)Legislation To carry out plan of actionBased on the recommendations contained in the report submitted under subparagraphs (A) and (B) of paragraph (1), the Commission shall submit for consideration to the Committees on Transportation and Infrastructure, House Administration, Natural Resources, and Appropriations of the House of Representatives and the Committees on Rules and Administration, Energy and Natural Resources, and Appropriations of the Senate recommendations for a legislative plan of action to establish and construct the Museum. 
(4)National conferenceNot later than 18 months after the date on which the initial members of the Commission are appointed under subsection (b), the Commission may, in carrying out the duties of the Commission under this subsection, convene a national conference relating to the Museum, to be comprised of individuals committed to the advancement of the life, art, history, and culture of women. 
(d)Director and staff of Commission 
(1)Director and staff 
(A)In generalThe Commission may employ and compensate an executive director and any other additional personnel that are necessary to enable the Commission to perform the duties of the Commission. 
(B)Rates of payRates of pay for persons employed under subparagraph (A) shall be consistent with the rates of pay allowed for employees of a temporary organization under section 3161 of title 5, United States Code. 
(2)Not Federal employmentAny individual employed under this section shall not be considered a Federal employee for the purpose of any law governing Federal employment. 
(3)Technical assistance 
(A)In generalSubject to subparagraph (B), on request of the Commission, the head of a Federal agency may provide technical assistance to the Commission. 
(B)ProhibitionNo Federal employees may be detailed to the Commission. 
(e)Administrative provisions 
(1)Compensation 
(A)In generalA member of the Commission— 
(i)shall not be considered to be a Federal employee for any purpose by reason of service on the Commission; and 
(ii)shall serve without pay. 
(B)Travel expensesA member of the Commission shall be allowed a per diem allowance for travel expenses, at rates consistent with those authorized under subchapter I of chapter 57 of title 5, United States Code. 
(2)Gifts, bequests, devisesThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or real or personal property for the purpose of aiding or facilitating the work of the Commission. 
(3)Federal advisory committee actThe Commission shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 
(f)TerminationThe Commission shall terminate on the date that is 30 days after the date on which the final versions of the reports required under section (c)(1) are submitted. 
(g)Funding 
(1)In generalThe Commission shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the Commission. 
(2)ProhibitionNo Federal funds may be obligated to carry out this section. 
3057.Cape Hatteras National Seashore Recreational Area 
(a)DefinitionsIn this section: 
(1)Final ruleThe term Final Rule means the final rule entitled Special Regulations, Areas of the National Park System, Cape Hatteras National Seashore—Off-Road Vehicle Management (77 Fed. Reg. 3123 (January 23, 2012)). 
(2)National seashoreThe term National Seashore means the Cape Hatteras National Seashore Recreational Area. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of North Carolina. 
(b)Review and adjustment of wildlife protection buffers 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall review and modify wildlife buffers in the National Seashore in accordance with this subsection and any other applicable law. 
(2)Buffer modificationsIn modifying wildlife buffers under paragraph (1), the Secretary shall, using adaptive management practices— 
(A)ensure that the buffers are of the shortest duration and cover the smallest area necessary to protect a species, as determined in accordance with peer-reviewed scientific data; and 
(B)designate pedestrian and vehicle corridors around areas of the National Seashore closed because of wildlife buffers, to allow access to areas that are open. 
(3)Coordination with StateThe Secretary, after coordinating with the State, shall determine appropriate buffer protections for species that are not listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), but that are identified for protection under State law. 
(c)Modifications to final ruleThe Secretary shall undertake a public process to consider, consistent with management requirements at the National Seashore, the following changes to the Final Rule: 
(1)Opening beaches at the National Seashore that are closed to night driving restrictions, by opening beach segments each morning on a rolling basis as daily management reviews are completed. 
(2)Extending seasonal off-road vehicle routes for additional periods in the Fall and Spring if off-road vehicle use would not create resource management problems at the National Seashore. 
(3)Modifying the size and location of vehicle-free areas. 
(d)Construction of new vehicle access pointsThe Secretary shall construct new vehicle access points and roads at the National Seashore— 
(1)as expeditiously as practicable; and 
(2)in accordance with applicable management plans for the National Seashore. 
(e)ReportThe Secretary shall report to Congress within 1 year after the date of enactment of this Act on measures taken to implement this section. 
EWilderness and Withdrawals 
3060.Alpine Lakes Wilderness additions and Pratt and Middle Fork Snoqualmie Rivers protection 
(a)Expansion of Alpine Lakes Wilderness 
(1)In GeneralThere is designated as wilderness and as a component of the National Wilderness Preservation System certain Federal land in the Mount Baker-Snoqualmie National Forest in the State of Washington comprising approximately 22,173 acres that is within the Proposed Alpine Lakes Wilderness Additions Boundary, as generally depicted on the map entitled Proposed Alpine Lakes Wilderness Additions and dated December 3, 2009, which is incorporated in and shall be considered to be a part of the Alpine Lakes Wilderness. 
(2)Administration 
(A)ManagementSubject to valid existing rights, the land designated as wilderness by paragraph (1) shall be administered by the Secretary of Agriculture (referred to in this section as the Secretary), in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act. 
(B)Map and Description 
(i)In GeneralAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the land designated as wilderness by paragraph (1) with— 
(I)the Committee on Natural Resources of the House of Representatives; and 
(II)the Committee on Energy and Natural Resources of the Senate. 
(ii)Force of LawA map and legal description filed under clause (i) shall have the same force and effect as if included in this section, except that the Secretary may correct minor errors in the map and legal description. 
(iii)Public AvailabilityThe map and legal description filed under clause (i) shall be filed and made available for public inspection in the appropriate office of the Forest Service. 
(3)Incorporation of acquired land and interests in landAny land or interests in land within the Proposed Alpine Lakes Wilderness Additions Boundary, as generally depicted on the map entitled Proposed Alpine Lakes Wilderness Additions and dated December 3, 2009, that is acquired by the United States shall— 
(A)become part of the wilderness area; and 
(B)be managed in accordance with paragraph (2)(A). 
(b)Wild and Scenic River Designations 
(1)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by inserting after paragraph (208), as added by section 3040(e), the following: 
 
(209)Middle Fork Snoqualmie, WashingtonThe 27.4-mile segment from the headwaters of the Middle Fork Snoqualmie River near La Bohn Gap in NE 1/4 sec. 20, T. 24 N., R. 13 E., to the northern boundary of sec. 11, T. 23 N., R. 9 E., to be administered by the Secretary of Agriculture in the following classifications: 
(A)The approximately 6.4-mile segment from the headwaters of the Middle Fork Snoqualmie River near La Bohn Gap in NE 1/4 sec. 20, T. 24 N., R. 13 E., to the west section line of sec. 3, T. 23 N., R. 12 E., as a wild river. 
(B)The approximately 21-mile segment from the west section line of sec. 3, T. 23 N., R. 12 E., to the northern boundary of sec. 11, T. 23 N., R. 9 E., as a scenic river. 
(210)Pratt River, WashingtonThe entirety of the Pratt River in the State of Washington, located in the Mount Baker-Snoqualmie National Forest, to be administered by the Secretary of Agriculture as a wild river.. 
(2)No condemnationNo land or interest in land within the boundary of the river segment designated by paragraph (209) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) may be acquired by condemnation. 
(3)Adjacent management 
(A)In generalNothing in paragraph (209) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) creates a protective perimeter or buffer zone outside the designated boundary of the river segment designated by that paragraph. 
(B)Outside activitiesThe fact that an activity or use can be seen or heard within the boundary of the river segment designated by paragraph (209) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall not preclude the activity or use outside the boundary of the river segment. 
3061.Columbine-Hondo Wilderness 
(a)DefinitionsIn this section: 
(1)Red River Conveyance MapThe term Red River Conveyance Map means the map entitled Town of Red River Town Site Act Proposal and dated April 19, 2012. 
(2)SecretaryThe term Secretary means the Secretary of Agriculture. 
(3)StateThe term State means the State of New Mexico. 
(4)TownThe term Town means the town of Red River, New Mexico. 
(5)VillageThe term Village means the village of Taos Ski Valley, New Mexico. 
(6)WildernessThe term Wilderness means the Columbine-Hondo Wilderness designated by subsection (b)(1)(A). 
(7)Wilderness mapThe term Wilderness Map means the map entitled Columbine-Hondo, Wheeler Peak Wilderness and dated April 25, 2012. 
(b)Addition to the National Wilderness Preservation System 
(1)Designation of the Columbine-Hondo Wilderness 
(A)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 45,000 acres of land in the Carson National Forest in the State, as generally depicted on the Wilderness Map, is designated as wilderness and as a component of the National Wilderness Preservation System, which shall be known as the Columbine-Hondo Wilderness. 
(B)Management 
(i)In generalSubject to valid existing rights, the Wilderness shall be administered by the Secretary in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act. 
(ii)Adjacent management 
(I)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness. 
(II)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness. 
(C)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the Wilderness that is acquired by the United States shall— 
(i)become part of the Wilderness; and 
(ii)be managed in accordance with— 
(I)the Wilderness Act (16 U.S.C. 1131 et seq.); 
(II)this subsection; and 
(III)any other applicable laws. 
(D)GrazingGrazing of livestock in the Wilderness, where established before the date of enactment of this Act, shall be allowed to continue in accordance with— 
(i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(ii)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617). 
(E)Columbine-Hondo wilderness study area 
(i)FindingCongress finds that, for purposes of section 103(a)(2) of Public Law 96–550 (16 U.S.C. 1132 note; 94 Stat. 3223), any Federal land in the Columbine-Hondo Wilderness Study Area administered by the Forest Service that is not designated as wilderness by subparagraph (A) has been adequately reviewed for wilderness designation. 
(ii)ApplicabilityThe Federal land described in clause (i) is no longer subject to subsections (a)(2) and (b) of section 103 of Public Law 96–550 (16 U.S.C. 1132 note; 94 Stat. 3223). 
(F)Maps and legal descriptions 
(i)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare maps and legal descriptions of the Wilderness. 
(ii)Force of lawThe maps and legal descriptions prepared under clause (i) shall have the same force and effect as if included in this section, except that the Secretary may correct errors in the maps and legal descriptions. 
(iii)Public availabilityThe maps and legal descriptions prepared under clause (i) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(G)Fish and wildlife 
(i)In generalNothing in this section affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the Wilderness. 
(ii)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before taking any action under clause (i). 
(H)WithdrawalsSubject to valid existing rights, the Federal land described in subparagraphs (A) and (E)(i) and any land or interest in land that is acquired by the United States in the Wilderness after the date of enactment of this Act is withdrawn from— 
(i)entry, appropriation, or disposal under the public land laws; 
(ii)location, entry, and patent under the mining laws; and 
(iii)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(2)Wheeler Peak Wilderness boundary modification 
(A)In generalThe boundary of the Wheeler Peak Wilderness in the State is modified as generally depicted in the Wilderness Map. 
(B)WithdrawalSubject to valid existing rights, any Federal land added to or excluded from the boundary of the Wheeler Peak Wilderness under subparagraph (A) is withdrawn from— 
(i)entry, appropriation, or disposal under the public land laws; 
(ii)location, entry, and patent under the mining laws; and 
(iii)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(c)Land conveyances and sales 
(1)Town of Red River land conveyance 
(A)In generalSubject to the provisions of this paragraph, the Secretary shall convey to the Town, without consideration and by quitclaim deed, all right, title, and interest of the United States in and to the one or more parcels of Federal land described in subparagraph (B) for which the Town submits a request to the Secretary by the date that is not later than 1 year after the date of enactment of this Act. 
(B)Description of landThe parcels of Federal land referred to in subparagraph (A) are the parcels of National Forest System land (including any improvements to the land) in Taos County, New Mexico, that are identified as Parcel 1, Parcel 2, Parcel 3, and Parcel 4 on the Red River Conveyance Map. 
(C)ConditionsThe conveyance under subparagraph (A) shall be subject to— 
(i)valid existing rights; 
(ii)public rights-of-way through Parcel 1, Parcel 3, and Parcel 4; 
(iii)an administrative right-of-way through Parcel 2 reserved to the United States; and 
(iv)such additional terms and conditions as the Secretary may require. 
(D)Use of landAs a condition of the conveyance under subparagraph (A), the Town shall use— 
(i)Parcel 1 for a wastewater treatment plant; 
(ii)Parcel 2 for a cemetery; 
(iii)Parcel 3 for a public park; and 
(iv)Parcel 4 for a public road. 
(E)ReversionIn the quitclaim deed to the Town under subparagraph (A), the Secretary shall provide that any parcel of Federal land conveyed to the Town under subparagraph (A) shall revert to the Secretary, at the election of the Secretary, if the parcel of Federal land is used for a purpose other than the purpose for which the parcel was conveyed, as required under subparagraph (D). 
(F)Survey; Administrative costs 
(i)SurveyThe exact acreage and legal description of the National Forest System land conveyed under subparagraph (A) shall be determined by a survey approved by the Secretary. 
(ii)CostsThe Town shall pay the reasonable survey and other administrative costs associated with the conveyance. 
(2)Village of Taos Ski Valley land conveyance 
(A)In generalSubject to the provisions of this paragraph, the Secretary shall convey to the Village, without consideration and by quitclaim deed, all right, title, and interest of the United States in and to the parcel of Federal land described in subparagraph (B) for which the Village submits a request to the Secretary by the date that is not later than 1 year after the date of enactment of this Act. 
(B)Description of landThe parcel of Federal land referred to in subparagraph (A) is the parcel comprising approximately 4.6 acres of National Forest System land (including any improvements to the land) in Taos County generally depicted as Parcel 1 on the map entitled Village of Taos Ski Valley Town Site Act Proposal and dated April 19, 2012. 
(C)ConditionsThe conveyance under subparagraph (A) shall be subject to— 
(i)valid existing rights; 
(ii)an administrative right-of-way through the parcel of Federal land described in subparagraph (B) reserved to the United States; and 
(iii)such additional terms and conditions as the Secretary may require. 
(D)Use of landAs a condition of the conveyance under subparagraph (A), the Village shall use the parcel of Federal land described in subparagraph (B) for a wastewater treatment plant. 
(E)ReversionIn the quitclaim deed to the Village, the Secretary shall provide that the parcel of Federal land conveyed to the Village under subparagraph (A) shall revert to the Secretary, at the election of the Secretary, if the parcel of Federal land is used for a purpose other than the purpose for which the parcel was conveyed, as described in subparagraph (D). 
(F)Survey; administrative costs 
(i)SurveyThe exact acreage and legal description of the National Forest System land conveyed under subparagraph (A) shall be determined by a survey approved by the Secretary. 
(ii)CostsThe Village shall pay the reasonable survey and other administrative costs associated with the conveyance. 
(3)Authorization of sale of certain National Forest System land 
(A)In generalSubject to the provisions of this paragraph and in exchange for consideration in an amount that is equal to the fair market value of the applicable parcel of National Forest System land, the Secretary may convey— 
(i)to the holder of the permit numbered QUE302101 for use of the parcel, the parcel of National Forest System land comprising approximately 0.2 acres that is generally depicted as Parcel 5 on the Red River Conveyance Map; and 
(ii)to the owner of the private property adjacent to the parcel, the parcel of National Forest System land comprising approximately 0.1 acres that is generally depicted as Parcel 6 on the Red River Conveyance Map. 
(B)Disposition of proceedsAny amounts received by the Secretary as consideration for a conveyance under subparagraph (A) shall be— 
(i)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and 
(ii)available to the Secretary, without further appropriation and until expended, for the acquisition of land or interests in land in Region 3 of the Forest Service. 
(C)ConditionsThe conveyance under subparagraph (A) shall be subject to— 
(i)valid existing rights; and 
(ii)such additional terms and conditions as the Secretary may require. 
(D)Survey; administrative costs 
(i)SurveyThe exact acreage and legal description of the National Forest System land conveyed under subparagraph (A) shall be determined by a survey approved by the Secretary. 
(ii)CostsThe reasonable survey and other administrative costs associated with the conveyance shall be paid by the holder of the permit or the owner of the private property, as applicable. 
3062.Hermosa Creek watershed protection 
(a)DefinitionsIn this section: 
(1)CityThe term City means the city of Durango, Colorado. 
(2)CountyThe term County means La Plata County, Colorado. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
(4)Special Management AreaThe term Special Management Area means the Hermosa Creek Special Management Area designated by subsection (b)(1). 
(5)StateThe term State means the State of Colorado. 
(b)Designation of Hermosa Creek Special Management Area 
(1)DesignationSubject to valid existing rights, certain Federal land in the San Juan National Forest comprising approximately 70,650 acres, as generally depicted on the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014, is designated as the Hermosa Creek Special Management Area. 
(2)PurposeThe purpose of the Special Management Area is to conserve and protect for the benefit of present and future generations the watershed, geological, cultural, natural, scientific, recreational, wildlife, riparian, historical, educational, and scenic resources of the Special Management Area. 
(3)Administration 
(A)In generalThe Secretary shall administer the Special Management Area— 
(i)in a manner that conserves, protects, and manages the resources of the Special Management Area described in paragraph (2); and 
(ii)in accordance with— 
(I)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.); 
(II)this Act; and 
(III)any other applicable laws. 
(B)Uses 
(i)In generalThe Secretary shall allow only such uses of the Special Management Area as the Secretary determines would further the purposes described in paragraph (2). 
(ii)Motorized and mechanized vehicles 
(I)In generalExcept as provided in subclause (II) and as needed for administrative purposes or to respond to an emergency, the use of motorized or mechanized vehicles in the Special Management Area shall be permitted only on roads and trails designated by the Secretary for use by those vehicles. 
(II)Oversnow vehiclesThe Secretary shall authorize the use of snowmobiles and other oversnow vehicles within the Special Management Area— 
(aa)when there exists adequate snow coverage; and 
(bb)subject to such terms and conditions as the Secretary may require. 
(iii)GrazingThe Secretary shall permit grazing within the Special Management Area, if established before the date of enactment of this Act, subject to all applicable laws (including regulations) and Executive orders. 
(iv)Prohibited activitiesWithin the area of the Special Management Area identified as East Hermosa Area on the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014, the following activities shall be prohibited: 
(I)New permanent or temporary road construction or the renovation of existing nonsystem roads, except as allowed under the final rule entitled Special Areas; Roadless Area Conservation; Applicability to the National Forests in Colorado (77 Fed. Reg. 39576 (July 3, 2012)). 
(II)Projects undertaken for the purpose of harvesting commercial timber (other than activities relating to the harvest of merchantable products that are byproducts of activities conducted for ecological restoration or to further the purposes described in this section). 
(4)State and Federal water managementNothing in this subsection affects the potential for development, operation, or maintenance of a water storage reservoir at the site in the Special Management Area that is identified in— 
(A)pages 17 through 20 of the Statewide Water Supply Initiative studies prepared by the Colorado Water Conservation Board and issued by the State in November 2004; and 
(B)page 27 of the Colorado Dam Site Inventory prepared by the Colorado Water Conservation Board and dated August 1996. 
(5)Withdrawal 
(A)In generalSubject to valid rights in existence on the date of enactment of this Act and except as provided in subparagraph (B), the Federal land within the Special Management Area is withdrawn from— 
(i)all forms of entry, appropriation, and disposal under the public land laws; 
(ii)location, entry, and patent under the mining laws; and 
(iii)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(B)ExceptionThe withdrawal under subparagraph (A) shall not apply to the areas identified as parcels A and B on the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014. 
(6)Winter skiing and related winter activitiesNothing in this subsection alters or limits— 
(A)a permit held by a ski area; 
(B)the implementation of the activities governed by a ski area permit; or 
(C)the authority of the Secretary to modify or expand an existing ski area permit. 
(7)Vegetation managementNothing in this subsection prevents the Secretary from conducting vegetation management projects within the Special Management Area— 
(A)subject to— 
(i)such reasonable regulations, policies, and practices as the Secretary determines to be appropriate; and 
(ii)all applicable laws (including regulations); and 
(B)in a manner consistent with— 
(i)the purposes described in paragraph (2); and 
(ii)this subsection. 
(8)Wildfire, insect, and disease managementIn accordance with this subsection, the Secretary may— 
(A)carry out any measures that the Secretary determines to be necessary to manage wildland fire and treat hazardous fuels, insects, and diseases in the Special Management Area; and 
(B)coordinate those measures with the appropriate State or local agency, as the Secretary determines to be necessary. 
(9)Management planNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term protection and management of the Special Management Area that— 
(A)takes into account public input; and 
(B)provides for recreational opportunities to occur within the Special Management Area, including skiing, biking, hiking, fishing, hunting, horseback riding, snowmobiling, motorcycle riding, off-highway vehicle use, snowshoeing, and camping. 
(10)Trail and open area snowmobile usageNothing in this subsection affects the use or status of trails authorized for motorized or mechanized vehicle or open area snowmobile use on the date of enactment of this Act. 
(11)State water rightsNothing in this subsection affects access to, use of, or allocation of any absolute or conditional water right that is— 
(A)decreed under the laws of the State; and 
(B)in existence on the date of enactment of this Act. 
(c)Hermosa Creek Wilderness 
(1)Designation of wildernessSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; 107 Stat. 756; 114 Stat. 1955; 116 Stat. 1055) is amended by adding at the end the following: 
 
(22)Certain land within the San Juan National Forest that comprises approximately 37,236 acres, as generally depicted on the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014, which shall be known as the Hermosa Creek Wilderness.. 
(2)Effective dateAny reference contained in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering the wilderness area designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; 107 Stat. 756; 114 Stat. 1955; 116 Stat. 1055) (as added by paragraph (1)). 
(3)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; 107 Stat. 756; 114 Stat. 1955; 116 Stat. 1055) (as added by paragraph (1)), the Secretary may carry out any measure that the Secretary determines to be necessary to control fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate. 
(d)Durango area mineral withdrawal 
(1)WithdrawalSubject to valid existing rights, the land and mineral interests described in paragraph (2) are withdrawn from all forms of— 
(A)entry, appropriation, and disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws relating to mineral leasing, geothermal leasing, or mineral materials. 
(2)Description of land and mineral interestsThe land and mineral interests referred to in paragraph (1) are the Federal land and mineral interests generally depicted within the areas designated as Withdrawal Areas on the map entitled Perins Peak & Animas City Mountain, Horse Gulch and Lake Nighthorse Mineral Withdrawal and dated April 5, 2013. 
(3)Public purpose conveyanceNotwithstanding paragraph (1), the Secretary of the Interior may convey any portion of the land described in paragraph (2) that is administered by the Bureau of Land Management to the City, the County, or the State— 
(A)pursuant to the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); or 
(B)by exchange in accordance with applicable laws (including regulations). 
(e)Conveyance of Bureau of Land Management land to County 
(1)In generalOn the expiration of the permit numbered COC 64651 (09) and dated February 24, 2009, on request and agreement of the County, the Secretary of the Interior shall convey to the County, without consideration and subject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (2), subject to— 
(A)paragraph (3); 
(B)the condition that the County shall pay all administrative and other costs associated with the conveyance; and 
(C)such other terms and conditions as the Secretary of the Interior determines to be necessary. 
(2)Description of landThe land referred to in paragraph (1) consists of approximately 82 acres of land managed by the Bureau of Land Management, Tres Rios District, Colorado, as generally depicted on the map entitled La Plata County Grandview Conveyance and dated May 5, 2014. 
(3)Use of conveyed landThe Federal land conveyed pursuant to this subsection may be used by the County for any public purpose, in accordance with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(4)ReversionIf the County ceases to use a parcel of the Federal land conveyed pursuant to this subsection in accordance with paragraph (1), title to the parcel shall revert to the Secretary of the Interior, at the option of the Secretary of the Interior. 
(f)Molas Pass Recreation Area; wilderness study area release; wilderness study area transfer of administrative jurisdiction 
(1)Molas Pass Recreation Area 
(A)DesignationThe approximately 461 acres of land in San Juan County, Colorado, that is generally depicted as Molas Pass Recreation Area on the map entitled Molas Pass Recreation Area and Molas Pass Wilderness Study Area and dated November 13, 2014, is designated as the Molas Pass Recreation Area. 
(B)Use of snowmobilesThe use of snowmobiles shall be authorized in the Molas Pass Recreation Area— 
(i)during periods of adequate snow coverage; 
(ii)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and other applicable laws (including regulations); 
(iii)on designated trails for winter motorized travel and grooming; 
(iv)in designated areas for open area motorized travel; and 
(v)subject to such terms and conditions as the Secretary may require. 
(C)Other recreational opportunitiesIn addition to the uses authorized under subparagraph (B), the Secretary may authorize other recreational uses in the Molas Pass Recreation Area. 
(2)Molas Pass Wilderness Study Area 
(A)Transfer of administrative jurisdictionAdministrative jurisdiction over the Federal land generally depicted as Molas Pass Wilderness Study Area on the map entitled Molas Pass Recreation Area and Molas Pass Wilderness Study Area, and dated November 13, 2014, is transferred from the Bureau of Land Management to the Forest Service. 
(B)AdministrationThe Federal land described in subparagraph (A) shall— 
(i)be known as the Molas Pass Wilderness Study Area; and 
(ii)be administered by the Secretary, so as to maintain the wilderness character and potential of the Federal land for inclusion in the National Wilderness Preservation System. 
(3)Release 
(A)FindingCongress finds that the land described in subparagraph (C) has been adequately studied for wilderness designation under section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782). 
(B)ReleaseEffective beginning on the date of enactment of this Act, the land described in subparagraph (C)— 
(i)shall not be subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); 
(ii)shall be managed in accordance with land management plans adopted under section 202 of that Act (43 U.S.C. 1712); and 
(iii)shall not be subject to Secretarial Order 3310 issued on December 22, 2010. 
(C)Description of landThe land referred to in subparagraphs (A) and (B) is the approximately 461 acres located in the West Needles Contiguous Wilderness Study Area of San Juan County, Colorado, that is generally depicted as Molas Pass Recreation Area on the map entitled Molas Pass Recreation Area and Molas Pass Wilderness Study Area and dated November 13, 2014. 
(g)General provisions 
(1)Fish and wildlifeNothing in this section affects the jurisdiction or responsibility of the State with regard to fish and wildlife in the State. 
(2)Maps and legal descriptions 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary or the Secretary of the Interior, as appropriate, shall prepare maps and legal descriptions of— 
(i)the Special Management Area; 
(ii)the wilderness area designated by the amendment made by subsection (c)(1); 
(iii)the withdrawal pursuant to subsection (d); 
(iv)the conveyance pursuant to subsection (e); 
(v)the recreation area designated by subsection (f)(1); and 
(vi)the wilderness study area designated by subsection (f)(2)(B)(i). 
(B)Force of lawThe maps and legal descriptions prepared under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary concerned may correct any clerical or typographical errors in the maps and legal descriptions. 
(C)Public availabilityThe maps and legal descriptions prepared under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management. 
(3)Adjacent management 
(A)In generalNothing in this section establishes a protective perimeter or buffer zone around— 
(i)the Special Management Area; 
(ii)the wilderness area designated by an amendment made by subsection (c)(1); or 
(iii)the wilderness study area designated by subsection (f)(2)(B)(i). 
(B)Nonwilderness activitiesThe fact that a nonwilderness activity or use can be seen or heard from areas within the wilderness area designated by an amendment made by subsection (c)(1) or the wilderness study area designated by subsection (f)(2)(B)(i) shall not preclude the conduct of the activity or use outside the boundary of the wilderness area or wilderness study area. 
(4)Military overflightsNothing in this section restricts or precludes— 
(A)any low-level overflight of military aircraft over an area designated as a wilderness area under an amendment made by this section, including military overflights that can be seen, heard, or detected within the wilderness area; 
(B)flight testing or evaluation; or 
(C)the designation or establishment of— 
(i)new units of special use airspace; or 
(ii)any military flight training route over a wilderness area described in subparagraph (A). 
3063.North Fork Federal lands withdrawal area 
(a)DefinitionsIn this section: 
(1)Eligible Federal landThe term eligible Federal land means— 
(A)any federally owned land or interest in land depicted on the Map as within the North Fork Federal Lands Withdrawal Area; or 
(B)any land or interest in land located within the North Fork Federal Lands Withdrawal Area that is acquired by the Federal Government after the date of enactment of this Act. 
(2)MapThe term Map means the Bureau of Land Management map entitled North Fork Federal Lands Withdrawal Area and dated June 9, 2010. 
(b)WithdrawalSubject to valid existing rights, the eligible Federal land is withdrawn from— 
(1)all forms of location, entry, and patent under the mining laws; and 
(2)disposition under all laws relating to mineral leasing and geothermal leasing. 
(c)Availability of mapNot later than 30 days after the date of enactment of this Act, the Map shall be made available to the public at each appropriate office of the Bureau of Land Management. 
(d)Effect of sectionNothing in this section prohibits the Secretary of the Interior from taking any action necessary to complete any requirement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) required for permitting surface-disturbing activity to occur on any lease issued before the date of enactment of this Act. 
3064.Pine Forest Range Wilderness 
(a)DefinitionsIn this section: 
(1)CountyThe term County means Humboldt County, Nevada. 
(2)MapThe term Map means the map entitled Proposed Pine Forest Wilderness Area and dated October 28, 2013. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of Nevada. 
(5)WildernessThe term Wilderness means the Pine Forest Range Wilderness designated by section (b)(1). 
(b)Addition to National Wilderness Preservation System 
(1)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 26,000 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the Map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Pine Forest Range Wilderness. 
(2)Boundary 
(A)Road accessThe boundary of any portion of the Wilderness that is bordered by a road shall be 100 feet from the edge of the road. 
(B)Road adjustmentsThe Secretary shall— 
(i)reroute the road running through Long Meadow to the west to remove the road from the riparian area; 
(ii)reroute the road currently running through Rodeo Flat/Corral Meadow to the east to remove the road from the riparian area; 
(iii)close, except for administrative use, the road along Lower Alder Creek south of Bureau of Land Management road #2083; and 
(iv) 
(I)leave open the Coke Creek Road to Little Onion Basin; but 
(II)close spur roads connecting to the roads described in subclause (I). 
(C)Reservoir accessThe boundary of the Wilderness shall be 160 feet downstream from the dam at Little Onion Reservoir. 
(3)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wilderness. 
(B)EffectThe map and legal description prepared under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the map or legal description. 
(C)AvailabilityThe map and legal description prepared under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(4)WithdrawalSubject to valid existing rights, the Wilderness is withdrawn from— 
(A)all forms of entry, appropriation, and disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 
(c)Administration 
(1)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(2)LivestockThe grazing of livestock in the Wilderness, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with— 
(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405). 
(3)Adjacent management 
(A)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness. 
(B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen, heard, or detected from areas within the Wilderness shall not limit or preclude the conduct of the activities or uses outside the boundary of the Wilderness. 
(4)Military overflightsNothing in this section restricts or precludes— 
(A)low-level overflights of military aircraft over the Wilderness, including military overflights that can be seen, heard, or detected within the Wilderness; 
(B)flight testing and evaluation; or 
(C)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the Wilderness. 
(5)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the Wilderness as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency). 
(6)Wildfire management operationsNothing in this section precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment). 
(7)Water rights 
(A)PurposeThe purpose of this paragraph is to protect the wilderness values of the land designated as wilderness by this section by means other than a federally reserved water right. 
(B)Statutory constructionNothing in this section— 
(i)constitutes an express or implied reservation by the United States of any water or water rights with respect to the Wilderness; 
(ii)affects any water rights in the State (including any water rights held by the United States) in existence on the date of enactment of this Act; 
(iii)establishes a precedent with regard to any future wilderness designations; 
(iv)affects the interpretation of, or any designation made under, any other Act; or 
(v)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States. 
(C)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the Wilderness. 
(D)New projects 
(i)Definition of water resource facility 
(I)In generalIn this subparagraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
(II)ExclusionIn this subparagraph, the term water resource facility does not include wildlife guzzlers. 
(ii)Restriction on new water resource facilitiesExcept as otherwise provided in this section, on or after the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within a wilderness area, any portion of which is located in the County. 
(d)Release of wilderness study areas 
(1)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land described in paragraph (3) has been adequately studied for wilderness designation. 
(2)ReleaseAny public land described in paragraph (3) that is not designated as wilderness by this section— 
(A)is no longer subject to— 
(i)section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or 
(ii)Secretarial Order No. 3310 issued by the Secretary on December 22, 2010; and 
(B)shall be managed in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712). 
(3)Description of landThe land referred to in paragraphs (1) and (2) consists of the portions of the Blue Lakes and Alder Creek wilderness study areas not designated as wilderness by subsection (b)(1), including the approximately 990 acres in the following areas: 
(A)Lower Alder Creek Basin. 
(B)Little Onion Basin. 
(C)Lands east of Knott Creek Reservoir. 
(D)Portions of Corral Meadow and the Blue Lakes Trailhead. 
(e)Wildlife management 
(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the Wilderness. 
(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the Wilderness that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out— 
(A)consistent with relevant wilderness management plans; and 
(B)in accordance with— 
(i)the Wilderness Act (16 U.S.C. 1131 et seq.); and 
(ii)the guidelines set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including the occasional and temporary use of motorized vehicles if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks. 
(3)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with the guidelines set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations in the Wilderness. 
(4)Hunting, fishing, and trapping 
(A)In generalThe Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the Wilderness. 
(B)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before taking any action under subparagraph (A). 
(5)Agreement 
(A)In generalThe State, including a designee of the State, may conduct wildlife management activities in the Wilderness— 
(i)in accordance with the terms and conditions specified in the agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the agreement agreed to by the Secretary and the State; and 
(ii)subject to all applicable laws (including regulations). 
(B)References; Clark CountyFor the purposes of this paragraph, any reference to Clark County in the agreement described in subparagraph (A)(i) shall be considered to be a reference to the Wilderness. 
(f)Land exchanges 
(1)DefinitionsIn this subsection: 
(A)Federal landThe term Federal land means Federal land in the County that is identified for disposal by the Secretary through the Winnemucca Resource Management Plan. 
(B)Non-Federal landThe term non-Federal land means land identified on the Map as non-Federal lands for exchange. 
(2)Acquisition of land and interests in landConsistent with applicable law and subject to paragraph (3), the Secretary may exchange the Federal land for non-Federal land. 
(3)ConditionsEach land exchange under paragraph (1) shall be subject to— 
(A)the condition that the owner of the non-Federal land pay not less than 50 percent of all costs relating to the land exchange, including the costs of appraisals, surveys, and any necessary environmental clearances; and 
(B)such additional terms and conditions as the Secretary may require. 
(4)Incorporation of acquired land and interests in landAny non-Federal land or interest in the non-Federal land within the boundary of the Wilderness that is acquired by the United States under this subsection after the date of enactment of this Act shall be added to and administered as part of the Wilderness. 
(5)Deadline for completion of land exchangeIt is the intent of Congress that the land exchanges under this subsection be completed by not later than 5 years after the date of enactment of this Act. 
(g)Native American cultural and religious usesNothing in this section alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)). 
3065.Rocky Mountain Front Conservation Management Area and wilderness additions 
(a)DefinitionsIn this section: 
(1)Conservation management areaThe term Conservation Management Area means the Rocky Mountain Front Conservation Management Area established by subsection (b)(1)(A). 
(2)DecommissionThe term decommission means— 
(A)to reestablish vegetation on a road; and 
(B)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism. 
(3)DistrictThe term district means the Rocky Mountain Ranger District of the Lewis and Clark National Forest. 
(4)MapThe term map means the map entitled Rocky Mountain Front Heritage Act and dated October 27, 2011. 
(5)Nonmotorized recreation trailThe term nonmotorized recreation trail means a trail designed for hiking, bicycling, or equestrian use. 
(6)SecretaryThe term Secretary means— 
(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and 
(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior. 
(7)StateThe term State means the State of Montana. 
(b)Rocky Mountain Front Conservation Management Area 
(1)Establishment 
(A)In generalSubject to valid existing rights, there is established the Rocky Mountain Front Conservation Management Area in the State. 
(B)Area includedThe Conservation Management Area shall consist of approximately 195,073 acres of Federal land managed by the Forest Service and 13,087 acres of Federal land managed by the Bureau of Land Management in the State, as generally depicted on the map. 
(C)Incorporation of acquired land and interestsAny land or interest in land that is located in the Conservation Management Area and is acquired by the United States from a willing seller shall— 
(i)become part of the Conservation Management Area; and 
(ii)be managed in accordance with— 
(I)in the case of land managed by the Forest Service— 
(aa)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 552 et seq.); and 
(bb)any laws (including regulations) applicable to the National Forest System; 
(II)in the case of land managed, by the Bureau of Land Management, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(III)this subsection; and 
(IV)any other applicable law (including regulations). 
(2)PurposesThe purposes of the Conservation Management Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the recreational, scenic, historical, cultural, fish, wildlife, roadless, and ecological values of the Conservation Management Area. 
(3)Management 
(A)In generalThe Secretary shall manage the Conservation Management Area— 
(i)in a manner that conserves, protects, and enhances the resources of the Conservation Management Area; and 
(ii)in accordance with— 
(I)the laws (including regulations) and rules applicable to the National Forest System for land managed by the Forest Service; 
(II)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for land managed by the Bureau of Land Management; 
(III)this subsection; and 
(IV)any other applicable law (including regulations). 
(B)Uses 
(i)In generalThe Secretary shall only allow such uses of the Conservation Management Area that the Secretary determines would further the purposes described in paragraph (2). 
(ii)Motorized vehicles 
(I)In generalThe use of motorized vehicles in the Conservation Management Area shall be permitted only on existing roads, trails, and areas designated for use by such vehicles as of the date of enactment of this Act. 
(II)New or temporary roadsExcept as provided in subclause (III), no new or temporary roads shall be constructed within the Conservation Management Area. 
(III)ExceptionsNothing in subclause (I) or (II) prevents the Secretary from— 
(aa)rerouting or closing an existing road or trail to protect natural resources from degradation, as determined to be appropriate by the Secretary; 
(bb)constructing a temporary road on which motorized vehicles are permitted as part of a vegetation management project in any portion of the Conservation Management Area located not more than 1/4 mile from the Teton Road, South Teton Road, Sun River Road, Beaver Willow Road, or Benchmark Road; 
(cc)authorizing the use of motorized vehicles for administrative purposes (including noxious weed eradication or grazing management); or 
(dd)responding to an emergency. 
(IV)Decommissioning of temporary roadsThe Secretary shall decommission any temporary road constructed under subclause (III)(bb) not later than 3 years after the date on which the applicable vegetation management project is completed. 
(iii)GrazingThe Secretary shall permit grazing within the Conservation Management Area, if established on the date of enactment of this Act— 
(I)subject to— 
(aa)such reasonable regulations, policies, and practices as the Secretary determines appropriate; and 
(bb)all applicable laws; and 
(II)in a manner consistent with— 
(aa)the purposes described in paragraph (2); and 
(bb)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617). 
(iv)Vegetation managementNothing in this section prevents the Secretary from conducting vegetation management projects within the Conservation Management Area— 
(I)subject to— 
(aa)such reasonable regulations, policies, and practices as the Secretary determines appropriate; and 
(bb)all applicable laws (including regulations); and 
(II)in a manner consistent with the purposes described in paragraph (2). 
(4)Adjacent management 
(A)In generalThe designation of the Conservation Management Area shall not create a protective perimeter or buffer zone around the Conservation Management Area. 
(B)EffectThe fact that activities or uses can be seen or heard from areas within the Conservation Management Area shall not preclude the conduct of the activities or uses outside the boundary of the Conservation Management Area. 
(c)Designation of wilderness additions 
(1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal land in the State is designated as wilderness and as additions to existing components of the National Wilderness Preservation System: 
(A)Bob Marshall wildernessCertain land in the Lewis and Clark National Forest, comprising approximately 50,401 acres, as generally depicted on the map, which shall be added to and administered as part of the Bob Marshall Wilderness designated under section 3 of the Wilderness Act (16 U.S.C. 1132). 
(B)Scapegoat wildernessCertain land in the Lewis and Clark National Forest, comprising approximately 16,711 acres, as generally depicted on the map, which shall be added to and administered as part of the Scapegoat Wilderness designated by the first section of Public Law 92–395 (16 U.S.C. 1132 note). 
(2)Management of wilderness additionsSubject to valid existing rights, the land designated as wilderness additions by paragraph (1) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of the enactment of this Act. 
(3)LivestockThe grazing of livestock and the maintenance of existing facilities relating to grazing in the wilderness additions designated by this subsection, if established before the date of enactment of this Act, shall be permitted to continue in accordance with— 
(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617). 
(4)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness additions designated by this subsection, the Secretary may take any measures that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines appropriate, the coordination of those activities with a State or local agency. 
(5)Adjacent management 
(A)In generalThe designation of a wilderness addition by this subsection shall not create any protective perimeter or buffer zone around the wilderness area. 
(B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness addition designated by this subsection shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area. 
(d)Maps and legal descriptions 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare maps and legal descriptions of the Conservation Management Area and the wilderness additions designated by subsections (b) and (c), respectively. 
(2)Force of lawThe maps and legal descriptions prepared under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal descriptions. 
(3)Public availabilityThe maps and legal descriptions prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management. 
(e)Noxious weed management 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall prepare a comprehensive management strategy for preventing, controlling, and eradicating noxious weeds in the district. 
(2)ContentsThe management strategy shall— 
(A)include recommendations to protect wildlife, forage, and other natural resources in the district from noxious weeds; 
(B)identify opportunities to coordinate noxious weed prevention, control, and eradication efforts in the district with State and local agencies, Indian tribes, nonprofit organizations, and others; 
(C)identify existing resources for preventing, controlling, and eradicating noxious weeds in the district; 
(D)identify additional resources that are appropriate to effectively prevent, control, or eradicate noxious weeds in the district; and 
(E)identify opportunities to coordinate with county weed districts in Glacier, Pondera, Teton, and Lewis and Clark Counties in the State to apply for grants and enter into agreements for noxious weed control and eradication projects under the Noxious Weed Control and Eradication Act of 2004 (7 U.S.C. 7781 et seq.). 
(3)ConsultationIn developing the management strategy required under paragraph (1), the Secretary shall consult with— 
(A)the Secretary of the Interior; 
(B)appropriate State, tribal, and local governmental entities; and 
(C)members of the public. 
(f)Nonmotorized recreation opportunitiesNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture, in consultation with interested parties, shall conduct a study to improve nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the district. 
(g)Management of fish and wildlife; hunting and fishingNothing in this section affects the jurisdiction of the State with respect to fish and wildlife management (including the regulation of hunting and fishing) on public land in the State. 
(h)Overflights 
(1)Jurisdiction of the federal aviation administrationNothing in this section affects the jurisdiction of the Federal Aviation Administration with respect to the airspace above the wilderness or the Conservation Management Area. 
(2)Benchmark airstripNothing in this section affects the continued use, maintenance, and repair of the Benchmark (3U7) airstrip. 
(i)Release of wilderness study areas 
(1)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the Zook Creek and Buffalo Creek wilderness study areas in the State have been adequately studied for wilderness designation. 
(2)ReleaseThe Zook Creek and Buffalo Creek wilderness study areas— 
(A)are no longer subject to— 
(i)section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or 
(ii)Secretarial Order 3310 issued on December 22, 2010; and 
(B)shall be managed in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712). 
(j)Assessment update 
(1)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall review and update the assessment for oil and gas potential for the following wilderness study areas in the State: 
(A)Bridge Coulee. 
(B)Musselshell Breaks. 
(2)ReportNot later than 30 days after the date on which the review is completed under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the oil and gas potential for the wilderness study areas. 
3066.Wovoka Wilderness 
(a)DefinitionsIn this section: 
(1)CountyThe term County means Lyon County, Nevada. 
(2)MapThe term map means the map entitled Wovoka Wilderness Area and dated December 18, 2012. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
(4)StateThe term State means the State of Nevada. 
(5)WildernessThe term Wilderness means the Wovoka Wilderness designated by subsection (b)(1). 
(b)Wovoka wilderness 
(1)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land managed by the Forest Service, as generally depicted on the Map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Wovoka Wilderness. 
(2)BoundaryThe boundary of any portion of the Wilderness that is bordered by a road shall be 150 feet from the centerline of the road. 
(3)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wilderness. 
(B)EffectThe map and legal description prepared under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct any clerical and typographical errors in the map or legal description. 
(C)AvailabilityEach map and legal description prepared under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(4)WithdrawalSubject to valid existing rights, the Wilderness is withdrawn from— 
(A)all forms of entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 
(c)Administration 
(1)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act. 
(2)LivestockThe grazing of livestock in the Wilderness, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary, in accordance with— 
(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405). 
(3)Incorporation of acquired land and interestsAny land or interest in land within the boundary of the Wilderness that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the Wilderness. 
(4)Adjacent management 
(A)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness. 
(B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness. 
(5)Overflights 
(A)Military overflightsNothing in this section restricts or precludes— 
(i)low-level overflights of military aircraft over the Wilderness, including military overflights that can been seen or heard within the Wilderness; 
(ii)flight testing and evaluation; or 
(iii)the designation or creation of new units of special airspace, or the establishment of military flight training routes, over the Wilderness. 
(B)Existing airstripsNothing in this section restricts or precludes low-level overflights by aircraft originating from airstrips in existence on the date of enactment of this Act that are located within 5 miles of the proposed boundary of the Wilderness. 
(6)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take any measures in the Wilderness that the Secretary determines to be necessary for the control of fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency. 
(7)Water rights 
(A)FindingsCongress finds that— 
(i)the Wilderness is located— 
(I)in the semiarid region of the Great Basin; and 
(II)at the headwaters of the streams and rivers on land with respect to which there are few— 
(aa)actual or proposed water resource facilities located upstream; and 
(bb)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land; 
(ii)the Wilderness is generally not suitable for use or development of new water resource facilities; and 
(iii)because of the unique nature of the Wilderness, it is possible to provide for proper management and protection of the wilderness and other values of land in ways different from those used in other laws. 
(B)PurposeThe purpose of this paragraph is to protect the wilderness values of the Wilderness by means other than a federally reserved water right. 
(C)Statutory constructionNothing in this paragraph— 
(i)constitutes an express or implied reservation by the United States of any water or water rights with respect to the Wilderness; 
(ii)affects any water rights in the State (including any water rights held by the United States) in existence on the date of enactment of this Act; 
(iii)establishes a precedent with regard to any future wilderness designations; 
(iv)affects the interpretation of, or any designation made under, any other Act; or 
(v)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States. 
(D)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the Wilderness. 
(E)New projects 
(i)Definition of water resource facility 
(I)In generalIn this subparagraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
(II)ExclusionIn this subparagraph, the term water resource facility does not include wildlife guzzlers. 
(ii)Restriction on new water resource facilities 
(I)In generalExcept as otherwise provided in this section, on or after the date of enactment of this Act, no officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the Wilderness, any portion of which is located in the County. 
(II)ExceptionIf a permittee within the Bald Mountain grazing allotment submits an application for the development of water resources for the purpose of livestock watering by the date that is 10 years after the date of enactment of this Act, the Secretary shall issue a water development permit within the non-wilderness boundaries of the Bald Mountain grazing allotment for the purposes of carrying out activities under paragraph (2). 
(8)Nonwilderness roadsNothing in this section prevents the Secretary from implementing or amending a final travel management plan. 
(d)Wildlife management 
(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the Wilderness. 
(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the Wilderness that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out— 
(A)consistent with relevant wilderness management plans; and 
(B)in accordance with— 
(i)the Wilderness Act (16 U.S.C. 1131 et seq.); and 
(ii)the guidelines set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including the occasional and temporary use of motorized vehicles and aircraft, if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks. 
(3)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with the guidelines set forth in Appendix B of House Report 101–405, the State may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations in the Wilderness. 
(4)Hunting, fishing, and trapping 
(A)In generalThe Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the Wilderness. 
(B)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before making any designation under subparagraph (A). 
(5)AgreementThe State, including a designee of the State, may conduct wildlife management activities in the Wilderness— 
(A)in accordance with the terms and conditions specified in the agreement between the Secretary and the State entitled Memorandum of Understanding: Intermountain Region USDA Forest Service and the Nevada Department of Wildlife State of Nevada and signed by the designee of the State on February 6, 1984, and by the designee of the Secretary on January 24, 1984, including any amendments, appendices, or additions to the agreement agreed to by the Secretary and the State or a designee; and 
(B)subject to all applicable laws (including regulations). 
(e)Wildlife water development projectsSubject to subsection (c), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects (including guzzlers) in the Wilderness if— 
(1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable, and more naturally distributed wildlife populations; and 
(2)the visual impacts of the structures and facilities on the Wilderness can reasonably be minimized. 
(f)Native American cultural and religious usesNothing in this section alters or diminishes the treaty rights of any Indian tribe. 
3067.Withdrawal area related to Wovoka Wilderness 
(a)Definition of withdrawal areaIn this section, the term Withdrawal Area means the land administered by the Forest Service and identified as Withdrawal Area on the map entitled Wovoka Wilderness Area and dated December 18, 2012. 
(b)WithdrawalSubject to valid existing rights, all Federal land within the Withdrawal Area is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral laws, geothermal leasing laws, and mineral materials laws. 
(c)Motorized and mechanical vehicles 
(1)In generalSubject to paragraph (2), use of motorized and mechanical vehicles in the Withdrawal Area shall be permitted only on roads and trails designated for the use of those vehicles, unless the use of those vehicles is needed— 
(A)for administrative purposes; or 
(B)to respond to an emergency. 
(2)ExceptionParagraph (1) does not apply to aircraft (including helicopters). 
(d)Native American cultural and religious usesNothing in this section alters or diminishes the treaty rights of any Indian tribe. 
3068.Withdrawal and reservation of additional public land for Naval Air Weapons Station, China Lake, California 
(a)In generalSection 2971(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1044) is amended— 
(1)by striking subsection (a) is the Federal land and inserting the following: 
subsection (a) is— 
(1)the Federal land; and 
(2)by striking section 2912. and inserting the following: 
section 2912; 
(2)approximately 7,556 acres of public land described at Public Law 88–46 and commonly known as the Cuddeback Lake Air Force Range; and 
(3)approximately 4,480 acres comprised of all the public lands within: Sections 31 and 32 of Township 29S, Range 43E; Sections 12, 13, 24, and 25 of Township 30S, Range 42E; and Section 5 and the northern half of Section 6 of Township 31S, Range 43E, Mount Diablo Meridian, in the county of San Bernardino in the State of California, (but excluding the parcel identified as AF Fee Simple) as depicted on the map entitled: Cuddeback Area of the Golden Valley Proposed Wilderness Additions, June 2014.. 
(b)Expirational repealThe Act entitled An Act to provide for the withdrawal and reservation for the use of the Department of the Air Force of certain public lands of the United States at Cuddeback Lake Air Force Range, California, for defense purposes, as approved June 21, 1963 (Public Law 88–46; 77 Stat. 69), is repealed. 
FWild and Scenic Rivers 
3071.Illabot Creek, Washington, wild and scenic river 
(a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by inserting after paragraph (210), as added by section 3060(b), the following: 
 
(211)Illabot creek, washington 
(A)The 14.3-mile segment from the headwaters of Illabot Creek to the northern terminus as generally depicted on the map titled Illabot Creek Proposed WSR–Northern Terminus, dated September 15, 2009, to be administered by the Secretary of Agriculture as follows: 
(i)The 4.3-mile segment from the headwaters of Illabot Creek to the boundary of Glacier Peak Wilderness Area as a wild river. 
(ii)The 10-mile segment from the boundary of Glacier Peak Wilderness to the northern terminus as generally depicted on the map titled Illabot Creek Proposed WSR–Northern Terminus, dated September 15, 2009, as a recreational river. 
(B)Action required to be taken under subsection (d)(1) for the river segments designated under this paragraph shall be completed through revision of the Skagit Wild and Scenic River comprehensive management plan.. 
(b)No condemnationNo land or interest in land within the boundary of the river segment designated by paragraph (211) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) may be acquired by condemnation. 
(c)Adjacent management 
(1)In generalNothing in paragraph (211) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) creates a protective perimeter or buffer zone outside the designated boundary of the river segment designated by that paragraph. 
(2)Outside activitiesThe fact that an activity or use can be seen or heard within the boundary of the river segment designated by paragraph (211) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall not preclude the activity or use outside the boundary of the river segment. 
3072.Missisquoi and Trout wild and scenic rivers, Vermont 
(a)Designation of Wild and Scenic River SegmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by inserting after paragraph (211), as added by section 3071(a), the following: 
 
(212)Missisquoi River and Trout River, VermontThe following segments in the State of Vermont, to be administered by the Secretary of the Interior as a recreational river: 
(A)The 20.5-mile segment of the Missisquoi River from the Lowell/Westfield town line to the Canadian border in North Troy, excluding the property and project boundary of the Troy and North Troy hydroelectric facilities. 
(B)The 14.6-mile segment of the Missisquoi River from the Canadian border in Richford to the upstream project boundary of the Enosburg Falls hydroelectric facility in Sampsonville. 
(C)The 11-mile segment of the Trout River from the confluence of the Jay and Wade Brooks in Montgomery to where the Trout River joins the Missisquoi River in East Berkshire.. 
(b)Management 
(1)Management 
(A)In generalThe river segments designated by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall be managed in accordance with— 
(i)the Upper Missisquoi and Trout Rivers Management Plan developed during the study described in section 5(b)(19) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)(19)) (referred to in this subsection as the management plan); and 
(ii)such amendments to the management plan as the Secretary of the Interior determines are consistent with this section and as are approved by the Upper Missisquoi and Trout Rivers Wild and Scenic Committee (referred to in this subsection as the Committee). 
(B)Comprehensive management planThe management plan, as finalized in March 2013, and as amended, shall be considered to satisfy the requirements for a comprehensive management plan pursuant to section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)). 
(C)Adjacent management 
(i)In generalNothing in paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) creates a protective perimeter or buffer zone outside the designated boundary of the river segments designated by that paragraph. 
(ii)Outside activitiesThe fact that an activity or use can be seen or heard within the boundary of the river segments designated by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall not preclude the activity or use outside the boundary of the river segments. 
(2)CommitteeThe Secretary shall coordinate management responsibility of the Secretary of the Interior under this section with the Committee, as specified in the management plan. 
(3)Cooperative agreements 
(A)In generalIn order to provide for the long-term protection, preservation, and enhancement of the river segments designated by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), the Secretary of the Interior may enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) (16 U.S.C. 1281(e), 1282(b)(1)) of the Wild and Scenic Rivers Act with— 
(i)the State of Vermont; 
(ii)the municipalities of Berkshire, Enosburg Falls, Enosburgh, Montgomery, North Troy, Richford, Troy, and Westfield; and 
(iii)appropriate local, regional, statewide, or multi-state planning, environmental, or recreational organizations. 
(B)ConsistencyEach cooperative agreement entered into under this paragraph shall be consistent with the management plan and may include provisions for financial or other assistance from the United States. 
(4)Effect on existing Hydroelectric Facilities 
(A)In generalThe designation of the river segments by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), does not— 
(i)preclude the Federal Energy Regulatory Commission from licensing, relicensing, or otherwise authorizing the operation or continued operation of the Troy Hydroelectric, North Troy, or Enosburg Falls hydroelectric project under the terms of licenses or exemptions in effect on the date of enactment of this Act; or 
(ii)limit modernization, upgrade, or other changes to the projects described in clause (i), subject to written determination by the Secretary of the Interior that the changes are consistent with the purposes of the designation. 
(B)Hydropower proceedingsResource protection, mitigation, or enhancement measures required by Federal Energy Regulatory Commission hydropower proceedings— 
(i)shall not be considered to be project works for purposes of this section; and 
(ii)may be located within the river segments designated by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), subject to a written determination by the Secretary that the measures are consistent with the purposes of the designation. 
(5)Land management 
(A)Zoning ordinancesFor the purpose of the segments designated by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), the zoning ordinances adopted by the towns of Berkshire, Enosburg Falls, Enosburgh, Montgomery, North Troy, Richford, Troy, and Westfield in the State of Vermont, including provisions for conservation of floodplains, wetlands, and watercourses associated with the segments, shall be considered to satisfy the standards and requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)). 
(B)Acquisitions of landThe authority of the Secretary to acquire land for the purposes of the segments designated by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall be— 
(i)limited to acquisition by donation or acquisition with the consent of the owner of the land; and 
(ii)subject to the additional criteria set forth in the management plan. 
(C)No condemnationNo land or interest in land within the boundary of the river segments designated by paragraph (212) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) may be acquired by condemnation. 
(6)Relation to national park systemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the Missisquoi and Trout Rivers shall not be administered as part of the National Park System or be subject to regulations that govern the National Park System. 
3073.White Clay Creek wild and scenic river expansion 
(a)Designation of segments of White Clay Creek, as scenic and recreational riversSection 3(a)(163) of the Wild and Scenic Rivers Act (16 U.S. C. 1274(a)(163)) is amended— 
(1)in the matter preceding subparagraph (A)— 
(A)by striking 190 miles and inserting 199 miles; and 
(B)by striking the recommended designation and classification maps (dated June 2000) and inserting the map entitled ‘White Clay Creek Wild and Scenic River Designated Area Map’ and dated July 2008, the map entitled ‘White Clay Creek Wild and Scenic River Classification Map’ and dated July 2008, and the map entitled ‘White Clay Creek National Wild and Scenic River Proposed Additional Designated Segments-July 2008’; 
(2)by striking subparagraph (B) and inserting the following: 
 
(B)22.4 miles of the east branch beginning at the southern boundary line of the Borough of Avondale, including Walnut Run, Broad Run, and Egypt Run, outside the boundaries of the White Clay Creek Preserve, as a recreational river.; and 
(3)by striking subparagraph (H) and inserting the following: 
 
(H)14.3 miles of the main stem, including Lamborn Run, that flow through the boundaries of the White Clay Creek Preserve, Pennsylvania and Delaware, and White Clay Creek State Park, Delaware, beginning at the confluence of the east and middle branches in London Britain Township, Pennsylvania, downstream to the northern boundary line of the City of Newark, Delaware, as a scenic river.. 
(b)Administration of White Clay CreekSections 4 through 8 of Public Law 106–357 (16 U.S.C. 1274 note; 114 Stat. 1393), shall be applicable to the additional segments of White Clay Creek designated by the amendments made by subsection (a). 
(c)No condemnationNo land or interest in land within the boundary of the additional segments of White Clay Creek designated by the amendments made by subsection (a) may be acquired by condemnation. 
(d)Adjacent management 
(1)In generalNothing in the amendments made by subsection (a) creates a protective perimeter or buffer zone outside the designated boundary of the additional segments of White Clay Creek designated by the amendments made by that subsection. 
(2)Outside activitiesThe fact that an activity or use can be seen or heard within the boundary of the additional segments of White Clay Creek designated by the amendments made by subsection (a) shall not preclude the activity or use outside the boundary of the segment. 
3074.Studies of wild and scenic rivers 
(a)Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by inserting after paragraph (141), as added by section 3041(e), the following: 
 
(142)Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and ConnecticutThe following segments: 
(A)The approximately 10-mile segment of the Beaver River from the headwaters in Exeter, Rhode Island, to the confluence with the Pawcatuck River. 
(B)The approximately 5-mile segment of the Chipuxet River from Hundred Acre Pond to the outlet into Worden Pond. 
(C)The approximately 10-mile segment of the upper Queen River from the headwaters to the Usquepaugh Dam in South Kingstown, Rhode Island, including all tributaries of the upper Queen River. 
(D)The approximately 5-mile segment of the lower Queen (Usquepaugh) River from the Usquepaugh Dam to the confluence with the Pawcatuck River. 
(E)The approximately 11-mile segment of the upper Wood River from the headwaters to Skunk Hill Road in Richmond and Hopkinton, Rhode Island, including all tributaries of the upper Wood River. 
(F)The approximately 10-mile segment of the lower Wood River from Skunk Hill Road to the confluence with the Pawcatuck River. 
(G)The approximately 28-mile segment of the Pawcatuck River from Worden Pond to Nooseneck Hill Road (Rhode Island Rte 3) in Hopkinton and Westerly, Rhode Island. 
(H)The approximately 7-mile segment of the lower Pawcatuck River from Nooseneck Hill Road to Pawcatuck Rock, Stonington, Connecticut, and Westerly, Rhode Island. 
(143)Nashua River, MassachusettsThe following segments: 
(A)The approximately 19-mile segment of the mainstem of the Nashua River from the confluence with the North and South Nashua Rivers in Lancaster, Massachusetts, north to the Massachusetts-New Hampshire State line, excluding the approximately 4.8-mile segment of the mainstem of the Nashua River from the Route 119 bridge in Groton, Massachusetts, downstream to the confluence with the Nissitissit River in Pepperell, Massachusetts. 
(B)The 10-mile segment of the Squannacook River from the headwaters at Ash Swamp downstream to the confluence with the Nashua River in the towns of Shirley and Ayer, Massachusetts. 
(C)The 3.5-mile segment of the Nissitissit River from the Massachusetts-New Hampshire State line downstream to the confluence with the Nashua River in Pepperell, Massachusetts. 
(144)York River, MaineThe segment of the York River that flows 11.25 miles from the headwaters of the York River at York Pond to the mouth of the river at York Harbor, and any associated tributaries.. 
(b)Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by inserting after paragraph (20), as added by section 3041(e), the following: 
 
(21)Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and Connecticut; Nashua River, Massachusetts; York River, Maine 
(A)In generalNot later than 3 years after the date on which funds are made available to carry out this paragraph, the Secretary of the Interior shall— 
(i)complete each of the studies described in paragraphs (142), (143), and (144) of subsection (a); and 
(ii)submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the results of each of the studies. 
(B)Report requirementsIn assessing the potential additions to the wild and scenic river system, the report submitted under subparagraph (A)(ii) shall— 
(i)determine the effect of the designation on— 
(I)existing commercial and recreational activities, such as hunting, fishing, trapping, recreational shooting, motor boat use, and bridge construction; 
(II)the authorization, construction, operation, maintenance, or improvement of energy production, transmission, or other infrastructure; and 
(III)the authority of State and local governments to manage the activities described in subclauses (I) and (II); 
(ii)identify any authorities that, in a case in which an area studied under paragraph (142), (143), or (144) of subsection (a) is designated under this Act— 
(I)would authorize or require the Secretary of the Interior— 
(aa)to influence local land use decisions, such as zoning; or 
(bb)to place restrictions on non-Federal land if designated under this Act; and 
(II)the Secretary of the Interior may use to condemn property; and 
(iii)identify any private property located in an area studied under paragraph (142), (143), or (144) of subsection (a).. 
GTrust Lands 
3077.Land taken into trust for benefit of the Northern Cheyenne Tribe 
(a)DefinitionsIn this section: 
(1)FundThe term Fund means the Northern Cheyenne Trust Fund identified in the June 7, 1999 Agreement Settling Certain Issues Relating to the Tongue River Dam Project, which was entered into by the Tribe, the State, and delegates of the Secretary, and managed by the Office of Special Trustee in the Department of the Interior. 
(2)Great Northern PropertiesThe term Great Northern Properties means the Great Northern Properties Limited Partnership, which is a Delaware limited partnership. 
(3)Permanent FundThe term Permanent Fund means the Northern Cheyenne Tribe Permanent Fund managed by the Tribe pursuant to the Plan for Investment, Management and Use of the Fund, as amended by vote of the tribal membership on November 2, 2010. 
(4)ReservationThe term Reservation means the Northern Cheyenne Reservation. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Montana. 
(7)TribeThe term Tribe means the Northern Cheyenne Tribe. 
(b)Tribal fee land to be taken into trust 
(1)In generalSubject to paragraph (2), not later than 60 days after the date of enactment of this Act, the Secretary shall take into trust for the benefit of the Tribe the approximately 932 acres of land depicted on— 
(A)the map entitled Northern Cheyenne Lands Act – Fee-to-Trust Lands and dated April 22, 2014; and 
(B)the map entitled Northern Cheyenne Lands Act – Fee-to-Trust Lands – Lame Deer Townsite and dated April 22, 2014. 
(2)LimitationAny land located in the State of South Dakota that is included on the maps referred to in subparagraphs (A) and (B) of paragraph (1) shall not be taken into trust pursuant to that paragraph. 
(c)Mineral rights to be taken into trust 
(1)Completion of mineral conveyances 
(A)In generalNot later than 60 days after the date on which the Secretary receives the notification described in paragraph (3), in a single transaction— 
(i)Great Northern Properties shall convey to the Tribe all right, title, and interest of Great Northern Properties, consisting of coal and iron ore mineral interests, underlying the land on the Reservation generally depicted as Great Northern Properties on the map entitled Northern Cheyenne Land Act – Coal Tracts and dated April 22, 2014; and 
(ii)subject to subparagraph (B), the Secretary shall convey to Great Northern Properties all right, title, and interest of the United States in and to the coal mineral interests underlying the land generally depicted as Bull Mountains and East Fork on the map entitled Northern Cheyenne Federal Tracts and dated April 22, 2014. 
(B)RequirementThe Secretary shall ensure that the deed for the conveyance authorized by subparagraph (A)(ii) shall include a covenant running with the land that— 
(i)precludes the coal conveyed from being mined by any method other than underground mining techniques until any surface owner (as defined in section 714(e) of Public Law 95–87 (30 U.S.C. 1304(e))) for a specific tract has provided to Great Northern Properties written consent to enter the specific tract and commence surface mining; 
(ii)shall not create any property interest in the United States or any surface owner (as defined in section 714(e) of Public Law 95–87 (30 U.S.C. 1304(e))); and 
(iii)shall not affect, abridge, or amend any valid existing rights of any surface owner of a specific tract or any adjacent tracts. 
(2)Treatment of land transferred to Tribe 
(A)In generalAt the request of the Tribe, the Secretary shall take into trust for the benefit of the Tribe the mineral interests conveyed to the Tribe under paragraph (1)(A)(i). 
(B)No State taxationThe mineral interests conveyed to the Tribe under paragraph (1)(A)(i) shall not be subject to taxation by the State (including any political subdivision of the State). 
(3)Revenue sharing agreementThe Tribe shall notify the Secretary, in writing, that— 
(A)consistent with a settlement agreement entered into between the Tribe and the State in 2002, the Tribe and Great Northern Properties have agreed on a formula for sharing revenue from development of the mineral interests described in paragraph (1)(A)(ii) if those mineral interests are developed; 
(B)the revenue sharing agreement remains in effect as of the date of enactment of this Act; and 
(C)Great Northern Properties has offered to convey the mineral interests described in paragraph (1)(A)(i) to the Tribe. 
(4)Waiver of legal claimsAs a condition of the conveyances of mineral interests under paragraph (1)(A)— 
(A)the Tribe shall waive any and all claims relating to the failure of the United States to acquire and take into trust on behalf of the Tribe the mineral interests described in paragraph (1)(A)(i), as directed by Congress in 1900; and 
(B)Great Northern Properties shall waive any and all claims against the United States relating to the value of the coal mineral interests described in paragraph (1)(A)(ii). 
(5)Rescission of mineral conveyancesIf any portion of the mineral interests conveyed under paragraph (1)(A) is invalidated by final judgment of a court of the United States— 
(A)not later than 1 year after the date on which the final judgment is rendered, the Secretary or Great Northern Properties may agree to rescind the conveyances under paragraph (1)(A); and 
(B)if the conveyances are rescinded under subparagraph (A), the waivers under paragraph (4) shall no longer apply. 
(d)Transfer of Northern Cheyenne Trust Fund to Tribe 
(1)In generalNot later than 30 days after the date of enactment of this Act, all amounts in the Fund shall be deposited in the Permanent Fund. 
(2)Use of amountsOf the amounts transferred to the Permanent Fund under paragraph (1)— 
(A)the portion that is attributable to the principal of the Fund shall be maintained in perpetuity; and 
(B)any interest earned on the amounts described in subparagraph (A) shall be used in the same manner as interest earned on amounts in the Permanent Fund may be used. 
(3)Waiver of legal claimsAs a condition of the transfer under paragraph (1), the Tribe shall waive any and all claims arising from the management of the Fund by the United States. 
(e)Land consolidation and fractionation reporting 
(1)Inventory 
(A)In generalThe Secretary, in consultation with the Tribe, shall prepare an inventory of fractionated land interests held by the United States in trust for the benefit of— 
(i)the Tribe; or 
(ii)individual Indians on the Reservation. 
(B)Agricultural purposesThe inventory prepared by the Secretary under this paragraph shall include details currently available about fractionated land on the Reservation suitable for agricultural purposes. 
(C)SubmissionThe Secretary shall submit the inventory prepared under this paragraph to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives by not later than 180 days after the date of enactment of this Act. 
(2)Report 
(A)In generalThe Secretary, in consultation with the Tribe, shall prepare periodic reports regarding obstacles to consolidating trust land ownership on the Reservation. 
(B)ContentsThe reports under this paragraph shall include— 
(i)a description of existing obstacles to consolidating trust land ownership, including the extent of fractionation; 
(ii)a description of progress achieved by the Tribe toward reducing fractionation and increasing trust land ownership; 
(iii)an analysis of progress achieved by the Tribe toward making agricultural use economical on trust land; and 
(iv)any applicable outcomes and lessons learned from land consolidation activities undertaken pursuant to the Indian Land Consolidation Act (25 U.S.C. 2201 et seq.). 
(C)SubmissionThe Secretary shall submit the reports under this paragraph to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives not less frequently than once each calendar year for the 5-year period beginning on the date of enactment of this Act. 
(f)Eligibility for other Federal benefitsThe transfer under subsection (d) shall not result in the reduction or denial of any Federal service, benefit, or program to the Tribe or to any member of the Tribe to which the Tribe or member is entitled or eligible because of— 
(1)the status of the Tribe as a federally recognized Indian tribe; or 
(2)the status of the member as a member of the Tribe. 
3078.Transfer of administrative jurisdiction, Badger Army Ammunition Plant, Baraboo, Wisconsin 
(a)DefinitionIn this section, the term Property means approximately 1,553 acres, including federally owned structures thereon, located within the boundary of the former Badger Army Ammunition Plant near Baraboo, Wisconsin. 
(b)Transfer of administrative jurisdiction 
(1)In generalAdministrative jurisdiction over the Property is hereby transferred from the Secretary of the Army to the Secretary of the Interior. 
(2)StructuresUpon receipt by the Secretary of the Interior of a resolution from the Ho-Chunk Nation accepting title to the structures, all federally owned structures on the Property are hereby transferred to the Ho-Chunk Nation in fee. 
(3)Trust statusThe Property, less the structures thereon, shall be held in trust by the Secretary of the Interior for the benefit of the Ho-Chunk Nation and shall be a part of the reservation of the Ho-Chunk Nation. 
(4)Legal descriptionAs soon as practicable after the transfer, the Secretary of the Interior, with the concurrence of the Secretary of the Army, shall publish in the Federal Register a legal description of the Property. 
(c)Retention of environmental response responsibilities by the army 
(1)In generalNotwithstanding the transfer of the Property by subsection (b), the Secretary of the Army shall be responsible— 
(A)for obtaining final case closure and no-action-required remedial determinations for the Property from the Wisconsin Department of Natural Resources; and 
(B)for any additional remedial actions, with respect to any hazardous substance remaining on the Property, found to be necessary to protect human health and the environment to support the recreational and grazing land reuse (including agricultural activities necessary to sustain such reuse) considered for the final case closure and no-action-required determinations of the Wisconsin Department of Natural Resources. 
(2)LimitationThe responsibility described in paragraph (1) is limited to the remediation of releases of hazardous substances resulting from the activities of the Department of Defense that occurred before the date on which administrative jurisdiction of the Property is transferred under this section. 
(3)Other uses of the property by the secretary of the interior or the Ho-Chunk nationThe Secretary of the Interior shall not take any action to authorize, nor shall the Ho-Chunk Nation undertake or allow, any activity on or use of the Property inconsistent with the case closure conditions required by the Wisconsin Department of Natural Resources except as provided in this paragraph. Nothing in this section shall preclude the Ho-Chunk Nation from undertaking, in accordance with applicable laws and regulations and without any cost to the Department of Defense or the Department of the Interior, such additional action necessary to allow for uses of the Property other than uses that are consistent with the case closure conditions required by the Wisconsin Department of Natural Resources. 
(4)Access by the united states 
(A)The United States retains and reserves a perpetual and assignable easement and right of access on, over, and through the Property, to enter upon the Property in any case in which an environmental response or corrective action is found to be necessary on the part of the United States, without regard to whether such environmental response or corrective action is on the Property or on adjoining or nearby lands. Such easement and right of access includes, without limitation, the right to perform any environmental investigation, survey, monitoring, sampling, testing, drilling, boring, coring, testpitting, installing monitoring or pumping wells or other treatment facilities, response action, corrective action, or any other action necessary for the United States to meet its responsibilities under applicable laws and as provided for in this section. 
(B)In exercising such easement and right of access, the United States shall provide the property holder or owner and their successors or assigns, as the case may be, with reasonable notice of its intent to enter upon the Property and exercise its rights under this clause, which notice may be severely curtailed or even eliminated in emergency situations. The United States shall use reasonable means to avoid and to minimize interference with the property holder’s or owner’s and their successors’ and assigns’, as the case may be, quiet enjoyment of the Property. At the completion of work, the work site shall be reasonably restored. Such easement and right of access includes the right to obtain and use utility services, including water, gas, electricity, sewer, and communications services available on the Property at a reasonable charge to the United States. Excluding the reasonable charges for such utility services, no fee, charge, or compensation will be due the property holder or owner, their successors and assigns, for the exercise of the easement and right of access hereby retained and reserved by the United States. 
(C)In exercising such easement and right of access, neither the Ho-Chunk Nation nor its successors and assigns, as the case may be, shall have any claim at law or equity against the United States or any officer, employee, agent, contractor of any tier, or servant of the United States based on actions taken by the United States or its officers, employees, agents, contractors of any tier, or servants pursuant to and in accordance with this clause: Provided, however, that nothing in this paragraph shall be considered as a waiver by the Ho-Chunk Nation, its successors and assigns, of any remedy available to them under the Federal Tort Claims Act. 
(d)Treatment of existing easements, permit rights, and rights-of-way 
(1)In generalThe transfer of administrative jurisdiction under this section recognizes and preserves, in perpetuity and without the right of revocation except as provided in paragraph (2), easements, permit rights, and rights-of-way and access to such easements and rights-of-way of any applicable utility service provider in existence at the time of the conveyance prior to the date of enactment of this Act. The rights recognized and preserved include the right to upgrade applicable utility services. 
(2)TerminationAn easement, permit right, or right-of-way recognized and preserved under paragraph (1) shall terminate only— 
(A)on the relocation of an applicable utility service referred to in paragraph (1), and then only with respect to that portion of those utility facilities that are relocated; or 
(B)with the consent of the holder of the easement, permit right, or right-of-way. 
(3)Additional easementsThe Secretary of the Interior shall grant to a utility service provider, without consideration, such additional easements across the property transferred under this section as the Secretary considers necessary to accommodate the relocation or reconnection of a utility service existing prior to the date of enactment of this section on property held by the Secretary of the Interior in trust for the Ho-Chunk Nation. 
(e)Prohibition on gamingAny real property taken into trust under this section shall not be eligible, or used, for any gaming activity carried out under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.). 
(f)Liability of the United States unchangedNothing in this section shall diminish or increase the liability of the United States or otherwise affect the liability of the United States under any provision of law. 
HMiscellaneous Access and Property Issues 
3081.Ensuring public access to the summit of Rattlesnake Mountain in the Hanford Reach National Monument 
(a)In generalThe Secretary of the Interior shall provide public access to the summit of Rattlesnake Mountain in the Hanford Reach National Monument for educational, recreational, historical, scientific, cultural, and other purposes, including— 
(1)motor vehicle access; and 
(2)pedestrian and other nonmotorized access. 
(b)Cooperative agreementsThe Secretary of the Interior may enter into cooperative agreements to facilitate access to the summit of Rattlesnake Mountain— 
(1)with the Secretary of Energy, the State of Washington, or any local government agency or other interested persons, for guided tours, including guided motorized tours to the summit of Rattlesnake Mountain; and 
(2)with the Secretary of Energy, and with the State of Washington or any local government agency or other interested persons, to maintain the access road to the summit of Rattlesnake Mountain. 
3082.Anchorage, Alaska, conveyance of reversionary interests 
(a)DefinitionsIn this section: 
(1)CityThe term City means the municipality of Anchorage, Alaska. 
(2)Non-federal landThe term non-Federal land means certain parcels of land located in the City and owned by the City, which are more particularly described as follows: 
(A)Block 42, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 1.93 acres, commonly known as the Egan Center, Petrovich Park, and Old City Hall. 
(B)Lots 9, 10, and 11, Block 66, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 0.48 acres, commonly known as the parking lot at 7th Avenue and I Street. 
(C)Lot 13, Block 15, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 0.24 acres, an unimproved vacant lot located at H Street and Christensen Drive. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Conveyance of reversionary interests, Anchorage, Alaska 
(1)In generalNotwithstanding any other provision of law, the Secretary shall convey to the City, without consideration, the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land. 
(2)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal descriptions of the non-Federal land shall be determined in a manner satisfactory to the Secretary. 
(3)CostsThe City shall pay all costs associated with the conveyance under paragraph (1), including the costs of any surveys, recording costs, and other reasonable costs. 
3083.Release of property interests in Bureau of Land Management land conveyed to the State of Oregon for establishment of Hermiston Agricultural Research and Extension Center 
(a)DefinitionsIn this section: 
(1)MapThe term Map means the map entitled Hermiston Agricultural Research and Extension Center and dated April 7, 2014. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
(3)StateThe term State means the State of Oregon (acting through the Oregon State Board of Higher Education on behalf of Oregon State University). 
(b)Release of retained interests 
(1)In generalAny reservation or reversionary interest retained by the United States to the approximately 290 acres in Hermiston, Oregon, depicted as Reversionary Interest Area on the Map, is hereby released without consideration. 
(2)Instrument of releaseThe Secretary shall execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of retained interests under paragraph (1). 
(c)Conveyance of orphan parcelNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 180 days after the date on which the Secretary receives a request from the State, the Secretary shall convey to the State, without consideration, all right, title, and interest of the United States to and in the approximately 6 acres identified on the Map as Bureau of Land Management Administered Land. 
IWater Infrastructure 
3087.Bureau of Reclamation hydropower developmentSection 9 of the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act) (16 U.S.C. 590z–7) is amended— 
(1)by striking In connection with and inserting (a) In general.—In connection with; and 
(2)by adding at the end the following: 
 
(b)Certain leases authorized 
(1)In generalNotwithstanding subsection (a), the Secretary— 
(A)may enter into leases of power privileges for electric power generation in connection with any project constructed pursuant to this Act; and 
(B)shall have authority over any project constructed pursuant to this Act in addition to and alternative to any existing authority relating to a particular project. 
(2)ProcessIn entering into a lease of power privileges under paragraph (1), the Secretary shall use the processes, terms, and conditions applicable to a lease under section 9(c) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)). 
(3)Findings not requiredNo findings under section 3 shall be required for a lease under paragraph (1). 
(4)Rights retained by lesseeExcept as otherwise provided under paragraph (5), all right, title, and interest in and to installed power facilities constructed by non-Federal entities pursuant to a lease under paragraph (1), and any direct revenues derived from that lease, shall remain with the lessee. 
(5)Lease chargesNotwithstanding section 8, lease charges shall be credited to the project from which the power is derived. 
(6)EffectNothing in this section alters or affects any agreement in effect on the date of enactment of the National Defense Authorization Act for Fiscal Year 2015 for the development of hydropower projects or disposition of revenues.. 
3088.Toledo Bend Hydroelectric ProjectNotwithstanding section 3(2) of the Federal Power Act (16 U.S.C. 796(2)), Federal land within the Sabine National Forest or the Indian Mounds Wilderness Area occupied by the Toledo Bend Hydroelectric Project numbered 2305 shall not be considered to be— 
(1)a reservation, for purposes of section 4(e) of that Act (16 U.S.C. 797(e)); 
(2)land or other property of the United States for purposes of recompensing the United States for the use, occupancy, or enjoyment of the land under section 10(e)(1) of that Act (16 U.S.C. 803(e)(1)); or 
(3)land of the United States, for purposes of section 24 of that Act (16 U.S.C. 818). 
3089.East Bench Irrigation District contract extensionSection 2(1) of the East Bench Irrigation District Water Contract Extension Act (Public Law 112–139; 126 Stat. 390) is amended by striking 4 years and inserting 10 years. 
JOther Matters 
3091.Commemoration of centennial of World War I 
(a)Liberty Memorial as World War I Museum and Memorial 
(1)Designation of Liberty MemorialThe Liberty Memorial of Kansas City at America’s National World War I Museum in Kansas City, Missouri, is hereby designated as a World War I Museum and Memorial. 
(2)CeremoniesThe World War I Centennial Commission (in this section referred to as the Commission) may plan, develop, and execute ceremonies to recognize the designation of the Liberty Memorial of Kansas City as a World War I Museum and Memorial. 
(b)Pershing Park as World War I Memorial 
(1)Redesignation of Pershing ParkPershing Park in the District of Columbia is hereby redesignated as a World War I Memorial. 
(2)CeremoniesThe Commission may plan, develop, and execute ceremonies for the rededication of Pershing Park, as it approaches its 50th anniversary, as a World War I Memorial and for the enhancement of the General Pershing Commemorative Work as authorized by paragraph (3). 
(3)Authority To enhance commemorative work 
(A)In GeneralThe Commission may enhance the General Pershing Commemorative Work by constructing on the land designated by paragraph (1) as a World War I Memorial appropriate sculptural and other commemorative elements, including landscaping, to further honor the service of members of the United States Armed Forces in World War I. 
(B)General Pershing Commemorative Work definedIn this subsection, the term General Pershing Commemorative Work means the memorial to the late John J. Pershing, General of the Armies of the United States, who commanded the American Expeditionary Forces in World War I, and to the officers and men under his command, as authorized by Public Law 89–786 (80 Stat. 1377). 
(4)Compliance with standards for commemorative works 
(A)In generalExcept as provided in subparagraph (B), chapter 89 of title 40, United States Code, applies to the enhancement of the General Pershing Commemorative Work under this subsection. 
(B)Waiver of certain requirements 
(i)Site selection for memorialSection 8905 of such title does not apply with respect to the selection of the site for the World War I Memorial. 
(ii)Certain conditionsSection 8908(b) of such title does not apply to this subsection. 
(5)No infringement upon existing memorialThe World War I Memorial designated by paragraph (1) may not interfere with or encroach on the District of Columbia War Memorial. 
(6)Deposit of excess funds 
(A)Use for other World War I commemorative activitiesIf, upon payment of all expenses for the enhancement of the General Pershing Commemorative Work under this subsection (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for such purpose, the Commission may use the amount of the balance for other commemorative activities authorized under the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2448). 
(B)Use for other commemorative worksIf the authority for enhancement of the General Pershing Commemorative Work and the authority of the Commission to plan and conduct commemorative activities under the World War I Centennial Commission Act have expired and there remains a balance of funds received for the enhancement of the General Pershing Commemorative Work, the Commission shall transmit the amount of the balance to a separate account with the National Park Foundation, to be available to the Secretary of the Interior following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(3) of such title, except that funds in such account may only be obligated subject to appropriation. 
(7)Authorization To complete construction after termination of CommissionSection 8 of the World War I Centennial Commission Act (Public Law 112–272) is amended— 
(A)in subsection (a), by striking The Centennial Commission and inserting Except as provided in subsection (c), the Centennial Commission; and 
(B)by adding at the end the following new subsection: 
 
(c)Exception for completion of World War I MemorialThe Centennial Commission may perform such work as is necessary to complete the rededication of a World War I Memorial and enhancement of the General Pershing Commemorative Work under section 3091(b) of the National Defense Authorization Act for Fiscal Year 2015, subject to section 8903 of title 40, United States Code.. 
(c)Additional amendments to World War I Centennial Commission Act 
(1)Ex officio and other advisory membersSection 4 of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2449) is amended by adding at the end the following new subsection: 
 
(e)Ex officio and other advisory members 
(1)PowersThe individuals listed in paragraphs (2) and (3), or their designated representative, shall serve on the Centennial Commission solely to provide advice and information to the members of the Centennial Commission appointed pursuant to subsection (b)(1), and shall not be considered members for purposes of any other provision of this Act. 
(2)Ex officio membersThe following individuals shall serve as ex officio members: 
(A)The Archivist of the United States. 
(B)The Librarian of Congress. 
(C)The Secretary of the Smithsonian Institution. 
(D)The Secretary of Education. 
(E)The Secretary of State. 
(F)The Secretary of Veterans Affairs. 
(G)The Administrator of General Services. 
(3)Other advisory membersThe following individuals shall serve as other advisory members: 
(A)Four members appointed by the Secretary of Defense in the following manner: One from the Navy, one from the Marine Corps, one from the Army, and one from the Air Force. 
(B)Two members appointed by the Secretary of Homeland Security in the following manner: One from the Coast Guard and one from the United States Secret Service. 
(C)Two members appointed by the Secretary of the Interior, including one from the National Parks Service. 
(4)VacanciesA vacancy in a member position under paragraph (3) shall be filled in the same manner in which the original appointment was made.. 
(2)Payable rate of staffSection 7(c)(2) of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2451) is amended— 
(A)in subparagraph (A), by striking the period at the end and inserting , without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates.; and 
(B)in subparagraph (B), by striking level IV and inserting level II. 
(3)Limitation on obligation of Federal funds 
(A)LimitationSection 9 of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2453) is amended to read as follows: 
 
9.Limitation on obligation of Federal fundsNo Federal funds may be obligated or expended for the designation, establishment, or enhancement of a memorial or commemorative work by the World War I Centennial Commission.. 
(B)Conforming amendmentSection 7(f) of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2452) is repealed. 
(C)Clerical amendmentThe item relating to section 9 in the table of contents of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2448) is amended to read as follows: 
 
 
Sec. 9. Limitation on obligation of Federal funds.. 
3092.Miscellaneous issues related to Las Vegas valley public land and Tule Springs Fossil Beds National Monument 
(a)Tule Springs Fossil Beds National Monument 
(1)DefinitionsIn this subsection: 
(A)CouncilThe term Council means the Tule Springs Fossil Beds National Monument Advisory Council established by paragraph (6)(A). 
(B)CountyThe term County means Clark County, Nevada. 
(C)Local governmentThe term local government means the City of Las Vegas, City of North Las Vegas, or the County. 
(D)Management planThe term management plan means the management plan for the Monument developed under paragraph (3)(E). 
(E)MapThe term Map means the map entitled “Tule Springs Fossil Beds National Monument Proposed Boundary”, numbered 963/123,142, and dated December 2013. 
(F)MonumentThe term Monument means the Tule Springs Fossil Beds National Monument established by paragraph (2)(A). 
(G)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). 
(H)Public water agencyThe term public water agency means a regional wholesale water provider that is engaged in the acquisition of water on behalf of, or the delivery of water to, water purveyors who are member agencies of the public water agency. 
(I)Qualified electric utilityThe term qualified electric utility means any public or private utility determined by the Secretary to be technically and financially capable of developing the high-voltage transmission facilities described in paragraph (4). 
(J)SecretaryThe term Secretary means the Secretary of the Interior. 
(K)StateThe term State means the State of Nevada. 
(2)Establishment 
(A)In generalIn order to conserve, protect, interpret, and enhance for the benefit of present and future generations the unique and nationally important paleontological, scientific, educational, and recreational resources and values of the land described in this paragraph, there is established in the State, subject to valid existing rights, the Tule Springs Fossil Beds National Monument. 
(B)BoundariesThe Monument shall consist of approximately 22,650 acres of public land in the County identified as Tule Springs Fossil Beds National Monument, as generally depicted on the Map. 
(C)Map; legal description 
(i)In generalAs soon as practicable after the date of enactment of this section, the Secretary shall prepare an official map and legal description of the boundaries of the Monument. 
(ii)Legal effectThe map and legal description prepared under clause (i) shall have the same force and effect as if included in this subsection, except that the Secretary may correct any clerical or typographical errors in the legal description or the map. 
(iii)Availability of map and legal descriptionThe map and legal description prepared under clause (i) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the National Park Service. 
(D)Acquisition of land 
(i)In generalSubject to clause (ii), the Secretary may acquire land or interests in land within the boundaries of the Monument by donation, purchase from a willing seller with donated or appropriated funds, exchange, or transfer from another Federal agency. 
(ii)Limitations 
(I)Acquisition of certain landLand or interests in land that are owned by the State or a political subdivision of the State may be acquired under clause (i) only by donation or exchange. 
(II)Prohibition of condemnationNo land or interest in land may be acquired under clause (i) by condemnation. 
(E)WithdrawalsSubject to valid existing rights and paragraphs (4) and (5), any land within the Monument or any land or interest in land that is acquired by the United States for inclusion in the Monument after the date of enactment of this section is withdrawn from— 
(i)entry, appropriation, or disposal under the public land laws; 
(ii)location, entry, and patent under the mining laws; and 
(iii)operation of the mineral leasing laws, geothermal leasing laws, and minerals materials laws. 
(F)Relationship to Clark County Multi-Species Habitat Conservation Plan 
(i)Amendment to planThe Secretary shall credit, on an acre-for-acre basis, approximately 22,650 acres of the land conserved for the Monument under this section toward the development of additional non-Federal land within the County through an amendment to the Clark County Multi-Species Habitat Conservation Plan. 
(ii)Effect on PlanNothing in this section otherwise limits, alters, modifies, or amends the Clark County Multi-Species Habitat Conservation Plan. 
(G)Termination of upper las vegas wash conservation transfer areaThe Upper Las Vegas Wash Conservation Transfer Area established by the Record of Decision dated October 21, 2011, for the Upper Las Vegas Wash Conservation Transfer Area Final Supplemental Environmental Impact Statement, is terminated. 
(3)Administration of Monument 
(A)Transfer of administrative jurisdictionAdministrative jurisdiction over the approximately 22,650 acres of public land depicted on the Map as Tule Springs Fossil Bed National Monument is transferred from the Bureau of Land Management to the National Park Service. 
(B)AdministrationThe Secretary shall administer the Monument— 
(i)in a manner that conserves, protects, interprets, and enhances the resources and values of the Monument; and 
(ii)in accordance with— 
(I)this subsection; 
(II)the provisions of laws generally applicable to units of the National Park System (including the National Park Service Organic Act (16 U.S.C. 1 et seq.)); and 
(III)any other applicable laws. 
(C)Buffer zonesThe establishment of the Monument shall not— 
(i)lead to the creation of express or implied protective perimeters or buffer zones around or over the Monument; 
(ii)preclude disposal or development of public land adjacent to the boundaries of the Monument, if the disposal or development is consistent with other applicable law; or 
(iii)preclude an activity on, or use of, private land adjacent to the boundaries of the Monument, if the activity or use is consistent with other applicable law. 
(D)Air and water qualityNothing in this section alters the standards governing air or water quality outside the boundary of the Monument. 
(E)Management plan 
(i)In generalNot later than 3 years after the date on which funds are made available to carry out this subparagraph, the Secretary shall develop a management plan that provides for the long-term protection and management of the Monument. 
(ii)ComponentsThe management plan— 
(I)shall— 
(aa)be prepared in accordance with section 12(b) of the National Park System General Authorities Act (16 U.S.C. 1a–7(b)); and 
(bb)consistent with this subsection and the purposes of the Monument, allow for continued scientific research at the Monument; and 
(II)may— 
(aa)incorporate any appropriate decisions contained in an existing management or activity plan for the land designated as the Monument under paragraph (2)(A); and 
(bb)use information developed in any study of land within, or adjacent to, the boundary of the Monument that was conducted before the date of enactment of this section. 
(iii)Public processIn preparing the management plan, the Secretary shall— 
(I)consult with, and take into account the comments and recommendations of, the Council; 
(II)provide an opportunity for public involvement in the preparation and review of the management plan, including holding public meetings; 
(III)consider public comments received as part of the public review and comment process of the management plan; and 
(IV)consult with governmental and nongovernmental stakeholders involved in establishing and improving the regional trail system to incorporate, where appropriate, trails in the Monument that link to the regional trail system. 
(F)Interpretation, education, and scientific research 
(i)In generalThe Secretary shall provide for public interpretation of, and education and scientific research on, the paleontological resources of the Monument, with priority given to the onsite exhibition and curation of the resources, to the extent practicable. 
(ii)Cooperative agreementsThe Secretary may enter into cooperative agreements with the State, political subdivisions of the State, nonprofit organizations, and appropriate public and private entities to carry out clause (i). 
(4)Renewable energy transmission facilities 
(A)In generalOn receipt of a complete application from a qualified electric utility, the Secretary, in accordance with applicable laws (including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.)), shall issue to the qualified electric utility a 400-foot-wide right-of-way for the construction and maintenance of high-voltage transmission facilities depicted on the map entitled North Las Vegas Valley Overview and dated November 5, 2013, as Renewable Energy Transmission Corridor if the high-voltage transmission facilities do not conflict with other previously authorized rights-of-way within the corridor. 
(B)Requirements 
(i)In generalThe high-voltage transmission facilities shall— 
(I)be used— 
(aa)primarily, to the maximum extent practicable, for renewable energy resources; and 
(bb)to meet reliability standards set by the North American Electric Reliability Corporation, the Western Electricity Coordinating Council, or the public utilities regulator of the State; and 
(II)employ best management practices identified as part of the compliance of the Secretary with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to limit impacts on the Monument. 
(ii)CapacityThe Secretary shall consult with the qualified electric utility that is issued the right-of-way under subparagraph (A) and the public utilities regulator of the State to seek to maximize the capacity of the high-voltage transmission facilities. 
(C)Terms and conditionsThe issuance of a notice to proceed on the construction of the high-voltage transmission facilities within the right-of-way under subparagraph (A) shall be subject to terms and conditions that the Secretary (in consultation with the qualified electric utility), as part of the compliance of the Secretary with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), determines appropriate to protect and conserve the resources for which the Monument is managed. 
(D)Expiration of right-of-wayThe right-of-way issued under subparagraph (A) shall expire on the date that is 15 years after the date of enactment of this section if construction of the high-voltage transmission facilities described in subparagraph (A) has not been initiated by that date, unless the Secretary determines that it is in the public interest to continue the right-of-way. 
(5)Water conveyance facilities 
(A)Water conveyance facilities corridor 
(i)In generalOn receipt of 1 or more complete applications from a public water agency and except as provided in clause (ii), the Secretary, in accordance with applicable laws (including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.)), shall issue to the public water agency a 100-foot-wide right-of-way for the construction, maintenance, repair, and replacement of a buried water conveyance pipeline and associated facilities within the Water Conveyance Facilities Corridor and the Renewable Energy Transmission Corridor depicted on the map entitled North Las Vegas Valley Overview and dated November 5, 2013. 
(ii)LimitationA public water agency right-of-way shall not be granted under clause (i) within the portion of the Renewable Energy Transmission Corridor that is located along the Moccasin Drive alignment, which is generally between T. 18 S. and T. 19 S., Mount Diablo Baseline and Meridian. 
(B)Buried water conveyance pipelineOn receipt of 1 or more complete applications from a unit of local government or public water agency, the Secretary, in accordance with applicable laws (including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.)), shall issue to the unit of local government or public water agency a 100-foot-wide right-of-way for the construction, operation, maintenance, repair, and replacement of a buried water conveyance pipeline to access the existing buried water pipeline turnout facility and surge tank located in the NE1/4 sec. 16 of T. 19 S. and R. 61 E. 
(C)Requirements 
(i)Best management practicesThe water conveyance facilities shall employ best management practices identified as part of the compliance of the Secretary with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to limit the impacts of the water conveyance facilities on the Monument. 
(ii)ConsultationsThe water conveyance facilities within the Renewable Energy Transmission Corridor shall be sited in consultation with the qualified electric utility to limit the impacts of the water conveyance facilities on the high-voltage transmission facilities. 
(D)Terms and conditionsThe issuance of a notice to proceed on the construction of the water conveyance facilities within the right-of-way under subparagraph (A) shall be subject to any terms and conditions that the Secretary, in consultation with the public water agency, as part of the compliance of the Secretary with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), determines appropriate to protect and conserve the resources for which the Monument is managed. 
(6)Tule Springs Fossil Beds National Monument Advisory Council 
(A)EstablishmentTo provide guidance for the management of the Monument, there is established the Tule Springs Fossil Beds National Monument Advisory Council. 
(B)Membership 
(i)CompositionThe Council shall consist of 10 members, to be appointed by the Secretary, of whom— 
(I)1 member shall be a member of, or be nominated by, the County Commission; 
(II)1 member shall be a member of, or be nominated by, the city council of Las Vegas, Nevada; 
(III)1 member shall be a member of, or be nominated by, the city council of North Las Vegas, Nevada; 
(IV)1 member shall be a member of, or be nominated by, the tribal council of the Las Vegas Paiute Tribe; 
(V)1 member shall be a representative of the conservation community in southern Nevada; 
(VI)1 member shall be a representative of Nellis Air Force Base; 
(VII)1 member shall be nominated by the State; 
(VIII)1 member shall reside in the County and have a background that reflects the purposes for which the Monument was established; and 
(IX)2 members shall reside in the County or adjacent counties, both of whom shall have experience in the field of paleontology, obtained through higher education, experience, or both. 
(ii)Initial appointmentNot later than 180 days after the date of enactment of this section, the Secretary shall appoint the initial members of the Council in accordance with clause (i). 
(C)Duties of CouncilThe Council shall advise the Secretary with respect to the preparation and implementation of the management plan. 
(D)CompensationMembers of the Council shall receive no compensation for serving on the Council. 
(E)Chairperson 
(i)In generalSubject to clause (ii), the Council shall elect a Chairperson from among the members of the Council. 
(ii)LimitationThe Chairperson shall not be a member of a Federal or State agency. 
(iii)TermThe term of the Chairperson shall be 3 years. 
(F)Term of members 
(i)In generalThe term of a member of the Council shall be 3 years. 
(ii)SuccessorsNotwithstanding the expiration of a 3-year term of a member of the Council, a member may continue to serve on the Council until— 
(I)the member is reappointed by the Secretary; or 
(II)a successor is appointed. 
(G)Vacancies 
(i)In generalA vacancy on the Council shall be filled in the same manner in which the original appointment was made. 
(ii)Appointment for remainder of termA member appointed to fill a vacancy on the Council— 
(I)shall serve for the remainder of the term for which the predecessor was appointed; and 
(II)may be nominated for a subsequent term. 
(H)TerminationUnless an extension is jointly recommended by the Director of the National Park Service and the Director of the Bureau of Land Management, the Council shall terminate on the date that is 6 years after the date of enactment of this section. 
(7)WithdrawalSubject to valid existing rights, the land identified on the Map as BLM Withdrawn Lands is withdrawn from— 
(A)entry under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)operation of the mineral leasing, geothermal leasing, and mineral materials laws. 
(b)Addition of land to Red Rock Canyon National Conservation Area 
(1)DefinitionsIn this subsection: 
(A)Conservation AreaThe term Conservation Area means the Red Rock Canyon National Conservation Area established by the Red Rock Canyon National Conservation Area Establishment Act of 1990 (16 U.S.C. 460ccc et seq.). 
(B)MapThe term Map means the map entitled North Las Vegas Valley Overview and dated November 5, 2013. 
(C)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management. 
(2)Addition of land to conservation area 
(A)In generalThe Conservation Area is expanded to include the land depicted on the Map as Additions to Red Rock NCA. 
(B)Management planNot later than 2 years after the date on which the land is acquired, the Secretary shall update the management plan for the Conservation Area to reflect the management requirements of the acquired land. 
(C)Map and legal description 
(i)In generalAs soon as practicable after the date of enactment of this section, the Secretary shall finalize the legal description of the parcel to be conveyed under this subsection. 
(ii)Minor errorsThe Secretary may correct any minor error in— 
(I)the Map; or 
(II)the legal description. 
(iii)AvailabilityThe Map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(c)Conveyance of Bureau of Land Management land to North Las Vegas 
(1)DefinitionsIn this subsection: 
(A)MapThe term Map means the map entitled North Las Vegas Valley Overview and dated November 5, 2013. 
(B)North Las VegasThe term North Las Vegas means the city of North Las Vegas, Nevada. 
(C)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management. 
(2)ConveyanceAs soon as practicable after the date of enactment of this section and subject to valid existing rights, upon the request of North Las Vegas, the Secretary shall convey to North Las Vegas, without consideration, all right, title, and interest of the United States in and to the land described in paragraph (3). 
(3)Description of landThe land referred to in paragraph (2) consists of the land managed by the Bureau of Land Management described on the Map as the North Las Vegas Job Creation Zone (including the interests in the land). 
(4)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this section, the Secretary shall finalize the legal description of the parcel to be conveyed under this subsection. 
(B)Minor errorsThe Secretary may correct any minor error in— 
(i)the Map; or 
(ii)the legal description. 
(C)AvailabilityThe Map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(5)Use of land for nonresidential development 
(A)In generalNorth Las Vegas may sell any portion of the land described in paragraph (3) for nonresidential development. 
(B)Method of saleThe sale of land under subparagraph (A) shall be carried out— 
(i)through a competitive bidding process; and 
(ii)for not less than fair market value. 
(C)Fair market valueThe Secretary shall determine the fair market value of the land under subparagraph (B)(ii) based on an appraisal that is performed in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; 
(ii)the Uniform Standards of Professional Appraisal Practices; and 
(iii)any other applicable law (including regulations). 
(D)Disposition of proceedsThe gross proceeds from the sale of land under subparagraph (A) shall be distributed in accordance with section 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2345; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120 Stat. 3045). 
(6)Use of land for recreation or other public purposes 
(A)In generalNorth Las Vegas may retain a portion of the land described in paragraph (3) for public recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by providing written notice of the election to the Secretary. 
(B)RevocationIf North Las Vegas retains land for public recreation or other public purposes under subparagraph (A), North Las Vegas may— 
(i)revoke that election; and 
(ii)sell the land in accordance with paragraph (5). 
(7)Administrative costsNorth Las Vegas shall pay all appraisal costs, survey costs, and other administrative costs necessary for the preparation and completion of any patents for, and transfers of title to, the land described in paragraph (3). 
(8)Reversion 
(A)In generalIf any parcel of land described in paragraph (3) is not conveyed for nonresidential development under this subsection or reserved for recreation or other public purposes under paragraph (6) by the date that is 30 years after the date of enactment of this section, the parcel of land shall, at the discretion of the Secretary, revert to the United States. 
(B)Inconsistent useIf North Las Vegas uses any parcel of land described in paragraph (3) in a manner that is inconsistent with this subsection— 
(i)at the discretion of the Secretary, the parcel shall revert to the United States; or 
(ii)if the Secretary does not make an election under clause (i), North Las Vegas shall sell the parcel of land in accordance with this subsection. 
(d)Conveyance of Bureau of Land Management land to Las Vegas 
(1)DefinitionsIn this subsection: 
(A)Las VegasThe term Las Vegas means the city of Las Vegas, Nevada. 
(B)MapThe term Map means the map entitled North Las Vegas Valley Overview and dated November 5, 2013. 
(C)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management. 
(2)ConveyanceAs soon as practicable after the date of enactment of this section, subject to valid existing rights, and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to Las Vegas, without consideration, all right, title, and interest of the United States in and to the land described in paragraph (3). 
(3)Description of landThe land referred to in paragraph (2) consists of land managed by the Bureau of Land Management described on the Map as Las Vegas Job Creation Zone (including interests in the land). 
(4)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this section, the Secretary shall finalize the legal description of the parcel to be conveyed under this subsection. 
(B)Minor errorsThe Secretary may correct any minor error in— 
(i)the Map; or 
(ii)the legal description. 
(C)AvailabilityThe Map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(5)Use of land 
(A)In generalLas Vegas may sell any portion of the land described in paragraph (3) for nonresidential development. 
(B)Method of saleThe sale of land under subparagraph (A) shall be carried out, after consultation with the Las Vegas Paiute Tribe— 
(i)through a competitive bidding process; and 
(ii)for not less than fair market value. 
(C)Fair market valueThe Secretary shall determine the fair market value of the land under subparagraph (B)(ii) based on an appraisal that is performed in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; 
(ii)the Uniform Standards of Professional Appraisal Practices; and 
(iii)any other applicable law (including regulations). 
(D)Disposition of proceedsThe gross proceeds from the sale of land under subparagraph (A) shall be distributed in accordance with section 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2345; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120 Stat. 3045). 
(6)Use of land for recreation or other public purposes 
(A)In generalLas Vegas may retain a portion of the land described in paragraph (3) for public recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by providing written notice of the election to the Secretary. 
(B)RevocationIf Las Vegas retains land for public recreation or other public purposes under subparagraph (A), Las Vegas may— 
(i)revoke that election; and 
(ii)sell the land in accordance with paragraph (5). 
(7)Administrative costsLas Vegas shall pay all appraisal costs, survey costs, and other administrative costs necessary for the preparation and completion of any patents for, and transfers of title to, the land described in paragraph (3). 
(8)Reversion 
(A)In generalIf any parcel of land described in paragraph (3) is not conveyed for nonresidential development under this subsection or reserved for recreation or other public purposes under paragraph (6) by the date that is 30 years after the date of enactment of this section, the parcel of land shall, at the discretion of the Secretary, revert to the United States. 
(B)Inconsistent useIf Las Vegas uses any parcel of land described in paragraph (3) in a manner that is inconsistent with this subsection— 
(i)at the discretion of the Secretary, the parcel shall revert to the United States; or 
(ii)if the Secretary does not make an election under clause (i), Las Vegas shall sell the parcel of land in accordance with this subsection. 
(e)Expansion of conveyance to Las Vegas Metropolitan Police DepartmentSection 703 of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (Public Law 107–282; 116 Stat. 2013) is amended by inserting before the period at the end the following: and, subject to valid existing rights, the parcel of land identified as Las Vegas Police Shooting Range on the map entitled North Las Vegas Valley Overview and dated November 5, 2013. 
(f)Spring Mountains National Recreation Area withdrawalSection 8 of the Spring Mountains National Recreation Area Act (16 U.S.C. 460hhh–6) is amended— 
(1)in subsection (a), by striking for lands described and inserting as provided; and 
(2)by striking subsection (b) and inserting the following: 
 
(b)Exceptions 
(1)In generalNotwithstanding subsection (a), W1/2E1/2 and W1/2 sec. 27, T. 23 S., R. 58 E., Mt. Diablo Meridian is not subject to withdrawal under that subsection. 
(2)Effect of entry under public land lawsNotwithstanding paragraph (1) of subsection (a), the following are not subject to withdrawal under that paragraph: 
(A)Any Federal land in the Recreation Area that qualifies for conveyance under Public Law 97–465 (commonly known as the Small Tracts Act) (16 U.S.C. 521c et seq.), which, notwithstanding section 7 of that Act (16 U.S.C. 521i), may be conveyed under that Act. 
(B)Any Federal land in the Recreation Area that the Secretary determines to be appropriate for conveyance by exchange for non-Federal land within the Recreation Area under authorities generally providing for the exchange of National Forest System land.. 
(g)Southern Nevada Public Land Management Act of 1998 amendmentsSection 4 of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2344; 116 Stat. 2007) is amended— 
(1)in the first sentence of subsection (a), by striking dated October 1, 2002 and inserting dated September 17, 2012; and 
(2)in subsection (g), by adding at the end the following: 
 
(5)Notwithstanding paragraph (4), subject to paragraphs (1) through (3), Clark County may convey to a unit of local government or regional governmental entity, without consideration, land located within the Airport Environs Overlay District, as identified in the Cooperative Management Agreement described in section 3(3) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2343), if the land is used for a water or wastewater treatment facility or any other public purpose consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).. 
(h)Conveyance of land to the Nevada System of Higher Education 
(1)DefinitionsIn this subsection: 
(A)Board of regentsThe term Board of Regents means the Board of Regents of the Nevada System of Higher Education. 
(B)CampusesThe term Campuses means the Great Basin College, College of Southern Nevada, and University of Las Vegas, Nevada, campuses. 
(C)Federal landThe term Federal land means— 
(i)the approximately 40 acres to be conveyed for the College of Southern Nevada, identified as Parcel to be Conveyed, as generally depicted on the map entitled College of Southern Nevada Land Conveyance and dated June 26, 2012; 
(ii)the approximately 2,085 acres to be conveyed for the University of Nevada, Las Vegas, identified as UNLV North Campus, as generally depicted on the map entitled North Las Vegas Valley Overview and dated November 5, 2013; and 
(iii)the approximately 285 acres to be conveyed for the Great Basin College, identified as Parcel to be Conveyed, as generally depicted on the map entitled College of Southern Nevada Land Conveyance and dated June 26, 2012. 
(D)SecretaryThe term Secretary means the Secretary of the Interior. 
(E)StateThe term State means the State of Nevada. 
(F)SystemThe term System means the Nevada System of Higher Education. 
(2)Conveyances of Federal land to System 
(A)ConveyancesNotwithstanding section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) and section 1(c) of the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869(c)), and subject to all valid existing rights and such terms and conditions as the Secretary determines to be necessary, the Secretary shall— 
(i)not later than 180 days after the date of enactment of this section, convey to the System, without consideration, all right, title, and interest of the United States in and to— 
(I)the Federal land identified on the map entitled Great Basin College Land Conveyance and dated June 26, 2012, for the Great Basin College; and 
(II)the Federal land identified on the map entitled College of Southern Nevada Land Conveyance and dated June 26, 2012, for the College of Southern Nevada, subject to the requirement that, as a precondition of the conveyance, the Board of Regents shall, by mutual assent, enter into a binding development agreement with the City of Las Vegas that— 
(aa)provides for the orderly development of the Federal land to be conveyed under this item; and 
(bb)complies with State law; and 
(ii)convey to the System, without consideration, all right, title, and interest of the United States in and to the Federal land identified on the map entitled North Las Vegas Valley Overview and dated November 5, 2013, for the University of Nevada, Las Vegas, if the area identified as Potential Utility Schedule on the map is reserved for use for a potential 400-foot-wide utility corridor of certain rights-of-way for transportation and public utilities. 
(B)Conditions 
(i)In generalAs a condition of the conveyance under subparagraph (A), the Board of Regents shall agree in writing— 
(I)to pay any administrative costs associated with the conveyance, including the costs of any environmental, wildlife, cultural, or historical resources studies; 
(II)to use the Federal land conveyed for educational and recreational purposes; and 
(III)to release and indemnify the United States from any claims or liabilities that may arise from uses carried out on the Federal land on or before the date of enactment of this section by the United States or any person. 
(ii)Agreement with Nellis Air Force Base 
(I)In generalThe Federal land conveyed to the System under subparagraph (A)(ii) shall be used in accordance with the agreement entitled the Cooperative Interlocal Agreement between the Board of Regents of the Nevada System of Higher Education, on Behalf of the University of Nevada, Las Vegas, and the 99th Air Base Wing, Nellis Air Force Base, Nevada and dated June 19, 2009. 
(II)ModificationsAny modifications to the agreement described in subclause (I) or any related master plan shall require the mutual assent of the parties to the agreement. 
(III)LimitationIn no case shall the use of the Federal land conveyed under subparagraph (A)(ii) compromise the national security mission or navigation rights of Nellis Air Force Base. 
(C)Use of Federal landThe System may use the Federal land conveyed under subparagraph (A) for any public purposes consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(D)Reversion 
(i)In generalIf the Federal land or any portion of the Federal land conveyed under subparagraph (A) ceases to be used for the System, the Federal land, or any portion of the Federal land shall, at the discretion of the Secretary, revert to the United States. 
(ii)University of Nevada, Las VegasIf the System fails to complete the first building or show progression toward development of the University of Nevada, Las Vegas campus on the applicable parcels of Federal land by the date that is 50 years after the date of receipt of certification of acceptable remediation of environmental conditions, the parcels of the Federal land described in paragraph (1)(C)(ii) shall, at the discretion of the Secretary, revert to the United States. 
(iii)College of Southern NevadaIf the System fails to complete the first building or show progression toward development of the College of Southern Nevada campus on the applicable parcels of Federal land by the date that is 12 years after the date of conveyance of the applicable parcels of Federal land to the College of Southern Nevada, the parcels of the Federal land described in paragraph (1)(C)(i) shall, at the discretion of the Secretary, revert to the United States. 
(i)Land Conveyance for Southern Nevada Supplemental Airport 
(1)FindingsCongress finds that— 
(A)flood mitigation infrastructure is critical to the safe and uninterrupted operation of the proposed Southern Nevada Supplemental Airport authorized by the Ivanpah Valley Airport Public Lands Transfer Act (Public Law 106–362; 114 Stat. 1404); and 
(B)through proper engineering, the land described in this subsection for flood mitigation infrastructure for the Southern Nevada Supplemental Airport may be consistent with the role of the Bureau of Land Management— 
(i)to protect and prevent irreparable damage to— 
(I)important historic, cultural, or scenic values; 
(II)fish and wildlife resources; or 
(III)other natural systems or processes; or 
(ii)to protect life and safety from natural hazards in the County and nearby areas. 
(2)DefinitionsIn this subsection: 
(A)CountyThe term County means Clark County, Nevada. 
(B)MapThe term Map means the map entitled Land Conveyance for Southern Nevada Supplemental Airport and dated June 26, 2012. 
(C)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Land conveyance 
(A)Authorization of conveyance 
(i)In generalAs soon as practicable after the date described in subparagraph (B), subject to valid existing rights and subparagraph (C), and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the land described in paragraph (4), subject to such terms and conditions as the Secretary determines to be necessary. 
(ii)CostsThe County shall be responsible for all costs associated with the conveyance under clause (i). 
(B)Date on which conveyance may be madeThe Secretary shall not make the conveyance described in subparagraph (A) until the later of the date on which the Administrator of the Federal Aviation Administration has— 
(i)approved an airport layout plan for an airport to be located in the Ivanpah Valley; and 
(ii)with respect to the construction and operation of an airport on the site conveyed to the County pursuant to section 2(a) of the Ivanpah Valley Airport Public Lands Transfer Act (Public Law 106–362; 114 Stat. 1404), issued a record of decision after the preparation of an environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(C)Reservation of mineral rightsIn conveying the public land under subparagraph (A), the Secretary shall reserve the mineral estate, except for purposes related to flood mitigation (including removal from aggregate flood events). 
(D)WithdrawalSubject to valid existing rights, the public land to be conveyed under subparagraph (A) is withdrawn from— 
(i)location, entry, and patent under the mining laws; and 
(ii)operation of the mineral leasing and geothermal leasing laws. 
(E)UseThe public land conveyed under subparagraph (A) shall be used for the development of flood mitigation infrastructure for the Southern Nevada Supplemental Airport. 
(F)Reversion and reentry 
(i)In generalIf the land conveyed to the County under the Ivanpah Valley Airport Public Lands Transfer Act (Public Law 106–362; 114 Stat. 1404) reverts to the United States, the land conveyed to the County under this subsection shall revert, at the option of the Secretary, to the United States. 
(ii)Use of landIf the Secretary determines that the County is not using the land conveyed under this subsection for a purpose described in subparagraph (D), all right, title, and interest of the County in and to the land shall revert, at the option of the Secretary, to the United States. 
(4)Description of landThe land referred to in paragraph (3) consists of the approximately 2,320 acres of land managed by the Bureau of Land Management and described on the Map as the Conveyance Area. 
(5)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this section, the Secretary shall prepare an official legal description and map of the parcel to be conveyed under this subsection. 
(B)Minor errorsThe Secretary may correct any minor error in— 
(i)the map prepared under subparagraph (A); or 
(ii)the legal description. 
(C)AvailabilityThe map prepared under subparagraph (A) and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(j)Nellis Dunes Off-Highway Vehicle Recreation Area 
(1)DefinitionsIn this subsection: 
(A)CityThe term City means the city of North Las Vegas, Nevada. 
(B)Clark County Off-Highway Vehicle Recreation ParkThe term Clark County Off-Highway Vehicle Recreation Park means the approximately 960 acres of land identified on the Map as Clark County Off-Highway Vehicle Recreation Park. 
(C)CountyThe term County means Clark County, Nevada. 
(D)MapThe term Map means the map entitled Nellis Dunes OHV Recreation Area and dated December 17, 2013. 
(E)Nellis Dunes Off-Highway Recreation AreaThe term Nellis Dunes Off-Highway Recreation Area means the approximately 10,035 acres of land identified on the Map as Nellis Dunes OHV Recreation Area. 
(F)SecretaryThe term Secretary means the Secretary of the Interior. 
(G)StateThe term State means the State of Nevada. 
(2)Conveyance of Federal land to County 
(A)In generalAs soon as practicable after the date of enactment of this section, the Secretary shall convey to the County, subject to valid existing rights and subparagraph (B), without consideration, all right, title, and interest of the United States in and to the Clark County Off-Highway Vehicle Recreation Park. 
(B)Reservation of mineral estateIn conveying the parcels of Federal land under subparagraph (A), the Secretary shall reserve the mineral estate, except for purposes related to flood mitigation (including removal from aggregate flood events). 
(C)Use of conveyed land 
(i)In generalThe parcels of land conveyed under subparagraph (A) may be used by the County for any public purposes described in clause (ii), consistent with the Act of June 14, 1926 (commonly known as the “Recreation and Public Purposes Act”) (43 U.S.C. 869 et seq.). 
(ii)Authorized usesThe land conveyed under subparagraph (A)— 
(I)shall be used by the County— 
(aa)to provide a suitable location for the establishment of a centralized off-road vehicle recreation park in the County; 
(bb)to provide the public with opportunities for off-road vehicle recreation, including a location for races, competitive events, training and other commercial services that directly support a centralized off-road vehicle recreation area and County park; 
(cc)to provide a designated area and facilities that would discourage unauthorized use of off-highway vehicles in areas that have been identified by the Federal Government, State government, or County government as containing environmentally sensitive land; and 
(II)shall not be disposed of by the County. 
(iii)ReversionIf the County ceases to use any parcel of land conveyed under subparagraph (A) for the purposes described in clause (ii)— 
(I)title to the parcel shall revert to the Secretary, at the option of the Secretary; and 
(II)the County shall be responsible for any reclamation necessary to revert the parcel to the United States. 
(iv)Management planThe Secretary of the Air Force and the County, may develop a special management plan for the land conveyed under subparagraph (A)— 
(I)to enhance public safety and safe off-highway vehicle recreation use in the Nellis Dunes Recreation Area; 
(II)to ensure compatible development with the mission requirements of the Nellis Air Force Base; and 
(III)to avoid and mitigate known public health risks associated with off-highway vehicle use in the Nellis Dunes Recreation Area. 
(D)Agreement with Nellis Air Force Base 
(i)In generalBefore the Federal land may be conveyed to the County under subparagraph (A), the Clark County Board of Commissioners and Nellis Air Force Base shall enter into an interlocal agreement for the Federal land and the Nellis Dunes Recreation Area— 
(I)to enhance safe off-highway recreation use; and 
(II)to ensure that development of the Federal land is consistent with the long-term mission requirements of Nellis Air Force Base. 
(ii)LimitationThe use of the Federal land conveyed under subparagraph (A) shall not compromise the national security mission of Nellis Air Force Base. 
(E)Additional terms and conditionsWith respect to the conveyance of Federal land under subparagraph (A), the Secretary may require such additional terms and conditions as the Secretary considers to be appropriate to protect the interests of the United States. 
(3)Designation of Nellis Dunes Off-Highway Vehicle Recreation Area 
(A)In generalThe approximately 10,035 acres of land identified on the Map as the Nellis Dunes OHV Recreation Area shall be known and designated as the Nellis Dunes Off-Highway Vehicle Recreation Area. 
(B)Management planThe Secretary may develop a special management plan for the Nellis Dunes Off-Highway Recreation Area to enhance the safe use of off-highway vehicles for recreational purposes. 
(k)Withdrawal and reservation of land for Nellis Air Force Base expansion 
(1)WithdrawalsSection 3011(b) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 886) is amended— 
(A)in paragraph (4)— 
(i)by striking comprise approximately and inserting the following: 
comprise— 
(A)approximately; 
(ii)by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following: 
 
(B)approximately 710 acres of land in Clark County, Nevada, identified as Addition to Nellis Air Force Base on the map entitled Nellis Dunes Off-Highway Vehicle Recreation Area and dated June 26, 2012; and 
(C)approximately 410 acres of land in Clark County, Nevada, identified as Addition to Nellis Air Force Base on the map entitled North Las Vegas Valley Overview and dated November 5, 2013.; and 
(B)by adding at the end the following: 
 
(6)Existing mineral materials contracts 
(A)ApplicabilitySection 3022 shall not apply to any mineral material resource authorized for sale by the Secretary of the Interior under a valid contract for the duration of the contract. 
(B)AccessNotwithstanding any other provision of this subtitle, the Secretary of the Air Force shall allow adequate and reasonable access to mineral material resources authorized for sale by the Secretary of the Interior under a valid contract for the duration of the contract.. 
(2)Conforming amendmentSection 3022 of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 897) is amended by striking section 3011(b)(5)(B) and inserting paragraphs (5)(B) and (6) of section 3011(b). 
(l)Military overflights 
(1)FindingsCongress finds that military aircraft testing and training activities in the State of Nevada— 
(A)are an important part of the national defense system of the United States; and 
(B)are essential in order to secure an enduring and viable national defense system for the current and future generations of people of the United States. 
(2)OverflightsNothing in this section restricts or precludes any military overflight, including— 
(A)low-level overflights of military aircraft over the Federal land; 
(B)flight testing and evaluation; and 
(C)the designation or creation of new units of special airspace, or the use or establishment of military flight training routes, over— 
(i)the Tule Springs Fossil Beds National Monument established by subsection (a)(2)(A); or 
(ii)the Red Rock Canyon National Conservation Area established by the Red Rock Canyon National Conservation Area Establishment Act of 1990 (16 U.S.C. 460ccc et seq.) (as modified by subsection (b)). 
3093.National Desert Storm and Desert Shield Memorial 
(a)DefinitionsIn this section: 
(1)AssociationThe term Association means the National Desert Storm Memorial Association, a corporation organized under the laws of the State of Arkansas and described in section 501(c)(3) and exempt from taxation under section 501(a) of the Internal Revenue Code of 1986. 
(2)MemorialThe term memorial means the National Desert Storm and Desert Shield Memorial authorized to be established under subsection (b). 
(b)Memorial to commemorate 
(1)Authorization To establish commemorative workThe Association may establish the National Desert Storm and Desert Shield Memorial as a commemorative work, on Federal land in the District of Columbia to commemorate and honor those who, as a member of the Armed Forces, served on active duty in support of Operation Desert Storm or Operation Desert Shield. 
(2)Compliance with standards for Commemorative Works ActThe establishment of the commemorative work shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act). 
(3)Use of federal funds prohibitedFederal funds may not be used to pay any expense of the establishment of the memorial. The Association shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the memorial. 
(4)Deposit of excess funds 
(A)In generalIf upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Association shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code. 
(B)On expiration of authorityIf upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Association shall transmit the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or the Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(2) or (3) of title 40, United States Code. 
3094.Extension of legislative authority for establishment of commemorative work in honor of former President John AdamsSection 1 of Public Law 107–62 (40 U.S.C. 8903 note), as amended by Public Law 111–169, is amended— 
(1)by striking “2013” and inserting “2020” in subsection (c); and 
(2)by amending subsection (e) to read as follows:  
 
(e)Deposit of Excess Funds for Established Memorial 
(1)If upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Adams Memorial Foundation shall transmit the amount of the balance to the account provided for in section 8906(b)(3) of title 40, United States Code. 
(2)If upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Adams Memorial Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or the Administrator (as appropriate) following the process provided for in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(2) or (3) of title 40, United States Code.. 
3095.Refinancing of Pacific Coast groundfish fishing capacity reduction loan 
(a)In generalThe Secretary of Commerce, upon receipt of such assurances as the Secretary considers appropriate to protect the interests of the United States, shall issue a loan to refinance the existing debt obligation funding the fishing capacity reduction program for the West Coast groundfish fishery implemented under section 212 of the Department of Commerce and Related Agencies Appropriations Act, 2003 (title II of division B of Public Law 108–7; 117 Stat. 80). 
(b)Applicable lawExcept as otherwise provided in this section, the Secretary shall issue the loan under this section in accordance with subsections (b) through (e) of section 312 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a) and sections 53702 and 53735 of title 46, United States Code. 
(c)Loan term 
(1)In generalNotwithstanding section 53735(c)(4) of title 46, United States Code, a loan under this section shall have a maturity that expires at the end of the 45-year period beginning on the date of issuance of the loan. 
(2)ExtensionNotwithstanding paragraph (1) and if there is an outstanding balance on the loan after the period described in paragraph (1), a loan under this section shall have a maturity of 45 years or until the loan is repaid in full. 
(d)Limitation on fee amountNotwithstanding section 312(d)(2)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(d)(2)(B)), the fee established by the Secretary with respect to a loan under this section shall not exceed 3 percent of the ex-vessel value of the harvest from each fishery for where the loan is issued. 
(e)Interest rate 
(1)In generalNotwithstanding section 53702(b)(2) of title 46, United States Code, the annual rate of interest an obligor shall pay on a direct loan obligation under this section is the percent the Secretary must pay as interest to borrow from the Treasury the funds to make the loan. 
(2)SubloansEach subloan under the loan authorized by this section— 
(A)shall receive the interest rate described in paragraph (1); and 
(B)may be paid off at any time notwithstanding subsection (c)(1). 
(f)Ex-Vessel landing fee 
(1)Calculations and accuracyThe Secretary shall set the ex-vessel landing fee to be collected for payment of the loan under this section— 
(A)as low as possible, based on recent landings value in the fishery, to meet the requirements of loan repayment; 
(B)upon issuance of the loan in accordance with paragraph (2); and 
(C)on a regular interval not to exceed every 5 years beginning on the date of issuance of the loan. 
(2)Deadline for initial ex-vessel landings fee calculationNot later than 60 days after the date of issuance of the loan under this section, the Secretary shall recalculate the ex-vessel landing fee based on the most recent value of the fishery. 
(g)AuthorizationThere is authorized to be appropriated to the Secretary of Commerce to carry out this section an amount equal to 1 percent of the amount of the loan authorized under this section for purposes of the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
3096.Payments in lieu of taxesFor payments in lieu of taxes under chapter 69 of title 31, United States Code, which shall be available without further appropriation to the Secretary of the Interior— 
(1)$33,000,000 for fiscal year 2015; and 
(2)$37,000,000 to be available for obligation and payment beginning on October 1, 2015.Funds available for obligation and payment under paragraph (2) shall be paid in October 2015. 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Design and use of prototypes of nuclear weapons for intelligence purposes. 
Sec. 3112. Plutonium pit production capacity. 
Sec. 3113. Life-cycle cost estimates of certain atomic energy defense capital assets. 
Sec. 3114. Expansion of requirement for independent cost estimates on life extension programs and new nuclear facilities. 
Sec. 3115. Definition of baseline and threshold for stockpile life extension project. 
Sec. 3116. Authorized personnel levels of National Nuclear Security Administration. 
Sec. 3117. Cost estimation and program evaluation by National Nuclear Security Administration. 
Sec. 3118. Cost containment for Uranium Capabilities Replacement Project. 
Sec. 3119. Production of nuclear warhead for long-range standoff weapon. 
Sec. 3120. Disposition of weapons-usable plutonium. 
Sec. 3121. Limitation on availability of funds for Office of the Administrator for Nuclear Security. 
Sec. 3122. Limitation on availability of funds for certain nonproliferation activities between the United States and the Russian Federation. 
Sec. 3123. Identification of amounts required for uranium technology sustainment in budget materials for fiscal year 2016. 
Subtitle C—Plans and reports 
Sec. 3131. Analysis and report on W88 Alt 370 program high explosives options. 
Sec. 3132. Analysis of existing facilities and sense of Congress with respect to plutonium strategy. 
Sec. 3133. Plan for verification and monitoring of proliferation of nuclear weapons and fissile material. 
Sec. 3134. Comments of Administrator for Nuclear Security and Chairman of Nuclear Weapons Council on final report of Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise. 
Subtitle D—Other matters 
Sec. 3141. Establishment of Advisory Board on Toxic Substances and Worker Health; extension of authority of Office of Ombudsman for Energy Employees Occupational Illness Compensation Program. 
Sec. 3142. Technical corrections to Atomic Energy Defense Act. 
Sec. 3143. Technical corrections to National Nuclear Security Administration Act. 
Sec. 3144. Technology Commercialization Fund. 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701. 
(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 15–D–613, Emergency Operations Center, Y–12 National Security Complex, Oak Ridge, Tennessee, $2,000,000.Project 15–D–612, Emergency Operations Center, Lawrence Livermore National Laboratory, Livermore, California, $2,000,000.Project 15–D–611, Emergency Operations Center, Sandia National Laboratories, Albuquerque, New Mexico, $4,000,000.Project 15–D–302, TA–55 Reinvestment Project Phase III, Los Alamos National Laboratory, Los Alamos, New Mexico, $16,062,000. Project 15–D–301, High Explosive Science and Engineering Facility, Pantex Plant, Amarillo, Texas, $11,800,000. Project 15–D–904, Overpack Storage Expansion 3, Naval Reactors Facility, Idaho, $400,000. Project 15–D–903, Fire System Upgrade, Knolls Atomic Power Laboratory, Schenectady, New York, $600,000. Project 15–D–902, Engine Room Team Trainer Facility, Kesselring Site, West Milton, New York, $1,500,000. Project 15–D–901, Central Office and Prototype Staff Building, Kesselring Site, West Milton, New York, $24,000,000. 
3102.Defense environmental cleanup 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701. 
(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant projects:Project 15–D–401, KW Basin Sludge Removal Project, Hanford, Washington, $26,290,000. Project 15–D–402, Saltstone Disposal Unit #6, Savannah River Site, Aiken, South Carolina, $34,642,000.Project 15–D–405, Sludge Processing Facility Build Out, Oak Ridge, Tennessee, $4,200,000. Project 15–D–406, Hexavalent Chromium Pump and Treatment Remedy Project, Los Alamos National Laboratory, Los Alamos, New Mexico, $28,600,000. Project 15–D–409, Low Activity Waste Pretreatment System, Hanford, Washington, $23,000,000. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for other defense activities in carrying out programs as specified in the funding table in section 4701. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Design and use of prototypes of nuclear weapons for intelligence purposes 
(a)In generalSubsection (a) of section 4509 of the Atomic Energy Defense Act (50 U.S.C. 2660) is amended to read as follows: 
 
(a)Prototypes 
(1)Not later than the date on which the President submits to Congress under section 1105(a) of title 31, United States Code, the budget for fiscal year 2016, the directors of the national security laboratories shall jointly develop a multiyear plan to design and build prototypes of nuclear weapons to further intelligence estimates with respect to foreign nuclear weapons activities and capabilities. 
(2)Not later than the date on which the President submits to Congress under section 1105(a) of title 31, United States Code, the budget for an even-numbered fiscal year occurring after fiscal year 2017, the directors shall jointly develop an update to the plan developed under paragraph (1). 
(3) 
(A)The directors shall jointly submit to the Secretary of Energy and the Director of National Intelligence the plan and each update developed under paragraphs (1) and (2), respectively. 
(B)Not later than 30 days after the date on which the directors submit the plan or an update under subparagraph (A), the Secretary— 
(i)shall submit to the congressional defense committees and the congressional intelligence committees the plan or update, as the case may be, without change; and 
(ii)may include, with the plan or update submitted under clause (i), the views of the Secretary with respect to the plan or update. 
(4) 
(A)The Secretary, in coordination with the directors, shall carry out the plan developed under paragraph (1), including the updates to the plan developed under paragraph (2). 
(B)The Secretary may determine the manner in which the designing and building of prototypes of nuclear weapons is carried out under such plan. 
(C)The Secretary shall promptly submit to the congressional defense committees and the congressional intelligence committees written notification of any changes the Secretary makes to such plan pursuant to subparagraph (B), including justifications for such changes.. 
(b)Matters includedSuch section is further amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Matters included 
(1)The directors shall ensure that the plan developed and updated under subsection (a) provides increased information upon which to base intelligence assessments and emphasizes the competencies of the national security laboratories with respect to designing and building prototypes of nuclear weapons. 
(2)To carry out paragraph (1), the plan developed and updated under subsection (a) shall include the following: 
(A)Design and system engineering activities of full-scale engineering prototypes (using surrogate special nuclear materials), including weaponization features as required. 
(B)Design, system engineering, and experimental testing (using surrogate special nuclear materials) of above-ground experiment test hardware. 
(C)Design and system engineering of scaled or subcomponent experimental test articles (using special nuclear materials) for conducting experiments at the Nevada National Security Site.. 
(c)Conforming amendmentSubsection (c) of such section, as redesignated by subsection (b), is amended by striking subsection (a), the Administrator and inserting this section, the Secretary. 
3112.Plutonium pit production capacity 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the requirement to create a modern, responsive nuclear infrastructure that includes the capability and capacity to produce, at minimum, 50 to 80 pits per year, is a national security priority; 
(2)delaying creation of a modern, responsive nuclear infrastructure until the 2030s is an unacceptable risk to the nuclear deterrent and the national security of the United States; and 
(3)timelines for creating certain capacities for production of plutonium pits and other nuclear weapons components must be driven by the requirement to hedge against technical and geopolitical risk and not solely by the needs of life extension programs. 
(b)Pit production 
(1)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new section: 
 
4219.Plutonium pit production capacity 
(a)RequirementConsistent with the requirements of the Secretary of Defense, the Secretary of Energy shall ensure that the nuclear security enterprise— 
(1)during 2021, begins production of qualification plutonium pits; 
(2)during 2024, produces not less than 10 war reserve plutonium pits; 
(3)during 2025, produces not less than 20 war reserve plutonium pits; 
(4)during 2026, produces not less than 30 war reserve plutonium pits; and 
(5)during a pilot period of not less than 90 days during 2027 (subject to subsection (b)), demonstrates the capability to produce war reserve plutonium pits at a rate sufficient to produce 80 pits per year. 
(b)Authorization of two-year delay of demonstration requirementThe Secretary of Energy and the Secretary of Defense may jointly delay, for not more than two years, the requirement under subsection (a)(5) if— 
(1)the Secretary of Defense and the Secretary of Energy jointly submit to the congressional defense committees a report describing— 
(A)the justification for the proposed delay; 
(B)the effects of the proposed delay on stockpile stewardship and modernization, life extension programs, future stockpile strategy, and dismantlement efforts; and 
(C)whether the proposed delay is consistent with national policy regarding creation of a responsive nuclear infrastructure; and 
(2)the Commander of the United States Strategic Command submits to the congressional defense committees a report containing the assessment of the Commander with respect to the potential risks to national security of the proposed delay in meeting— 
(A)the nuclear deterrence requirements of the United States Strategic Command; and 
(B)national requirements related to creation of a responsive nuclear infrastructure. 
(c)Annual certificationNot later than March 1, 2015, and each year thereafter through 2027 (or, if the authority under subsection (b) is exercised, 2029), the Secretary of Energy shall certify to the congressional defense committees and the Secretary of Defense that the programs and budget of the Secretary of Energy will enable the nuclear security enterprise to meet the requirements under subsection (a). 
(d)PlanIf the Secretary of Energy does not make a certification under subsection (c) by March 1 of any year in which a certification is required under that subsection, by not later than May 1 of such year, the Chairman of the Nuclear Weapons Council shall submit to the congressional defense committees a plan to enable the nuclear security enterprise to meet the requirements under subsection (a). Such plan shall include identification of the resources of the Department of Energy that the Chairman determines should be redirected to support the plan to meet such requirements.. 
(2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4218 the following new item: 
 
 
Sec. 4219. Plutonium pit production capacity.. 
3113.Life-cycle cost estimates of certain atomic energy defense capital assets 
(a)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section: 
 
4714.Life-cycle cost estimates of certain atomic energy defense capital assets 
(a)In generalThe Secretary of Energy shall ensure that an independent life-cycle cost estimate under Department of Energy Order 413.3 (relating to program management and project management for the acquisition of capital assets) of each capital asset described in subsection (b) is conducted before the asset achieves critical decision 2 in the acquisition process. 
(b)Capital assets describedA capital asset described in this subsection is an atomic energy defense capital asset— 
(1)the total project cost of which exceeds $100,000,000; and 
(2)the purpose of which is to perform a limited-life, single-purpose mission. 
(c)Independent definedFor purposes of subsection (a), the term independent, with respect to a life-cycle cost estimate of a capital asset, means that the life-cycle cost estimate is prepared by an organization independent of the project sponsor, using the same detailed technical and procurement information as the sponsor, to determine if the life-cycle cost estimate of the sponsor is accurate and reasonable.. 
(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4713 the following new item: 
 
 
Sec. 4714. Life-cycle cost estimates of certain atomic energy defense capital assets.. 
3114.Expansion of requirement for independent cost estimates on life extension programs and new nuclear facilities 
(a)In generalSubsection (b)(1) of section 4217 of the Atomic Energy Defense Act (50 U.S.C. 2537) is amended— 
(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and by moving such clauses, as so redesignated, two ems to the right; 
(2)in clause (iii), as redesignated by paragraph (1), by striking critical decision 2 and inserting critical decision 1 and before such facility achieves critical decision 2; 
(3)in the matter preceding clause (i), as so redesignated, by striking an independent cost estimate of; 
(4)by inserting before clause (i), as so redesignated, the following: 
 
(A)An independent cost estimate of the following:; and 
(5)by adding at the end the following: 
 
(B)An independent cost review of each nuclear weapon system undergoing life extension at the completion of phase 6.2, relating to study of feasibility and down-select.. 
(b)Technical and conforming amendmentsSuch section is further amended— 
(1)in the section heading, by striking estimates on and inserting estimates and reviews of; and 
(2)in subsection (b)— 
(A)in the subsection heading, by inserting and reviews after estimates; and 
(B)in paragraphs (2) and (3), by inserting or review after estimate each place it appears. 
(c)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4217 and inserting the following new item: 
 
 
Sec. 4217. Selected Acquisition Reports and independent cost estimates and reviews of life extension programs and new nuclear facilities.. 
3115.Definition of baseline and threshold for stockpile life extension projectSection 4713 of the Atomic Energy Defense Act (50 U.S.C. 2753) is amended— 
(1)in subsection (a)(1)(A), by adding after the period the following new sentence: In addition to the requirement under subparagraph (B), the cost and schedule baseline of a nuclear stockpile life extension project established under this subparagraph shall be the cost and schedule as described in the first Selected Acquisition Report submitted under section 4217(a) for the project.; and 
(2)in subsection (b)(2), by striking 200 and inserting 150. 
3116.Authorized personnel levels of National Nuclear Security Administration 
(a)Full-time equivalent personnel levelsSubsection (a) of section 3241A of the National Nuclear Security Administration Act (50 U.S.C. 2441a) is amended— 
(1)in paragraph (1)— 
(A)by striking 2014 and inserting 2015; and 
(B)by striking 1,825 and inserting 1,690; and 
(2)in paragraph (2)— 
(A)by striking 2015 and inserting 2016; and 
(B)by striking 1,825 and inserting 1,690. 
(b)DefinitionSuch section is further amended by adding at the end the following new subsection: 
 
(e)Office of the Administrator employeesIn this section, the term Office of the Administrator, with respect to the employees of the Administration, includes employees whose funding is derived from an account of the Administration titled Federal Salaries and Expenses.. 
3117.Cost estimation and program evaluation by National Nuclear Security AdministrationSection 3221(h) of the National Nuclear Security Administration Act (50 U.S.C. 2411(h)) is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and 
(2)by inserting before paragraph (2), as so redesignated, the following new paragraph (1): 
 
(1)AdministrationThe term Administration, with respect to any authority, duty, or responsibility provided by this section, does not include the Office of Naval Reactors.. 
3118.Cost containment for Uranium Capabilities Replacement ProjectSection 3123 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2177), as amended by section 3126 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1063), is further amended— 
(1)by striking subsections (g) and (h); 
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(3)by striking subsection (d) and inserting the following new subsections: 
 
(d)Cost of Phase I 
(1)LimitationThe total cost of Phase I under subsection (a) of the project referred to in that subsection may not exceed $4,200,000,000. 
(2)AdjustmentIf the Secretary determines the total cost of Phase I under subsection (a) of the project referred to in that subsection will exceed the amount set forth in paragraph (1), the Secretary may adjust that amount if, by not later than March 1, 2015, the Secretary submits to the congressional defense committees a detailed justification for the adjustment, including— 
(A)the amount of the adjustment and the proposed total cost of Phase I; 
(B)a detailed justification for the adjustment, including a description of the changes to the project that would be required for Phase I to not exceed the total cost set forth in paragraph (1); 
(C)a detailed description of the actions taken to hold appropriate contractors, employees of contractors, and employees of the Federal Government accountable for the repeated failures within the project; 
(D)a description of the clear lines of responsibility, authority, and accountability for the project as the project continues, including descriptions of the roles and responsibilities for each key Federal and contractor position; and 
(E)a detailed description of the structural reforms planned or implemented by the Secretary to ensure Phase I is executed on time and on schedule. 
(3)Annual certificationNot later than March 1 of each year through 2025, the Secretary shall certify in writing to the congressional defense committees and the Secretary of Defense that Phase I under subsection (a) of the project referred to in that subsection will— 
(A)not exceed the total cost set forth in paragraph (1) (as adjusted pursuant to paragraph (2), if so adjusted); and 
(B)meet a schedule that enables, by not later than 2025— 
(i)uranium operations in building 9212 to cease; and 
(ii)uranium operations in a new facility constructed under the project to begin. 
(4)ReportIf the Secretary of Energy does not make a certification under paragraph (3) by March 1 of any year in which a certification is required under that paragraph, by not later than May 1 of that year, the Chairman of the Nuclear Weapons Council shall submit to the congressional defense committees a report that identifies the resources of the Department of Energy that the Chairman determines should be redirected to enable the Department of Energy to meet the total cost and schedule requirements described in subparagraphs (A) and (B) of that paragraph. 
(e)Technology readiness levels during Phase I 
(1)In generalCritical decision 3 in the acquisition process may not be approved for Phase I under subsection (a) of the project referred to in that subsection until all processes (or substitute processes) that require Category I and II special nuclear material protection and are actively used to support the stockpile in building 9212— 
(A)are present in the facility to be built under Phase I with a technology readiness level of 7 or higher; or 
(B)can be accommodated in other facilities of the Y–12 National Security Complex with a technology readiness level of 7 or higher. 
(2)Technology readiness level definedIn this subsection, the term technology readiness level has the meaning given that term in Department of Energy Guide 413.3–4A (relating to technology readiness assessment).; and 
(4)in subsection (f), as redesignated by paragraph (2), by adding at the end the following new paragraph: 
 
(3)ReportNot later than March 1, 2015, the Secretary of Energy and the Secretary of the Navy shall jointly submit to the congressional defense committees a report detailing the implementation of paragraphs (1) and (2), including— 
(A)a description of the program management, oversight, design, and other responsibilities for the project referred to in subsection (a) that are provided to the Commander of the Naval Facilities Engineering Command pursuant to paragraph (1); and 
(B)a description of the funding used by the Secretary under paragraph (2) to carry out paragraph (1).. 
3119.Production of nuclear warhead for long-range standoff weapon 
(a)First production unitThe Secretary of Energy shall deliver a first production unit for a nuclear warhead for the long-range standoff weapon by not later than September 30, 2025. 
(b)Authorization of one-year delayThe Secretary may delay the requirement under subsection (a) by not more than one year if the Commander of the United States Strategic Command certifies to the Chairman of the Nuclear Weapons Council (established by section 179 of title 10, United States Code) and the congressional defense committees that the delay— 
(1)is in the interest of national security; and 
(2)does not negatively affect the ability of the Commander to meet nuclear deterrence and assurance requirements. 
(c)Plan 
(1)DevelopmentThe Secretary of Energy and the Secretary of Defense shall jointly develop a plan to carry out subsection (a). 
(2)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretaries shall jointly submit to the congressional defense committees the plan developed under paragraph (1). 
(d)Notification and assessment 
(1)NotificationIf at any time the Secretary of Energy determines that the Secretary will not deliver a first production unit for a nuclear warhead for the long-range standoff weapon by not later than September 30, 2025 (or, if the authority under subsection (b) is exercised, September 30, 2026), the Secretary shall— 
(A)notify the congressional defense committees, the Secretary of Defense, and the Commander of the United States Strategic Command of such determination; and 
(B)include in the notification under subparagraph (A) an explanation for why the delivery will be delayed. 
(2)AssessmentIf the Secretary of Energy makes a notification under paragraph (1)(A), the Commander of the United States Strategic Command shall submit to the congressional defense committees an assessment of the delay described in the notification, including— 
(A)the effects of such delay to national security and nuclear deterrence and assurance; and 
(B)any mitigation options available. 
(e)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Commander of the United States Strategic Command, shall provide to the congressional defense committees a briefing on the justification for the long-range standoff weapon, including— 
(1)why such weapon is needed, including any potential redundancies with existing weapons; 
(2)the estimated cost of such weapon; and 
(3)what warhead, existing or otherwise, is planned to be used for such weapon. 
3120.Disposition of weapons-usable plutonium 
(a)Mixed oxide fuel fabrication facility 
(1)In generalUsing funds described in paragraph (2), the Secretary of Energy shall carry out construction and project support activities relating to the MOX facility. 
(2)Funds describedThe funds described in this paragraph are the following: 
(A)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the National Nuclear Security Administration for the MOX facility for construction and project support activities. 
(B)Funds authorized to be appropriated for a fiscal year prior to fiscal year 2015 for the National Nuclear Security Administration for the MOX facility for construction and project support activities that are unobligated as of the date of the enactment of this Act. 
(b)Study 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary shall seek to enter into a contract with a federally funded research and development center to conduct a study to assess and validate the analysis of the Secretary with respect to surplus weapon-grade plutonium options. 
(2)SubmissionNot later than 180 days after the date of the enactment of this Act, the federally funded research and development center conducting the study under paragraph (1) shall submit to the Secretary a report on the study, including any findings and recommendations. 
(c)Report 
(1)PlanNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study conducted under subsection (b)(1). 
(2)Elements includedThe report under paragraph (1) shall include the following: 
(A)The report of the federally funded research and development center under subsection (b)(2), without change. 
(B)Identification of the alternatives to the MOX facility considered by the Secretary, including a life-cycle cost analysis for each such alternative. 
(C)Identification of the portions of such life cycle cost analyses that are common to all such alternatives. 
(D)Discussion on continuation of the MOX facility, including a future funding profile or a detailed discussion of selected alternatives determined appropriate by the Secretary for such discussion. 
(E)Discussion of the issues regarding implementation of such selected alternatives, including all regulatory and public acceptance issues, including interactions with affected States. 
(F)Explanation of how the alternatives to the MOX facility conform with the Plutonium Disposition Agreement, and if an alternative does not so conform, what measures must be taken to ensure conformance. 
(G)Identification of steps the Secretary would have to take to close out all activities related to the MOX facility, as well as the associated cost. 
(H)Any other matters the Secretary determines appropriate. 
(d)Exclusion of certain options 
(1)In generalThe study under subsection (b)(1) and the report under subsection (c)(1) shall not include any assessment or discussion of options that involve moving plutonium to a State where the Federal Government— 
(A)is not meeting all legally binding deadlines and milestones required under the Tri-Party Agreement and the Consent Decree; 
(B)has provided notification that any element of the Tri-Party Agreement or the Consent Decree is at risk of being breached; or 
(C)is in dispute resolution with the State regarding the Tri-Party Agreement or the Consent Decree. 
(2)DefinitionsIn this subsection: 
(A)The term Tri-Party Agreement means the comprehensive cleanup and compliance agreement between the Secretary, the Administrator of the Environmental Protection Agency, and the State of Washington entered into on May 15, 1989. 
(B)The term Consent Decree means the legal agreement between the Secretary and the State of Washington finalized in 2010. 
(e)DefinitionsIn this section: 
(1)The term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina. 
(2)The term Plutonium Disposition Agreement means the Agreement Concerning the Management and Disposition of Plutonium Designated As No Longer Required for Defense Purposes and Related Cooperation, signed at Moscow and Washington August 29 and September 1, 2000, and entered into force July 13, 2011 (TIAS 11–713.1), between the United States and the Russian Federation. 
(3)The term project support activities means activities that support the design, long-lead equipment procurement, and site preparation of the MOX facility. 
3121.Limitation on availability of funds for Office of the Administrator for Nuclear Security 
(a)LimitationOf the funds authorized to be appropriated for fiscal year 2015 by section 3101 and available for the Office of the Administrator as specified in the funding table in section 4701, or otherwise made available for that Office for that fiscal year, not more than 75 percent may be obligated or expended until— 
(1)the President transmits to Congress the matters required to be transmitted during 2015 under section 4205(f)(2) of the Atomic Energy Defense Act (50 U.S.C. 2525(f)(2)); 
(2)the President transmits to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives the matters— 
(A)required to be transmitted during 2015 under section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1054 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 861); and 
(B)with respect to which the Secretary of Energy is responsible; 
(3)the Secretary submits to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives the report required to be submitted during 2015 under section 3122(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1710); and 
(4)the Administrator for Nuclear Security submits to the congressional defense committees the detailed report on the stockpile stewardship, management, and infrastructure plan required to be submitted during 2015 under section 4203(b)(2) of the Atomic Energy Defense Act (50 U.S.C. 2523(b)(2)). 
(b)Office of the Administrator definedIn this section, the term Office of the Administrator, with respect to accounts of the National Nuclear Security Administration, includes any account from which funds are derived for Federal Salaries and Expenses. 
3122.Limitation on availability of funds for certain nonproliferation activities between the United States and the Russian Federation 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the United States should carry out nuclear nonproliferation activities in the Russian Federation only if those activities are consistent with and in support of the security interests of the United States; and 
(2)in carrying out any such activities after the date of the enactment of this Act, the Secretary of Energy should focus on only those activities that— 
(A)are in support of the arms control obligations of the United States and the Russian Federation; or 
(B)will reduce the threats posed by weapons of mass destruction and related materials and technology to the United States and countries in the Euro-Atlantic and Eurasian regions. 
(b)Completion of material protection, control, and accounting activities in the Russian Federation 
(1)In generalExcept as provided in paragraph (2) or specifically authorized by Congress, international material protection, control, and accounting activities in the Russian Federation shall be completed not later than fiscal year 2018. 
(2)ExceptionThe limitation in paragraph (1) shall not apply to international material protection, control, and accounting activities in the Russian Federation associated with the Agreement Concerning the Management and Disposition of Plutonium Designated as No Longer Required for Defense Purposes and Related Cooperation, signed at Moscow and Washington August 29 and September 1, 2000, and entered into force July 13, 2011 (TIAS 11–713.1), between the United States and the Russian Federation. 
(c)Limitation on transfer of MILES technologyNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the National Nuclear Security Administration may be used for the transfer of Multiple Integrated Laser Engagement System technology between the United States and the Russian Federation. 
3123.Identification of amounts required for uranium technology sustainment in budget materials for fiscal year 2016The Administrator for Nuclear Security shall include, in the budget justification materials submitted to Congress in support of the budget of the President for fiscal year 2016 (as submitted to Congress under section 1105(a) of title 31, United States Code), specific identification, as a budgetary line item, of the amounts required for uranium technology sustainment in support of the nuclear weapons stockpile in a manner that minimizes the use of plant-directed research and development funds for full-scale technology development past a technology readiness level of 5 (as defined in Department of Energy Guide 413.3–4A (relating to technology readiness assessment)). 
CPlans and reports 
3131.Analysis and report on W88 Alt 370 program high explosives options 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy, the Administrator for Nuclear Security, and the Chairman of the Nuclear Weapons Council (established by section 179 of title 10, United States Code) shall jointly submit to the congressional defense committees a report on the W88 Alt 370 program that contains analyses of the costs, benefits, risks, and feasibility of each of the following options: 
(1)Incorporating a refresh of the conventional high explosives of the W88 warhead as part of such program. 
(2)Not incorporating such a refresh as part of such program. 
(b)Matters includedThe report under subsection (a) shall include, for each option described in paragraphs (1) and (2) of subsection (a), an analysis of the following: 
(1)Near-term and lifecycle cost estimates, including costs to both the Navy and the National Nuclear Security Administration. 
(2)Potential cost avoidance. 
(3)Operational effects to the Navy and to the capacity and throughput of the nuclear security enterprise (as defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)) of the National Nuclear Security Administration. 
(4)The expected longevity of the W88 warhead. 
(5)Near-term and long-term safety and security risks and potential risk-mitigation measures. 
(6)Any other matters the Secretary, the Administrator, or the Chairman considers appropriate. 
3132.Analysis of existing facilities and sense of Congress with respect to plutonium strategy 
(a)Analysis requiredThe Administrator for Nuclear Security shall include, as part of the Administrator's planned analysis of alternatives to support the plutonium strategy of the National Nuclear Security Administration, an analysis of using or modifying existing facilities of the nuclear security enterprise (as defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)) to support that strategy, as part of critical decision 1 in the acquisition process for the design and construction of modular structures associated with operations of the PF–4 facility at Los Alamos National Laboratory, Los Alamos, New Mexico. 
(b)Matters includedThe analysis required by subsection (a) shall include an analysis of the following: 
(1)The costs, benefits, cost savings, risks, and effects of using or modifying existing facilities of the nuclear security enterprise to support the plutonium strategy of the Administration. 
(2)Such other matters as the Administrator considers appropriate. 
(c)SubmissionThe Administrator shall submit the analysis required by subsection (a) to the congressional defense committees not later than 30 days after completing the analysis. 
(d)Sense of CongressIt is the sense of Congress that the requirement to create a modern, responsive plutonium infrastructure is a national security priority, and that the Administrator must fulfill the obligations of the Administrator under section 3114(c) of the National Defense Authorization Act for Fiscal Year 2013 (50 U.S.C. 2535 note), as well as the commitment made by the Chairman of the Nuclear Weapons Council (established by section 179 of title 10, United States Code) in the letter of the Chairman, dated July 25, 2014, to the Committees on Armed Services of the Senate and the House of Representatives, to carry out a modular building strategy for plutonium capabilities that— 
(1)meets the requirements for maintaining the nuclear weapons stockpile over a 30-year period; 
(2)meets the requirements for implementation of a responsive infrastructure, including meeting plutonium pit production requirements; and 
(3)includes plans to construct two modular structures that will achieve full operating capability not later than 2027. 
3133.Plan for verification and monitoring of proliferation of nuclear weapons and fissile material 
(a)PlanThe President, in consultation with the Secretary of State, the Secretary of Defense, the Secretary of Energy, the Secretary of Homeland Security, and the Director of National Intelligence, shall develop an interagency plan for verification and monitoring relating to the potential proliferation of nuclear weapons, components of such weapons, and fissile material. 
(b)ElementsThe plan developed under subsection (a) shall include the following: 
(1)An interagency plan and road map for verification and monitoring, with respect to policy, operations, and research, development, testing, and evaluation, including— 
(A)identifying requirements (including funding requirements) for such verification and monitoring; and 
(B)identifying and integrating roles, responsibilities, and planning for such verification and monitoring. 
(2)An engagement plan for building cooperation and transparency to improve inspections and monitoring. 
(3)A research and development program to— 
(A)improve monitoring, detection, and in-field inspection and analysis capabilities, including persistent surveillance, remote monitoring, and rapid analysis of large data sets, including open-source data; and 
(B)coordinate technical and operational requirements early in the process. 
(4)Engagement of relevant departments and agencies of the Federal Government and the military departments (including the Open Source Center and the United States Atomic Energy Detection System), national laboratories, industry, and academia. 
(c)Submission 
(1)In generalNot later than September 1, 2015, the President shall submit to the appropriate congressional committees the plan developed under subsection (a). 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following: 
(A)The congressional defense committees. 
(B)The Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. 
(C)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(D)The Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. 
(E)The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
3134.Comments of Administrator for Nuclear Security and Chairman of Nuclear Weapons Council on final report of Congressional Advisory Panel on the Governance of the Nuclear Security EnterpriseNot later than 90 days after the date of the enactment of this Act, the Administrator for Nuclear Security and the Chairman of the Nuclear Weapons Council (established by section 179 of title 10, United States Code) shall each submit to the congressional defense committees the comments of the Administrator or the Chairman, as the case may be, with respect to the findings, conclusions, and recommendations included in the final report of the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise under section 3166(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2209), as amended by section 3142 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1069). 
DOther matters 
3141.Establishment of Advisory Board on Toxic Substances and Worker Health; extension of authority of Office of Ombudsman for Energy Employees Occupational Illness Compensation Program 
(a)Advisory Board on Toxic Substances and Worker HealthSubtitle E of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385o et seq.) is amended by adding at the end the following: 
 
3687.Advisory Board on Toxic Substances and Worker Health 
(a)Establishment 
(1)Not later than 120 days after the date of the enactment of this section, the President shall establish and appoint an Advisory Board on Toxic Substances and Worker Health (in this section referred to as the Board). 
(2)The President shall make appointments to the Board in consultation with organizations with expertise on worker health issues in order to ensure that the membership of the Board reflects a proper balance of perspectives from the scientific, medical, and claimant communities. 
(3)The President shall designate a Chair of the Board from among its members. 
(b)DutiesThe Board shall— 
(1)advise the Secretary of Labor with respect to— 
(A)the site exposure matrices of the Department of Labor; 
(B)medical guidance for claims examiners for claims under this subtitle with respect to the weighing of the medical evidence of claimants; 
(C)evidentiary requirements for claims under subtitle B related to lung disease; and 
(D)the work of industrial hygienists and staff physicians and consulting physicians of the Department and reports of such hygienists and physicians to ensure quality, objectivity, and consistency; and 
(2)coordinate exchanges of data and findings with the Advisory Board on Radiation and Worker Health established under section 3624 to the extent necessary. 
(c)Staff and powers 
(1)The President shall appoint a staff to facilitate the work of the Board. The staff of the Board shall be headed by a Director, who shall be appointed under subchapter VIII of chapter 33 of title 5, United States Code. 
(2)The President may authorize the detail of employees of Federal agencies to the Board as necessary to enable the Board to carry out its duties under this section. The detail of such personnel may be on a nonreimbursable basis. 
(3)The Secretary may employ outside contractors and specialists to support the work of the Board. 
(d)Conflicts of interestNo member, employee, or contractor of the Board shall have any financial interest, employment, or contractual relationship (other than a routine consumer transaction) with any person that has provided, or sought to provide during the two years preceding the appointment or during the service of the member, employee, or contractor under this section, goods or services related to medical benefits under this title. 
(e)ExpensesMembers of the Board, other than full-time employees of the United States, while attending meetings of the Board or while otherwise serving at the request of the President, and while serving away from their homes or regular places of business, shall be allowed travel and meal expenses, including per diem in lieu of subsistence (as authorized by section 5703 of title 5, United States Code) for individuals in the Federal Government serving without pay. 
(f)Security clearances 
(1)The Secretary of Energy shall ensure that the members and staff of the Board, and the contractors performing work in support of the Board, are afforded the opportunity to apply for a security clearance for any matter for which such a clearance is appropriate. 
(2)The Secretary of Energy should, not later than 180 days after receiving a completed application for a security clearance for an individual under this subsection, make a determination of whether or not the individual is eligible for the clearance. 
(3)For fiscal year 2016 and each fiscal year thereafter, the Secretary of Energy shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget for that fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report specifying the number of applications for security clearances under this subsection, the number of such applications granted, and the number of such applications denied. 
(g)InformationThe Secretary of Energy shall, in accordance with law, provide to the Board and the contractors of the Board, access to any information that the Board considers relevant to carry out its responsibilities under this section, including information such as Restricted Data (as defined in section 11 y. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y))) and information covered by section 552a of title 5, United States Code (commonly known as the Privacy Act). 
(h)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
(2)Treatment as discretionary spendingAmounts appropriated to carry out this section— 
(A)shall not be appropriated to the account established under subsection (a) of section 151 of title I of division B of Appendix D of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–251); and 
(B)shall not be subject to subsection (b) of that section. 
(i)SunsetThe Board shall terminate on the date that is 5 years after the date of the enactment of this section.. 
(b)Department of Labor response to the Office of the Ombudsman annual report; extension of authoritySection 3686 of such Act (42 U.S.C. 7385s–15) is amended— 
(1)in subsection (e)— 
(A)in paragraph (1), by striking February 15 and inserting July 30; and 
(B)by adding at the end the following: 
 
(4)Not later than 180 days after the submission to Congress of the annual report under paragraph (1), the Secretary shall submit to Congress in writing, and post on the public Internet website of the Department of Labor, a response to the report that— 
(A)includes a statement of whether the Secretary agrees or disagrees with the specific issues raised by the Ombudsman in the report; 
(B)if the Secretary agrees with the Ombudsman on those issues, describes the actions to be taken to correct those issues; and 
(C)if the Secretary does not agree with the Ombudsman on those issues, describes the reasons the Secretary does not agree.; and 
(2)in subsection (h), by striking 2012 and inserting 2019. 
3142.Technical corrections to Atomic Energy Defense Act 
(a)DefinitionsSection 4002(3) of the Atomic Energy Defense Act (50 U.S.C. 2501(3)) is amended by striking Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 401 note), Executive Order No. 12958 of April 17, 1995 (50 U.S.C. 435 note), and inserting Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 3001 note), Executive Order No. 12958 of April 17, 1995 (50 U.S.C. 3161 note), Executive Order No. 13526 of December 29, 2009 (50 U.S.C. 3161 note),. 
(b)Management structureSection 4102(b)(3) of such Act (50 U.S.C. 2512(b)(3)) is amended— 
(1)in the matter preceding subparagraph (A), by striking for improving the; 
(2)in subparagraph (A), by inserting for improving the before governance; and 
(3)in subparagraph (B), by inserting relating to before any other. 
(c)Stockpile stewardshipSection 4203(d)(4)(A)(i) of such Act (50 U.S.C. 2523(d)(4)(A)(i)) is amended by striking 50 U.S.C. 404a and inserting 50 U.S.C. 3043. 
(d)Reports on stockpileSection 4205(b)(2) of such Act (50 U.S.C. 2525(b)(2)) is amended by striking commander and inserting Commander. 
(e)Advice on reliability of stockpileSection 4218 of such Act (50 U.S.C. 2538) is amended— 
(1)in subsection (d), by striking commander and inserting Commander; and 
(2)in subsection (e)(1), by striking representatives and inserting a representative. 
(f)Disposition of certain plutoniumSection 4306 of such Act (50 U.S.C. 2566) is amended— 
(1)in subsection (b)(6)(C), by striking paragraph (A) and inserting subparagraph (A); 
(2)in subsection (c)(2), by striking 2002 and inserting 2002,; and 
(3)in subsection (d)(3), by inserting of Energy after Department. 
(g)Defense environmental cleanup technology programSection 4406(a) of such Act (50 U.S.C. 2586(a)) is amended— 
(1)by inserting an em dash after useful for; 
(2)by realigning paragraphs (1) and (2) so as to be indented two ems from the left margin; and 
(3)in paragraph (1), by striking , and and inserting ; and. 
(h)Report on Hanford tank safetySection 4441 of such Act (50 U.S.C. 2621) is amended by striking subsection (d). 
(i)Limitation on use of funds in relation to F–Canyon FacilitySection 4454 of such Act (50 U.S.C. 2638) is amended in paragraphs (1) and (2) by inserting of after assessment. 
(j)Inspections of certain facilitiesSection 4501(a) of such Act (50 U.S.C. 2651(a)) is amended by striking nuclear weapons facility and inserting national security laboratory or nuclear weapons production facility. 
(k)Notice relating to certain failuresSection 4505 of such Act (50 U.S.C. 2656) is amended— 
(1)in subsection (b), by striking the subsection heading and inserting the following: Significant atomic energy defense intelligence losses; and 
(2)in subsection (e)(2), by striking 50 U.S.C. 413 and inserting 50 U.S.C. 3091. 
(l)Review of certain documents before declassification and releaseSection 4521(b) of such Act (50 U.S.C. 2671(b)) is amended by striking Executive Order 12958 and inserting Executive Order No. 13526 (50 U.S.C. 3161 note). 
(m)Protection against release of Restricted DataSection 4522 of such Act (50 U.S.C. 2672) is amended— 
(1)in subsection (a), by striking Executive Order No. 12958 (50 U.S.C. 435 note) and inserting Executive Order No. 13526 (50 U.S.C. 3161 note); 
(2)in subsection (b)(1), by striking Executive Order No. 12958 and inserting Executive Order No. 13526; and 
(3)in subsection (f)(2), by striking Executive Order No. 12958 and inserting Executive Order No. 13526. 
(n)Identification of declassification activities in budget materialsSection 4525(a) of such Act (50 U.S.C. 2675(a)) is amended by striking Executive Order No. 12958 (50 U.S.C. 435 note) and inserting Executive Order No. 13526 (50 U.S.C. 3161 note). 
(o)Workforce restructuring planSection 4604(f)(3) of such Act (50 U.S.C. 2704(f)(3)) is amended by striking Nevada and and inserting Nevada, and. 
(p)Availability of fundsSection 4709(b) of such Act (50 U.S.C. 2749(b)) is amended by striking athorization and inserting authorization. 
(q)Transfer of defense environmental cleanup fundsSection 4710(b)(3)(B) of such Act (50 U.S.C. 2750(b)(3)(B)) is amended by striking management and inserting cleanup. 
(r)Restriction on use of funds to pay certain penaltiesSection 4722 of such Act (50 U.S.C. 2762) is amended— 
(1)by inserting an em dash after Department of Energy if; 
(2)by realigning paragraphs (1) and (2) so as to be indented two ems from the left margin; and 
(3)in paragraph (1), by striking , or and inserting ; or. 
(s)Enhanced procurement authoritySection 4806(g)(1) of such Act (50 U.S.C. 2786(g)(1)) is amended by striking the date that is 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014 and inserting June 24, 2014. 
(t)Critical technology partnershipsSection 4813(a) of such Act (50 U.S.C. 2794(a)) is amended by striking that atomic energy defense activities research on, and development of, any dual-use critical technology and inserting that research on and development of dual-use critical technology carried out through atomic energy defense activities. 
(u)Research and development by certain facilitiesSection 4832(a) of such Act (50 U.S.C. 2812(a)) is amended by striking for Nuclear Security. 
(v)Table of contentsThe table of contents for such Act is amended by striking the item relating to section 4710 and inserting the following: 
 
 
Sec. 4710. Transfer of defense environmental cleanup funds.. 
3143.Technical corrections to National Nuclear Security Administration Act 
(a)Status of certain personnelSection 3220(c) of the National Nuclear Security Administration Act (50 U.S.C. 2410(c)) is amended— 
(1)by inserting an em dash after activities between; 
(2)by realigning paragraphs (1) and (2) so as to be indented two ems from the left margin; and 
(3)in paragraph (1), by striking , and and inserting ; and. 
(b)Congressional oversight of certain programsSection 3236(a)(2)(B)(iv) of such Act (50 U.S.C. 2426(a)(2)(B)(iv)) is amended— 
(1)by inserting an em dash after program for; 
(2)by realigning subclauses (I), (II), and (III) so as to be indented six ems from the left margin; 
(3)in subclause (I), by striking year, and inserting year;; and 
(4)in subclause (II), by striking , and and inserting ; and. 
3144.Technology Commercialization FundSection 1001(e) of the Energy Policy Act of 2005 (42 U.S.C. 16391(e)) is amended by inserting based on future planned activities and the amount of the appropriations for the fiscal year after fiscal year. 
XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD 
 
Sec. 3201. Authorization. 
Sec. 3202. Inspector General of Defense Nuclear Facilities Safety Board. 
Sec. 3203. Number of employees of Defense Nuclear Facilities Safety Board. 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2015, $29,150,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 
3202.Inspector General of Defense Nuclear Facilities Safety BoardSubsection (a) of section 322 of the Atomic Energy Act of 1954 (42 U.S.C. 2286k(a)) is amended to read as follows: 
 
(a)In generalThe Inspector General of the Nuclear Regulatory Commission shall serve as the Inspector General of the Board, in accordance with the Inspector General Act of 1978 (5 U.S.C. App.).. 
3203.Number of employees of Defense Nuclear Facilities Safety Board 
(a)In generalSection 313(b)(1)(A) of the Atomic Energy Act of 1954 (42 U.S.C. 2286b(b)(1)(A)) is amended by striking 150 full-time employees and inserting 130 full-time employees. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2015. 
XXXIVNAVAL PETROLEUM RESERVES 
 
Sec. 3401. Authorization of appropriations. 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $19,950,000 for fiscal year 2015 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves. 
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Administration 
 
Sec. 3501. Authorization of appropriations for national security aspects of the Merchant Marine for fiscal year 2015. 
Sec. 3502. Floating dry docks. 
Sec. 3503. Sense of Congress on the role of domestic maritime industry in national security. 
Sec. 3504. United States Merchant Marine Academy Board of Visitors. 
3501.Authorization of appropriations for national security aspects of the Merchant Marine for fiscal year 2015Funds are hereby authorized to be appropriated for fiscal year 2015, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $79,790,000, of which— 
(A)$65,290,000 shall remain available until expended for Academy operations; 
(B)$14,500,000 shall remain available until expended for capital asset management at the Academy. 
(2)For expenses necessary to support the State maritime academies, $17,650,000, of which— 
(A)$2,400,000 shall remain available until expended for student incentive payments; 
(B)$3,600,000 shall remain available until expended for direct payments to such academies; 
(C)$11,300,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; and 
(D)$350,000 shall remain available until expended for improving the monitoring of graduates’ service obligation. 
(3)For expenses necessary to support Maritime Administration operations and programs, $50,960,000. 
(4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $4,800,000, to remain available until expended. 
(5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000. 
(6)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $73,100,000, of which $3,100,000 shall remain available until expended for administrative expenses of the program. 
3502.Floating dry docks 
(a)In generalChapter 551 of title 46, United States Code, is amended by adding at the end the following new section: 
 
55122.Floating dry docks 
(a)In generalSection 55102 of this title does not apply to the movement of a floating dry dock if— 
(1)the floating dry dock— 
(A)is being used to launch or raise a vessel in connection with the construction, maintenance, or repair of that vessel; 
(B)is owned and operated by— 
(i)a shipyard located in the United States that is an eligible owner specified under section 12103(b) of this title; or 
(ii)an affiliate of such a shipyard; and 
(C)was owned or contracted for purchase by such shipyard or affiliate prior to the date of the enactment of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015; and 
(2)the movement occurs within 5 nautical miles of the shipyard or affiliate that owns and operates such floating dry dock. 
(b)DefinitionIn this section, the term floating dry dock means equipment with wing walls and a fully submersible deck.. 
(b)Clerical amendmentThe analysis for chapter 551 of title 46, United States Code, is amended by adding at the end the following new item: 
 
 
55122. Floating dry docks.. 
3503.Sense of Congress on the role of domestic maritime industry in national security 
(a)FindingsCongress finds that— 
(1)the United States domestic maritime industry carries hundreds of million of tons of cargo annually, supports nearly 500,000 jobs, and provides nearly 100 billion in annual economic output; 
(2)the Nation’s military sealift capacity will benefit from one of the fastest growing segments of the domestic trades, 14 domestic trade tankers that are on order to be constructed at United States shipyards as of February 1, 2014; 
(3)the domestic trades’ vessel innovations that transformed worldwide maritime commerce include the development of containerships, self-unloading vessels, articulated tug-barges, trailer barges, chemical parcel tankers, railroad-on-barge carfloats, and river flotilla towing systems; 
(4)the national security benefits of the domestic maritime industry are unquestioned as the Department of Defense depends on United States domestic trades’ fleet of container ships, roll-on/roll-off ships, and product tankers to carry military cargoes; 
(5)the Department of Defense benefits from a robust commercial shipyard and ship repair industry and current growth in that sector is particularly important as Federal budget cuts may reduce the number of new constructed military vessels; and 
(6)the domestic fleet is essential to national security and was a primary source of mariners needed to crew United States Government-owned sealift vessels activated from reserve status during Operations Enduring Freedom and Iraqi Freedom in the period 2002 through 2010. 
(b)Sense of CongressIt is the sense of Congress that United States coastwise trade laws promote a strong domestic trade maritime industry, which supports the national security and economic vitality of the United States and the efficient operation of the United States transportation system. 
3504.United States Merchant Marine Academy Board of Visitors 
(a)In generalSection 51312 of title 46, United States Code, is amended to read as follows: 
 
51312.Board of Visitors 
(a)In generalThere shall be a Board of Visitors to the United States Merchant Marine Academy (referred to in this section as the Board and the Academy, respectively) to provide independent advice and recommendations on matters relating to the United States Merchant Marine Academy. 
(b)Membership 
(1)In generalThe Board shall be composed of— 
(A)2 Senators appointed by the Chairman of the Committee on Commerce, Science, and Transportation of the Senate in consultation with the ranking member of such Committee; 
(B)3 Members of the House of Representatives appointed by the Chairman of the Committee on Armed Services of the House of Representatives in consultation with the ranking member of such Committee; 
(C)1 Senator appointed by the Vice President, who shall be a member of the Committee on Appropriations of the Senate; 
(D)2 Members of the House of Representatives appointed by the Speaker of the House of Representatives, in consultation with the Minority Leader, at least 1 of whom shall be a member of the Committee on Appropriations of the House of Representatives; 
(E)5 individuals appointed by the President; and 
(F)as ex officio members— 
(i)the Commander of the Military Sealift Command; 
(ii)the Deputy Commandant for Operations of the Coast Guard; 
(iii)the chairman of the Committee on Commerce, Science, and Transportation of the Senate; 
(iv)the chairman of the Committee on Armed Services of the House of Representatives; 
(v)the chairman of the Advisory Board to the Academy established under section 51313; and 
(vi)the Member of the House of Representatives for the congressional district in which the Academy is located, as a nonvoting member, unless such Member of the House of Representatives is appointed as a voting member of the Board under subparagraph (B) or (D). 
(2)Presidential appointeesOf the individuals appointed by the President under paragraph (1)(E)— 
(A)at least 2 shall be graduates of the Academy; 
(B)at least 1 shall be a senior corporate officer from a United States maritime shipping company that participates in the Maritime Security Program, or in any Maritime Administration program providing incentives for companies to register their vessels in the United States, and this appointment shall rotate biennially among such companies; and 
(C)1 or more may be a Senate-confirmed Presidential appointee, a member of the Senior Executive Service, or an officer of flag-rank who from the Coast Guard, the National Oceanic and Atmospheric Administration, or any of the military services that commission graduates of the Academy, other than the individuals who are members of the Board under clauses (i) and (ii) of paragraph (1)(F). 
(3)Term of service 
(A)In generalExcept as provided in subparagraph (B), each member of the Board, other than an ex officio member under paragraph (1)(F), shall serve for a term of 2 years commencing at the beginning of each Congress. 
(B)Continuation of serviceAny member described in subparagraph (A) whose term on the Board has expired, other than a member appointed under any of subparagraphs (A) through (D) of paragraph (1) who is no longer a Member of Congress, shall continue to serve until a successor is appointed. 
(4)VacanciesIf a member of the Board is no longer able to serve on the Board or resigns, the Designated Federal Officer selected under subsection (g)(2) shall immediately notify the person who appointed such member. Not later than 60 days after that notification, such person shall designate a replacement to serve the remainder of such member’s term. 
(5)Designation and responsibility of substitute board members 
(A)Authority to designateA member of the Board under clause (i) or (ii) of paragraph (1)(F) or appointed under subparagraph (B) or (C) of paragraph (2) may, if unable to attend or participate in an activity described in subsection (d), (e), or (f), designate another individual to serve as a substitute member of the Board, on a temporary basis, to attend or participate in such activity. 
(B)RequirementsA substitute member of the Board designated under subparagraph (A) shall be— 
(i)an individual serving in a position for which the individual was appointed by the President and confirmed by the Senate; 
(ii)a member of the Senior Executive Service; or 
(iii)an officer of flag-rank who is employed by— 
(I)the Coast Guard; or 
(II)the Military Sealift Command. 
(C)ParticipationA substitute member of the Board designated under subparagraph (A)— 
(i)shall be permitted by the Board to fully participate in the proceedings and activities of the Board; 
(ii)shall report to the member that designated the substitute member on the Board’s activities not later than 15 days following the substitute member’s participation in such activities; and 
(iii)shall be permitted by the Board to participate in the preparation of reports described in paragraph (j) related to any proceedings or activities of the Board in which such substitute member participates. 
(c)Chairperson 
(1)In generalOn a biennial basis and subject to paragraph (2), the Board shall select from among its members a Member of the House of Representatives or a Senator to serve as the Chairperson. 
(2)RotationA Member of the House of Representatives and a Member of the Senate shall alternately be selected as the Chairperson of the Board. 
(3)TermAn individual may not serve as Chairperson for consecutive terms. 
(d)Meetings 
(1)In generalThe Board shall meet as provided for in the Charter adopted under paragraph (2)(B), including at least 1 meeting held at the Academy. 
(2)Chairperson and CharterThe Designated Federal Officer selected under subsection (g)(2) shall organize a meeting of the Board for the purposes of— 
(A)selecting a Chairperson under subsection (c); and 
(B)adopting an official Charter for the Board, which shall establish the schedule of meetings of the Board. 
(e)Visiting the Academy 
(1)Annual visitThe Board shall visit the Academy annually on a date selected by the Board, in consultation with the Secretary of Transportation and the Superintendent of the Academy. 
(2)Other visitsIn cooperation with the Superintendent, the Board or its members may make other visits to the Academy in connection with the duties of the Board. 
(3)AccessWhile visiting the Academy under this subsection, members of the Board shall have reasonable access to the grounds, facilities, midshipmen, faculty, staff, and other personnel of the Academy for the purpose of carrying out the duties of the Board. 
(f)ResponsibilityThe Board shall inquire into the state of morale and discipline, the curriculum, instruction, physical equipment, fiscal affairs, and academic methods of the Academy, and other matters relating to the Academy that the Board decides to consider. 
(g)Department of Transportation supportThe Secretary of Transportation shall— 
(1)provide support as deemed necessary by the Board for the performance of the Board’s functions; 
(2)select a Designated Federal Officer to support the performance of the Board’s functions; and 
(3)in cooperation with the Maritime Administrator and the Superintendent of the Academy, advise the Board of any institutional issues, consistent with applicable laws concerning the disclosure of information. 
(h)StaffEach of the chairman of the Committee on Commerce, Science, and Transportation of the Senate and the chairman of the Committee on Armed Services of the House of Representatives may designate staff members of such Committee to serve, without additional reimbursement (except as provided in subsection (i)), as staff for the Board. 
(i)Travel expensesWhile serving away from his or her home or regular place of business, a member of the Board or a staff member designated under subsection (h) shall be allowed travel expenses, including per diem in lieu of subsistence, as authorized under section 5703 of title 5, United States Code. 
(j)Reports 
(1)Annual reportNot later than 60 days after each annual visit required under subsection (e)(1), the Board shall submit to the President a written report of its actions, views, and recommendations pertaining to the Academy. 
(2)Other reportsIf the members of the Board visit the Academy under subsection (e)(2), the Board may— 
(A)prepare a report on such visit; and 
(B)if approved by a majority of the members of the Board, submit such report to the President not later than 60 days after the date of the approval. 
(3)AdvisorsThe Board may call in advisers— 
(A)for consultation regarding the execution of the Board’s responsibility under subsection (f); or 
(B)to assist in the preparation of a report described in paragraph (1) or (2). 
(4)SubmissionA report submitted to the President under paragraph (1) or (2) shall be concurrently submitted to— 
(A)the Secretary of Transportation; 
(B)the Committee on Commerce, Science, and Transportation of the Senate; and 
(C)the Committee on Armed Services of the House of Representatives.. 
(b)Deadlines 
(1)Selection of Designated Federal OfficerThe Secretary of Transportation shall select a Designated Federal Officer under subsection (g)(2) of section 51312 of title 46, United States Code, as amended by this Act, by not later than 30 days after the date of the enactment of this Act. 
(2)Appointment of membersAppointments under subsection (b)(1) of such section shall be completed by not later than 60 days after the date of the enactment of this Act. 
(3)Organization of first meetingSuch Designated Federal Officer shall organize a meeting of the Board under section (d)(2) of such section by not later than 60 days after the date of the enactment of this Act. 
(c)Continuation of service of current membersEach member of the Board of Visitors serving as a member of the Board on the date of the enactment of this Act shall continue to serve on the Board for the remainder of such member’s term. 
DFunding Tables 
4001.Authorization of amounts in funding tables 
(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— 
(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and 
(2)comply with other applicable provisions of law. 
(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. 
(e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. 
 XLIProcurement 
4101.Procurement 
 
 
SEC. 4101. PROCUREMENT(In Thousands of Dollars) 
LineItemFY 2015 RequestAgreement Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
002UTILITY F/W AIRCRAFT13,61713,617 
003AERIAL COMMON SENSOR (ACS) (MIP)185,090136,290 
 Program decrease[–48,800] 
004MQ–1 UAV190,581239,581 
 Extended range modifications Per Army UFR[49,000] 
005RQ–11 (RAVEN)3,9643,964 
ROTARY 
006HELICOPTER, LIGHT UTILITY (LUH)416,617416,617 
007AH–64 APACHE BLOCK IIIA REMAN494,009494,009 
008 ADVANCE PROCUREMENT (CY)157,338157,338 
012UH–60 BLACKHAWK M MODEL (MYP)1,237,0011,340,027 
 ARNG Modernization–6 additional UH–60M aircraft[103,026] 
013 ADVANCE PROCUREMENT (CY)132,138132,138 
014CH–47 HELICOPTER892,504892,504 
015 ADVANCE PROCUREMENT (CY)102,361102,361 
MODIFICATION OF AIRCRAFT 
016MQ–1 PAYLOAD (MIP)26,91326,913 
018GUARDRAIL MODS (MIP)14,18214,182 
019MULTI SENSOR ABN RECON (MIP)131,892131,892 
020AH–64 MODS181,869181,869 
021CH–47 CARGO HELICOPTER MODS (MYP)32,09232,092 
022UTILITY/CARGO AIRPLANE MODS15,02915,029 
023UTILITY HELICOPTER MODS76,51576,515 
025NETWORK AND MISSION PLAN114,182114,182 
026COMMS, NAV SURVEILLANCE115,795115,795 
027GATM ROLLUP54,27754,277 
028RQ–7 UAV MODS125,380125,380 
GROUND SUPPORT AVIONICS 
029AIRCRAFT SURVIVABILITY EQUIPMENT66,45098,850 
 Army requested realignment[32,400] 
030SURVIVABILITY CM7,800 
 Army requested realignment[7,800] 
031CMWS107,36460,364 
 Army requested reduction[–47,000] 
OTHER SUPPORT 
032AVIONICS SUPPORT EQUIPMENT6,8476,847 
033COMMON GROUND EQUIPMENT29,23129,231 
034AIRCREW INTEGRATED SYSTEMS48,08148,081 
035AIR TRAFFIC CONTROL127,232127,232 
036INDUSTRIAL FACILITIES1,2031,203 
037LAUNCHER, 2.75 ROCKET2,9312,931 
 TOTAL AIRCRAFT PROCUREMENT, ARMY5,102,6855,199,111 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
002LOWER TIER AIR AND MISSILE DEFENSE (AMD)110,300110,300 
003MSE MISSILE384,605384,605 
AIR-TO-SURFACE MISSILE SYSTEM 
004HELLFIRE SYS SUMMARY4,4524,452 
ANTI-TANK/ASSAULT MISSILE SYS 
005JAVELIN (AAWS-M) SYSTEM SUMMARY77,66877,668 
006TOW 2 SYSTEM SUMMARY50,36850,368 
007 ADVANCE PROCUREMENT (CY)19,98419,984 
008GUIDED MLRS ROCKET (GMLRS)127,145127,145 
009MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)21,27421,274 
MODIFICATIONS 
012PATRIOT MODS131,838131,838 
013STINGER MODS1,3551,355 
014AVENGER MODS5,6115,611 
015ITAS/TOW MODS19,67619,676 
016MLRS MODS10,38010,380 
017HIMARS MODIFICATIONS6,0086,008 
SPARES AND REPAIR PARTS 
018SPARES AND REPAIR PARTS36,93036,930 
SUPPORT EQUIPMENT & FACILITIES 
019AIR DEFENSE TARGETS3,6573,657 
020ITEMS LESS THAN $5.0M (MISSILES)1,5221,522 
021PRODUCTION BASE SUPPORT4,7104,710 
 TOTAL MISSILE PROCUREMENT, ARMY1,017,4831,017,483 
 
PROCUREMENT OF W&TCV, ARMY 
TRACKED COMBAT VEHICLES 
001STRYKER VEHICLE385,110435,110 
 Unfunded requirement—fourth DVH brigade set[50,000] 
MODIFICATION OF TRACKED COMBAT VEHICLES 
002STRYKER (MOD)39,68339,683 
003FIST VEHICLE (MOD)26,75926,759 
004BRADLEY PROGRAM (MOD)107,506144,506 
 Army unfunded priority and industrial base risk mitigation[37,000] 
005HOWITZER, MED SP FT 155MM M109A6 (MOD)45,41145,411 
006PALADIN INTEGRATED MANAGEMENT (PIM)247,400247,400 
007IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)50,451126,364 
 Army unfunded priority and industrial base risk mitigation[75,913] 
008ASSAULT BRIDGE (MOD)2,4732,473 
009ASSAULT BREACHER VEHICLE36,58336,583 
010M88 FOV MODS1,9751,975 
011JOINT ASSAULT BRIDGE49,46234,362 
 Early to need[–15,100] 
012M1 ABRAMS TANK (MOD)237,023237,023 
013ABRAMS UPGRADE PROGRAM120,000 
 Industrial Base initiative[120,000] 
SUPPORT EQUIPMENT & FACILITIES 
014PRODUCTION BASE SUPPORT (TCV-WTCV)6,4786,478 
WEAPONS & OTHER COMBAT VEHICLES 
016MORTAR SYSTEMS5,0125,012 
017XM320 GRENADE LAUNCHER MODULE (GLM)28,39028,390 
018COMPACT SEMI-AUTOMATIC SNIPER SYSTEM148148 
019CARBINE29,36620,616 
 Army requested realignment[–8,750] 
021COMMON REMOTELY OPERATED WEAPONS STATION8,4098,409 
022HANDGUN3,9573,957 
MOD OF WEAPONS AND OTHER COMBAT VEH 
024M777 MODS18,16618,166 
025M4 CARBINE MODS3,4466,446 
 Army requested realignment[3,000] 
026M2 50 CAL MACHINE GUN MODS25,29625,296 
027M249 SAW MACHINE GUN MODS5,5465,546 
028M240 MEDIUM MACHINE GUN MODS4,6352,635 
 Army requested realignment[–2,000] 
029SNIPER RIFLES MODIFICATIONS4,0794,079 
030M119 MODIFICATIONS72,71872,718 
031M16 RIFLE MODS1,9520 
 At Army request transfer to WTCV 31 and RDTEA 70 and 86[–1,952] 
032MORTAR MODIFICATION8,9038,903 
033MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)2,0892,089 
SUPPORT EQUIPMENT & FACILITIES 
034ITEMS LESS THAN $5.0M (WOCV-WTCV)2,0052,005 
035PRODUCTION BASE SUPPORT (WOCV-WTCV)8,9118,911 
036INDUSTRIAL PREPAREDNESS414414 
037SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,6821,682 
 TOTAL PROCUREMENT OF W&TCV, ARMY1,471,4381,729,549 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
001CTG, 5.56MM, ALL TYPES34,94334,943 
002CTG, 7.62MM, ALL TYPES12,41812,418 
003CTG, HANDGUN, ALL TYPES9,6559,655 
004CTG, .50 CAL, ALL TYPES29,30429,304 
006CTG, 25MM, ALL TYPES8,1818,181 
007CTG, 30MM, ALL TYPES52,66752,667 
008CTG, 40MM, ALL TYPES40,90440,904 
MORTAR AMMUNITION 
00960MM MORTAR, ALL TYPES41,74241,742 
01081MM MORTAR, ALL TYPES42,43342,433 
011120MM MORTAR, ALL TYPES39,36539,365 
TANK AMMUNITION 
012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES101,900101,900 
ARTILLERY AMMUNITION 
013ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES37,45537,455 
014ARTILLERY PROJECTILE, 155MM, ALL TYPES47,02347,023 
015PROJ 155MM EXTENDED RANGE M98235,67235,672 
016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL94,01074,010 
 Precision Guided Kits Schedule Delay[–20,000] 
ROCKETS 
019SHOULDER LAUNCHED MUNITIONS, ALL TYPES945945 
020ROCKET, HYDRA 70, ALL TYPES27,28627,286 
OTHER AMMUNITION 
021DEMOLITION MUNITIONS, ALL TYPES22,89922,899 
022GRENADES, ALL TYPES22,75122,751 
023SIGNALS, ALL TYPES7,0827,082 
024SIMULATORS, ALL TYPES11,63811,638 
MISCELLANEOUS 
025AMMO COMPONENTS, ALL TYPES3,5943,594 
027CAD/PAD ALL TYPES5,4305,430 
028ITEMS LESS THAN $5 MILLION (AMMO)8,3378,337 
029AMMUNITION PECULIAR EQUIPMENT14,90614,906 
030FIRST DESTINATION TRANSPORTATION (AMMO)14,34914,349 
031CLOSEOUT LIABILITIES111111 
PRODUCTION BASE SUPPORT 
032PROVISION OF INDUSTRIAL FACILITIES148,092148,092 
033CONVENTIONAL MUNITIONS DEMILITARIZATION113,881113,881 
034ARMS INITIATIVE2,5042,504 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY1,031,4771,011,477 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
001TACTICAL TRAILERS/DOLLY SETS7,9877,987 
002SEMITRAILERS, FLATBED:160160 
004JOINT LIGHT TACTICAL VEHICLE164,615164,615 
005FAMILY OF MEDIUM TACTICAL VEH (FMTV)50,000 
 Additional FMTVs – Industrial Base initiative[50,000] 
006FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP8,4158,415 
007FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)28,42578,425 
 Additional HEMTT ESP Vehicles-Industrial Base initiative[50,000] 
008PLS ESP89,26389,263 
013TACTICAL WHEELED VEHICLE PROTECTION KITS38,22638,226 
014MODIFICATION OF IN SVC EQUIP91,17383,173 
 Early to need[–8,000] 
015MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS14,73114,731 
NON-TACTICAL VEHICLES 
016HEAVY ARMORED SEDAN175175 
017PASSENGER CARRYING VEHICLES1,3381,338 
018NONTACTICAL VEHICLES, OTHER11,10111,101 
COMM—JOINT COMMUNICATIONS 
019WIN-T—GROUND FORCES TACTICAL NETWORK763,087638,087 
 Point of Presence (POP) and Soldier Network Extension (SNE) delay[–125,000] 
020SIGNAL MODERNIZATION PROGRAM21,15721,157 
021JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY7,9157,915 
022JCSE EQUIPMENT (USREDCOM)5,4405,440 
COMM—SATELLITE COMMUNICATIONS 
023DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS118,085118,085 
024TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS13,99913,999 
025SHF TERM6,4946,494 
026NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)1,6351,635 
027SMART-T (SPACE)13,55413,554 
028GLOBAL BRDCST SVC—GBS18,89918,899 
029MOD OF IN-SVC EQUIP (TAC SAT)2,8492,849 
030ENROUTE MISSION COMMAND (EMC)100,000100,000 
COMM—COMBAT COMMUNICATIONS 
033JOINT TACTICAL RADIO SYSTEM175,711125,711 
 Unobligated balances[–50,000] 
034MID-TIER NETWORKING VEHICULAR RADIO (MNVR)9,6924,692 
 Unobligated balances[–5,000] 
035RADIO TERMINAL SET, MIDS LVT(2)17,13617,136 
037AMC CRITICAL ITEMS—OPA222,09922,099 
038TRACTOR DESK3,7243,724 
039SPIDER APLA REMOTE CONTROL UNIT969969 
040SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS294294 
041TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM24,35424,354 
042UNIFIED COMMAND SUITE17,44517,445 
043RADIO, IMPROVED HF (COTS) FAMILY1,0281,028 
044FAMILY OF MED COMM FOR COMBAT CASUALTY CARE22,61422,614 
COMM—INTELLIGENCE COMM 
046CI AUTOMATION ARCHITECTURE1,5191,519 
047ARMY CA/MISO GPF EQUIPMENT12,47812,478 
INFORMATION SECURITY 
050INFORMATION SYSTEM SECURITY PROGRAM-ISSP2,1132,113 
051COMMUNICATIONS SECURITY (COMSEC)69,64669,646 
COMM—LONG HAUL COMMUNICATIONS 
052BASE SUPPORT COMMUNICATIONS28,91328,913 
COMM—BASE COMMUNICATIONS 
053INFORMATION SYSTEMS97,09197,091 
054DEFENSE MESSAGE SYSTEM (DMS)246246 
055EMERGENCY MANAGEMENT MODERNIZATION PROGRAM5,3625,362 
056INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM79,96579,965 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
060JTT/CIBS-M870870 
061PROPHET GROUND55,89655,896 
063DCGS-A (MIP)128,207128,207 
064JOINT TACTICAL GROUND STATION (JTAGS)5,2865,286 
065TROJAN (MIP)12,61412,614 
066MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)3,9013,901 
067CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,3927,392 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
068LIGHTWEIGHT COUNTER MORTAR RADAR24,82824,828 
070AIR VIGILANCE (AV)7,0007,000 
072COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2851,285 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
075SENTINEL MODS44,30544,305 
076NIGHT VISION DEVICES160,901160,901 
078SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF18,52018,520 
080INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS68,29668,296 
081FAMILY OF WEAPON SIGHTS (FWS)49,20534,205 
 Early to need[–15,000] 
082ARTILLERY ACCURACY EQUIP4,8964,896 
083PROFILER3,1153,115 
084MOD OF IN-SVC EQUIP (FIREFINDER RADARS)4,1864,186 
085JOINT BATTLE COMMAND—PLATFORM (JBC-P)97,89287,892 
 Schedule delay[–10,000] 
086JOINT EFFECTS TARGETING SYSTEM (JETS)27,45027,450 
087MOD OF IN-SVC EQUIP (LLDR)14,08514,085 
088MORTAR FIRE CONTROL SYSTEM29,04029,040 
089COUNTERFIRE RADARS209,050159,050 
 Excessive LRIP/concurrency costs[–50,000] 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
092FIRE SUPPORT C2 FAMILY13,82313,823 
095AIR & MSL DEFENSE PLANNING & CONTROL SYS27,37427,374 
097LIFE CYCLE SOFTWARE SUPPORT (LCSS)2,5082,508 
099NETWORK MANAGEMENT INITIALIZATION AND SERVICE21,52421,524 
100MANEUVER CONTROL SYSTEM (MCS)95,45595,455 
101GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)118,600118,600 
102INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP32,97032,970 
104RECONNAISSANCE AND SURVEYING INSTRUMENT SET10,11310,113 
ELECT EQUIP—AUTOMATION 
105ARMY TRAINING MODERNIZATION9,0159,015 
106AUTOMATED DATA PROCESSING EQUIP155,223152,282 
 Reduce IT procurement[–2,941] 
107GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM16,58116,581 
108HIGH PERF COMPUTING MOD PGM (HPCMP)65,25265,252 
110RESERVE COMPONENT AUTOMATION SYS (RCAS)17,63117,631 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
112ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)5,4375,437 
ELECT EQUIP—SUPPORT 
113PRODUCTION BASE SUPPORT (C-E)426426 
CLASSIFIED PROGRAMS 
114ACLASSIFIED PROGRAMS3,7073,707 
CHEMICAL DEFENSIVE EQUIPMENT 
115FAMILY OF NON-LETHAL EQUIPMENT (FNLE)937937 
116BASE DEFENSE SYSTEMS (BDS)1,9301,930 
117CBRN DEFENSE17,46817,468 
BRIDGING EQUIPMENT 
119TACTICAL BRIDGE, FLOAT-RIBBON5,4425,442 
120COMMON BRIDGE TRANSPORTER (CBT) RECAP11,01311,013 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
121GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)37,64933,249 
 Early to need[–4,400] 
122HUSKY MOUNTED DETECTION SYSTEM (HMDS)18,54518,545 
123ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,7014,701 
124EOD ROBOTICS SYSTEMS RECAPITALIZATION6,3466,346 
125EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)15,85615,856 
126REMOTE DEMOLITION SYSTEMS4,4854,485 
127< $5M, COUNTERMINE EQUIPMENT4,9384,938 
COMBAT SERVICE SUPPORT EQUIPMENT 
128HEATERS AND ECU'S9,2359,235 
130SOLDIER ENHANCEMENT1,6771,677 
131PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)16,72816,728 
132GROUND SOLDIER SYSTEM84,76184,761 
134FIELD FEEDING EQUIPMENT15,17915,179 
135CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM28,19428,194 
137FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS41,96741,967 
138ITEMS LESS THAN $5M (ENG SPT)20,09020,090 
PETROLEUM EQUIPMENT 
139QUALITY SURVEILLANCE EQUIPMENT1,4351,435 
140DISTRIBUTION SYSTEMS, PETROLEUM & WATER40,69240,692 
MEDICAL EQUIPMENT 
141COMBAT SUPPORT MEDICAL46,95746,957 
MAINTENANCE EQUIPMENT 
142MOBILE MAINTENANCE EQUIPMENT SYSTEMS23,75823,758 
143ITEMS LESS THAN $5.0M (MAINT EQ)2,7892,789 
CONSTRUCTION EQUIPMENT 
144GRADER, ROAD MTZD, HVY, 6X4 (CCE)5,8275,827 
145SCRAPERS, EARTHMOVING14,92614,926 
147COMPACTOR4,3484,348 
148HYDRAULIC EXCAVATOR4,9384,938 
149TRACTOR, FULL TRACKED34,07134,071 
150ALL TERRAIN CRANES4,9384,938 
151PLANT, ASPHALT MIXING667667 
153ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP14,92414,924 
154CONST EQUIP ESP15,93315,933 
155ITEMS LESS THAN $5.0M (CONST EQUIP)6,7496,749 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
156ARMY WATERCRAFT ESP10,50910,509 
157ITEMS LESS THAN $5.0M (FLOAT/RAIL)2,1662,166 
GENERATORS 
158GENERATORS AND ASSOCIATED EQUIP115,190105,190 
 Cost savings from new contract[–10,000] 
MATERIAL HANDLING EQUIPMENT 
160FAMILY OF FORKLIFTS14,32714,327 
TRAINING EQUIPMENT 
161COMBAT TRAINING CENTERS SUPPORT65,06265,062 
162TRAINING DEVICES, NONSYSTEM101,295101,295 
163CLOSE COMBAT TACTICAL TRAINER13,40613,406 
164AVIATION COMBINED ARMS TACTICAL TRAINER14,44014,440 
165GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING10,16510,165 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
166CALIBRATION SETS EQUIPMENT5,7265,726 
167INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)37,48237,482 
168TEST EQUIPMENT MODERNIZATION (TEMOD)16,06116,061 
OTHER SUPPORT EQUIPMENT 
170RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT2,3802,380 
171PHYSICAL SECURITY SYSTEMS (OPA3)30,68630,686 
172BASE LEVEL COMMON EQUIPMENT1,0081,008 
173MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)98,55983,559 
 Early to need—watercraft C4ISR[–15,000] 
174PRODUCTION BASE SUPPORT (OTH)1,6971,697 
175SPECIAL EQUIPMENT FOR USER TESTING25,39425,394 
176AMC CRITICAL ITEMS OPA312,97512,975 
OPA2 
180INITIAL SPARES—C&E50,03250,032 
 TOTAL OTHER PROCUREMENT, ARMY4,893,6344,698,293 
 
JOINT IMPR EXPLOSIVE DEV DEFEAT FUND 
STAFF AND INFRASTRUCTURE 
004OPERATIONS115,0580 
 Transfer of JIEDDO to Overseas Contingency Operations[–65,463] 
 Unjustified request[–49,595] 
 TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND115,058<bold>0</bold> 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
001EA–18G43,547493,547 
 Additional EA–18G aircraft[450,000] 
005JOINT STRIKE FIGHTER CV610,652610,652 
006 ADVANCE PROCUREMENT (CY)29,40029,400 
007JSF STOVL1,200,4101,200,410 
008 ADVANCE PROCUREMENT (CY)143,885143,885 
009V–22 (MEDIUM LIFT)1,487,0001,487,000 
010 ADVANCE PROCUREMENT (CY)45,92045,920 
011H–1 UPGRADES (UH–1Y/AH–1Z)778,757778,757 
012 ADVANCE PROCUREMENT (CY)80,92675,626 
 Advance procurement efficiencies[–5,300] 
013MH–60S (MYP)210,209210,209 
015MH–60R (MYP)933,882878,882 
 CVN 73 Refueling and Complex Overhaul (RCOH)[–53,400] 
 Shutdown funding ahead of need[–1,600] 
016 ADVANCE PROCUREMENT (CY)106,686106,686 
017P–8A POSEIDON2,003,3271,985,927 
 Anticipated unit price savings[–11,300] 
 Unjustified growth--production engineering support[–6,100] 
018 ADVANCE PROCUREMENT (CY)48,45748,457 
019E–2D ADV HAWKEYE819,870819,870 
020 ADVANCE PROCUREMENT (CY)225,765225,765 
OTHER AIRCRAFT 
023KC–130J92,29092,290 
026 ADVANCE PROCUREMENT (CY)37,44537,445 
027MQ–8 UAV40,66340,663 
MODIFICATION OF AIRCRAFT 
029EA–6 SERIES10,99310,993 
030AEA SYSTEMS34,76834,768 
031AV–8 SERIES65,47265,472 
032ADVERSARY8,4188,418 
033F–18 SERIES679,177679,177 
034H–46 SERIES480480 
036H–53 SERIES38,15938,159 
037SH–60 SERIES108,850108,850 
038H–1 SERIES45,03345,033 
039EP–3 SERIES32,89032,890 
040P–3 SERIES2,8232,823 
041E–2 SERIES21,20821,208 
042TRAINER A/C SERIES12,60812,608 
044C–130 SERIES40,37840,378 
045FEWSG640640 
046CARGO/TRANSPORT A/C SERIES4,6354,635 
047E–6 SERIES212,876212,876 
048EXECUTIVE HELICOPTERS SERIES71,32871,328 
049SPECIAL PROJECT AIRCRAFT21,31721,317 
050T–45 SERIES90,05290,052 
051POWER PLANT CHANGES19,09419,094 
052JPATS SERIES1,0851,085 
054COMMON ECM EQUIPMENT155,644155,644 
055COMMON AVIONICS CHANGES157,531157,531 
056COMMON DEFENSIVE WEAPON SYSTEM1,9581,958 
057ID SYSTEMS38,88038,880 
058P–8 SERIES29,79729,797 
059MAGTF EW FOR AVIATION14,77014,770 
060MQ–8 SERIES8,7418,741 
061RQ–7 SERIES2,5422,542 
062V–22 (TILT/ROTOR ACFT) OSPREY135,584135,584 
063F–35 STOVL SERIES285,968285,968 
064F–35 CV SERIES20,50220,502 
AIRCRAFT SPARES AND REPAIR PARTS 
065SPARES AND REPAIR PARTS1,229,6511,107,506 
 Reduce rate of growth in replenishment spares[–122,145] 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
066COMMON GROUND EQUIPMENT418,355398,488 
 Unobligated balances[–19,867] 
067AIRCRAFT INDUSTRIAL FACILITIES23,84323,843 
068WAR CONSUMABLES15,93915,939 
069OTHER PRODUCTION CHARGES5,6305,630 
070SPECIAL SUPPORT EQUIPMENT65,83965,839 
071FIRST DESTINATION TRANSPORTATION1,7681,768 
 TOTAL AIRCRAFT PROCUREMENT, NAVY13,074,31713,304,605 
 
WEAPONS PROCUREMENT, NAVY 
MODIFICATION OF MISSILES 
001TRIDENT II MODS1,190,4551,185,455 
 Guidance hardware cost growth[–5,000] 
SUPPORT EQUIPMENT & FACILITIES 
002MISSILE INDUSTRIAL FACILITIES5,6715,671 
STRATEGIC MISSILES 
003TOMAHAWK194,258276,258 
 Minimum sustaining rate increase[82,000] 
TACTICAL MISSILES 
004AMRAAM32,16522,165 
 Program decrease[–10,000] 
005SIDEWINDER73,92871,948 
 Block II AUR cost growth[–1,980] 
006JSOW130,759128,200 
 AUR cost growth[–2,559] 
007STANDARD MISSILE445,836444,836 
 Installation, checkout, and training growth[–1,000] 
008RAM80,79280,792 
011STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)1,8101,810 
012AERIAL TARGETS48,04648,046 
013OTHER MISSILE SUPPORT3,2953,295 
MODIFICATION OF MISSILES 
014ESSM119,434119,434 
015HARM MODS111,739106,489 
 AUR kit cost growth[–3,250] 
 Tooling and test equipment growth[–2,000] 
SUPPORT EQUIPMENT & FACILITIES 
016WEAPONS INDUSTRIAL FACILITIES2,5312,531 
017FLEET SATELLITE COMM FOLLOW-ON208,700206,700 
 Excess to need[–2,000] 
ORDNANCE SUPPORT EQUIPMENT 
018ORDNANCE SUPPORT EQUIPMENT73,21173,211 
TORPEDOES AND RELATED EQUIP 
019SSTD6,5626,562 
020MK–48 TORPEDO14,15314,153 
021ASW TARGETS2,5152,515 
MOD OF TORPEDOES AND RELATED EQUIP 
022MK–54 TORPEDO MODS98,92898,928 
023MK–48 TORPEDO ADCAP MODS46,89346,893 
024QUICKSTRIKE MINE6,9666,966 
SUPPORT EQUIPMENT 
025TORPEDO SUPPORT EQUIPMENT52,67052,670 
026ASW RANGE SUPPORT3,7953,795 
DESTINATION TRANSPORTATION 
027FIRST DESTINATION TRANSPORTATION3,6923,692 
GUNS AND GUN MOUNTS 
028SMALL ARMS AND WEAPONS13,24013,240 
MODIFICATION OF GUNS AND GUN MOUNTS 
029CIWS MODS75,10875,108 
030COAST GUARD WEAPONS18,94818,948 
031GUN MOUNT MODS62,65162,651 
033AIRBORNE MINE NEUTRALIZATION SYSTEMS15,00615,006 
SPARES AND REPAIR PARTS 
035SPARES AND REPAIR PARTS74,18874,188 
 TOTAL WEAPONS PROCUREMENT, NAVY3,217,9453,272,156 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS107,069107,069 
002AIRBORNE ROCKETS, ALL TYPES70,39670,396 
003MACHINE GUN AMMUNITION20,28420,284 
004PRACTICE BOMBS26,70126,701 
005CARTRIDGES & CART ACTUATED DEVICES53,86653,866 
006AIR EXPENDABLE COUNTERMEASURES59,29459,294 
007JATOS2,7662,766 
008LRLAP 6" LONG RANGE ATTACK PROJECTILE113,092113,092 
0095 INCH/54 GUN AMMUNITION35,70235,702 
010INTERMEDIATE CALIBER GUN AMMUNITION36,47526,837 
 MK–296 57MM contract delay[–9,638] 
011OTHER SHIP GUN AMMUNITION43,90643,906 
012SMALL ARMS & LANDING PARTY AMMO51,53551,535 
013PYROTECHNIC AND DEMOLITION11,65211,652 
014AMMUNITION LESS THAN $5 MILLION4,4734,473 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION31,70831,708 
016LINEAR CHARGES, ALL TYPES692692 
01740 MM, ALL TYPES13,63013,630 
01860MM, ALL TYPES2,2612,261 
01981MM, ALL TYPES1,4961,496 
020120MM, ALL TYPES14,85514,855 
022GRENADES, ALL TYPES4,0004,000 
023ROCKETS, ALL TYPES16,85316,853 
024ARTILLERY, ALL TYPES14,77214,772 
026FUZE, ALL TYPES9,9729,972 
027NON LETHALS998998 
028AMMO MODERNIZATION12,31912,319 
029ITEMS LESS THAN $5 MILLION11,17811,178 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC771,945762,307 
 
SHIPBUILDING & CONVERSION, NAVY 
OTHER WARSHIPS 
001CARRIER REPLACEMENT PROGRAM1,300,0001,300,000 
002VIRGINIA CLASS SUBMARINE3,553,2543,553,254 
003 ADVANCE PROCUREMENT (CY)2,330,3252,330,325 
004CVN REFUELING OVERHAULS483,600 
 CVN 73 Refueling and Complex Overhaul (RCOH)[483,600] 
006DDG 1000419,532419,532 
007DDG–512,671,4152,671,415 
008 ADVANCE PROCUREMENT (CY)134,039134,039 
009LITTORAL COMBAT SHIP1,427,0491,427,049 
AMPHIBIOUS SHIPS 
010LPD–1712,565812,565 
 Incremental funding for LPD–28[800,000] 
014LHA REPLACEMENT ADVANCE PROCURMENT (CY)29,09329,093 
015JOINT HIGH SPEED VESSEL4,5900 
 Program closeout ahead of need[–4,590] 
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 
016MOORED TRAINING SHIP737,268737,268 
017 ADVANCE PROCUREMENT (CY)64,38864,388 
018OUTFITTING546,104521,104 
 Early to need[–25,000] 
019SHIP TO SHORE CONNECTOR123,233123,233 
020LCAC SLEP40,48540,485 
021COMPLETION OF PY SHIPBUILDING PROGRAMS1,007,2851,007,285 
 TOTAL SHIPBUILDING & CONVERSION, NAVY14,400,62515,654,635 
 
OTHER PROCUREMENT, NAVY 
SHIP PROPULSION EQUIPMENT 
001LM–2500 GAS TURBINE7,8227,822 
002ALLISON 501K GAS TURBINE2,1552,155 
003HYBRID ELECTRIC DRIVE (HED)22,70419,278 
 Excess installation funding[–1,926] 
 Modification funding ahead of need[–1,500] 
GENERATORS 
004SURFACE COMBATANT HM&E29,12026,664 
 Surface Combatant HM&E[–2,456] 
NAVIGATION EQUIPMENT 
005OTHER NAVIGATION EQUIPMENT45,43144,894 
 AN/WSN–9 procurement ahead of need[–537] 
PERISCOPES 
006SUB PERISCOPES & IMAGING EQUIP60,97057,221 
 Excess installation funding[–649] 
 Interim contractor support carryover[–3,100] 
OTHER SHIPBOARD EQUIPMENT 
007DDG MOD338,569338,569 
008FIREFIGHTING EQUIPMENT15,48615,486 
009COMMAND AND CONTROL SWITCHBOARD2,2192,219 
010LHA/LHD MIDLIFE17,92817,928 
011LCC 19/20 EXTENDED SERVICE LIFE PROGRAM22,02522,025 
012POLLUTION CONTROL EQUIPMENT12,60712,607 
013SUBMARINE SUPPORT EQUIPMENT16,49216,492 
014VIRGINIA CLASS SUPPORT EQUIPMENT74,12974,129 
015LCS CLASS SUPPORT EQUIPMENT36,20636,206 
016SUBMARINE BATTERIES37,35237,352 
017LPD CLASS SUPPORT EQUIPMENT49,09544,562 
 HM&E mechanical modifications ahead of need[–2,778] 
 SWAN CANES procurement ahead of need[–1,755] 
018ELECTRONIC DRY AIR2,9962,996 
019STRATEGIC PLATFORM SUPPORT EQUIP11,55811,558 
020DSSP EQUIPMENT5,5185,518 
022LCAC7,1587,158 
023UNDERWATER EOD PROGRAMS58,78353,783 
 MK–18 UUV retrofit kits and ancilliary equipment contract delay[–5,000] 
024ITEMS LESS THAN $5 MILLION68,74868,748 
025CHEMICAL WARFARE DETECTORS2,9372,937 
026SUBMARINE LIFE SUPPORT SYSTEM8,3858,385 
REACTOR PLANT EQUIPMENT 
027REACTOR POWER UNITS298,200 
 CVN 73 Refueling and Complex Overhaul (RCOH)[298,200] 
028REACTOR COMPONENTS288,822288,822 
OCEAN ENGINEERING 
029DIVING AND SALVAGE EQUIPMENT10,57210,572 
SMALL BOATS 
030STANDARD BOATS129,784126,445 
 7M RIB contract delay[–772] 
 Large force protection boat contract delay[–791] 
 Medium workboat contract delay[–1,776] 
TRAINING EQUIPMENT 
031OTHER SHIPS TRAINING EQUIPMENT17,15217,152 
PRODUCTION FACILITIES EQUIPMENT 
032OPERATING FORCES IPE39,40939,409 
OTHER SHIP SUPPORT 
033NUCLEAR ALTERATIONS118,129118,129 
034LCS COMMON MISSION MODULES EQUIPMENT37,41333,817 
 MPCE cost growth[–1,026] 
 SUW support and shipping container cost growth[–2,570] 
035LCS MCM MISSION MODULES15,27015,270 
036LCS ASW MISSION MODULES2,7292,729 
037LCS SUW MISSION MODULES44,20839,697 
 Gun module cost growth[–3,080] 
 Maritime security module cost growth[–1,431] 
038REMOTE MINEHUNTING SYSTEM (RMS)42,27642,276 
SHIP SONARS 
040SPQ–9B RADAR28,00728,007 
041AN/SQQ–89 SURF ASW COMBAT SYSTEM79,80279,802 
042SSN ACOUSTICS165,655165,655 
043UNDERSEA WARFARE SUPPORT EQUIPMENT9,4879,487 
044SONAR SWITCHES AND TRANSDUCERS11,62111,621 
ASW ELECTRONIC EQUIPMENT 
046SUBMARINE ACOUSTIC WARFARE SYSTEM24,22124,221 
047SSTD12,05112,051 
048FIXED SURVEILLANCE SYSTEM170,831170,831 
049SURTASS9,6199,619 
050MARITIME PATROL AND RECONNSAISANCE FORCE14,39014,390 
ELECTRONIC WARFARE EQUIPMENT 
051AN/SLQ–32214,582214,582 
RECONNAISSANCE EQUIPMENT 
052SHIPBOARD IW EXPLOIT124,862124,862 
053AUTOMATED IDENTIFICATION SYSTEM (AIS)164164 
SUBMARINE SURVEILLANCE EQUIPMENT 
054SUBMARINE SUPPORT EQUIPMENT PROG45,36245,362 
OTHER SHIP ELECTRONIC EQUIPMENT 
055COOPERATIVE ENGAGEMENT CAPABILITY33,93933,939 
056TRUSTED INFORMATION SYSTEM (TIS)324324 
057NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)18,19218,192 
058ATDLS16,76816,768 
059NAVY COMMAND AND CONTROL SYSTEM (NCCS)5,2195,219 
060MINESWEEPING SYSTEM REPLACEMENT42,10841,499 
 AN/SQQ–32 integration cost growth[–609] 
062NAVSTAR GPS RECEIVERS (SPACE)15,23215,232 
063AMERICAN FORCES RADIO AND TV SERVICE4,5244,524 
064STRATEGIC PLATFORM SUPPORT EQUIP6,3826,382 
TRAINING EQUIPMENT 
065OTHER TRAINING EQUIPMENT46,12244,058 
 BFTT installation kit cost growth[–2,064] 
AVIATION ELECTRONIC EQUIPMENT 
066MATCALS16,99916,999 
067SHIPBOARD AIR TRAFFIC CONTROL9,3669,366 
068AUTOMATIC CARRIER LANDING SYSTEM21,35721,357 
069NATIONAL AIR SPACE SYSTEM26,63926,639 
070FLEET AIR TRAFFIC CONTROL SYSTEMS9,2149,214 
071LANDING SYSTEMS13,90213,902 
072ID SYSTEMS34,90134,901 
073NAVAL MISSION PLANNING SYSTEMS13,95013,950 
OTHER SHORE ELECTRONIC EQUIPMENT 
074DEPLOYABLE JOINT COMMAND & CONTROL1,2051,205 
075MARITIME INTEGRATED BROADCAST SYSTEM3,4473,447 
076TACTICAL/MOBILE C4I SYSTEMS16,76616,766 
077DCGS-N23,64923,649 
078CANES357,589357,589 
079RADIAC8,3438,343 
080CANES-INTELL65,01565,015 
081GPETE6,2846,284 
082INTEG COMBAT SYSTEM TEST FACILITY4,0164,016 
083EMI CONTROL INSTRUMENTATION4,1134,113 
084ITEMS LESS THAN $5 MILLION45,05345,053 
SHIPBOARD COMMUNICATIONS 
085SHIPBOARD TACTICAL COMMUNICATIONS14,41014,410 
086SHIP COMMUNICATIONS AUTOMATION20,83020,830 
088COMMUNICATIONS ITEMS UNDER $5M14,14514,145 
SUBMARINE COMMUNICATIONS 
089SUBMARINE BROADCAST SUPPORT11,05711,057 
090SUBMARINE COMMUNICATION EQUIPMENT67,85267,852 
SATELLITE COMMUNICATIONS 
091SATELLITE COMMUNICATIONS SYSTEMS13,21813,218 
092NAVY MULTIBAND TERMINAL (NMT)272,076272,076 
SHORE COMMUNICATIONS 
093JCS COMMUNICATIONS EQUIPMENT4,3694,369 
094ELECTRICAL POWER SYSTEMS1,4021,402 
CRYPTOGRAPHIC EQUIPMENT 
095INFO SYSTEMS SECURITY PROGRAM (ISSP)110,766110,766 
096MIO INTEL EXPLOITATION TEAM979979 
CRYPTOLOGIC EQUIPMENT 
097CRYPTOLOGIC COMMUNICATIONS EQUIP11,50211,502 
OTHER ELECTRONIC SUPPORT 
098COAST GUARD EQUIPMENT2,9672,967 
SONOBUOYS 
100SONOBUOYS—ALL TYPES182,946182,946 
AIRCRAFT SUPPORT EQUIPMENT 
101WEAPONS RANGE SUPPORT EQUIPMENT47,94447,944 
103AIRCRAFT SUPPORT EQUIPMENT76,68376,683 
106METEOROLOGICAL EQUIPMENT12,57512,875 
 CVN 73 Refueling and Complex Overhaul (RCOH)[300] 
107DCRS/DPL1,4151,415 
109AIRBORNE MINE COUNTERMEASURES23,15223,152 
114AVIATION SUPPORT EQUIPMENT52,55552,555 
SHIP GUN SYSTEM EQUIPMENT 
115SHIP GUN SYSTEMS EQUIPMENT5,5725,572 
SHIP MISSILE SYSTEMS EQUIPMENT 
118SHIP MISSILE SUPPORT EQUIPMENT165,769165,769 
123TOMAHAWK SUPPORT EQUIPMENT61,46261,462 
FBM SUPPORT EQUIPMENT 
126STRATEGIC MISSILE SYSTEMS EQUIP229,832229,832 
ASW SUPPORT EQUIPMENT 
127SSN COMBAT CONTROL SYSTEMS66,02060,804 
 688 TI04 installation cost growth[–5,216] 
128ASW SUPPORT EQUIPMENT7,5597,559 
OTHER ORDNANCE SUPPORT EQUIPMENT 
132EXPLOSIVE ORDNANCE DISPOSAL EQUIP20,61920,619 
133ITEMS LESS THAN $5 MILLION11,25111,251 
OTHER EXPENDABLE ORDNANCE 
137TRAINING DEVICE MODS84,08084,080 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
138PASSENGER CARRYING VEHICLES2,2822,282 
139GENERAL PURPOSE TRUCKS547547 
140CONSTRUCTION & MAINTENANCE EQUIP8,9498,949 
141FIRE FIGHTING EQUIPMENT14,62114,621 
142TACTICAL VEHICLES957957 
143AMPHIBIOUS EQUIPMENT8,1878,187 
144POLLUTION CONTROL EQUIPMENT2,9422,942 
145ITEMS UNDER $5 MILLION17,59216,143 
 Emergency response truck cost growth[–1,449] 
146PHYSICAL SECURITY VEHICLES1,1771,177 
SUPPLY SUPPORT EQUIPMENT 
147MATERIALS HANDLING EQUIPMENT10,93710,937 
148OTHER SUPPLY SUPPORT EQUIPMENT10,37410,374 
149FIRST DESTINATION TRANSPORTATION5,6685,668 
150SPECIAL PURPOSE SUPPLY SYSTEMS90,92190,921 
TRAINING DEVICES 
151TRAINING SUPPORT EQUIPMENT22,04622,046 
COMMAND SUPPORT EQUIPMENT 
152COMMAND SUPPORT EQUIPMENT24,20824,208 
153EDUCATION SUPPORT EQUIPMENT874874 
154MEDICAL SUPPORT EQUIPMENT2,6342,634 
156NAVAL MIP SUPPORT EQUIPMENT3,5733,573 
157OPERATING FORCES SUPPORT EQUIPMENT3,9973,997 
158C4ISR EQUIPMENT9,6389,638 
159ENVIRONMENTAL SUPPORT EQUIPMENT21,00121,001 
160PHYSICAL SECURITY EQUIPMENT94,95794,957 
161ENTERPRISE INFORMATION TECHNOLOGY87,21487,214 
OTHER 
164NEXT GENERATION ENTERPRISE SERVICE116,165116,165 
CLASSIFIED PROGRAMS 
164ACLASSIFIED PROGRAMS10,84710,847 
SPARES AND REPAIR PARTS 
165SPARES AND REPAIR PARTS325,084325,084 
 TOTAL OTHER PROCUREMENT, NAVY5,975,8286,233,843 
 
PROCUREMENT, MARINE CORPS 
TRACKED COMBAT VEHICLES 
001AAV7A1 PIP16,75616,756 
002LAV PIP77,73677,736 
ARTILLERY AND OTHER WEAPONS 
003EXPEDITIONARY FIRE SUPPORT SYSTEM5,742642 
 Per Marine Corps excess to need[–5,100] 
004155MM LIGHTWEIGHT TOWED HOWITZER4,5324,532 
005HIGH MOBILITY ARTILLERY ROCKET SYSTEM19,47419,474 
006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION7,2507,250 
OTHER SUPPORT 
007MODIFICATION KITS21,90921,909 
008WEAPONS ENHANCEMENT PROGRAM3,2083,208 
GUIDED MISSILES 
009GROUND BASED AIR DEFENSE31,43931,439 
010JAVELIN343343 
011FOLLOW ON TO SMAW4,9954,995 
012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)1,5891,589 
OTHER SUPPORT 
013MODIFICATION KITS5,1345,134 
COMMAND AND CONTROL SYSTEMS 
014UNIT OPERATIONS CENTER9,1789,178 
015COMMON AVIATION COMMAND AND CONTROL SYSTEM (C12,27212,272 
REPAIR AND TEST EQUIPMENT 
016REPAIR AND TEST EQUIPMENT30,59130,591 
OTHER SUPPORT (TEL) 
017COMBAT SUPPORT SYSTEM2,3852,385 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
019ITEMS UNDER $5 MILLION (COMM & ELEC)4,2054,205 
020AIR OPERATIONS C2 SYSTEMS8,0028,002 
RADAR + EQUIPMENT (NON-TEL) 
021RADAR SYSTEMS19,59519,375 
 Sustainment—unjustified growth[–220] 
022GROUND/AIR TASK ORIENTED RADAR (G/ATOR)89,23089,230 
023RQ–21 UAS70,56570,565 
INTELL/COMM EQUIPMENT (NON-TEL) 
024FIRE SUPPORT SYSTEM11,86011,860 
025INTELLIGENCE SUPPORT EQUIPMENT44,34042,550 
 Unjustified program growth[–1,790] 
028RQ–11 UAV2,7372,737 
030DCGS-MC20,62020,620 
OTHER COMM/ELEC EQUIPMENT (NON-TEL) 
031NIGHT VISION EQUIPMENT9,7989,798 
OTHER SUPPORT (NON-TEL) 
032NEXT GENERATION ENTERPRISE NETWORK (NGEN)2,0732,073 
033COMMON COMPUTER RESOURCES33,57033,570 
034COMMAND POST SYSTEMS38,18638,186 
035RADIO SYSTEMS64,49464,494 
036COMM SWITCHING & CONTROL SYSTEMS72,95664,325 
 Unjustified program growth [–8,631] 
037COMM & ELEC INFRASTRUCTURE SUPPORT43,31743,317 
CLASSIFIED PROGRAMS 
037ACLASSIFIED PROGRAMS2,4982,498 
ADMINISTRATIVE VEHICLES 
038COMMERCIAL PASSENGER VEHICLES332332 
039COMMERCIAL CARGO VEHICLES11,03511,035 
TACTICAL VEHICLES 
0405/4T TRUCK HMMWV (MYP)57,25537,255 
 Early to need[–20,000] 
041MOTOR TRANSPORT MODIFICATIONS938938 
044JOINT LIGHT TACTICAL VEHICLE7,5007,500 
045FAMILY OF TACTICAL TRAILERS10,17910,179 
OTHER SUPPORT 
046ITEMS LESS THAN $5 MILLION11,02311,023 
ENGINEER AND OTHER EQUIPMENT 
047ENVIRONMENTAL CONTROL EQUIP ASSORT994994 
048BULK LIQUID EQUIPMENT1,2561,256 
049TACTICAL FUEL SYSTEMS3,7503,750 
050POWER EQUIPMENT ASSORTED8,9858,985 
051AMPHIBIOUS SUPPORT EQUIPMENT4,4184,418 
052EOD SYSTEMS6,5286,528 
MATERIALS HANDLING EQUIPMENT 
053PHYSICAL SECURITY EQUIPMENT26,51026,510 
054GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)1,9101,910 
055MATERIAL HANDLING EQUIP8,8078,807 
056FIRST DESTINATION TRANSPORTATION128128 
GENERAL PROPERTY 
058TRAINING DEVICES3,4123,412 
059CONTAINER FAMILY1,6621,662 
060FAMILY OF CONSTRUCTION EQUIPMENT3,6693,669 
OTHER SUPPORT 
062ITEMS LESS THAN $5 MILLION4,2724,272 
SPARES AND REPAIR PARTS 
063SPARES AND REPAIR PARTS16,21016,210 
 TOTAL PROCUREMENT, MARINE CORPS983,352947,611 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
TACTICAL FORCES 
001F–353,553,0463,553,046 
002 ADVANCE PROCUREMENT (CY)291,880291,880 
TACTICAL AIRLIFT 
003KC–46A TANKER1,582,6851,582,685 
OTHER AIRLIFT 
004C–130J482,396482,396 
005 ADVANCE PROCUREMENT (CY)140,000140,000 
006HC–130J332,024332,024 
007 ADVANCE PROCUREMENT (CY)50,00050,000 
008MC–130J190,971190,971 
009 ADVANCE PROCUREMENT (CY)80,00080,000 
MISSION SUPPORT AIRCRAFT 
012CIVIL AIR PATROL A/C2,5622,562 
OTHER AIRCRAFT 
013TARGET DRONES98,57698,576 
016RQ–454,47544,475 
 MPRTIP Sensor Trainer reduction[–10,000] 
017AC–130J11 
018MQ–9240,218338,218 
 Program increase[120,000] 
 Use available prior year funds for FY 15 requirements[–22,000] 
STRATEGIC AIRCRAFT 
020B–2A23,86523,865 
021B–1B140,252140,252 
022B–52180,148180,148 
023LARGE AIRCRAFT INFRARED COUNTERMEASURES13,15913,159 
TACTICAL AIRCRAFT 
025F–15387,314387,314 
026F–1612,33612,336 
027F–22A180,207180,207 
028F–35 MODIFICATIONS187,646187,646 
029 ADVANCE PROCUREMENT (CY)28,50028,500 
AIRLIFT AIRCRAFT 
030C–514,73114,731 
031C–5M331,466281,466 
 Program execution delay[–50,000] 
033C–17A127,494127,494 
034C–21264264 
035C–32A8,7678,767 
036C–37A18,45718,457 
TRAINER AIRCRAFT 
038GLIDER MODS132132 
039T–614,48614,486 
040T–17,6507,650 
041T–3834,84534,845 
044KC–10A (ATCA)34,31334,313 
045C–121,9601,960 
048VC–25A MOD1,0721,072 
049C–407,2927,292 
050C–13035,869124,269 
 C–130 8–Bladed Propeller upgrade[30,000] 
 C–130 AMP[35,800] 
 T–56 3.5 Engine Mod[22,600] 
051C–130J MODS7,9197,919 
052C–13563,56863,568 
053COMPASS CALL MODS57,82857,828 
054RC–135152,746152,746 
055E–316,49116,491 
056E–422,34122,341 
058AIRBORNE WARNING AND CONTROL SYSTEM160,284160,284 
059FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS32,02632,026 
060H–18,2378,237 
061H–6060,11060,110 
062RQ–4 MODS21,35421,354 
063HC/MC–130 MODIFICATIONS1,9021,902 
064OTHER AIRCRAFT32,10632,106 
065MQ–1 MODS4,7554,755 
066MQ–9 MODS155,445155,445 
069CV–22 MODS74,87474,874 
069AEJECTION SEAT RELIABILITY IMPROVEMENT PROGRAM2,500 
 Initial aircraft installation[2,500] 
AIRCRAFT SPARES AND REPAIR PARTS 
070INITIAL SPARES/REPAIR PARTS466,562466,562 
COMMON SUPPORT EQUIPMENT 
071AIRCRAFT REPLACEMENT SUPPORT EQUIP22,47022,470 
POST PRODUCTION SUPPORT 
074B–2A44,79344,793 
075B–525,2495,249 
077C–17A20,11020,110 
078CV–22 POST PRODUCTION SUPPORT16,93116,931 
080C–1354,4144,414 
081F–151,1221,122 
082F–1610,99410,994 
083F–22A5,9295,929 
084OTHER AIRCRAFT2727 
INDUSTRIAL PREPAREDNESS 
085INDUSTRIAL RESPONSIVENESS21,36321,363 
WAR CONSUMABLES 
086WAR CONSUMABLES82,90682,906 
OTHER PRODUCTION CHARGES 
087OTHER PRODUCTION CHARGES1,007,2761,007,276 
CLASSIFIED PROGRAMS 
087ACLASSIFIED PROGRAMS69,38069,380 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE11,542,57111,671,471 
 
MISSILE PROCUREMENT, AIR FORCE 
MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 
001MISSILE REPLACEMENT EQ-BALLISTIC80,18780,187 
TACTICAL 
003JOINT AIR-SURFACE STANDOFF MISSILE337,438337,438 
004SIDEWINDER (AIM–9X)132,995132,995 
005AMRAAM329,600329,600 
006PREDATOR HELLFIRE MISSILE33,87833,878 
007SMALL DIAMETER BOMB70,57850,578 
 Delay in Milestone C and contract award[–20,000] 
INDUSTRIAL FACILITIES 
008INDUSTR'L PREPAREDNS/POL PREVENTION749749 
CLASS IV 
009MM III MODIFICATIONS28,47728,477 
010AGM–65D MAVERICK276276 
011AGM–88A HARM297297 
012AIR LAUNCH CRUISE MISSILE (ALCM)16,08316,083 
013SMALL DIAMETER BOMB6,9246,924 
MISSILE SPARES AND REPAIR PARTS 
014INITIAL SPARES/REPAIR PARTS87,36687,366 
SPACE PROGRAMS 
015ADVANCED EHF298,890298,890 
016WIDEBAND GAPFILLER SATELLITES(SPACE)38,97136,071 
 Unjustified growth[–2,900] 
017GPS III SPACE SEGMENT235,397235,397 
018 ADVANCE PROCUREMENT (CY)57,00057,000 
019SPACEBORNE EQUIP (COMSEC)16,20116,201 
020GLOBAL POSITIONING (SPACE)52,09052,090 
021DEF METEOROLOGICAL SAT PROG(SPACE)87,00087,000 
022EVOLVED EXPENDABLE LAUNCH VEH (INFRAST.)750,143715,143 
 Excess growth[–35,000] 
023EVOLVED EXPENDABLE LAUNCH VEH(SPACE)630,903630,903 
024SBIR HIGH (SPACE)450,884450,884 
SPECIAL PROGRAMS 
028SPECIAL UPDATE PROGRAMS60,17960,179 
CLASSIFIED PROGRAMS 
UNDISTRIBUTED 
028ACLASSIFIED PROGRAMS888,000888,000 
 TOTAL MISSILE PROCUREMENT, AIR FORCE4,690,5064,632,606 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS4,6964,696 
CARTRIDGES 
002CARTRIDGES133,271133,271 
BOMBS 
003PRACTICE BOMBS31,99831,998 
004GENERAL PURPOSE BOMBS148,614148,614 
005JOINT DIRECT ATTACK MUNITION101,400101,400 
OTHER ITEMS 
006CAD/PAD29,98929,989 
007EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,9256,925 
008SPARES AND REPAIR PARTS494494 
009MODIFICATIONS1,6101,610 
010ITEMS LESS THAN $5 MILLION4,2374,237 
FLARES 
011FLARES86,10186,101 
FUZES 
012FUZES103,417103,417 
SMALL ARMS 
013SMALL ARMS24,64824,648 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE677,400677,400 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
001PASSENGER CARRYING VEHICLES6,5286,528 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE7,6397,639 
003CAP VEHICLES961961 
004ITEMS LESS THAN $5 MILLION11,02711,027 
SPECIAL PURPOSE VEHICLES 
005SECURITY AND TACTICAL VEHICLES4,4474,447 
006ITEMS LESS THAN $5 MILLION693693 
FIRE FIGHTING EQUIPMENT 
007FIRE FIGHTING/CRASH RESCUE VEHICLES10,15210,152 
MATERIALS HANDLING EQUIPMENT 
008ITEMS LESS THAN $5 MILLION15,10815,108 
BASE MAINTENANCE SUPPORT 
009RUNWAY SNOW REMOV & CLEANING EQUIP10,21210,212 
010ITEMS LESS THAN $5 MILLION57,04957,049 
COMM SECURITY EQUIPMENT(COMSEC) 
011COMSEC EQUIPMENT106,182104,093 
 VACM modernization devices unit cost growth[–2,089] 
012MODIFICATIONS (COMSEC)1,3631,363 
INTELLIGENCE PROGRAMS 
013INTELLIGENCE TRAINING EQUIPMENT2,8322,832 
014INTELLIGENCE COMM EQUIPMENT32,32932,329 
016MISSION PLANNING SYSTEMS15,64915,649 
ELECTRONICS PROGRAMS 
017AIR TRAFFIC CONTROL & LANDING SYS42,20030,000 
 D-ILS program restructure funds early to need[–12,200] 
018NATIONAL AIRSPACE SYSTEM6,3336,333 
019BATTLE CONTROL SYSTEM—FIXED2,7082,708 
020THEATER AIR CONTROL SYS IMPROVEMENTS50,03350,033 
021WEATHER OBSERVATION FORECAST16,34816,348 
022STRATEGIC COMMAND AND CONTROL139,984139,984 
023CHEYENNE MOUNTAIN COMPLEX20,10120,101 
026INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,0609,060 
SPCL COMM-ELECTRONICS PROJECTS 
027GENERAL INFORMATION TECHNOLOGY39,10039,100 
028AF GLOBAL COMMAND & CONTROL SYS19,01019,010 
029MOBILITY COMMAND AND CONTROL11,46211,462 
030AIR FORCE PHYSICAL SECURITY SYSTEM37,42637,426 
031COMBAT TRAINING RANGES26,63426,634 
032MINIMUM ESSENTIAL EMERGENCY COMM N1,2891,289 
033C3 COUNTERMEASURES11,50811,508 
034GCSS-AF FOS3,6703,670 
035DEFENSE ENTERPRISE ACCOUNTING AND MGMT SYSTEM15,29815,298 
036THEATER BATTLE MGT C2 SYSTEM9,5659,565 
037AIR & SPACE OPERATIONS CTR-WPN SYS25,77225,772 
AIR FORCE COMMUNICATIONS 
038INFORMATION TRANSPORT SYSTEMS81,286112,586 
 Air Force requested program transfer from AFNET[31,300] 
039AFNET122,22890,928 
 Air Force requested program transfer to BITI[–31,300] 
041USCENTCOM16,34216,342 
SPACE PROGRAMS 
042FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS60,23060,230 
043SPACE BASED IR SENSOR PGM SPACE26,10026,100 
044NAVSTAR GPS SPACE2,0752,075 
045NUDET DETECTION SYS SPACE4,6564,656 
046AF SATELLITE CONTROL NETWORK SPACE54,63054,630 
047SPACELIFT RANGE SYSTEM SPACE69,71369,713 
048MILSATCOM SPACE41,35541,355 
049SPACE MODS SPACE31,72231,722 
050COUNTERSPACE SYSTEM61,60361,603 
ORGANIZATION AND BASE 
051TACTICAL C-E EQUIPMENT50,33550,335 
053RADIO EQUIPMENT14,84614,846 
054CCTV/AUDIOVISUAL EQUIPMENT3,6353,635 
055BASE COMM INFRASTRUCTURE79,60779,607 
MODIFICATIONS 
056COMM ELECT MODS105,398105,398 
PERSONAL SAFETY & RESCUE EQUIP 
057NIGHT VISION GOGGLES12,57712,577 
058ITEMS LESS THAN $5 MILLION31,20931,209 
DEPOT PLANT+MTRLS HANDLING EQ 
059MECHANIZED MATERIAL HANDLING EQUIP7,6707,670 
BASE SUPPORT EQUIPMENT 
060BASE PROCURED EQUIPMENT14,12514,125 
061CONTINGENCY OPERATIONS16,74416,744 
062PRODUCTIVITY CAPITAL INVESTMENT2,4952,495 
063MOBILITY EQUIPMENT10,57310,573 
064ITEMS LESS THAN $5 MILLION5,4625,462 
SPECIAL SUPPORT PROJECTS 
066DARP RC13524,71024,710 
067DCGS-AF206,743206,743 
069SPECIAL UPDATE PROGRAM537,370537,370 
070DEFENSE SPACE RECONNAISSANCE PROG.77,89877,898 
CLASSIFIED PROGRAMS 
UNDISTRIBUTED 
070ACLASSIFIED PROGRAMS13,990,19613,990,196 
SPARES AND REPAIR PARTS 
072SPARES AND REPAIR PARTS32,81332,813 
 TOTAL OTHER PROCUREMENT, AIR FORCE16,566,01816,551,729 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DCAA 
001ITEMS LESS THAN $5 MILLION1,5941,594 
MAJOR EQUIPMENT, DCMA 
002MAJOR EQUIPMENT4,3254,325 
MAJOR EQUIPMENT, DHRA 
003PERSONNEL ADMINISTRATION17,26817,268 
MAJOR EQUIPMENT, DISA 
008INFORMATION SYSTEMS SECURITY10,49110,491 
010TELEPORT PROGRAM80,62280,622 
011ITEMS LESS THAN $5 MILLION14,14714,147 
012NET CENTRIC ENTERPRISE SERVICES (NCES)1,9211,921 
013DEFENSE INFORMATION SYSTEM NETWORK80,14480,144 
015CYBER SECURITY INITIATIVE8,7558,755 
016WHITE HOUSE COMMUNICATION AGENCY33,73733,737 
017SENIOR LEADERSHIP ENTERPRISE32,54432,544 
018JOINT INFORMATION ENVIRONMENT13,30013,300 
MAJOR EQUIPMENT, DLA 
020MAJOR EQUIPMENT7,4367,436 
MAJOR EQUIPMENT, DMACT 
021MAJOR EQUIPMENT11,64011,640 
MAJOR EQUIPMENT, DODEA 
022AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,2691,269 
MAJOR EQUIPMENT, DSS 
024VEHICLES1,5001,500 
025MAJOR EQUIPMENT1,0391,039 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
026VEHICLES5050 
027OTHER MAJOR EQUIPMENT7,6397,639 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
028 ADVANCE PROCUREMENT (CY)68,8800 
 Transfer to line 30 for All Up Round procurement[–68,880] 
029THAAD464,424464,424 
030AEGIS BMD435,430534,430 
 Program increase[99,000] 
031BMDS AN/TPY–2 RADARS48,14048,140 
032AEGIS ASHORE PHASE III225,774225,774 
034IRON DOME175,9720 
 Program increase for Iron Dome[175,000] 
 Realignment of Iron Dome to Overseas Contingency Operations[–350,972] 
MAJOR EQUIPMENT, NSA 
041INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)3,4483,448 
MAJOR EQUIPMENT, OSD 
042MAJOR EQUIPMENT, OSD43,70843,708 
MAJOR EQUIPMENT, TJS 
044MAJOR EQUIPMENT, TJS10,78310,783 
MAJOR EQUIPMENT, WHS 
046MAJOR EQUIPMENT, WHS29,59929,599 
CLASSIFIED PROGRAMS 
046ACLASSIFIED PROGRAMS540,894540,894 
AVIATION PROGRAMS 
047MC–1240,5000 
 Unjustified Request[–40,500] 
048ROTARY WING UPGRADES AND SUSTAINMENT112,226112,226 
049MH–60 MODERNIZATION PROGRAM3,0213,021 
050NON-STANDARD AVIATION48,20048,200 
052MH–47 CHINOOK22,23022,230 
053RQ–11 UNMANNED AERIAL VEHICLE6,3976,397 
054CV–22 MODIFICATION25,57825,578 
056MQ–9 UNMANNED AERIAL VEHICLE15,65115,651 
057STUASL01,5001,500 
058PRECISION STRIKE PACKAGE145,929145,929 
059AC/MC–130J65,13065,130 
061C–130 MODIFICATIONS39,56339,563 
SHIPBUILDING 
063UNDERWATER SYSTEMS25,45925,459 
AMMUNITION PROGRAMS 
065ORDNANCE ITEMS <$5M144,336144,336 
OTHER PROCUREMENT PROGRAMS 
068INTELLIGENCE SYSTEMS81,00181,001 
070DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS17,32317,323 
071OTHER ITEMS <$5M84,85284,852 
072COMBATANT CRAFT SYSTEMS51,93751,937 
074SPECIAL PROGRAMS31,01731,017 
075TACTICAL VEHICLES63,13463,134 
076WARRIOR SYSTEMS <$5M192,448192,448 
078COMBAT MISSION REQUIREMENTS19,98419,984 
081GLOBAL VIDEO SURVEILLANCE ACTIVITIES5,0445,044 
082OPERATIONAL ENHANCEMENTS INTELLIGENCE38,12638,126 
088OPERATIONAL ENHANCEMENTS243,849243,849 
CBDP 
095CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS170,137170,137 
096CB PROTECTION & HAZARD MITIGATION150,392150,392 
 TOTAL PROCUREMENT, DEFENSE-WIDE4,221,4374,035,085 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
001JOINT URGENT OPERATIONAL NEEDS FUND20,0000 
 Unjustified request[–20,000] 
 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND20,000<bold>0</bold> 
 
PRIOR YEAR RESCISSIONS 
PRIOR YEAR RESCISSIONS 
010PRIOR YEAR RESCISSIONS–265,6850 
 Denied Prior Year Rescission request[265,685] 
 TOTAL PRIOR YEAR RESCISSIONS–265,685<bold>0</bold> 
 
 TOTAL PROCUREMENT89,508,03491,399,361 
4102.Procurement for overseas contingency operations 
 
 
SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2015 RequestAgreement Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
003AERIAL COMMON SENSOR (ACS) (MIP)36,00036,000 
 TOTAL AIRCRAFT PROCUREMENT, ARMY36,00036,000 
 
MISSILE PROCUREMENT, ARMY 
AIR-TO-SURFACE MISSILE SYSTEM 
004HELLFIRE SYS SUMMARY32,13632,136 
 TOTAL MISSILE PROCUREMENT, ARMY32,13632,136 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
007CTG, 30MM, ALL TYPES35,00035,000 
MORTAR AMMUNITION 
00960MM MORTAR, ALL TYPES5,0005,000 
ARTILLERY AMMUNITION 
013ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES10,00010,000 
014ARTILLERY PROJECTILE, 155MM, ALL TYPES15,00015,000 
ROCKETS 
020ROCKET, HYDRA 70, ALL TYPES66,90566,905 
OTHER AMMUNITION 
021DEMOLITION MUNITIONS, ALL TYPES3,0003,000 
022GRENADES, ALL TYPES1,0001,000 
023SIGNALS, ALL TYPES5,0005,000 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY140,905140,905 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
005FAMILY OF MEDIUM TACTICAL VEH (FMTV)95,62495,624 
008PLS ESP60,30060,300 
010HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV192,620192,620 
015MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS197,000197,000 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
063DCGS-A (MIP)63,83163,831 
065ATROJAN SPIRIT—TERMINALS (TIARA)2,6002,600 
067CI HUMINT AUTO REPRTING AND COLL(CHARCS)6,9106,910 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
071FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE32,08332,083 
072COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES47,53547,535 
CLASSIFIED PROGRAMS 
114ACLASSIFIED PROGRAMS1,0001,000 
COMBAT SERVICE SUPPORT EQUIPMENT 
133FORCE PROVIDER51,50051,500 
135CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM2,5802,580 
OTHER SUPPORT EQUIPMENT 
170RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT25,00025,000 
 TOTAL OTHER PROCUREMENT, ARMY778,583778,583 
 
JOINT IMPR EXPLOSIVE DEV DEFEAT FUND 
NETWORK ATTACK 
001ATTACK THE NETWORK189,700189,700 
JIEDDO DEVICE DEFEAT 
002DEFEAT THE DEVICE94,60094,600 
FORCE TRAINING 
003TRAIN THE FORCE15,70015,700 
STAFF AND INFRASTRUCTURE 
004OPERATIONS79,000144,463 
 Transfer from Base[65,463] 
 TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND379,000444,463 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
011H–1 UPGRADES (UH–1Y/AH–1Z)30,00030,000 
OTHER AIRCRAFT 
027MQ–8 UAV40,88840,888 
028ASTUASL0 UAV55,00055,000 
MODIFICATION OF AIRCRAFT 
039EP–3 SERIES34,95534,955 
049SPECIAL PROJECT AIRCRAFT2,5482,548 
054COMMON ECM EQUIPMENT31,92031,920 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
067AIRCRAFT INDUSTRIAL FACILITIES936936 
 TOTAL AIRCRAFT PROCUREMENT, NAVY196,247196,247 
 
WEAPONS PROCUREMENT, NAVY 
STRATEGIC MISSILES 
003TOMAHAWK45,50045,500 
TACTICAL MISSILES 
010LASER MAVERICK16,48516,485 
011STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)4,8004,800 
 TOTAL WEAPONS PROCUREMENT, NAVY66,78566,785 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS7,5967,596 
002AIRBORNE ROCKETS, ALL TYPES8,8628,862 
003MACHINE GUN AMMUNITION3,4733,473 
006AIR EXPENDABLE COUNTERMEASURES29,37629,376 
011OTHER SHIP GUN AMMUNITION3,9193,919 
012SMALL ARMS & LANDING PARTY AMMO3,5613,561 
013PYROTECHNIC AND DEMOLITION2,9132,913 
014AMMUNITION LESS THAN $5 MILLION2,7642,764 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION9,4759,475 
016LINEAR CHARGES, ALL TYPES8,8438,843 
01740 MM, ALL TYPES7,0987,098 
01860MM, ALL TYPES5,9355,935 
01981MM, ALL TYPES9,3189,318 
020120MM, ALL TYPES6,9216,921 
022GRENADES, ALL TYPES3,2183,218 
023ROCKETS, ALL TYPES7,6427,642 
024ARTILLERY, ALL TYPES30,28930,289 
025DEMOLITION MUNITIONS, ALL TYPES1,2551,255 
026FUZE, ALL TYPES2,0612,061 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC154,519154,519 
 
OTHER PROCUREMENT, NAVY 
OTHER SHIPBOARD EQUIPMENT 
023UNDERWATER EOD PROGRAMS8,2108,210 
OTHER SHORE ELECTRONIC EQUIPMENT 
078CANES400 
 ERI: Information Sharing with Coalition Partners [400] 
084ITEMS LESS THAN $5 MILLION5,8705,870 
SHIPBOARD COMMUNICATIONS 
088COMMUNICATIONS ITEMS UNDER $5M1,1001,100 
OTHER ORDNANCE SUPPORT EQUIPMENT 
132EXPLOSIVE ORDNANCE DISPOSAL EQUIP207,860207,860 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
138PASSENGER CARRYING VEHICLES1,0631,063 
139GENERAL PURPOSE TRUCKS152152 
142TACTICAL VEHICLES26,30026,300 
145ITEMS UNDER $5 MILLION3,3003,300 
COMMAND SUPPORT EQUIPMENT 
152COMMAND SUPPORT EQUIPMENT10,74510,745 
157OPERATING FORCES SUPPORT EQUIPMENT3,3313,331 
158C4ISR EQUIPMENT35,92336,073 
 ERI: Black Sea Information Sharing Initiatives [150] 
159ENVIRONMENTAL SUPPORT EQUIPMENT514514 
CLASSIFIED PROGRAMS 
164ACLASSIFIED PROGRAMS2,4002,400 
 TOTAL OTHER PROCUREMENT, NAVY306,768307,318 
 
PROCUREMENT, MARINE CORPS 
OTHER SUPPORT 
007MODIFICATION KITS3,1903,190 
GUIDED MISSILES 
010JAVELIN17,10017,100 
OTHER SUPPORT 
013MODIFICATION KITS13,50013,500 
REPAIR AND TEST EQUIPMENT 
016REPAIR AND TEST EQUIPMENT980980 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
019ITEMS UNDER $5 MILLION (COMM & ELEC)996996 
INTELL/COMM EQUIPMENT (NON-TEL) 
025INTELLIGENCE SUPPORT EQUIPMENT1,4501,450 
028RQ–11 UAV1,7401,740 
OTHER COMM/ELEC EQUIPMENT (NON-TEL) 
031NIGHT VISION EQUIPMENT134134 
OTHER SUPPORT (NON-TEL) 
036COMM SWITCHING & CONTROL SYSTEMS3,1193,119 
TACTICAL VEHICLES 
042MEDIUM TACTICAL VEHICLE REPLACEMENT584584 
ENGINEER AND OTHER EQUIPMENT 
052EOD SYSTEMS5,5665,566 
MATERIALS HANDLING EQUIPMENT 
055MATERIAL HANDLING EQUIP3,2303,230 
GENERAL PROPERTY 
058TRAINING DEVICES2,0002,000 
 TOTAL PROCUREMENT, MARINE CORPS53,58953,589 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
OTHER AIRLIFT 
004C–130J70,00070,000 
OTHER AIRCRAFT 
018MQ–9192,000192,000 
STRATEGIC AIRCRAFT 
021B–1B91,87991,879 
OTHER AIRCRAFT 
050C–13047,84047,840 
051C–130J MODS18,00018,000 
053COMPASS CALL MODS24,80024,800 
063HC/MC–130 MODIFICATIONS44,30044,300 
064OTHER AIRCRAFT111,990111,990 
AIRCRAFT SPARES AND REPAIR PARTS 
070INITIAL SPARES/REPAIR PARTS45,41045,410 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE646,219646,219 
 
MISSILE PROCUREMENT, AIR FORCE 
TACTICAL 
006PREDATOR HELLFIRE MISSILE125,469125,469 
007SMALL DIAMETER BOMB10,72010,720 
 TOTAL MISSILE PROCUREMENT, AIR FORCE136,189136,189 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
CARTRIDGES 
002CARTRIDGES2,4692,469 
BOMBS 
004GENERAL PURPOSE BOMBS56,29356,293 
005JOINT DIRECT ATTACK MUNITION117,039117,039 
FLARES 
011FLARES19,13619,136 
FUZES 
012FUZES24,84824,848 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE219,785219,785 
 
OTHER PROCUREMENT, AIR FORCE 
CARGO AND UTILITY VEHICLES 
004ITEMS LESS THAN $5 MILLION3,0003,000 
SPECIAL PURPOSE VEHICLES 
006ITEMS LESS THAN $5 MILLION1,8781,878 
MATERIALS HANDLING EQUIPMENT 
008ITEMS LESS THAN $5 MILLION5,1315,131 
BASE MAINTENANCE SUPPORT 
009RUNWAY SNOW REMOV & CLEANING EQUIP1,7341,734 
010ITEMS LESS THAN $5 MILLION22,00022,000 
SPCL COMM-ELECTRONICS PROJECTS 
027GENERAL INFORMATION TECHNOLOGY3,8573,857 
033C3 COUNTERMEASURES900900 
SPACE PROGRAMS 
048MILSATCOM SPACE19,54719,547 
ORGANIZATION AND BASE 
055BASE COMM INFRASTRUCTURE1,9701,970 
PERSONAL SAFETY & RESCUE EQUIP 
057NIGHT VISION GOGGLES765765 
BASE SUPPORT EQUIPMENT 
060BASE PROCURED EQUIPMENT2,0302,030 
061CONTINGENCY OPERATIONS99,59099,590 
063MOBILITY EQUIPMENT107,361107,361 
064ITEMS LESS THAN $5 MILLION10,97510,975 
SPECIAL SUPPORT PROJECTS 
070DEFENSE SPACE RECONNAISSANCE PROG.6,1006,100 
CLASSIFIED PROGRAMS 
UNDISTRIBUTED 
070ACLASSIFIED PROGRAMS3,143,9363,143,936 
 TOTAL OTHER PROCUREMENT, AIR FORCE3,430,7743,430,774 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
010TELEPORT PROGRAM4,3304,330 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
034IRON DOME350,972 
 Realignment of Iron Dome to Overseas Contingency Operations[350,972] 
CLASSIFIED PROGRAMS 
046ACLASSIFIED PROGRAMS65,82965,829 
AVIATION PROGRAMS 
056MQ–9 UNMANNED AERIAL VEHICLE5,700 
 MQ–9 Capability Enhancements[5,700] 
AMMUNITION PROGRAMS 
065ORDNANCE ITEMS <$5M28,87328,873 
OTHER PROCUREMENT PROGRAMS 
068INTELLIGENCE SYSTEMS13,54913,549 
071OTHER ITEMS <$5M32,77332,773 
076WARRIOR SYSTEMS <$5M78,35778,357 
088OPERATIONAL ENHANCEMENTS4,1754,175 
 TOTAL PROCUREMENT, DEFENSE-WIDE227,886584,558 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
001JOINT URGENT OPERATIONAL NEEDS FUND50,0000 
 Program decrease[–50,000] 
 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND50,000<bold>0</bold> 
 
NATIONAL GUARD & RESERVE EQUIPMENT 
UNDISTRIBUTED 
007MISCELLANEOUS EQUIPMENT1,250,000 
 Program increase[1,250,000] 
 TOTAL NATIONAL GUARD & RESERVE EQUIPMENT1,250,000 
 
PRIOR YEAR RESCISSIONS 
PRIOR YEAR RESCISSIONS 
010PRIOR YEAR RESCISSIONS–117,0000 
 Denied Prior Year Rescission request[117,000] 
 TOTAL PRIOR YEAR RESCISSIONS–117,000<bold>0</bold> 
 
 TOTAL PROCUREMENT6,738,3858,478,070 
 XLIIResearch, Development, Test, and Evaluation 
4201.Research, development, test, and evaluation 
 
 
SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) 
LineProgramElementItemFY 2015 RequestAgreement Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
BASIC RESEARCH 
0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH13,46413,464 
0020601102ADEFENSE RESEARCH SCIENCES238,167238,167 
0030601103AUNIVERSITY RESEARCH INITIATIVES69,80889,808 
 Basic research program increase[20,000] 
0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS102,737102,737 
 SUBTOTAL BASIC RESEARCH424,176444,176 
 
APPLIED RESEARCH 
0050602105AMATERIALS TECHNOLOGY28,00628,006 
0060602120ASENSORS AND ELECTRONIC SURVIVABILITY33,51533,515 
0070602122ATRACTOR HIP16,35816,358 
0080602211AAVIATION TECHNOLOGY63,43363,433 
0090602270AELECTRONIC WARFARE TECHNOLOGY18,50218,502 
0100602303AMISSILE TECHNOLOGY46,19446,194 
0110602307AADVANCED WEAPONS TECHNOLOGY28,52828,528 
0120602308AADVANCED CONCEPTS AND SIMULATION27,43527,435 
0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY72,88372,883 
0140602618ABALLISTICS TECHNOLOGY85,59785,597 
0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY3,9713,971 
0160602623AJOINT SERVICE SMALL ARMS PROGRAM6,8536,853 
0170602624AWEAPONS AND MUNITIONS TECHNOLOGY38,06938,069 
0180602705AELECTRONICS AND ELECTRONIC DEVICES56,43556,435 
0190602709ANIGHT VISION TECHNOLOGY38,44538,445 
0200602712ACOUNTERMINE SYSTEMS25,93925,939 
0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY23,78323,783 
0220602720AENVIRONMENTAL QUALITY TECHNOLOGY15,65915,659 
0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY33,81733,817 
0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY10,76410,764 
0250602784AMILITARY ENGINEERING TECHNOLOGY63,31163,311 
0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY23,29523,295 
0270602786AWARFIGHTER TECHNOLOGY25,75128,330 
 Joint Service Combat Feeding Technology[2,579] 
0280602787AMEDICAL TECHNOLOGY76,06876,068 
 SUBTOTAL APPLIED RESEARCH862,611865,190 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0290603001AWARFIGHTER ADVANCED TECHNOLOGY65,13965,813 
 Joint Service Combat Feeding Tech Demo[674] 
0300603002AMEDICAL ADVANCED TECHNOLOGY67,29167,291 
0310603003AAVIATION ADVANCED TECHNOLOGY88,99088,990 
0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY57,93157,931 
0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY110,031110,031 
0340603006ASPACE APPLICATION ADVANCED TECHNOLOGY6,8836,883 
0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY13,58013,580 
0360603008AELECTRONIC WARFARE ADVANCED TECHNOLOGY44,87144,871 
0370603009ATRACTOR HIKE7,4927,492 
0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS16,74916,749 
0390603020ATRACTOR ROSE14,48314,483 
0410603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT24,27024,270 
0420603130ATRACTOR NAIL3,4403,440 
0430603131ATRACTOR EGGS2,4062,406 
0440603270AELECTRONIC WARFARE TECHNOLOGY26,05726,057 
0450603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY44,95744,957 
0460603322ATRACTOR CAGE11,10511,105 
0470603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM181,609181,609 
0480603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY13,07413,074 
0490603607AJOINT SERVICE SMALL ARMS PROGRAM7,3217,321 
0500603710ANIGHT VISION ADVANCED TECHNOLOGY44,13844,138 
0510603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS9,1979,197 
0520603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY17,61317,613 
0530603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY39,16439,164 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT917,791918,465 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION12,79712,797 
0550603308AARMY SPACE SYSTEMS INTEGRATION13,99913,999 
0580603639ATANK AND MEDIUM CALIBER AMMUNITION29,33429,334 
0600603747ASOLDIER SUPPORT AND SURVIVABILITY9,60211,002 
 Food Advanced Development[1,400] 
0610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV8,9538,953 
0620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT3,0523,052 
0630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL7,8307,830 
0650603790ANATO RESEARCH AND DEVELOPMENT2,9542,954 
0670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV13,38613,386 
0690603807AMEDICAL SYSTEMS—ADV DEV23,65923,659 
0700603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT6,8309,830 
 Army requested realignment—Caliber Config Study[3,000] 
0720604100AANALYSIS OF ALTERNATIVES9,9139,913 
0730604115ATECHNOLOGY MATURATION INITIATIVES74,74074,740 
0740604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)9,9309,930 
0760604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)96,17771,177 
 Program delay and funds requested early to need[–25,000] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES323,156302,556 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0790604201AAIRCRAFT AVIONICS37,24637,246 
0810604270AELECTRONIC WARFARE DEVELOPMENT6,0026,002 
0820604280AJOINT TACTICAL RADIO9,8329,832 
0830604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)9,7309,730 
0840604321AALL SOURCE ANALYSIS SYSTEM5,5325,532 
0850604328ATRACTOR CAGE19,92919,929 
0860604601AINFANTRY SUPPORT WEAPONS27,88434,586 
 Army requested realignment[6,702] 
0870604604AMEDIUM TACTICAL VEHICLES210210 
0880604611AJAVELIN4,1664,166 
0890604622AFAMILY OF HEAVY TACTICAL VEHICLES12,91312,913 
0900604633AAIR TRAFFIC CONTROL16,76416,764 
0910604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)6,7706,770 
0920604710ANIGHT VISION SYSTEMS—ENG DEV65,33365,333 
0930604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,3351,897 
 Military Subsistence Systems[562] 
0940604715ANON-SYSTEM TRAINING DEVICES—ENG DEV8,9458,945 
0960604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV15,90615,906 
0970604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT4,3944,394 
0980604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT11,08411,084 
0990604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV10,02710,027 
1000604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE42,43042,430 
1010604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION105,279105,279 
1020604802AWEAPONS AND MUNITIONS—ENG DEV15,00615,006 
1030604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV24,58124,581 
1040604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV4,4334,433 
1050604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV30,39730,397 
1060604808ALANDMINE WARFARE/BARRIER—ENG DEV57,70557,705 
1080604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE29,68329,683 
1090604820ARADAR DEVELOPMENT5,2245,224 
1110604823AFIREFINDER37,49237,492 
1120604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL6,1576,157 
1130604854AARTILLERY SYSTEMS—EMD1,9121,912 
1160605013AINFORMATION TECHNOLOGY DEVELOPMENT69,76169,761 
1170605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)138,465138,465 
1180605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)92,35392,353 
1190605030AJOINT TACTICAL NETWORK CENTER (JTNC)8,4408,440 
1200605031AJOINT TACTICAL NETWORK (JTN)17,99917,999 
1210605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)145,409145,409 
1220605350AWIN-T INCREMENT 3—FULL NETWORKING113,210113,210 
1230605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)6,8826,882 
1240605450AJOINT AIR-TO-GROUND MISSILE (JAGM)83,83883,838 
1250605456APAC–3/MSE MISSILE35,00935,009 
1260605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)142,584142,584 
1270605625AMANNED GROUND VEHICLE49,16049,160 
1280605626AAERIAL COMMON SENSOR17,74817,748 
1290605766ANATIONAL CAPABILITIES INTEGRATION (MIP)15,21215,212 
1300605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH45,71845,718 
1310605830AAVIATION GROUND SUPPORT EQUIPMENT10,04110,041 
1320210609APALADIN INTEGRATED MANAGEMENT (PIM)83,30083,300 
1330303032ATROJAN—RH12983983 
1340304270AELECTRONIC WARFARE DEVELOPMENT8,9618,961 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION1,719,3741,726,638 
 
RDT&E MANAGEMENT SUPPORT 
1350604256ATHREAT SIMULATOR DEVELOPMENT18,06218,062 
1360604258ATARGET SYSTEMS DEVELOPMENT10,04010,040 
1370604759AMAJOR T&E INVESTMENT60,31760,317 
1380605103ARAND ARROYO CENTER20,61220,612 
1390605301AARMY KWAJALEIN ATOLL176,041176,041 
1400605326ACONCEPTS EXPERIMENTATION PROGRAM19,43919,439 
1420605601AARMY TEST RANGES AND FACILITIES275,025275,025 
1430605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS45,59645,596 
1440605604ASURVIVABILITY/LETHALITY ANALYSIS33,29533,295 
1450605606AAIRCRAFT CERTIFICATION4,7004,700 
1460605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,4136,413 
1470605706AMATERIEL SYSTEMS ANALYSIS20,74620,746 
1480605709AEXPLOITATION OF FOREIGN ITEMS7,0157,015 
1490605712ASUPPORT OF OPERATIONAL TESTING49,22149,221 
1500605716AARMY EVALUATION CENTER55,03955,039 
1510605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG1,1251,125 
1520605801APROGRAMWIDE ACTIVITIES64,16964,169 
1530605803ATECHNICAL INFORMATION ACTIVITIES32,31932,319 
1540605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY49,05249,052 
1550605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT2,6122,612 
1560605898AMANAGEMENT HQ—R&D49,59249,592 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT1,000,4301,000,430 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1580603778AMLRS PRODUCT IMPROVEMENT PROGRAM17,11217,112 
1590607141ALOGISTICS AUTOMATION3,6543,654 
1600607664ABIOMETRIC ENABLING CAPABILITY (BEC)1,3321,332 
1610607865APATRIOT PRODUCT IMPROVEMENT152,991152,991 
1620102419AAEROSTAT JOINT PROJECT OFFICE54,07641,576 
 Funding ahead of need[–12,500] 
1630203726AADV FIELD ARTILLERY TACTICAL DATA SYSTEM22,37422,374 
1640203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)24,37124,371 
1650203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS295,177321,177 
 Stryker ECP risk mitigation[26,000] 
1660203740AMANEUVER CONTROL SYSTEM45,09245,092 
1670203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS264,887264,887 
1680203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM381381 
1690203758ADIGITIZATION10,91210,912 
1700203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM5,1155,115 
1710203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS49,84844,848 
 Contract delay for ATACMS[–5,000] 
1720203808ATRACTOR CARD22,69122,691 
1730205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV4,3644,364 
1740205410AMATERIALS HANDLING EQUIPMENT834834 
1750205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV280280 
1760205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM78,75878,758 
1770205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)45,37745,377 
1780208053AJOINT TACTICAL GROUND SYSTEM10,20910,209 
1810303028ASECURITY AND INTELLIGENCE ACTIVITIES12,52512,525 
1820303140AINFORMATION SYSTEMS SECURITY PROGRAM14,17514,175 
1830303141AGLOBAL COMBAT SUPPORT SYSTEM4,5274,527 
1840303142ASATCOM GROUND ENVIRONMENT (SPACE)11,01111,011 
1850303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM2,1512,151 
1870305204ATACTICAL UNMANNED AERIAL VEHICLES22,87022,870 
1880305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS20,15520,155 
1890305219AMQ–1C GRAY EAGLE UAS46,47246,472 
1910305233ARQ–7 UAV16,38916,389 
1920307665ABIOMETRICS ENABLED INTELLIGENCE1,9741,974 
1930310349AWIN-T INCREMENT 2—INITIAL NETWORKING3,2493,249 
1940708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES76,22576,225 
194A9999999999CLASSIFIED PROGRAMS4,8024,802 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,346,3601,354,860 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY6,593,8986,612,315 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
BASIC RESEARCH 
0010601103NUNIVERSITY RESEARCH INITIATIVES113,908133,908 
 Basic research program increase[20,000] 
0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH18,73418,734 
0030601153NDEFENSE RESEARCH SCIENCES443,697443,697 
 SUBTOTAL BASIC RESEARCH576,339596,339 
 
APPLIED RESEARCH 
0040602114NPOWER PROJECTION APPLIED RESEARCH95,75395,753 
0050602123NFORCE PROTECTION APPLIED RESEARCH139,496139,496 
0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY45,83145,831 
0070602235NCOMMON PICTURE APPLIED RESEARCH43,54143,541 
0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH46,92346,923 
0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH107,872107,872 
0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH45,38865,388 
 Service Life extension for the AGOR ships[20,000] 
0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH5,8875,887 
0120602747NUNDERSEA WARFARE APPLIED RESEARCH86,88086,880 
0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH170,786170,786 
0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,52632,526 
 SUBTOTAL APPLIED RESEARCH820,883840,883 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY37,73437,734 
0160603123NFORCE PROTECTION ADVANCED TECHNOLOGY25,83125,831 
0170603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY64,62364,623 
0180603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)128,397128,397 
0190603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT11,50611,506 
0200603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT256,144256,144 
0210603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8384,838 
0220603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY9,9859,985 
0230603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS53,95653,956 
0240603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY2,0002,000 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT595,014595,014 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0250603207NAIR/OCEAN TACTICAL APPLICATIONS40,42940,429 
0260603216NAVIATION SURVIVABILITY4,3254,325 
0270603237NDEPLOYABLE JOINT COMMAND AND CONTROL2,9912,991 
0280603251NAIRCRAFT SYSTEMS12,65112,651 
0290603254NASW SYSTEMS DEVELOPMENT7,7827,782 
0300603261NTACTICAL AIRBORNE RECONNAISSANCE5,2755,275 
0310603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,6461,646 
0320603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES100,349100,349 
0330603506NSURFACE SHIP TORPEDO DEFENSE52,78152,781 
0340603512NCARRIER SYSTEMS DEVELOPMENT5,9595,959 
0350603525NPILOT FISH148,865148,865 
0360603527NRETRACT LARCH25,36525,365 
0370603536NRETRACT JUNIPER80,47780,477 
0380603542NRADIOLOGICAL CONTROL669669 
0390603553NSURFACE ASW1,0601,060 
0400603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT70,55170,551 
0410603562NSUBMARINE TACTICAL WARFARE SYSTEMS8,0448,044 
0420603563NSHIP CONCEPT ADVANCED DESIGN17,86417,864 
0430603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES23,71620,411 
 CSC contract award delay[–3,305] 
0440603570NADVANCED NUCLEAR POWER SYSTEMS499,961499,961 
0450603573NADVANCED SURFACE MACHINERY SYSTEMS21,02621,026 
0460603576NCHALK EAGLE542,700542,700 
0470603581NLITTORAL COMBAT SHIP (LCS)88,73488,734 
0480603582NCOMBAT SYSTEM INTEGRATION20,88120,881 
0490603595NOHIO REPLACEMENT849,277849,277 
0500603596NLCS MISSION MODULES196,948173,348 
 Program execution[–23,600] 
0510603597NAUTOMATED TEST AND RE-TEST (ATRT)8,1158,115 
0520603609NCONVENTIONAL MUNITIONS7,6037,603 
0530603611MMARINE CORPS ASSAULT VEHICLES105,749105,749 
0540603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,3421,342 
0550603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT21,39921,399 
0560603658NCOOPERATIVE ENGAGEMENT43,57842,578 
 Common array block antenna program growth[–1,000] 
0570603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT7,7647,764 
0580603721NENVIRONMENTAL PROTECTION13,20013,200 
0590603724NNAVY ENERGY PROGRAM69,41569,415 
0600603725NFACILITIES IMPROVEMENT2,5882,588 
0610603734NCHALK CORAL176,301176,301 
0620603739NNAVY LOGISTIC PRODUCTIVITY3,8733,873 
0630603746NRETRACT MAPLE376,028376,028 
0640603748NLINK PLUMERIA272,096272,096 
0650603751NRETRACT ELM42,23342,233 
0660603764NLINK EVERGREEN46,50446,504 
0670603787NSPECIAL PROCESSES25,10925,109 
0680603790NNATO RESEARCH AND DEVELOPMENT9,6599,659 
0690603795NLAND ATTACK TECHNOLOGY318318 
0700603851MJOINT NON-LETHAL WEAPONS TESTING40,91240,912 
0710603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL54,89641,896 
 Program delay[–13,000] 
0730603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS58,69658,696 
0740604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)43,61343,613 
0750604122NREMOTE MINEHUNTING SYSTEM (RMS)21,11021,110 
0760604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)5,6575,657 
0770604279NASE SELF-PROTECTION OPTIMIZATION8,0335,923 
 Unjustified request for test assets[–2,110] 
0780604454NLX (R)36,85936,859 
0790604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)15,22715,227 
0810604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT22,39322,393 
0820604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT202,939202,939 
0830605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH11,45011,450 
0840303354NASW SYSTEMS DEVELOPMENT—MIP6,4956,495 
0850304270NELECTRONIC WARFARE DEVELOPMENT—MIP332332 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,591,8124,548,797 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0860603208NTRAINING SYSTEM AIRCRAFT25,15325,153 
0870604212NOTHER HELO DEVELOPMENT46,15446,154 
0880604214NAV–8B AIRCRAFT—ENG DEV25,37225,372 
0890604215NSTANDARDS DEVELOPMENT53,71253,712 
0900604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT11,43411,434 
0910604218NAIR/OCEAN EQUIPMENT ENGINEERING2,1642,164 
0920604221NP–3 MODERNIZATION PROGRAM1,7101,710 
0930604230NWARFARE SUPPORT SYSTEM9,0949,094 
0940604231NTACTICAL COMMAND SYSTEM70,24862,140 
 64–bit architecture phasing[–3,000] 
 Program execution[–5,108] 
0950604234NADVANCED HAWKEYE193,200193,200 
0960604245NH–1 UPGRADES44,11544,115 
0970604261NACOUSTIC SEARCH SENSORS23,22723,227 
0980604262NV–22A61,24961,249 
0990604264NAIR CREW SYSTEMS DEVELOPMENT15,01415,014 
1000604269NEA–1818,73018,730 
1010604270NELECTRONIC WARFARE DEVELOPMENT28,74228,742 
1020604273NEXECUTIVE HELO DEVELOPMENT388,086388,086 
1030604274NNEXT GENERATION JAMMER (NGJ)246,856246,856 
1040604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)7,1067,106 
1050604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING189,112189,112 
1060604311NLPD–17 CLASS SYSTEMS INTEGRATION376376 
1070604329NSMALL DIAMETER BOMB (SDB)71,84961,849 
 Small diameter bomb II integration program growth[–10,000] 
1080604366NSTANDARD MISSILE IMPROVEMENTS53,19853,198 
1090604373NAIRBORNE MCM38,94138,941 
1100604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION7,8327,832 
1110604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING15,26315,263 
1120604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM403,017403,017 
1130604501NADVANCED ABOVE WATER SENSORS20,40920,409 
1140604503NSSN–688 AND TRIDENT MODERNIZATION71,56571,565 
1150604504NAIR CONTROL29,03729,037 
1160604512NSHIPBOARD AVIATION SYSTEMS122,083122,083 
1180604522NADVANCED MISSILE DEFENSE RADAR (AMDR) SYSTEM144,706144,706 
1190604558NNEW DESIGN SSN72,69572,695 
1200604562NSUBMARINE TACTICAL WARFARE SYSTEM38,98538,985 
1210604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E48,47048,470 
1220604574NNAVY TACTICAL COMPUTER RESOURCES3,9353,935 
1230604580NVIRGINIA PAYLOAD MODULE (VPM)132,602132,602 
1240604601NMINE DEVELOPMENT19,06714,067 
 Mine Development program growth[–5,000] 
1250604610NLIGHTWEIGHT TORPEDO DEVELOPMENT25,28025,280 
1260604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,9858,985 
1270604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,6697,669 
1280604727NJOINT STANDOFF WEAPON SYSTEMS4,4004,400 
1290604755NSHIP SELF DEFENSE (DETECT & CONTROL)56,88956,889 
1300604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)96,93796,937 
1310604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)134,564121,339 
 SEWIP block 3 preliminary design contract delay[–13,225] 
1320604761NINTELLIGENCE ENGINEERING200200 
1330604771NMEDICAL DEVELOPMENT8,2878,287 
1340604777NNAVIGATION/ID SYSTEM29,50429,504 
1350604800MJOINT STRIKE FIGHTER (JSF)—EMD513,021513,021 
1360604800NJOINT STRIKE FIGHTER (JSF)—EMD516,456516,456 
1370605013MINFORMATION TECHNOLOGY DEVELOPMENT2,8872,887 
1380605013NINFORMATION TECHNOLOGY DEVELOPMENT66,31766,317 
1390605212NCH–53K RDTE573,187573,187 
1400605220NSHIP TO SHORE CONNECTOR (SSC)67,81567,815 
1410605450NJOINT AIR-TO-GROUND MISSILE (JAGM)6,3006,300 
1420605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)308,037319,037 
 Spiral 2 government systems engineering program growth[–4,000] 
 Wideband Communication Development[15,000] 
1430204202NDDG–1000202,522202,522 
1440304231NTACTICAL COMMAND SYSTEM—MIP1,0111,011 
1450304785NTACTICAL CRYPTOLOGIC SYSTEMS10,35710,357 
1460305124NSPECIAL APPLICATIONS PROGRAM23,97523,975 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,419,1085,393,775 
 
MANAGEMENT SUPPORT 
1470604256NTHREAT SIMULATOR DEVELOPMENT45,27245,272 
1480604258NTARGET SYSTEMS DEVELOPMENT79,71869,718 
 GQM–173A program delay[–10,000] 
1490604759NMAJOR T&E INVESTMENT123,993123,993 
1500605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION4,9604,960 
1510605152NSTUDIES AND ANALYSIS SUPPORT—NAVY8,2968,296 
1520605154NCENTER FOR NAVAL ANALYSES45,75245,752 
1540605804NTECHNICAL INFORMATION SERVICES876876 
1550605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT72,07072,070 
1560605856NSTRATEGIC TECHNICAL SUPPORT3,2373,237 
1570605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT73,03373,033 
1580605863NRDT&E SHIP AND AIRCRAFT SUPPORT138,304138,304 
1590605864NTEST AND EVALUATION SUPPORT336,286336,286 
1600605865NOPERATIONAL TEST AND EVALUATION CAPABILITY16,65816,658 
1610605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT2,5052,505 
1620605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,3258,325 
1630605873MMARINE CORPS PROGRAM WIDE SUPPORT17,86617,866 
 SUBTOTAL MANAGEMENT SUPPORT977,151967,151 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1680604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT35,94935,949 
1690604766MMARINE CORPS DATA SYSTEMS215215 
1700605525NCARRIER ONBOARD DELIVERY (COD) FOLLOW ON8,8738,873 
1720101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT96,94396,943 
1730101224NSSBN SECURITY TECHNOLOGY PROGRAM30,05730,057 
1740101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT4,5094,509 
1750101402NNAVY STRATEGIC COMMUNICATIONS13,67613,676 
1760203761NRAPID TECHNOLOGY TRANSITION (RTT)12,48012,480 
1770204136NF/A–18 SQUADRONS76,21676,216 
1790204163NFLEET TELECOMMUNICATIONS (TACTICAL)27,28127,281 
1800204228NSURFACE SUPPORT2,8782,878 
1810204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)32,38532,385 
1820204311NINTEGRATED SURVEILLANCE SYSTEM39,37139,371 
1830204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)4,6094,609 
1840204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)99,10692,106 
 Unjustified cost growth[–7,000] 
1850204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT39,92239,922 
1860204574NCRYPTOLOGIC DIRECT SUPPORT1,1571,157 
1870204575NELECTRONIC WARFARE (EW) READINESS SUPPORT22,06722,067 
1880205601NHARM IMPROVEMENT17,42017,420 
1890205604NTACTICAL DATA LINKS151,208151,208 
1900205620NSURFACE ASW COMBAT SYSTEM INTEGRATION26,36626,366 
1910205632NMK–48 ADCAP25,95225,952 
1920205633NAVIATION IMPROVEMENTS106,936106,936 
1940205675NOPERATIONAL NUCLEAR POWER SYSTEMS104,023104,023 
1950206313MMARINE CORPS COMMUNICATIONS SYSTEMS77,39877,398 
1960206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)32,49532,495 
1970206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS156,626156,626 
1980206624MMARINE CORPS COMBAT SERVICES SUPPORT20,99920,999 
1990206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)14,17914,179 
2000207161NTACTICAL AIM MISSILES47,25847,258 
2010207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)10,21010,210 
2060303109NSATELLITE COMMUNICATIONS (SPACE)41,82941,829 
2070303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)22,78022,780 
2080303140NINFORMATION SYSTEMS SECURITY PROGRAM23,05323,053 
2090303150MWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM296296 
2120305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)359359 
2130305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,1666,166 
2140305204NTACTICAL UNMANNED AERIAL VEHICLES8,5058,505 
2160305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS11,61311,613 
2170305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS18,14618,146 
2180305220NRQ–4 UAV498,003463,003 
 Milestone C delay[–35,000] 
2190305231NMQ–8 UAV47,29447,294 
2200305232MRQ–11 UAV718718 
2210305233NRQ–7 UAV851851 
2220305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,8134,813 
2230305239MRQ–21A8,1928,192 
2240305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT22,55918,664 
 Program execution[–3,895] 
2250305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)2,0002,000 
2260308601NMODELING AND SIMULATION SUPPORT4,7194,719 
2270702207NDEPOT MAINTENANCE (NON-IF)21,16821,168 
2280708011NINDUSTRIAL PREPAREDNESS37,16937,169 
2290708730NMARITIME TECHNOLOGY (MARITECH)4,3474,347 
229A9999999999CLASSIFIED PROGRAMS1,162,6841,162,684 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,286,0283,240,133 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY16,266,33516,182,092 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
BASIC RESEARCH 
0010601102FDEFENSE RESEARCH SCIENCES314,482314,482 
0020601103FUNIVERSITY RESEARCH INITIATIVES127,079147,079 
 Basic research program increase[20,000] 
0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES12,92912,929 
 SUBTOTAL BASIC RESEARCH454,490474,490 
 
APPLIED RESEARCH 
0040602102FMATERIALS105,680105,680 
0050602201FAEROSPACE VEHICLE TECHNOLOGIES105,747105,747 
0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH81,95781,957 
0070602203FAEROSPACE PROPULSION172,550172,550 
0080602204FAEROSPACE SENSORS118,343118,343 
0090602601FSPACE TECHNOLOGY98,22998,229 
0100602602FCONVENTIONAL MUNITIONS87,38787,387 
0110602605FDIRECTED ENERGY TECHNOLOGY125,955125,955 
0120602788FDOMINANT INFORMATION SCIENCES AND METHODS147,789147,789 
0130602890FHIGH ENERGY LASER RESEARCH37,49637,496 
 SUBTOTAL APPLIED RESEARCH1,081,1331,081,133 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS32,17742,177 
 Metals Affordability Initiative[10,000] 
0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)15,80015,800 
0160603203FADVANCED AEROSPACE SENSORS34,42034,420 
0170603211FAEROSPACE TECHNOLOGY DEV/DEMO91,06291,062 
0180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY124,236124,236 
0190603270FELECTRONIC COMBAT TECHNOLOGY47,60247,602 
0200603401FADVANCED SPACECRAFT TECHNOLOGY69,02669,026 
0210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)14,03114,031 
0220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT21,78821,788 
0230603601FCONVENTIONAL WEAPONS TECHNOLOGY42,04642,046 
0240603605FADVANCED WEAPONS TECHNOLOGY23,54223,542 
0250603680FMANUFACTURING TECHNOLOGY PROGRAM42,77242,772 
0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION35,31535,315 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT593,817603,817 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0270603260FINTELLIGENCE ADVANCED DEVELOPMENT5,4085,408 
0310603438FSPACE CONTROL TECHNOLOGY6,0756,075 
0320603742FCOMBAT IDENTIFICATION TECHNOLOGY10,98010,980 
0330603790FNATO RESEARCH AND DEVELOPMENT2,3922,392 
0340603791FINTERNATIONAL SPACE COOPERATIVE R&D833833 
0350603830FSPACE SECURITY AND DEFENSE PROGRAM32,31332,313 
0370603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL30,88530,885 
0390603859FPOLLUTION PREVENTION—DEM/VAL1,7981,798 
0400604015FLONG RANGE STRIKE913,728913,728 
0420604317FTECHNOLOGY TRANSFER2,6692,669 
0450604422FWEATHER SYSTEM FOLLOW-ON39,90139,901 
0490604800FF–35—EMD4,9760 
 Transfer F–35 EMD: Air Force requested to line #75[–4,976] 
0500604857FOPERATIONALLY RESPONSIVE SPACE20,000 
 Program Increase[20,000] 
0510604858FTECH TRANSITION PROGRAM59,00459,004 
0540207110FNEXT GENERATION AIR DOMINANCE15,72215,722 
0550207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)88,82588,825 
0560305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)156,659156,659 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,372,1681,387,192 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0590604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING13,32413,324 
0600604270FELECTRONIC WARFARE DEVELOPMENT1,9651,965 
0610604281FTACTICAL DATA NETWORKS ENTERPRISE39,11039,110 
0620604287FPHYSICAL SECURITY EQUIPMENT3,9263,926 
0630604329FSMALL DIAMETER BOMB (SDB)—EMD68,75968,759 
0640604421FCOUNTERSPACE SYSTEMS23,74623,746 
0650604425FSPACE SITUATION AWARENESS SYSTEMS9,4629,462 
0660604426FSPACE FENCE214,131200,131 
 Program delay[–14,000] 
0670604429FAIRBORNE ELECTRONIC ATTACK30,68730,687 
0680604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD319,501311,501 
 Wide field of view test bed[–8,000] 
0690604602FARMAMENT/ORDNANCE DEVELOPMENT31,11231,112 
0700604604FSUBMUNITIONS2,5432,543 
0710604617FAGILE COMBAT SUPPORT46,34046,340 
0720604706FLIFE SUPPORT SYSTEMS8,8548,854 
0730604735FCOMBAT TRAINING RANGES10,12910,129 
0750604800FF–35—EMD563,037568,013 
 Transfer F–35 EMD: Air Force requested from line #49[4,976] 
0770604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD220,000 
 Rocket propulsion system[220,000] 
0780604932FLONG RANGE STANDOFF WEAPON4,9383,438 
 Execution adjustment[–1,500] 
0790604933FICBM FUZE MODERNIZATION59,82659,826 
0800605030FJOINT TACTICAL NETWORK CENTER (JTNC)7878 
0810605213FF–22 MODERNIZATION INCREMENT 3.2B173,647173,647 
0820605214FGROUND ATTACK WEAPONS FUZE DEVELOPMENT5,3325,332 
0830605221FKC–46776,937776,937 
0840605223FADVANCED PILOT TRAINING8,2018,201 
0860605278FHC/MC–130 RECAP RDT&E7,4977,497 
0870605431FADVANCED EHF MILSATCOM (SPACE)314,378314,378 
0880605432FPOLAR MILSATCOM (SPACE)103,552103,552 
0890605433FWIDEBAND GLOBAL SATCOM (SPACE)31,42531,425 
0900605458FAIR & SPACE OPS CENTER 10.2 RDT&E85,93885,938 
0910605931FB–2 DEFENSIVE MANAGEMENT SYSTEM98,76898,768 
0920101125FNUCLEAR WEAPONS MODERNIZATION198,357198,357 
0940207701FFULL COMBAT MISSION TRAINING8,8318,831 
0950307581FNEXTGEN JSTARS73,08873,088 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,337,4193,538,895 
 
MANAGEMENT SUPPORT 
0970604256FTHREAT SIMULATOR DEVELOPMENT24,41824,418 
0980604759FMAJOR T&E INVESTMENT47,23247,232 
0990605101FRAND PROJECT AIR FORCE30,44330,443 
1010605712FINITIAL OPERATIONAL TEST & EVALUATION12,26612,266 
1020605807FTEST AND EVALUATION SUPPORT689,509689,509 
1030605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)34,36434,364 
1040605864FSPACE TEST PROGRAM (STP)21,16121,161 
1050605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT46,95546,955 
1060605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT32,96532,965 
1070606017FREQUIREMENTS ANALYSIS AND MATURATION13,85013,850 
1080606116FSPACE TEST AND TRAINING RANGE DEVELOPMENT19,51219,512 
1100606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE181,727177,800 
 Personnel costs excess to need[–3,927] 
1110308602FENTEPRISE INFORMATION SERVICES (EIS)4,9384,938 
1120702806FACQUISITION AND MANAGEMENT SUPPORT18,64418,644 
1130804731FGENERAL SKILL TRAINING1,4251,425 
1141001004FINTERNATIONAL ACTIVITIES3,7903,790 
114AXXXXXXXFEJECTION SEAT RELIABILITY IMPROVEMENT PROGRAM3,500 
 Initial Aircraft Qualification[3,500] 
 SUBTOTAL MANAGEMENT SUPPORT1,183,1991,182,772 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1150603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT299,760299,760 
1160604445FWIDE AREA SURVEILLANCE2,000 
 Implementation of the Secretary’s Cruise Missile Defense Program[2,000] 
1180604618FJOINT DIRECT ATTACK MUNITION2,4692,469 
1190605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)90,21860,218 
 Delayed contract award[–30,000] 
1200605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY34,81534,815 
1220101113FB–52 SQUADRONS55,45755,457 
1230101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)450450 
1240101126FB–1B SQUADRONS5,3534,353 
 Execution adjustment[–1,000] 
1250101127FB–2 SQUADRONS131,580111,580 
 Flexible Strike execution delay[–20,000] 
1260101213FMINUTEMAN SQUADRONS139,109139,109 
1270101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM35,60335,603 
1280101314FNIGHT FIST—USSTRATCOM3232 
1300102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM1,5221,522 
1310105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES3,1343,134 
1330205219FMQ–9 UAV170,396170,396 
1360207133FF–16 SQUADRONS133,105133,105 
1370207134FF–15E SQUADRONS261,969251,969 
 Execution adjustment[–10,000] 
1380207136FMANNED DESTRUCTIVE SUPPRESSION14,83114,831 
1390207138FF–22A SQUADRONS156,962151,962 
 Unjustified increase— laboratory test and operations[–5,000] 
1400207142FF–35 SQUADRONS43,66643,666 
1410207161FTACTICAL AIM MISSILES29,73929,739 
1420207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)82,19582,195 
1440207171FF–15 EPAWSS68,94453,444 
 Delays in pre-EMD phase[–15,500] 
1450207224FCOMBAT RESCUE AND RECOVERY5,0955,095 
1460207227FCOMBAT RESCUE—PARARESCUE883883 
1470207247FAF TENCAP5,8125,812 
1480207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,0811,081 
1490207253FCOMPASS CALL14,41114,411 
1500207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM109,664109,664 
1510207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)15,89715,897 
1520207410FAIR & SPACE OPERATIONS CENTER (AOC)41,06641,066 
1530207412FCONTROL AND REPORTING CENTER (CRC)552552 
1540207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)180,804180,804 
1550207418FTACTICAL AIRBORNE CONTROL SYSTEMS3,7543,754 
1570207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES7,8917,891 
1580207444FTACTICAL AIR CONTROL PARTY-MOD5,8915,891 
1590207448FC2ISR TACTICAL DATA LINK1,7821,782 
1610207452FDCAPES821821 
1630207590FSEEK EAGLE23,84423,844 
1640207601FUSAF MODELING AND SIMULATION16,72316,723 
1650207605FWARGAMING AND SIMULATION CENTERS5,9565,956 
1660207697FDISTRIBUTED TRAINING AND EXERCISES4,4574,457 
1670208006FMISSION PLANNING SYSTEMS60,67960,679 
1690208059FCYBER COMMAND ACTIVITIES67,05767,057 
1700208087FAF OFFENSIVE CYBERSPACE OPERATIONS13,35513,355 
1710208088FAF DEFENSIVE CYBERSPACE OPERATIONS5,5765,576 
1790301400FSPACE SUPERIORITY INTELLIGENCE12,21812,218 
1800302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)28,77822,978 
 Low Frequency Transmit System—delay to contract award[–5,800] 
1810303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)81,03581,035 
1820303140FINFORMATION SYSTEMS SECURITY PROGRAM70,49770,497 
1830303141FGLOBAL COMBAT SUPPORT SYSTEM692692 
1850303601FMILSATCOM TERMINALS55,20855,208 
1870304260FAIRBORNE SIGINT ENTERPRISE106,786106,786 
1900305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,1574,157 
1930305110FSATELLITE CONTROL NETWORK (SPACE)20,80620,806 
1940305111FWEATHER SERVICE25,10225,102 
1950305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)23,51623,516 
1960305116FAERIAL TARGETS8,6398,639 
1990305128FSECURITY AND INVESTIGATIVE ACTIVITIES498498 
2000305145FARMS CONTROL IMPLEMENTATION13,22213,222 
2010305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES360360 
2060305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,6743,674 
2070305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT2,4802,480 
2080305179FINTEGRATED BROADCAST SERVICE (IBS)8,5928,592 
2090305182FSPACELIFT RANGE SYSTEM (SPACE)13,46213,462 
2100305202FDRAGON U–25,5115,511 
2120305206FAIRBORNE RECONNAISSANCE SYSTEMS28,11338,113 
 Per Air Force UFR[10,000] 
2130305207FMANNED RECONNAISSANCE SYSTEMS13,51613,516 
2140305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS27,26527,265 
2150305219FMQ–1 PREDATOR A UAV1,3781,378 
2160305220FRQ–4 UAV244,514244,514 
2170305221FNETWORK-CENTRIC COLLABORATIVE TARGETING11,09611,096 
2180305236FCOMMON DATA LINK (CDL)36,13736,137 
2190305238FNATO AGS232,851232,851 
2200305240FSUPPORT TO DCGS ENTERPRISE20,21820,218 
2210305265FGPS III SPACE SEGMENT212,571212,571 
2220305614FJSPOC MISSION SYSTEM73,77973,779 
2230305881FRAPID CYBER ACQUISITION4,1024,102 
2250305913FNUDET DETECTION SYSTEM (SPACE)20,46820,468 
2260305940FSPACE SITUATION AWARENESS OPERATIONS11,59611,596 
2270306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT4,9384,938 
2280308699FSHARED EARLY WARNING (SEW)1,2121,212 
2300401119FC–5 AIRLIFT SQUADRONS (IF)38,77338,773 
2310401130FC–17 AIRCRAFT (IF)83,77383,773 
2320401132FC–130J PROGRAM26,71526,715 
2330401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,1725,172 
2340401219FKC–10S2,7142,714 
2350401314FOPERATIONAL SUPPORT AIRLIFT27,78427,784 
2360401318FCV–2238,71938,719 
2370401319FPRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)11,00611,006 
2380408011FSPECIAL TACTICS / COMBAT CONTROL8,4058,405 
2390702207FDEPOT MAINTENANCE (NON-IF)1,4071,407 
2410708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)109,685109,685 
2420708611FSUPPORT SYSTEMS DEVELOPMENT16,20916,209 
2430804743FOTHER FLIGHT TRAINING987987 
2440808716FOTHER PERSONNEL ACTIVITIES126126 
2450901202FJOINT PERSONNEL RECOVERY AGENCY2,6032,603 
2460901218FCIVILIAN COMPENSATION PROGRAM1,5891,589 
2470901220FPERSONNEL ADMINISTRATION5,0265,026 
2480901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,3941,394 
2490901279FFACILITIES OPERATION—ADMINISTRATIVE3,7983,798 
2500901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT107,314102,685 
 Defense Enterprise Accounting Management System Increment 2[–4,629] 
250A9999999999CLASSIFIED PROGRAMS11,441,12011,412,120 
 Classified program reduction[–29,000] 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT15,717,66615,608,737 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF23,739,89223,877,036 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
BASIC RESEARCH 
0010601000BRDTRA BASIC RESEARCH INITIATIVE37,77837,778 
0020601101EDEFENSE RESEARCH SCIENCES312,146332,146 
 Basic research program increase[20,000] 
0030601110D8ZBASIC RESEARCH INITIATIVES44,56434,564 
 National Security Science and Engineering Faculty Fellowship program[–10,000] 
0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE49,84849,848 
0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM45,48855,488 
 Military Child STEM Education programs[10,000] 
0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS24,41234,412 
 Program increase[10,000] 
0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM48,26148,261 
 SUBTOTAL BASIC RESEARCH562,497592,497 
 
APPLIED RESEARCH 
0080602000D8ZJOINT MUNITIONS TECHNOLOGY20,06520,065 
0090602115EBIOMEDICAL TECHNOLOGY112,242112,242 
0110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,87551,875 
0120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES41,96541,965 
0130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY334,407334,407 
0150602383EBIOLOGICAL WARFARE DEFENSE44,82544,825 
0160602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM226,317226,317 
0180602668D8ZCYBER SECURITY RESEARCH15,00015,000 
0200602702ETACTICAL TECHNOLOGY305,484305,484 
0210602715EMATERIALS AND BIOLOGICAL TECHNOLOGY160,389160,389 
0220602716EELECTRONICS TECHNOLOGY179,203179,203 
0230602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES151,737151,737 
0240602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,1569,156 
0251160401BBSOF TECHNOLOGY DEVELOPMENT39,75039,750 
 SUBTOTAL APPLIED RESEARCH1,692,4151,692,415 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0260603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY26,68826,688 
0270603121D8ZSO/LIC ADVANCED DEVELOPMENT8,6828,682 
0280603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT69,67589,675 
 Program emphasis for CT and Irregular Warfare Programs[20,000] 
0290603133D8ZFOREIGN COMPARATIVE TESTING30,00024,000 
 Program decrease[–6,000] 
0300603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT283,694283,694 
0320603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT8,4708,470 
0330603177CDISCRIMINATION SENSOR TECHNOLOGY45,11043,110 
 Unjustified growth[–2,000] 
0340603178CWEAPONS TECHNOLOGY14,06814,068 
0350603179CADVANCED C4ISR15,32915,329 
0360603180CADVANCED RESEARCH16,58416,584 
0370603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT19,33519,335 
0380603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY2,5442,544 
0390603274CSPECIAL PROGRAM—MDA TECHNOLOGY51,03351,033 
0400603286EADVANCED AEROSPACE SYSTEMS129,723129,723 
0410603287ESPACE PROGRAMS AND TECHNOLOGY179,883179,883 
0420603288D8ZANALYTIC ASSESSMENTS12,00012,000 
0430603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS60,00050,000 
 Program reduction[–10,000] 
0440603294CCOMMON KILL VEHICLE TECHNOLOGY25,63925,639 
0450603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT132,674132,674 
0460603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY10,96510,965 
0470603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS131,960121,960 
 Program reduction[–10,000] 
0520603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM91,09591,095 
0530603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT33,70633,706 
0540603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS16,83616,836 
0550603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,68329,683 
0560603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM57,79657,796 
0570603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT72,14472,144 
0580603727D8ZJOINT WARFIGHTING PROGRAM7,4057,405 
0590603739EADVANCED ELECTRONICS TECHNOLOGIES92,24692,246 
0600603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS243,265243,265 
0620603766ENETWORK-CENTRIC WARFARE TECHNOLOGY386,926386,926 
0630603767ESENSOR TECHNOLOGY312,821312,821 
0640603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT10,69210,692 
0650603781D8ZSOFTWARE ENGINEERING INSTITUTE15,77615,776 
0660603826D8ZQUICK REACTION SPECIAL PROJECTS69,31964,319 
 Program decrease[–5,000] 
0680603832D8ZDOD MODELING AND SIMULATION MANAGEMENT OFFICE3,0003,000 
0710603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY81,14881,148 
0720604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT31,80031,800 
0730303310D8ZCWMD SYSTEMS46,06646,066 
0741160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT57,62257,622 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT2,933,4022,920,402 
 
ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 
0770603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P41,07241,072 
0790603600D8ZWALKOFF90,55890,558 
0800603714D8ZADVANCED SENSORS APPLICATION PROGRAM15,51819,518 
 Continue important test programs[4,000] 
0810603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM51,46251,462 
0820603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT299,598292,798 
 THAAD 2.0 early to need[–6,800] 
0830603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,003,7681,043,768 
 GMD reliability and maintenance improvements[40,000] 
0840603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL179,236179,236 
0850603884CBALLISTIC MISSILE DEFENSE SENSORS392,893392,893 
0860603890CBMD ENABLING PROGRAMS410,863410,863 
0870603891CSPECIAL PROGRAMS—MDA310,261310,261 
0880603892CAEGIS BMD929,208929,208 
0890603893CSPACE TRACKING & SURVEILLANCE SYSTEM31,34631,346 
0900603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS6,3896,389 
0910603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI443,484431,484 
 Spiral 8.2–3—unjustified growth without baseline[–12,000] 
0920603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT46,38746,387 
0930603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)58,53058,530 
0940603906CREGARDING TRENCH16,19916,199 
0950603907CSEA BASED X-BAND RADAR (SBX)64,40964,409 
0960603913CISRAELI COOPERATIVE PROGRAMS96,803270,603 
 Program increase for Israeli Cooperative Programs[173,800] 
0970603914CBALLISTIC MISSILE DEFENSE TEST386,482366,482 
 Test efficiencies[–20,000] 
0980603915CBALLISTIC MISSILE DEFENSE TARGETS485,294485,294 
0990603920D8ZHUMANITARIAN DEMINING10,19410,194 
1000603923D8ZCOALITION WARFARE10,13910,139 
1010604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM2,9077,907 
 Program increase[5,000] 
1020604250D8ZADVANCED INNOVATIVE TECHNOLOGIES190,000170,000 
 Program decrease[–20,000] 
1030604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT3,7023,702 
1040604445JWIDE AREA SURVEILLANCE53,00053,000 
1060604775D8ZDEFENSE RAPID INNOVATION PROGRAM75,000 
 Program increase[75,000] 
1070604787JJOINT SYSTEMS INTEGRATION7,0027,002 
1080604828JJOINT FIRES INTEGRATION AND INTEROPERABILITY TEAM7,1027,102 
1090604880CLAND-BASED SM–3 (LBSM3)123,444123,444 
1100604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT263,695263,695 
1130605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION12,50012,500 
1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,6562,656 
1150305103CCYBER SECURITY INITIATIVE961961 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES6,047,0626,286,062 
 
SYSTEM DEVELOPMENT AND DEMONSTRATION 
1160604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD7,9367,936 
1170604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT70,76270,762 
1180604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD345,883345,883 
1190604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)25,45925,459 
1200604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)17,56217,562 
1210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES6,8876,887 
1220605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,53012,530 
1230605021SEHOMELAND PERSONNEL SECURITY INITIATIVE286286 
1240605022D8ZDEFENSE EXPORTABILITY PROGRAM3,2443,244 
1250605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES6,5006,500 
1260605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION15,32615,326 
1270605075D8ZDCMO POLICY AND INTEGRATION19,35119,351 
1280605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM41,46541,465 
1290605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)10,13510,135 
1300605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES9,5469,546 
1310303141KGLOBAL COMBAT SUPPORT SYSTEM14,24114,241 
1320305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,6603,660 
 SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION610,773610,773 
 
MANAGEMENT SUPPORT 
1330604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)5,6165,616 
1340604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT3,0923,092 
1350604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)254,503254,503 
1360604942D8ZASSESSMENTS AND EVALUATIONS21,66121,661 
1380605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)27,16227,162 
1390605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS24,50124,501 
1420605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)43,17643,176 
1450605142D8ZSYSTEMS ENGINEERING44,24644,246 
1460605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD2,6652,665 
1470605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY4,3664,366 
1480605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION27,90127,901 
1490605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)2,8552,855 
1500605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM105,944105,944 
1560605502KASMALL BUSINESS INNOVATIVE RESEARCH400400 
1590605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER1,6341,634 
1600605798D8ZDEFENSE TECHNOLOGY ANALYSIS12,10512,105 
1610605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)50,38950,389 
1620605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION8,4528,452 
1630605804D8ZDEVELOPMENT TEST AND EVALUATION15,18719,187 
 Program increase[4,000] 
1640605898EMANAGEMENT HQ—R&D71,36271,362 
1650606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,1004,100 
1660203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)1,9561,956 
1670204571JJOINT STAFF ANALYTICAL SUPPORT10,32110,321 
1700303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES11,55211,552 
1720305193D8ZCYBER INTELLIGENCE6,7486,748 
1740804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)44,00544,005 
1750901598CMANAGEMENT HQ—MDA36,99836,998 
1760901598D8WMANAGEMENT HEADQUARTERS WHS612612 
177A9999999999CLASSIFIED PROGRAMS44,36744,367 
 SUBTOTAL MANAGEMENT SUPPORT887,876891,876 
 
OPERATIONAL SYSTEM DEVELOPMENT 
1780604130VENTERPRISE SECURITY SYSTEM (ESS)3,9883,988 
1790605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,7501,750 
1800605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)286286 
1810607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT14,77814,778 
1820607310D8ZOPERATIONAL SYSTEMS DEVELOPMENT2,9532,953 
1830607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)10,35010,350 
1840607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)28,49628,496 
1850607828JJOINT INTEGRATION AND INTEROPERABILITY11,96811,968 
1860208043JPLANNING AND DECISION AID SYSTEM (PDAS)1,8421,842 
1870208045KC4I INTEROPERABILITY63,55863,558 
1890301144KJOINT/ALLIED COALITION INFORMATION SHARING3,9313,931 
1930302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT924924 
1940302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION9,6579,657 
1950303126KLONG-HAUL COMMUNICATIONS—DCS25,35525,355 
1960303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)12,67112,671 
1970303135GPUBLIC KEY INFRASTRUCTURE (PKI)222222 
1980303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)32,69832,698 
1990303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM11,30411,304 
2000303140GINFORMATION SYSTEMS SECURITY PROGRAM125,854155,854 
 Accelerate SHARKSEER deployment[30,000] 
2020303150KGLOBAL COMMAND AND CONTROL SYSTEM33,79333,793 
2030303153KDEFENSE SPECTRUM ORGANIZATION13,42313,423 
2040303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)3,7743,774 
2050303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)951951 
2060303610KTELEPORT PROGRAM2,6972,697 
2080304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES19,29419,294 
2120305103KCYBER SECURITY INITIATIVE3,2343,234 
2130305125D8ZCRITICAL INFRASTRUCTURE PROTECTION (CIP)8,8468,846 
2170305186D8ZPOLICY R&D PROGRAMS7,0657,065 
2180305199D8ZNET CENTRICITY23,98423,984 
2210305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,2865,286 
2240305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,4003,400 
2290305327VINSIDER THREAT8,6708,670 
2300305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1102,110 
2390708011SINDUSTRIAL PREPAREDNESS22,36622,366 
2400708012SLOGISTICS SUPPORT ACTIVITIES1,5741,574 
2410902298JMANAGEMENT HQ—OJCS4,4094,409 
2421105219BBMQ–9 UAV9,7029,702 
2431105232BBRQ–11 UAV259259 
2451160403BBAVIATION SYSTEMS164,233164,233 
2471160405BBINTELLIGENCE SYSTEMS DEVELOPMENT9,4909,490 
2481160408BBOPERATIONAL ENHANCEMENTS75,25375,253 
2521160431BBWARRIOR SYSTEMS24,66124,661 
2531160432BBSPECIAL PROGRAMS20,90820,908 
2591160480BBSO F TACTICAL VEHICLES3,6723,672 
2621160483BBMARITIME SYSTEMS57,90557,905 
2641160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES3,7883,788 
2651160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE16,22516,225 
265A9999999999CLASSIFIED PROGRAMS3,118,5023,118,502 
 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,032,0594,062,059 
 
UNDISTRIBUTED 
2669999999999UNDISTRIBUTED–69,000 
 DARPA undistributed reduction[–69,000] 
 SUBTOTAL UNDISTRIBUTED–69,000 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW16,766,08416,987,084 
 
OPERATIONAL TEST & EVAL, DEFENSE 
MANAGEMENT SUPPORT 
0010605118OTEOPERATIONAL TEST AND EVALUATION74,58374,583 
0020605131OTELIVE FIRE TEST AND EVALUATION45,14245,142 
0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES48,01348,013 
 SUBTOTAL MANAGEMENT SUPPORT167,738167,738 
 
 TOTAL OPERATIONAL TEST & EVAL, DEFENSE167,738167,738 
 
 TOTAL RDT&E63,533,94763,826,265 
4202.Research, development, test, and evaluation for overseas contingency operations 
 
 
SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineProgramElementItemFY 2015 RequestAgreement Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0600603747ASOLDIER SUPPORT AND SURVIVABILITY4,5004,500 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,5004,500 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY4,5004,500 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY  
OPERATIONAL SYSTEMS DEVELOPMENT 
2250305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)940940 
229A9999999999CLASSIFIED PROGRAMS35,08035,080 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT36,02036,020 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY36,02036,020 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF  
OPERATIONAL SYSTEMS DEVELOPMENT 
250A9999999999CLASSIFIED PROGRAMS14,70614,706 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT14,70614,706 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF14,70614,706 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW  
APPLIED RESEARCH 
0090602115EBIOMEDICAL TECHNOLOGY112,000112,000 
 SUBTOTAL APPLIED RESEARCH112,000112,000 
 
OPERATIONAL SYSTEM DEVELOPMENT 
2421105219BBMQ–9 UAV5,200 
 MQ–9 enhancements[5,200] 
2481160408BBOPERATIONAL ENHANCEMENTS6,0006,000 
265A9999999999CLASSIFIED PROGRAMS163,447163,447 
 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT169,447174,647 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW281,447286,647 
 
 TOTAL RDT&E336,673341,873 
 XLIIIOperation and Maintenance 
4301.Operation and maintenance 
 
 
SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) 
LineItemFY 2015 RequestAgreement Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS969,281969,281 
020MODULAR SUPPORT BRIGADES61,99061,990 
030ECHELONS ABOVE BRIGADE450,987450,987 
040THEATER LEVEL ASSETS545,773545,773 
050LAND FORCES OPERATIONS SUPPORT1,057,4531,057,453 
060AVIATION ASSETS1,409,3471,409,347 
070FORCE READINESS OPERATIONS SUPPORT3,592,3343,524,334 
 Fully fund two Combat Training Center rotations—Army requested transfer to OM,ARNG and MP,ARNG[–68,000] 
080LAND FORCES SYSTEMS READINESS411,388411,388 
090LAND FORCES DEPOT MAINTENANCE1,001,2321,001,232 
100BASE OPERATIONS SUPPORT7,428,9727,428,972 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,066,4342,154,434 
 Facilities Sustainment[18,750] 
 Readiness funding increase—fully funds 6% CIP[94,250] 
 Transfer to Arlington National Cemetery[–25,000] 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS411,863411,863 
130COMBATANT COMMANDERS CORE OPERATIONS179,399179,399 
170COMBATANT COMMANDS DIRECT MISSION SUPPORT432,281432,281 
 SUBTOTAL OPERATING FORCES20,018,73420,038,734 
 
MOBILIZATION 
180STRATEGIC MOBILITY316,776316,776 
190ARMY PREPOSITIONED STOCKS187,609187,609 
200INDUSTRIAL PREPAREDNESS6,46386,463 
 Industrial Base Intiative-Body Armor[80,000] 
 SUBTOTAL MOBILIZATION510,848590,848 
 
TRAINING AND RECRUITING 
210OFFICER ACQUISITION124,766124,766 
220RECRUIT TRAINING51,96851,968 
230ONE STATION UNIT TRAINING43,73543,735 
240SENIOR RESERVE OFFICERS TRAINING CORPS456,563456,563 
250SPECIALIZED SKILL TRAINING886,529886,529 
260FLIGHT TRAINING890,070890,070 
270PROFESSIONAL DEVELOPMENT EDUCATION193,291193,291 
280TRAINING SUPPORT552,359552,359 
290RECRUITING AND ADVERTISING466,927466,927 
300EXAMINING194,588194,588 
310OFF-DUTY AND VOLUNTARY EDUCATION205,782205,782 
320CIVILIAN EDUCATION AND TRAINING150,571150,571 
330JUNIOR RESERVE OFFICER TRAINING CORPS169,784169,784 
 SUBTOTAL TRAINING AND RECRUITING4,386,9334,386,933 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION541,877541,877 
360CENTRAL SUPPLY ACTIVITIES722,291722,291 
370LOGISTIC SUPPORT ACTIVITIES602,034602,034 
380AMMUNITION MANAGEMENT422,277422,277 
390ADMINISTRATION405,442405,442 
400SERVICEWIDE COMMUNICATIONS1,624,7421,624,742 
410MANPOWER MANAGEMENT289,771289,771 
420OTHER PERSONNEL SUPPORT390,924390,924 
430OTHER SERVICE SUPPORT1,118,5401,118,540 
440ARMY CLAIMS ACTIVITIES241,234241,234 
450REAL ESTATE MANAGEMENT243,509243,509 
460FINANCIAL MANAGEMENT AND AUDIT READINESS200,615200,615 
470INTERNATIONAL MILITARY HEADQUARTERS462,591462,591 
480MISC. SUPPORT OF OTHER NATIONS27,37527,375 
520ACLASSIFIED PROGRAMS1,030,4111,030,411 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES8,323,6338,323,633 
 
UNDISTRIBUTED 
530UNDISTRIBUTED–296,400 
 Foreign Currency adjustments[–48,900] 
 Program decrease—overestimate of civilian personnel[–247,500] 
 SUBTOTAL UNDISTRIBUTED–296,400 
 
 TOTAL OPERATION & MAINTENANCE, ARMY33,240,14833,043,748 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
020MODULAR SUPPORT BRIGADES15,20015,200 
030ECHELONS ABOVE BRIGADE502,664502,664 
040THEATER LEVEL ASSETS107,489107,489 
050LAND FORCES OPERATIONS SUPPORT543,989543,989 
060AVIATION ASSETS72,96372,963 
070FORCE READINESS OPERATIONS SUPPORT360,082360,082 
080LAND FORCES SYSTEMS READINESS72,49172,491 
090LAND FORCES DEPOT MAINTENANCE58,87358,873 
100BASE OPERATIONS SUPPORT388,961388,961 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION228,597233,597 
 Facilities Sustainment[5,000] 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS39,59039,590 
 SUBTOTAL OPERATING FORCES2,390,8992,395,899 
 
ADMIN & SRVWD ACTIVITIES 
130SERVICEWIDE TRANSPORTATION10,60810,608 
140ADMINISTRATION18,58718,587 
150SERVICEWIDE COMMUNICATIONS6,6816,681 
160MANPOWER MANAGEMENT9,1929,192 
170RECRUITING AND ADVERTISING54,60254,602 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES99,67099,670 
 
UNDISTRIBUTED 
180UNDISTRIBUTED–13,800 
 Overestimation of civilian FTE targets[–13,800] 
 SUBTOTAL UNDISTRIBUTED–13,800 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES2,490,5692,481,769 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS660,648683,648 
 Transfer funding for 2 CTC rotations[23,000] 
020MODULAR SUPPORT BRIGADES165,942165,942 
030ECHELONS ABOVE BRIGADE733,800733,800 
040THEATER LEVEL ASSETS83,08483,084 
050LAND FORCES OPERATIONS SUPPORT22,00522,005 
060AVIATION ASSETS920,085920,085 
070FORCE READINESS OPERATIONS SUPPORT680,887680,887 
080LAND FORCES SYSTEMS READINESS69,72669,726 
090LAND FORCES DEPOT MAINTENANCE138,263138,263 
100BASE OPERATIONS SUPPORT804,517794,517 
 Remove one-time fiscal year 2014 funding increase[–10,000] 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION490,205495,205 
 Facilities Sustainment[5,000] 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS872,140872,140 
 SUBTOTAL OPERATING FORCES5,641,3025,659,302 
 
ADMIN & SRVWD ACTIVITIES 
130SERVICEWIDE TRANSPORTATION6,6906,690 
140REAL ESTATE MANAGEMENT1,7651,765 
150ADMINISTRATION63,07563,075 
160SERVICEWIDE COMMUNICATIONS37,37237,372 
170MANPOWER MANAGEMENT6,4846,484 
180OTHER PERSONNEL SUPPORT274,085260,285 
 Program decrease for advertising[–13,800] 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES389,471375,671 
 
 TOTAL OPERATION & MAINTENANCE, ARNG6,030,7736,034,973 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS4,947,2024,947,202 
020FLEET AIR TRAINING1,647,9431,647,943 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES37,05037,050 
040AIR OPERATIONS AND SAFETY SUPPORT96,13996,139 
050AIR SYSTEMS SUPPORT363,763363,763 
060AIRCRAFT DEPOT MAINTENANCE814,770824,870 
 CVN 73 Refueling and Complex Overhaul (RCOH)[10,100] 
070AIRCRAFT DEPOT OPERATIONS SUPPORT36,49436,494 
080AVIATION LOGISTICS350,641350,641 
090MISSION AND OTHER SHIP OPERATIONS3,865,3793,865,379 
100SHIP OPERATIONS SUPPORT & TRAINING711,243711,243 
110SHIP DEPOT MAINTENANCE5,296,4085,330,108 
 CVN 73 Refueling and Complex Overhaul (RCOH)[33,700] 
120SHIP DEPOT OPERATIONS SUPPORT1,339,0771,339,377 
 CVN 73 Refueling and Complex Overhaul (RCOH)[300] 
130COMBAT COMMUNICATIONS708,634708,634 
140ELECTRONIC WARFARE91,59991,599 
150SPACE SYSTEMS AND SURVEILLANCE207,038207,038 
160WARFARE TACTICS432,715432,715 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY338,116338,116 
180COMBAT SUPPORT FORCES892,316892,316 
190EQUIPMENT MAINTENANCE128,486128,486 
200DEPOT OPERATIONS SUPPORT2,4722,472 
210COMBATANT COMMANDERS CORE OPERATIONS101,200101,200 
220COMBATANT COMMANDERS DIRECT MISSION SUPPORT188,920188,920 
230CRUISE MISSILE109,911109,911 
240FLEET BALLISTIC MISSILE1,172,8231,172,823 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT104,139104,139 
260WEAPONS MAINTENANCE490,911490,911 
270OTHER WEAPON SYSTEMS SUPPORT324,861324,861 
290ENTERPRISE INFORMATION936,743936,743 
300SUSTAINMENT, RESTORATION AND MODERNIZATION1,483,4951,587,495 
 Facilities Sustainment[18,750] 
 Readiness funding increase—fully funds 6% CIP[85,250] 
310BASE OPERATING SUPPORT4,398,6674,398,667 
 SUBTOTAL OPERATING FORCES31,619,15531,767,255 
 
MOBILIZATION 
320SHIP PREPOSITIONING AND SURGE526,926526,926 
330READY RESERVE FORCE195195 
340AIRCRAFT ACTIVATIONS/INACTIVATIONS6,7046,704 
350SHIP ACTIVATIONS/INACTIVATIONS251,538205,538 
 CVN 73 Refueling and Complex Overhaul (RCOH)[–46,000] 
360EXPEDITIONARY HEALTH SERVICES SYSTEMS124,323124,323 
370INDUSTRIAL READINESS2,3232,323 
380COAST GUARD SUPPORT20,33320,333 
 SUBTOTAL MOBILIZATION932,342886,342 
 
TRAINING AND RECRUITING 
390OFFICER ACQUISITION156,214156,214 
400RECRUIT TRAINING8,8638,963 
 CVN 73 Refueling and Complex Overhaul (RCOH)[100] 
410RESERVE OFFICERS TRAINING CORPS148,150148,150 
420SPECIALIZED SKILL TRAINING601,501608,701 
 CVN 73 Refueling and Complex Overhaul (RCOH)[7,200] 
430FLIGHT TRAINING8,2398,239 
440PROFESSIONAL DEVELOPMENT EDUCATION164,214165,214 
 CVN 73 Refueling and Complex Overhaul (RCOH)[1,000] 
450TRAINING SUPPORT182,619183,519 
 CVN 73 Refueling and Complex Overhaul (RCOH)[900] 
460RECRUITING AND ADVERTISING230,589231,737 
 Naval Sea Cadet Corps[1,148] 
470OFF-DUTY AND VOLUNTARY EDUCATION115,595115,595 
480CIVILIAN EDUCATION AND TRAINING79,60679,606 
490JUNIOR ROTC41,66441,664 
 SUBTOTAL TRAINING AND RECRUITING1,737,2541,747,602 
 
ADMIN & SRVWD ACTIVITIES 
500ADMINISTRATION858,871858,871 
510EXTERNAL RELATIONS12,80712,807 
520CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT119,863119,863 
530MILITARY MANPOWER AND PERSONNEL MANAGEMENT356,113357,013 
 CVN 73 Refueling and Complex Overhaul (RCOH)[900] 
540OTHER PERSONNEL SUPPORT255,605255,605 
550SERVICEWIDE COMMUNICATIONS339,802339,802 
570SERVICEWIDE TRANSPORTATION172,203172,203 
590PLANNING, ENGINEERING AND DESIGN283,621283,621 
600ACQUISITION AND PROGRAM MANAGEMENT1,111,4641,111,464 
610HULL, MECHANICAL AND ELECTRICAL SUPPORT43,23243,232 
620COMBAT/WEAPONS SYSTEMS25,68925,689 
630SPACE AND ELECTRONIC WARFARE SYSTEMS73,15973,159 
640NAVAL INVESTIGATIVE SERVICE548,640548,640 
700INTERNATIONAL HEADQUARTERS AND AGENCIES4,7134,713 
720ACLASSIFIED PROGRAMS531,324531,324 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,737,1064,738,006 
 
UNDISTRIBUTED 
730UNDISTRIBUTED–154,200 
 Civilian personnel underexecution[–80,000] 
 Foreign Currency adjustments[–74,200] 
 SUBTOTAL UNDISTRIBUTED–154,200 
 
 TOTAL OPERATION & MAINTENANCE, NAVY39,025,85738,985,005 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES905,744939,544 
 Crisis Response Operations Unfunded Requirement[33,800] 
020FIELD LOGISTICS921,543921,543 
030DEPOT MAINTENANCE229,058229,058 
040MARITIME PREPOSITIONING87,66087,660 
050SUSTAINMENT, RESTORATION & MODERNIZATION573,926592,676 
 Facilities Sustainment[18,750] 
060BASE OPERATING SUPPORT1,983,1181,983,118 
 SUBTOTAL OPERATING FORCES4,701,0494,753,599 
 
TRAINING AND RECRUITING 
070RECRUIT TRAINING18,22718,227 
080OFFICER ACQUISITION948948 
090SPECIALIZED SKILL TRAINING98,44898,448 
100PROFESSIONAL DEVELOPMENT EDUCATION42,30542,305 
110TRAINING SUPPORT330,156330,156 
120RECRUITING AND ADVERTISING161,752161,752 
130OFF-DUTY AND VOLUNTARY EDUCATION19,13719,137 
140JUNIOR ROTC23,27723,277 
 SUBTOTAL TRAINING AND RECRUITING694,250694,250 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION36,35936,359 
160ADMINISTRATION362,608353,508 
 Marine Museum Unjustified Growth[–9,100] 
180ACQUISITION AND PROGRAM MANAGEMENT70,51570,515 
180ACLASSIFIED PROGRAMS44,70644,706 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES514,188505,088 
 
UNDISTRIBUTED 
190UNDISTRIBUTED–28,400 
 Foreign Currency adjustments[–28,400] 
 SUBTOTAL UNDISTRIBUTED–28,400 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS5,909,4875,924,537 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS565,842573,742 
 CVN 73 Refueling and Complex Overhaul (RCOH)[7,900] 
020INTERMEDIATE MAINTENANCE5,9485,948 
040AIRCRAFT DEPOT MAINTENANCE82,63684,936 
 CVN 73 Refueling and Complex Overhaul (RCOH)[2,300] 
050AIRCRAFT DEPOT OPERATIONS SUPPORT353353 
060AVIATION LOGISTICS7,0077,007 
070MISSION AND OTHER SHIP OPERATIONS8,1908,190 
080SHIP OPERATIONS SUPPORT & TRAINING556556 
090SHIP DEPOT MAINTENANCE4,5714,571 
100COMBAT COMMUNICATIONS14,47214,472 
110COMBAT SUPPORT FORCES119,056119,056 
120WEAPONS MAINTENANCE1,8521,852 
130ENTERPRISE INFORMATION25,35425,354 
140SUSTAINMENT, RESTORATION AND MODERNIZATION48,27153,098 
 Facilities Sustainment[4,827] 
150BASE OPERATING SUPPORT101,921101,921 
 SUBTOTAL OPERATING FORCES986,0291,001,056 
 
ADMIN & SRVWD ACTIVITIES 
160ADMINISTRATION1,5201,520 
170MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,99812,998 
180SERVICEWIDE COMMUNICATIONS3,3953,395 
190ACQUISITION AND PROGRAM MANAGEMENT3,1583,158 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES21,07121,071 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES1,007,1001,022,127 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES93,09393,093 
020DEPOT MAINTENANCE18,37718,377 
030SUSTAINMENT, RESTORATION AND MODERNIZATION29,23233,132 
 Facilities Sustainment[3,900] 
040BASE OPERATING SUPPORT106,447106,447 
 SUBTOTAL OPERATING FORCES247,149251,049 
 
ADMIN & SRVWD ACTIVITIES 
050SERVICEWIDE TRANSPORTATION914914 
060ADMINISTRATION11,83111,831 
070RECRUITING AND ADVERTISING8,6888,688 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES21,43321,433 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE268,582272,482 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES3,163,4573,172,057 
 Nuclear Force Improvement Program—Security Forces[8,600] 
020COMBAT ENHANCEMENT FORCES1,694,3391,694,339 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,579,1781,579,178 
040DEPOT MAINTENANCE6,119,5226,028,400 
 RC/OC–135 Contractor Logistics Support Unjustified Growth[–8,000] 
 Unjustified program growth[–83,122] 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,453,5891,475,739 
 Facilities Sustainment[18,750] 
 Nuclear Force Improvement Program—Installation Surety[3,400] 
060BASE SUPPORT2,599,4192,589,419 
 Remove one-time fiscal year 2014 funding increase[–10,000] 
070GLOBAL C3I AND EARLY WARNING908,790908,790 
080OTHER COMBAT OPS SPT PROGRAMS856,306865,906 
 Nuclear Force Improvement Program—ICBM Training Hardware[9,600] 
090TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES800,689800,689 
100LAUNCH FACILITIES282,710282,710 
110SPACE CONTROL SYSTEMS397,818397,818 
120COMBATANT COMMANDERS DIRECT MISSION SUPPORT871,840860,840 
 Program decrease—classified program[–11,000] 
130COMBATANT COMMANDERS CORE OPERATIONS237,348237,348 
130AAIRBORNE WARNING AND CONTROL SYSTEM34,600 
 Retain current AWACS fleet[34,600] 
130BA–10 FLYING HOURS188,400 
 Retain current A–10 fleet[188,400] 
130CA–10 WEAPONS SYSTEMS SUSTAINMENT68,100 
 Retain current A–10 fleet[68,100] 
 SUBTOTAL OPERATING FORCES20,965,00521,184,333 
 
MOBILIZATION 
140AIRLIFT OPERATIONS1,968,8101,968,810 
150MOBILIZATION PREPAREDNESS139,743125,670 
 Inflation pricing requested as program growth[–14,073] 
160DEPOT MAINTENANCE1,534,5601,534,560 
170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION173,627173,627 
180BASE SUPPORT688,801688,801 
 SUBTOTAL MOBILIZATION4,505,5414,491,468 
 
TRAINING AND RECRUITING 
190OFFICER ACQUISITION82,39682,396 
200RECRUIT TRAINING19,85219,852 
210RESERVE OFFICERS TRAINING CORPS (ROTC)76,13476,134 
220FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION212,226212,226 
230BASE SUPPORT759,809759,809 
240SPECIALIZED SKILL TRAINING356,157356,157 
250FLIGHT TRAINING697,594697,594 
260PROFESSIONAL DEVELOPMENT EDUCATION219,441219,441 
270TRAINING SUPPORT91,00191,001 
280DEPOT MAINTENANCE316,688316,688 
290RECRUITING AND ADVERTISING73,92073,920 
300EXAMINING3,1213,121 
310OFF-DUTY AND VOLUNTARY EDUCATION181,718181,718 
320CIVILIAN EDUCATION AND TRAINING147,667147,667 
330JUNIOR ROTC63,25063,250 
 SUBTOTAL TRAINING AND RECRUITING3,300,9743,300,974 
 
ADMIN & SRVWD ACTIVITIES 
340LOGISTICS OPERATIONS1,003,513997,379 
 Inflation pricing requested as program growth[–6,134] 
350TECHNICAL SUPPORT ACTIVITIES843,449836,210 
 Defense Finance and Accounting Services rate adjustment requested as program growth[–7,239] 
360DEPOT MAINTENANCE78,12678,126 
370FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION247,677247,677 
380BASE SUPPORT1,103,4421,103,442 
390ADMINISTRATION597,234597,234 
400SERVICEWIDE COMMUNICATIONS506,840506,840 
410OTHER SERVICEWIDE ACTIVITIES892,256892,256 
420CIVIL AIR PATROL24,98124,981 
450INTERNATIONAL SUPPORT92,41992,419 
450ACLASSIFIED PROGRAMS1,169,7361,164,376 
 Classified adjustment[–5,360] 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES6,559,6736,540,940 
 
UNDISTRIBUTED 
460UNDISTRIBUTED–131,900 
 Civilian personnel underexecution[–80,000] 
 Foreign Currency adjustments[–51,900] 
 SUBTOTAL UNDISTRIBUTED–131,900 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE35,331,19335,385,815 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,719,4671,719,467 
020MISSION SUPPORT OPERATIONS211,132211,132 
030DEPOT MAINTENANCE530,301530,301 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION85,67290,672 
 Facilities Sustainment[5,000] 
050BASE SUPPORT367,966367,966 
 SUBTOTAL OPERATING FORCES2,914,5382,919,538 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
060ADMINISTRATION59,89959,899 
070RECRUITING AND ADVERTISING14,50914,509 
080MILITARY MANPOWER AND PERS MGMT (ARPC)20,34520,345 
090OTHER PERS SUPPORT (DISABILITY COMP)6,5516,551 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES101,304101,304 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE3,015,8423,020,842 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
010AIRCRAFT OPERATIONS3,367,7293,367,729 
020MISSION SUPPORT OPERATIONS718,295718,295 
030DEPOT MAINTENANCE1,528,6951,528,695 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION137,604142,604 
 Facilities Sustainment[5,000] 
050BASE SUPPORT581,536581,536 
 SUBTOTAL OPERATING FORCES6,333,8596,338,859 
 
ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 
060ADMINISTRATION27,81227,812 
070RECRUITING AND ADVERTISING31,18831,188 
 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES59,00059,000 
 
 TOTAL OPERATION & MAINTENANCE, ANG6,392,8596,397,859 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF462,107462,107 
020SPECIAL OPERATIONS COMMAND/OPERATING FORCES4,762,2454,770,947 
 MSV—USSOCOM Maritime Support Vessel[–20,298] 
 NCR—USSOCOM National Capitol Region Office[–5,000] 
 POTFF—transfer to DHP[–14,800] 
 POTFF—transfer to DHRA for Office Suicide Provention[–4,000] 
 RSCC—Regional Special Operations Forces Coordination Centers[–3,600] 
 UFR Flying Hours[36,400] 
 UFR Unit Readiness Training[20,000] 
 SUBTOTAL OPERATING FORCES5,224,3525,233,054 
 
TRAINING AND RECRUITING 
030DEFENSE ACQUISITION UNIVERSITY135,437135,437 
040NATIONAL DEFENSE UNIVERSITY80,08280,082 
050SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING371,620371,620 
 SUBTOTAL TRAINING AND RECRUITING587,139587,139 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
060CIVIL MILITARY PROGRAMS119,888175,888 
 STARBASE[25,000] 
 Youth Challenge[31,000] 
080DEFENSE CONTRACT AUDIT AGENCY556,493556,493 
090DEFENSE CONTRACT MANAGEMENT AGENCY1,340,3741,299,874 
 Civilian personnel compensation—justification does not match summary of price and program changes[–20,500] 
 Civilian personnel compensation hiring lag[–20,000] 
100DEFENSE HUMAN RESOURCES ACTIVITY633,300636,070 
 Civilian personnel compensation hiring lag[–1,230] 
 Suicide Prevention—transfer from SOCOM[4,000] 
110DEFENSE INFORMATION SYSTEMS AGENCY1,263,6781,263,678 
130DEFENSE LEGAL SERVICES AGENCY26,71026,710 
140DEFENSE LOGISTICS AGENCY381,470394,170 
 PTAP funding increase[12,700] 
150DEFENSE MEDIA ACTIVITY194,520194,520 
160DEFENSE POW/MIA OFFICE21,48521,485 
170DEFENSE SECURITY COOPERATION AGENCY544,786552,386 
 Program decrease—Combatting terrorism fellowship[–2,400] 
 Warsaw Initiative Fund/Partnership For Peace[10,000] 
180DEFENSE SECURITY SERVICE527,812527,812 
200DEFENSE TECHNOLOGY SECURITY ADMINISTRATION32,78732,787 
230DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,566,4242,566,424 
240MISSILE DEFENSE AGENCY416,644416,644 
260OFFICE OF ECONOMIC ADJUSTMENT186,987106,391 
 Office of Economic Adjustment[–80,596] 
265OFFICE OF NET ASSESSMENT18,944 
 Program increase[10,000] 
 Transfer from line 270[8,944] 
270OFFICE OF THE SECRETARY OF DEFENSE1,891,1631,873,419 
 BRAC 2015 Round Planning and Analyses[–4,800] 
 DOD Rewards Program Underexecution[–4,000] 
 Transfer funding for Office of Net Assessment to line 265[–8,944] 
280SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES87,91587,915 
290WASHINGTON HEADQUARTERS SERVICES610,982608,462 
 Civilian personnel compensation hiring lag[–2,520] 
290ACLASSIFIED PROGRAMS13,983,32313,983,323 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES25,386,74125,343,395 
 
UNDISTRIBUTED 
300UNDISTRIBUTED12,500 
 Foreign Currency adjustments[–17,500] 
 Impact Aid[25,000] 
 Impact Aid for Childern with Severe Disabilities[5,000] 
 SUBTOTAL UNDISTRIBUTED12,500 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE31,198,23231,176,088 
 
MISCELLANEOUS APPROPRIATIONS 
MISCELLANEOUS APPROPRIATIONS 
010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,72313,723 
020OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID100,000100,000 
030COOPERATIVE THREAT REDUCTION365,108365,108 
040ACQ WORKFORCE DEV FD212,87583,034 
 Program decrease[–129,841] 
050ENVIRONMENTAL RESTORATION, ARMY201,560201,560 
060ENVIRONMENTAL RESTORATION, NAVY277,294277,294 
070ENVIRONMENTAL RESTORATION, AIR FORCE408,716408,716 
080ENVIRONMENTAL RESTORATION, DEFENSE8,5478,547 
090ENVIRONMENTAL RESTORATION FORMERLY USED SITES208,353208,353 
100OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0000 
 Program decrease[–5,000] 
110SUPPORT OF INTERNATIONAL SPORTING COMPETITIONS, DEFENSE10,0005,700 
 Unjustified program increase[–4,300] 
 SUBTOTAL MISCELLANEOUS APPROPRIATIONS1,811,1761,672,035 
 
 TOTAL MISCELLANEOUS APPROPRIATIONS1,811,1761,672,035 
 
 TOTAL OPERATION & MAINTENANCE165,721,818165,417,280 
4302.Operation and maintenance for overseas contingency operations 
 
 
SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2015 RequestAgreement Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS77,419187,419 
 ERI: Armored Brigade Combat Team Presence [110,000] 
020MODULAR SUPPORT BRIGADES3,8273,827 
030ECHELONS ABOVE BRIGADE22,35322,353 
040THEATER LEVEL ASSETS1,405,1021,405,102 
050LAND FORCES OPERATIONS SUPPORT452,332467,332 
 ERI: Increased Global Response Force Exercises [15,000] 
060AVIATION ASSETS47,52247,522 
070FORCE READINESS OPERATIONS SUPPORT1,050,6831,147,183 
 ERI: Increase Range Capacities and Operation, and Upgrade Training Sites [96,500] 
080LAND FORCES SYSTEMS READINESS166,725166,725 
090LAND FORCES DEPOT MAINTENANCE87,636273,236 
 Restore Critical Depot Maintenance[185,600] 
100BASE OPERATIONS SUPPORT291,977291,977 
140ADDITIONAL ACTIVITIES7,316,9677,407,261 
 ERI: NATO Exercises [13,100] 
 ERI: Strengthen the Capacity of NATO and NATO Partners [3,000] 
 Replenishment of source funds in FY15–02 reprogramming[74,194] 
150COMMANDERS EMERGENCY RESPONSE PROGRAM10,00010,000 
160RESET2,861,6552,861,655 
 SUBTOTAL OPERATING FORCES13,794,19814,291,592 
 
MOBILIZATION 
190ARMY PREPOSITIONED STOCKS59,000 
 ERI: Armored Brigade Combat Team presence [40,000] 
 ERI: Army Prepo Infrastructure Projects [19,000] 
 SUBTOTAL MOBILIZATION59,000 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION1,806,2671,806,267 
380AMMUNITION MANAGEMENT45,53745,537 
400SERVICEWIDE COMMUNICATIONS32,26432,264 
420OTHER PERSONNEL SUPPORT98,17198,171 
430OTHER SERVICE SUPPORT99,69499,694 
450REAL ESTATE MANAGEMENT137,053137,053 
520ACLASSIFIED PROGRAMS1,122,0921,106,192 
 Program decrease[–15,900] 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES3,341,0783,325,178 
 
 TOTAL OPERATION & MAINTENANCE, ARMY17,135,27617,675,770 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
030ECHELONS ABOVE BRIGADE4,2854,285 
050LAND FORCES OPERATIONS SUPPORT1,4281,428 
070FORCE READINESS OPERATIONS SUPPORT699699 
100BASE OPERATIONS SUPPORT35,12035,120 
 SUBTOTAL OPERATING FORCES41,53241,532 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES41,53241,532 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS12,59313,793 
 ERI: Leverage State Partnership Program [1,200] 
020MODULAR SUPPORT BRIGADES647647 
030ECHELONS ABOVE BRIGADE6,6706,670 
040THEATER LEVEL ASSETS664664 
060AVIATION ASSETS22,48522,485 
070FORCE READINESS OPERATIONS SUPPORT14,56014,560 
090LAND FORCES DEPOT MAINTENANCE49,600 
 Restore Critical Depot Maintenance[49,600] 
100BASE OPERATIONS SUPPORT13,92313,923 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS4,6014,601 
 SUBTOTAL OPERATING FORCES76,143126,943 
 
ADMIN & SRVWD ACTIVITIES 
150ADMINISTRATION318318 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES318318 
 
 TOTAL OPERATION & MAINTENANCE, ARNG76,461127,261 
 
AFGHANISTAN SECURITY FORCES FUND 
MINISTRY OF DEFENSE 
010AFGHANISTAN SECURITY FORCES FUND2,915,7472,915,747 
 SUBTOTAL MINISTRY OF DEFENSE2,915,7472,915,747 
 
MINISTRY OF INTERIOR 
020MINISTRY OF INTERIOR1,161,7331,161,733 
 SUBTOTAL MINISTRY OF INTERIOR1,161,7331,161,733 
 
DETAINEE OPS 
030IRAQ TRAINING FACILITY31,85331,853 
 SUBTOTAL DETAINEE OPS31,85331,853 
 
 TOTAL AFGHANISTAN SECURITY FORCES FUND4,109,3334,109,333 
 
IRAQ TRAIN AND EQUIP FUND 
IRAQ TRAIN AND EQUIP FUND 
010IRAQ TRAIN AND EQUIP FUND1,618,0001,618,000 
 SUBTOTAL IRAQ TRAIN AND EQUIP FUND1,618,0001,618,000 
 
 TOTAL IRAQ TRAIN AND EQUIP FUND1,618,0001,618,000 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS573,123576,123 
 ERI: Seabreeze and European Multinational Exercises [3,000] 
040AIR OPERATIONS AND SAFETY SUPPORT2,6002,600 
050AIR SYSTEMS SUPPORT22,03522,035 
060AIRCRAFT DEPOT MAINTENANCE192,411303,411 
 Aviation Depot Maintenance[111,000] 
070AIRCRAFT DEPOT OPERATIONS SUPPORT1,1161,116 
080AVIATION LOGISTICS33,90033,900 
090MISSION AND OTHER SHIP OPERATIONS1,153,5001,158,450 
 ERI: Black Sea Multinational Exercises [4,950] 
100SHIP OPERATIONS SUPPORT & TRAINING20,06820,068 
110SHIP DEPOT MAINTENANCE1,922,8292,072,829 
 Restore Critical Depot Maintenance[150,000] 
130COMBAT COMMUNICATIONS31,30331,303 
160WARFARE TACTICS26,22926,229 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY20,39820,398 
180COMBAT SUPPORT FORCES676,555685,675 
 ERI: BALTOPS Multinational Exercises [500] 
 ERI: Black Sea Information Sharing Initiatives [620] 
 ERI: EUCOM Information Sharing Initiatives [8,000] 
190EQUIPMENT MAINTENANCE10,66210,662 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT90,68490,684 
260WEAPONS MAINTENANCE233,696233,696 
300SUSTAINMENT, RESTORATION AND MODERNIZATION16,22016,420 
 ERI: European Multinational Exercise Infrastructure Support [200] 
310BASE OPERATING SUPPORT88,68888,688 
 SUBTOTAL OPERATING FORCES5,116,0175,394,287 
 
MOBILIZATION 
360EXPEDITIONARY HEALTH SERVICES SYSTEMS5,3075,307 
380COAST GUARD SUPPORT213,319213,319 
 SUBTOTAL MOBILIZATION218,626218,626 
 
TRAINING AND RECRUITING 
420SPECIALIZED SKILL TRAINING48,27048,270 
 SUBTOTAL TRAINING AND RECRUITING48,27048,270 
 
ADMIN & SRVWD ACTIVITIES 
500ADMINISTRATION2,4642,464 
510EXTERNAL RELATIONS520520 
530MILITARY MANPOWER AND PERSONNEL MANAGEMENT5,2055,205 
540OTHER PERSONNEL SUPPORT1,4391,439 
570SERVICEWIDE TRANSPORTATION186,318186,318 
590PLANNING, ENGINEERING AND DESIGN1,3501,350 
600ACQUISITION AND PROGRAM MANAGEMENT11,81111,811 
640NAVAL INVESTIGATIVE SERVICE1,4681,468 
720ACLASSIFIED PROGRAMS6,3806,380 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES216,955216,955 
 
 TOTAL OPERATION & MAINTENANCE, NAVY5,599,8685,878,138 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES477,406490,616 
 ERI: BALTOPS Multinational Exercises [1,500] 
 ERI: Black Sea Rotational Force Increased Presence [8,910] 
 ERI: Cold Response Multinational Exercises [800] 
 ERI: NATO Multinational Exercises [2,000] 
020FIELD LOGISTICS353,334353,334 
030DEPOT MAINTENANCE426,720436,720 
 Restore Critical Depot Maintenance[10,000] 
060BASE OPERATING SUPPORT12,03612,036 
 SUBTOTAL OPERATING FORCES1,269,4961,292,706 
 
TRAINING AND RECRUITING 
110TRAINING SUPPORT52,10652,106 
 SUBTOTAL TRAINING AND RECRUITING52,10652,106 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION162,980162,980 
160ADMINISTRATION1,3221,322 
180ACLASSIFIED PROGRAMS1,8701,870 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES166,172166,172 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS1,487,7741,510,984 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS16,13316,133 
040AIRCRAFT DEPOT MAINTENANCE6,1506,150 
070MISSION AND OTHER SHIP OPERATIONS12,47512,475 
090SHIP DEPOT MAINTENANCE2,7002,700 
110COMBAT SUPPORT FORCES8,4188,418 
 SUBTOTAL OPERATING FORCES45,87645,876 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES45,87645,876 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES9,7409,740 
040BASE OPERATING SUPPORT800800 
 SUBTOTAL OPERATING FORCES10,54010,540 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE10,54010,540 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,352,6041,419,934 
 ERI: Baltic Air Policing [10,000] 
 ERI: Eastern European Countries Exercise Support [2,300] 
 ERI: Retain Air Superiority Presence [55,000] 
 Replenishment of source funds in FY15–02 reprogramming[30] 
020COMBAT ENHANCEMENT FORCES893,939898,339 
 ERI: Baltic Intelligence, Surveillance and Reconnaissance [4,400] 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)8,7858,785 
040DEPOT MAINTENANCE1,146,0991,146,099 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION78,000105,890 
 ERI: Improve Airfield Infrastructure [9,890] 
 ERI: Improve Support Infrastructure [400] 
 ERI: Improve Weapons Storage Facilities [17,600] 
060BASE SUPPORT1,226,8341,226,834 
070GLOBAL C3I AND EARLY WARNING92,10992,109 
080OTHER COMBAT OPS SPT PROGRAMS168,269168,269 
090TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES26,33726,337 
100LAUNCH FACILITIES852852 
110SPACE CONTROL SYSTEMS4,9424,942 
120COMBATANT COMMANDERS DIRECT MISSION SUPPORT99,40099,568 
 Replenishment of source funds in FY15–02 reprogramming[168] 
 SUBTOTAL OPERATING FORCES5,098,1705,197,958 
 
MOBILIZATION 
140AIRLIFT OPERATIONS2,894,2802,896,880 
 ERI: Persistent MAF Capability [2,000] 
 Replenishment of source funds in FY15–02 reprogramming[600] 
150MOBILIZATION PREPAREDNESS138,043138,043 
160DEPOT MAINTENANCE437,279597,279 
 Restore Critical Depot Maintenance[160,000] 
170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,8012,801 
180BASE SUPPORT15,37015,370 
 SUBTOTAL MOBILIZATION3,487,7733,650,373 
 
TRAINING AND RECRUITING 
190OFFICER ACQUISITION3939 
200RECRUIT TRAINING432432 
230BASE SUPPORT1,6171,617 
240SPECIALIZED SKILL TRAINING2,1452,145 
310OFF-DUTY AND VOLUNTARY EDUCATION163163 
 SUBTOTAL TRAINING AND RECRUITING4,3964,396 
 
ADMIN & SRVWD ACTIVITIES 
340LOGISTICS OPERATIONS85,01685,016 
350TECHNICAL SUPPORT ACTIVITIES934934 
380BASE SUPPORT6,9236,923 
390ADMINISTRATION151151 
400SERVICEWIDE COMMUNICATIONS162,106164,356 
 Replenishment of source funds in FY15–02 reprogramming[2,250] 
410OTHER SERVICEWIDE ACTIVITIES246,256246,256 
450INTERNATIONAL SUPPORT6060 
450ACLASSIFIED PROGRAMS17,4085,910 
 Program decrease[–11,498] 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES518,854509,606 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE9,109,1939,362,333 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
030DEPOT MAINTENANCE72,57572,575 
050BASE SUPPORT5,2195,219 
 SUBTOTAL OPERATING FORCES77,79477,794 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE77,79477,794 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
010AIRCRAFT OPERATIONS2,300 
 ERI: Eastern European Countries Exercise Support [2,000] 
 ERI: Leverage State Partnership Program [300] 
020MISSION SUPPORT OPERATIONS20,30020,300 
 SUBTOTAL OPERATING FORCES20,30022,600 
 
 TOTAL OPERATION & MAINTENANCE, ANG20,30022,600 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF100 
 ERI: EUCOM Support to NATO Exercises in Chairman's Joint Exercise Program [100] 
020SPECIAL OPERATIONS COMMAND/OPERATING FORCES2,490,6482,648,963 
 ERI: Increased Partnership Activities in Central and Eastern Europe [10,557] 
 Replenishment of source funds in FY15–02 reprogramming[147,758] 
 SUBTOTAL OPERATING FORCES2,490,6482,649,063 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
080DEFENSE CONTRACT AUDIT AGENCY22,84722,847 
090DEFENSE CONTRACT MANAGEMENT AGENCY21,51621,516 
110DEFENSE INFORMATION SYSTEMS AGENCY36,41636,416 
130DEFENSE LEGAL SERVICES AGENCY105,000105,000 
150DEFENSE MEDIA ACTIVITY6,2516,251 
170DEFENSE SECURITY COOPERATION AGENCY1,660,0001,660,000 
230DEPARTMENT OF DEFENSE EDUCATION ACTIVITY93,00093,000 
270OFFICE OF THE SECRETARY OF DEFENSE115,664125,664 
 ERI: Intelligence and Warning [10,000] 
290WASHINGTON HEADQUARTERS SERVICES2,4242,424 
290ACLASSIFIED PROGRAMS1,617,6591,613,059 
 Program decrease[–4,600] 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES3,680,7773,686,177 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE6,171,4256,335,240 
 
 TOTAL OPERATION & MAINTENANCE45,503,37246,815,401 
 XLIVMilitary Personnel 
4401.Military personnel 
 
 
SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) 
ItemFY 2015 RequestAgreement Authorized 
 
Military Personnel Appropriations128,957,593128,479,608 
 AGR Pay and Allowance—projected underexecution[–84,500] 
CVN 73 Refueling and Complex Overhaul (RCOH)[48,000] 
 Inactive Duty Training—projected underexecution[–79,000] 
 Individual Clothing and Uniform Allowance—excess to requirement[–10,000] 
 Lower than budgeted average strength levels[–66,500] 
 Military Personnel Historical Underexecution[–628,000] 
 Non-Prior Service Enlistment Bonus—excess to requirement[–4,000] 
 Operational training excess to requirement[–3,000] 
 Operational travel excess to requirement[–10,800] 
 Recalculation from CPI–1 to CPI[215,300] 
 Retain current A–10 fleet[74,615] 
 Retain current AWACS fleet[24,900] 
 Transfer funding for 2 CTC rotations: Army-requested from line 121, O&M Army[45,000] 
 
Medicare-Eligible Retiree Health Fund Contributions6,236,0926,236,092 
 
Total, Military Personnel135,193,685134,715,700 
4402.Military personnel for overseas contingency operations 
 
 
SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ItemFY 2015 RequestAgreement Authorized 
 
Military Personnel Appropriations5,536,3405,537,840 
 ERI: Strengthen the Capacity of NATO and NATO Partners[1,500] 
 
Medicare-Eligible Retiree Health Fund Contributions58,72858,728 
 
Total, Military Personnel Appropriations5,595,0685,596,568 
 XLVOther Authorizations 
4501.Other authorizations 
 
 
SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) 
Program TitleFY 2015 RequestAgreement Authorized 
 
WORKING CAPITAL FUND, ARMY 
PREPOSITIONED WAR RESERVE STOCKS13,72713,727 
 TOTAL WORKING CAPITAL FUND, ARMY13,72713,727 
 
WORKING CAPITAL FUND, AIR FORCE 
SUPPLIES AND MATERIALS (MEDICAL/DENTAL)61,71761,717 
 TOTAL WORKING CAPITAL FUND, AIR FORCE61,71761,717 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
DEFENSE LOGISTICS AGENCY (DLA)44,29344,293 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE44,29344,293 
 
WORKING CAPITAL FUND, DECA 
WORKING CAPITAL FUND, DECA1,114,7311,214,731 
 Restore Commissary Reduction[100,000] 
 TOTAL WORKING CAPITAL FUND, DECA1,114,7311,214,731 
 
CHEM AGENTS & MUNITIONS DESTRUCTION 
OPERATION & MAINTENANCE222,728222,728 
RDT&E595,913595,913 
PROCUREMENT10,22710,227 
 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION828,868828,868 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE719,096719,096 
DRUG DEMAND REDUCTION PROGRAM101,591101,591 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF820,687820,687 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE310,830310,830 
PROCUREMENT1,0001,000 
 TOTAL OFFICE OF THE INSPECTOR GENERAL311,830311,830 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE8,799,0868,849,171 
 Implementation of Benefit Reform Proposal[–56,715] 
 Restoration of MHS Modernization[92,000] 
 USSOCOM Behavioral Health and Warrior Care Management Program[14,800] 
PRIVATE SECTOR CARE15,412,59914,317,599 
 Historical underexecution[–855,000] 
 Implementation of Benefit Reform Proposal[–58,000] 
 Pharmaceutical drugs—excess growth[–182,000] 
CONSOLIDATED HEALTH SUPPORT2,462,0962,358,396 
 Historical underexecution[–100,000] 
 Travel excess growth[–3,700] 
INFORMATION MANAGEMENT1,557,3471,557,347 
MANAGEMENT ACTIVITIES366,223366,223 
EDUCATION AND TRAINING750,866750,866 
BASE OPERATIONS/COMMUNICATIONS1,683,6941,683,694 
R&D UNDISTRIBUTED 
R&D RESEARCH10,31710,317 
R&D EXPLORATRY DEVELOPMENT49,01549,015 
R&D ADVANCED DEVELOPMENT226,410226,410 
R&D DEMONSTRATION/VALIDATION97,78797,787 
R&D ENGINEERING DEVELOPMENT217,898217,898 
R&D MANAGEMENT AND SUPPORT38,07538,075 
R&D CAPABILITIES ENHANCEMENT15,09215,092 
UNDISTRIBUTED 
PROC INITIAL OUTFITTING13,05713,057 
PROC REPLACEMENT & MODERNIZATION283,030283,030 
PROC THEATER MEDICAL INFORMATION PROGRAM3,1453,145 
PROC IEHR9,1819,181 
UNDISTRIBUTED–161,857–161,857 
 TOTAL DEFENSE HEALTH PROGRAM31,833,06130,684,446 
 
 TOTAL OTHER AUTHORIZATIONS35,028,91433,980,299 
4502.Other authorizations for overseas contingency operations 
 
 
SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
Program TitleFY 2015 RequestAgreement Authorized 
 
WORKING CAPITAL FUND, AIR FORCE 
C–17 CLS ENGINE COST INCREASE 
FUEL5,0005,000 
 TOTAL WORKING CAPITAL FUND, AIR FORCE5,0005,000 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
DEFENSE LOGISTICS AGENCY (DLA)86,35086,350 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE86,35086,350 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE189,000209,000 
 SOUTHCOM ISR[20,000] 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF189,000209,000 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE7,9687,968 
 TOTAL OFFICE OF THE INSPECTOR GENERAL7,9687,968 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE65,90265,902 
PRIVATE SECTOR CARE214,259214,259 
CONSOLIDATED HEALTH SUPPORT15,31115,311 
EDUCATION AND TRAINING5,0595,059 
 TOTAL DEFENSE HEALTH PROGRAM300,531300,531 
 
EUROPEAN REASSURANCE INITIATIVE 
EUROPEAN REASSURANCE INITIATIVE925,000370,713 
 ERI: Military Assistance and Support for Ukraine[75,000] 
 ERI: Transfer out to appropriations for proper execution[–629,287] 
 TOTAL EUROPEAN REASSURANCE INITIATIVE925,000370,713 
 
COUNTERTERRORISM PARTNERSHIPS FUND 
COUNTERTERRORISM PARTNERSHIPS FUND4,000,0001,300,000 
 Funding ahead of need[–2,700,000] 
 TOTAL COUNTERTERRORISM PARTNERSHIPS FUND4,000,0001,300,000 
 
 TOTAL OTHER AUTHORIZATIONS5,513,8492,279,562 
 
 TOTAL OTHER AUTHORIZATIONS5,513,8492,279,562 
 XLVIMilitary Construction 
4601.Military construction 
 
 
SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2015 RequestAgreement Authorized 
 
California 
ArmyConcordAccess Control Point9,9009,900 
ArmyConcordGeneral Purpose Maintenance Shop5,3005,300 
ArmyFort IrwinUnmanned Aerial Vehicle Hangar45,00045,000 
Colorado 
ArmyFort CarsonAircraft Maintenance Hangar60,00060,000 
ArmyFort CarsonUnmanned Aerial Vehicle Hangar29,00029,000 
Guantanamo Bay, Cuba 
ArmyGuantanamo BayDining Facility12,00012,000 
ArmyGuantanamo BayHealth Clinic11,80011,800 
ArmyGuantanamo BayHigh Value Detainee Complex00 
Hawaii 
ArmyFort ShafterCommand and Control Facility Complex96,00085,000 
Japan 
ArmyKadena ABMissile Magazine10,60010,600 
Kentucky 
ArmyBlue Grass Army DepotShipping and Receiving Building015,000 
ArmyFort CampbellUnmanned Aerial Vehicle Hangar23,00023,000 
New York 
ArmyFort DrumUnmanned Aerial Vehicle Hangar27,00027,000 
ArmyU.S. Military AcademyCadet Barracks, Incr 358,00058,000 
Pennsylvania 
ArmyLetterkenny Army DepotRebuild Shop16,00016,000 
South Carolina 
ArmyFort JacksonTrainee Barracks Complex 3, Ph152,00052,000 
Texas 
ArmyFort HoodSimulations Center00 
Virginia 
ArmyFort LeeAdv. Individual Training Barracks Complex, Phase 300 
ArmyJoint Base Langley-EustisTactical Vehicle Hardstand7,7007,700 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsHost Nation Support FY1533,00033,000 
ArmyUnspecified Worldwide LocationsMinor Construction FY1525,00025,000 
ArmyUnspecified Worldwide LocationsPlanning and Design FY1518,12718,127 
 
Military Construction, Army Total539,427543,427 
Arizona 
NavyYumaAviation Maintenance and Support Complex16,60816,608 
Bahrain Island 
NavySW AsiaP–8A Hangar27,82627,826 
California 
NavyBridgeportE-LMR Communications Towers16,18016,180 
NavyLemooreF–35C Facility Addition and Modification016,594 
NavyLemooreF–35C Operational Training Facility022,391 
NavySan DiegoSteam Distribution System Decentralization47,11047,110 
District of Columbia 
NavyDistrict of ColumbiaElectronics Science and Technology Laboratory31,73531,735 
Djibouti 
NavyCamp LemonierEntry Control Point9,9239,923 
Florida 
NavyJacksonvilleMH60 Parking Apron8,5838,583 
NavyJacksonvilleP–8A Runway Thresholds and Taxiways21,65221,652 
NavyMayportLCS Operational Training Facility20,52020,520 
Guam 
NavyJoint Region MarianasGSE Shops at North Ramp21,88021,880 
NavyJoint Region MarianasMWSS Facilities at North Ramp28,77128,771 
Hawaii 
NavyKaneohe BayFacility Modifications for VMU, MWSD, & CH53E51,18251,182 
NavyKaneohe BayRoad and Infrastructure Improvements2,2002,200 
NavyPearl HarborSubmarine Maneuvering Room Trainer Facility9,6989,698 
Japan 
NavyIwakuniSecurity Mods DPRI MC167–T (CVW–5 E2D EA–18G)6,4156,415 
NavyKadena ABAircraft Maint Hangar Alterations and SAP-F19,41119,411 
NavyMCAS FutenmaHangar & Rinse Facility Modernizations4,6394,639 
NavyOkinawaLHD Practice Site Improvements35,68535,685 
Maryland 
NavyAnnapolisCenter for Cyber Security Studies Building120,11230,000 
NavyIndian HeadAdvanced Energetics Research Lab Complex Ph 215,34615,346 
NavyPatuxent RiverAtlantic Test Range Facility9,8609,860 
Nevada 
NavyFallonAir Wing Training Facility27,76327,763 
NavyFallonFacility Alteration for F–35 Training Mission3,4993,499 
North Carolina 
NavyCamp Lejeune2nd Radio BN Complex Phase 1050,706 
NavyCherry Point Marine Corps Air StationWater Treatment Plant Replacement41,58841,588 
Pennsylvania 
NavyPhiladelphiaOhio Replacement Power & Propulsion Facility23,98523,985 
South Carolina 
NavyCharlestonNuclear Power Operational Support Facility35,71635,716 
Spain 
NavyRotaShip Berthing Power Upgrades20,23320,233 
Virginia 
NavyDahlgrenMissile Support Facility27,31327,313 
NavyNorfolkEOD Consolidated Ops & Logistics Facilities39,27439,274 
NavyPortsmouthSubmarine Maintenance Facility9,7439,743 
NavyQuanticoAmmunition Supply Point Expansion12,61312,613 
NavyYorktownBachelor Enlisted Quarters19,15219,152 
NavyYorktownFast Company Training Facility7,8367,836 
Washington 
NavyBangorRegional Ship Maintenance Support Facility013,833 
NavyBremertonIntegrated Water Treatment Syst. Dd 1, 2, & 516,40116,401 
NavyKitsapExplosives Handling Wharf #2 (Inc)83,77883,778 
NavyPort AngelesTPS Port Angeles Forward Operating Location20,63820,638 
NavyWhidbey IslandP–8A Aircraft Apron and Supporting Facilities24,39024,390 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsF–35C Facility Addition and Modification16,5940 
NavyUnspecified Worldwide LocationsF–35C Operational Training Facility22,3910 
NavyUnspecified Worldwide LocationsMCON Design Funds33,36633,366 
NavyUnspecified Worldwide LocationsUnspecified Minor Construction7,1637,163 
 
Military Construction, Navy Total1,018,772993,199 
Alaska 
AFClear AFSEmergency Power Plant Fuel Storage11,50011,500 
Arizona 
AFLuke AFBF–35 Aircraft Mx Hangar—Sqdn #211,20011,200 
AFLuke AFBF–35 Flightline Fillstands15,60015,600 
Guam 
AFJoint Region MarianasGuam Strike Fuel Systems Maint. Hangar Inc 264,00064,000 
AFJoint Region MarianasPAR Low Observable/Corrosion Control/Composite Repair Shop034,400 
AFJoint Region MarianasPRTC—Combat Comm Infrastr Facility3,7503,750 
AFJoint Region MarianasPRTC—Red Horse Logistics Facility3,1503,150 
AFJoint Region MarianasPRTC—Satellite Fire Station6,5006,500 
Kansas 
AFMcConnell AFBKC–46A Adal Mobility Bag Strg Expansion2,3002,300 
AFMcConnell AFBKC–46A Adal Regional Mx Tng Facility16,10016,100 
AFMcConnell AFBKC–46A Alter Composite Mx Shop4,1004,100 
AFMcConnell AFBKC–46A Alter Taxiway Foxtrot5,5005,500 
AFMcConnell AFBKC–46A Fuselage Trainer6,4006,400 
Maryland 
AFFort MeadeCybercom Joint Operations Center, Increment 2166,000166,000 
Massachusetts 
AFHanscom AFBDormitory (72 Rm)13,50013,500 
Nebraska 
AFOffutt AFBUsstratcom Replacement Facility- Incr 4180,000180,000 
Nevada 
AFNellis AFBF–22 Flight Simulator Facility14,00014,000 
AFNellis AFBF–35 Aircraft Mx Unit—4 Bay Hangar31,00031,000 
AFNellis AFBF–35 Weapons School Facility8,9008,900 
New Jersey 
AFJoint Base McGuire-Dix-LakehurstFire Station5,9005,900 
Oklahoma 
AFTinker AFBKC–46A Depot Maint Complex Spt Infrastr48,00048,000 
AFTinker AFBKC–46A Two-Bay Depot Mx Hangar63,00063,000 
Texas 
AFJoint Base San AntonioFire Station5,8005,800 
United Kingdom 
AFRAF Croughton JIAC Consolidation—Phase 192,22392,223 
Worldwide Unspecified 
AFVarious Worldwide LocationsPlanning and Design10,73810,738 
AFVarious Worldwide LocationsUnspecified Minor Military Construction22,61322,613 
 
Military Construction, Air Force Total811,774846,174 
Arizona 
Def-WideFort HuachucaJITC Building 52120 Renovation1,8711,871 
Australia 
Def-WideGeraldtonCombined Communications Gateway Geraldton9,6009,600 
Belgium 
Def-WideBrusselsBrussells Elementary/High School Replacement41,62641,626 
Def-WideBrusselsNATO Headquarters Facility37,91837,918 
California 
Def-WideCamp PendletonSOF Comm/Elec Maintenance Facility11,84111,841 
Def-WideCoronadoSOF Logistics Support Unit 1 Ops Facility #141,74041,740 
Def-WideCoronadoSOF Support Activity Ops Facility #228,60028,600 
Def-WideLemooreReplace Fuel Storage & Distribution Fac.52,50052,500 
Colorado 
Def-WidePeterson AFBDental Clinic Replacement15,20015,200 
Conus 
Def-WideVarious LocationsEast Coast Missile Site Planning and Design00 
Conus Classified 
Def-WideClassified LocationSOF Skills Training Facility53,07353,073 
Georgia 
Def-WideHunter Army AirfieldSOF Company Operations Facility7,6927,692 
Def-WideRobins AFBReplace Hydrant Fuel System19,90019,900 
Germany 
Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 4259,695189,695 
Guantanamo Bay, Cuba 
Def-WideGuantanamo BayReplace Fuel Tank11,10011,100 
Def-WideGuantanamo BayW.T. Sampson E/M and HS Consolid./Replacement65,19065,190 
Hawaii 
Def-WideJoint Base Pearl Harbor-HickamReplace Fuel Tanks3,0003,000 
Def-WideJoint Base Pearl Harbor-HickamUpgrade Fire Supression & Ventilation Sys.49,90049,900 
Japan 
Def-WideMisawa ABEdgren High School Renovation37,77537,775 
Def-WideOkinawaKillin Elementary Replacement/Renovation71,48171,481 
Def-WideOkinawaKubasaki High School Replacement/Renovation99,42099,420 
Def-WideSaseboE.J. King High School Replacement/Renovation37,68137,681 
Kentucky 
Def-WideFort CampbellSOF System Integration Maintenance Office Fac18,00018,000 
Maryland 
Def-WideFort MeadeNSAW Campus Feeders Phase 154,20754,207 
Def-WideFort MeadeNSAW Recapitalize Building #1/Site M Inc 345,52145,521 
Def-WideJoint Base AndrewsConstruct Hydrant Fuel System18,30018,300 
Michigan 
Def-WideSelfridge ANGBReplace Fuel Distribution Facilities35,10035,100 
Mississippi 
Def-WideStennisSOF Applied Instruction Facility10,32310,323 
Def-WideStennisSOF Land Acquisition Western Maneuver Area17,22417,224 
Nevada 
Def-WideFallonSOF Tactical Ground Mob. Vehicle Maint Fac.20,24120,241 
New Mexico 
Def-WideCannon AFBSOF Squadron Operations Facility (STS)23,33323,333 
North Carolina 
Def-WideCamp LejeuneLejeune High School Addition/Renovation41,30641,306 
Def-WideCamp LejeuneSOF Intel/Ops Expansion11,44211,442 
Def-WideFort BraggSOF Battalion Operations Facility37,07437,074 
Def-WideFort BraggSOF Tactical Equipment Maintenance Facility8,0008,000 
Def-WideFort BraggSOF Training Command Building48,06248,062 
Def-WideSeymour Johnson AFBReplace Hydrant Fuel System8,5008,500 
South Carolina 
Def-WideBeaufortReplace Fuel Distibution Facilities40,60040,600 
South Dakota 
Def-WideEllsworth AFBConstruct Hydrant System8,0008,000 
Texas 
Def-WideFort BlissHospital Replacement Incr 6131,500131,500 
Def-WideJoint Base San AntonioMedical Clinic Replacement38,30038,300 
Virginia 
Def-WideCraney IslandReplace & Alter Fuel Distibution Facilities36,50036,500 
Def-WideDef Distribution Depot RichmondReplace Access Control Point5,7005,700 
Def-WideFort BelvoirParking Lot7,2397,239 
Def-WideJoint Base Langley-EustisHopsital Addition/Cup Replacement41,20041,200 
Def-WideJoint Expeditionary Base Little Creek—StorySOF Human Performance Center11,20011,200 
Def-WideJoint Expeditionary Base Little Creek—StorySOF Indoor Dynamic Range14,88814,888 
Def-WideJoint Expeditionary Base Little Creek—StorySOF Mobile Comm Det Support Facility13,50013,500 
Def-WidePentagonRedundant Chilled Water Loop15,10015,100 
Worldwide Unspecified 
Def-WideUnspecified Worldwide LocationsContingency Construction9,0000 
Def-WideUnspecified Worldwide LocationsECIP Design10,00010,000 
Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program150,000150,000 
Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction8,5818,581 
Def-WideUnspecified Worldwide LocationsPlanning and Design599599 
Def-WideUnspecified Worldwide LocationsPlanning and Design38,70438,704 
Def-WideUnspecified Worldwide LocationsPlanning and Design42,38742,387 
Def-WideUnspecified Worldwide LocationsPlanning and Design745745 
Def-WideUnspecified Worldwide LocationsPlanning and Design24,4254,425 
Def-WideUnspecified Worldwide LocationsPlanning and Design1,1831,183 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction5,9325,932 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction10,33410,334 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction2,0002,000 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction6,8466,846 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction4,1004,100 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction2,7002,700 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Milcon2,9942,994 
Def-WideVarious Worldwide LocationsPlanning and Design24,19724,197 
 
Military Construction, Defense-Wide Total2,061,8901,962,890 
Kentucky 
Chem DemilBlue Grass Army DepotAmmunition Demilitarization Ph XV38,71538,715 
 
Chemical Demilitarization Construction, Defense Total38,71538,715 
Worldwide Unspecified 
NATONATO Security Investment ProgramNATO Security Investment Program199,700174,700 
 
NATO Security Investment Program Total199,700174,700 
Delaware 
Army NGDagsboroNational Guard Vehicle Maintenance Shop00 
Maine 
Army NGAugustaNational Guard Reserve Center30,00032,000 
Maryland 
Army NGHavre de GraceNational Guard Readiness Center12,40012,400 
Montana 
Army NGHelenaNational Guard Readiness Center Add/Alt38,00038,000 
New Mexico 
Army NGAlamogordoReadiness Center Add/Alt05,000 
Army NGAlamogordoNational Guard Readiness Center00 
North Dakota 
Army NGValley CityNational Guard Vehicle Maintenance Shop10,80010,800 
Vermont 
Army NGNorth Hyde ParkNational Guard Vehicle Maintenance Shop4,4004,400 
Washington 
Army NGYakimaEnlisted Barracks, Transient Training00 
Worldwide Unspecified 
Army NGUnspecified Worldwide LocationsPlanning and Design17,60017,600 
Army NGUnspecified Worldwide LocationsUnspecified Minor Construction13,72013,720 
 
Military Construction, Army National Guard Total126,920133,920 
California 
Army ResFresnoArmy Reserve Center/AMSA22,00022,000 
Army ResMarch (Riverside)Army Reserve Center025,000 
Colorado 
Army ResFort CarsonTraining Building Addition5,0005,000 
Illinois 
Army ResArlington HeightsArmy Reserve Center00 
Mississippi 
Army ResStarkvilleArmy Reserve Center00 
New Jersey 
Army ResJoint Base McGuire-Dix-LakehurstArmy Reserve Center26,00026,000 
New York 
Army ResMattydaleArmy Reserve Center/AMSA23,00023,000 
Virginia 
Army ResFort LeeTass Training Center16,00016,000 
Worldwide Unspecified 
Army ResUnspecified Worldwide LocationsPlanning and Design8,3378,337 
Army ResUnspecified Worldwide LocationsUnspecified Minor Construction3,6093,609 
 
Military Construction, Army Reserve Total103,946128,946 
Pennsylvania 
N/MC ResPittsburghReserve Training Center—Pittsburgh, PA17,65017,650 
Washington 
N/MC ResEverettJoint Reserve Intelligence Center047,869 
N/MC ResWhidbey IslandC–40 Aircraft Maintenance Hangar27,75527,755 
Worldwide Unspecified 
N/MC ResUnspecified Worldwide LocationsMCNR Planning & Design2,1232,123 
N/MC ResUnspecified Worldwide LocationsMCNR Unspecified Minor Construction4,0004,000 
 
Military Construction, Naval Reserve Total51,52899,397 
Arkansas 
Air NGFort Smith Municipal AirportConsolidated SCIF013,200 
Connecticut 
Air NGBradley IAPConstruct C–130 Fuel Cell and Corrosion Contr16,30616,306 
Iowa 
Air NGDes Moines MAPRemotely Piloted Aircraft and Targeting Group8,9938,993 
Michigan 
Air NGW. K. Kellog Regional AirportRPA Beddown6,0006,000 
New Hampshire 
Air NGPease International Trade PortKC–46A Adal Airfield Pavements & Hydrant Syst7,1007,100 
Air NGPease International Trade PortKC–46A Adal Fuel Cell Building 25316,80016,800 
Air NGPease International Trade PortKC–46A Adal Maint Hangar Building 25418,00218,002 
Pennsylvania 
Air NGWillow Grove ARFRPA Operations Center5,6625,662 
Worldwide Unspecified 
Air NGVarious Worldwide LocationsPlanning and Design7,7007,700 
Air NGVarious Worldwide LocationsUnspecified Minor Construction8,1006,100 
 
Military Construction, Air National Guard Total94,663105,863 
Arizona 
AF ResDavis-Monthan AFBGuardian Angel Operations014,500 
Georgia 
AF ResRobins AFBAFRC Consolidated Mission Complex, Ph I27,70027,700 
North Carolina 
AF ResSeymour Johnson AFBKC–135 Tanker Parking Apron Expansion9,8009,800 
Texas 
AF ResFort WorthEOD Facility3,7003,700 
Worldwide Unspecified 
AF ResVarious Worldwide LocationsPlanning and Design6,8926,892 
AF ResVarious Worldwide LocationsUnspecified Minor Military Construction1,4001,400 
 
Military Construction, Air Force Reserve Total49,49263,992 
Illinois 
FH Con ArmyRock IslandFamily Housing New Construction19,50019,500 
Korea 
FH Con ArmyCamp WalkerFamily Housing New Construction57,80057,800 
Worldwide Unspecified 
FH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D1,3091,309 
 
Family Housing Construction, Army Total78,60978,609 
Worldwide Unspecified 
FH Ops ArmyUnspecified Worldwide LocationsFurnishings14,13614,136 
FH Ops ArmyUnspecified Worldwide LocationsLeased Housing112,504112,504 
FH Ops ArmyUnspecified Worldwide LocationsMaintenance of Real Property Facilities65,24565,245 
FH Ops ArmyUnspecified Worldwide LocationsManagement Account3,1173,117 
FH Ops ArmyUnspecified Worldwide LocationsManagement Account43,48043,480 
FH Ops ArmyUnspecified Worldwide LocationsMilitary Housing Privitization Initiative20,00020,000 
FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous700700 
FH Ops ArmyUnspecified Worldwide LocationsServices9,1089,108 
FH Ops ArmyUnspecified Worldwide LocationsUtilities82,68682,686 
 
Family Housing Operation And Maintenance, Army Total350,976350,976 
Worldwide Unspecified 
FH Ops AFUnspecified Worldwide LocationsFurnishings Account38,54338,543 
FH Ops AFUnspecified Worldwide LocationsHousing Privatization40,76140,761 
FH Ops AFUnspecified Worldwide LocationsLeasing43,65143,651 
FH Ops AFUnspecified Worldwide LocationsMaintenance99,93499,934 
FH Ops AFUnspecified Worldwide LocationsManagement Account47,83447,834 
FH Ops AFUnspecified Worldwide LocationsMiscellaneous Account1,9931,993 
FH Ops AFUnspecified Worldwide LocationsServices Account12,70912,709 
FH Ops AFUnspecified Worldwide LocationsUtilities Account42,32242,322 
 
Family Housing Operation And Maintenance, Air Force Total327,747327,747 
Worldwide Unspecified 
FH Con NavyUnspecified Worldwide LocationsDesign472472 
FH Con NavyUnspecified Worldwide LocationsImprovements15,94015,940 
 
Family Housing Construction, Navy And Marine Corps Total16,41216,412 
Worldwide Unspecified 
FH Ops NavyUnspecified Worldwide LocationsFurnishings Account17,88117,881 
FH Ops NavyUnspecified Worldwide LocationsLeasing65,99965,999 
FH Ops NavyUnspecified Worldwide LocationsMaintenance of Real Property97,61297,612 
FH Ops NavyUnspecified Worldwide LocationsManagement Account55,12455,124 
FH Ops NavyUnspecified Worldwide LocationsMiscellaneous Account366366 
FH Ops NavyUnspecified Worldwide LocationsPrivatization Support Costs27,87627,876 
FH Ops NavyUnspecified Worldwide LocationsServices Account18,07918,079 
FH Ops NavyUnspecified Worldwide LocationsUtilities Account71,09271,092 
 
Family Housing Operation And Maintenance, Navy And Marine Corps Total354,029354,029 
Worldwide Unspecified 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account3,3623,362 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account2020 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account746746 
FH Ops DWUnspecified Worldwide LocationsLeasing42,08342,083 
FH Ops DWUnspecified Worldwide LocationsLeasing11,17911,179 
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property344344 
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property2,1282,128 
FH Ops DWUnspecified Worldwide LocationsManagement Account378378 
FH Ops DWUnspecified Worldwide LocationsServices Account3131 
FH Ops DWUnspecified Worldwide LocationsUtilities Account170170 
FH Ops DWUnspecified Worldwide LocationsUtilities Account659659 
 
Family Housing Operation And Maintenance, Defense-Wide Total61,10061,100 
Worldwide Unspecified 
FHIFUnspecified Worldwide LocationsFamily Housing Improvement Fund1,6621,662 
 
DOD Family Housing Improvement Fund Total1,6621,662 
Worldwide Unspecified 
BRACBase Realignment & Closure, ArmyBase Realignment and Closure84,41784,417 
 
Base Realignment and Closure—Army Total84,41784,417 
Worldwide Unspecified 
BRACBase Realignment & Closure, NavyBase Realignment & Closure57,40657,406 
BRACUnspecified Worldwide LocationsDON–100: Planing, Design and Management7,6827,682 
BRACUnspecified Worldwide LocationsDON–101: Various Locations21,41621,416 
BRACUnspecified Worldwide LocationsDON–138: NAS Brunswick, ME904904 
BRACUnspecified Worldwide LocationsDON–157: Mcsa Kansas City, MO4040 
BRACUnspecified Worldwide LocationsDON–172: NWS Seal Beach, Concord, CA6,0666,066 
BRACUnspecified Worldwide LocationsDON–84: JRB Willow Grove & Cambria Reg Ap1,1781,178 
 
Base Realignment and Closure—Navy Total94,69294,692 
Worldwide Unspecified 
BRACUnspecified Worldwide LocationsDoD BRAC Activities—Air Force90,97690,976 
 
Base Realignment and Closure—Air Force Total90,97690,976 
Worldwide Unspecified 
PYSUnspecified Worldwide Locations42 USC 337400 
PYSUnspecified Worldwide LocationsArmy00 
PYSUnspecified Worldwide LocationsNATO Security Investment Program00 
 
Prior Year Savings Total00 
Worldwide Unspecified 
GRUnspecified Worldwide LocationsGeneral Reductions00 
 
General Reductions Total00 
 
Total Military Construction6,557,4476,551,843 
4602.Military construction for overseas contingency operations 
 
 
SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTIGENCY OPERATIONS(In Thousands of Dollars) 
ServiceCountry and LocationProjectFY 2015 RequestAgreement Authorized 
 
ArmyMihail KogalniceanuERI: Fuel Storage Capacity015,000 
ArmyMihail KogalniceanuERI: Hazardous Cargo Ramp05,000 
ArmyMihail KogalniceanuERI: Multi Modal Improvements017,000 
Military Construction, Army Total037,000 
AFGraf IgnatievoERI: Improve Airfield Infrastructure03,200 
AFAmariERI: Improve Airfield Infrastructure024,780 
AFCamp DarbyERI: Improve Weapons Storage Facility044,450 
AFLielvardeERI: Improve Airfield Infrastructure010,710 
AFSiauliaiERI: Improve Airfield Infrastructure013,120 
AFLaskERI: Improve Support Infrastructure022,400 
AFCamp TurziiERI: Improve Airfield Infrastructure02,900 
AFUnspecified Worldwide LocationsERI: Planning and Design011,500 
Military Construction, Air Force Total0133,060 
Def-WideClassified LocationClassified Project46,00046,000 
Def-WideUnspecified Worldwide LocationsERI: Unspecified Minor Construction04,350 
Military Construction, Defense-Wide Total46,00050,350 
 
Total, Military Construction, OCO Funding46,000220,410 
 XLVIIDepartment of Energy National Security Programs 
4701.Department of Energy national security programs 
 
 
SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) 
ProgramFY 2015 RequestAgreement Authorized 
 
Discretionary Summary By Appropriation 
Energy And Water Development, And Related Agencies 
Appropriation Summary: 
Energy Programs 
Nuclear Energy104,000104,000 
 
Advisory Board 
Advisory Board on Toxic Substances and Worker Health02,000 
 
Atomic Energy Defense Activities 
National nuclear security administration: 
Weapons activities8,314,9028,210,560 
Defense nuclear nonproliferation1,555,1561,774,758 
Naval reactors1,377,1001,377,100 
Federal salaries and expenses410,842386,863 
Total, National nuclear security administration11,658,00011,749,281 
 
Environmental and other defense activities: 
Defense environmental cleanup5,327,5384,884,538 
Other defense activities753,000754,000 
Total, Environmental & other defense activities6,080,5385,638,538 
Total, Atomic Energy Defense Activities17,738,53817,387,819 
Total, Discretionary Funding17,842,53817,493,819 
 
Nuclear Energy 
Idaho sitewide safeguards and security104,000104,000 
 
Advisory Board 
Advisory Board on Toxic Substances and Worker Health02,000 
 
Weapons Activities 
Directed stockpile work 
Life extension programs 
B61 Life extension program643,000643,000 
W76 Life extension program259,168259,168 
W88 Alt 370165,400165,400 
Cruise missile warhead life extension program9,41817,018 
Total, Life extension programs1,076,9861,084,586 
 
Stockpile systems 
B61 Stockpile systems109,615109,615 
W76 Stockpile systems45,72845,728 
W78 Stockpile systems62,70362,703 
W80 Stockpile systems70,61070,610 
B83 Stockpile systems63,13663,136 
W87 Stockpile systems91,25591,255 
W88 Stockpile systems88,06088,060 
Total, Stockpile systems531,107531,107 
 
Weapons dismantlement and disposition 
Operations and maintenance30,00840,008 
 
Stockpile services 
Production support350,942350,942 
Research and development support29,64925,500 
R&D certification and safety201,479160,000 
Management, technology, and production241,805226,000 
Plutonium sustainment144,575144,575 
Tritium readiness140,053140,053 
Total, Stockpile services1,108,5031,047,070 
Total, Directed stockpile work2,746,6042,702,771 
 
Campaigns: 
Science campaign 
Advanced certification58,74758,747 
Primary assessment technologies112,000112,000 
Dynamic materials properties117,999110,000 
Advanced radiography79,34079,340 
Secondary assessment technologies88,34488,344 
Total, Science campaign456,430448,431 
 
Engineering campaign 
Enhanced surety52,00352,003 
Weapon systems engineering assessment technology20,83220,832 
Nuclear survivability25,37125,371 
Enhanced surveillance37,79937,799 
Total, Engineering campaign136,005136,005 
 
Inertial confinement fusion ignition and high yield campaign 
Ignition77,99477,994 
Support of other stockpile programs23,59823,598 
Diagnostics, cryogenics and experimental support61,29761,297 
Pulsed power inertial confinement fusion5,0245,024 
Joint program in high energy density laboratory plasmas9,1009,100 
Facility operations and target production335,882335,882 
Undistributed00 
Total, Inertial confinement fusion and high yield campaign512,895512,895 
 
Advanced simulation and computing campaign610,108610,108 
 
Nonnuclear Readiness Campaign125,90970,000 
 
Total, Campaigns1,841,3471,777,439 
 
Readiness in technical base and facilities (RTBF) 
Operations of facilities 
Kansas City Plant125,000125,000 
Lawrence Livermore National Laboratory71,00071,000 
Los Alamos National Laboratory198,000198,000 
Nevada National Security Site89,00089,000 
Pantex75,00075,000 
Sandia National Laboratory106,000106,000 
Savannah River Site81,00081,000 
Y–12 National security complex151,000151,000 
Total, Operations of facilities896,000896,000 
 
Program readiness136,700101,000 
Material recycle and recovery138,900138,900 
Containers26,00026,000 
Storage40,80040,800 
Maintenance and repair of facilities205,000220,000 
Recapitalization209,321231,321 
Subtotal, Readiness in technical base and facilities756,721758,021 
 
Construction: 
15–D–613 Emergency Operations Center, Y–122,0002,000 
15–D–612 Emergency Operations Center, LLNL2,0002,000 
15–D–611 Emergency Operations Center, SNL4,0004,000 
15–D–301 HE Science & Engineering Facility, PX11,80011,800 
15–D–302, TA–55 Reinvestment project, Phase 3, LANL16,06216,062 
12–D–301 TRU waste facilities, LANL6,9386,938 
11–D–801 TA–55 Reinvestment project Phase 2, LANL10,00010,000 
07–D–220 Radioactive liquid waste treatment facility upgrade project, LANL15,00015,000 
06–D–141 PED/Construction, Uranium Capabilities Replacement Project Y–12335,000335,000 
Total, Construction402,800402,800 
Total, Readiness in technical base and facilities2,055,5212,056,821 
 
Secure transportation asset 
Operations and equipment132,851132,851 
Program direction100,962100,962 
Total, Secure transportation asset233,813233,813 
 
Nuclear counterterrorism incident response173,440182,440 
 
Counterterrorism and Counterproliferation Programs76,90170,000 
 
Site stewardship 
Environmental projects and operations53,00053,000 
Nuclear materials integration16,21816,218 
Minority serving institution partnerships program13,23113,231 
Total, Site stewardship82,44982,449 
 
Defense nuclear security 
Operations and maintenance618,123618,123 
Total, Defense nuclear security618,123618,123 
 
Information technology and cybersecurity179,646179,646 
 
Legacy contractor pensions307,058307,058 
Total, Weapons Activities8,314,9028,210,560 
 
 
Defense Nuclear Nonproliferation 
Defense Nuclear Nonproliferation Programs 
Global threat reduction initiative333,488383,488 
 
Defense Nuclear Nonproliferation R&D 
Operations and maintenance 
Nonproliferation and verification360,808393,401 
Total, Operations and Maintenance360,808393,401 
 
Nonproliferation and international security141,359144,246 
 
International material protection and cooperation305,467294,589 
 
Fissile materials disposition 
U.S. surplus fissile materials disposition 
Operations and maintenance 
U.S. plutonium disposition85,00085,000 
U.S. uranium disposition25,00025,000 
Total, Operations and maintenance110,000110,000 
Construction: 
99–D–143 Mixed oxide fuel fabrication facility, Savannah River, SC196,000341,000 
99–D–141–02 Waste Solidification Building, Savannah River, SC5,1255,125 
Total, Construction201,125346,125 
Total, U.S. surplus fissile materials disposition311,125456,125 
Total, Fissile materials disposition311,125456,125 
Total, Defense Nuclear Nonproliferation Programs1,452,2471,671,849 
 
Legacy contractor pensions102,909102,909 
Subtotal, Defense Nuclear Nonproliferation 1,555,1561,774,758 
Total, Defense Nuclear Nonproliferation1,555,1561,774,758 
 
 
Naval Reactors 
Naval reactors operations and infrastructure412,380412,380 
Naval reactors development425,700425,700 
Ohio replacement reactor systems development156,100156,100 
S8G Prototype refueling126,400126,400 
Program direction46,60046,600 
Construction: 
15–D–904 NRF Overpack Storage Expansion 3400400 
15–D–903 KL Fire System Upgrade600600 
15–D–902 KS Engineroom team trainer facility1,5001,500 
15–D–901 KS Central office building and prototype staff facility24,00024,000 
14–D–901 Spent fuel handling recapitalization project, NRF141,100141,100 
13–D–905 Remote-handled low-level waste facility, INL14,42014,420 
13–D–904 KS Radiological work and storage building, KSO20,10020,100 
10-D–903, Security upgrades, KAPL7,4007,400 
08–D–190 Expended Core Facility M–290 receiving/discharge station, 
 Naval Reactor Facility, ID400400 
Total, Construction209,920209,920 
Total, Naval Reactors1,377,1001,377,100 
 
 
Federal Salaries And Expenses 
Program direction410,842386,863 
Total, Office Of The Administrator410,842386,863 
 
 
Defense Environmental Cleanup 
Closure sites: 
Closure sites administration4,8894,889 
 
Hanford site: 
River corridor and other cleanup operations332,788352,788 
Central plateau remediation474,292474,292 
Construction: 
15–D–401 Containerized sludge (Rl-0012)26,29026,290 
Total, Central plateau remediation833,370853,370 
Richland community and regulatory support14,70114,701 
Total, Hanford site848,071868,071 
 
Idaho National Laboratory: 
Idaho cleanup and waste disposition364,293364,293 
Idaho community and regulatory support2,9102,910 
Total, Idaho National Laboratory367,203367,203 
 
NNSA sites 
Lawrence Livermore National Laboratory1,3661,366 
Nevada64,85164,851 
Sandia National Laboratories2,8012,801 
Los Alamos National Laboratory196,017196,017 
Construction: 
15–D–406 Hexavalent chromium D & D (Vl-Lanl-0030)28,60028,600 
Total, NNSA sites and Nevada off-sites293,635293,635 
 
Oak Ridge Reservation: 
OR Nuclear facility D & D 
OR Nuclear facility D & D73,15573,155 
Construction: 
14–D–403 Outfall 200 Mercury Treatment Facility9,4009,400 
Total, OR Nuclear facility D & D82,55582,555 
 
U233 Disposition Program41,62641,626 
 
OR cleanup and disposition: 
OR cleanup and disposition71,13771,137 
Construction:  
15–D–405—Sludge Buildout4,2004,200 
Total, OR cleanup and disposition75,33775,337 
 
OR reservation community and regulatory support4,3654,365 
Solid waste stabilization and disposition, 
 Oak Ridge technology development3,0003,000 
Total, Oak Ridge Reservation206,883206,883 
 
Office of River Protection: 
Waste treatment and immobilization plant 
01–D–416 A-D/ORP-0060 / Major construction575,000575,000 
01–D–16E Pretreatment facility115,000115,000 
Total, Waste treatment and immobilization plant690,000690,000 
 
Tank farm activities 
Rad liquid tank waste stabilization and disposition522,000522,000 
Construction: 
15–D–409 Low Activity Waste Pretreatment System, Hanford23,00023,000 
Total, Tank farm activities545,000545,000 
Total, Office of River protection1,235,0001,235,000 
 
Savannah River sites: 
Savannah River risk management operations416,276416,276 
SR community and regulatory support11,01311,013 
 
Radioactive liquid tank waste: 
Radioactive liquid tank waste stabilization and disposition553,175553,175 
Construction: 
15–D–402—Saltstone Disposal Unit #634,64234,642 
05–D–405 Salt waste processing facility, Savannah River135,000135,000 
Total, Construction169,642169,642 
Total, Radioactive liquid tank waste722,817722,817 
Total, Savannah River site1,150,1061,150,106 
 
Waste isolation pilot plant216,020216,020 
 
Program direction280,784280,784 
Program support14,97914,979 
 
Safeguards and Security: 
Oak Ridge Reservation16,38216,382 
Paducah7,2977,297 
Portsmouth8,4928,492 
Richland/Hanford Site63,66863,668 
Savannah River Site132,196132,196 
Waste Isolation Pilot Project4,4554,455 
West Valley1,4711,471 
Technology development13,00713,007 
Use of prior-year balances00 
Subtotal, Defense environmental cleanup4,864,5384,884,538 
 
Uranium enrichment D&D fund contribution463,0000 
 
Total, Defense Environmental Cleanup5,327,5384,884,538 
 
 
Other Defense Activities 
Specialized security activities202,152203,152 
 
Environment, health, safety and security 
Environment, health, safety and security118,763118,763 
Program direction62,23562,235 
Total, Environment, Health, safety and security180,998180,998 
 
Independent enterprise assessments 
Independent enterprise assessments24,06824,068 
Program direction49,46649,466 
Total, Independent enterprise assessments73,53473,534 
 
Office of Legacy Management 
Legacy management158,639158,639 
Program direction13,34113,341 
Total, Office of Legacy Management171,980171,980 
 
Defense-related activities 
Defense related administrative support 
Chief financial officer46,87746,877 
Chief information officer71,95971,959 
Total, Defense related administrative support118,836118,836 
 
Office of hearings and appeals5,5005,500 
Subtotal, Other defense activities753,000754,000 
Total, Other Defense Activities753,000754,000 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
